Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 1 of 579 Page ID #:1




    1 LAW OFFICE OF ROBERT G. LOEWY, P.C.
      ROBERT G. LOEWY (State Bar No. 179868)
    2 rloewy@rloewy.com
    3 20 Enterprise, Suite 310
      Aliso Viejo, CA 92656
    4 Telephone: 949/468-7150
    5 949/242-5105 (fax)
   6 ROBBINS GELLER RUDMAN & DOWD LLP
     PAUL J. GELLER
   7 MARK J. DEARMAN
   8 RICARDO J. MARENCO
     120 East Palmetto Park Road, Suite 500
   9 Boca Raton, FL 33432
  10 Telephone: 561/750-3000
     561/750-3364 (fax)
  11 pgeller@rgrdlaw.com
     mdearman@rgrdlaw.com
  12 rmarenco@rgrdlaw.com
  13
     Attorneys for Plaintiffs
  14
     (Additional Attorneys Listed on Signature Page)
  15
  16                      UNITED STATES DISTRICT COURT
  17                     CENTRAL DISTRICT OF CALIFORNIA
  18 WILLIAM BELL, BILLY           ) Case No.
     BLAYLOCK, JASON JANSON,       )
  19 RICHARD NAREZ, ALEJANDRA        CLASS ACTION COMPLAINT
                                   )
  20 RENTERIA, REMI RUNDZIO,       )
     MAXIMILLIAN ACCETTA, JAN      ) DEMAND FOR JURY TRIAL
  21 FREYMAN, MAUREEN HEINER,
                                   )
  22 JESSICA KELLY, FREDERICKA     )
     MCPHERSON, PEDRO SEPULVEDA
                                   )
  23 RAMIREZ, CURTIS RESTA, MOISES
     SENTI, VANIA SILVA, GERALD    )
  24 STRAUSS, ANN MARIE GRAY,      )
                                   )
  25 LYNN COX, TONYA SKINNER,
     CAUSE 4 PAWS, INC., RYAN      )
  26 FRAZIER, BRIDGET MILLER,      )
  27 CHRISTY SULLIVAN, DONNA       )
     RICHARDS, TOMMY BENTLEY,      )
  28 ALVIN DUNCAN, KINYATA JONES, )
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 2 of 579 Page ID #:2




   1 TONYA MCNEELY, CHARLES                  )
     WILLIAMS, RUSSELL STEEL,                )
   2 ANGELA BOWENS, KATHY
                                             )
   3 CLEGHORN, BRENT DEROUEN,                )
     EVAN GREEN, FELICIA JEFFRIES,           )
   4 ANN HARLAND, AND NICHOLAS
                                             )
   5 CROUCH, Individually and on Behalf      )
     of All Others Similarly Situated,
                                             )
   6
                               Plaintiffs,   )
   7                                         )
            vs.                              )
   8
                                             )
   9 ZF FRIEDRICHSHAFEN AG, ZF-              )
     TRW AUTOMOTIVE HOLDINGS
  10 CORP., TRW AUTOMOTIVE INC.,             )
     TRW AUTOMOTIVE U.S. LLC, TRW            )
  11 VEHICLE SAFETY SYSTEMS INC.,            )
  12 HONDA MOTOR CO. LTD.,                   )
     AMERICAN HONDA MOTOR CO.                )
  13 INC., HONDA OF AMERICA MFG.             )
  14 INC., HONDA R&D CO., LTD,               )
     HYUNDAI MOTOR GROUP,                    )
  15 HYUNDAI MOTOR CO., HYUNDAI              )
     MOTOR AMERICA, KIA MOTORS               )
  16 CORP., KIA MOTORS AMERICA,
                                             )
  17 TOYOTA MOTOR CORP., TOYOTA              )
     MOTOR SALES, U.S.A., INC.,              )
  18 TOYOTA MOTOR ENGINEERING &
                                             )
  19 MANUFACTURING NORTH                     )
     AMERICA, INC., FCA US, LLC, and
  20 MITSUBISHI MOTORS NORTH                 )
     AMERICA, INC.,                          )
  21                                         )
  22                           Defendants.   )

  23
  24
  25
  26
  27
  28
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 3 of 579 Page ID #:3




    1
    2                                                Table of Contents
    3                                                                                                                        Page
    4 I.       NATURE OF THE ACTION .......................................................................... 2
    5 II.      JURISDICTION AND VENUE ................................................................... 11
    6 III.     PARTIES ....................................................................................................... 11
    7          A.       Plaintiffs .............................................................................................. 11
    8          B.       ACU Manufacturer Defendants .......................................................... 18
    9          C.       Vehicle Manufacturer Defendants ...................................................... 20
  10 IV.       FACTUAL ALLEGATIONS ........................................................................ 24
  11           A.       The Class Vehicles .............................................................................. 27
  12           B.       The ACU Defect ................................................................................. 29
  13           C.       Defendants’ Knowledge of the ACU Defect and Associated Safety
                        Risks .................................................................................................... 36
  14
               D.       The Vehicle Manufacturer Defendants Sold Their Vehicles as “Safe”
  15                    and “Reliable” ..................................................................................... 41
  16 V.        TOLLING OF THE STATUTE OF LIMITATIONS ................................... 46
  17           A.       Fraudulent Concealment ..................................................................... 46
  18           B.       Estoppel ............................................................................................... 46
  19           C.       Discovery Rule .................................................................................... 47
  20 VI.       CLASS ACTION ALLEGATIONS ............................................................. 47
  21           A.       The Class ............................................................................................. 47
  22           B.       Numerosity .......................................................................................... 48
  23           C.       Predominance of Common Issues....................................................... 48
  24           D.       Typicality ............................................................................................ 50
  25           E.       Adequate Representation .................................................................... 50
  26           F.       Superiority ........................................................................................... 50
  27 VII. CLAIMS FOR RELIEF ................................................................................ 52
  28           A.       Nationwide Claims .............................................................................. 53

                                                                 -i-
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 4 of 579 Page ID #:4




    1             1.      Federal Statutory Claim ............................................................ 53
    2             2.      Common Law Claims ............................................................... 57
    3       B.    State Statutory Claims......................................................................... 63
    4             1.      Alabama .................................................................................... 63
    5             2.      Alaska ....................................................................................... 69
    6             3.      Arizona ..................................................................................... 76
    7             4.      Arkansas ................................................................................... 86
    8             5.      California .................................................................................. 96
    9             6.      Colorado ................................................................................. 108
  10              7.      Connecticut ............................................................................. 118
  11              8.      Delaware ................................................................................. 129
  12              9.      District of Columbia ............................................................... 143
  13              10.     Florida ..................................................................................... 153
  14              11.     Georgia ................................................................................... 163
  15              12.     Hawaii ..................................................................................... 174
  16              13.     Idaho ....................................................................................... 185
  17              14.     Illinois ..................................................................................... 194
  18              15.     Indiana .................................................................................... 205
  19              16.     Iowa ........................................................................................ 212
  20              17.     Kansas ..................................................................................... 222
  21              18.     Kentucky ................................................................................. 233
  22              19.     Louisiana................................................................................. 244
  23              20.     Maine ...................................................................................... 250
  24              21.     Maryland ................................................................................. 256
  25              22.     Massachusetts ......................................................................... 267
  26              23.     Michigan ................................................................................. 273
  27              24.     Minnesota ............................................................................... 285
  28              25.     Mississippi .............................................................................. 299

                                                         - ii -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 5 of 579 Page ID #:5




    1                  26.     Missouri .................................................................................. 310
    2                  27.     Montana .................................................................................. 320
    3                  28.     Nebraska ................................................................................. 330
    4                  29.     Nevada .................................................................................... 340
    5                  30.     New Hampshire ...................................................................... 350
    6                  31.     New Jersey .............................................................................. 361
    7                  32.     New Mexico............................................................................ 371
    8                  33.     New York................................................................................ 382
    9                  34.     North Carolina ........................................................................ 392
  10                   35.     North Dakota .......................................................................... 402
  11                   36.     Ohio ........................................................................................ 413
  12                   37.     Oklahoma ................................................................................ 425
  13                   38.     Oregon .................................................................................... 436
  14                   39.     Pennsylvania ........................................................................... 446
  15                   40.     Rhode Island ........................................................................... 456
  16                   41.     South Carolina ........................................................................ 467
  17                   42.     South Dakota .......................................................................... 477
  18                   43.     Tennessee ................................................................................ 487
  19                   44.     Texas ....................................................................................... 499
  20                   45.     Utah ......................................................................................... 505
  21                   46.     Vermont .................................................................................. 516
  22                   47.     Virginia ................................................................................... 526
  23                   48.     Washington ............................................................................. 537
  24                   49.     West Virginia .......................................................................... 548
  25                   50.     Wisconsin ............................................................................... 554
  26                   51.     Wyoming ................................................................................ 564
  27 VIII. PRAYER FOR RELIEF .............................................................................. 571
  28 IX.       DEMAND FOR JURY TRIAL ................................................................... 572

                                                             - iii -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 6 of 579 Page ID #:6




    1        William Bell, Billy Blaylock, Jason Janson, Richard Narez, Alejandra
    2 Renteria, Remi Rundzio, Maximillian Accetta, Jan Freyman, Maureen Heiner,
    3 Jessica Kelly, Fredericka McPherson, Pedro Sepulveda Ramirez, Curtis Resta,
    4 Moises Senti, Vania Silva, Gerald Strauss, Ann Marie Gray, Lynn Cox, Tonya
    5 Skinner, Cause 4 Paws, Inc., by and through Eric Munson, Ryan Frazier, Bridget
    6 Miller, Christy Sullivan, Donna Richards, Tommy Bentley, Alvin Duncan, Kinyata
    7 Jones, Tonya McNeely, Charles Williams, Russell Steel, Angela Bowens, Kathy
    8 Cleghorn, Brent DeRouen, Evan Green, Felicia Jeffries, Ann Harland, and Nicholas
    9 Crouch (collectively, “Plaintiffs”), on behalf of themselves and all others similarly
  10 situated, bring this Class Action Complaint against Defendants ZF Friedrichshafen
  11 AG (“ZF”), ZF-TRW Automotive Holdings Corp. (“ZF-TRW Automotive
  12 Holdings”), TRW Automotive Inc. (“TRW Automotive”), TRW Automotive U.S.
  13 LLC (“TRW Automotive U.S.”), TRW Vehicle Safety Systems Inc. (“TRW Vehicle
  14 Safety Systems”), Honda Motor Co. Ltd. (“Honda Motor”), American Honda Motor
  15 Co. Inc. (“American Honda”), Honda of America Mfg. Inc. (“Honda Mfg.”), Honda
  16 R&D Co., Ltd. (“Honda R&D”), Hyundai Motor Group (“Hyundai Group”),
  17 Hyundai Motor Co. (“Hyundai Motor”), Hyundai Motor America (“Hyundai
  18 America”), Kia Motors Corp. (“Kia Motors”), Kia Motors America Inc. (“Kia
  19 America”), Toyota Motor Corp. (“Toyota Motor”), Toyota Motor Sales, U.S.A., Inc.
  20 (“Toyota U.S.A.”), Toyota Motor Engineering & Manufacturing North America,
  21 Inc. (“TEMA”), FCA US, LLC (“Chrysler”), and Mitsubishi Motors North America,
  22 Inc. (“Mitsubishi”), and upon personal knowledge as to Plaintiffs’ own conduct, and
  23 on information and belief as to all other matters based on an investigation by
  24 counsel,1 allege as follows:
  25
        1
         Counsels’ investigation includes an analysis of publicly available information,
  26 including investigations by the National Highway Traffic Safety Administration
     (“NHTSA”), vehicle recalls, and additional analysis. Plaintiffs believe that a
  27 reasonable opportunity for discovery will provide further support for the claims
     alleged herein.
  28
                                            -1-
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 7 of 579 Page ID #:7




    1 I.     NATURE OF THE ACTION
    2        1.    Plaintiffs bring this action individually and on behalf of all persons
    3 similarly situated in the United States who purchased or leased certain vehicles
    4 manufactured, distributed, marketed, and/or sold by Honda Motor, American Honda,
    5 Honda Mfg., Honda R&D (collectively, “Honda”); Hyundai Motor Group, Hyundai
    6 Motor Co., Hyundai Motor America (collectively, “Hyundai”); Kia Motors Corp.,
    7 Kia Motors America (collectively, “Kia”) (together with Hyundai, “Hyundai/Kia”);
    8 Toyota Motor, Toyota U.S.A., TEMA (collectively, “Toyota”); Chrysler; and
    9 Mitsubishi (collectively, the “Vehicle Manufacturer Defendants”) with defective
  10 airbag control units (“ACU” or “ACUs”) manufactured by ZF, ZF-TRW Automotive
  11 Holdings, TRW Automotive, TRW Automotive U.S., TRW Vehicle Safety Systems,
  12 and/or their related subsidiaries, successors, or affiliates (“ZF-TRW” or “ACU
  13 Manufacturer Defendants”) (collectively, with the Vehicle Manufacturer Defendants,
  14 “Defendants”), as described below.
  15         2.    Airbags are a critical safety component in virtually every motor vehicle
  16 sold in the United States and throughout the world.          Drivers and passengers
  17 reasonably expect that airbags will properly deploy if their vehicles are involved in
  18 an accident. When functioning properly, an airbag can mean the difference between
  19 life and death.
  20         3.    Likewise, seatbelt pretensioners are crucial safety features in any motor
  21 vehicle and work in tandem with seatbelts. Seatbelts restrain the strongest parts of
  22 an occupant’s body, spreading out any force from the collision, helping the
  23 occupant’s body to slow down, protecting an occupant’s brain and spinal cord, and
  24 preventing the occupant from striking hard objects in the crash.          A seatbelt’s
  25 pretensioner is a component of the seatbelt system that locks the seatbelt in place
  26 during a crash. When the vehicle’s ACU detects a crash, it sends a signal to the
  27 seatbelt pretensioner to initiate a concealed piston that proceeds to drive the spool
  28
                                              -2-
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 8 of 579 Page ID #:8




    1 that wraps and controls the seatbelt fabric. This causes a retraction which removes
    2 slack from the seatbelt, pulling the vehicle occupant’s body firmly into his seat, and
    3 milliseconds later, releasing the occupant in a timely manner to receive the maximum
    4 protection benefit of the airbag.
    5        4.     ACUs are designed and manufactured to sense a vehicle crash,
    6 determine whether airbag deployment is necessary, and deploy appropriate airbags
    7 and other supplemental restraints where needed. The ACU contains an electronic
    8 component – an application specific integrated circuit (“ASIC”) – which monitors
    9 signals from other crash sensors located in the Class Vehicles (defined herein). If the
  10 ASIC fails, the ACU will not operate properly.
  11         5.     The defect is the result of an electrical overstress (“EOS”) condition that
  12 causes the malfunction of the ASIC in the ACUs manufactured by ZF-TRW (“ACU
  13 Defect”), which in turn causes a failure in the ACU that prevents the airbags and the
  14 seat belt pretensioners equipped in the Class Vehicles (defined below) from
  15 deploying. According to NHTSA’s investigation, the ASIC is designed without
  16 sufficient electrical circuitry protection to prevent harmful electrical signals to enter
  17 the ACU via sensor. This results in EOS and a system failure. The ACU Defect can
  18 also result in the ACU’s inability to be read with the Event Data Recorder (“EDR”),
  19 a device which preserves data in the event of a crash.
  20         6.     The ACU Defect exposes Plaintiffs and Class members to the serious
  21 and life-threatening safety risk that their Class Vehicle airbags and seatbelt
  22 pretensioners could fail to deploy during an accident, resulting in injury or death.
  23         7.     Because of this common, uniform ACU Defect, ZF-TRW ACUs often
  24 fail to perform as they should. Instead of deploying safety devices such as airbags
  25 and seatbelt pretensioners that protect vehicle occupants from bodily injury during
  26 accidents, the defective ZF-TRW ACUs too often fail to send a signal to deploy
  27 airbags and engage seatbelt pretensioners, causing occupants to suffer serious bodily
  28
                                                -3-
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 9 of 579 Page ID #:9




    1 injury and death.       As of April 2019, ZF-TRW’s defective ACUs have been
    2 responsible for at least four deaths and six serious injuries, worldwide.
    3          8.     Automakers that purchased ZF-TRW’s defective ACUs were involved
    4 in their design and testing and knew or should have known of the ACUs’ common,
    5 uniform design defect.
    6          9.     Apart from the notice and warnings received through their interactions
    7 with ZF-TRW, internal review, design approval, and testing, the Vehicle
    8 Manufacturer Defendants gained knowledge of the ACU Defect through various
    9 customer complaints and incidents of non-deployment.
  10           10.    For example, as early as August 2011, ZF-TRW and Hyundai/Kia had
  11 knowledge that there was a defect in the ACUs that could cause airbags not to deploy
  12 in the event of a collision. Specifically, ZF-TRW analyzed the ACU from a Kia Forte
  13 in China – in which the airbag did not properly deploy – and observed damage to the
  14 ASIC that was consistent with EOS.2 Thereafter, in March 2012, ZF-TRW analyzed
  15 another Kia Forte in which the airbags did not properly deploy and again observed
  16 that EOS negatively affected the functioning of the ASIC in the ACU.3 ZF-TRW and
  17 Hyundai/Kia communicated about these ACU malfunctions and related
  18 investigations in 2011 and 2012.
  19           11.    From 2015 through 2018, ZF-TRW and Hyundai/Kia continued to
  20 investigate the ACU Defect, inspect additional vehicles in which airbags failed to
  21 deploy, and communicate regarding the results of their findings related to the ACU
  22 Defect.4
  23           12.    The Vehicle Manufacturer Defendants also had knowledge that ZF-
  24 TRW’s ACUs were experiencing the same problems in other automakers’ or original
  25
        2
            See Exhibit A, TRW Automotive Inc. (ZF) Chronology.
  26
        3
            See id.
  27
        4
            See id.
  28
                                                -4-
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 10 of 579 Page ID #:10




     1 equipment manufacturers’ (“OEM”) vehicles. Indeed, no later than January 2016,
     2 ZF-TRW reached out to the Vehicle Manufacturer Defendants regarding the nature
     3 of the ACU Defect.
     4        13.    Chrysler then issued a public recall of the defective ACUs in the United
     5 States in September 2016, putting all OEMs, including the Vehicle Manufacturer
     6 Defendants, on further notice of the defect.
     7        14.    Numerous personal injury and wrongful death lawsuits also have been
     8 filed against ZF-TRW and/or the Vehicle Manufacturer Defendants alleging that
     9 airbags failed to deploy in accidents as a result of the ACU Defect – providing ZF-
   10 TRW and the Vehicle Manufacturer Defendants with knowledge of the ACU Defect.
   11 Despite knowledge of the ACU Defect, ZF-TRW has continued to manufacture and
   12 sell the defective ACUs, resulting numerous injuries and deaths. In addition, the
   13 Vehicle Manufacturer Defendants have continued to equip the Class Vehicles with
   14 airbag systems containing the ACU Defect and sell and lease the Class Vehicles,
   15 without disclosing the ACU Defect and its corresponding safety risks, to Plaintiffs
   16 and Class members.
   17         15.    In March 2018, NHTSA’s Office of Defects Investigation (“NHTSA
   18 ODI”) opened a preliminary evaluation (“PE”) investigation into the ACU Defect
   19 based on six frontal crashes, reported via Early Warning Reporting between 2012 and
   20 2017, where airbags did not deploy.5 These crashes resulted in six injuries and four
   21 deaths.
   22         16.    While the PE investigation focused on certain Hyundai and Kia vehicles
   23 containing the ACU Defect, NHTSA ODI identified ZF-TRW as the supplier of the
   24 defective ACUs, putting the Vehicle Manufacturer Defendants on notice of the ACU
   25
   26
   27    5
            Exhibit B, NHTSA, ODI Resume, Investigation PE 18-003, Mar. 16, 2018,
         https://static.nhtsa.gov/odi/inv/2018/INOA-PE18003-9810.PDF.
   28
                                                -5-
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 11 of 579 Page ID #:11




     1 Defect. NHTSA ODI described the ACU Defect as follows: “[f]ailure of the air bag
     2 control unit may prevent the frontal air bags from deploying in the event of a crash.”6
     3              17.   As explained by NHTSA ODI, in February 2018, Hyundai reported that
     4 “post-collision inspections of the air bag control units (ACUs) showing that an
     5 electrical overstress condition (EOS) of an ACU electronic component occurred in
     6 three of the crashes, and that the fourth ACU is under evaluation for the same
     7 concern.”7 Hyundai further reported that it had “not identified a remedy for this recall,
     8 and state[d] that the cause of the EOS is being investigated with the ACU supplier,
     9 ZF-TRW.”8
   10               18.   Thereafter, on April 19, 2019, NHTSA ODI upgraded its PE
   11 investigation into the ACU Defect to an Engineering Analysis and expanded the
   12 investigation to include ZF-TRW and the Vehicle Manufacturer Defendants, as well
   13 as certain other car manufacturers.9 According to NHTSA, ZF-TRW supplied the
   14 defective ACUs to Defendants Kia, Chrysler, Mitsubishi, Hyundai, Honda and
   15 Toyota.10 NHTSA ODI estimates that 12.3 million vehicles contain the ACU Defect.
   16               19.   Plaintiffs and members of the Class (defined below) assert claims
   17 against Defendants for violations of the Magnuson-Moss Warranty Act (“MMWA”),
   18 15 U.S.C. §2301 et seq., fraudulent concealment, breach of express and implied
   19 warranties, unjust enrichment, and violations of state consumer fraud/unfair trade
   20 practices laws.
   21
   22
   23    6
              Id.
   24    7
              Id.
   25    8
              Id.
   26    9
            Exhibit C, NHTSA, ODI Resume, Investigation EA 19-001, Apr. 19, 2019,
         https://static.nhtsa.gov/odi/inv/2019/INOA-EA19001-2536.PDF.
   27
         10
              See id.
   28
                                                   -6-
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 12 of 579 Page ID #:12




     1        20.     No reasonable consumer expects to purchase or lease a Class Vehicle
     2 containing a concealed ACU Defect with an inherent safety risk that an airbag or
     3 seatbelt pretensioner will not deploy when necessary during an accident. The ACU
     4 Defect is material to Plaintiffs and members of the Class because when they
     5 purchased or leased their Class Vehicles, they reasonably relied on the reasonable
     6 expectation that the Class Vehicles’ would be free from defects and contain an ACU
     7 and airbag system that properly functioned. Had Defendants disclosed the ACU
     8 Defect, Plaintiffs and members of the Class would not have purchased or leased the
     9 Class Vehicles, or would have paid less for their Class Vehicles.
   10         21.     Indeed, Defendants knowingly, actively, and affirmatively omitted
   11 and/or concealed the existence of the ACU Defect from Plaintiffs and members of
   12 the Class. Knowledge and information regarding the ACU Defect and the associated
   13 safety risk was in the exclusive and superior possession of Defendants, and was not
   14 disclosed to Plaintiffs and members of the Class, who could not reasonably discover
   15 the defect through due diligence. Based on, inter alia, pre-production testing, design
   16 failure mode analysis, wrongful death and personal injury lawsuits, post-collision
   17 inspections, vehicle owner questionnaires, and NHTSA investigations, Defendants
   18 knew of the ACU Defect but did nothing to protect consumers or warn of the product
   19 dangers and, in fact, fraudulently concealed the defect from Plaintiffs and members
   20 of the Class.
   21         22.     Notwithstanding this knowledge, ZF-TRW continued selling defective
   22 ACUs and the Vehicle Manufacturer Defendants continued selling Class Vehicles
   23 equipped with airbag systems containing the ACU Defect, Defendants failed to
   24 disclose the existence of the ACU Defect to Plaintiffs and members of the Class and
   25 have not remedied the ACU Defect and/or compensated Plaintiffs or members of the
   26 Class for this material defect. In addition, the Vehicle Manufacturer Defendants have
   27 not issued recalls for the Class Vehicles containing the ACU Defect.
   28
                                               -7-
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 13 of 579 Page ID #:13




     1              23.   Instead, Defendants have, and continue to, market and emphasize the
     2 safety of their products. ZF-TRW proclaims that it “has the most comprehensive
     3 safety technology portfolio in the supplier industry” and boasts of its “strategic goal
     4 of helping to create a mobile world with zero accidents.” ZF-TRW’s stated “strategic
     5 focus” is on “Next Generation Mobility [which] has manifested itself in a variety of
     6 market-ready innovations that are viable for the future.”
     7              24.   ZF-TRW’s marketing emphasizes its corporate devotion to safety:
     8 “Under the banner ‘Next Generation Mobility’, ZF-TRW is leveraging the current
     9 industry transformation as a strategic opportunity. The core aspects of this are four
   10 clearly demarcated fields of activity on which the Group is focused: vehicle motion
   11 control, integrated safety, automated driving and electric mobility.”
   12               25.   Describing its safety philosophy, ZF-TRW states: “One day,
   13 autonomous driving and intelligent traffic routing will make accidents a thing of
   14 the past. Until that time, occupant safety is critical, though.” ZF-TRW “is
   15 pursuing the goal of clean and safe mobility that is automated, comfortable,
   16 affordable and accessible to everyone, everywhere.”
   17               26.   Honda proclaims on its website: “[n]ot all vehicle safety technology
   18 serves the same purpose. That’s why Honda employs two different methods to help
   19 make our vehicles even safer.”11 Regarding passive safety, one of Honda’s two
   20 purported methods to make its vehicles safer, Honda explains that: “Passive Safety
   21 systems are those you hope you’ll never need, but are critical to your safety in the
   22 event of a collision.”12 Honda emphasizes on its website that all Honda vehicles
   23 come standard with front seat belts with pretensioners and load limiters, which (after
   24 detection of a strong frontal impact) “instantly retract, then give slightly if the load
   25
   26    11
            HONDA, The Two Sides of Safety, https://automobiles.honda.com/safety (last
         visited May 3, 2019).
   27
         12
              Id.
   28
                                                   -8-
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 14 of 579 Page ID #:14




     1 on the seat belt exceeds a certain amount, reducing the pressure it applies to the
     2 occupant’s chest.”13         Honda elaborates that “[e]very Honda is equipped with
     3 advanced front airbags to help protect you in the event of a collision.”14
     4              27.   Similarly, Toyota’s online marketing underscores that “[f]or years, the
     5 Toyota Camry has been the go-to car for safety . . . .”15 Indeed, in December 2016,
     6 Dino Triantafyllos, Toyota’s North American Chief Quality Officer, touted that “[a]t
     7 Toyota, our focus remains on the safety and peace of mind of our customers . . . [w]e
     8 are proud that our commitment to developing safe and reliable vehicles resulted in
     9 such a strong showing in 2017 . . . ”16
   10               28.   Chrysler also touts the safety of its vehicles in marketing its various
   11 makes and models. For example, online marketing for the 2019 Jeep Compass states:
   12 “The 2019 Compass builds on the Jeep Brand tradition of safety and security.
   13 Equipped with over 70 standard and available safety and security features, it provides
   14 peace of mind wherever the road takes you.”17
   15               29.   Hyundai similarly purports to embrace safety as part-and-parcel of its
   16 corporate philosophy: “always striving to make our safety features more advanced
   17 and innovative.”18 Hyundai claims that its “vehicles completely surround you and
   18
   19    13
              Id.
   20    14
              Id.
   21    15
         NORM REEVES TOYOTA SAN DIEGO, Safety Features: 2019 Toyota Camry Safety
      Features,       https://www.normreevestoyotasandiego.com/safety-feature/toyota-
   22 camry-safety-features-san-diego-ca/ (last visited May 3, 2019).
   23    16
         Toyota Continues to Lead the Industry with the Most IIHS TOP SAFETY PICK+,
      TOYOTA.COM,               (July            6,            2017)            Awards
   24 https://pressroom.toyota.com/releases/toyota+continues+lead+industry+most+iihs
      +top+safety+pick+awards.htm.
   25
      17
         2019        Jeep      Compas       Safety      &       Security,    JEEP.COM,
   26 https://www.jeep.com/compass/safety-security.html (last visited May 17, 2019).
   27    18
            Why     Hyundai,      HYUNDAIUSA.COM,        https://www.hyundaiusa.com/why-
         hyundai/safety.aspx (last visited May 17, 2019)
   28
                                                    -9-
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 15 of 579 Page ID #:15




     1 your passengers with a wide range of features that automatically look out for you.”19
     2 Hyundai touts the quality and workmanship of their vehicles: “Quality and
     3 workmanship are in everything we do. Because at Hyundai, everything matters.”20
     4              30.   Kia represents that “[a]t Kia, we work tirelessly to ensure that every
     5 passive safety system on our vehicle is designed to help you handle the unexpected.
     6 And that every active safety system is designed to help you avoid trouble whenever
     7 possible.”21 Indeed, Kia indicates that “[b]uilt with your safety as our top priority,
     8 Kia’s vehicle lineup has collected numerous top safety awards.”22 On its websites,
     9 Kia states that that its ACU “system monitors the severity of the impact, the presence
   10 of a front passenger, and seat-belt use, and then controls airbag inflation accordingly
   11 whenever possible.”23
   12               31.   Similarly, Mitsubishi claims that “[w]ith every passing year few brands
   13 have added and expanded their safety features as much as Mitsubishi Motors.”24 In
   14 its online advertising, Mitsubishi states: “When you get into the car, you are worried
   15 about where you are going and what time you need to be there, not safety. It is our
   16 job to worry about safety, so that you don’t have to. Mitsubishi safety technology is
   17 top-of-the-line so that we give you peace of mind when you are behind the wheel.”25
   18
         19
         Why Hyundai, Safety, HYUNDAIUSA.COM, https://www.hyundaiusa.com/why-
   19 hyundai/smartsense.aspx (last visited May 17, 2019)
   20    20
            Why     Hyundai,     Quality   &     Workmanship,          HYUNDAIUSA.COM
         https://www.hyundaiusa.com/why-hyundai/quality.aspx (last visited May 17, 2019)
   21
         21
         Kia Safety, BRIGGSKIA.COM, https://www.briggskia.com/kia-safety.htm (last
   22 visited May 17, 2019)
   23    22
              Id.
   24    23
              Id.
   25    24
         Mitsubishi’s Advanced Safety Features, MIAMILAKESAUTOMALL.COM (Mar. 23,
      2018)     http://www.miamilakesautomall.com/mitsubishi-blog/mitsubishi-safety-
   26 features/
   27    25
            Mistubishi            Safety         Features,           PANTILIMITSUBISHI.COM
         https://pantilimitsubishi.com/Mitsubishi-Safety-Features (last visited May 17, 2019)
   28
                                                    - 10 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 16 of 579 Page ID #:16




     1        32.    As a direct result of Defendants’ conduct, Plaintiffs and members of the
     2 Class have been harmed and are entitled to actual damages, including damages for
     3 diagnosis, repair and/or replacement costs, damages for the diminished value of their
     4 vehicles, compensatory, statutory, and punitive damages, attorneys’ fees, costs,
     5 restitution, and injunctive and declaratory relief.
     6 II.    JURISDICTION AND VENUE
     7        33.    Jurisdiction is proper in this Court pursuant to the Class Action Fairness
     8 Act, 28 U.S.C. §1332(d), because members of the proposed Class are citizens of
     9 states different from Defendants’ home states, and the aggregate amount in
   10 controversy exceeds $5,000,000, exclusive of interest and costs. Further, greater than
   11 two-thirds of the members of the Class reside in states other than the states in which
   12 Defendants are a citizens.
   13         34.    This Court has jurisdiction over supplemental state law claims pursuant
   14 to 28 U.S.C. §1367 and jurisdiction over the MMWA claim by virtue of diversity
   15 jurisdiction being exercised under the Class Action Fairness Act (“CAFA”).
   16         35.    This Court has personal jurisdiction over Plaintiffs because Plaintiffs
   17 submit to the Court’s jurisdiction.
   18         36.    Venue is proper in this Court pursuant to 28 U.S.C. §1391(a) and (b)
   19 because numerous Vehicle Manufacturer Defendants have their headquarters within
   20 this District, Defendants conduct substantial business in this District and have caused
   21 harm to Class members residing in this District. Accordingly, Defendants have
   22 sufficient contacts with this District to subject Defendants to personal jurisdiction in
   23 the District and venue is proper.
   24 III.    PARTIES
   25         A.     Plaintiffs
   26         37.    Plaintiff William Bell (in this paragraph, “Plaintiff”) is a citizen of the
   27 State of California and resides in Desert Hot Springs, California. In 2018, Plaintiff
   28
                                                - 11 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 17 of 579 Page ID #:17




     1 purchased a used 2018 Jeep Wrangler in Huntington Beach, California (in this
     2 paragraph, “Class Vehicle”), for personal, family, or household purposes. Plaintiff’s
     3 Class Vehicle is equipped with an airbag system containing the ACU Defect.
     4        38.    Plaintiff Billy Blaylock (in this paragraph, “Plaintiff”) is a citizen of the
     5 State of California and resides in Spring Valley, California. In 2016, Plaintiff
     6 purchased a new 2017 Toyota Corolla in San Diego, California (in this paragraph,
     7 “Class Vehicle”), for personal, family, or household purposes. Plaintiff’s Class
     8 Vehicle is equipped with an airbag system containing the ACU Defect.
     9        39.    Plaintiff Jason Janson (in this paragraph, “Plaintiff”) is a citizen of the
   10 State of California and resides in Gilroy, California. In 2019, Plaintiff purchased a
   11 new 2018 Jeep Wrangler in Gilroy, California (in this paragraph, “Class Vehicle”),
   12 for personal, family, or household purposes. Plaintiff’s Class Vehicle is equipped
   13 with an airbag system containing the ACU Defect.
   14         40.    Plaintiff Richard Narez (in this paragraph, “Plaintiff”) is a citizen of the
   15 State of California and resides in Visalia, California. In 2018, Plaintiff purchased a
   16 new 2019 Toyota Tacoma in Salinas, California (in this paragraph, “Class Vehicle”),
   17 for personal, family, or household purposes. Plaintiff’s Class Vehicle is equipped
   18 with an airbag system containing the ACU Defect.
   19         41.    Plaintiff Alejandra Renteria (in this paragraph, “Plaintiff”) is a citizen
   20 of the State of California and resides in San Bernardino, California. In 2013, Plaintiff
   21 purchased a new 2013 Toyota Corolla Matrix in Ontario, California (in this
   22 paragraph, “Class Vehicle”), for personal, family, or household purposes. Plaintiff’s
   23 Class Vehicle is equipped with an airbag system containing the ACU Defect.
   24         42.    Plaintiff Remi Rundzio (in this paragraph, “Plaintiff”) is a citizen of the
   25 State of California and resides in Westminster, California.            In 2012, Plaintiff
   26 purchased a new 2012 Jeep Wrangler in Huntington Beach, California (in this
   27
   28
                                                 - 12 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 18 of 579 Page ID #:18




     1 paragraph, “Class Vehicle”), for personal, family, or household purposes. Plaintiff’s
     2 Class Vehicle is equipped with an airbag system containing the ACU Defect.
     3        43.    Plaintiff Maximillian Accetta (in this paragraph, “Plaintiff”) is a citizen
     4 of the State of Florida and resides in Fort Lauderdale, Florida. In 2015, Plaintiff
     5 purchased a used 2015 Jeep Compass in Lake Worth, Florida (in this paragraph,
     6 “Class Vehicle”), for personal, family, or household purposes. Plaintiff’s Class
     7 Vehicle is equipped with an airbag system containing the ACU Defect.
     8        44.    Plaintiff Jan Freyman (in this paragraph, “Plaintiff”) is a citizen of the
     9 State of Florida and resides in Lake Mary, Florida. In 2017, Plaintiff purchased a
   10 new 2017 Jeep Patriot in Sanford, Florida (in this paragraph, “Class Vehicle”), for
   11 personal, family, or household purposes. Plaintiff’s Class Vehicle is equipped with
   12 an airbag system containing the ACU Defect.
   13         45.    Plaintiff Maureen Heiner (in this paragraph, “Plaintiff”) is a citizen of
   14 the State of Florida and resides in Weeki Wachee, Florida. In 2016, Plaintiff
   15 purchased a new 2013 Kia Optima in Crystal River, Florida (in this paragraph, “Class
   16 Vehicle”), for personal, family, or household purposes. Plaintiff’s Class Vehicle is
   17 equipped with an airbag system containing the ACU Defect.
   18         46.    Plaintiff Jessica Kelly (in this paragraph, “Plaintiff”) is a citizen of the
   19 State of Florida and resides in Lauderhill, Florida. In 2015, Plaintiff purchased a new
   20 2015 Toyota Corolla in Weston, Florida (in this paragraph, “Class Vehicle”), for
   21 personal, family, or household purposes. Plaintiff’s Class Vehicle is equipped with
   22 an airbag system containing the ACU Defect.
   23         47.    Plaintiff Fredericka McPherson (in this paragraph, “Plaintiff”) is a
   24 citizen of the State of Florida and resides in Riverview, Florida. In 2015, Plaintiff
   25 purchased a used 2013 Honda Accord in Tampa, Florida (in this paragraph, “Class
   26 Vehicle”), for personal, family, or household purposes. Plaintiff’s Class Vehicle is
   27 equipped with an airbag system containing the ACU Defect.
   28
                                                 - 13 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 19 of 579 Page ID #:19




     1        48.    Plaintiff Pedro Sepulveda Ramirez (in this paragraph, “Plaintiff”) is a
     2 citizen of the State of Florida and resides in Princeton, Florida. In 2018, Plaintiff
     3 leased a new 2018 Kia Optima in Doral, Florida (in this paragraph, “Class Vehicle”),
     4 for personal, family, or household purposes. Plaintiff’s Class Vehicle is equipped
     5 with an airbag system containing the ACU Defect.
     6        49.    Plaintiff Curtis Resta (in this paragraph, “Plaintiff”) is a citizen of the
     7 State of Florida and resides in Winter Haven, Florida. In 2018, Plaintiff leased a new
     8 2018 Toyota Tacoma in Lakeland, Florida (in this paragraph, “Class Vehicle”), for
     9 personal, family, or household purposes. Plaintiff’s Class Vehicle is equipped with
   10 an airbag system containing the ACU Defect.
   11         50.    Plaintiff Moises Senti (in this paragraph, “Plaintiff”) is a citizen of the
   12 State of Florida and resides in Ocala, Florida. In 2016, Plaintiff purchased a new
   13 2016 Jeep Wrangler in Miami, Florida (in this paragraph, “Class Vehicle”), for
   14 personal, family, or household purposes. Plaintiff’s Class Vehicle is equipped with
   15 an airbag system containing the ACU Defect.
   16         51.    Plaintiff Vania Silva (in this paragraph, “Plaintiff”) is a citizen of the
   17 State of Florida and resides in Boca Raton, Florida. In 2017, Plaintiff purchased a
   18 new 2017 Hyundai Sonata in Coconut Creek, Florida (in this paragraph, “Class
   19 Vehicle”), for personal, family, or household purposes. Plaintiff’s Class Vehicle is
   20 equipped with an airbag system containing the ACU Defect.
   21         52.    Plaintiff Gerald Strauss (in this paragraph, “Plaintiff”) is a citizen of the
   22 State of Florida and resides in Tamarac, Florida. In 2018, Plaintiff leased a new 2018
   23 Hyundai Sonata Hybrid (in this paragraph, “Class Vehicle”), for personal, family, or
   24 household purposes. Plaintiff’s Class Vehicle is equipped with an airbag system
   25 containing the ACU Defect.
   26         53.    Plaintiff Ann Marie Gray (in this paragraph, “Plaintiff”) is a citizen of
   27 the State of Georgia and resides in Conyers, Georgia. In 2016, Plaintiff purchased a
   28
                                                 - 14 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 20 of 579 Page ID #:20




     1 used 2014 Mitsubishi Lancer in Lumberton, North Carolina (in this paragraph, “Class
     2 Vehicle”), for personal, family, or household purposes. Plaintiff’s Class Vehicle is
     3 equipped with an airbag system containing the ACU Defect.
     4        54.    Plaintiff Lynn Cox (in this paragraph, “Plaintiff”) is a citizen of the State
     5 of Illinois and resides in Chicago, Illinois. In 2013, Plaintiff purchased a new 2013
     6 Jeep Compass in Gurnee, Illinois (in this paragraph, “Class Vehicle”), for personal,
     7 family, or household purposes. Plaintiff’s Class Vehicle is equipped with an airbag
     8 system containing the ACU Defect.
     9        55.    Plaintiff Tonya Skinner (in this paragraph, “Plaintiff”) is a citizen of the
   10 State of Indiana and resides in Middlebury, Indiana. In 2017, Plaintiff purchased a
   11 new 2016 Toyota Corolla in Elkhart, Indiana (in this paragraph, “Class Vehicle”), for
   12 personal, family, or household purposes. Plaintiff’s Class Vehicle is equipped with
   13 an airbag system containing the ACU Defect.
   14         56.    Plaintiff Cause 4 Paws, Inc., by and through Eric Munson, (in this
   15 paragraph, “Plaintiff”) is a citizen of the State of Indiana and resides in Bedford,
   16 Indiana. In 2016, Plaintiff purchased a used 2010 Dodge Nitro in Bedford, Indiana
   17 (in this paragraph, “Class Vehicle”), for personal, family, or household purposes.
   18 Plaintiff’s Class Vehicle is equipped with an airbag system containing the ACU
   19 Defect.
   20         57.    Plaintiff Ryan Frazier (in this paragraph, “Plaintiff”) is a citizen of the
   21 State of Kentucky and resides in Richmond, Kentucky. In 2018, Plaintiff purchased
   22 a used 2015 Toyota Tundra in Richmond, Kentucky (in this paragraph, “Class
   23 Vehicle”), for personal, family, or household purposes. Plaintiff’s Class Vehicle is
   24 equipped with an airbag system containing the ACU Defect.
   25         58.    Plaintiff Bridget Miller (in this paragraph, “Plaintiff”) is a citizen of the
   26 State of Kentucky and resides in Owensboro, Kentucky. In 2018, Plaintiff purchased
   27 a used 2016 Toyota Corolla in Taylorsville, Indiana (in this paragraph, “Class
   28
                                                 - 15 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 21 of 579 Page ID #:21




     1 Vehicle”), for personal, family, or household purposes. Plaintiff’s Class Vehicle is
     2 equipped with an airbag system containing the ACU Defect.
     3        59.   Plaintiff Christy Sullivan (in this paragraph, “Plaintiff”) is a citizen of
     4 the State of Kentucky and resides in Independence, Kentucky. In 2014, Plaintiff
     5 purchased a new 2014 Hyundai Sonata Alexandria, Kentucky (in this paragraph,
     6 “Class Vehicle”), for personal, family, or household purposes. Plaintiff’s Class
     7 Vehicle is equipped with an airbag system containing the ACU Defect.
     8        60.   Plaintiff Donna Richards (in this paragraph, “Plaintiff”) is a citizen of
     9 the State of Maryland and resides in Bowie, Maryland. In 2017, Plaintiff purchased
   10 a used 2014 Kia Optima in Brandywine, Maryland (in this paragraph, “Class
   11 Vehicle”), for personal, family, or household purposes. Plaintiff’s Class Vehicle is
   12 equipped with an airbag system containing the ACU Defect.
   13         61.   Tommy Bentley (in this paragraph, “Plaintiff”) is a citizen of the State
   14 of Michigan and resides in Dexter, Michigan. In 2015, Plaintiff purchased a used
   15 2013 Dodge Avenger in Chelsea, Michigan (in this paragraph, “Class Vehicle”), for
   16 personal, family, or household purposes. Plaintiff’s Class Vehicle is equipped with
   17 an airbag system containing the ACU Defect.
   18         62.   Plaintiff Alvin Duncan (in this paragraph, “Plaintiff”) is a citizen of the
   19 State of Michigan and resides in Fenton, Michigan. In 2017, Plaintiff leased a new
   20 2017 Jeep Wrangler in Fenton, Michigan (in this paragraph, “Class Vehicle”), for
   21 personal, family, or household purposes. Plaintiff’s Class Vehicle is equipped with
   22 an airbag system containing the ACU Defect.
   23         63.   Plaintiff Kinyata Jones (in this paragraph, “Plaintiff”) is a citizen of the
   24 State of Michigan and resides in Saint Joseph, Michigan. In 2015, Plaintiff purchased
   25 a used 2013 Kia Optima in Benton Harbor, Michigan (in this paragraph, “Class
   26 Vehicle”), for personal, family, or household purposes. Plaintiff’s Class Vehicle is
   27 equipped with an airbag system containing the ACU Defect.
   28
                                                - 16 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 22 of 579 Page ID #:22




     1        64.   Plaintiff Tonya McNeely (in this paragraph, “Plaintiff”) is a citizen of
     2 the State of North Carolina and resides in Mooresville, North Carolina. In 2015,
     3 Plaintiff purchased a used 2012 Honda Civic in Concord, North Carolina. This
     4 vehicle was purchased for personal, family and household purposes. Plaintiff’s Class
     5 Vehicle is equipped with an airbag system containing the ACU Defect.
     6        65.   Plaintiff Charles Williams (in this paragraph, “Plaintiff”) is a citizen of
     7 the State of Oklahoma and resides in Tulsa, Oklahoma. In 2017, Plaintiff purchased
     8 a used 2011 Toyota Corolla in Bixby, Oklahoma (in this paragraph, “Class Vehicle”),
     9 for personal, family, or household purposes. Plaintiff’s Class Vehicle is equipped
   10 with an airbag system containing the ACU Defect.
   11         66.   Plaintiff Russell Steel (in this paragraph, “Plaintiff”) is a citizen of the
   12 State of Tennessee and resides in Cookeville, Tennessee. In 2009, Plaintiff purchased
   13 a new 2009 Dodge Ram 1500 in Cookeville, Tennessee (in this paragraph, “Class
   14 Vehicle”), for personal, family, or household purposes. Plaintiff’s Class Vehicle is
   15 equipped with an airbag system containing the ACU Defect.
   16         67.   Plaintiff Angela Bowens (in this paragraph, “Plaintiff”) is a citizen of
   17 the State of Texas and resides in Dallas, Texas. In 2015, Plaintiff purchased a new
   18 2015 Honda Civic in Dallas, Texas (in this paragraph, “Class Vehicle”), for personal,
   19 family, or household purposes. Plaintiff’s Class Vehicle is equipped with an airbag
   20 system containing the ACU Defect.
   21         68.   Plaintiff Kathy Cleghorn (in this paragraph, “Plaintiff”) is a citizen of
   22 the State of Texas and resides in Fort Worth, Texas. In 2011, Plaintiff purchased a
   23 used 2010 Chrysler Sebring in Fort Worth, Texas (in this paragraph, “Class
   24 Vehicle”), for personal, family, or household purposes. Plaintiff’s Class Vehicle is
   25 equipped with an airbag system containing the ACU Defect.
   26         69.   Plaintiff Brent DeRouen (in this paragraph, “Plaintiff”) is a citizen of
   27 the State of Texas and resides in Spring, Texas. In 2016, Plaintiff purchased a new
   28
                                                - 17 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 23 of 579 Page ID #:23




     1 2016 Toyota Tundra in Nederland, Texas (in this paragraph, “Class Vehicle”), for
     2 personal, family, or household purposes. Plaintiff’s Class Vehicle is equipped with
     3 an airbag system containing the ACU Defect.
     4        70.    Plaintiff Evan Green (in this paragraph, “Plaintiff”) is a citizen of the
     5 State of Texas and resides in Dallas, Texas. In 2015, Plaintiff purchased a used 2015
     6 Toyota Tacoma in Dallas, Texas (in this paragraph, “Class Vehicle”), for personal,
     7 family, or household purposes. Plaintiff’s Class Vehicle is equipped with an airbag
     8 system containing the ACU Defect.
     9        71.    Plaintiff Felicia Jeffries (in this paragraph, “Plaintiff”) is a citizen of the
   10 State of Texas and resides in Fort Worth, Texas. In 2016, Plaintiff leased a new 2016
   11 Toyota Corolla in Dallas, Texas (in this paragraph, “Class Vehicle”), for personal,
   12 family, or household purposes. Plaintiff’s Class Vehicle is equipped with an airbag
   13 system containing the ACU Defect.
   14         72.    Plaintiff Ann Harland (in this paragraph, “Plaintiff”) is a citizen of the
   15 State of Virginia and resides in Dunnsville, Virginia. In 2015, Plaintiff purchased a
   16 used 2013 Fiat 500 in Gloucester, Virginia (in this paragraph, “Class Vehicle”), for
   17 personal, family, or household purposes. Plaintiff’s Class Vehicle is equipped with
   18 an airbag system containing the ACU Defect.
   19         73.    Plaintiff Nicholas Crouch (in this paragraph, “Plaintiff”) is a citizen of
   20 the State of West Virginia and resides in Charles Town, West Virginia. In 2014,
   21 Plaintiff purchased a new 2015 Hyundai Sonata in Gaithersburg, Maryland (in this
   22 paragraph, “Class Vehicle”), for personal, family, or household purposes. Plaintiff’s
   23 Class Vehicle is equipped with an airbag system containing the ACU Defect.
   24         B.     ACU Manufacturer Defendants
   25         74.    Defendant ZF Friedrichshafen AG is a German car parts maker
   26 headquartered in Friedrichshafen, in the south-west German region of Baden-
   27 Württemberg. ZF is a worldwide supplier of driveline and chassis technology for
   28
                                                  - 18 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 24 of 579 Page ID #:24




     1 cars and commercial vehicles, including active and passive safety technology. ZF,
     2 either directly or through its wholly-owned subsidiaries, manufactures ACUs for
     3 distribution in the United States and ultimate use in the State of California, including
     4 the ACUs at issue in this litigation. ZF delivers its products, including the ACUs at
     5 issue in this litigation, into the stream of commerce with the expectation that they
     6 will be purchased by consumers in the United States and the State of California.
     7        75.    Defendant ZF-TRW Automotive Holdings Corp. is a subsidiary of ZF
     8 and a Delaware corporation, with its corporate headquarters located in Livonia,
     9 Michigan. ZF-TRW Automotive Holdings is an American supplier of automotive
   10 systems, modules, and components to automotive OEMs, including the Vehicle
   11 Manufacturer Defendants.           ZF-TRW Automotive Holdings sells, designs,
   12 manufactures, tests, markets, and distributes ACUs in the United States, including
   13 the ACUs in this litigation. ZF-TRW Automotive Holdings delivers its products into
   14 the stream of commerce with the expectation that they will be purchased by
   15 consumers in the United States and the State of California.
   16         76.    TRW Automotive Inc. is a subsidiary of ZF with its principal place of
   17 business in Livonia, Michigan. TRW Automotive is an American supplier of
   18 automotive systems, modules, and components to automotive OEMs, including the
   19 Vehicle Manufacturer Defendants. TRW Automotive sells, designs, manufactures,
   20 tests, markets, and distributes ACUs in the United States.           TRW Automotive
   21 manufactures ACUs in the United States, including ACUs at issue in this litigation.
   22 TRW Automotive delivers its products into the stream of commerce with the
   23 expectation that they will be purchased by consumers in the United States and the
   24 State of California.
   25         77.    TRW Automotive U.S. LLC is a subsidiary of TRW Automotive with
   26 its principal place of business in Livonia, Michigan. TRW Automotive U.S. is an
   27 American supplier of automotive systems, modules, and components to automotive
   28
                                                - 19 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 25 of 579 Page ID #:25




     1 OEMs, including the Vehicle Manufacturer Defendants. TRW Automotive U.S.
     2 sells, designs, manufactures, tests, markets, and distributes ACUs in the United
     3 States, including the ACUs at issue in this litigation. TRW Automotive U.S. delivers
     4 its products into the stream of commerce with the expectation that they will be
     5 purchased by consumers in the United States and the State of California.
     6        78.   TRW Vehicle Safety Systems Inc. is a subsidiary of ZF-TRW
     7 Automotive Holdings with its principal place of business in Farmington Hills,
     8 Michigan. TRW Vehicle Safety Systems is an American supplier of automotive
     9 systems, modules, and components to automotive OEMs, including the Vehicle
   10 Manufacturer Defendants.         TRW Vehicle Safety Systems sells, designs,
   11 manufactures, tests, markets, and distributes ACUs in the United States, including
   12 the ACUs at issue in this litigation. TRW Vehicle Safety Systems delivers its
   13 products into the stream of commerce with the expectation that they will be purchased
   14 by consumers in the United States and the State of California.
   15         79.   Defendants ZF, ZF-TRW Automotive Holdings, TRW Automotive,
   16 TRW Automotive U.S., and TRW Vehicle Safety Systems are collectively referred
   17 to as “ZF-TRW” or “ACU Manufacturer Defendants.” At all times relevant to this
   18 action, the ACU Manufacturer Defendants and/or their agents manufactured,
   19 distributed, sold, and warranted airbag systems containing the ACU Defect, as
   20 described herein, throughout the United States.
   21         80.   On information and belief, at all times relevant to this action, the ACU
   22 Manufacturer Defendants made decisions related to design, manufacturing,
   23 marketing, sales, warranties, and recalls of the airbag systems containing the ACU
   24 Defect from ZF-TRW Automotive Holdings’ Livonia, Michigan headquarters.
   25         C.    Vehicle Manufacturer Defendants
   26         81.   Defendant Honda Motor Co., Ltd. is a foreign for-profit corporation
   27 with its principal place of business in Tokyo, Japan. Honda Motor manufactures and
   28
                                              - 20 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 26 of 579 Page ID #:26




     1 sells motorcycles, automobiles, and power products through independent retail
     2 dealers, outlets, and authorized dealerships primarily in Japan, North America,
     3 Europe, and Asia.
     4        82.    Defendant American Honda Motor Co. Inc. is a subsidiary of Honda
     5 Motor headquartered in Torrance, California. American Honda conducts the sale,
     6 marketing, and operational activities for Honda cars, trucks, sport utility vehicles,
     7 and automobile parts in the United States. American Honda manufactures and
     8 assembles its vehicles for sale in the United States in automobile plants located in:
     9 Greensburg, Indiana; East Liberty, Ohio; Lincoln, Alabama; and Marysville, Ohio.
   10         83.    Defendant Honda of America Mfg. Inc. is an Ohio corporation with its
   11 principal place of business in Marysville, Ohio. Honda Mfg. is a subsidiary of Honda
   12 Motor. Honda Mfg. is involved in the design, manufacture, testing, marketing,
   13 distribution, and sale of Honda vehicles in the United States, including those utilizing
   14 the defective ACUs.
   15         84.    Defendant Honda R&D Co., Ltd. is a Japanese corporation with its
   16 principal place of business in Wako, Japan. Honda R&D is a subsidiary of Honda
   17 Motor. Honda R&D is involved in the design, development, manufacture, assembly,
   18 testing, distribution, and sale of Honda vehicles, including those utilizing the
   19 defective ACUs.
   20         85.    Defendants Honda Motor, Honda Mfg., Honda R&D, and American
   21 Honda are collectively referred to as “Honda”. Honda vehicles sold in the United
   22 States contain defective ACUs manufactured by ZF-TRW. Honda delivers these
   23 products into the stream of commerce with the expectation that they will be purchased
   24 by consumers in the United States and the State of California.
   25         86.    Defendant Hyundai Motor Group is a foreign for-profit corporation with
   26 its principal place of business in Seoul, South Korea. Hyundai Group manufacturers
   27 automobiles, steel, and automotive parts.
   28
                                               - 21 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 27 of 579 Page ID #:27




     1        87.    Defendant Hyundai Motor Company is a subsidiary of Hyundai Group
     2 and is headquartered in Seoul, South Korea. Hyundai Motor manufactures and sells
     3 automobiles through independent retail dealers, outlets, and authorized dealerships
     4 primarily in North America, South America, Asia, Europe, Africa, and Oceania.
     5        88.    Defendant Hyundai Motor America is a subsidiary of Hyundai Motor
     6 headquartered in Fountain Valley, California. Hyundai America conducts the sale,
     7 marketing, and operational activities for Hyundai cars, trucks, sport utility vehicles,
     8 and automobile parts in the United States. Hyundai America manufactures and
     9 assembles its vehicles for sale in the United States in an automobile plant located in
   10 Montgomery, Alabama.
   11         89.    Defendant Kia Motors Corporation is a subsidiary of Hyundai Motor
   12 and is headquartered in Seoul, South Korea. Kia Motors manufactures and sells
   13 automobiles through independent retail dealers, outlets, and authorized dealerships
   14 primarily in America, Europe, Mexico, and India.
   15         90.    Defendant Kia Motors America, Inc. is a subsidiary of Kia Motors
   16 headquartered in Irvine, California. Kia America conducts the sale, marketing, and
   17 operational activities for Hyundai cars, trucks, sport utility vehicles, and automobile
   18 parts in the United States. Kia America manufactures and assembles its vehicles for
   19 sale in the United States in an automobile plant located in West Point, Georgia.
   20         91.    As used in this Complaint, “Kia” refers to Kia Motors and Kia America.
   21 “Hyundai” refers to Hyundai Group, Hyundai Motor, Hyundai America, Kia Motors,
   22 and Kia America. Hyundai vehicles sold in the United States contain defective ACUs
   23 manufactured by ZF-TRW. Hyundai delivers these products into the stream of
   24 commerce with the expectation that they will be purchased by consumers in the
   25 United States, including the State of California.
   26         92.    Hyundai engineered, designed, developed, manufactured, or installed
   27 the defective ACUs in the Hyundai and Kia branded Class Vehicles, and approved
   28
                                                - 22 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 28 of 579 Page ID #:28




     1 the defective ACUs for use in those vehicles. They also developed, reviewed, and
     2 approved the marketing and advertising campaigns designed to sell those Class
     3 Vehicles.
     4        93.   Defendant Toyota Motor Corporation is the world’s largest automaker
     5 and the largest seller of automobiles in the United States. Toyota is a Japanese
     6 corporation headquartered in Toyota City, Aichi Prefecture, Japan.
     7        94.   Defendant Toyota Motor Sales, U.S.A., Inc. is a wholly owned
     8 subsidiary of Toyota Motor Corporation and is responsible for the marketing, sales,
     9 and distribution in the United States of automobiles manufactured by Toyota. Toyota
   10 U.S.A. is headquartered in Torrance, California and is a subsidiary of Toyota.
   11         95.   Defendant Toyota Motor Engineering & Manufacturing North America,
   12 Inc. is headquartered in Plano, Texas, with major operations in Arizona, California,
   13 and Michigan.       TEMA is responsible for Toyota’s engineering design and
   14 development, research and development, and manufacturing activities in the United
   15 States, Mexico, and Canada. TEMA is a subsidiary of Toyota.
   16         96.   Defendants Toyota Motor, Toyota U.S.A., and TEMA are collectively
   17 referred to as “Toyota.” Toyota vehicles sold in the United States contain defective
   18 ACUs manufactured by ZF-TRW. Toyota delivers these products into the stream of
   19 commerce with the expectation that they will be purchased by consumers in the
   20 United States and the State of California.
   21         97.   Defendant FCA US, LLC is one of the “Big Three” automobile
   22 manufacturers in the United States, headquartered in Auburn Hills, Michigan. In
   23 January 2014, Chrysler Group LLC renamed itself FCA US, LLC to better align with
   24 its global parent, Fiat Chrysler Automobiles NV. Chrysler designs, manufactures,
   25 and sells or distributes vehicles under the Chrysler, Dodge, Jeep, Ram, FIAT and
   26 Alfa Romeo brands, as well as the SRT performance designation. Chrysler designs,
   27 engineers, manufactures, and sells vehicles and related parts, services, and production
   28
                                               - 23 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 29 of 579 Page ID #:29




     1 systems worldwide. Chrysler is a member of the Fiat Chrysler Automobiles N.V.
     2 family of companies.
     3        98.   Defendant Mitsubishi Motors North America, Inc. imports, exports, and
     4 re-exports products assembled or manufactured in the United States and abroad. Its
     5 administrative headquarters and research and developments office are in Cypress,
     6 California. Mitsubishi’s parent company, Mitsubishi Motors Corporation (“MMC”),
     7 is a multinational manufacturer and distributor of automobiles, parts, and
     8 powertrains. MMC is a publicly traded company based in Tokyo, Japan.
     9        99.   Honda, Hyundai, Kia, Toyota, Chrysler, and Mitsubishi are referred to
   10 herein as the “Vehicle Manufacturer Defendants.” At all times relevant to this action,
   11 the Vehicle Manufacturer Defendants and/or their agents manufactured, distributed,
   12 sold, leased, and warranted the Class Vehicles throughout the United States.
   13 IV.     FACTUAL ALLEGATIONS
   14         100. Although invented in the early 1950s, airbags were not installed on
   15 manufactured automobiles until the 1970s and were slow to grow in popularity,
   16 being featured initially on high-end luxury cars; consumers harbored concerns about
   17 unintended deployment and injury to occupants, particularly children. Airbags only
   18 became commonplace after the federal government required passive restraints
   19 (which included automatic seatbelts and airbags) in cars manufactured after April
   20 1, 1989, and subsequently required dual front airbags in all cars and light trucks
   21 manufactured after September 1, 1998.
   22         101. Modern vehicles are equipped with impact sensors located in the
   23 bumpers of the vehicle, supplemented by side-impact sensors, accelerometers,
   24 motion detectors, and other devices, the configuration or combination of which
   25 depends on the sophistication of the safety system. All the sensors and instruments
   26 are connected to an ACU, which is a type of computer.
   27
   28
                                              - 24 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 30 of 579 Page ID #:30




     1
     2
     3
     4
     5
     6
     7
     8
     9
   10        102. Each airbag unit consists of a control unit, an inflator, which is usually
   11 a metal canister containing a chemical explosive, and the airbag itself.
   12        103. When the sensors detect an impact sufficiently severe to warrant
   13 deployment of the airbag system, the ACU calculates the force of the collision, the
   14 angle of impact, and the number and size of occupants, among other determinants,
   15 and triggers deployment of the airbag or airbags appropriate to protect the
   16 occupants, along with seatbelt pretensioners and/or other passenger-safety devices.
   17
   18
   19
   20
   21
   22
   23
   24
   25        104. The airbag units are located in the hub of the steering wheel, side pillar,

   26 door, dashboard, and/or elsewhere.
   27
   28
                                              - 25 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 31 of 579 Page ID #:31




     1
     2
     3
     4
     5
     6
     7
     8        105. When the ACU signals an airbag to deploy, the ACU triggers the
     9 inflator. An element within the inflator heats and triggers the explosive, and the
   10 exploding gas rapidly inflates the airbag. The inflator is designed to disassemble in
   11 a controlled fashion, so that no metal parts or pieces are propelled by the explosion.
   12
   13
   14
   15
   16
   17
   18
   19
   20         106. Of necessity, the above-described process takes place almost
   21 instantaneously; the ACU’s triggering calculations take approximately 15 to 30
   22 milliseconds after impact, and the airbag inflates within 20 to 30 milliseconds of the
   23 ACU signaling deployment. Thus, the airbag inflates before the vehicle occupant
   24 has moved significantly as a result of the impact.
   25
   26
   27
   28
                                              - 26 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 32 of 579 Page ID #:32




     1
     2
     3
     4
     5
     6
     7       A.     The Class Vehicles
     8       107. The affected airbag systems containing the ACU Defect include those
     9 manufactured by ZF-TRW and subject to investigation by NHTSA ODI. These
   10 airbag systems contain ACUs that suffer from EOS resulting in failure of airbags and
   11 seatbelt pretensioners to deploy when Class Vehicles suffer an impact. As a result of
   12 the ACU Defect, the airbag systems pose unreasonably dangerous safety risks to
   13 Plaintiffs and members of the Class, including the risk of injury and death.
   14        108. As used in this Complaint, the “Class Vehicles” refer to vehicles sold in
   15 the United States, equipped at the time of sale with ZF-TRW airbags containing the
   16 ACU Defect, including the following makes and model years:
   17              Acura RLX 2014-2019
   18              Acura RLX Hybrid 2014-2019
   19              Acura TL 2012-2014
   20              Acura TLX 2015-2017
   21              Acura TSX 2012-2014
   22              Acura TSX Sport Wagon 2014
   23              Acura TSX Sportswagon 2012-2013
   24              Chrysler Sebring 2010
   25              Dodge Nitro 2010-2011
   26              Dodge Avenger 2013-2019
   27              Dodge Ram 1500 2009-2012
   28
                                              - 27 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 33 of 579 Page ID #:33




     1            Dodge Ram 2500 2010-2012
     2            Dodge Ram 3500 2010-2012
     3
                  Dodge Ram 4500 2011-2012
     4
                  Dodge Ram 5500 2011-2012
     5
     6            Fiat 500 2012-2019

     7            Honda Accord 2013-2015

     8            Honda Accord Hybrid 2014-2015

     9            Honda Civic 2012-2015

   10             Honda Civic GX 2012-2015

   11             Honda Civic Hybrid 2012-2015

   12             Honda Civic SI 2012-2015

   13             Honda CR-V 2012-2016

   14             Honda Fit 2012-2017

   15             Honda Fit EV 2013-2014

   16             Honda Ridgeline 2012-2014

   17             Hyundai Sonata 2013-2019

   18             Hyundai Sonata Hybrid 2013-2019

   19             Jeep Compass 2010-2017

   20             Jeep Liberty 2010-2012

   21             Jeep Patriot 2015-2017

   22             Jeep Wrangler 2010-2018

   23             Kia Forte 2013

   24             Kia Forte KOUP 2013

   25             Kia Optima 2013-2019

   26             Kia Optima Hybrid 2012-2016

   27             Kia Sedona 2014

   28             Mitsubishi Lancer 2013-2017
                                           - 28 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 34 of 579 Page ID #:34




     1                  Mitsubishi Lancer Evolution 2013-2015
     2                  Mitsubishi Lancer Ralliart 2014-2015
     3                  Mitsubishi Lancer Sportback 2013-2016
     4                  Mitsubishi Outlander 2013
     5                  Toyota Avalon 2012-2018
     6                  Toyota Avalon Hybrid 2013-2018
     7                  Toyota Corolla 2011-2019
     8                  Toyota Corolla IM 2017-2018
     9                  Toyota Corolla Matrix 2011-2013
   10                   Toyota Sequoia 2012-2017
   11                   Toyota Tacoma 2012-2019
   12                   Toyota Tundra 2012-2017
   13               109. ZF-TRW supplied the Vehicle Manufacturer Defendants with the
   14 defective ACUs and the Vehicle Manufacturer Defendants equipped the Class
   15 Vehicles with airbag systems containing the ACU Defect, which Defendants did not
   16 disclose to Plaintiffs or Class members.
   17               110. Despite their knowledge of the ACU Defect and corresponding safety
   18 risks, the Vehicle Manufacturer Defendants have not recalled the Class Vehicles.
   19               B.   The ACU Defect
   20               111. The airbag systems in the Class Vehicles contain ACUs which sense
   21 vehicle crashes and evaluate whether airbag deployment is necessary in the event of
   22 an impact.26 The ACU is located in the Class Vehicles’ passenger compartments and
   23 is electrically connected to crash sensors located at the front of the Class Vehicles.27
   24
   25
   26
         26
              See Exhibit C.
   27
         27
              Id.
   28
                                                  - 29 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 35 of 579 Page ID #:35




     1 Based on the readings of the sensor, the ACU will deploy the appropriate airbag and
     2 other safety restraints to protect drivers and passengers from an accident or impact.28
     3              112. In addition to airbags, the ACUs also deploy other safety restraints such
     4 as seatbelt pretensioners. A seatbelt pretensioner is a critical safety component of the
     5 seatbelt system that locks the seatbelt in place during a crash. When the vehicle’s
     6 ACU detects a crash, it sends a signal to the seatbelt pretensioner to initiate a
     7 concealed piston that proceeds to drive the spool that wraps and controls the seatbelt
     8 fabric. This causes a retraction which removes slack from the seatbelt, pulling the
     9 vehicle occupant’s body firmly into his seat, and milliseconds later, releasing the
   10 occupant in a timely manner to receive the maximum protection benefit of the airbag.
   11 The ACU Defect can also cause the seatbelt pretensioner to fail and not engage during
   12 a crash.
   13               113. For illustrative purposes, below is a schematic representation of a 2012
   14 Toyota Corolla airbag system:29
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26    28
              Id.
   27    29
            ALLDATA AUTOMOTIVE INTELLIGENCE, http://www.alldata.com (last
         visited Apr. 25, 2019).
   28
                                                     - 30 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 36 of 579 Page ID #:36




     1
     2
     3
     4
     5
     6
     7
     8
     9
   10
   11
   12
   13
   14
   15
   16
   17               114. The ACU contains an electronic component – the ASIC – which
   18 monitors signals from other crash sensors located in the Class Vehicles. If the ASIC
   19 fails, the ACU will not operate properly and airbags and other supplemental restraints
   20 will not deploy when needed.30
   21        115. According to NHTSA ODI, in the airbag systems in the Class Vehicles,
   22 the ACUs are experiencing EOS due to harmful electrical signals, which then
   23 damages the ASIC.31 This causes the ACUs to stop working, and as a result, the
   24
   25
   26
         30
              See Exhibit C.
   27
         31
              Id.
   28
                                               - 31 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 37 of 579 Page ID #:37




     1 proper airbag and supplemental restraints are not being deployed during a crash –
     2 subjecting Plaintiffs and members of the Class to injury and death.
     3              116. The ACU is intended to have electrical wiring and circuitry that prevents
     4 the transmission of harmful signals that may damage the ASIC.32 Upon information
     5 and belief, the ACUs in the Class Vehicles do not contain sufficient ASIC protection
     6 to avoid EOS, which results in failure of the airbags and the seatbelt pretensioners to
     7 deploy when needed.
     8              117. As discussed above, NHTSA opened an initial investigation on March
     9 16, 2018, into the ACU Defect, which, at that time, had caused front air bags to fail
   10 to deploy in numerous crashes, resulting in at least six injuries and four deaths.33 The
   11 PE investigation identified certain vehicles manufactured by Kia and Hyundai, which
   12 contained defective ACUs manufactured by ZF-TRW.34
   13               118. At that time, NHTSA ODI indicated certain Kia vehicles “also use
   14 similar ACU’s supplied by ZF-TRW” and there was “a prior recall, 16V-668 where
   15 EOS appeared to be a root cause of air bag non-deployment in significant frontal
   16 crashes in certain Fiat Chrysler vehicles.”
   17               119. While the PE investigation focused on certain Hyundai and Kia vehicles
   18 containing the ACU Defect, NHTSA ODI identified ZF-TRW as the supplier of the
   19 defective ACUs, putting the Vehicle Manufacturer Defendants on notice of the ACU
   20 Defect.
   21               120. As a result of the PE investigation, Kia and Hyundai instituted recalls of
   22 certain vehicles affected by the ACU Defect, including: 2010-2013 Kia Fortes; 2010-
   23 2013 Kia Forte Koups; 2011-2013 Kia Optimas; 2011-2013 Kia Optima Hybrids;
   24
   25
         32
              Id.
   26
         33
              See Exhibit B.
   27
         34
              Id.
   28
                                                     - 32 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 38 of 579 Page ID #:38




     1 2011-2012 Kia Sedonas; 2011-2012 Hyundai Sonatas; and 2011-2013 Hyundai
     2 Sonata Hybrids.35
     3        121. The ACU Defect is described as follows in the Kia recall: “The recalled
     4 vehicles are equipped with an Advanced Airbag System (“AAS”). The airbag control
     5 unit (“ACU”) in these vehicles may be susceptible to electrical overstress (“EOS”)
     6 during certain frontal crash events.”36 The Kia recall further described the cause of
     7 the defect as “[t]he ASIC component within the subject ACUs may be susceptible to
     8 EOS due to inadequate circuit protection” and explained the safety risk as follows:
     9 “[i]f the ASIC becomes damaged, the front airbags and seatbelt pretensioners may
   10 not deploy in certain frontal crashes where deployment may be necessary, thereby
   11 increasing the risk of injury.”37
   12         122. Chrysler also issued a recall for certain vehicles containing the ACU
   13 Defect in September 2016, disclosing that the EOS condition resulted in a failure of
   14 the ASIC, which caused airbag non-deployment.38 To date, none of the Class
   15 Vehicles have been recalled.
   16         123. On April 19, 2019, NHTSA upgraded its investigation of the ACU
   17 Defect to an Engineering Analysis. Such an upgrade of an NHTSA investigation
   18 occurs only after particular criteria are met signifying the need for an enhanced
   19 investigation.39
   20
         35
         See Exhibit D, NHTSA, Part 573 Safety Recall Report, NHTSA Recall No. 18V-
   21 363 “Kia recall” and Exhibit E, NHTSA, Part 573 Safety Recall Report, NHTSA
      Recall No. 18V-137 “Hyundai recall.”
   22
      36
         See Exhibit D.
   23
      37
         Id.
   24
      38
         See Exhibit F, FCA Important Safety Recall, Occupant Restraint Controller,
   25 S61/NHTSA 16V-668 “FCA Recall.”
   26    39
         See NHTSA, Motor Vehicle Defects and Safety Recalls: What Every Vehicle
      Owner                   Should              Know,              https://www-
   27 odi.nhtsa.dot.gov/recalls/documents/MVDefectsandRecalls.pdf (Revised Aug.
      2017).
   28
                                           - 33 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 39 of 579 Page ID #:39




     1              124. An Engineering Analysis entails “a more detailed and complete analysis
     2 of the character and scope of the alleged defect,” building on the information
     3 collected during the initial investigation.40 As a result of an Engineering Analysis,
     4 NHTSA may recommend a safety recall or work with a manufacturer to issue a safety
     5 recall.41
     6              125. NHTSA upgraded the investigation into the ACU Defect in order to
     7 expand the scope of affected vehicles to include, inter alia, the Class Vehicles, and
     8 include ZF-TRW in the investigation.42
     9              126. The ACU Defect poses a significant safety risk to Plaintiffs and Class
   10 members and NHTSA has documented numerous crashes causing injuries, including
   11 several fatalities.43
   12               127. Most recently, NHTSA ODI “identified two substantial frontal crash
   13 events (one fatal) involving Toyota products where EOS is suspected as the likely
   14 cause of the non-deployments.”44 As explained by NHTSA ODI, “[t]he crashes
   15 involved a MY 2018 and a MY 2019 Corolla equipped with the subject ACU that
   16 incorporated higher levels of ASIC protection” where “both ACUs were found to be
   17 non-communicative (meaning the ACU could not be read with an Event Data
   18 Recorder) after the crash, a condition found in other cases where EOS occurred with
   19 other OEMs.”45
   20
   21    40
              Id.
   22    41
              Id.
   23    42
              See Exhibit C.
   24    43
         Id.; see also Tom Krisher, US Expands Probe Into ZF-TRW Air Bag Failures to
      12.3M Vehicles, NBC LOS ANGELES (Apr. 23, 2019, 6:36 AM),
   25 https://www.nbclosangeles.com/news/national-international/US-Expands-ZF-
      TRW-Air-Bag-Failure-Probe-508942951.html.
   26
      44
         See Exhibit C.
   27
      45
         Id.
   28
                                           - 34 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 40 of 579 Page ID #:40




     1        128. The defective airbag systems were designed, engineered, and
     2 manufactured by the ACU Manufacturer Defendants with design and/or
     3 manufacturing flaws that cause the ACU Defect and cause the airbags and seatbelt
     4 pretensioners to not deploy in a crash. By designing, manufacturing, assembling,
     5 inspecting, distributing, and/or selling defective ACUs and/or Class Vehicles
     6 equipped with airbag systems containing the ACU Defect, Defendants rendered the
     7 Class Vehicles unsafe for their intended use and purpose.
     8        129. Upon information and belief, the ACU Defect was caused, inter alia, by
     9 ZF-TRW’s design, manufacture, or assembly of the ACUs.
   10         130. All persons in the United States who have purchased or leased a Class
   11 Vehicle were placed at risk by the ACU Defect from the moment they first drove
   12 their vehicles. The ACU Defect prevents all members of the Class from properly and
   13 safely using their vehicles, reduces vehicle occupant protection, and endangers
   14 members of the Class and other vehicle occupants. However, none of the Class
   15 members knew about, nor could they reasonably have discovered, the ACU Defect
   16 prior to purchasing or leasing the Class Vehicles, or before the warranties on their
   17 Class Vehicles expired.
   18         131. As a result of Defendants’ alleged misconduct, Plaintiffs and Class
   19 members were harmed and suffered actual damages, in that the Class Vehicles are
   20 unsafe, unfit for their ordinary and intended use, and have manifested (or are at
   21 unreasonable risk of manifesting) a sudden and dangerous failure of their airbag
   22 system due to the ACU Defect that puts Plaintiffs, Class members, and others at
   23 serious risk of injury or death.
   24         132. Plaintiffs and Class members did not receive the benefit of their bargain
   25 as purchasers and lessees, received vehicles that were of a lesser standard, grade, and
   26 quality than represented, and did not receive vehicles that met ordinary and
   27 reasonable consumer expectations. Plaintiffs and Class members did not receive
   28
                                               - 35 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 41 of 579 Page ID #:41




     1 vehicles that would reliably operate with reasonable safety, and that would not place
     2 drivers and occupants in danger of encountering an ongoing, known, and undisclosed
     3 risk of harm, which could have been avoided through the use of non-defective airbag
     4 systems. A vehicle purchased or leased under the reasonable assumption that it is
     5 “safe” as advertised is worth more than a vehicle – such as the Class Vehicles – that
     6 is known to contain a safety defect such as the ACU Defect.
     7        133. As a result, all purchasers of the Class Vehicles overpaid for their
     8 vehicles at the time of purchase. Furthermore, public disclosure of the ACU Defect
     9 has further caused the value of the Class Vehicles to materially diminish. Purchasers
   10 or lessees of the Class Vehicles paid more, either through a higher purchase price or
   11 higher lease payments, than they would have had the ACU Defect been disclosed.
   12         C.     Defendants’ Knowledge of the ACU Defect and Associated
                     Safety Risks
   13
   14         134. Since no later than 2011, there have been countless non-deployment
   15 incidents caused by the defective ACUs. Yet despite involvement in investigations
   16 and knowledge of the ACU Defect, Defendants have refused to recall vehicles
   17 containing the ACU Defect and/or have improperly narrowed the scope of the
   18 affected vehicles recalled in order to save costs and avoid negative publicity.
   19         135. Defendants fraudulently, intentionally, and/or recklessly concealed
   20 from Plaintiffs and members of the Class the ACU Defect even though Defendants
   21 knew or should have known that defects in design, manufacturing, materials, and/or
   22 workmanship were causing the ACU Defect if Defendants had adequately tested the
   23 airbag system in the Class Vehicles. Instead, Defendants failed to disclose – and
   24 actively concealed – the ACU Defect from Plaintiffs, members of the Class, the
   25 public, and federal regulators, and continued to market and advertise the Class
   26 Vehicles as reliable and safe vehicles, which they are not.
   27
   28
                                               - 36 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 42 of 579 Page ID #:42




     1              136. Knowledge and information regarding the ACU Defect were in the
     2 exclusive and superior possession of Defendants, and that information was not
     3 provided to Plaintiffs and members of the Class. Based on, inter alia, pre-production
     4 testing, preproduction design or failure mode analysis, production design or failure
     5 mode analysis, post-collision inspections, NHTSA investigations, wrongful death
     6 and personal injury lawsuits, and early consumer complaints made to Defendants’
     7 network of vehicle manufacturers, Defendants were aware (or should have been
     8 aware) of the ACU Defect in the Class Vehicles and fraudulently concealed the ACU
     9 Defect and safety risks from Plaintiffs and members of the Class.
   10               137. As early as August 2011, ZF-TRW and Hyundai/Kia had knowledge
   11 that the ACU Defect could cause failure of the airbags and other safety restraints in
   12 the Class Vehicles to deploy in an accident. At that time, ZF-TRW analyzed data
   13 from a Kia Forte that had been involved in a collision in China where its airbags did
   14 not deploy.46 ZF-TRW “observe[d] damage on the ASIC that is consistent with
   15 EOS.”47
   16               138. Thereafter, in March 2012, ZF-TRW analyzed another Kia Forte where
   17 airbags did not deploy in a collision that took place in Egypt and again determined
   18 that EOS was negatively affecting the proper functioning of the ASIC in the ACU.48
   19 In May 2012, ZF-TRW communicated with Hyundai/Kia “about the investigation of
   20 field events with observed EOS.”49
   21               139. Hyundai/Kia, on the other hand, suggested the failures of the airbag
   22 systems in both Kias were due to “commanded non-deployment.”50 ZF-TRW and
   23
         46
              See Exhibit A.
   24
         47
              Id.
   25
         48
              See id.
   26
         49
              Id.
   27
         50
              Id.
   28
                                                  - 37 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 43 of 579 Page ID #:43




     1 Hyundai/Kia communicated about these ACU malfunctions and related
     2 investigations throughout 2011 and 2012.
     3              140. In March 2014, Hyundai received a lawsuit complaint involving an
     4 incident of non-deployment of airbags in a 2012 Kia Forte, which was reported to
     5 NHTSA through an Early Warning Report. NHTSA subsequently sent Hyundai an
     6 inquiry regarding the non-deployment incident, to which Hyundai responded. From
     7 March to June 2015, Hyundai attempted to download data from the ACU of the 2012
     8 Kia Forte that was the basis of the March 2014 lawsuit, but was unable to
     9 communicate with the ACU. Hyundai requested assistance from ZF-TRW, who was
   10 also unable to obtain any data. During this time, Hyundai referred the issue to ZF-
   11 TRW, which concluded that non-deployment occurred. Hyundai, however, still
   12 refused to issue recalls.
   13               141. In 2015, ZF-TRW analyzed data from a Hyundai Sonata and multiple
   14 Kia Fortes that experienced similar airbag non-deployment.51 Again, ZF-TRW noted
   15 ASIC damage consistent with EOS and again Hyundai/Kia pointed to commanded
   16 non-deployment.52
   17               142. From 2015 through 2018, ZF-TRW and Hyundai/Kia continued to
   18 investigate collisions involving Hyundai/Kia vehicles where airbags did not properly
   19 deploy, inspected vehicles involved in the accidents, and communicated regarding
   20 the results of their findings related to the ACU Defect.53
   21               143. In January 2016, ZF-TRW communicated with the Vehicle
   22 Manufacturer Defendants regarding EOS and the contact ZF-TRW had with
   23 NHTSA.54 Thereafter, in February 2016, ZF-TRW met with NHTSA “to discuss its
   24
         51
              See id.
   25
         52
              See id.
   26
         53
              Id.
   27
         54
              See id.
   28
                                                 - 38 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 44 of 579 Page ID #:44




     1 investigation of EOS observed on its ACUs and incidents involving non[-
     2 ]deployment of airbags.”55
     3              144. In September 2016, ZF-TRW provided data to certain Vehicle
     4 Manufacturer Defendants “pertaining to its supply of ACUs with particular ASICs”
     5 and again communicated with the Vehicle Manufacturer Defendants regarding their
     6 supply of ACU’s and their ASIC research.56 However, ZF-TRW and the Vehicle
     7 Manufacturer Defendants did not inform Plaintiffs or Class members of the existence
     8 of the ACU Defect or associated safety risks.
     9              145. Upon information and belief, in August 2016, ZF-TRW disclosed to the
   10 Vehicle Manufacturer Defendants that Chrysler had decided to recall certain models
   11 containing ZF-TRW ACUs.                A month later, in September 2016, ZF-TRW
   12 communicated again with each of the Vehicle Manufacturer Defendants about its
   13 ongoing investigation of the ACU Defect and its investigation with NHTSA. None
   14 of the Vehicle Manufacturer Defendants issued a recall or informed the public and
   15 its consumers of the defect.
   16               146. On September 6, 2016, Chrysler conducted a voluntary safety recall of
   17 certain vehicles experiencing EOS in the ASIC of the ACUs, but did not recall the
   18 Class Vehicles. On September 13, 2016, Chrysler filed its first Part 573 Safety Recall
   19 Report for vehicles that could experience a loss of airbag and seatbelt pretensioner
   20 deployment capability due to damage to the ACU’s ASIC. This recall affected
   21 approximately 1.5 million Chrysler vehicles. Despite the significant number of
   22 recalled vehicles, the remaining Vehicle Manufacturer Defendants continued to resist
   23 implementing their own recalls or informing the general public of the ACU Defect.
   24               147. Throughout 2017 and 2018, ZF-TRW and Hyundai/Kia conducted
   25 additional inspections of Hyundai/Kia vehicles experiencing airbag non-deployment
   26
         55
              Id.
   27
         56
              Id.
   28
                                                   - 39 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 45 of 579 Page ID #:45




     1 as a result of the ACU Defect. ZF-TRW continued to note damage to ASICs
     2 consistent with EOS.57
     3           148. Throughout 2018, ZF-TRW continued to discuss the ACU Defect with
     4 NHTSA and the Vehicle Manufacturer Defendants.
     5           149. On February 27, 2018, Hyundai recalled certain Hyundai vehicles
     6 suffering from the ACU Defect, but did not recall the Class Vehicles.
     7           150. In March 2018, ZF-TRW communicated with the Vehicle Manufacturer
     8 Defendants regarding the ACU Defect.58 However, ZF-TRW and the Vehicle
     9 Manufacturer Defendants concealed the ACU Defect and associated safety risks from
   10 the public, including Plaintiffs and Class members.59
   11            151. On June 1, 2018, Kia recalled certain Kia vehicles suffering from the
   12 ACU Defect, but did not recall the Class Vehicles.
   13            152. On April 19, 2019, NHTSA upgraded its investigation of the ACU
   14 Defect involving ZF-TRW ACUs from a PE investigation to an Engineering
   15 Analysis, in order to “expand the scope of the investigation to include [ZF-TRW],
   16 the Tier-one supplier and any manufacturers who installed this unit in production
   17 vehicles.” NHTSA’s upgrade to an Engineering Analysis only further confirmed
   18 what the Vehicle Manufacturer Defendants knew or should have known as to the
   19 severity of the ACU Defect and wide range of their vehicles affected.
   20            153. Notably, NHTSA’s Engineering Analysis also disclosed that NHTSA
   21 ODI had recently identified two substantial front crash events involving airbag non-
   22 deployments in model year 2018 and model year 2019 Toyota Corollas. NHTSA
   23 found that, following the collisions, the ACUs could not be read with an EDR, similar
   24 to the condition found in other incidents involving non-deployment of airbags in
   25
         57
              See id.
   26
         58
              See id.
   27
         59
              See id.
   28
                                                - 40 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 46 of 579 Page ID #:46




     1 other OEMs’ vehicles caused by EOS. NHTSA further concluded EOS was the likely
     2 cause of the non-deployments in the Toyota incidents. One of these crash events
     3 resulted in a fatality.
     4         154. As discussed above, the Vehicle Manufacturer Defendants were aware
     5 of the ACU Defect, not only pursuant to their knowledge of the recalls issued by
     6 Chrysler, Hyundai, and Kia, as well as ZF-TRW’s communications advising them of
     7 NHTSA’s investigation into the ACU Defect, but also as a result of customer
     8 complaints involving the ACU Defect in their own vehicles.
     9         155. Defendants fraudulently, intentionally, negligently, and/or recklessly
   10 omitted and concealed from Plaintiffs and members of the Class the ACU Defect,
   11 even though Defendants knew or should have known of design and/or manufacturing
   12 defects in the airbag systems in the Class Vehicles.
   13          156. Defendants knew, or should have known, that the ACU Defect and
   14 associated safety risks were material to owners and lessees of the Class Vehicles and
   15 were not known to or reasonably discoverable by Plaintiffs and members of the Class
   16 before they purchased or leased Class Vehicles, or before the warranties on their
   17 Class Vehicles expired.
   18          157. Defendants gained their knowledge of the ACU Defect through sources
   19 not available to Plaintiffs and members of the Class. Notwithstanding Defendants’
   20 exclusive and superior knowledge of the ACU Defect, the Vehicle Manufacturer
   21 Defendants failed to disclose the defect to consumers at the time of purchase or lease
   22 of the Class Vehicles (or any time thereafter) and continued to sell Class Vehicles
   23 containing the ACU Defect.
   24          D.     The Vehicle Manufacturer Defendants Sold Their Vehicles
                      as “Safe” and “Reliable”
   25
   26          158. As discussed above, at all relevant times, in advertisements and
   27 promotional materials, Defendants continuously maintained that their products were
   28
                                               - 41 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 47 of 579 Page ID #:47




     1 safe and reliable, and uniformly concealed the ACU Defect. Plaintiffs, directly or
     2 indirectly, were exposed to these advertisements or promotional materials prior to
     3 purchasing or leasing Class Vehicles. These misleading statements about Class
     4 Vehicles’ safety in Defendants’ advertisements and promotional materials were
     5 material to decisions to purchase or lease Class Vehicles.
     6        159. Examples of Honda’s safety and reliability representations include the
     7 following:
     8               (a)   In 2015, Honda represented on its website that “Honda is
     9                     committed to providing safety for everyone—that means crash
   10                      protection not only for our own drivers and passengers, but also
   11                      for the occupants of other vehicles, and injury mitigation for
   12                      pedestrians.” “As a leader, Honda looks beyond government
   13                      regulations, studying real world situations to develop new safety
   14                      technologies for everyone.”
   15                (b)   In 2015, Honda represented on its website: “Acura believes
   16                      driving a luxury car should be a highly enjoyable experience.
   17                      And while we tend to dwell on the more exhilarating aspects of
   18                      our vehicles, we consider your safety a top priority . . . . Safety
   19                      has been top of mind with Acura engineers since day one . . . .
   20                      Over the years, we’ve added many advanced safety technologies
   21                      to the list, and the vast majority of them are now standard on
   22                      every model.”
   23                (c)   In 2019, Honda represented on Acura’s website that “Acura was
   24                      the first luxury brand awarded top safety ratings across its entire
   25                      model line. ★★★★★ NHTSA 5-STAR OVERALL VEHICLE
   26                      SCORE.”
   27
   28
                                               - 42 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 48 of 579 Page ID #:48




     1              (d)   In 2019, Honda also represented on Acura’s website: “Our
     2                    unrelenting mission to help keep you safe inspires technologies
     3                    as innovative as they are effective. Protection is at the heart of
     4                    Acura design. After all, an Acura can be replaced. Your family
     5                    cannot.”
     6       160. Examples of Hyundai’s safety and reliability representations include the
     7 following:
     8              (a)   In 2017, Hyundai represented on its website: The Hyundai
     9                    “SONATA [was] named a 2017 IIHS Top Safety Pick+.”
   10               (b)   In 2019, Hyundai also represented on its website: “It’s always
   11                     been our aim to engineer the safest cars in the industry[.]”
   12               (c)   In 2019, Hyundai also represented on its website that “[y]ou
   13                     can’t overstate the importance of keeping the people you love
   14                     safe, which is why we can’t overstate the importance of always
   15                     striving to make our safety features more advanced and
   16                     innovative.”
   17               (d)   Similarly, in 2019, Hyundai represented on Kia’s website that
   18                     “[a]t Kia, we work tirelessly to ensure that every passive safety
   19                     system on our vehicles is designed to help you handle the
   20                     unexpected. And that every active safety system is designed to
   21                     help you avoid trouble whenever possible.”
   22               (e)   Hyundai also represented on Kia’s website in 2019 that Kia
   23                     vehicles were: “Built with your safety as our top priority, Kia’s
   24                     vehicle lineup has collected numerous top safety awards.”
   25               (f)   In 2019, Hyundai also represented on Kia’s website that its ACU
   26                     “system monitors the severity of the impact, the presence of a
   27
   28
                                              - 43 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 49 of 579 Page ID #:49




     1                    front passenger, and seat-belt use, and then controls airbag
     2                    inflation accordingly whenever possible.”
     3       161. Examples of Toyota’s safety and reliability representations include the
     4 following:
     5              (a)   In 2015, Toyota represented on its website that “[f]or us, the
     6                    journey towards a safe road never ends. This belief, along with
     7                    our collaborative research efforts, drives us to create
     8                    advancements and innovations in safety that have helped (and
     9                    continue to help) prevent crashes and protect people.”
   10               (b)   In 2018, Toyota represented on its website that the “2018 Toyota
   11                     Corolla [i]s an IIHS [Top Safety Pick].”
   12               (c)   In 2019, Toyota represented in its brochure that “[s]afety is
   13                     always in style. So we made it standard.”
   14               (d)   In 2019, Toyota also represented in its brochure that “[a] driver
   15                     and front passenger Advance Airbag System, driver and front
   16                     passenger seat-mounted side airbags, front and rear side curtain
   17                     airbags, and driver knee and front passenger seat-cushion airbags
   18                     come standard on Corolla. It’s all part of a system designed to
   19                     help keep you safe.”
   20        162. Examples of Chrysler’s safety and reliability representations include the
   21 following:
   22               (a)   In 2019, Chrysler represented on its website that: “The 2019
   23                     Compass builds on the Jeep Brand tradition of safety and
   24                     security. Equipped with over 70 standard and available safety
   25                     and security features, it provides peace of mind wherever the
   26                     road takes you.”
   27
   28
                                              - 44 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 50 of 579 Page ID #:50




     1             (b)    In 2019, Chrysler represented on its website that “[t]he All-New
     2                    2018 Jeep® Wrangler is equipped with the latest state-of-the-art
     3                    active safety features to that keep you aware of your
     4                    surroundings, as well as time-tested passive safety systems that
     5                    will bolster your protection when necessary.” According to
     6                    Chrysler, “[t]he 2018 Jeep® Wrangler builds on a proven
     7                    tradition of smart design combined with preventative features to
     8                    help keep you safe and secure. From an advanced front and side
     9                    airbag system, to high-strength steel beams that improve side-
   10                     impact performance and vehicle stiffness, Wrangler has your
   11                     back, your front and your sides.”
   12        163. Examples of Mitsubishi’s safety and reliability representations include
   13 the following:
   14              (a)    In 2019, Mitsubishi claimed on its website that “[w]ith every
   15                     passing year few brands have added and expanded their safety
   16                     features as much as Mitsubishi Motors.”
   17              (b)    In 2019, Mitsubishi also stated on its website that “[w]hen you
   18                     get into the car, you are worried about where you are going and
   19                     what time you need to be there, not safety. It is our job to worry
   20                     about safety, so that you don’t have to. Mitsubishi safety
   21                     technology is top-of-the-line so that we give you peace of mind
   22                     when you are behind the wheel.”
   23        164. Contrary to these representations and countless others like them, the
   24 Vehicle Manufacturer Defendants failed to equip the Class Vehicles with ACUs that
   25 would meet safety standards and failed to disclose to consumers that their vehicles
   26 actually contained dangerous and defective ACUs.
   27
   28
                                              - 45 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 51 of 579 Page ID #:51




     1 V.     TOLLING OF THE STATUTE OF LIMITATIONS
     2        A.    Fraudulent Concealment
     3        165. Upon information and belief, Defendants have known or should have
     4 known about the ACU Defect since 2011. Any applicable statute of limitations has
     5 been tolled by Defendants’ knowledge and active concealment of the ACU Defect
     6 and the misrepresentations and omissions alleged herein. Through no fault or lack of
     7 diligence, Plaintiffs and members of the Class were deceived regarding the Class
     8 Vehicles and could not reasonably discover the ACU Defect or Defendants’
     9 deception with respect to the ACU Defect.
   10         166. Plaintiffs and members of the Class did not discover and did not know
   11 of any facts that would have caused a reasonable person to suspect that Defendants
   12 were concealing a defect and/or that the Class Vehicles contained an ACU Defect
   13 and corresponding safety risk. As alleged herein, the existence of the ACU Defect
   14 was material to Plaintiffs and members of the Class at all relevant times. Within the
   15 time period of any applicable statutes of limitations, Plaintiffs and members of the
   16 Class could not have discovered through the exercise of reasonable diligence the
   17 existence of the ACU Defect, the associated safety risk, or that Defendants were
   18 concealing the defect.
   19         167. Any applicable statute of limitations has therefore been tolled by
   20 Defendants’ knowledge, active concealment, and denial of the facts alleged herein,
   21 which behavior is ongoing.
   22         B.    Estoppel
   23         168. Defendants were, and are, under a continuous duty to disclose to
   24 Plaintiffs and members of the Class the true character, quality, and nature of the Class
   25 Vehicles. They actively concealed the true character, quality, and nature of the
   26 vehicles, and knowingly made misrepresentations about the quality, reliability,
   27 characteristics, and performance of the vehicles. Plaintiffs and proposed Class
   28
                                               - 46 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 52 of 579 Page ID #:52




     1 members reasonably relied upon Defendants’ knowing, and affirmative
     2 misrepresentations and/or active concealment of these facts. Based on the foregoing,
     3 Defendants are estopped from relying on any statute of limitations in defense of this
     4 action.
     5         C.    Discovery Rule
     6         169. The causes of action alleged here did not accrue until Plaintiffs and
     7 members of the Class discovered that their vehicles contained the ACU Defect.
     8         170. Plaintiffs and members of the Class, however, had no realistic ability to
     9 discern that their vehicles were defective, until after either the defective ACUs failed,
   10 or their vehicles were recalled. Even then, Plaintiffs and members of the Class would
   11 have had no reason to discover their causes of action, because of Defendants’ active
   12 concealment of the true nature of the ACU Defect.
   13 VI.      CLASS ACTION ALLEGATIONS
   14          A.    The Class
   15          171. Plaintiffs bring this lawsuit, and seek to certify and maintain as a class
   16 action, pursuant to Fed. R. Civ. P. 23(a) and (b)(3) and/or (b)(2), on behalf of
   17 themselves and a Nationwide Consumer Class defined as follows:
   18          All persons in the United States who purchased or leased a Class
   19          Vehicle (the “Class”).
   20          172. Excluded from the Class are (a) Defendants, their employees, officers,
   21 directors, legal representatives, heirs, successors, wholly or partly owned
   22 subsidiaries, or affiliates; (b) Class Counsel and their employees; and (c) the judicial
   23 officers, their immediate family members, and associated court staff assigned to this
   24 case.
   25
   26
   27
   28
                                                 - 47 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 53 of 579 Page ID #:53




     1         B.    Numerosity
     2         173. This action satisfies the requirements of Rule 23(a)(1) of the Federal
     3 Rules of Civil Procedure.       There are millions of Class Vehicles nationwide.
     4 Individual joinder of all Class members is impracticable.
     5         174. The Class is ascertainable because its members can be readily identified
     6 using vehicle registration records, sales records, production records, and other
     7 information kept by Defendants or third parties in the usual course of business and
     8 within their control. Plaintiffs anticipate providing appropriate notice to the Class in
     9 compliance with Federal Rules of Civil Procedure 23(c)(1)(2)(A) and/or (B), to be
   10 approved by the Court after class certification, or pursuant to court order under Rule
   11 23(d).
   12          C.    Predominance of Common Issues
   13          175. This action satisfies the requirements of Federal Rules of Civil
   14 Procedure 23(a)(2) and (b)(3), because questions of law and fact that have common
   15 answer and predominate over questions affecting only individual Class members.
   16 These include, but are not limited to, the following:
   17                (a)    whether the Class Vehicles contain the ACU Defect;
   18                (b)    whether Defendants violated the MMWA, 15 U.S.C. §2301, et
   19                       seq.;
   20                (c)    whether Defendants’ alleged conduct constitutes the use or
   21                       employment of an unconscionable commercial practice,
   22                       deception, fraud, false pretense, false promise, and/or
   23                       misrepresentation within the meaning of the applicable state
   24                       consumer fraud statutes;
   25                (d)    whether the Vehicle Manufacturer Defendants were unjustly
   26                       enriched by their conduct;
   27
   28
                                                - 48 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 54 of 579 Page ID #:54




     1             (e)   whether the ACU Defect is a design defect and/or a defect in
     2                   material, manufacturing, and/or workmanship;
     3             (f)   whether the ACU Defect in the Class Vehicles presents a safety
     4                   risk;
     5             (g)   whether and when Defendants knew or should have known about
     6                   the ACU Defect;
     7             (h)   whether Defendants knew or should have known that the ACU
     8                   Defect in Class Vehicles presents a safety risk;
     9             (i)   whether Defendants had a duty to disclose the ACU Defect;
   10              (j)   whether Defendants breached their duty to disclose the ACU
   11                    Defect;
   12              (k)   whether Defendants intentionally and knowingly concealed,
   13                    suppressed, and/or omitted material facts concerning the
   14                    standard, quality, or grade of the Class Vehicles and/or the ACU
   15                    Defect;
   16              (l)   whether Defendants made material omissions concerning the
   17                    standard, quality, or grade of the Class Vehicles and/or the ACU
   18                    Defect;
   19              (m)   whether the defective nature of the Class Vehicles constitutes a
   20                    material fact reasonable consumers would have considered in
   21                    deciding whether to purchase or lease a Class Vehicle;
   22              (n)   whether Defendants actively concealed material facts from
   23                    Plaintiffs and members of the Class;
   24              (o)   whether Defendants breached their implied warranties to
   25                    Plaintiffs and members of the Class;
   26              (p)   whether the Vehicle Manufacturer Defendants breached their
   27                    express warranties to Plaintiffs and members of the Class;
   28
                                             - 49 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 55 of 579 Page ID #:55




     1              (q)    whether members of the Class would pay less for a Class Vehicle
     2                     if Defendants, at the time of purchase or lease, disclosed the
     3                     ACU Defect and/or associated safety risks;
     4              (r)    whether members of the Class would have purchased or leased a
     5                     Class Vehicle if Defendants, at the time of purchase or lease,
     6                     disclosed the ACU Defect and/or associated safety risks; and
     7              (s)    whether damages, restitution, equitable, injunctive, compulsory,
     8                     or other relief is warranted.
     9        D.    Typicality
   10         176. This action satisfies the requirements of Rule 23(a)(3) of the Federal
   11 Rules of Civil Procedure, because Plaintiffs’ claims are typical of the claims of
   12 members of the Class, and arise from the same course of conduct by Defendants. The
   13 relief Plaintiffs seek is typical of the relief sought for the absent Class members.
   14         E.    Adequate Representation
   15         177. Plaintiffs are willing and prepared to serve the Class in a representative
   16 capacity with all of the obligations and duties material thereto. Plaintiffs will fairly
   17 and adequately represent and protect the interests of the Class and have no interests
   18 adverse to or in conflict with the interests of the other members of the Class.
   19 Plaintiffs have retained counsel with substantial experience in prosecuting consumer
   20 class actions, including actions involving defective products.
   21         178. Plaintiffs and their counsel are committed to vigorously prosecuting this
   22 action on behalf of the Class, and have the financial resources to do so. Neither
   23 Plaintiffs nor their counsel have interests adverse to those of the Class.
   24         F.    Superiority
   25         179. Plaintiffs and Class members have all suffered and will continue to
   26 suffer harm and damages as a result of Defendants’ unlawful and wrongful conduct.
   27
   28
                                                - 50 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 56 of 579 Page ID #:56




     1 A class action is superior to all other available methods for the fair and efficient
     2 adjudication of this controversy.
     3        180. Absent a class action, most members of the class would likely find the
     4 cost of litigating their claims prohibitively high and would therefore have no effective
     5 remedy at law. Because of the relatively small size of the individual Class members’
     6 claims, it is likely that only a few Class members could afford to seek legal redress
     7 for Defendants’ misconduct. Absent a class action, Class members will continue to
     8 incur damages, and Defendants’ misconduct will continue without remedy.
     9        181. Class treatment of common questions of law and fact would also be a
   10 superior method to multiple individual actions or piecemeal litigation in that class
   11 treatment will conserve the resources of the courts and the litigants and will promote
   12 consistency and efficiency of adjudication.
   13         182. Defendants have acted in a uniform manner with respect to the Plaintiffs
   14 and members of the Class, as all Class members have been sent, for all intents and
   15 purposes, the same recall letter to purchasers of the vehicles Defendants
   16 manufactured, in accordance with the National Traffic and Motor Vehicle Safety Act.
   17         183. Class action status is warranted under Rule 23(b)(3) because questions
   18 of law or fact common to the members of the Class predominate over any questions
   19 affecting only individual members, and a class action is superior to other available
   20 methods for the fair and efficient adjudication of this controversy.
   21         184. The Class may also be certified under Rule 23(b)(2) because Defendants
   22 have acted on grounds generally applicable to the Class and inconsistent
   23 adjudications with respect to the Defendants’ liability would establish incompatible
   24 standards and substantially impair or impede the ability of Class members to protect
   25 their interests. Classwide relief assures fair, consistent, and equitable treatment and
   26 protection of all Class members, and uniformity and consistency in Defendants’
   27 discharge of their duties to perform corrective action regarding the ACU Defect,
   28
                                                - 51 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 57 of 579 Page ID #:57




     1 thereby making it appropriate to award final injunctive relief or corresponding
     2 declaratory relief with respect to the Class.
     3        185. The interests of members of the Class in individually controlling the
     4 prosecution of separate actions is theoretical and not practical. The Class has a high
     5 degree of similarity and is cohesive, and Plaintiffs anticipate no difficulty in the
     6 management of this matter as a class action.
     7        186. Rule 23 of the Federal Rules of Civil Procedure provides the Court with
     8 the authority and flexibility to maximize the efficiencies and benefits of the class
     9 mechanism, and reduce management challenges. The Court may, on motion of
   10 Plaintiffs, or on its own determination, certify nationwide, statewide, and/or
   11 multistate classes for claims sharing common legal questions; utilize the provisions
   12 of Rule 23(c)(4) to certify any particular claims, issues, or common questions of fact
   13 or law for class- wide adjudication; certify and adjudicate bellwether class claims;
   14 and utilize Rule 23(c)(5) to divide any Class into subclasses.
   15         187. The Class expressly disclaims any recovery in this action for physical
   16 injury resulting from the ASIC Defect without waiving or dismissing such claims.
   17 Plaintiffs are informed and believe that injuries suffered in crashes as a result of
   18 defective ACUs implicate the Class Vehicles; constitute evidence supporting various
   19 claims, including diminution of value; and are continuing to occur because of
   20 Defendants’ delays and inaction regarding the commencement and completion of
   21 recalls. The increased risk of injury from the ACU Defect serves as an independent
   22 justification for the relief sought by Plaintiffs and the Class.
   23 VII. CLAIMS FOR RELIEF
   24         188. Plaintiffs reallege and incorporate by reference all of the preceding
   25 paragraphs and allegations of this Complaint, including those within the sections
   26 titled Nature of the Action, Factual Allegations, Tolling of the Statute of Limitations,
   27
   28
                                                - 52 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 58 of 579 Page ID #:58




     1 and Class Action Allegations, as though fully set forth in each of the following
     2 Claims for Relief asserted on behalf of the Class.
     3        A.     Nationwide Claims
     4               1.    Federal Statutory Claim
     5                                       COUNT I
     6                    VIOLATION OF THE MAGNUSON-MOSS
                                      WARRANTY ACT
     7             15 U.S.C. §2301, ET SEQ. AGAINST ALL DEFENDANTS
     8        189. Plaintiffs bring this count on behalf of themselves and the members of
     9 the Class against all Defendants.
   10         190. Plaintiffs satisfy the MMWA jurisdictional requirement because they
   11 allege diversity jurisdiction under CAFA, 28 U.S.C. §1332(d)(2).
   12         191. Plaintiffs and members of the Class are “consumers” within the meaning
   13 of the MMWA, 15 U.S.C. §2301(3).
   14         192. Defendants are “suppliers” and “warrantors” within the meaning of the
   15 MMWA, 15 U.S.C. §2301(4)-(5).
   16         193. The ACUs and Class Vehicles are “consumer products” within the
   17 meaning of the MMWA, 15 U.S.C. §2301(1).
   18         194. The MMWA provides a cause of action for any consumer who is
   19 damaged by the failure of a warrantor to comply with a written or implied warranty.
   20 See 15 U.S.C. §2310(d)(1).
   21         195. Pursuant to 15 U.S.C. §2310(e), Plaintiffs are entitled to bring this class
   22 action and are not required to give the Vehicle Manufacturer Defendants notice and
   23 an opportunity to cure until such time as the Court determines the representative
   24 capacity of Plaintiffs pursuant to Rule 23 of the Federal Rules of Civil Procedure.
   25         196. The Vehicle Manufacturer Defendants provided Plaintiffs and members
   26 of the Class with one or more express warranties, which are covered under 15 U.S.C.
   27 §2301(6).     Under warranties provided to members of the Class, the Vehicle
   28
                                               - 53 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 59 of 579 Page ID #:59




     1 Manufacturer Defendants promised to repair or replace covered defective
     2 components arising out of defects in materials and/or workmanship, including the
     3 ACU Defect, at no cost to owners and lessees of the Class Vehicles. As alleged
     4 herein, the Vehicle Manufacturer Defendants breached these warranties.
     5        197. Defendants provided Plaintiffs and Class members with implied
     6 warranties, including an implied warranty of merchantability, in connection with the
     7 purchase or lease of the Class Vehicles, whereby Defendants warranted that the
     8 ACUs and Class Vehicles were fit for their ordinary purpose as safe vehicle
     9 components and safe vehicles. The Class Vehicles’ implied warranties are covered
   10 under 15 U.S.C. §2301(7).
   11         198. Defendants breached these implied warranties by failing to disclose and
   12 fraudulently concealing information regarding the standard, quality, or grade of the
   13 Class Vehicles and/or the presence of the ACU Defect and corresponding safety risks.
   14 Without limitation, the Class Vehicles share a common defect in design, material,
   15 manufacturing, and/or workmanship that fails to operate as represented by
   16 Defendants and presents a safety risk, and therefore, the Class Vehicles are not fit for
   17 their ordinary purpose.
   18         199. Affording Defendants a reasonable opportunity to cure their breach of
   19 warranties would be unnecessary and futile. At the time of sale or lease of each Class
   20 Vehicle and all relevant times thereafter, Defendants knew, or were reckless in not
   21 knowing, of the material omissions concerning the standard, quality, or grade of the
   22 Class Vehicles and the presence of the ACU Defect and corresponding safety risks,
   23 but failed to repair or replace the ACU Defect and/or disclose the defect. Under the
   24 circumstances, the remedies available under any informal settlement procedure
   25 would be inadequate and any requirement that Plaintiffs resort to an informal dispute
   26 resolution procedure and/or afford Defendants a reasonable opportunity to cure their
   27 breach of warranties is excused and thereby deemed satisfied.
   28
                                               - 54 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 60 of 579 Page ID #:60




     1        200. Plaintiffs and members of the Class experienced the ACU Defect within
     2 the warranty periods but Defendants failed to inform Plaintiffs and members of the
     3 Class of the existence of the ACU Defect and associated safety risk, and failed to
     4 provide a suitable remedy or repair of the ACU Defect free of charge within a
     5 reasonable time.
     6        201. Any attempt by Defendants to disclaim or limit their express or implied
     7 warranties is unconscionable and unenforceable here. Specifically, Defendants’
     8 warranty limitations are unenforceable because they knowingly sold or leased a
     9 defective product without informing consumers about the defect. The time limits
   10 contained in Defendants’ warranty periods are also unconscionable and inadequate
   11 to protect Plaintiffs and members of the Class. Among other things, Plaintiffs and
   12 members of the Class did not determine these time limitations, the terms of which
   13 unreasonably favored Defendants. A gross disparity in bargaining power existed
   14 between Defendant and members of the Class, and Defendants knew or should have
   15 known that the Class Vehicles were defective at the time of sale or lease and that they
   16 posed a safety risk.
   17         202. Plaintiffs and each member of the Class have had sufficient direct
   18 dealings with either the Vehicle Manufacturer Defendants or their agents
   19 (dealerships) to establish privity of contract.
   20         203. Nonetheless, privity is not required here because Plaintiffs and each
   21 member of the Class are intended third-party beneficiaries of contracts between the
   22 ACU Manufacturer Defendants and the Vehicle Manufacturer Defendants, and
   23 between the Vehicle Manufacturer Defendants and their dealers, and specifically, of
   24 the implied warranties. The dealers were not intended to be the ultimate consumers
   25 of the Class Vehicles and have no rights under the warranty agreements provided
   26 with the Class Vehicles; the warranty agreements were designed for and intended to
   27
   28
                                                - 55 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 61 of 579 Page ID #:61




     1 benefit consumers. Finally, privity is also not required because the Class Vehicles
     2 are dangerous instrumentalities due to the ACU Defect.
     3        204. Plaintiffs and members of the Class would suffer economic hardship if
     4 they returned their Class Vehicles, but did not receive the return of all payments made
     5 by them to Defendants. Thus, Plaintiffs and members of the Class have not re-
     6 accepted their Class Vehicles by retaining them.
     7        205. The amount in controversy of Plaintiffs’ individual claims meets or
     8 exceeds the sum of $25. The amount in controversy of this action exceeds the sum
     9 of $50,000, exclusive of interest and costs, computed on the basis of all claims to be
   10 determined in this lawsuit.
   11         206. Plaintiffs, individually and on behalf of members of the Class, seek
   12 equitable relief, restitution, and all damages permitted by law, including diminution
   13 in the value of the Class Vehicles, in an amount to be proven at trial.
   14         207. In addition, pursuant to 15 U.S.C. §2310(d)(2), Plaintiffs and the other
   15 members of the Class are entitled to recover a sum equal to the aggregate amount of
   16 costs and expenses (including attorneys’ fees based on actual time expended)
   17 determined by the Court to have reasonably been incurred by Plaintiffs and the other
   18 Class members, in connection with the commencement and prosecution of this
   19 action.
   20         208. Plaintiffs also request, as a form of equitable monetary relief, re-
   21 payment of the out-of-pocket expenses and costs they have incurred in attempting to
   22 rectify the ACU Defect in their vehicles. Such expenses and losses will continue as
   23 Plaintiffs and members of the Class must take time off from work, pay for rental cars
   24 or other transportation arrangements, secure child care, and incur the myriad
   25 expenses involved in going through the recall process.
   26         209. The right of Class members to recover these expenses as an equitable
   27 matter – to put them in the place they would have been but for the Defendants’
   28
                                                - 56 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 62 of 579 Page ID #:62




     1 conduct – presents common questions of law. Equity and fairness requires the
     2 establishment by Court decree, and administration under Court supervision, of a
     3 program funded by the Defendants, using transparent, consistent, and reasonable
     4 protocols, under which such claims can be made and paid.
     5                     2.    Common Law Claims
     6                                      COUNT II
     7        FRAUD BY OMISSION OR FRAUDULENT CONCEALMENT
                AGAINST THE ACU MANUFACTURER DEFENDANTS
     8
     9        210. Plaintiffs bring this count on behalf of themselves and the members of
   10 the Class against the ACU Manufacturer Defendants under the common law of fraud,
   11 as there are no true conflicts among various states’ laws of fraud. In the alternative,
   12 Plaintiffs bring this claim under the laws of the states where Plaintiffs and Class
   13 members reside and/or purchased or leased their Class Vehicles.
   14         211. The ACU Manufacturer Defendants concealed and suppressed material
   15 facts regarding the defective airbag systems – most importantly, the ACU Defect –
   16 which causes, among other things, the defective airbag systems and seatbelt
   17 pretensioners to fail to deploy during an accident.
   18         212. The ACU Manufacturer Defendants had a duty to disclose the ACU
   19 Defect because they:
   20               (a)    had exclusive and/or far superior knowledge and access to the
   21                      facts regarding the ACU Defect than Plaintiffs and members of
   22                      the Class, and the ACU Manufacturer Defendants knew the facts
   23                      were not known to, or reasonably discoverable by, Plaintiffs and
   24                      members of the Class;
   25               (b)    intentionally concealed the foregoing from Plaintiffs and
   26                      members of the Class; and
   27
   28
                                               - 57 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 63 of 579 Page ID #:63




     1               (c)   made incomplete representations about the safety and reliability
     2                     of the defective ACUs and airbag systems and, by extension, the
     3                     Class Vehicles, while purposefully withholding material facts
     4                     from Plaintiffs and members of the Class that contradicted these
     5                     representations.
     6        213. These omitted and concealed facts were material because they would be
     7 relied on by a reasonable person purchasing, leasing, or retaining a new or used motor
     8 vehicle, and because they directly impact the value of the Class Vehicles purchased
     9 or leased by Plaintiffs and members of the Class. Whether a manufacturer’s products
   10 are safe and reliable, and whether that manufacturer stands behind its products, are
   11 material concerns to a consumer.
   12         214. The ACU Manufacturer Defendants concealed and suppressed these
   13 material facts to falsely assure purchasers and consumers that its ACUs were capable
   14 of performing safely, as represented by the ACU Manufacturer Defendants and
   15 reasonably expected by consumers.
   16         215. The ACU Manufacturer Defendants actively concealed and/or
   17 suppressed these material facts, in whole or in part, to protect their profits and to
   18 avoid recalls that would hurt the brand’s image and cost the ACU Manufacturer
   19 Defendants money. The ACU Manufacturer Defendants concealed these facts at the
   20 expense of Plaintiffs and members of the Class.
   21         216. Plaintiffs and members of the Class were unaware of these omitted
   22 material facts, and would not have acted as they did if they had known of the
   23 concealed and/or suppressed facts.
   24         217. Had they been aware of the defective ACUs and airbag systems and the
   25 ACU Manufacturer Defendants’ callous disregard for safety, Plaintiffs and members
   26 of the Class either would have paid less for their Class Vehicles or would not have
   27 purchased or leased them at all. Plaintiffs and members of the Classes did not receive
   28
                                               - 58 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 64 of 579 Page ID #:64




     1 the benefit of their bargain as a result of the ACU Manufacturer Defendants’
     2 fraudulent concealment.
     3        218. Because of the concealment and/or suppression of material facts,
     4 Plaintiffs and members of the Class sustained damage because they own vehicles that
     5 diminished in value as a result of the ACU Manufacturer Defendants’ concealment
     6 of, and failure to timely disclose, the serious ACU Defect in millions of Class
     7 Vehicles and the serious safety and quality issues caused by the ACU Manufacturer
     8 Defendants’ conduct.
     9        219. The value of all Class members’ vehicles has diminished as a result of
   10 the ACU Manufacturer Defendants’ fraudulent concealment of the defective ACUs.
   11 The ACU Defect has made any reasonable consumer reluctant to purchase any of the
   12 Class Vehicles, let alone pay what otherwise would have been fair market value for
   13 the vehicles.
   14         220. Accordingly, the ACU Manufacturer Defendants are liable to Plaintiffs
   15 and the Class for their damages in an amount to be proven at trial.
   16         221. The ACU Manufacturer Defendants’ acts were done maliciously,
   17 oppressively, deliberately, with intent to defraud, in reckless disregard of Plaintiffs’
   18 and the Class’ rights and well-being, and with the aim of enriching the ACU
   19 Manufacturer Defendants. The ACU Manufacturer Defendants’ conduct, which
   20 exhibits the highest degree of reprehensibility, being intentional, continuous, placing
   21 others at risk of death and injury, and affecting public safety, warrants an assessment
   22 of punitive damages in an amount sufficient to deter such conduct in the future, which
   23 amount is to be determined according to proof.
   24
   25
   26
   27
   28
                                               - 59 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 65 of 579 Page ID #:65




     1                                        COUNT III
     2         FRAUD BY OMISSION OR FRAUDULENT CONCEALMENT
               AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     3
     4         222. Plaintiffs bring this count on behalf of themselves and the members of
     5 the Class against the Vehicle Manufacturer Defendants under the common law of
     6 fraud, as there are no true conflicts among various states’ laws of fraud. In the
     7 alternative, Plaintiffs bring this claim under the laws of the states where Plaintiffs and
     8 Class members reside and/or purchased or leased their Class Vehicles.
     9         223. The Vehicle Manufacturer Defendants concealed and suppressed
   10 material facts regarding the Class Vehicles – most importantly, the fact that they were
   11 equipped with defective airbag systems containing the ACU Defect which, among
   12 other things causes airbags to fail to deploy during an accident.
   13          224. The Vehicle Manufacturer Defendants had a duty to disclose the ACU
   14 Defect because they:
   15                 (a)   had exclusive and/or far superior knowledge and access to the
   16                       facts regarding the ACU Defect than Plaintiffs and members of
   17                       the Class, and the Vehicle Manufacturer Defendants knew the
   18                       facts regarding the ACU Defect were not known to, or
   19                       reasonably discoverable by, Plaintiffs and members of the Class;
   20                 (b)   intentionally concealed the foregoing from Plaintiffs and
   21                       members of the Class; and
   22                 (c)   made incomplete representations about the safety and reliability
   23                       of the Class Vehicles, while purposefully withholding material
   24                       facts regarding the ACU Defect from Plaintiffs and members of
   25                       the Class that contradicted these representations.
   26          225. These omitted and concealed facts were material because they would be
   27 relied on by a reasonable person purchasing, leasing, or retaining a new or used motor
   28
                                                 - 60 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 66 of 579 Page ID #:66




     1 vehicle, and because they directly impact the value of the Class Vehicles purchased
     2 or leased by Plaintiffs and members of the Class. Whether a manufacturer’s products
     3 are safe and reliable, and whether that manufacturer stands behind its products, are
     4 material concerns to a consumer. Plaintiffs and members of the Class trusted the
     5 Vehicle Manufacturer Defendants not to sell or lease them vehicles that were
     6 defective or that violated federal law governing motor vehicle safety.
     7        226. The Vehicle Manufacturer Defendants concealed and suppressed these
     8 material facts to falsely assure consumers that their Class Vehicles containing the
     9 defective airbag systems were capable of performing safely, as represented by the
   10 Vehicle Manufacturer Defendants and reasonably expected by consumers.
   11         227. The Vehicle Manufacturer Defendants actively concealed and/or
   12 suppressed these material facts, in whole or in part, to protect their profits and to
   13 avoid recalls that would hurt their brands’ images and cost the Vehicle Manufacturer
   14 Defendants money. The Vehicle Manufacturer Defendants concealed these facts at
   15 the expense of Plaintiffs and members of the Class.
   16         228. Plaintiffs and members of the Class were unaware of these omitted
   17 material facts, and would not have acted as they did if they had known of the
   18 concealed and/or suppressed facts.
   19         229. Had they been aware of the ACU Defect and the Vehicle Manufacturer
   20 Defendants’ callous disregard for safety, Plaintiffs and members of the Class either
   21 would have paid less for their Class Vehicles or would not have purchased or leased
   22 them at all. Plaintiffs and members of the Class did not receive the benefit of their
   23 bargain as a result of the Vehicle Manufacturer Defendants’ fraudulent concealment.
   24         230. Because of the concealment and/or suppression of the facts, Plaintiffs
   25 and members of the Class sustained damage because they own vehicles that
   26 diminished in value as a result of the Vehicle Manufacturer Defendants’ concealment
   27 of, and failure to timely disclose, the serious ACU Defect in the Class Vehicles and
   28
                                               - 61 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 67 of 579 Page ID #:67




     1 the serious safety and quality issues caused by the Vehicle Manufacturer Defendants’
     2 conduct.
     3        231. The value of Plaintiffs’ all Class members’ Class Vehicles has
     4 diminished as a result of the Vehicle Manufacturer Defendants’ fraudulent
     5 concealment of the ACU Defect. Any reasonable consumer would be reluctant to
     6 purchase any of the Class Vehicles as a result of the ACU Defect, let alone pay what
     7 otherwise would have been fair market value for the vehicles.
     8        232. Accordingly, the Vehicle Manufacturer Defendants are liable to
     9 Plaintiffs and members of the Class for damages in an amount to be proven at trial.
   10         233. The Vehicle Manufacturer Defendants’ acts were done maliciously,
   11 oppressively, deliberately, with intent to defraud, in reckless disregard of Plaintiffs’
   12 and the Class’ rights and well-being, and with the aim of enriching the Vehicle
   13 Manufacturer Defendants. The Vehicle Manufacturer Defendants’ conduct, which
   14 exhibits the highest degree of reprehensibility, being intentional, continuous, placing
   15 others at risk of death and injury, and affecting public safety, warrants an assessment
   16 of punitive damages in an amount sufficient to deter such conduct in the future, which
   17 amount is to be determined according to proof.
   18                                       COUNT IV
   19                        UNJUST ENRICHMENT
               AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
   20
   21         234. Plaintiffs bring this count on behalf of themselves and the members of
   22 the Class against the Vehicle Manufacturer Defendants under the common law of
   23 unjust enrichment, as there are no true conflicts among various states’ laws of unjust
   24 enrichment. In the alternative, Plaintiffs bring this claim under the laws of the states
   25 where Plaintiffs and Class members reside and/or purchased or leased their Class
   26 Vehicles.
   27
   28
                                               - 62 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 68 of 579 Page ID #:68




     1         235. The Vehicle Manufacturer Defendants have received and retained a
     2 benefit from the Plaintiffs and members of the Class and inequity has resulted.
     3         236. The Vehicle Manufacturer Defendants benefitted through their unjust
     4 conduct, by selling Class Vehicles that contain defective airbag systems with the
     5 ACU Defect and a concealed safety-and-reliability related defect, at a profit, for more
     6 than the Class Vehicles were worth, to Plaintiffs and members of the Class, who
     7 overpaid for these defective airbag systems by overpaying for their Class Vehicles,
     8 and/or would not have purchased Class Vehicles at all, and who have been forced to
     9 pay other costs.
   10          237. It is inequitable for the Vehicle Manufacturer Defendants to retain these
   11 benefits.
   12          238. Plaintiffs and members of the Class do not have an adequate remedy at
   13 law.
   14          239. As a result of the Vehicle Manufacturer Defendants’ conduct, the
   15 amount of their unjust enrichment should be disgorged, in an amount to be proven at
   16 trial.
   17          B.     State Statutory Claims60
   18                 1.    Alabama
   19                                  ALABAMA COUNT I
   20          BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                    (ALA. CODE §§7-2-314, 7-2A-103, AND 7-2A-212)
   21                      AGAINST ALL DEFENDANTS
   22          240. Plaintiffs bring this claim on behalf of all members of the Class, or
   23 alternatively the members of the Class that reside and/or purchased or leased their
   24 Class Vehicles in Alabama, against all Defendants.
   25
   26
   27    60
           Plaintiffs also include in this section claims under the statutes of the District of
         Columbia.
   28
                                                 - 63 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 69 of 579 Page ID #:69




     1        241. Defendants are and were at all relevant times “merchants” with respect
     2 to motor vehicles and/or ACUs under ALA. CODE §§7-2-104(1) and 7-2A-103(3), and
     3 “sellers” of motor vehicles and/or ACUs under §7-2-103(1)(d).
     4        242. With respect to leases, Vehicle Manufacturer Defendants are and were
     5 at all relevant times “lessors” of motor vehicles under ALA. CODE §7-2A-103(1)(p).
     6        243. The Class Vehicles and/or the defective ACUs installed in them are and
     7 were at all relevant times “goods” within the meaning of ALA. CODE §§7-2-105(1)
     8 and 7-2A-103(1)(h).
     9        244. A warranty that the Class Vehicles and/or the defective ACUs installed
   10 in them were in merchantable condition and fit for the ordinary purpose for which
   11 such goods are used is implied by law pursuant to ALA. CODE §§7-2-314 and 7-2A-
   12 212.
   13         245. The Class Vehicles and/or the defective ACUs installed in them, when
   14 sold or leased (if applicable) and at all times thereafter, were not in merchantable
   15 condition and are not fit for the ordinary purpose for which cars and ACUs are used.
   16 Specifically, they are inherently defective and dangerous in that the defective ACUs
   17 fail to deploy airbags and seatbelt pretensioners during an accident. This ACU Defect
   18 renders the Class Vehicles unsafe and reduces their value.
   19         246. Defendants were provided notice of these issues by the numerous
   20 consumer complaints against them regarding the ACU Defect, by numerous
   21 individual letters and communications sent by Plaintiffs and others within a
   22 reasonable amount of time after the allegations of the ACU Defect became public,
   23 and by internal and NHTSA investigations, inter alia.
   24         247. As a direct and proximate result of Defendants’ breach of the implied
   25 warranty of merchantability, the members of the Class have been damaged in an
   26 amount to be proven at trial.
   27
   28
                                              - 64 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 70 of 579 Page ID #:70




     1                               ALABAMA COUNT II
     2                  BREACH OF EXPRESS WARRANTY
                    (ALA. CODE §§7-2-313, 7-2A-103, AND 7-2A-210)
     3         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     4        248. Plaintiffs bring this claim on behalf of all members of the Class, or
     5 alternatively the members of the Class that reside and/or purchased or leased their
     6 Class Vehicles in Alabama, against the Vehicle Manufacturer Defendants.
     7        249. Vehicle Manufacturer Defendants are and were at all relevant times
     8 “merchants” with respect to of motor vehicles under ALA. CODE §7-2-104(1), and
     9 “sellers” of motor vehicles under §7-2-103(1)(d).
   10         250. With respect to leases, Vehicle Manufacturer Defendants are and were
   11 at all relevant times “lessors” of motor vehicles under ALA. CODE §7-2A-103(1)(p).
   12         251. The Class Vehicles are and were at all relevant times “goods” within the
   13 meaning of ALA. CODE §7-2-105(1).
   14         252. In connection with the purchase of all Class Vehicles, Vehicle
   15 Manufacturer Defendants provided express warranties. Kia provides a limited basic
   16 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
   17 repairs to vehicles that fail to function properly during normal use. Honda provides
   18 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
   19 whichever occurs first, and covers any repair or replacement of any part that is
   20 defective in material or workmanship under normal use. Toyota provides a New
   21 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
   22 occurs first, and covers repairs and adjustments needed to correct defects in materials
   23 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
   24 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
   25 the repair of any item on a vehicle that is defective in material, workmanship, or
   26 factory preparation. Hyundai provides a new vehicle limited warranty for a period
   27 of five years or 60,000 miles, whichever occurs first, and covers the repair or
   28
                                               - 65 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 71 of 579 Page ID #:71




     1 replacement of any component manufactured or originally installed by Hyundai that
     2 is defective in material or factory workmanship, under normal use and maintenance.
     3 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     4 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     5 repair or replacement of any component manufactured or originally installed by
     6 Mitsubishi that is defective in material or factory workmanship, under normal use
     7 and maintenance.
     8        253. In addition, Vehicle Manufacturer Defendants’ various oral and written
     9 representations regarding the Class Vehicles’ durability, safety, and performance
   10 constituted express warranties to the Class.
   11         254. Vehicle Manufacturer Defendants’ warranties formed a basis of the
   12 bargain that was reached when the members of the Class purchased or leased their
   13 Class Vehicles.
   14         255. The ACU Defect in the defective airbag systems existed in the Class
   15 Vehicles at the time of sale or lease and within the warranty periods but the members
   16 of the Class had no knowledge of the existence of the defect, which was known and
   17 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
   18 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
   19 Class that the Class Vehicles contained the ACU Defect during the warranty periods
   20 in order to wrongfully transfer the costs of repair or replacement of the defective
   21 airbag systems to the members of the Class.
   22         256. Because of the ACU Defect, the Class Vehicles are not safe and reliable
   23 and owners and lessees of these vehicles have lost confidence in the ability of Class
   24 Vehicles to perform the function of safe reliable transportation.
   25         257. The members of the Class could not have reasonably discovered the
   26 ACU Defect.
   27
   28
                                               - 66 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 72 of 579 Page ID #:72




     1        258. The Vehicle Manufacturer Defendants breached their express
     2 warranties promising to repair and correct a manufacturing defect or defects in
     3 materials or workmanship of any parts they supplied.
     4        259. The Vehicle Manufacturer Defendants further breached their express
     5 warranties by selling Class Vehicles that were defective with respect to materials,
     6 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     7 the defective airbag systems contained the ACU Defect and had an associated safety
     8 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     9 purposes for which passenger vehicles are used because of materials, workmanship,
   10 and manufacture defects preventing airbags and seatbelt pretensioners from
   11 performing as warranted.
   12         260. Specifically, on information and belief, Vehicle Manufacturer
   13 Defendants breached their express warranties (including the implied covenant of
   14 good faith and fair dealing) by: (a) knowingly providing the Class with Class
   15 Vehicles containing defects in material that were never disclosed to the Class; (b)
   16 failing to repair or replace the defective Class Vehicles at no cost within the warranty
   17 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
   18 and (d) supplying products and materials that failed to conform to the representations
   19 made by Vehicle Manufacturer Defendants.
   20         261. The Class has given Vehicle Manufacturer Defendants a reasonable
   21 opportunity to cure their breach of express warranty or, alternatively, were not
   22 required to do so because such an opportunity would be unnecessary and futile given
   23 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
   24 neither cure the defect in the Class Vehicles nor resolve the incidental and
   25 consequential damages flowing therefrom.
   26
   27
   28
                                               - 67 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 73 of 579 Page ID #:73




     1        262. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     2 essential purpose and the recovery of the members of the Class is not limited to the
     3 warranties’ remedies.
     4        263. The Vehicle Manufacturer Defendants were provided notice of the ACU
     5 Defect in the defective airbag systems by numerous consumer complaints made to
     6 their authorized dealers nationwide, complaints to NHTSA, and through their own
     7 testing. Affording Defendants a reasonable opportunity to cure their breach of
     8 written warranties would be unnecessary and futile here because the Vehicle
     9 Manufacturer Defendants have known of and concealed the ACU Defect and, on
   10 information and belief, have refused to repair or replace the defective airbag systems
   11 in the Class Vehicles free of charge within or outside of the warranty periods despite
   12 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
   13 applicable warranty periods.
   14         264. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
   15 limit recovery to the terms of the express warranties is unconscionable and
   16 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
   17 limitations are unenforceable because they knowingly sold or leased a defective
   18 product without informing consumers about the defect. The time limits contained in
   19 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
   20 and inadequate to protect the members of the Class. Among other things, the
   21 members of the Class did not determine these time limitations, the terms of which
   22 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
   23 bargaining power existed between the Vehicle Manufacturer Defendants and the
   24 members of the Class, and the Vehicle Manufacturer Defendants knew or should
   25 have known that the Class Vehicles were defective at the time of sale or lease and
   26 that the defective airbag systems would fail to deploy during an accident.
   27
   28
                                                - 68 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 74 of 579 Page ID #:74




     1        265. Further, the limited warranties promising to repair and/or correct a
     2 manufacturing defect fail in their essential purpose because the contractual remedies
     3 are insufficient to make the members of the Class whole because, on information and
     4 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     5 adequately provide the promised remedies within a reasonable time.
     6        266. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     7 were inherently defective and did not conform to their warranties and the members
     8 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     9 fraudulent pretenses.
   10         267. The members of the Class have been excused from performance of any
   11 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
   12 described herein.
   13         268. As a direct and proximate result of Vehicle Manufacturer Defendants’
   14 breach of express warranties, the members of the Class have been damaged in an
   15 amount to be determined at trial.
   16         269. Accordingly, the Class asserts as additional and/or alternative remedies,
   17 the revocation of acceptance of the goods and the return to the members of the Class
   18 of the purchase price of all Class Vehicles currently owned or leased, and for such
   19 other incidental and consequential damages as allowed.
   20                2.    Alaska
   21                                  ALASKA COUNT I
   22                    BREACH OF IMPLIED WARRANTIES
                   (ALASKA STAT. §§45.02.314, 45.12.103, AND 45.12.212)
   23                       AGAINST ALL DEFENDANTS
   24         270. Plaintiffs bring this claim on behalf of all members of the Class, or
   25 alternatively the members of the Class that reside and/or purchased or leased their
   26 Class Vehicles in Alaska, against all Defendants.
   27
   28
                                               - 69 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 75 of 579 Page ID #:75




     1        271. Defendants are and were at all relevant times “merchants” with respect
     2 to motor vehicles and/or ACUs under ALASKA STAT. §§45.02.104(a) and
     3 45.12.103(c)(11), and “sellers” of motor vehicles and/or ACUs under
     4 §45.02.103(a)(4).
     5        272. With respect to leases, Vehicle Manufacturer Defendants are and were
     6 at all relevant times “lessors” of motor vehicles under ALASKA STAT.
     7 §45.12.103(a)(16).
     8        273. The Class Vehicles and/or the defective ACUs installed in them are and
     9 were at all relevant times “goods” within the meaning of ALASKA STAT.
   10 §§45.02.105(a) and 45.12.103(a)(8).
   11         274. A warranty that the Class Vehicles and/or the defective ACUs installed
   12 in them were in merchantable condition and fit for the ordinary purpose for which
   13 such goods are used is implied by law pursuant to ALASKA STAT. §45.02.314 and
   14 45.12.212.
   15         275. In addition, a warranty that the Class Vehicles and/or the defective
   16 ACUs installed in them were fit for their particular purpose is implied by law
   17 pursuant to ALASKA STAT. §45.02.315. Defendants knew at the time of sale of the
   18 Class Vehicles and/or the defective ACUs installed in them, that the Class intended
   19 to use the vehicles in a manner requiring a particular standard of performance and
   20 durability, and that the Class was relying on Defendants’ skill and judgment to
   21 furnish suitable products for this particular purpose.
   22         276. The Class Vehicles and/or the defective ACUs installed in them, when
   23 sold or leased (if applicable) and at all times thereafter, were not in merchantable
   24 condition, not fit for their ordinary purpose, and not fit for their particular purpose as
   25 a result of their inherent defects, as detailed above. Specifically, they are inherently
   26 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
   27
   28
                                                - 70 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 76 of 579 Page ID #:76




     1 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     2 and reduces their value.
     3        277. Defendants were provided notice of these issues by the numerous
     4 consumer complaints against them regarding the ACU Defect, by, inter alia,
     5 numerous individual letters and communications sent by Plaintiffs and others within
     6 a reasonable amount of time after the allegations of the ACU Defect became public,
     7 and by internal and NHTSA investigations.
     8        278. As a direct and proximate result of Defendants’ breach of the implied
     9 warranty of merchantability, the members of the Class have been damaged in an
   10 amount to be proven at trial.
   11                                 ALASKA COUNT II
   12                   BREACH OF EXPRESS WARRANTY
                 (ALASKA STAT. §§45.02.313, 45.12.103, AND 45.12.210)
   13          AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
   14         279. Plaintiffs bring this claim on behalf of all members of the Class, or
   15 alternatively the members of the Class that reside and/or purchased or leased their
   16 Class Vehicles in Alaska, against the Vehicle Manufacturer Defendants.
   17         280. Vehicle Manufacturer Defendants are and were at all relevant times
   18 “merchants” with respect to of motor vehicles under ALASKA STAT. §§45.02.104(a)
   19 and 45.12.103(c)(11), and “sellers” of motor vehicles under §45.02.103(a)(4).
   20         281. With respect to leases, Vehicle Manufacturer Defendants are and were
   21 at all relevant times “lessors” of motor vehicles under ALASKA STAT.
   22 §45.12.103(a)(16).
   23         282. The Class Vehicles are and were at all relevant times “goods” within the
   24 meaning of ALASKA STAT. §§45.02.105(a) and 45.12.103(a)(8).
   25         283. In connection with the purchase of all Class Vehicles, Vehicle
   26 Manufacturer Defendants provided express warranties. Kia provides a limited basic
   27 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
   28
                                               - 71 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 77 of 579 Page ID #:77




     1 repairs to vehicles that fail to function properly during normal use. Honda provides
     2 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     3 whichever occurs first, and covers any repair or replacement of any part that is
     4 defective in material or workmanship under normal use. Toyota provides a New
     5 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     6 occurs first, and covers repairs and adjustments needed to correct defects in materials
     7 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     8 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     9 the repair of any item on a vehicle that is defective in material, workmanship, or
   10 factory preparation. Hyundai provides a new vehicle limited warranty for a period
   11 of five years or 60,000 miles, whichever occurs first, and covers the repair or
   12 replacement of any component manufactured or originally installed by Hyundai that
   13 is defective in material or factory workmanship, under normal use and maintenance.
   14 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
   15 for a period of five years or 60,000 miles, whichever occurs first, and covers the
   16 repair or replacement of any component manufactured or originally installed by
   17 Mitsubishi that is defective in material or factory workmanship, under normal use
   18 and maintenance.
   19         284. In addition, Vehicle Manufacturer Defendants’ various oral and written
   20 representations regarding the Class Vehicles’ durability, safety, and performance
   21 constituted express warranties to the Class.
   22         285. Vehicle Manufacturer Defendants’ warranties formed a basis of the
   23 bargain that was reached when the members of the Class purchased or leased their
   24 Class Vehicles.
   25         286. The ACU Defect in the defective airbag systems existed in the Class
   26 Vehicles at the time of sale or lease and within the warranty periods but the members
   27 of the Class had no knowledge of the existence of the defect, which was known and
   28
                                                - 72 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 78 of 579 Page ID #:78




     1 concealed by the Vehicle Manufacturer Defendants.             Despite the applicable
     2 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     3 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     4 in order to wrongfully transfer the costs of repair or replacement of the defective
     5 airbag systems to the members of the Class.
     6        287. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     7 and owners and lessees of these vehicles have lost confidence in the ability of Class
     8 Vehicles to perform the function of safe reliable transportation.
     9        288. The members of the Class could not have reasonably discovered the
   10 ACU Defect.
   11         289. The Vehicle Manufacturer Defendants breached their express
   12 warranties promising to repair and correct a manufacturing defect or defects in
   13 materials or workmanship of any parts they supplied.
   14         290. The Vehicle Manufacturer Defendants further breached their express
   15 warranties by selling Class Vehicles that were defective with respect to materials,
   16 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
   17 the defective airbag systems contained the ACU Defect and had an associated safety
   18 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
   19 purposes for which passenger vehicles are used because of materials, workmanship,
   20 and manufacture defects preventing airbags and seatbelt pretensioners from
   21 performing as warranted.
   22         291. Specifically, on information and belief, Vehicle Manufacturer
   23 Defendants breached their express warranties (including the implied covenant of
   24 good faith and fair dealing) by: (a) knowingly providing the Class with Class
   25 Vehicles containing defects in materials that were never disclosed to the Class; (b)
   26 failing to repair or replace the defective Class Vehicles at no cost within the warranty
   27 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
   28
                                                - 73 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 79 of 579 Page ID #:79




     1 and (d) supplying products and materials that failed to conform to the representations
     2 made by Vehicle Manufacturer Defendants.
     3        292. The Class has given Vehicle Manufacturer Defendants a reasonable
     4 opportunity to cure their breach of express warranty or, alternatively, were not
     5 required to do so because such an opportunity would be unnecessary and futile given
     6 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     7 neither cure the defect in the Class Vehicles nor resolve the incidental and
     8 consequential damages flowing therefrom.
     9        293. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
   10 essential purpose and the recovery of the members of the Class is not limited to the
   11 warranties’ remedies.
   12         294. The Vehicle Manufacturer Defendants were provided notice of the ACU
   13 Defect in the defective airbag systems by numerous consumer complaints made to
   14 their authorized dealers nationwide, complaints to NHTSA, and through their own
   15 testing. Affording Defendants a reasonable opportunity to cure their breach of
   16 written warranties would be unnecessary and futile here because the Vehicle
   17 Manufacturer Defendants have known of and concealed the ACU Defect and, on
   18 information and belief, have refused to repair or replace the defective airbag systems
   19 in the Class Vehicles free of charge within or outside of the warranty periods despite
   20 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
   21 applicable warranty periods.
   22         295. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
   23 limit recovery to the terms of the express warranties is unconscionable and
   24 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
   25 limitations are unenforceable because they knowingly sold or leased a defective
   26 product without informing consumers about the defect. The time limits contained in
   27 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
   28
                                                - 74 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 80 of 579 Page ID #:80




     1 and inadequate to protect Plaintiffs and members of the Class. Among other things,
     2 the members of the Class did not determine these time limitations, the terms of which
     3 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     4 bargaining power existed between the Vehicle Manufacturer Defendants and the
     5 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     6 have known that the Class Vehicles were defective at the time of sale or lease and
     7 that the defective airbag systems would fail to deploy during an accident.
     8        296. Further, the limited warranties promising to repair and/or correct a
     9 manufacturing defect fail in their essential purpose because the contractual remedies
   10 are insufficient to make the members of the Class whole because, on information and
   11 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
   12 adequately provide the promised remedies within a reasonable time.
   13         297. The Vehicle Manufacturer Defendants knew that the Class Vehicles
   14 were inherently defective and did not conform to their warranties and the members
   15 of the Class were induced to purchase or lease the Class Vehicles under false and/or
   16 fraudulent pretenses.
   17         298. The members of the Class have been excused from performance of any
   18 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
   19 described herein.
   20         299. As a direct and proximate result of Vehicle Manufacturer Defendants’
   21 breach of express warranties, the members of the Class have been damaged in an
   22 amount to be determined at trial.
   23         300. Accordingly, the Class asserts as additional and/or alternative remedies,
   24 the revocation of acceptance of the goods and the return to the members of the Class
   25 of the purchase price of all Class Vehicles currently owned or leased, and for such
   26 other incidental and consequential damages as allowed.
   27
   28
                                               - 75 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 81 of 579 Page ID #:81




     1              3.     Arizona
     2                                ARIZONA COUNT I
     3         VIOLATIONS OF THE ARIZONA CONSUMER FRAUD ACT
                     (ARIZ. REV. STAT. ANN. §44-1521, ET SEQ.)
     4                     AGAINST ALL DEFENDANTS
     5        301. Plaintiffs bring this claim on behalf of all members of the Class, or
     6 alternatively the members of the Class that reside and/or purchased or leased their
     7 Class Vehicles in Arizona, against all Defendants.
     8        302. The members of the Class and Defendants are “persons” within the
     9 meaning of ARIZ. REV. STAT. ANN. §44-1521(6).
   10         303. The Class Vehicles and defective ACUs are “merchandise” within the
   11 meaning of ARIZ. REV. STAT. ANN. §44-1521(5).
   12         304. The Arizona Consumer Fraud Act (“Arizona CFA”) provides that “[t]he
   13 act, use or employment by any person of any deception, deceptive or unfair act or
   14 practice, fraud . . . misrepresentation, or concealment, suppression or omission of any
   15 material fact with intent that others rely on such concealment, suppression or
   16 omission, in connection with the sale . . . of any merchandise whether or not any
   17 person has in fact been misled, deceived or damaged thereby, is declared to be an
   18 unlawful practice.” ARIZ. REV. STAT. ANN. §44-1522(A).
   19         305. In the course of Defendants’ business, Defendants violated the Arizona
   20 CFA by failing to disclose and actively concealing the dangers and risks posed by the
   21 Class Vehicles and/or the defective airbag systems installed in them, as described
   22 above. Specifically, in marketing, offering for sale, and selling the defective Class
   23 Vehicles and/or the defective airbag systems installed in them, Defendants engaged
   24 in deceptive acts or practices, as outlined in ARIZ. REV. STAT. ANN. §44-1522(A),
   25 including using or employing deception, fraud, false pretense, false promise, or
   26 misrepresentation, or the concealment, suppression, or omission of a material fact
   27 with intent that others rely upon such concealment, suppression, or omission, in
   28
                                               - 76 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 82 of 579 Page ID #:82




     1 connection with the advertisement and sale of the Class Vehicles and/or the defective
     2 airbag systems installed in them.
     3        306. Defendants have known of the ACU Defect in their defective airbag
     4 systems and failed to disclose and actively concealed the dangers and risks posed by
     5 the Class Vehicles and/or the defective airbag systems installed in them.
     6        307. By failing to disclose and by actively concealing the ACU Defect in the
     7 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     8 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     9 manufacturers that value safety, Defendants engaged in unfair or deceptive business
   10 practices in violation of the Arizona CFA. Defendants deliberately withheld the
   11 information about the propensity of the defective airbag systems to fail to deploy
   12 during an accident, in order to ensure that consumers would purchase the Class
   13 Vehicles.
   14         308. In the course of Defendants’ business, they willfully failed to disclose
   15 and actively concealed the dangerous risks posed by the many safety issues and
   16 serious defect discussed above. Defendants compounded the deception by repeatedly
   17 asserting that the Class Vehicles and/or the defective airbag systems installed in them
   18 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
   19 that value safety.
   20         309. Defendants’ unfair or deceptive acts or practices, including these
   21 concealments, omissions, and suppressions of material facts, had a tendency or
   22 capacity to mislead, tended to create a false impression in consumers, were likely to
   23 and did in fact deceive reasonable consumers, including the members of the Class,
   24 about the true safety and reliability of Class Vehicles and/or the defective airbag
   25 systems installed in them, the quality of Defendants’ brands, and the true value of the
   26 Class Vehicles.
   27
   28
                                               - 77 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 83 of 579 Page ID #:83




     1        310. Defendants intentionally and knowingly misrepresented material facts
     2 regarding the Class Vehicles and/or the defective airbag systems installed in them
     3 with an intent to mislead the members of the Class.
     4        311. Defendants knew or should have known that their conduct violated the
     5 Arizona CFA.
     6        312. As alleged above, Defendants made material statements about the safety
     7 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     8 them that were either false or misleading.
     9        313. To protect their profits and to avoid remediation costs and a public
   10 relations nightmare, Defendants concealed the dangers and risks posed by the Class
   11 Vehicles and/or the defective airbag systems installed in them and their tragic
   12 consequences, and allowed unsuspecting new and used car purchasers to continue to
   13 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
   14 vehicles.
   15         314. Defendants owed the members of the Class a duty to disclose the true
   16 safety and reliability of the Class Vehicles and/or the defective airbag systems
   17 installed in them because Defendants:
   18                (a)   possessed exclusive knowledge of the dangers and risks posed
   19                      by the foregoing;
   20                (b)   intentionally concealed the foregoing from the Class; and/or
   21                (c)   made incomplete representations about the safety and reliability
   22                      of the foregoing generally, while purposefully withholding
   23                      material facts from the Class that contradicted these
   24                      representations.
   25         315. Because Defendants fraudulently concealed the ACU Defect in Class
   26 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
   27 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
   28
                                               - 78 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 84 of 579 Page ID #:84




     1 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     2 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     3 significantly less than they otherwise would be.
     4         316. Defendants’ failure to disclose and active concealment of the dangers
     5 and risks posed by the defective airbag systems in Class Vehicles were material to
     6 the members of the Class. A vehicle made by a reputable manufacturer of safe
     7 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     8 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     9 them.
   10          317. The members of the Class suffered ascertainable loss caused by
   11 Defendants’ misrepresentations and their failure to disclose material information.
   12 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
   13 defective airbag systems installed in them, and Defendants’ complete disregard for
   14 safety, the members of the Class either would have paid less for their vehicles or
   15 would not have purchased or leased them at all. The members of the Class had no
   16 way of discerning that Defendants’ representations were false and misleading, or
   17 otherwise learning the facts that Defendants had concealed or failed to disclose.
   18          318. The members of the Class did not receive the benefit of their bargain as
   19 a result of Defendants’ misconduct.
   20          319. As a direct and proximate result of Defendants’ violations of the
   21 Arizona CFA, the members of the Class have suffered injury-in-fact and/or actual
   22 damage.
   23          320. The Class seeks an order awarding damages and any other just and
   24 proper relief available under the Arizona CFA.
   25
   26
   27
   28
                                               - 79 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 85 of 579 Page ID #:85




     1                               ARIZONA COUNT II
     2                  BREACH OF IMPLIED WARRANTIES
              (ARIZ. REV. STAT. ANN. §§47-2313, 47-2A103, AND 47-2A212)
     3                      AGAINST ALL DEFENDANTS
     4        321. Plaintiffs bring this claim on behalf of all members of the Class, or
     5 alternatively the members of the Class that reside and/or purchased or leased their
     6 Class Vehicles in Arizona, against all Defendants.
     7        322. Defendants are and were at all relevant times “merchants” with respect
     8 to motor vehicles and/or ACUs under ARIZ. REV. STAT. ANN. §§47-2104(A) and 47-
     9 2A103(C)(11), and “sellers” of motor vehicles and/or ACUs under §47-2103(A)(4).
   10         323. With respect to leases, Vehicle Manufacturer Defendants are and were
   11 at all relevant times “lessors” of motor vehicles under ARIZ. REV. STAT. ANN. §47-
   12 2A103(A)(16).
   13         324. The Class Vehicles and/or the defective ACUs installed in them are and
   14 were at all relevant times “goods” within the meaning of ARIZ. REV. STAT. ANN.
   15 §§47-2105(A) and 47-2A103(A)(8).
   16         325. A warranty that the Class Vehicles and/or the defective ACUs installed
   17 in them were in merchantable condition and fit for the ordinary purpose for which
   18 such goods are used is implied by law pursuant to ARIZ. REV. STAT. ANN. §§47-2314
   19 and 47-2A212.
   20         326. In addition, a warranty that the Class Vehicles and/or the defective
   21 ACUs installed in them were fit for their particular purpose is implied by law
   22 pursuant to ARIZ. REV. STAT. ANN. §47-2315. Defendants knew at the time of sale
   23 of the Class Vehicles and/or the defective ACUs installed in them, that the Class
   24 intended to use the vehicles in a manner requiring a particular standard of
   25 performance and durability, and that the Class was relying on Defendants’ skill and
   26 judgment to furnish suitable products for this particular purpose.
   27
   28
                                              - 80 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 86 of 579 Page ID #:86




     1        327. The Class Vehicles and/or the defective ACUs installed in them, when
     2 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     3 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     4 a result of their inherent defects, as detailed above. Specifically, they are inherently
     5 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     6 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     7 and reduces their value.
     8        328. Defendants were provided notice of these issues by the numerous
     9 consumer complaints against them regarding the ACU Defect, by numerous
   10 individual letters and communications sent by Plaintiffs and others within a
   11 reasonable amount of time after the allegations of the ACU Defect became public,
   12 and by internal and NHTSA investigations, inter alia.
   13         329. As a direct and proximate result of Defendants’ breach of the implied
   14 warranty of merchantability, the members of the Class have been damaged in an
   15 amount to be proven at trial.
   16                                 ARIZONA COUNT III
   17                    BREACH OF EXPRESS WARRANTY
               (ARIZ. REV. STAT. ANN. §§47-2313, 47-2A103, AND 47-2A210)
   18          AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
   19         330. Plaintiffs bring this claim on behalf of all members of the Class, or
   20 alternatively the members of the Class that reside and/or purchased or leased their
   21 Class Vehicles in Arizona, against the Vehicle Manufacturer Defendants.
   22         331. Vehicle Manufacturer Defendants are and were at all relevant times
   23 “merchants” with respect to of motor vehicles under ARIZ. REV. STAT. ANN. §§47-
   24 2104(A) and 47-2A103(C)(11), and “sellers” of motor vehicles under §47-
   25 2103(A)(4).
   26
   27
   28
                                                - 81 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 87 of 579 Page ID #:87




     1        332. With respect to leases, Vehicle Manufacturer Defendants are and were
     2 at all relevant times “lessors” of motor vehicles under ARIZ. REV. STAT. ANN. §47-
     3 2a103(A)(16).
     4        333. The Class Vehicles are and were at all relevant times “goods” within the
     5 meaning of ARIZ. REV. STAT. ANN. §§47-2105(A) and 47-2A103(A)(8).
     6        334. In connection with the purchase of all Class Vehicles, Vehicle
     7 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     8 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     9 repairs to vehicles that fail to function properly during normal use. Honda provides
   10 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
   11 whichever occurs first, and covers any repair or replacement of any part that is
   12 defective in material or workmanship under normal use. Toyota provides a New
   13 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
   14 occurs first, and covers repairs and adjustments needed to correct defects in materials
   15 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
   16 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
   17 the repair of any item on a vehicle that is defective in material, workmanship, or
   18 factory preparation. Hyundai provides a new vehicle limited warranty for a period
   19 of five years or 60,000 miles, whichever occurs first, and covers the repair or
   20 replacement of any component manufactured or originally installed by Hyundai that
   21 is defective in material or factory workmanship, under normal use and maintenance.
   22 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
   23 for a period of five years or 60,000 miles, whichever occurs first, and covers the
   24 repair or replacement of any component manufactured or originally installed by
   25 Mitsubishi that is defective in material or factory workmanship, under normal use
   26 and maintenance.
   27
   28
                                                - 82 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 88 of 579 Page ID #:88




     1        335. In addition, Vehicle Manufacturer Defendants’ various oral and written
     2 representations regarding the Class Vehicles’ durability, safety, and performance
     3 constituted express warranties to the Class.
     4        336. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     5 bargain that was reached when the members of the Class purchased or leased their
     6 Class Vehicles.
     7        337. The ACU Defect in the defective airbag systems existed in the Class
     8 Vehicles at the time of sale or lease and within the warranty periods but the members
     9 of the Class had no knowledge of the existence of the defect, which was known and
   10 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
   11 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
   12 Class that the Class Vehicles contained the ACU Defect during the warranty periods
   13 in order to wrongfully transfer the costs of repair or replacement of the defective
   14 airbag systems to the members of the Class.
   15         338. Because of the ACU Defect, the Class Vehicles are not safe and reliable
   16 and owners and lessees of these vehicles have lost confidence in the ability of Class
   17 Vehicles to perform the function of safe reliable transportation.
   18         339. The members of the Class could not have reasonably discovered the
   19 ACU Defect.
   20         340. The Vehicle Manufacturer Defendants breached their express
   21 warranties promising to repair and correct a manufacturing defect or defects in
   22 materials or workmanship of any parts they supplied.
   23         341. The Vehicle Manufacturer Defendants further breached their express
   24 warranties by selling Class Vehicles that were defective with respect to materials,
   25 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
   26 the defective airbag systems contained the ACU Defect and had an associated safety
   27 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
   28
                                               - 83 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 89 of 579 Page ID #:89




     1 purposes for which passenger vehicles are used because of materials, workmanship,
     2 and manufacture defects preventing airbags and seatbelt pretensioners from
     3 performing as warranted.
     4        342. Specifically, on information and belief, Vehicle Manufacturer
     5 Defendants breached their express warranties (including the implied covenant of
     6 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     7 Vehicles containing defects in materials that were never disclosed to the Class; (b)
     8 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     9 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
   10 and (d) supplying products and materials that failed to conform to the representations
   11 made by Vehicle Manufacturer Defendants.
   12         343. The Class has given Vehicle Manufacturer Defendants a reasonable
   13 opportunity to cure their breach of express warranty or, alternatively, were not
   14 required to do so because such an opportunity would be unnecessary and futile given
   15 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
   16 neither cure the defect in the Class Vehicles nor resolve the incidental and
   17 consequential damages flowing therefrom.
   18         344. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
   19 essential purpose and the recovery of the members of the Class is not limited to the
   20 warranties’ remedies.
   21         345. The Vehicle Manufacturer Defendants were provided notice of the ACU
   22 Defect in the defective airbag systems by numerous consumer complaints made to
   23 their authorized dealers nationwide, complaints to NHTSA, and through their own
   24 testing. Affording Defendants a reasonable opportunity to cure their breach of
   25 written warranties would be unnecessary and futile here because the Vehicle
   26 Manufacturer Defendants have known of and concealed the ACU Defect and, on
   27 information and belief, have refused to repair or replace the defective airbag systems
   28
                                                - 84 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 90 of 579 Page ID #:90




     1 in the Class Vehicles free of charge within or outside of the warranty periods despite
     2 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     3 applicable warranty periods.
     4         346. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     5 limit recovery to the terms of the express warranties is unconscionable and
     6 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     7 limitations are unenforceable because they knowingly sold or leased a defective
     8 product without informing consumers about the defect. The time limits contained in
     9 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
   10 and inadequate to protect Plaintiffs and members of the Class. Among other things,
   11 the members of the Class did not determine these time limitations, the terms of which
   12 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
   13 bargaining power existed between the Vehicle Manufacturer Defendants and the
   14 members of the Class, and the Vehicle Manufacturer Defendants knew or should
   15 have known that the Class Vehicles were defective at the time of sale or lease and
   16 that the defective airbag systems would fail to deploy during an accident.
   17          347. Further, the limited warranties promising to repair and/or correct a
   18 manufacturing defect fail in their essential purpose because the contractual remedies
   19 are insufficient to make the members of the Class whole because, on information and
   20 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
   21 adequately provide the promised remedies within a reasonable time.
   22          348. The Vehicle Manufacturer Defendants knew that the Class Vehicles
   23 were inherently defective and did not conform to their warranties and the members
   24 of the Class were induced to purchase or lease the Class Vehicles under false and/or
   25 fraudulent pretenses.
   26
   27
   28
                                                 - 85 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 91 of 579 Page ID #:91




     1        349. The members of the Class have been excused from performance of any
     2 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     3 described herein.
     4        350. As a direct and proximate result of Vehicle Manufacturer Defendants’
     5 breach of express warranties, the members of the Class have been damaged in an
     6 amount to be determined at trial.
     7        351. Accordingly, the Class asserts as additional and/or alternative remedies,
     8 the revocation of acceptance of the goods and the return to the members of the Class
     9 of the purchase price of all Class Vehicles currently owned or leased, and for such
   10 other incidental and consequential damages as allowed.
   11               4.     Arkansas
   12                                ARKANSAS COUNT I
   13         VIOLATIONS OF THE DECEPTIVE TRADE PRACTICES ACT
                      (ARK. CODE ANN. §§4-88-101, ET SEQ.)
   14                     AGAINST ALL DEFENDANTS
   15         352. Plaintiffs bring this claim on behalf of all members of the Class, or
   16 alternatively the members of the Class that reside and/or purchased or leased their
   17 Class Vehicles in Arkansas, against all Defendants.
   18         353. The members of the Class and Defendants are “persons” within the
   19 meaning of ARK. CODE ANN. §4-88-102(5).
   20         354. The Class Vehicles and defective ACUs are “goods” within the meaning
   21 of ARK. CODE ANN. §4-88-102(4).
   22         355. The Arkansas Deceptive Trade Practice Act (“Arkansas DTPA”) makes
   23 unlawful “[d]eceptive and unconscionable trade practices,” which include, but are
   24 not limited to, a list of enumerated items, including: “[e]ngaging in any other
   25 unconscionable, false, or deceptive act or practice in business, commerce, or trade.”
   26 ARK. CODE ANN. §4-88-107(a)(10).          The Arkansas DTPA also prohibits the
   27 following when utilized in connection with the sale or advertisement of any goods:
   28
                                               - 86 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 92 of 579 Page ID #:92




     1 “(1) The act, use, or employment by any person of any deception, fraud, or false
     2 pretense; or (2) The concealment, suppression, or omission of any material fact with
     3 intent that others rely upon the concealment, suppression, or omission.” ARK. CODE
     4 ANN. §4-88-108.
     5        356. In the course of Defendants’ business, Defendants violated the Arkansas
     6 DTPA by failing to disclose and actively concealing the dangers and risks posed by
     7 the Class Vehicles and/or the defective airbag systems installed in them, as described
     8 above. Specifically, in marketing, offering for sale, and selling the defective Class
     9 Vehicles and/or the defective airbag systems installed in them, Defendants engaged
   10 in one or more of the following unfair or deceptive acts or practices as defined in
   11 ARK. CODE ANN. §§4-88-107 – 108, including representing that the Class Vehicles
   12 and/or the defective airbag systems installed in them have characteristics, uses,
   13 benefits, and qualities which they do not have; representing that they are of a
   14 particular standard and quality when they are not; advertising them with the intent
   15 not to sell them as advertised; and/or using or employing deception, fraud, false
   16 pretense, false promise, or misrepresentation, or the concealment, suppression, or
   17 omission of a material fact with intent that others rely upon such concealment,
   18 suppression, or omission, in connection with the advertisement and sale of the Class
   19 Vehicles and/or the defective airbag systems installed in them, whether or not any
   20 person has in fact been misled, deceived, or damaged thereby.
   21         357. Defendants have known of the ACU Defect in their defective airbag
   22 systems and failed to disclose and actively concealed the dangers and risks posed by
   23 the Class Vehicles and/or the defective airbag systems installed in them.
   24         358. By failing to disclose and by actively concealing the ACU Defect in the
   25 Class Vehicles and/or the defective airbag systems installed in them, by marketing
   26 them as safe, reliable, and of high quality, and by presenting themselves as reputable
   27 manufacturers that value safety, Defendants engaged in unfair or deceptive business
   28
                                               - 87 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 93 of 579 Page ID #:93




     1 practices in violation of the Arkansas DTPA. Defendants deliberately withheld the
     2 information about the propensity of the defective airbag systems to fail to deploy
     3 during an accident, in order to ensure that consumers would purchase the Class
     4 Vehicles.
     5        359. In the course of Defendants’ business, they willfully failed to disclose
     6 and actively concealed the dangerous risks posed by the many safety issues and
     7 serious defect discussed above. Defendants compounded the deception by repeatedly
     8 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     9 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
   10 that value safety.
   11         360. Defendants’ unfair or deceptive acts or practices, including these
   12 concealments, omissions, and suppressions of material facts, had a tendency or
   13 capacity to mislead, tended to create a false impression in consumers, were likely to
   14 and did in fact deceive reasonable consumers, including the members of the Class,
   15 about the true safety and reliability of Class Vehicles and/or the defective airbag
   16 systems installed in them, the quality of Defendants’ brands, and the true value of the
   17 Class Vehicles.
   18         361. Defendants intentionally and knowingly misrepresented material facts
   19 regarding the Class Vehicles and/or the defective airbag systems installed in them
   20 with an intent to mislead the members of the Class.
   21         362. Defendants knew or should have known that their conduct violated the
   22 Arkansas DTPA.
   23         363. As alleged above, Defendants made material statements about the safety
   24 and reliability of the Class Vehicles and/or the defective airbag systems installed in
   25 them that were either false or misleading.
   26         364. To protect their profits and to avoid remediation costs and a public
   27 relations nightmare, Defendants concealed the dangers and risks posed by the Class
   28
                                                - 88 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 94 of 579 Page ID #:94




     1 Vehicles and/or the defective airbag systems installed in them and their tragic
     2 consequences, and allowed unsuspecting new and used car purchasers to continue to
     3 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     4 vehicles.
     5        365. Defendants owed the members of the Class a duty to disclose the true
     6 safety and reliability of the Class Vehicles and/or the defective airbag systems
     7 installed in them because Defendants:
     8              (a)    possessed exclusive knowledge of the dangers and risks posed
     9                     by the foregoing;
   10               (b)    intentionally concealed the foregoing from the Class; and/or
   11               (c)    made incomplete representations about the safety and reliability
   12                      of the foregoing generally, while purposefully withholding
   13                      material facts from the Class that contradicted these
   14                      representations.
   15         366. Because Defendants fraudulently concealed the ACU Defect in Class
   16 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
   17 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
   18 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
   19 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
   20 significantly less than they otherwise would be.
   21         367. Defendants’ failure to disclose and active concealment of the dangers
   22 and risks posed by the defective airbag systems in Class Vehicles were material to
   23 the members of the Class. A vehicle made by a reputable manufacturer of safe
   24 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
   25 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
   26 them.
   27
   28
                                               - 89 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 95 of 579 Page ID #:95




     1        368. The members of the Class suffered ascertainable loss caused by
     2 Defendants’ misrepresentations and their failure to disclose material information.
     3 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     4 defective airbag systems installed in them, and Defendants’ complete disregard for
     5 safety, the members of the Class either would have paid less for their vehicles or
     6 would not have purchased or leased them at all. The members of the Class had no
     7 way of discerning that Defendants’ representations were false and misleading, or
     8 otherwise learning the facts that Defendants had concealed or failed to disclose.
     9        369. The members of the Class did not receive the benefit of their bargain as
   10 a result of Defendants’ misconduct.
   11         370. As a direct and proximate result of Defendants’ violations of the
   12 Arkansas DTPA, the members of the Class have suffered injury-in-fact and/or actual
   13 damage.
   14         371. The Class seeks an order awarding damages pursuant to ARK. CODE
   15 ANN. §4-88-113(f), and any other just and proper relief under the Arkansas DTPA.
   16                                ARKANSAS COUNT II
   17                     BREACH OF IMPLIED WARRANTIES
                   (ARK. CODE ANN. §§4-2-314, 4-2A-103, AND 4-2A-212)
   18                        AGAINST ALL DEFENDANTS
   19         372. Plaintiffs bring this claim on behalf of all members of the Class, or
   20 alternatively the members of the Class that reside and/or purchased or leased their
   21 Class Vehicles in Arkansas, against all Defendants.
   22         373. Defendants are and were at all relevant times “merchants” with respect
   23 to motor vehicles and/or ACUs under ARK. CODE ANN. §§4-2-104(1) and 4-2A-
   24 103(3), and “sellers” of motor vehicles and/or ACUs under §4-2-103(1)(d).
   25         374. With respect to leases, Vehicle Manufacturer Defendants are and were
   26 at all relevant times “lessors” of motor vehicles under ARK. CODE ANN. §4-2A-
   27 103(1)(p).
   28
                                               - 90 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 96 of 579 Page ID #:96




     1        375. The Class Vehicles and/or the defective ACUs installed in them are and
     2 were at all relevant times “goods” within the meaning of ARK. CODE ANN. §§4-2-
     3 105(1) and 4-2A-103(1)(h).
     4        376. A warranty that the Class Vehicles and/or the defective ACUs installed
     5 in them were in merchantable condition and fit for the ordinary purpose for which
     6 such goods are used is implied by law pursuant to ARK. CODE ANN. §§4-2-314 and
     7 4-2A-212.
     8        377. In addition, a warranty that the Class Vehicles and/or the defective
     9 ACUs installed in them were fit for their particular purpose is implied by law
   10 pursuant to ARK. CODE ANN. §4-2-315. Defendants knew at the time of sale of the
   11 Class Vehicles and/or the defective ACUs installed in them, that the Class intended
   12 to use the vehicles in a manner requiring a particular standard of performance and
   13 durability, and that the Class was relying on Defendants’ skill and judgment to
   14 furnish suitable products for this particular purpose.
   15         378. The Class Vehicles and/or the defective ACUs installed in them, when
   16 sold or leased (if applicable) and at all times thereafter, were not in merchantable
   17 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
   18 a result of their inherent defects, as detailed above. Specifically, they are inherently
   19 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
   20 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
   21 and reduces their value.
   22         379. Defendants were provided notice of these issues by the numerous
   23 consumer complaints against them regarding the ACU Defect, by numerous
   24 individual letters and communications sent by Plaintiffs and others within a
   25 reasonable amount of time after the allegations of the ACU Defect became public,
   26 and by internal and NHTSA investigations, inter alia.
   27
   28
                                               - 91 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 97 of 579 Page ID #:97




     1        380. As a direct and proximate result of Defendants’ breach of the implied
     2 warranty of merchantability, the members of the Class have been damaged in an
     3 amount to be proven at trial.
     4                                 ARKANSAS COUNT III
     5                  BREACH OF EXPRESS WARRANTY
                 (ARK. CODE ANN. §§4-2-313, 4-2A-103, AND 4-2A-210)
     6         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     7        381. Plaintiffs bring this claim on behalf of all members of the Class, or
     8 alternatively the members of the Class that reside and/or purchased or leased their
     9 Class Vehicles in Arkansas, against the Vehicle Manufacturer Defendants.
   10         382. Vehicle Manufacturer Defendants are and were at all relevant times
   11 “merchants” with respect to of motor vehicles under ARK. CODE ANN. §§4-2-104(1)
   12 and 4-2A-103(3), and “sellers” of motor vehicles under §4-2-103(1)(d).
   13         383. With respect to leases, Vehicle Manufacturer Defendants are and were
   14 at all relevant times “lessors” of motor vehicles under ARK. CODE ANN. §4-2A-
   15 103(1)(p).
   16         384. The Class Vehicles are and were at all relevant times “goods” within the
   17 meaning of ARK. CODE ANN. §§4-2-105(1) and 4-2A-103(1)(h).
   18         385. In connection with the purchase of all Class Vehicles, Vehicle
   19 Manufacturer Defendants provided express warranties. Kia provides a limited basic
   20 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
   21 repairs to vehicles that fail to function properly during normal use. Honda provides
   22 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
   23 whichever occurs first, and covers any repair or replacement of any part that is
   24 defective in material or workmanship under normal use. Toyota provides a New
   25 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
   26 occurs first, and covers repairs and adjustments needed to correct defects in materials
   27 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
   28
                                               - 92 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 98 of 579 Page ID #:98




     1 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     2 the repair of any item on a vehicle that is defective in material, workmanship, or
     3 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     4 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     5 replacement of any component manufactured or originally installed by Hyundai that
     6 is defective in material or factory workmanship, under normal use and maintenance.
     7 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     8 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     9 repair or replacement of any component manufactured or originally installed by
   10 Mitsubishi that is defective in material or factory workmanship, under normal use
   11 and maintenance.
   12         386. In addition, Vehicle Manufacturer Defendants’ various oral and written
   13 representations regarding the Class Vehicles’ durability, safety, and performance
   14 constituted express warranties to the Class.
   15         387. Vehicle Manufacturer Defendants’ warranties formed a basis of the
   16 bargain that was reached when the members of the Class purchased or leased their
   17 Class Vehicles.
   18         388. The ACU Defect in the defective airbag systems existed in the Class
   19 Vehicles at the time of sale or lease and within the warranty periods but the members
   20 of the Class had no knowledge of the existence of the ACU Defect, which was known
   21 and concealed by the Vehicle Manufacturer Defendants. Despite the applicable
   22 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
   23 Class that the Class Vehicles contained the ACU Defect during the warranty periods
   24 in order to wrongfully transfer the costs of repair or replacement of the defective
   25 airbag systems to the members of the Class.
   26
   27
   28
                                                - 93 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 99 of 579 Page ID #:99




     1        389. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     2 and owners and lessees of these vehicles have lost confidence in the ability of Class
     3 Vehicles to perform the function of safe, reliable transportation.
     4        390. The members of the Class could not have reasonably discovered the
     5 ACU Defect.
     6        391. The Vehicle Manufacturer Defendants breached their express
     7 warranties promising to repair and correct a manufacturing defect or defects in
     8 materials or workmanship of any parts they supplied.
     9        392. The Vehicle Manufacturer Defendants further breached their express
   10 warranties by selling Class Vehicles that were defective with respect to materials,
   11 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
   12 the defective airbag systems contained the ACU Defect and had an associated safety
   13 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
   14 purposes for which passenger vehicles are used because of materials, workmanship,
   15 and manufacture defects preventing airbags and seatbelt pretensioners from
   16 performing as expected and warranted.
   17         393. Specifically, on information and belief, Vehicle Manufacturer
   18 Defendants breached their express warranties (including the implied covenant of
   19 good faith and fair dealing) by: (a) knowingly providing the Class with Class
   20 Vehicles containing defects in materials that were never disclosed to the Class; (b)
   21 failing to repair or replace the defective Class Vehicles at no cost within the warranty
   22 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
   23 and (d) supplying products and materials that failed to conform to the representations
   24 made by Vehicle Manufacturer Defendants.
   25         394. The Class has given Vehicle Manufacturer Defendants a reasonable
   26 opportunity to cure their breach of express warranty or, alternatively, were not
   27 required to do so because such an opportunity would be unnecessary and futile given
   28
                                                - 94 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 100 of 579 Page ID #:100




      1 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
      2 neither cure the defect in the Class Vehicles nor resolve the incidental and
      3 consequential damages flowing therefrom.
      4         395. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      5 essential purpose and the recovery of the members of the Class is not limited to the
      6 warranties’ remedies.
      7         396. The Vehicle Manufacturer Defendants were provided notice of the ACU
      8 Defect in the defective airbag systems by numerous consumer complaints made to
      9 their authorized dealers nationwide, complaints to NHTSA, and through their own
     10 testing. Affording Defendants a reasonable opportunity to cure their breach of
     11 written warranties would be unnecessary and futile here because the Vehicle
     12 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     13 information and belief, have refused to repair or replace the defective airbag systems
     14 in the Class Vehicles free of charge within or outside of the warranty periods despite
     15 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     16 applicable warranty periods.
     17         397. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     18 limit recovery to the terms of the express warranties is unconscionable and
     19 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     20 limitations are unenforceable because they knowingly sold or leased a defective
     21 product without informing consumers about the defect. The time limits contained in
     22 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     23 and inadequate to protect Plaintiffs and members of the Class. Among other things,
     24 the members of the Class did not determine these time limitations, the terms of which
     25 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     26 bargaining power existed between the Vehicle Manufacturer Defendants and the
     27 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     28
                                                  - 95 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 101 of 579 Page ID #:101




      1 have known that the Class Vehicles were defective at the time of sale or lease and
      2 that the defective airbag systems would fail to deploy during an accident.
      3        398. Further, the limited warranties promising to repair and/or correct a
      4 manufacturing defect fail in their essential purpose because the contractual remedies
      5 are insufficient to make the members of the Class whole because, on information and
      6 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
      7 adequately provide the promised remedies within a reasonable time.
      8        399. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      9 were inherently defective and did not conform to their warranties and the members
     10 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     11 fraudulent pretenses.
     12        400. The members of the Class have been excused from performance of any
     13 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     14 described herein.
     15        401. As a direct and proximate result of Vehicle Manufacturer Defendants’
     16 breach of express warranties, the members of the Class have been damaged in an
     17 amount to be determined at trial.
     18        402. Accordingly, the Class asserts as additional and/or alternative remedies,
     19 the revocation of acceptance of the goods and the return to the members of the Class
     20 of the purchase price of all Class Vehicles currently owned or leased, and for such
     21 other incidental and consequential damages as allowed.
     22               5.    California
     23                              CALIFORNIA COUNT I
     24    VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW
                   (CAL. BUS. & PROF. CODE §17200, ET SEQ.)
     25                   AGAINST ALL DEFENDANTS
     26        403. Plaintiffs William Bell, Billy Blaylock, Jason Janson, Richard Narez,
     27 Alejandra Renteria, and Remi Rundzio (for the purposes of this section, “Plaintiffs”)
     28
                                                - 96 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 102 of 579 Page ID #:102




      1 bring this claim on behalf of themselves and all members of the Class, or alternatively
      2 the members of the Class that reside and/or purchased or leased their Class Vehicles
      3 in California, against all Defendants.
      4        404. California’s Unfair Competition Law (“California UCL”), California
      5 Business and Professions Code §17200, prohibits any “unlawful, unfair or fraudulent
      6 business act or practices.”
      7        405. In the course of their business, Defendants violated the California UCL
      8 by engaging in the following unlawful, fraudulent, and unfair business acts and
      9 practices:
     10               (a)    knowingly and intentionally concealing from Plaintiffs and
     11                      members of the Class that the Class Vehicles and/or the defective
     12                      airbag systems installed in them suffer from a defect while
     13                      obtaining money from Plaintiffs and members of the Class;
     14               (b)    marketing the Class Vehicles and/or the defective airbag systems
     15                      installed in them as safe, durable, and defect-free; and
     16               (c)    violating California statutory and common law prohibiting false
     17                      advertising, fraudulent concealment, and breach of implied
     18                      warranty.
     19        406. Defendants’ scheme and concealment of the true characteristics of the
     20 Class Vehicles were material to Plaintiffs and the Class, and Defendants
     21 misrepresented, concealed, or failed to disclose the truth with the intention that
     22 Plaintiffs and the members of the Class would rely on the misrepresentations,
     23 concealments, and omissions.
     24        407. Had they known the truth, Plaintiffs and the members of the Class would
     25 not have purchased the Class Vehicles, or would have paid significantly less for them.
     26
     27
     28
                                                 - 97 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 103 of 579 Page ID #:103




      1         408. Plaintiffs and the Class members suffered ascertainable loss and actual
      2 damages as a direct and proximate result of Defendants’ misrepresentations and their
      3 concealment of and failure to disclose material information.
      4         409. Pursuant to CAL. BUS. & PROF. CODE §17200, Plaintiffs and the Class
      5 seek any such orders or judgments as may be necessary to restore to Plaintiffs and
      6 Class members any money acquired by unfair competition, including restitution
      7 and/or restitutionary disgorgement, as provided in CAL. BUS. & PROF. CODE §§17203
      8 and 3345, and any other just and proper relief available under the California UCL.
      9                              CALIFORNIA COUNT II
     10                     BREACH OF IMPLIED WARRANTIES
                         (CAL. COM. CODE §§2314, 10103, AND 10212)
     11                         AGAINST ALL DEFENDANTS
     12         410. Plaintiffs William Bell, Billy Blaylock, Jason Janson, Richard Narez,
     13 Alejandra Renteria, and Remi Rundzio (for the purposes of this section, “Plaintiffs”)
     14 bring this claim on behalf of themselves and all members of the Class, or alternatively
     15 the members of the Class that reside and/or purchased or leased their Class Vehicles
     16 in California, against all Defendants.
     17         411. Defendants are and were at all relevant times “merchants” with respect
     18 to motor vehicles and/or ACUs under CAL. COM. CODE §§2104(1) and 10103(c), and
     19 “sellers” of motor vehicles and/or ACUs under §2103(1)(d).
     20         412. With respect to leases, Vehicle Manufacturer Defendants are and were
     21 at all relevant times “lessors” of motor vehicles under CAL. COM. CODE
     22 §10103(a)(16).
     23         413. The Class Vehicles and/or the defective ACUs installed in them are and
     24 were at all relevant times “goods” within the meaning of CAL. COM. CODE §§2105(1)
     25 and 10103(a)(8).
     26         414. A warranty that the Class Vehicles and/or the defective ACUs installed
     27 in them were in merchantable condition and fit for the ordinary purpose for which
     28
                                                 - 98 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 104 of 579 Page ID #:104




      1 such goods are used is implied by law pursuant to CAL. COM. CODE §§2314 and
      2 10212.
      3         415. In addition, a warranty that the Class Vehicles and/or the defective
      4 ACUs installed in them were fit for their particular purpose is implied by law
      5 pursuant to CAL. COM. CODE §2315. Defendants knew at the time of sale of the Class
      6 Vehicles and/or the defective ACUs installed in them, that Plaintiffs and the members
      7 of the Class intended to use the vehicles in a manner requiring a particular standard
      8 of performance and durability, and that Plaintiffs and the members of the Class were
      9 relying on Defendants’ skill and judgment to furnish suitable products for this
     10 particular purpose.
     11         416. The Class Vehicles and/or the defective ACUs installed in them, when
     12 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     13 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     14 a result of their inherent defects, as detailed above. Specifically, they are inherently
     15 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     16 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     17 and reduces their value.
     18         417. Defendants were provided notice of these issues by the numerous
     19 consumer complaints against them regarding the ACU Defect, by, inter alia,
     20 numerous individual letters and communications sent by Plaintiffs and others within
     21 a reasonable amount of time after the allegations of the ACU Defect became public,
     22 and by internal and NHTSA investigations.
     23         418. As a direct and proximate result of Defendants’ breach of the implied
     24 warranty of merchantability, Plaintiffs and the members of the Class have been
     25 damaged in an amount to be proven at trial.
     26
     27
     28
                                                 - 99 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 105 of 579 Page ID #:105




      1                              CALIFORNIA COUNT III
      2                  BREACH OF EXPRESS WARRANTY
                     (CAL. COM. CODE §§2313, 10103, AND 10210)
      3         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      4         419. Plaintiffs William Bell, Billy Blaylock, Jason Janson, Richard Narez,
      5 Alejandra Renteria, and Remi Rundzio (for the purposes of this section, “Plaintiffs”)
      6 bring this claim on behalf of themselves and all members of the Class, or alternatively
      7 the members of the Class that reside and/or purchased or leased their Class Vehicles
      8 in California, against the Vehicle Manufacturer Defendants.
      9         420. Vehicle Manufacturer Defendants are and were at all relevant times
     10 “merchants” with respect to of motor vehicles under CAL. COM. CODE §§2104(1) and
     11 10103(c), and “sellers” of motor vehicles under §2103(1)(d).
     12         421. With respect to leases, Vehicle Manufacturer Defendants are and were
     13 at all relevant times “lessors” of motor vehicles under CAL. COM. CODE
     14 §10103(a)(16).
     15         422. The Class Vehicles are and were at all relevant times “goods” within the
     16 meaning of CAL. COM. CODE §§2105(1) and 10103(a)(8).
     17         423. In connection with the purchase of all Class Vehicles, Vehicle
     18 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     19 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     20 repairs to vehicles that fail to function properly during normal use. Honda provides
     21 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     22 whichever occurs first, and covers any repair or replacement of any part that is
     23 defective in material or workmanship under normal use. Toyota provides a New
     24 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     25 occurs first, and covers repairs and adjustments needed to correct defects in materials
     26 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     27 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     28
                                                - 100 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 106 of 579 Page ID #:106




      1 the repair of any item on a vehicle that is defective in material, workmanship, or
      2 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      3 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      4 replacement of any component manufactured or originally installed by Hyundai that
      5 is defective in material or factory workmanship, under normal use and maintenance.
      6 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      7 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      8 repair or replacement of any component manufactured or originally installed by
      9 Mitsubishi that is defective in material or factory workmanship, under normal use
     10 and maintenance.
     11          424. In addition, Vehicle Manufacturer Defendants’ various oral and written
     12 representations regarding the Class Vehicles’ durability, safety, and performance
     13 constituted express warranties to the Class.
     14          425. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     15 bargain that was reached when the Plaintiffs and the members of the Class purchased
     16 or leased their Class Vehicles.
     17          426. The ACU Defect in the defective airbag systems existed in the Class
     18 Vehicles at the time of sale or lease and within the warranty periods but the Plaintiffs
     19 and the members of the Class had no knowledge of the existence of the defect, which
     20 was known and concealed by the Vehicle Manufacturer Defendants. Despite the
     21 applicable warranties, the Vehicle Manufacturer Defendants failed to inform the
     22 Plaintiffs and the members of the Class that the Class Vehicles contained the ACU
     23 Defect during the warranty periods in order to wrongfully transfer the costs of repair
     24 or replacement of the defective airbag systems to Plaintiffs and the members of the
     25 Class.
     26
     27
     28
                                                 - 101 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 107 of 579 Page ID #:107




      1         427. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      2 and owners and lessees of these vehicles have lost confidence in the ability of Class
      3 Vehicles to perform the function of safe reliable transportation.
      4         428. Plaintiffs and the members of the Class could not have reasonably
      5 discovered the ACU Defect.
      6         429. The Vehicle Manufacturer Defendants breached their express
      7 warranties promising to repair and correct a manufacturing defect or defects in
      8 materials or workmanship of any parts they supplied.
      9         430. The Vehicle Manufacturer Defendants further breached their express
     10 warranties by selling Class Vehicles that were defective with respect to materials,
     11 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     12 the defective airbag systems contained the ACU Defect and had an associated safety
     13 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     14 purposes for which passenger vehicles are used because of materials, workmanship,
     15 and manufacture defects preventing airbags and seatbelt pretensioners from
     16 performing as warranted.
     17         431. Specifically, on information and belief, Vehicle Manufacturer
     18 Defendants breached their express warranties (including the implied covenant of
     19 good faith and fair dealing) by: (a) knowingly providing Plaintiffs and the members
     20 of the Class with Class Vehicles containing defects in material that were never
     21 disclosed to Plaintiff and the Class; (b) failing to repair or replace the defective Class
     22 Vehicles at no cost within the warranty period; (c) ignoring, delaying responses to,
     23 and denying warranty claims in bad faith; and (d) supplying products and materials
     24 that failed to conform to the representations made by Vehicle Manufacturer
     25 Defendants.
     26         432. Plaintiffs and the Class have given Vehicle Manufacturer Defendants a
     27 reasonable opportunity to cure their breach of express warranty or, alternatively, were
     28
                                                  - 102 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 108 of 579 Page ID #:108




      1 not required to do so because such an opportunity would be unnecessary and futile
      2 given that the repairs or replacements offered by Vehicle Manufacturer Defendants
      3 can neither cure the defect in the Class Vehicles nor resolve the incidental and
      4 consequential damages flowing therefrom.
      5         433. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      6 essential purpose and the recovery of Plaintiffs and the members of the Class is not
      7 limited to the warranties’ remedies.
      8         434. The Vehicle Manufacturer Defendants were provided notice of the ACU
      9 Defect in the defective airbag systems by numerous consumer complaints made to
     10 their authorized dealers nationwide, complaints to NHTSA, and through their own
     11 testing. Affording Defendants a reasonable opportunity to cure their breach of
     12 written warranties would be unnecessary and futile here because the Vehicle
     13 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     14 information and belief, have refused to repair or replace the defective airbag systems
     15 in the Class Vehicles free of charge within or outside of the warranty periods despite
     16 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     17 applicable warranty periods.
     18         435. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     19 limit recovery to the terms of the express warranties is unconscionable and
     20 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     21 limitations are unenforceable because they knowingly sold or leased a defective
     22 product without informing consumers about the defect. The time limits contained in
     23 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     24 and inadequate to protect Plaintiffs and members of the Class. Among other things,
     25 Plaintiffs and the members of the Class did not determine these time limitations, the
     26 terms of which unreasonably favored the Vehicle Manufacturer Defendants. A gross
     27 disparity in bargaining power existed between the Vehicle Manufacturer Defendants
     28
                                                 - 103 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 109 of 579 Page ID #:109




      1 and Plaintiffs and the members of the Class, and the Vehicle Manufacturer
      2 Defendants knew or should have known that the Class Vehicles were defective at the
      3 time of sale or lease and that the defective airbag systems would fail to deploy during
      4 an accident.
      5        436. Further, the limited warranties promising to repair and/or correct a
      6 manufacturing defect fail in their essential purpose because the contractual remedies
      7 are insufficient to make Plaintiffs and the members of the Class whole because, on
      8 information and belief, the Vehicle Manufacturer Defendants have failed and/or have
      9 refused to adequately provide the promised remedies within a reasonable time.
     10        437. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     11 were inherently defective and did not conform to their warranties and Plaintiffs and
     12 the members of the Class were induced to purchase or lease the Class Vehicles under
     13 false and/or fraudulent pretenses.
     14        438. Plaintiffs and the members of the Class have been excused from
     15 performance of any warranty obligations as a result of the Vehicle Manufacturer
     16 Defendants’ conduct described herein.
     17        439. As a direct and proximate result of Vehicle Manufacturer Defendants’
     18 breach of express warranties, Plaintiffs and the members of the Class have been
     19 damaged in an amount to be determined at trial.
     20        440. Accordingly, Plaintiffs and the Class assert as additional and/or
     21 alternative remedies, the revocation of acceptance of the goods and the return to
     22 Plaintiffs and the members of the Class of the purchase price of all Class Vehicles
     23 currently owned or leased, and for such other incidental and consequential damages
     24 as allowed.
     25
     26
     27
     28
                                                - 104 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 110 of 579 Page ID #:110




      1                              CALIFORNIA COUNT IV
      2     VIOLATIONS OF SONG-BEVERLY CONSUMER WARRANTY ACT
                    FOR BREACH OF IMPLIED WARRANTIES
      3                (CAL. CIV. CODE §§1791.1 AND 1792)
                          AGAINST ALL DEFENDANTS
      4
      5        441. Plaintiffs William Bell, Billy Blaylock, Jason Janson, Richard Narez,
      6 Alejandra Renteria, and Remi Rundzio (for the purposes of this section, “Plaintiffs”)
      7 bring this claim on behalf of themselves and all members of the Class, or alternatively
      8 the members of the Class that reside and/or purchased or leased their Class Vehicles
      9 in California, against all Defendants.
     10        442. The Class Vehicles and defective ACUs are “consumer goods” within
     11 the meaning of CAL. CIV. CODE §1791(a).
     12        443. Defendants are “manufacturers” of the Class Vehicles and/or defective
     13 ACUs within the meaning of CAL. CIV. CODE §1791(j).
     14        444. Defendants impliedly warranted to Plaintiffs and the Class members that
     15 the Class Vehicles and/or the defective ACUs were “merchantable” within the
     16 meaning of CAL. CIV. CODE §§1791.1(a) and 1792; however, the Class Vehicles
     17 and/or the defective ACUs do not have the quality that a buyer would reasonably
     18 expect.
     19        445. CAL. CIV. CODE           §1791.1(a)    states:   “‘Implied   warranty    of
     20 merchantability’ or ‘implied warranty that goods are merchantable’ means that the
     21 consumer goods meet each of the following:
     22               (1)    Pass without objection in the trade under the contract description.
     23               (2)    Are fit for the ordinary purposes for which such goods are used.
     24               (3)    Are adequately contained, packaged, and labeled.
     25               (4)    Conform to the promises or affirmations of fact made on the
     26                      container or label.”
     27
     28
                                                 - 105 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 111 of 579 Page ID #:111




      1        446. The Class Vehicles would not pass without objection in the automotive
      2 trade because they are equipped with a defective ACU that was designed,
      3 manufactured, and/or installed in such a way that it prevents the airbags and seat belt
      4 pretensioners equipped in the Class Vehicles from deploying. The ACU Defect
      5 renders the Class Vehicles unsafe, and thus, not fit for ordinary purposes.
      6        447. The Class Vehicles and/or defective ACUs are not adequately labeled
      7 because the labeling fails to disclose the ACU Defect.
      8        448. In the various channels of information through which Defendants sold
      9 the Class Vehicles and/or defective ACUs, Defendants failed to disclose material
     10 information concerning these products, which they had a duty to disclose.
     11 Defendants owed Plaintiffs and the Class members a duty to disclose all the material
     12 facts concerning the Class Vehicles and/or defective ACUs because Defendants
     13 possessed exclusive knowledge, they intentionally concealed such material facts
     14 from Plaintiffs and the Class, and/or they made misrepresentations that were rendered
     15 misleading because they were contradicted by withheld facts.
     16        449. Defendants breached the implied warranty of merchantability by
     17 manufacturing and selling Class Vehicles equipped with a defective ACU.
     18 Furthermore, this defect has caused Plaintiffs and the Class members to not receive
     19 the benefit of their bargain and has caused the Class Vehicles to diminish in value.
     20        450. As a direct and proximate result of Defendants’ breach of the implied
     21 warranty of merchantability, Plaintiffs and the members of the Class received goods
     22 whose dangerous condition substantially impairs their value.
     23        451. Plaintiffs and the Class members have been damaged as a result of the
     24 diminished value of Defendants’ products.
     25        452. Under CAL. CIV. CODE §§1791.1(d) and 1794, Plaintiffs and the Class
     26 members are entitled to damages and other legal and equitable relief including, at
     27
     28
                                                - 106 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 112 of 579 Page ID #:112




      1 their election, the purchase price of their Class Vehicles, or the overpayment or
      2 diminution in value of their Class Vehicles.
      3         453. Under CAL. CIV. CODE §1794, Plaintiffs and the Class members are
      4 entitled to costs and attorneys’ fees.
      5                              CALIFORNIA COUNT V
      6     VIOLATIONS OF SONG-BEVERLY CONSUMER WARRANTY ACT
                     FOR BREACH OF EXPRESS WARRANTIES
      7                (CAL. CIV. CODE §§1791.2 AND 1793.2)
               AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      8
      9         454. Plaintiffs William Bell, Billy Blaylock, Jason Janson, Richard Narez,
     10 Alejandra Renteria, and Remi Rundzio (for the purposes of this section, “Plaintiffs”)
     11 bring this claim on behalf of themselves and all members of the Class, or alternatively
     12 the members of the Class that reside and/or purchased or leased their Class Vehicles
     13 in California, against the Vehicle Manufacturer Defendants.
     14         455. Plaintiffs and the Class members who purchased or leased the Class
     15 Vehicles in California are “buyers” within the meaning of CAL. CIV. CODE §1791(b).
     16         456. The Class Vehicles are “consumer goods” within the meaning of CAL.
     17 CIV. CODE §1791(a).
     18         457. Vehicle Manufacturer Defendants are “manufacturers” of the Class
     19 Vehicles within the meaning of CAL. CIV. CODE §1791(j).
     20         458. Plaintiffs and the Class members bought or leased new motor vehicles
     21 manufactured by Vehicle Manufacturer Defendants.
     22         459. Vehicle Manufacturer Defendants made express warranties to Plaintiffs
     23 and the Class members within the meaning of CAL. CIV. CODE §§1791.2 and 1793.2,
     24 as described above.
     25         460. As set forth above in detail, the Class Vehicles are inherently defective
     26 in that they are equipped with defective ACUs that substantially impair the use, value,
     27 and safety of the Class Vehicles to reasonable consumers.
     28
                                                 - 107 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 113 of 579 Page ID #:113




      1         461. As a result of Vehicle Manufacturer Defendants’ breach of their express
      2 warranties, Plaintiffs and the Class members received goods whose dangerous
      3 condition substantially impairs their value to them. Plaintiffs and the members of the
      4 Class have been damaged as a result of, inter alia, the diminished value of Vehicle
      5 Manufacturer Defendants’ products, the products’ malfunctioning, and the nonuse of
      6 their Class Vehicles.
      7         462. Pursuant to CAL. CIV. CODE §§1793.2 and 1794, Plaintiffs and the Class
      8 members are entitled to damages and other legal and equitable relief including, at
      9 their election, the purchase price of their Class Vehicles, or the overpayment or
     10 diminution in value of their Class Vehicles.
     11         463. Pursuant to CAL. CIV. CODE §1794, Plaintiffs and the Class members are
     12 entitled to costs and attorneys’ fees.
     13               6.     Colorado
     14                                COLORADO COUNT I
     15    VIOLATIONS OF THE COLORADO CONSUMER PROTECTION ACT
                       (COLO. REV. STAT. §6-1-101, ET SEQ.)
     16                   AGAINST ALL DEFENDANTS
     17         464. Plaintiffs bring this claim on behalf of all members of the Class, or
     18 alternatively the members of the Class that reside and/or purchased or leased their
     19 Class Vehicles in Colorado, against all Defendants.
     20         465. The members of the Class and Defendants are “persons” within the
     21 meaning of §6-1-102(6) of the Colorado Consumer Protection Act (“Colorado
     22 CPA”), COLO. REV. STAT. §6-1-101, et seq.           The members of the Class are
     23 “consumers” within the meaning of COLO. REV. STAT. §6-1-113(1)(a).
     24         466. The Colorado CPA makes unlawful deceptive trade practices in the
     25 course of a person’s business. COLO. REV. STAT. §6-1-105.
     26         467. In the course of Defendants’ business, Defendants violated the Colorado
     27 CPA by failing to disclose and actively concealing the dangers and risks posed by the
     28
                                                 - 108 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 114 of 579 Page ID #:114




      1 Class Vehicles and/or the defective airbag systems installed in them, as described
      2 above. Specifically, in marketing, offering for sale, and selling the defective Class
      3 Vehicles and/or the defective airbag systems installed in them, Defendants engaged
      4 in one or more of the following unfair or deceptive acts or practices as defined in
      5 COLO. REV. STAT. §6-1-105, including representing that the Class Vehicles and/or
      6 the defective airbag systems installed in them have characteristics, uses, benefits, and
      7 qualities which they do not have; representing that they are of a particular standard
      8 and quality when they are not; advertising them with the intent not to sell them as
      9 advertised; and/or failing to disclose material information concerning the Class
     10 Vehicles and/or defective ACUs known to Defendants at the time of advertisement
     11 or sale, with the intention of inducing the Class members to purchase Class Vehicles.
     12         468. Defendants have known of the ACU Defect in their defective airbag
     13 systems and failed to disclose and actively concealed the dangers and risks posed by
     14 the Class Vehicles and/or the defective airbag systems installed in them.
     15         469. By failing to disclose and by actively concealing the ACU Defect in the
     16 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     17 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     18 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     19 practices in violation of the Colorado CPA. Defendants deliberately withheld the
     20 information about the propensity of the defective airbag systems to fail to deploy
     21 during an accident, in order to ensure that consumers would purchase the Class
     22 Vehicles.
     23         470. In the course of Defendants’ business, they willfully failed to disclose
     24 and actively concealed the dangerous risks posed by the many safety issues and
     25 serious defect discussed above. Defendants compounded the deception by repeatedly
     26 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     27
     28
                                                 - 109 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 115 of 579 Page ID #:115




      1 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
      2 that value safety.
      3        471. Defendants’ unfair or deceptive acts or practices, including these
      4 concealments, omissions, and suppressions of material facts, had a tendency or
      5 capacity to mislead, tended to create a false impression in consumers, and were likely
      6 to and did in fact deceive reasonable consumers, including the members of the Class,
      7 about the true safety and reliability of Class Vehicles and/or the defective airbag
      8 systems installed in them, the quality of Defendants’ brands, and the true value of the
      9 Class Vehicles.
     10        472. Defendants intentionally and knowingly misrepresented material facts
     11 regarding the Class Vehicles and/or the defective airbag systems installed in them
     12 with an intent to mislead the members of the Class.
     13        473. Defendants knew or should have known that their conduct violated the
     14 Colorado CPA.
     15        474. As alleged above, Defendants made material statements about the safety
     16 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     17 them that were either false or misleading.
     18        475. To protect their profits and to avoid remediation costs and a public
     19 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     20 Vehicles and/or the defective airbag systems installed in them and their tragic
     21 consequences, and allowed unsuspecting new and used car purchasers to continue to
     22 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     23 vehicles.
     24        476. Defendants owed the members of the Class a duty to disclose the true
     25 safety and reliability of the Class Vehicles and/or the defective airbag systems
     26 installed in them because Defendants:
     27
     28
                                                - 110 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 116 of 579 Page ID #:116




      1               (a)   possessed exclusive knowledge of the dangers and risks posed
      2                     by the foregoing;
      3               (b)   intentionally concealed the foregoing from the Class; and/or
      4               (c)   made incomplete representations about the safety and reliability
      5                     of the foregoing generally, while purposefully withholding
      6                     material facts from the Class that contradicted these
      7                     representations.
      8         477. Because Defendants fraudulently concealed the ACU Defect in Class
      9 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     10 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     11 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     12 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     13 significantly less than they otherwise would be.
     14         478. Defendants’ failure to disclose and active concealment of the dangers
     15 and risks posed by the defective airbag systems in Class Vehicles were material to
     16 the members of the Class. A vehicle made by a reputable manufacturer of safe
     17 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     18 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     19 them.
     20         479. The members of the Class suffered ascertainable loss caused by
     21 Defendants’ misrepresentations and their failure to disclose material information.
     22 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     23 defective airbag systems installed in them, and Defendants’ complete disregard for
     24 safety, the members of the Class either would have paid less for their vehicles or
     25 would not have purchased or leased them at all. The members of the Class had no
     26 way of discerning that Defendants’ representations were false and misleading, or
     27 otherwise learning the facts that Defendants had concealed or failed to disclose.
     28
                                                - 111 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 117 of 579 Page ID #:117




      1        480. The members of the Class did not receive the benefit of their bargain as
      2 a result of Defendants’ misconduct.
      3        481. As a direct and proximate result of Defendants’ violations of the
      4 Colorado CPA, the members of the Class have suffered injury-in-fact and/or actual
      5 damage.
      6        482. Pursuant to COLO. REV. STAT. §6-1-113, the Class seeks an order
      7 awarding damages, treble or punitive damages, and any other just and proper relief
      8 available under the Colorado CPA.
      9                               COLORADO COUNT II
     10                     BREACH OF IMPLIED WARRANTIES
                     (COLO. REV. STAT. §§4-2-313, 4-2.5-103, AND 4-2.5-212)
     11                        AGAINST ALL DEFENDANTS
     12        483. Plaintiffs bring this claim on behalf of all members of the Class, or
     13 alternatively the members of the Class that reside and/or purchased or leased their
     14 Class Vehicles in Colorado, against all Defendants.
     15        484. Defendants are and were at all relevant times “merchants” with respect
     16 to motor vehicles and/or ACUs under COLO. REV. STAT. §§4-2-104(1) and 4-2.5-
     17 103(3), and “sellers” of motor vehicles and/or ACUs under §4-2-103(1)(d).
     18        485. With respect to leases, Vehicle Manufacturer Defendants are and were
     19 at all relevant times “lessors” of motor vehicles under COLO. REV. STAT. §4-2.5-
     20 103(1)(p).
     21        486. The Class Vehicles and/or the defective ACUs installed in them are and
     22 were at all relevant times “goods” within the meaning of COLO. REV. STAT. §§4-2-
     23 105(1) and 4-2.5-103(1)(h).
     24        487. A warranty that the Class Vehicles and/or the defective ACUs installed
     25 in them were in merchantable condition and fit for the ordinary purpose for which
     26 such goods are used is implied by law pursuant to COLO. REV. STAT. §4-2-314.
     27
     28
                                              - 112 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 118 of 579 Page ID #:118




      1         488. In addition, a warranty that the Class Vehicles and/or the defective
      2 ACUs installed in them were fit for their particular purpose is implied by law
      3 pursuant to COLO. REV. STAT. §4-2-315. Defendants knew at the time of sale of the
      4 Class Vehicles and/or the defective ACUs installed in them, that the Class intended
      5 to use the vehicles in a manner requiring a particular standard of performance and
      6 durability, and that the Class was relying on Defendants’ skill and judgment to
      7 furnish suitable products for this particular purpose.
      8         489. The Class Vehicles and/or the defective ACUs installed in them, when
      9 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     10 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     11 a result of their inherent defects, as detailed above. Specifically, they are inherently
     12 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     13 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     14 and reduces their value.
     15         490. Defendants were provided notice of these issues by the numerous
     16 consumer complaints against them regarding the ACU Defect, by, inter alia,
     17 numerous individual letters and communications sent by Plaintiffs and others within
     18 a reasonable amount of time after the allegations of the ACU Defect became public,
     19 and by internal and NHTSA investigations.
     20         491. As a direct and proximate result of Defendants’ breach of the implied
     21 warranty of merchantability, the members of the Class have been damaged in an
     22 amount to be proven at trial.
     23
     24
     25
     26
     27
     28
                                                 - 113 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 119 of 579 Page ID #:119




      1                              COLORADO COUNT III
      2                   BREACH OF EXPRESS WARRANTY
                  (COLO. REV. STAT. §§4-2-313, 4-2.5-103, AND 4-2.5-210)
      3         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      4         492. Plaintiffs bring this claim on behalf of all members of the Class, or
      5 alternatively the members of the Class that reside and/or purchased or leased their
      6 Class Vehicles in Colorado, against the Vehicle Manufacturer Defendants.
      7         493. Vehicle Manufacturer Defendants are and were at all relevant times
      8 “merchants” with respect of motor vehicles under COLO. REV. STAT. §§4-2-104(1)
      9 and 4-2.5-103(3), and “sellers” of motor vehicles under §4-2-103(1)(d).
     10         494. With respect to leases, Vehicle Manufacturer Defendants are and were
     11 at all relevant times “lessors” of motor vehicles under COLO. REV. STAT. §4-2.5-
     12 103(1)(p).
     13         495. The Class Vehicles are and were at all relevant times “goods” within the
     14 meaning of COLO. REV. STAT. §§4-2-105(1) and 4-2.5-103(1)(h).
     15         496. In connection with the purchase of all Class Vehicles, Vehicle
     16 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     17 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     18 repairs to vehicles that fail to function properly during normal use. Honda provides
     19 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     20 whichever occurs first, and covers any repair or replacement of any part that is
     21 defective in material or workmanship under normal use. Toyota provides a New
     22 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     23 occurs first, and covers repairs and adjustments needed to correct defects in materials
     24 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     25 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     26 the repair of any item on a vehicle that is defective in material, workmanship, or
     27 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     28
                                                - 114 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 120 of 579 Page ID #:120




      1 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      2 replacement of any component manufactured or originally installed by Hyundai that
      3 is defective in material or factory workmanship, under normal use and maintenance.
      4 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      5 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      6 repair or replacement of any component manufactured or originally installed by
      7 Mitsubishi that is defective in material or factory workmanship, under normal use
      8 and maintenance.
      9         497. In addition, Vehicle Manufacturer Defendants’ various oral and written
     10 representations regarding the Class Vehicles’ durability, safety, and performance
     11 constituted express warranties to the Class.
     12         498. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     13 bargain that was reached when the members of the Class purchased or leased their
     14 Class Vehicles.
     15         499. The ACU Defect in the defective airbag systems existed in the Class
     16 Vehicles at the time of sale or lease and within the warranty periods but the members
     17 of the Class had no knowledge of the existence of the defect, which was known and
     18 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
     19 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     20 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     21 in order to wrongfully transfer the costs of repair or replacement of the defective
     22 airbag systems to the members of the Class.
     23         500. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     24 and owners and lessees of these vehicles have lost confidence in the ability of Class
     25 Vehicles to perform the function of safe reliable transportation.
     26         501. The members of the Class could not have reasonably discovered the
     27 ACU Defect.
     28
                                                - 115 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 121 of 579 Page ID #:121




      1         502. The Vehicle Manufacturer Defendants breached their express
      2 warranties promising to repair and correct a manufacturing defect or defects in
      3 materials or workmanship of any parts they supplied.
      4         503. The Vehicle Manufacturer Defendants further breached their express
      5 warranties by selling Class Vehicles that were defective with respect to materials,
      6 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
      7 the defective airbag systems contained the ACU Defect and had an associated safety
      8 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
      9 purposes for which passenger vehicles are used because of materials, workmanship,
     10 and manufacture defects preventing airbags and seatbelt pretensioners from
     11 performing as warranted.
     12         504. Specifically, on information and belief, Vehicle Manufacturer
     13 Defendants breached their express warranties (including the implied covenant of
     14 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     15 Vehicles containing defects in material that were never disclosed to the Class; (b)
     16 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     17 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     18 and (d) supplying products and materials that failed to conform to the representations
     19 made by Vehicle Manufacturer Defendants.
     20         505. The Class has given Vehicle Manufacturer Defendants a reasonable
     21 opportunity to cure their breach of express warranty or, alternatively, were not
     22 required to do so because such an opportunity would be unnecessary and futile given
     23 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     24 neither cure the defect in the Class Vehicles nor resolve the incidental and
     25 consequential damages flowing therefrom.
     26
     27
     28
                                                 - 116 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 122 of 579 Page ID #:122




      1         506. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      2 essential purpose and the recovery of the members of the Class is not limited to the
      3 warranties’ remedies.
      4         507. The Vehicle Manufacturer Defendants were provided notice of the ACU
      5 Defect in the defective airbag systems by numerous consumer complaints made to
      6 their authorized dealers nationwide, complaints to NHTSA, and through their own
      7 testing. Affording Defendants a reasonable opportunity to cure their breach of
      8 written warranties would be unnecessary and futile here because the Vehicle
      9 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     10 information and belief, have refused to repair or replace the defective airbag systems
     11 in the Class Vehicles free of charge within or outside of the warranty periods despite
     12 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     13 applicable warranty periods.
     14         508. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     15 limit recovery to the terms of the express warranties is unconscionable and
     16 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     17 limitations are unenforceable because they knowingly sold or leased a defective
     18 product without informing consumers about the defect. The time limits contained in
     19 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     20 and inadequate to protect Plaintiffs and members of the Class. Among other things,
     21 the members of the Class did not determine these time limitations, the terms of which
     22 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     23 bargaining power existed between the Vehicle Manufacturer Defendants and the
     24 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     25 have known that the Class Vehicles were defective at the time of sale or lease and
     26 that the defective airbag systems would fail to deploy during an accident.
     27
     28
                                                 - 117 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 123 of 579 Page ID #:123




      1        509. Further, the limited warranties promising to repair and/or correct a
      2 manufacturing defect fail in their essential purpose because the contractual remedies
      3 are insufficient to make the members of the Class whole because, on information and
      4 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
      5 adequately provide the promised remedies within a reasonable time.
      6        510. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      7 were inherently defective and did not conform to their warranties and the members
      8 of the Class were induced to purchase or lease the Class Vehicles under false and/or
      9 fraudulent pretenses.
     10        511. The members of the Class have been excused from performance of any
     11 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     12 described herein.
     13        512. As a direct and proximate result of Vehicle Manufacturer Defendants’
     14 breach of express warranties, the members of the Class have been damaged in an
     15 amount to be determined at trial.
     16        513. Accordingly, the Class asserts as additional and/or alternative remedies,
     17 the revocation of acceptance of the goods and the return to the members of the Class
     18 of the purchase price of all Class Vehicles currently owned or leased, and for such
     19 other incidental and consequential damages as allowed.
     20               7.    Connecticut
     21                             CONNECTICUT COUNT I
     22         VIOLATIONS OF THE CONNECTICUT UNLAWFUL TRADE
                                 PRACTICES ACT
     23                 (CONN. GEN. STAT. §42-110A, ET SEQ.)
                            AGAINST ALL DEFENDANTS
     24
     25        514. Plaintiffs bring this claim on behalf of all members of the Class, or
     26 alternatively the members of the Class that reside and/or purchased or leased their
     27 Class Vehicles in Connecticut, against all Defendants.
     28
                                               - 118 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 124 of 579 Page ID #:124




      1        515. The members of the Class and Defendants are “persons” within the
      2 meaning of CONN. GEN. STAT. §42-110a(3) of the Connecticut Unfair Trade Practices
      3 Act (“Connecticut UTPA”).
      4        516. Defendants are engaged in “trade” or “commerce” within the meaning
      5 of CONN. GEN. STAT. §42-110a(4).
      6        517. The Connecticut UTPA provides: “No person shall engage in unfair
      7 methods of competition and unfair or deceptive acts or practices in the conduct of
      8 any trade or commerce.” CONN. GEN. STAT. §42-110b(a).
      9        518. In the course of Defendants’ business, Defendants violated the
     10 Connecticut UTPA by failing to disclose and actively concealing the dangers and
     11 risks posed by the Class Vehicles and/or the defective airbag systems installed in
     12 them, as described above. Specifically, in marketing, offering for sale, and selling
     13 the defective Class Vehicles and/or the defective airbag systems installed in them,
     14 Defendants engaged in one or more of the following unfair or deceptive acts or
     15 practices in violation of CONN. GEN. STAT. §42-110b(a), including representing that
     16 the Class Vehicles and/or the defective airbag systems installed in them have
     17 characteristics or benefits that they do not have; representing that they are of a
     18 particular standard and quality when they are not; advertising them with the intent
     19 not to sell them as advertised; engaging in other conduct which created a likelihood
     20 of confusion or of misunderstanding; and/or using or employing deception, fraud
     21 false pretense, false promise or misrepresentation, or the concealment, suppression,
     22 or omission of a material fact with intent that others rely upon such concealment,
     23 suppression, or omission, in connection with the advertisement and the sale of the
     24 Class Vehicles and/or the defective airbag systems installed in them, whether or not
     25 any person has in fact been misled, deceived or damaged thereby.
     26
     27
     28
                                               - 119 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 125 of 579 Page ID #:125




      1         519. Defendants have known of the ACU Defect in their defective airbag
      2 systems and failed to disclose and actively concealed the dangers and risks posed by
      3 the Class Vehicles and/or the defective airbag systems installed in them.
      4         520. By failing to disclose and by actively concealing the ACU Defect in the
      5 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      6 them as safe, reliable, and of high quality, and by presenting themselves as reputable
      7 manufacturers that value safety, Defendants engaged in unfair or deceptive business
      8 practices in violation of the Connecticut UTPA. Defendants deliberately withheld
      9 the information about the propensity of the defective airbag systems to fail to deploy
     10 during an accident, in order to ensure that consumers would purchase the Class
     11 Vehicles.
     12         521. In the course of Defendants’ business, they willfully failed to disclose
     13 and actively concealed the dangerous risks posed by the many safety issues and
     14 serious defect discussed above. Defendants compounded the deception by repeatedly
     15 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     16 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     17 that value safety.
     18         522. Defendants’ unfair or deceptive acts or practices, including these
     19 concealments, omissions, and suppressions of material facts, had a tendency or
     20 capacity to mislead, tended to create a false impression in consumers, were likely to
     21 and did in fact deceive reasonable consumers, including the members of the Class,
     22 about the true safety and reliability of Class Vehicles and/or the defective airbag
     23 systems installed in them, the quality of Defendants’ brands, and the true value of the
     24 Class Vehicles.
     25         523. Defendants intentionally and knowingly misrepresented material facts
     26 regarding the Class Vehicles and/or the defective airbag systems installed in them
     27 with an intent to mislead the members of the Class.
     28
                                                - 120 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 126 of 579 Page ID #:126




      1        524. Defendants knew or should have known that their conduct violated the
      2 Connecticut UTPA.
      3        525. As alleged above, Defendants made material statements about the safety
      4 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      5 them that were either false or misleading.
      6        526. To protect their profits and to avoid remediation costs and a public
      7 relations nightmare, Defendants concealed the dangers and risks posed by the Class
      8 Vehicles and/or the defective airbag systems installed in them and their tragic
      9 consequences, and allowed unsuspecting new and used car purchasers to continue to
     10 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     11 vehicles.
     12        527. Defendants owed the members of the Class a duty to disclose the true
     13 safety and reliability of the Class Vehicles and/or the defective airbag systems
     14 installed in them because Defendants:
     15               (a)   possessed exclusive knowledge of the dangers and risks posed
     16                     by the foregoing;
     17               (b)   intentionally concealed the foregoing from the Class; and/or
     18               (c)   made incomplete representations about the safety and reliability
     19                     of the foregoing generally, while purposefully withholding
     20                     material facts from the Class that contradicted these
     21                     representations.
     22        528. Because Defendants fraudulently concealed the ACU Defect in Class
     23 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     24 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     25 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     26 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     27 significantly less than they otherwise would be.
     28
                                                - 121 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 127 of 579 Page ID #:127




      1         529. Defendants’ failure to disclose and active concealment of the dangers
      2 and risks posed by the defective airbag systems in Class Vehicles were material to
      3 the members of the Class. A vehicle made by a reputable manufacturer of safe
      4 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
      5 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      6 them.
      7         530. The members of the Class suffered ascertainable loss caused by
      8 Defendants’ misrepresentations and their failure to disclose material information.
      9 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     10 defective airbag systems installed in them, and Defendants’ complete disregard for
     11 safety, the members of the Class either would have paid less for their vehicles or
     12 would not have purchased or leased them at all. The members of the Class had no
     13 way of discerning that Defendants’ representations were false and misleading, or
     14 otherwise learning the facts that Defendants had concealed or failed to disclose.
     15         531. The members of the Class did not receive the benefit of their bargain as
     16 a result of Defendants’ misconduct.
     17         532. As a direct and proximate result of Defendants’ violations of the
     18 Connecticut UTPA, the members of the Class have suffered injury-in-fact and/or
     19 actual damage.
     20         533. Pursuant to CONN. GEN. STAT. §42-110g, the Class seeks an order
     21 awarding damages, punitive damages, and any other just and proper relief available
     22 under the Connecticut UTPA.
     23
     24
     25
     26
     27
     28
                                                - 122 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 128 of 579 Page ID #:128




      1                             CONNECTICUT COUNT II
      2                    BREACH OF IMPLIED WARRANTIES
                    (CONN. GEN. STAT. ANN. §§42A-2-314 AND 42A-2-315)
      3                       AGAINST ALL DEFENDANTS
      4         534. Plaintiffs bring this claim on behalf of all members of the Class, or
      5 alternatively the members of the Class that reside and/or purchased or leased their
      6 Class Vehicles in Connecticut, against all Defendants.
      7         535. Defendants are and were at all relevant times “merchants” with respect
      8 to motor vehicles and/or ACUs under CONN. GEN. STAT. ANN. §42a-2-104(1)(c), and
      9 “sellers” of motor vehicles and/or ACUs under §42a-2-103(1)
     10         536. The Class Vehicles and/or the defective ACUs installed in them are and
     11 were at all relevant times “goods” within the meaning of CONN. GEN. STAT. ANN.
     12 §42a-2-105(1).
     13         537. A warranty that the Class Vehicles and/or the defective ACUs installed
     14 in them were in merchantable condition and fit for the ordinary purpose for which
     15 such goods are used is implied by law pursuant to CONN. GEN. STAT. ANN. §42a-2-
     16 314.
     17         538. In addition, a warranty that the Class Vehicles and/or the defective
     18 ACUs installed in them were fit for their particular purpose is implied by law
     19 pursuant to CONN. GEN. STAT. ANN. §42a-2-315. Defendants knew at the time of sale
     20 of the Class Vehicles and/or the defective ACUs installed in them, that the Class
     21 intended to use the vehicles in a manner requiring a particular standard of
     22 performance and durability, and that the Class was relying on Defendants’ skill and
     23 judgment to furnish suitable products for this particular purpose.
     24         539. The Class Vehicles and/or the defective ACUs installed in them, when
     25 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     26 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     27 a result of their inherent defects, as detailed above. Specifically, they are inherently
     28
                                                 - 123 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 129 of 579 Page ID #:129




      1 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
      2 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
      3 and reduces their value.
      4         540. Defendants were provided notice of these issues by the numerous
      5 consumer complaints against them regarding the ACU Defect, by numerous
      6 individual letters and communications sent by Plaintiffs and others within a
      7 reasonable amount of time after the allegations of the ACU Defect became public,
      8 and by internal and NHTSA investigations, inter alia.
      9         541. As a direct and proximate result of Defendants’ breach of the implied
     10 warranty of merchantability, the members of the Class have been damaged in an
     11 amount to be proven at trial.
     12                            CONNECTICUT COUNT III
     13                   BREACH OF EXPRESS WARRANTY
                         (CONN. GEN. STAT. ANN. §42A-2-313)
     14         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     15         542. Plaintiffs bring this claim on behalf of all members of the Class, or
     16 alternatively the members of the Class that reside and/or purchased or leased their
     17 Class Vehicles in Connecticut, against the Vehicle Manufacturer Defendants.
     18         543. Vehicle Manufacturer Defendants are and were at all relevant times
     19 “merchants” with respect of motor vehicles under CONN. GEN. STAT. ANN. §42a-2-
     20 104(1), and “sellers” of motor vehicles under §42a-2-103(1)(c).
     21         544. The Class Vehicles are and were at all relevant times “goods” within the
     22 meaning of CONN. GEN. STAT. ANN. §42a-2-105(1).
     23         545. In connection with the purchase of all Class Vehicles, Vehicle
     24 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     25 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     26 repairs to vehicles that fail to function properly during normal use. Honda provides
     27 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     28
                                                - 124 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 130 of 579 Page ID #:130




      1 whichever occurs first, and covers any repair or replacement of any part that is
      2 defective in material or workmanship under normal use. Toyota provides a New
      3 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
      4 occurs first, and covers repairs and adjustments needed to correct defects in materials
      5 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
      6 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      7 the repair of any item on a vehicle that is defective in material, workmanship, or
      8 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      9 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     10 replacement of any component manufactured or originally installed by Hyundai that
     11 is defective in material or factory workmanship, under normal use and maintenance.
     12 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     13 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     14 repair or replacement of any component manufactured or originally installed by
     15 Mitsubishi that is defective in material or factory workmanship, under normal use
     16 and maintenance.
     17        546. In addition, Vehicle Manufacturer Defendants’ various oral and written
     18 representations regarding the Class Vehicles’ durability, safety, and performance
     19 constituted express warranties to the Class.
     20        547. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     21 bargain that was reached when the members of the Class purchased or leased their
     22 Class Vehicles.
     23        548. The ACU Defect in the defective airbag systems existed in the Class
     24 Vehicles at the time of sale or lease and within the warranty periods but the members
     25 of the Class had no knowledge of the existence of the defect, which was known and
     26 concealed by the Vehicle Manufacturer Defendants.             Despite the applicable
     27 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     28
                                                - 125 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 131 of 579 Page ID #:131




      1 Class that the Class Vehicles contained the ACU Defect during the warranty periods
      2 in order to wrongfully transfer the costs of repair or replacement of the defective
      3 airbag systems to the members of the Class.
      4         549. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      5 and owners and lessees of these vehicles have lost confidence in the ability of Class
      6 Vehicles to perform the function of safe reliable transportation.
      7         550. The members of the Class could not have reasonably discovered the
      8 ACU Defect.
      9         551. The Vehicle Manufacturer Defendants breached their express
     10 warranties promising to repair and correct a manufacturing defect or defects in
     11 materials or workmanship of any parts they supplied.
     12         552. The Vehicle Manufacturer Defendants further breached their express
     13 warranties by selling Class Vehicles that were defective with respect to materials,
     14 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     15 the defective airbag systems contained the ACU Defect and had an associated safety
     16 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     17 purposes for which passenger vehicles are used because of materials, workmanship,
     18 and manufacture defects preventing airbags and seatbelt pretensioners from
     19 performing as warranted.
     20         553. Specifically, on information and belief, Vehicle Manufacturer
     21 Defendants breached their express warranties (including the implied covenant of
     22 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     23 Vehicles containing defects in material that were never disclosed to the Class; (b)
     24 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     25 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     26 and (d) supplying products and materials that failed to conform to the representations
     27 made by Vehicle Manufacturer Defendants.
     28
                                                 - 126 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 132 of 579 Page ID #:132




      1         554. The Class has given Vehicle Manufacturer Defendants a reasonable
      2 opportunity to cure their breach of express warranty or, alternatively, were not
      3 required to do so because such an opportunity would be unnecessary and futile given
      4 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
      5 neither cure the defect in the Class Vehicles nor resolve the incidental and
      6 consequential damages flowing therefrom.
      7         555. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      8 essential purpose and the recovery of the members of the Class is not limited to the
      9 warranties’ remedies.
     10         556. The Vehicle Manufacturer Defendants were provided notice of the ACU
     11 Defect in the defective airbag systems by numerous consumer complaints made to
     12 their authorized dealers nationwide, complaints to NHTSA, and through their own
     13 testing. Affording Defendants a reasonable opportunity to cure their breach of
     14 written warranties would be unnecessary and futile here because the Vehicle
     15 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     16 information and belief, have refused to repair or replace the defective airbag systems
     17 in the Class Vehicles free of charge within or outside of the warranty periods despite
     18 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     19 applicable warranty periods.
     20         557. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     21 limit recovery to the terms of the express warranties is unconscionable and
     22 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     23 limitations are unenforceable because they knowingly sold or leased a defective
     24 product without informing consumers about the defect. The time limits contained in
     25 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     26 and inadequate to protect Plaintiffs and members of the Class. Among other things,
     27 the members of the Class did not determine these time limitations, the terms of which
     28
                                                 - 127 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 133 of 579 Page ID #:133




      1 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
      2 bargaining power existed between the Vehicle Manufacturer Defendants and the
      3 members of the Class, and the Vehicle Manufacturer Defendants knew or should
      4 have known that the Class Vehicles were defective at the time of sale or lease and
      5 that the defective airbag systems would fail to deploy during an accident.
      6        558. Further, the limited warranties promising to repair and/or correct a
      7 manufacturing defect fail in their essential purpose because the contractual remedies
      8 are insufficient to make the members of the Class whole because, on information and
      9 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     10 adequately provide the promised remedies within a reasonable time.
     11        559. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     12 were inherently defective and did not conform to their warranties and the members
     13 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     14 fraudulent pretenses.
     15        560. The members of the Class have been excused from performance of any
     16 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     17 described herein.
     18        561. As a direct and proximate result of Vehicle Manufacturer Defendants’
     19 breach of express warranties, the members of the Class have been damaged in an
     20 amount to be determined at trial.
     21        562. Accordingly, the Class asserts as additional and/or alternative remedies,
     22 the revocation of acceptance of the goods and the return to the members of the Class
     23 of the purchase price of all Class Vehicles currently owned or leased, and for such
     24 other incidental and consequential damages as allowed.
     25
     26
     27
     28
                                               - 128 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 134 of 579 Page ID #:134




      1               8.    Delaware
      2                               DELAWARE COUNT I
      3        VIOLATIONS OF THE DELAWARE CONSUMER FRAUD ACT
                       (DEL. CODE ANN. TIT. 6, §2513, ET SEQ.)
      4                     AGAINST ALL DEFENDANTS
      5        563. Plaintiffs bring this claim on behalf of all members of the Class, or
      6 alternatively the members of the Class that reside and/or purchased or leased their
      7 Class Vehicles in Delaware, against all Defendants.
      8        564. The members of the Class and Defendants are “persons” within the
      9 meaning of DEL. CODE ANN. tit. 6, §2511(7).
     10        565. The Delaware Consumer Fraud Act (“Delaware CFA”) makes unlawful
     11 “act, use or employment by any person of any deception, fraud, false pretense, false
     12 promise, misrepresentation, or the concealment, suppression, or omission of any
     13 material fact with intent that others rely upon such concealment, suppression or
     14 omission, in connection with the sale, lease or advertisement of any merchandise,
     15 whether or not any person has in fact been misled, deceived or damaged thereby.” 6
     16 DEL. CODE ANN. tit. 6, §2513(a).
     17        566. In the course of Defendants’ business, Defendants violated the
     18 Delaware CFA by failing to disclose and actively concealing the dangers and risks
     19 posed by the Class Vehicles and/or the defective airbag systems installed in them, as
     20 described above.     Specifically, in marketing, offering for sale, and selling the
     21 defective Class Vehicles and/or the defective airbag systems installed in them,
     22 Defendants used or employed deception, fraud, false pretense, false promise or
     23 misrepresentations, and the concealment, suppression, or omission of a material fact
     24 with intent that others rely upon such concealment, suppression, or omission, in
     25 connection with the advertisement and sale of the Class Vehicles and/or the defective
     26 airbag systems installed in them.
     27
     28
                                               - 129 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 135 of 579 Page ID #:135




      1         567. Defendants have known of the ACU Defect in their defective airbag
      2 systems and failed to disclose and actively concealed the dangers and risks posed by
      3 the Class Vehicles and/or the defective airbag systems installed in them.
      4         568. By failing to disclose and by actively concealing the ACU Defect in the
      5 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      6 them as safe, reliable, and of high quality, and by presenting themselves as reputable
      7 manufacturers that value safety, Defendants engaged in unfair or deceptive business
      8 practices in violation of the Delaware CFA. Defendants deliberately withheld the
      9 information about the propensity of the defective airbag systems to fail to deploy
     10 during an accident, in order to ensure that consumers would purchase the Class
     11 Vehicles.
     12         569. In the course of Defendants’ business, they willfully failed to disclose
     13 and actively concealed the dangerous risks posed by the many safety issues and
     14 serious defect discussed above. Defendants compounded the deception by repeatedly
     15 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     16 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     17 that value safety.
     18         570. Defendants’ unfair or deceptive acts or practices, including these
     19 concealments, omissions, and suppressions of material facts, had a tendency or
     20 capacity to mislead, tended to create a false impression in consumers, were likely to
     21 and did in fact deceive reasonable consumers, including the members of the Class,
     22 about the true safety and reliability of Class Vehicles and/or the defective airbag
     23 systems installed in them, the quality of Defendants’ brands, and the true value of the
     24 Class Vehicles.
     25         571. Defendants intentionally and knowingly misrepresented material facts
     26 regarding the Class Vehicles and/or the defective airbag systems installed in them
     27 with an intent to mislead the members of the Class.
     28
                                                - 130 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 136 of 579 Page ID #:136




      1        572. Defendants knew or should have known that their conduct violated the
      2 Delaware CFA.
      3        573. As alleged above, Defendants made material statements about the safety
      4 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      5 them that were either false or misleading.
      6        574. To protect their profits and to avoid remediation costs and a public
      7 relations nightmare, Defendants concealed the dangers and risks posed by the Class
      8 Vehicles and/or the defective airbag systems installed in them and their tragic
      9 consequences, and allowed unsuspecting new and used car purchasers to continue to
     10 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     11 vehicles.
     12        575. Defendants owed the members of the Class a duty to disclose the true
     13 safety and reliability of the Class Vehicles and/or the defective airbag systems
     14 installed in them because Defendants:
     15               (a)   possessed exclusive knowledge of the dangers and risks posed
     16                     by the foregoing;
     17               (b)   intentionally concealed the foregoing from the Class; and/or
     18               (c)   made incomplete representations about the safety and reliability
     19                     of the foregoing generally, while purposefully withholding
     20                     material facts from the Class that contradicted these
     21                     representations.
     22        576. Because Defendants fraudulently concealed the ACU Defect in Class
     23 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     24 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     25 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     26 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     27 significantly less than they otherwise would be.
     28
                                                - 131 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 137 of 579 Page ID #:137




      1         577. Defendants’ failure to disclose and active concealment of the dangers
      2 and risks posed by the defective airbag systems in Class Vehicles were material to
      3 the members of the Class. A vehicle made by a reputable manufacturer of safe
      4 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
      5 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      6 them.
      7         578. The members of the Class suffered ascertainable loss caused by
      8 Defendants’ misrepresentations and their failure to disclose material information.
      9 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     10 defective airbag systems installed in them, and Defendants’ complete disregard for
     11 safety, the members of the Class either would have paid less for their vehicles or
     12 would not have purchased or leased them at all. The members of the Class had no
     13 way of discerning that Defendants’ representations were false and misleading, or
     14 otherwise learning the facts that Defendants had concealed or failed to disclose.
     15         579. The members of the Class did not receive the benefit of their bargain as
     16 a result of Defendants’ misconduct.
     17         580. As a direct and proximate result of Defendants’ violations of the
     18 Delaware CFA, the members of the Class have suffered injury-in-fact and/or actual
     19 damage.
     20         581. Pursuant to DEL. CODE ANN. tit. 6, §2525, the Class seeks an order
     21 awarding damages, punitive or treble damages, and any other just and proper relief
     22 under the Delaware CFA.
     23
     24
     25
     26
     27
     28
                                                - 132 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 138 of 579 Page ID #:138




      1                              DELAWARE COUNT II
      2               VIOLATIONS OF THE DELAWARE DECEPTIVE
                                TRADE PRACTICES ACT
      3                  (DEL, CODE ANN. TIT. 6, §2531, ET SEQ.)
                              AGAINST ALL DEFENDANTS
      4
      5        582. Plaintiffs bring this claim on behalf of all members of the Class, or
      6 alternatively the members of the Class that reside and/or purchased or leased their
      7 Class Vehicles in Delaware, against all Defendants.
      8        583. The members of the Class and Defendants are “persons” within the
      9 meaning DEL. CODE ANN. tit. 6, §2531(5).
     10        584. The Delaware Deceptive Trade Practices Act (“Delaware DTPA”)
     11 makes unlawful deceptive trade practices in the course of a person’s business.
     12        585. In the course of Defendants’ business, Defendants violated the
     13 Delaware DTPA by failing to disclose and actively concealing the dangers and risks
     14 posed by the Class Vehicles and/or the defective airbag systems installed in them, as
     15 described above.     Specifically, in marketing, offering for sale, and selling the
     16 defective Class Vehicles and/or the defective airbag systems installed in them,
     17 Defendants engaged in one or more of the following unfair or deceptive acts or
     18 practices as defined in DEL. CODE ANN. tit. 6, §2532(a), including representing that
     19 the Class Vehicles and/or the defective airbag systems installed in them have
     20 characteristics or benefits that they do not have; representing that they are of a
     21 particular standard and quality when they are not; advertising them with the intent
     22 not to sell them as advertised; and/or engaging in other conduct which created a
     23 likelihood of confusion or of misunderstanding.
     24        586. Defendants have known of the ACU Defect in their defective airbag
     25 systems and failed to disclose and actively concealed the dangers and risks posed by
     26 the Class Vehicles and/or the defective airbag systems installed in them.
     27
     28
                                               - 133 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 139 of 579 Page ID #:139




      1         587. By failing to disclose and by actively concealing the ACU Defect in the
      2 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      3 them as safe, reliable, and of high quality, and by presenting themselves as reputable
      4 manufacturers that value safety, Defendants engaged in unfair or deceptive business
      5 practices in violation of the Delaware DTPA. Defendants deliberately withheld the
      6 information about the propensity of the defective airbag systems to fail to deploy
      7 during an accident, in order to ensure that consumers would purchase the Class
      8 Vehicles.
      9         588. In the course of Defendants’ business, they willfully failed to disclose
     10 and actively concealed the dangerous risks posed by the many safety issues and
     11 serious defect discussed above. Defendants compounded the deception by repeatedly
     12 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     13 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     14 that value safety.
     15         589. Defendants’ unfair or deceptive acts or practices, including these
     16 concealments, omissions, and suppressions of material facts, had a tendency or
     17 capacity to mislead, tended to create a false impression in consumers, were likely to
     18 and did in fact deceive reasonable consumers, including the members of the Class,
     19 about the true safety and reliability of Class Vehicles and/or the defective airbag
     20 systems installed in them, the quality of Defendants’ brands, and the true value of the
     21 Class Vehicles.
     22         590. Defendants intentionally and knowingly misrepresented material facts
     23 regarding the Class Vehicles and/or the defective airbag systems installed in them
     24 with an intent to mislead the members of the Class.
     25         591. Defendants knew or should have known that their conduct violated the
     26 Delaware DTPA.
     27
     28
                                                - 134 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 140 of 579 Page ID #:140




      1        592. As alleged above, Defendants made material statements about the safety
      2 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      3 them that were either false or misleading.
      4        593. To protect their profits and to avoid remediation costs and a public
      5 relations nightmare, Defendants concealed the dangers and risks posed by the Class
      6 Vehicles and/or the defective airbag systems installed in them and their tragic
      7 consequences, and allowed unsuspecting new and used car purchasers to continue to
      8 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
      9 vehicles.
     10        594. Defendants owed the members of the Class a duty to disclose the true
     11 safety and reliability of the Class Vehicles and/or the defective airbag systems
     12 installed in them because Defendants:
     13               (a)   possessed exclusive knowledge of the dangers and risks posed
     14                     by the foregoing;
     15               (b)   intentionally concealed the foregoing from the Class; and/or
     16               (c)   made incomplete representations about the safety and reliability
     17                     of the foregoing generally, while purposefully withholding
     18                     material facts from the Class that contradicted these
     19                     representations.
     20        595. Because Defendants fraudulently concealed the ACU Defect in Class
     21 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     22 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     23 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     24 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     25 significantly less than they otherwise would be.
     26        596. Defendants’ failure to disclose and active concealment of the dangers
     27 and risks posed by the defective airbag systems in Class Vehicles were material to
     28
                                                - 135 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 141 of 579 Page ID #:141




      1 the members of the Class. A vehicle made by a reputable manufacturer of safe
      2 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
      3 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      4 them.
      5         597. The members of the Class suffered ascertainable loss caused by
      6 Defendants’ misrepresentations and their failure to disclose material information.
      7 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
      8 defective airbag systems installed in them, and Defendants’ complete disregard for
      9 safety, the members of the Class either would have paid less for their vehicles or
     10 would not have purchased or leased them at all. The members of the Class had no
     11 way of discerning that Defendants’ representations were false and misleading, or
     12 otherwise learning the facts that Defendants had concealed or failed to disclose.
     13         598. The members of the Class did not receive the benefit of their bargain as
     14 a result of Defendants’ misconduct.
     15         599. As a direct and proximate result of Defendants’ violations of the
     16 Delaware DTPA, the members of the Class have suffered injury-in-fact and/or actual
     17 damage.
     18         600. Pursuant to DEL. CODE ANN. tit. 6, §2533, the Class seeks an order
     19 awarding damages, punitive or treble damages, and any other just and proper relief
     20 under the Delaware DTPA.
     21                              DELAWARE COUNT III
     22                    BREACH OF IMPLIED WARRANTIES
                    (DEL, CODE ANN. TIT. 6, §§2-314, 2A-103 AND 2A-212)
     23                       AGAINST ALL DEFENDANTS
     24         601. Plaintiffs bring this claim on behalf of all members of the Class, or
     25 alternatively the members of the Class that reside and/or purchased or leased their
     26 Class Vehicles in Delaware, against all Defendants.
     27
     28
                                                - 136 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 142 of 579 Page ID #:142




      1         602. Defendants are and were at all relevant times “merchants” with respect
      2 to motor vehicles and/or ACUs under DEL. CODE ANN. tit. 6, §§2-104(1) and 2A-
      3 103(3), and “sellers” of motor vehicles and/or ACUs under §2-103(1)(d).
      4         603. With respect to leases, Vehicle Manufacturer Defendants are and were
      5 at all relevant times “lessors” of motor vehicles under DEL. CODE ANN. tit. 6, §2A-
      6 103(1)(p).
      7         604. The Class Vehicles and/or the defective ACUs installed in them are and
      8 were at all relevant times “goods” within the meaning of DEL. CODE ANN. tit. 6, §§2-
      9 105(1) and 2A-103(1)(h).
     10         605. A warranty that the Class Vehicles and/or the defective ACUs installed
     11 in them were in merchantable condition and fit for the ordinary purpose for which
     12 such goods are used is implied by law pursuant to DEL. CODE ANN. tit. 6, §2-314 and
     13 2A-212.
     14         606. In addition, a warranty that the Class Vehicles and/or the defective
     15 ACUs installed in them were fit for their particular purpose is implied by law
     16 pursuant to DEL. CODE ANN. tit. 6, §2-315. Defendants knew at the time of sale of
     17 the Class Vehicles and/or the defective ACUs installed in them, that the Class
     18 intended to use the vehicles in a manner requiring a particular standard of
     19 performance and durability, and that the Class was relying on Defendants’ skill and
     20 judgment to furnish suitable products for this particular purpose.
     21         607. The Class Vehicles and/or the defective ACUs installed in them, when
     22 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     23 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     24 a result of their inherent defects, as detailed above. Specifically, they are inherently
     25 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     26 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     27 and reduces their value.
     28
                                                 - 137 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 143 of 579 Page ID #:143




      1         608. Defendants were provided notice of these issues by the numerous
      2 consumer complaints against them regarding the ACU Defect, by numerous
      3 individual letters and communications sent by Plaintiffs and others within a
      4 reasonable amount of time after the allegations of the ACU Defect became public,
      5 and by internal and NHTSA investigations, inter alia.
      6         609. As a direct and proximate result of Defendants’ breach of the implied
      7 warranty of merchantability, the members of the Class have been damaged in an
      8 amount to be proven at trial.
      9                               DELAWARE COUNT IV
     10                   BREACH OF EXPRESS WARRANTY
                  (DEL. CODE ANN. TIT. 6, §§2-313, 2A-103, AND 2A-210)
     11         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     12         610. Plaintiffs bring this claim on behalf of all members of the Class, or
     13 alternatively the members of the Class that reside and/or purchased or leased their
     14 Class Vehicles in Delaware, against the Vehicle Manufacturer Defendants.
     15         611. Vehicle Manufacturer Defendants are and were at all relevant times
     16 “merchants” with respect to of motor vehicles under DEL. CODE ANN. tit. 6, §§2-
     17 104(1) and 2A-103(3), and “sellers” of motor vehicles under §2-103(1)(d).
     18         612. With respect to leases, Vehicle Manufacturer Defendants are and were
     19 at all relevant times “lessors” of motor vehicles under DEL. CODE ANN. tit. 6, §2A-
     20 103(1)(p).
     21         613. The Class Vehicles are and were at all relevant times “goods” within the
     22 meaning of DEL. CODE ANN. tit. 6, §§2-105(1) and 2A-103(1)(h).
     23         614. In connection with the purchase of all Class Vehicles, Vehicle
     24 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     25 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     26 repairs to vehicles that fail to function properly during normal use. Honda provides
     27 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     28
                                                - 138 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 144 of 579 Page ID #:144




      1 whichever occurs first, and covers any repair or replacement of any part that is
      2 defective in material or workmanship under normal use. Toyota provides a New
      3 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
      4 occurs first, and covers repairs and adjustments needed to correct defects in materials
      5 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
      6 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      7 the repair of any item on a vehicle that is defective in material, workmanship, or
      8 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      9 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     10 replacement of any component manufactured or originally installed by Hyundai that
     11 is defective in material or factory workmanship, under normal use and maintenance.
     12 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     13 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     14 repair or replacement of any component manufactured or originally installed by
     15 Mitsubishi that is defective in material or factory workmanship, under normal use
     16 and maintenance.
     17        615. In addition, Vehicle Manufacturer Defendants’ various oral and written
     18 representations regarding the Class Vehicles’ durability, safety, and performance
     19 constituted express warranties to the Class.
     20        616. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     21 bargain that was reached when the members of the Class purchased or leased their
     22 Class Vehicles.
     23        617. The ACU Defect in the defective airbag systems existed in the Class
     24 Vehicles at the time of sale or lease and within the warranty periods but the members
     25 of the Class had no knowledge of the existence of the defect, which was known and
     26 concealed by the Vehicle Manufacturer Defendants.             Despite the applicable
     27 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     28
                                                - 139 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 145 of 579 Page ID #:145




      1 Class that the Class Vehicles contained the ACU Defect during the warranty periods
      2 in order to wrongfully transfer the costs of repair or replacement of the defective
      3 airbag systems to the members of the Class.
      4         618. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      5 and owners and lessees of these vehicles have lost confidence in the ability of Class
      6 Vehicles to perform the function of safe reliable transportation.
      7         619. The members of the Class could not have reasonably discovered the
      8 ACU Defect.
      9         620. The Vehicle Manufacturer Defendants breached their express
     10 warranties promising to repair and correct a manufacturing defect or defects in
     11 materials or workmanship of any parts they supplied.
     12         621. The Vehicle Manufacturer Defendants further breached their express
     13 warranties by selling Class Vehicles that were defective with respect to materials,
     14 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     15 the defective airbag systems contained the ACU Defect and had an associated safety
     16 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     17 purposes for which passenger vehicles are used because of materials, workmanship,
     18 and manufacture defects preventing airbags and seatbelt pretensioners from
     19 performing as warranted.
     20         622. Specifically, on information and belief, Vehicle Manufacturer
     21 Defendants breached their express warranties (including the implied covenant of
     22 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     23 Vehicles containing defects in material that were never disclosed to the Class; (b)
     24 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     25 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     26 and (d) supplying products and materials that failed to conform to the representations
     27 made by Vehicle Manufacturer Defendants.
     28
                                                 - 140 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 146 of 579 Page ID #:146




      1         623. The Class has given Vehicle Manufacturer Defendants a reasonable
      2 opportunity to cure their breach of express warranty or, alternatively, were not
      3 required to do so because such an opportunity would be unnecessary and futile given
      4 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
      5 neither cure the defect in the Class Vehicles nor resolve the incidental and
      6 consequential damages flowing therefrom.
      7         624. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      8 essential purpose and the recovery of the members of the Class is not limited to the
      9 warranties’ remedies.
     10         625. The Vehicle Manufacturer Defendants were provided notice of the ACU
     11 Defect in the defective airbag systems by numerous consumer complaints made to
     12 their authorized dealers nationwide, complaints to NHTSA, and through their own
     13 testing. Affording Defendants a reasonable opportunity to cure their breach of
     14 written warranties would be unnecessary and futile here because the Vehicle
     15 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     16 information and belief, have refused to repair or replace the defective airbag systems
     17 in the Class Vehicles free of charge within or outside of the warranty periods despite
     18 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     19 applicable warranty periods.
     20         626. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     21 limit recovery to the terms of the express warranties is unconscionable and
     22 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     23 limitations are unenforceable because they knowingly sold or leased a defective
     24 product without informing consumers about the defect. The time limits contained in
     25 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     26 and inadequate to protect Plaintiffs and members of the Class. Among other things,
     27 the members of the Class did not determine these time limitations, the terms of which
     28
                                                 - 141 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 147 of 579 Page ID #:147




      1 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
      2 bargaining power existed between the Vehicle Manufacturer Defendants and the
      3 members of the Class, and the Vehicle Manufacturer Defendants knew or should
      4 have known that the Class Vehicles were defective at the time of sale or lease and
      5 that the defective airbag systems would fail to deploy during an accident.
      6        627. Further, the limited warranties promising to repair and/or correct a
      7 manufacturing defect fail in their essential purpose because the contractual remedies
      8 are insufficient to make the members of the Class whole because, on information and
      9 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     10 adequately provide the promised remedies within a reasonable time.
     11        628. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     12 were inherently defective and did not conform to their warranties and the members
     13 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     14 fraudulent pretenses.
     15        629. The members of the Class have been excused from performance of any
     16 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     17 described herein.
     18        630. As a direct and proximate result of Vehicle Manufacturer Defendants’
     19 breach of express warranties, the members of the Class have been damaged in an
     20 amount to be determined at trial.
     21        631. Accordingly, the Class asserts as additional and/or alternative remedies,
     22 the revocation of acceptance of the goods and the return to the members of the Class
     23 of the purchase price of all Class Vehicles currently owned or leased, and for such
     24 other incidental and consequential damages as allowed.
     25
     26
     27
     28
                                               - 142 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 148 of 579 Page ID #:148




      1               9.     District of Columbia
      2                       DISTRICT OF COLUMBIA COUNT I
      3   VIOLATIONS OF THE CONSUMER PROTECTION PROCEDURES ACT
                          (D.C. CODE §28-3901, ET SEQ.)
      4                   AGAINST ALL DEFENDANTS
      5         632. Plaintiffs bring this claim on behalf of all members of the Class, or
      6 alternatively the members of the Class that reside and/or purchased or leased their
      7 Class Vehicles in District of Columbia, against all Defendants.
      8         633. The members of the Class and Defendants are “persons” within the
      9 meaning of D.C. CODE §28-3901(a)(1). The Class members are “consumers” within
     10 the meaning of D.C. CODE §28-3901(a)(2).
     11         634. Defendants were and are engaged in “trade practices” within the
     12 meaning of D.C. CODE §28-3901(a)(6).
     13         635. The District of Columbia Consumer Protection Procedures Act
     14 (“District of Columbia CPPA”) makes unlawful unfair methods of competition and
     15 unfair or deceptive acts or practices in the conduct of any trade or commerce. D.C.
     16 CODE §28-3901, et seq.
     17         636. In the course of Defendants’ business, Defendants violated the District
     18 of Columbia CPPA by failing to disclose and actively concealing the dangers and
     19 risks posed by the Class Vehicles and/or the defective airbag systems installed in
     20 them, as described above. Specifically, in marketing, offering for sale, and selling
     21 the defective Class Vehicles and/or the defective airbag systems installed in them,
     22 Defendants engaged in one or more of the following unfair or deceptive acts or
     23 practices as defined in D.C. CODE §28-3901, et seq., including representing that the
     24 Class Vehicles and/or the defective airbag systems installed in them have
     25 characteristics or benefits that they do not have; representing that they are of a
     26 particular standard and quality when they are not; and/or advertising them with the
     27 intent not to sell them as advertised.
     28
                                                 - 143 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 149 of 579 Page ID #:149




      1         637. Defendants have known of the ACU Defect in their defective airbag
      2 systems and failed to disclose and actively concealed the dangers and risks posed by
      3 the Class Vehicles and/or the defective airbag systems installed in them.
      4         638. By failing to disclose and by actively concealing the ACU Defect in the
      5 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      6 them as safe, reliable, and of high quality, and by presenting themselves as reputable
      7 manufacturers that value safety, Defendants engaged in unfair or deceptive business
      8 practices in violation of the District of Columbia CPPA. Defendants deliberately
      9 withheld the information about the propensity of the defective airbag systems to fail
     10 to deploy during an accident, in order to ensure that consumers would purchase the
     11 Class Vehicles.
     12         639. In the course of Defendants’ business, they willfully failed to disclose
     13 and actively concealed the dangerous risks posed by the many safety issues and
     14 serious defect discussed above. Defendants compounded the deception by repeatedly
     15 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     16 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     17 that value safety.
     18         640. Defendants’ unfair or deceptive acts or practices, including these
     19 concealments, omissions, and suppressions of material facts, had a tendency or
     20 capacity to mislead, tended to create a false impression in consumers, were likely to
     21 and did in fact deceive reasonable consumers, including the members of the Class,
     22 about the true safety and reliability of Class Vehicles and/or the defective airbag
     23 systems installed in them, the quality of Defendants’ brands, and the true value of the
     24 Class Vehicles.
     25         641. Defendants intentionally and knowingly misrepresented material facts
     26 regarding the Class Vehicles and/or the defective airbag systems installed in them
     27 with an intent to mislead the members of the Class.
     28
                                                - 144 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 150 of 579 Page ID #:150




      1        642. Defendants knew or should have known that their conduct violated the
      2 District of Columbia CPPA.
      3        643. As alleged above, Defendants made material statements about the safety
      4 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      5 them that were either false or misleading.
      6        644. To protect their profits and to avoid remediation costs and a public
      7 relations nightmare, Defendants concealed the dangers and risks posed by the Class
      8 Vehicles and/or the defective airbag systems installed in them and their tragic
      9 consequences, and allowed unsuspecting new and used car purchasers to continue to
     10 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     11 vehicles.
     12        645. Defendants owed the members of the Class a duty to disclose the true
     13 safety and reliability of the Class Vehicles and/or the defective airbag systems
     14 installed in them because Defendants:
     15               (a)   possessed exclusive knowledge of the dangers and risks posed
     16                     by the foregoing;
     17               (b)   intentionally concealed the foregoing from the Class; and/or
     18               (c)   made incomplete representations about the safety and reliability
     19                     of the foregoing generally, while purposefully withholding
     20                     material facts from the Class that contradicted these
     21                     representations.
     22        646. Because Defendants fraudulently concealed the ACU Defect in Class
     23 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     24 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     25 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     26 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     27 significantly less than they otherwise would be.
     28
                                                - 145 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 151 of 579 Page ID #:151




      1         647. Defendants’ failure to disclose and active concealment of the dangers
      2 and risks posed by the defective airbag systems in Class Vehicles were material to
      3 the members of the Class. A vehicle made by a reputable manufacturer of safe
      4 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
      5 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      6 them.
      7         648. The members of the Class suffered ascertainable loss caused by
      8 Defendants’ misrepresentations and their failure to disclose material information.
      9 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     10 defective airbag systems installed in them, and Defendants’ complete disregard for
     11 safety, the members of the Class either would have paid less for their vehicles or
     12 would not have purchased or leased them at all. The members of the Class had no
     13 way of discerning that Defendants’ representations were false and misleading, or
     14 otherwise learning the facts that Defendants had concealed or failed to disclose.
     15         649. The members of the Class did not receive the benefit of their bargain as
     16 a result of Defendants’ misconduct.
     17         650. Defendants’ violations present a continuing risk to the members of the
     18 Class, as well as to the general public.
     19         651. Defendants’ unlawful acts and practices complained of herein affect the
     20 public interest.
     21         652. As a direct and proximate result of Defendants’ violations of the District
     22 of Columbia CPPA, the members of the Class have suffered injury-in-fact and/or
     23 actual damage.
     24         653. Pursuant to D.C. CODE §28-3901, the Class seeks an order awarding
     25 damages, treble and/or punitive damages, and any other just and proper relief
     26 available under the District of Columbia CPPA.
     27
     28
                                                   - 146 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 152 of 579 Page ID #:152




      1                       DISTRICT OF COLUMBIA COUNT II
      2                      BREACH OF IMPLIED WARRANTIES
                       (D.C. CODE §§28:2-314, 28:2A-103, AND 28:2A-212)
      3                         AGAINST ALL DEFENDANTS
      4         654. Plaintiffs bring this claim on behalf of all members of the Class, or
      5 alternatively the members of the Class that reside and/or purchased or leased their
      6 Class Vehicles in District of Columbia, against all Defendants.
      7         655. Defendants are and were at all relevant times “merchants” with respect
      8 to motor vehicles and/or ACUs under D.C. CODE §28:2-104(1) and 28:2A-
      9 103(a)(20), and “sellers” of motor vehicles and/or ACUs under §28:2-103(1)(d).
     10         656. With respect to leases, Vehicle Manufacturer Defendants are and were
     11 at all relevant times “lessors” of motor vehicles under D.C. CODE §28:2A-103(a)(16).
     12         657. The Class Vehicles and/or the defective ACUs installed in them are and
     13 were at all relevant times “goods” within the meaning of D.C. CODE §§28:2-105(1)
     14 and 28:2A-103(a)(8).
     15         658. A warranty that the Class Vehicles and/or the defective ACUs installed
     16 in them were in merchantable condition and fit for the ordinary purpose for which
     17 such goods are used is implied by law pursuant to D.C. CODE §§28:2-314 and 28:2A-
     18 212.
     19         659. In addition, a warranty that the Class Vehicles and/or the defective
     20 ACUs installed in them were fit for their particular purpose is implied by law
     21 pursuant to D.C. CODE §28:2-315. Defendants knew at the time of sale of the Class
     22 Vehicles and/or the defective ACUs installed in them, that the Class intended to use
     23 the vehicles in a manner requiring a particular standard of performance and
     24 durability, and that the Class was relying on Defendants’ skill and judgment to
     25 furnish suitable products for this particular purpose.
     26         660. The Class Vehicles and/or the defective ACUs installed in them, when
     27 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     28
                                                - 147 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 153 of 579 Page ID #:153




      1 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
      2 a result of their inherent defects, as detailed above. Specifically, they are inherently
      3 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
      4 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
      5 and reduces their value.
      6        661. Defendants were provided notice of these issues by the numerous
      7 consumer complaints against them regarding the ACU Defect, by numerous
      8 individual letters and communications sent by Plaintiffs and others within a
      9 reasonable amount of time after the allegations of the ACU Defect became public,
     10 and by internal and NHTSA investigations, inter alia.
     11        662. As a direct and proximate result of Defendants’ breach of the implied
     12 warranty of merchantability, the members of the Class have been damaged in an
     13 amount to be proven at trial.
     14                      DISTRICT OF COLUMBIA COUNT III
     15                    BREACH OF EXPRESS WARRANTY
                    (D.C. CODE §§28:2-313, 28:2A-103, AND 28:2A-210)
     16         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     17        663. Plaintiffs bring this claim on behalf of all members of the Class, or
     18 alternatively the members of the Class that reside and/or purchased or leased their
     19 Class Vehicles in District of Columbia, against the Vehicle Manufacturer
     20 Defendants.
     21        664. Vehicle Manufacturer Defendants are and were at all relevant times
     22 “merchants” with respect to of motor vehicles under D.C. CODE §§28:2-104(1) and
     23 28:2A-103(a)(20), and “sellers” of motor vehicles under §28:2-103(1)(d)
     24        665. With respect to leases, Vehicle Manufacturer Defendants are and were
     25 at all relevant times “lessors” of motor vehicles under D.C. CODE §28:2A-103(a)(16).
     26        666. The Class Vehicles are and were at all relevant times “goods” within the
     27 meaning of D.C. CODE §§28:2-105(1) and 28:2A-103(a)(8).
     28
                                                 - 148 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 154 of 579 Page ID #:154




      1         667. In connection with the purchase of all Class Vehicles, Vehicle
      2 Manufacturer Defendants provided express warranties. Kia provides a limited basic
      3 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      4 repairs to vehicles that fail to function properly during normal use. Honda provides
      5 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
      6 whichever occurs first, and covers any repair or replacement of any part that is
      7 defective in material or workmanship under normal use. Toyota provides a New
      8 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
      9 occurs first, and covers repairs and adjustments needed to correct defects in materials
     10 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     11 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     12 the repair of any item on a vehicle that is defective in material, workmanship, or
     13 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     14 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     15 replacement of any component manufactured or originally installed by Hyundai that
     16 is defective in material or factory workmanship, under normal use and maintenance.
     17 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     18 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     19 repair or replacement of any component manufactured or originally installed by
     20 Mitsubishi that is defective in material or factory workmanship, under normal use
     21 and maintenance.
     22         668. In addition, Vehicle Manufacturer Defendants’ various oral and written
     23 representations regarding the Class Vehicles’ durability, safety, and performance
     24 constituted express warranties to the Class.
     25         669. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     26 bargain that was reached when the members of the Class purchased or leased their
     27 Class Vehicles.
     28
                                                - 149 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 155 of 579 Page ID #:155




      1         670. The ACU Defect in the defective airbag systems existed in the Class
      2 Vehicles at the time of sale or lease and within the warranty periods but the members
      3 of the Class had no knowledge of the existence of the defect, which was known and
      4 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
      5 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
      6 Class that the Class Vehicles contained the ACU Defect during the warranty periods
      7 in order to wrongfully transfer the costs of repair or replacement of the defective
      8 airbag systems to the members of the Class.
      9         671. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     10 and owners and lessees of these vehicles have lost confidence in the ability of Class
     11 Vehicles to perform the function of safe reliable transportation.
     12         672. The members of the Class could not have reasonably discovered the
     13 ACU Defect.
     14         673. The Vehicle Manufacturer Defendants breached their express
     15 warranties promising to repair and correct a manufacturing defect or defects in
     16 materials or workmanship of any parts they supplied.
     17         674. The Vehicle Manufacturer Defendants further breached their express
     18 warranties by selling Class Vehicles that were defective with respect to materials,
     19 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     20 the defective airbag systems contained the ACU Defect and had an associated safety
     21 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     22 purposes for which passenger vehicles are used because of materials, workmanship,
     23 and manufacture defects preventing airbags and seatbelt pretensioners from
     24 performing as warranted.
     25         675. Specifically, on information and belief, Vehicle Manufacturer
     26 Defendants breached their express warranties (including the implied covenant of
     27 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     28
                                                - 150 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 156 of 579 Page ID #:156




      1 Vehicles containing defects in material that were never disclosed to the Class; (b)
      2 failing to repair or replace the defective Class Vehicles at no cost within the warranty
      3 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
      4 and (d) supplying products and materials that failed to conform to the representations
      5 made by Vehicle Manufacturer Defendants.
      6         676. The Class has given Vehicle Manufacturer Defendants a reasonable
      7 opportunity to cure their breach of express warranty or, alternatively, were not
      8 required to do so because such an opportunity would be unnecessary and futile given
      9 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     10 neither cure the defect in the Class Vehicles nor resolve the incidental and
     11 consequential damages flowing therefrom.
     12         677. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     13 essential purpose and the recovery of the members of the Class is not limited to the
     14 warranties’ remedies.
     15         678. The Vehicle Manufacturer Defendants were provided notice of the ACU
     16 Defect in the defective airbag systems by numerous consumer complaints made to
     17 their authorized dealers nationwide, complaints to NHTSA, and through their own
     18 testing. Affording Defendants a reasonable opportunity to cure their breach of
     19 written warranties would be unnecessary and futile here because the Vehicle
     20 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     21 information and belief, have refused to repair or replace the defective airbag systems
     22 in the Class Vehicles free of charge within or outside of the warranty periods despite
     23 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     24 applicable warranty periods.
     25         679. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     26 limit recovery to the terms of the express warranties is unconscionable and
     27 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     28
                                                 - 151 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 157 of 579 Page ID #:157




      1 limitations are unenforceable because they knowingly sold or leased a defective
      2 product without informing consumers about the defect. The time limits contained in
      3 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
      4 and inadequate to protect Plaintiffs and members of the Class. Among other things,
      5 the members of the Class did not determine these time limitations, the terms of which
      6 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
      7 bargaining power existed between the Vehicle Manufacturer Defendants and the
      8 members of the Class, and the Vehicle Manufacturer Defendants knew or should
      9 have known that the Class Vehicles were defective at the time of sale or lease and
     10 that the defective airbag systems would fail to deploy during an accident.
     11        680. Further, the limited warranties promising to repair and/or correct a
     12 manufacturing defect fail in their essential purpose because the contractual remedies
     13 are insufficient to make the members of the Class whole because, on information and
     14 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     15 adequately provide the promised remedies within a reasonable time.
     16        681. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     17 were inherently defective and did not conform to their warranties and the members
     18 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     19 fraudulent pretenses.
     20        682. The members of the Class have been excused from performance of any
     21 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     22 described herein.
     23        683. As a direct and proximate result of Vehicle Manufacturer Defendants’
     24 breach of express warranties, the members of the Class have been damaged in an
     25 amount to be determined at trial.
     26        684. Accordingly, the Class asserts as additional and/or alternative remedies,
     27 the revocation of acceptance of the goods and the return to the members of the Class
     28
                                               - 152 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 158 of 579 Page ID #:158




      1 of the purchase price of all Class Vehicles currently owned or leased, and for such
      2 other incidental and consequential damages as allowed.
      3               10.   Florida
      4                                 FLORIDA COUNT I
      5       VIOLATION OF FLORIDA’S UNFAIR AND DECEPTIVE TRADE
                                  PRACTICES ACT
      6                    (FLA. STAT. §501.201, ET SEQ.)
                            AGAINST ALL DEFENDANTS
      7
      8        685. Plaintiffs Maximillian Accetta, Jan Freyman, Maureen Heiner, Jessica
      9 Kelly, Fredericka McPherson, Pedro Sepulveda Ramirez, Curtis Resta, Moises Senti,
     10 Vania Silva, and Gerald Strauss (for the purposes of this section, “Plaintiffs”) bring
     11 this claim on behalf of themselves and all members of the Class, or alternatively the
     12 members of the Class that reside and/or purchased or leased their Class Vehicles in
     13 Florida, against all Defendants.
     14        686. Plaintiffs and the members of the Class are “consumers” within the
     15 meaning of FLA. STAT. §501.203(7).
     16        687. Defendants were and are engaged in “trade” or “commerce” within the
     17 meaning of FLA. STAT. §501.203(8).
     18        688. The Florida Deceptive and Unfair Trade Practices Act (“Florida
     19 DUTPA”) makes unlawful “[u]nfair methods of competition, unconscionable acts or
     20 practices, and unfair or deceptive acts or practices in the conduct of any trade or
     21 commerce.” FLA. STAT. §501.204(1).
     22        689. In the course of Defendants’ business, Defendants violated the Florida
     23 DUTPA by failing to disclose and actively concealing the dangers and risks posed by
     24 the Class Vehicles and/or the defective airbag systems installed in them, as described
     25 above. Specifically, in marketing, offering for sale, and selling the defective Class
     26 Vehicles and/or the defective airbag systems installed in them, Defendants engaged
     27 in one or more of the following unfair or deceptive acts or practices prohibited by
     28
                                                - 153 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 159 of 579 Page ID #:159




      1 FLA. STAT. §501.204(1), including representing that the Class Vehicles and/or the
      2 defective airbag systems installed in them have characteristics or benefits that they
      3 do not have; representing that they are of a particular standard and quality when they
      4 are not; advertising them with the intent not to sell them as advertised; engaging in
      5 other conduct which created a likelihood of confusion or of misunderstanding; and/or
      6 using or employing deception, fraud false pretense, false promise or
      7 misrepresentation, or the concealment, suppression, or omission of a material fact
      8 with intent that others rely upon such concealment, suppression, or omission, in
      9 connection with the advertisement and the sale of the Class Vehicles and/or the
     10 defective airbag systems installed in them.
     11         690. Defendants have known of the ACU Defect in their defective airbag
     12 systems and failed to disclose and actively concealed the dangers and risks posed by
     13 the Class Vehicles and/or the defective airbag systems installed in them.
     14         691. By failing to disclose and by actively concealing the ACU Defect in the
     15 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     16 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     17 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     18 practices in violation of the Florida DUTPA. Defendants deliberately withheld the
     19 information about the propensity of the defective airbag systems to fail to deploy
     20 during an accident, in order to ensure that consumers would purchase the Class
     21 Vehicles.
     22         692. In the course of Defendants’ business, they willfully failed to disclose
     23 and actively concealed the dangerous risks posed by the many safety issues and
     24 serious defect discussed above. Defendants compounded the deception by repeatedly
     25 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     26 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     27 that value safety.
     28
                                                - 154 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 160 of 579 Page ID #:160




      1        693. Defendants’ unfair or deceptive acts or practices, including these
      2 concealments, omissions, and suppressions of material facts, had a tendency or
      3 capacity to mislead, tended to create a false impression in consumers, were likely to
      4 and did in fact deceive reasonable consumers, including Plaintiffs and the members
      5 of the Class, about the true safety and reliability of Class Vehicles and/or the
      6 defective airbag systems installed in them, the quality of Defendants’ brands, and the
      7 true value of the Class Vehicles.
      8        694. Defendants intentionally and knowingly misrepresented material facts
      9 regarding the Class Vehicles and/or the defective airbag systems installed in them
     10 with an intent to mislead Plaintiffs and the members of the Class.
     11        695. Defendants knew or should have known that their conduct violated the
     12 Florida DUTPA.
     13        696. As alleged above, Defendants made material statements about the safety
     14 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     15 them that were either false or misleading.
     16        697. To protect their profits and to avoid remediation costs and a public
     17 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     18 Vehicles and/or the defective airbag systems installed in them and their tragic
     19 consequences, and allowed unsuspecting new and used car purchasers to continue to
     20 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     21 vehicles.
     22        698. Defendants owed Plaintiffs and the members of the Class a duty to
     23 disclose the true safety and reliability of the Class Vehicles and/or the defective
     24 airbag systems installed in them because Defendants:
     25               (a)   possessed exclusive knowledge of the dangers and risks posed
     26                     by the foregoing;
     27
     28
                                                - 155 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 161 of 579 Page ID #:161




      1               (b)   intentionally concealed the foregoing from Plaintiffs and the
      2                     Class; and/or
      3               (c)   made incomplete representations about the safety and reliability
      4                     of the foregoing generally, while purposefully withholding
      5                     material facts from Plaintiffs and the Class that contradicted
      6                     these representations.
      7        699. Because Defendants fraudulently concealed the ACU Defect in Class
      8 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
      9 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     10 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     11 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     12 significantly less than they otherwise would be.
     13        700. Defendants’ failure to disclose and active concealment of the dangers
     14 and risks posed by the defective airbag systems in Class Vehicles were material to
     15 Plaintiffs and the members of the Class. A vehicle made by a reputable manufacturer
     16 of safe vehicles is worth more than an otherwise comparable vehicle made by a
     17 disreputable manufacturer of unsafe vehicles that conceals defects rather than
     18 promptly remedies them.
     19        701. Plaintiffs and the members of the Class suffered ascertainable loss
     20 caused by Defendants’ misrepresentations and their failure to disclose material
     21 information. Had they been aware of the ACU Defect that existed in the Class
     22 Vehicles and/or the defective airbag systems installed in them, and Defendants’
     23 complete disregard for safety, Plaintiffs and the members of the Class either would
     24 have paid less for their vehicles or would not have purchased or leased them at all.
     25 Plaintiffs and the members of the Class had no way of discerning that Defendants’
     26 representations were false and misleading, or otherwise learning the facts that
     27 Defendants had concealed or failed to disclose.
     28
                                               - 156 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 162 of 579 Page ID #:162




      1        702. Plaintiffs and the members of the Class did not receive the benefit of
      2 their bargain as a result of Defendants’ misconduct.
      3        703. As a direct and proximate result of Defendants’ violations of the Florida
      4 DUTPA, Plaintiffs and the members of the Class have suffered injury-in-fact and/or
      5 actual damage.
      6                                FLORIDA COUNT II
      7                    BREACH OF IMPLIED WARRANTIES
                    (FLA. STAT. §§672.314, 672.315, 680.212, AND 680.1031)
      8                       AGAINST ALL DEFENDANTS
      9        704. Plaintiffs Maximillian Accetta, Jan Freyman, Maureen Heiner, Jessica
     10 Kelly, Fredericka McPherson, Pedro Sepulveda Ramirez, Curtis Resta, Moises Senti,
     11 Vania Silva, and Gerald Strauss (for the purposes of this section, “Plaintiffs”) bring
     12 this claim on behalf of themselves and all members of the Class, or alternatively the
     13 members of the Class that reside and/or purchased or leased their Class Vehicles in
     14 Florida, against all Defendants.
     15        705. Defendants are and were at all relevant times “merchants” with respect
     16 to motor vehicles and/or ACUs under FLA. STAT. §§672.104(1) and 680.1031(3)(k),
     17 and “sellers” of motor vehicles and/or ACUs under §672.103(1)(d).
     18        706. With respect to leases, Vehicle Manufacturer Defendants are and were
     19 at all relevant times “lessors” of motor vehicles under FLA. STAT. §680.1031(1)(p).
     20        707. The Class Vehicles and/or the defective ACUs installed in them are and
     21 were at all relevant times “goods” within the meaning of FLA. STAT. §§672.105(1)
     22 and 680.1031(1)(h).
     23        708. A warranty that the Class Vehicles and/or the defective ACUs installed
     24 in them were in merchantable condition and fit for the ordinary purpose for which
     25 such goods are used is implied by law pursuant to FLA. STAT. §672.314.
     26        709. In addition, a warranty that the Class Vehicles and/or the defective
     27 ACUs installed in them were fit for their particular purpose is implied by law
     28
                                                - 157 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 163 of 579 Page ID #:163




      1 pursuant to FLA. STAT. §672.315. Defendants knew at the time of sale of the Class
      2 Vehicles and/or the defective ACUs installed in them, that Plaintiffs and the Class
      3 intended to use the vehicles in a manner requiring a particular standard of
      4 performance and durability, and that Plaintiffs and the Class were relying on
      5 Defendants’ skill and judgment to furnish suitable products for this particular
      6 purpose.
      7         710. The Class Vehicles and/or the defective ACUs installed in them, when
      8 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      9 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     10 a result of their inherent defects, as detailed above. Specifically, they are inherently
     11 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     12 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     13 and reduces their value.
     14         711. Defendants were provided notice of these issues by the numerous
     15 consumer complaints against them regarding the ACU Defect, by numerous
     16 individual letters and communications sent by Plaintiffs and others within a
     17 reasonable amount of time after the allegations of the ACU Defect became public,
     18 and by internal and NHTSA investigations, inter alia.
     19         712. As a direct and proximate result of Defendants’ breach of the implied
     20 warranty of merchantability, Plaintiffs and the members of the Class have been
     21 damaged in an amount to be proven at trial.
     22                                 FLORIDA COUNT III
     23                  BREACH OF EXPRESS WARRANTY
                      (FLA. STAT. §672.313, 680.21, AND 680.1031)
     24         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     25         713. Plaintiffs Maximillian Accetta, Jan Freyman, Maureen Heiner, Jessica
     26 Kelly, Fredericka McPherson, Pedro Sepulveda Ramirez, Curtis Resta, Moises Senti,
     27 and Vania Silva, and Gerald Strauss (for the purposes of this section, “Plaintiffs”)
     28
                                                 - 158 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 164 of 579 Page ID #:164




      1 bring this claim on behalf of themselves and all members of the Class, or alternatively
      2 the members of the Class that reside and/or purchased or leased their Class Vehicles
      3 in Florida, against the Vehicle Manufacturer Defendants.
      4         714. Vehicle Manufacturer Defendants are and were at all relevant times
      5 “merchants” with respect to of motor vehicles under FLA. STAT. §§672.104(1) and
      6 680.1031(3)(k), and “sellers” of motor vehicles under §672.103(1)(d).
      7         715. With respect to leases, Vehicle Manufacturer Defendants are and were
      8 at all relevant times “lessors” of motor vehicles under FLA. STAT. §680.1031(1)(p).
      9         716. The Class Vehicles are and were at all relevant times “goods” within the
     10 meaning of FLA. STAT. §§672.105(1) and 680.1031(1)(h).
     11         717. In connection with the purchase of all Class Vehicles, Vehicle
     12 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     13 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     14 repairs to vehicles that fail to function properly during normal use. Honda provides
     15 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     16 whichever occurs first, and covers any repair or replacement of any part that is
     17 defective in material or workmanship under normal use. Toyota provides a New
     18 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     19 occurs first, and covers repairs and adjustments needed to correct defects in materials
     20 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     21 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     22 the repair of any item on a vehicle that is defective in material, workmanship, or
     23 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     24 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     25 replacement of any component manufactured or originally installed by Hyundai that
     26 is defective in material or factory workmanship, under normal use and maintenance.
     27 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     28
                                                - 159 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 165 of 579 Page ID #:165




      1 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      2 repair or replacement of any component manufactured or originally installed by
      3 Mitsubishi that is defective in material or factory workmanship, under normal use
      4 and maintenance.
      5          718. In addition, Vehicle Manufacturer Defendants’ various oral and written
      6 representations regarding the Class Vehicles’ durability, safety, and performance
      7 constituted express warranties to Plaintiffs and the Class.
      8          719. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      9 bargain that was reached when Plaintiffs and the members of the Class purchased or
     10 leased their Class Vehicles.
     11          720. The ACU Defect in the defective airbag systems existed in the Class
     12 Vehicles at the time of sale or lease and within the warranty periods but Plaintiffs and
     13 the members of the Class had no knowledge of the existence of the defect, which was
     14 known and concealed by the Vehicle Manufacturer Defendants.                Despite the
     15 applicable warranties, the Vehicle Manufacturer Defendants failed to inform
     16 Plaintiffs and the members of the Class that the Class Vehicles contained the ACU
     17 Defect during the warranty periods in order to wrongfully transfer the costs of repair
     18 or replacement of the defective airbag systems to Plaintiffs and the members of the
     19 Class.
     20          721. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     21 and owners and lessees of these vehicles have lost confidence in the ability of Class
     22 Vehicles to perform the function of safe reliable transportation.
     23          722. Plaintiffs and the members of the Class could not have reasonably
     24 discovered the ACU Defect.
     25          723. The Vehicle Manufacturer Defendants breached their express
     26 warranties promising to repair and correct a manufacturing defect or defects in
     27 materials or workmanship of any parts they supplied.
     28
                                                 - 160 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 166 of 579 Page ID #:166




      1         724. The Vehicle Manufacturer Defendants further breached their express
      2 warranties by selling Class Vehicles that were defective with respect to materials,
      3 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
      4 the defective airbag systems contained the ACU Defect and had an associated safety
      5 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
      6 purposes for which passenger vehicles are used because of materials, workmanship,
      7 and manufacture defects preventing airbags and seatbelt pretensioners from
      8 performing as warranted.
      9         725. Specifically, on information and belief, Vehicle Manufacturer
     10 Defendants breached their express warranties (including the implied covenant of
     11 good faith and fair dealing) by: (a) knowingly providing Plaintiffs and the Class with
     12 Class Vehicles containing defects in material that were never disclosed to Plaintiffs
     13 and the Class; (b) failing to repair or replace the defective Class Vehicles at no cost
     14 within the warranty period; (c) ignoring, delaying responses to, and denying warranty
     15 claims in bad faith; and (d) supplying products and materials that failed to conform
     16 to the representations made by Vehicle Manufacturer Defendants.
     17         726. Plaintiffs and the Class have given Vehicle Manufacturer Defendants a
     18 reasonable opportunity to cure their breach of express warranty or, alternatively, were
     19 not required to do so because such an opportunity would be unnecessary and futile
     20 given that the repairs or replacements offered by Vehicle Manufacturer Defendants
     21 can neither cure the defect in the Class Vehicles nor resolve the incidental and
     22 consequential damages flowing therefrom.
     23         727. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     24 essential purpose and the recovery of Plaintiffs and the members of the Class is not
     25 limited to the warranties’ remedies.
     26         728. The Vehicle Manufacturer Defendants were provided notice of the ACU
     27 Defect in the defective airbag systems by numerous consumer complaints made to
     28
                                                - 161 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 167 of 579 Page ID #:167




      1 their authorized dealers nationwide, complaints to NHTSA, and through their own
      2 testing. Affording Defendants a reasonable opportunity to cure their breach of
      3 written warranties would be unnecessary and futile here because the Vehicle
      4 Manufacturer Defendants have known of and concealed the ACU Defect and, on
      5 information and belief, have refused to repair or replace the defective airbag systems
      6 in the Class Vehicles free of charge within or outside of the warranty periods despite
      7 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
      8 applicable warranty periods.
      9         729. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     10 limit recovery to the terms of the express warranties is unconscionable and
     11 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     12 limitations are unenforceable because they knowingly sold or leased a defective
     13 product without informing consumers about the defect. The time limits contained in
     14 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     15 and inadequate to protect Plaintiffs and the members of the Class. Among other
     16 things, Plaintiffs and the members of the Class did not determine these time
     17 limitations, the terms of which unreasonably favored the Vehicle Manufacturer
     18 Defendants. A gross disparity in bargaining power existed between the Vehicle
     19 Manufacturer Defendants and Plaintiffs and the members of the Class, and the
     20 Vehicle Manufacturer Defendants knew or should have known that the Class
     21 Vehicles were defective at the time of sale or lease and that the defective airbag
     22 systems would fail to deploy during an accident.
     23         730. Further, the limited warranties promising to repair and/or correct a
     24 manufacturing defect fail in their essential purpose because the contractual remedies
     25 are insufficient to make Plaintiffs and the members of the Class whole because, on
     26 information and belief, the Vehicle Manufacturer Defendants have failed and/or have
     27 refused to adequately provide the promised remedies within a reasonable time.
     28
                                                 - 162 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 168 of 579 Page ID #:168




      1        731. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      2 were inherently defective and did not conform to their warranties, and Plaintiffs and
      3 the members of the Class were induced to purchase or lease the Class Vehicles under
      4 false and/or fraudulent pretenses.
      5        732. Plaintiffs and the members of the Class have been excused from
      6 performance of any warranty obligations as a result of the Vehicle Manufacturer
      7 Defendants’ conduct described herein.
      8        733. As a direct and proximate result of Vehicle Manufacturer Defendants’
      9 breach of express warranties, Plaintiffs and the members of the Class have been
     10 damaged in an amount to be determined at trial.
     11        734. Accordingly, Plaintiffs and the Class assert as additional and/or
     12 alternative remedies, the revocation of acceptance of the goods and the return to the
     13 members of the Class of the purchase price of all Class Vehicles currently owned or
     14 leased, and such other incidental and consequential damages as allowed.
     15               11.   Georgia
     16                                GEORGIA COUNT I
     17        VIOLATIONS OF GEORGIA’S UNIFORM DECEPTIVE TRADE
                                PRACTICES ACT
     18                 (GA. CODE ANN. §10-1-370, ET SEQ.)
                           AGAINST ALL DEFENDANTS
     19
     20        735. Plaintiff Ann Marie Gray (for the purposes of this section, “Plaintiff”)
     21 brings this claim on behalf of herself and all members of the Class, or alternatively
     22 the members of the Class that reside and/or purchased or leased their Class Vehicles
     23 in Georgia, against all Defendants.
     24        736. Plaintiff, the members of the Class, and Defendants are “persons” within
     25 the meaning of the Georgia Uniform Deceptive Trade Practices Act (“Georgia
     26 UDTPA”), GA. CODE ANN. §10-1-371(5)
     27
     28
                                                - 163 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 169 of 579 Page ID #:169




      1        737. The Georgia UDTPA prohibits any “deceptive trade practice,” which
      2 include misrepresenting the “standard, quality, or grade” of goods or services, and
      3 engaging “in any other conduct which similarly creates a likelihood of confusion or
      4 of misunderstanding.” GA. CODE ANN. §10-1-372(a).
      5        738. In the course of Defendants’ business, Defendants violated the Georgia
      6 UDTPA by failing to disclose and actively concealing the dangers and risks posed by
      7 the Class Vehicles and/or the defective airbag systems installed in them, as described
      8 above. Specifically, in marketing, offering for sale, and selling the defective Class
      9 Vehicles and/or the defective airbag systems installed in them, Defendants engaged
     10 in one or more of the following deceptive trade practices, including representing that
     11 the Class Vehicles and/or the defective airbag systems installed in them have
     12 characteristics or benefits that they do not have; representing that they are of a
     13 particular standard and quality when they are not; advertising them with the intent
     14 not to sell them as advertised; and/or engaging in other conduct which created a
     15 likelihood of confusion or of misunderstanding.
     16        739. Defendants have known of the ACU Defect in their defective airbag
     17 systems and failed to disclose and actively concealed the dangers and risks posed by
     18 the Class Vehicles and/or the defective airbag systems installed in them.
     19        740. By failing to disclose and by actively concealing the ACU Defect in the
     20 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     21 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     22 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     23 practices in violation of the Georgia UDTPA. Defendants deliberately withheld the
     24 information about the propensity of the defective airbag systems to fail to deploy
     25 during an accident, in order to ensure that consumers would purchase the Class
     26 Vehicles.
     27
     28
                                                - 164 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 170 of 579 Page ID #:170




      1         741. In the course of Defendants’ business, they willfully failed to disclose
      2 and actively concealed the dangerous risks posed by the many safety issues and
      3 serious defect discussed above. Defendants compounded the deception by repeatedly
      4 asserting that the Class Vehicles and/or the defective airbag systems installed in them
      5 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
      6 that value safety.
      7         742. Defendants’ unfair or deceptive acts or practices, including these
      8 concealments, omissions, and suppressions of material facts, had a tendency or
      9 capacity to mislead, tended to create a false impression in consumers, were likely to
     10 and did in fact deceive reasonable consumers, including Plaintiff and the members of
     11 the Class, about the true safety and reliability of Class Vehicles and/or the defective
     12 airbag systems installed in them, the quality of Defendants’ brands, and the true value
     13 of the Class Vehicles.
     14         743. Defendants intentionally and knowingly misrepresented material facts
     15 regarding the Class Vehicles and/or the defective airbag systems installed in them
     16 with an intent to mislead Plaintiff and the members of the Class.
     17         744. Defendants knew or should have known that their conduct violated the
     18 Georgia UDTPA.
     19         745. As alleged above, Defendants made material statements about the safety
     20 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     21 them that were either false or misleading.
     22         746. To protect their profits and to avoid remediation costs and a public
     23 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     24 Vehicles and/or the defective airbag systems installed in them and their tragic
     25 consequences, and allowed unsuspecting new and used car purchasers to continue to
     26 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     27 vehicles.
     28
                                                - 165 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 171 of 579 Page ID #:171




      1        747. Defendants owed Plaintiff and the members of the Class a duty to
      2 disclose the true safety and reliability of the Class Vehicles and/or the defective
      3 airbag systems installed in them because Defendants:
      4               (a)   possessed exclusive knowledge of the dangers and risks posed
      5                     by the foregoing;
      6               (b)   intentionally concealed the foregoing from Plaintiff and the
      7                     Class; and/or
      8               (c)   made incomplete representations about the safety and reliability
      9                     of the foregoing generally, while purposefully withholding
     10                     material facts from Plaintiff and the Class that contradicted these
     11                     representations.
     12        748. Because Defendants fraudulently concealed the ACU Defect in Class
     13 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     14 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     15 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     16 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     17 significantly less than they otherwise would be.
     18        749. Defendants’ failure to disclose and active concealment of the dangers
     19 and risks posed by the defective airbag systems in Class Vehicles were material to
     20 Plaintiff and the members of the Class. A vehicle made by a reputable manufacturer
     21 of safe vehicles is worth more than an otherwise comparable vehicle made by a
     22 disreputable manufacturer of unsafe vehicles that conceals defects rather than
     23 promptly remedies them.
     24        750. Plaintiff and the members of the Class suffered ascertainable loss caused
     25 by Defendants’ misrepresentations and their failure to disclose material information.
     26 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     27 defective airbag systems installed in them, and Defendants’ complete disregard for
     28
                                                - 166 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 172 of 579 Page ID #:172




      1 safety, Plaintiff and the members of the Class either would have paid less for their
      2 vehicles or would not have purchased or leased them at all. Plaintiff and the members
      3 of the Class had no way of discerning that Defendants’ representations were false and
      4 misleading, or otherwise learning the facts that Defendants had concealed or failed
      5 to disclose.
      6         751. Plaintiff and the members of the Class did not receive the benefit of their
      7 bargain as a result of Defendants’ misconduct.
      8         752. As a direct and proximate result of Defendants’ violations of the
      9 Georgia UDTPA, Plaintiff and the members of the Class have suffered injury-in-fact
     10 and/or actual damage.
     11         753. Pursuant to GA. CODE ANN. §10-1-373, Plaintiff and the members of the
     12 Class seek any such orders or judgments as may be necessary to restore to Plaintiff
     13 and the members of the Class any money acquired by deceptive trade practices,
     14 including restitution and/or restitutionary disgorgement, and any other just and proper
     15 relief available under the Georgia UDTPA.
     16                                 GEORGIA COUNT II
     17                  BREACH OF IMPLIED WARRANTIES
              (GA. CODE ANN. §§11-2A-103, 11-2A-212, 11-2-314, AND 11-2-315)
     18                     AGAINST ALL DEFENDANTS
     19         754. Plaintiff Ann Marie Gray (for the purposes of this section, “Plaintiff”)
     20 brings this claim on behalf of herself and all members of the Class, or alternatively
     21 the members of the Class that reside and/or purchased or leased their Class Vehicles
     22 in Georgia, against all Defendants.
     23         755. Defendants are and were at all relevant times “merchants” with respect
     24 to motor vehicles and/or ACUs under GA. CODE ANN. §§11-2-104(1) and 11-2A-
     25 103(3), and “sellers” of motor vehicles and/or ACUs under §11-2-103(1)(d).
     26
     27
     28
                                                 - 167 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 173 of 579 Page ID #:173




      1         756. With respect to leases, Vehicle Manufacturer Defendants are and were
      2 at all relevant times “lessors” of motor vehicles under GA. CODE ANN. §11-2A-
      3 103(1)(p).
      4         757. The Class Vehicles and/or the defective ACUs installed in them are and
      5 were at all relevant times “goods” within the meaning of GA. CODE ANN. §§11-2-
      6 105(1) and 11-2A-103(1)(h).
      7         758. A warranty that the Class Vehicles and/or the defective ACUs installed
      8 in them were in merchantable condition and fit for the ordinary purpose for which
      9 such goods are used is implied by law pursuant to GA. CODE ANN. §§11-2-314 and
     10 11-2A-212.
     11         759. In addition, a warranty that the Class Vehicles and/or the defective
     12 ACUs installed in them were fit for their particular purpose is implied by law
     13 pursuant to GA. CODE ANN. §11-2-315. Defendants knew at the time of sale of the
     14 Class Vehicles and/or the defective ACUs installed in them, that Plaintiff and the
     15 Class intended to use the vehicles in a manner requiring a particular standard of
     16 performance and durability, and that Plaintiff and the Class were relying on
     17 Defendants’ skill and judgment to furnish suitable products for this particular
     18 purpose.
     19         760. The Class Vehicles and/or the defective ACUs installed in them, when
     20 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     21 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     22 a result of their inherent defects, as detailed above. Specifically, they are inherently
     23 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     24 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     25 and reduces their value.
     26         761. Defendants were provided notice of these issues by the numerous
     27 consumer complaints against them regarding the ACU Defect, by numerous
     28
                                                 - 168 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 174 of 579 Page ID #:174




      1 individual letters and communications sent by Plaintiffs and others within a
      2 reasonable amount of time after the allegations of the ACU Defect became public,
      3 and by internal and NHTSA investigations, inter alia.
      4         762. As a direct and proximate result of Defendants’ breach of the implied
      5 warranty of merchantability, Plaintiff and the members of the Class have been
      6 damaged in an amount to be proven at trial.
      7                                GEORGIA COUNT III
      8                   BREACH OF EXPRESS WARRANTY
                  (GA. CODE ANN. §§11-2-313, 11-2A-103, AND 11-2A-210)
      9         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     10         763. Plaintiff Ann Marie Gray (for the purposes of this section, “Plaintiff”)
     11 brings this claim on behalf of herself and all members of the Class, or alternatively
     12 the members of the Class that reside and/or purchased or leased their Class Vehicles
     13 in Georgia, against the Vehicle Manufacturer Defendants.
     14         764. Vehicle Manufacturer Defendants are and were at all relevant times
     15 “merchants” with respect to of motor vehicles under GA. CODE ANN. §§11-2-104(1)
     16 and 11-2A-103(3), and “sellers” of motor vehicles under §11-2-103(1)(d).
     17         765. With respect to leases, Vehicle Manufacturer Defendants are and were
     18 at all relevant times “lessors” of motor vehicles under GA. CODE ANN. §11-2A-
     19 103(1)(p).
     20         766. The Class Vehicles are and were at all relevant times “goods” within the
     21 meaning of GA. CODE ANN. §§11-2-105(1) and 11-2A-103(1)(h).
     22         767. In connection with the purchase of all Class Vehicles, Vehicle
     23 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     24 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     25 repairs to vehicles that fail to function properly during normal use. Honda provides
     26 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     27 whichever occurs first, and covers any repair or replacement of any part that is
     28
                                                - 169 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 175 of 579 Page ID #:175




      1 defective in material or workmanship under normal use. Toyota provides a New
      2 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
      3 occurs first, and covers repairs and adjustments needed to correct defects in materials
      4 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
      5 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      6 the repair of any item on a vehicle that is defective in material, workmanship, or
      7 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      8 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      9 replacement of any component manufactured or originally installed by Hyundai that
     10 is defective in material or factory workmanship, under normal use and maintenance.
     11 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     12 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     13 repair or replacement of any component manufactured or originally installed by
     14 Mitsubishi that is defective in material or factory workmanship, under normal use
     15 and maintenance.
     16         768. In addition, Vehicle Manufacturer Defendants’ various oral and written
     17 representations regarding the Class Vehicles’ durability, safety, and performance
     18 constituted express warranties to Plaintiff and the Class.
     19         769. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     20 bargain that was reached when Plaintiff and the members of the Class purchased or
     21 leased their Class Vehicles.
     22         770. The ACU Defect in the defective airbag systems existed in the Class
     23 Vehicles at the time of sale or lease and within the warranty periods but Plaintiff and
     24 the members of the Class had no knowledge of the existence of the defect, which was
     25 known and concealed by the Vehicle Manufacturer Defendants.               Despite the
     26 applicable warranties, the Vehicle Manufacturer Defendants failed to inform Plaintiff
     27 and the members of the Class that the Class Vehicles contained the ACU Defect
     28
                                                - 170 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 176 of 579 Page ID #:176




      1 during the warranty periods in order to wrongfully transfer the costs of repair or
      2 replacement of the defective airbag systems to Plaintiff and the members of the Class.
      3         771. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      4 and owners and lessees of these vehicles have lost confidence in the ability of Class
      5 Vehicles to perform the function of safe reliable transportation.
      6         772. Plaintiff and the members of the Class could not have reasonably
      7 discovered the ACU Defect.
      8         773. The Vehicle Manufacturer Defendants breached their express
      9 warranties promising to repair and correct a manufacturing defect or defects in
     10 materials or workmanship of any parts they supplied.
     11         774. The Vehicle Manufacturer Defendants further breached their express
     12 warranties by selling Class Vehicles that were defective with respect to materials,
     13 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     14 the defective airbag systems contained the ACU Defect and had an associated safety
     15 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     16 purposes for which passenger vehicles are used because of materials, workmanship,
     17 and manufacture defects preventing airbags and seatbelt pretensioners from
     18 performing as warranted.
     19         775. Specifically, on information and belief, Vehicle Manufacturer
     20 Defendants breached their express warranties (including the implied covenant of
     21 good faith and fair dealing) by: (a) knowingly providing Plaintiff and the Class with
     22 Class Vehicles containing defects in material that were never disclosed to Plaintiff
     23 and the Class; (b) failing to repair or replace the defective Class Vehicles at no cost
     24 within the warranty period; (c) ignoring, delaying responses to, and denying warranty
     25 claims in bad faith; and (d) supplying products and materials that failed to conform
     26 to the representations made by Vehicle Manufacturer Defendants.
     27
     28
                                                - 171 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 177 of 579 Page ID #:177




      1         776. Plaintiff and the Class have given Vehicle Manufacturer Defendants a
      2 reasonable opportunity to cure their breach of express warranty or, alternatively, were
      3 not required to do so because such an opportunity would be unnecessary and futile
      4 given that the repairs or replacements offered by Vehicle Manufacturer Defendants
      5 can neither cure the defect in the Class Vehicles nor resolve the incidental and
      6 consequential damages flowing therefrom.
      7         777. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      8 essential purpose and the recovery of Plaintiff and the members of the Class is not
      9 limited to the warranties’ remedies.
     10         778. The Vehicle Manufacturer Defendants were provided notice of the ACU
     11 Defect in the defective airbag systems by numerous consumer complaints made to
     12 their authorized dealers nationwide, complaints to NHTSA, and through their own
     13 testing. Affording Defendants a reasonable opportunity to cure their breach of
     14 written warranties would be unnecessary and futile here because the Vehicle
     15 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     16 information and belief, have refused to repair or replace the defective airbag systems
     17 in the Class Vehicles free of charge within or outside of the warranty periods despite
     18 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     19 applicable warranty periods.
     20         779. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     21 limit recovery to the terms of the express warranties is unconscionable and
     22 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     23 limitations are unenforceable because they knowingly sold or leased a defective
     24 product without informing consumers about the defect. The time limits contained in
     25 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     26 and inadequate to protect Plaintiff and the members of the Class. Among other
     27 things, Plaintiff and the members of the Class did not determine these time
     28
                                                 - 172 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 178 of 579 Page ID #:178




      1 limitations, the terms of which unreasonably favored the Vehicle Manufacturer
      2 Defendants. A gross disparity in bargaining power existed between the Vehicle
      3 Manufacturer Defendants and Plaintiff and the members of the Class, and the Vehicle
      4 Manufacturer Defendants knew or should have known that the Class Vehicles were
      5 defective at the time of sale or lease and that the defective airbag systems would fail
      6 to deploy during an accident.
      7        780. Further, the limited warranties promising to repair and/or correct a
      8 manufacturing defect fail in their essential purpose because the contractual remedies
      9 are insufficient to make Plaintiff and the members of the Class whole because, on
     10 information and belief, the Vehicle Manufacturer Defendants have failed and/or have
     11 refused to adequately provide the promised remedies within a reasonable time.
     12        781. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     13 were inherently defective and did not conform to their warranties, and Plaintiff and
     14 the members of the Class were induced to purchase or lease the Class Vehicles under
     15 false and/or fraudulent pretenses.
     16        782. Plaintiff and the members of the Class have been excused from
     17 performance of any warranty obligations as a result of the Vehicle Manufacturer
     18 Defendants’ conduct described herein.
     19        783. As a direct and proximate result of Vehicle Manufacturer Defendants’
     20 breach of express warranties, Plaintiff and the members of the Class have been
     21 damaged in an amount to be determined at trial.
     22        784. Accordingly, Plaintiff and the Class assert as additional and/or
     23 alternative remedies, the revocation of acceptance of the goods and the return to
     24 Plaintiff and the members of the Class of the purchase price of all Class Vehicles
     25 currently owned or leased, and for such other incidental and consequential damages
     26 as allowed.
     27
     28
                                                - 173 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 179 of 579 Page ID #:179




      1                12.   Hawaii
      2                                   HAWAII COUNT I
      3     UNFAIR AND DECEPTIVE ACTS IN VIOLATION OF HAWAII LAW
                         (HAW. REV. STAT. §480, ET SEQ.)
      4                    AGAINST ALL DEFENDANTS
      5         785. Plaintiffs bring this claim on behalf of all members of the Class, or
      6 alternatively the members of the Class that reside and/or purchased or leased their
      7 Class Vehicles in Hawaii, against all Defendants.
      8         786. Defendants are “persons” within the meaning of HAW. REV. STAT. §480-
      9 1. The members of the Class are “consumers” within the meaning of HAW. REV.
     10 STAT. §480-1.
     11         787. Defendants’ actions as set forth above occurred in the conduct of trade
     12 or commerce.
     13         788. HAW. REV. STAT. §480-2(a) prohibits “[u]nfair methods of competition
     14 and unfair or deceptive acts or practices in the conduct of any trade or commerce.”
     15         789. In the course of Defendants’ business, Defendants failed to disclose and
     16 actively concealed the dangers and risks posed by the Class Vehicles and/or the
     17 defective airbag systems installed in them as described above, and otherwise engaged
     18 in activities with a tendency or capacity to deceive. Accordingly, Defendants
     19 engaged in unfair methods of competition and unfair or deceptive acts or practices,
     20 including representing that the Class Vehicles and/or the defective airbag systems
     21 installed in them have characteristics, uses, benefits, and qualities which they do not
     22 have; representing that they are of a particular standard and quality when they are
     23 not; failing to reveal a material fact, the omission of which tends to mislead or deceive
     24 the consumer, and which fact could not reasonably be known by the consumer;
     25 making a representation of fact or statement of fact material to the transaction such
     26 that a person reasonably believes the represented or suggested state of affairs to be
     27
     28
                                                 - 174 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 180 of 579 Page ID #:180




      1 other than it actually is; and/or failing to reveal facts that are material to the
      2 transaction in light of representations of fact made in a positive manner.
      3         790. Defendants have known of the ACU Defect in their defective airbag
      4 systems and failed to disclose and actively concealed the dangers and risks posed by
      5 the Class Vehicles and/or the defective airbag systems installed in them.
      6         791. By failing to disclose and by actively concealing the ACU Defect in the
      7 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      8 them as safe, reliable, and of high quality, and by presenting themselves as reputable
      9 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     10 practices in violation of HAW. REV. STAT. §480, et seq. Defendants deliberately
     11 withheld the information about the propensity of the defective airbag systems to fail
     12 to deploy during an accident, in order to ensure that consumers would purchase the
     13 Class Vehicles.
     14         792. In the course of Defendants’ business, they willfully failed to disclose
     15 and actively concealed the dangerous risks posed by the many safety issues and
     16 serious defect discussed above. Defendants compounded the deception by repeatedly
     17 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     18 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     19 that value safety.
     20         793. Defendants’ unfair or deceptive acts or practices, including these
     21 concealments, omissions, and suppressions of material facts, had a tendency or
     22 capacity to mislead, tended to create a false impression in consumers, were likely to
     23 and did in fact deceive reasonable consumers, including the members of the Class,
     24 about the true safety and reliability of Class Vehicles and/or the defective airbag
     25 systems installed in them, the quality of Defendants’ brands, and the true value of the
     26 Class Vehicles.
     27
     28
                                                - 175 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 181 of 579 Page ID #:181




      1        794. Defendants intentionally and knowingly misrepresented material facts
      2 regarding the Class Vehicles and/or the defective airbag systems installed in them
      3 with an intent to mislead the members of the Class.
      4        795. Defendants knew or should have known that their conduct violated
      5 HAW. REV. STAT. §480, et seq.
      6        796. As alleged above, Defendants made material statements about the safety
      7 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      8 them that were either false or misleading.
      9        797. To protect their profits and to avoid remediation costs and a public
     10 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     11 Vehicles and/or the defective airbag systems installed in them and their tragic
     12 consequences, and allowed unsuspecting new and used car purchasers to continue to
     13 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     14 vehicles.
     15        798. Defendants owed the members of the Class a duty to disclose the true
     16 safety and reliability of the Class Vehicles and/or the defective airbag systems
     17 installed in them because Defendants:
     18               (a)   possessed exclusive knowledge of the dangers and risks posed
     19                     by the foregoing;
     20               (b)   intentionally concealed the foregoing from the Class; and/or
     21               (c)   made incomplete representations about the safety and reliability
     22                     of the foregoing generally, while purposefully withholding
     23                     material facts from the Class that contradicted these
     24                     representations.
     25        799. Because Defendants fraudulently concealed the ACU Defect in Class
     26 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     27 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     28
                                                - 176 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 182 of 579 Page ID #:182




      1 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      2 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      3 significantly less than they otherwise would be.
      4         800. Defendants’ failure to disclose and active concealment of the dangers
      5 and risks posed by the defective airbag systems in Class Vehicles were material to
      6 the members of the Class. A vehicle made by a reputable manufacturer of safe
      7 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
      8 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      9 them.
     10         801. The members of the Class suffered ascertainable loss caused by
     11 Defendants’ misrepresentations and their failure to disclose material information.
     12 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     13 defective airbag systems installed in them, and Defendants’ complete disregard for
     14 safety, the members of the Class either would have paid less for their vehicles or
     15 would not have purchased or leased them at all. The members of the Class had no
     16 way of discerning that Defendants’ representations were false and misleading, or
     17 otherwise learning the facts that Defendants had concealed or failed to disclose.
     18         802. The members of the Class did not receive the benefit of their bargain as
     19 a result of Defendants’ misconduct.
     20         803. Defendants’ violations present a continuing risk to the members of the
     21 Class, as well as to the general public.
     22         804. Defendants’ unlawful acts and practices complained of herein affect the
     23 public interest.
     24         805. As a direct and proximate result of Defendants’ violations of HAW. REV.
     25 STAT. §480, et seq., the members of the Class have suffered injury-in-fact and/or
     26 actual damage.
     27
     28
                                                   - 177 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 183 of 579 Page ID #:183




      1         806. Pursuant to HAW. REV. STAT. §480-13, the Class seeks monetary relief
      2 against Defendants measured as the greater of (a) $1,000 and (b) threefold actual
      3 damages in an amount to be determined at trial.
      4         807. Under HAW. REV. STAT. §480-13.5, the Class seeks an additional award
      5 against Defendants of up to $10,000 for each violation directed at a Hawaiian elder.
      6 Defendants knew or should have known that their conduct was directed to one or
      7 more Class members who are elders. Defendants’ conduct caused one or more of
      8 these elders to suffer a substantial loss of property set aside for retirement or for
      9 personal or family care and maintenance, or assets essential to the health or welfare
     10 of the elder. One or more Class members who are elders are substantially more
     11 vulnerable to Defendants’ conduct because of age, poor health or infirmity, impaired
     12 understanding, restricted mobility, or disability, and each of them suffered substantial
     13 physical, emotional, or economic damage resulting from Defendants’ conduct.
     14                                  HAWAII COUNT II
     15                BREACH OF IMPLIED WARRANTIES
          (HAW. REV. STAT. §§490:2-314, 490:2A-103, 490:2A-212, AND 490:2-315)
     16                    AGAINST ALL DEFENDANTS
     17         808. Plaintiffs bring this claim on behalf of all members of the Class, or
     18 alternatively the members of the Class that reside and/or purchased or leased their
     19 Class Vehicles in Hawaii, against all Defendants.
     20         809. Defendants are and were at all relevant times “merchants” with respect
     21 to motor vehicles and/or ACUs under HAW. REV. STAT. §§490:2-104(1) and 490:2A-
     22 103(c), and “sellers” of motor vehicles and/or ACUs under §490:2-103(1)(d).
     23         810. With respect to leases, Vehicle Manufacturer Defendants are and were
     24 at all relevant times “lessors” of motor vehicles under HAW. REV. STAT. §490:2A-
     25 103(a)(16).
     26
     27
     28
                                                 - 178 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 184 of 579 Page ID #:184




      1         811. The Class Vehicles and/or the defective ACUs installed in them are and
      2 were at all relevant times “goods” within the meaning of HAW. REV. STAT. §§490:2-
      3 105(1) and 490:2A-103(a)(8).
      4         812. A warranty that the Class Vehicles and/or the defective ACUs installed
      5 in them were in merchantable condition and fit for the ordinary purpose for which
      6 such goods are used is implied by law pursuant to HAW. REV. STAT. §§490:2-314 and
      7 490:2A-212.
      8         813. In addition, a warranty that the Class Vehicles and/or the defective
      9 ACUs installed in them were fit for their particular purpose is implied by law
     10 pursuant to HAW. REV. STAT. §490:2-315. Defendants knew at the time of sale of the
     11 Class Vehicles and/or the defective ACUs installed in them, that the Class intended
     12 to use the vehicles in a manner requiring a particular standard of performance and
     13 durability, and that the Class was relying on Defendants’ skill and judgment to
     14 furnish suitable products for this particular purpose.
     15         814. The Class Vehicles and/or the defective ACUs installed in them, when
     16 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     17 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     18 a result of their inherent defects, as detailed above. Specifically, they are inherently
     19 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     20 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     21 and reduces their value.
     22         815. Defendants were provided notice of these issues by the numerous
     23 consumer complaints against them regarding the ACU Defect, by numerous
     24 individual letters and communications sent by Plaintiffs and others within a
     25 reasonable amount of time after the allegations of the ACU Defect became public,
     26 and by internal and NHTSA investigations, inter alia.
     27
     28
                                                 - 179 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 185 of 579 Page ID #:185




      1         816. As a direct and proximate result of Defendants’ breach of the implied
      2 warranty of merchantability, the members of the Class have been damaged in an
      3 amount to be proven at trial.
      4                                 HAWAII COUNT III
      5                  BREACH OF EXPRESS WARRANTY
                (HAW. REV. STAT. §§490:2-13, 490:2A-103, AND 490:2A-212)
      6         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      7         817. Plaintiffs bring this claim on behalf of all members of the Class, or
      8 alternatively the members of the Class that reside and/or purchased or leased their
      9 Class Vehicles in Hawaii, against the Vehicle Manufacturer Defendants.
     10         818. Vehicle Manufacturer Defendants are and were at all relevant times
     11 “merchants” with respect of motor vehicles under HAW. REV. STAT. §§490:2-104(1)
     12 and 490:2A-103(c), and “sellers” of motor vehicles under §490:2-103(1)(d).
     13         819. With respect to leases, Vehicle Manufacturer Defendants are and were
     14 at all relevant times “lessors” of motor vehicles under HAW. REV. STAT. §490:2A-
     15 103(a)(16).
     16         820. The Class Vehicles are and were at all relevant times “goods” within the
     17 meaning of HAW. REV. STAT. §§490:2-105(1) and 490:2A-103(a)(8).
     18         821. In connection with the purchase of all Class Vehicles, Vehicle
     19 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     20 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     21 repairs to vehicles that fail to function properly during normal use. Honda provides
     22 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     23 whichever occurs first, and covers any repair or replacement of any part that is
     24 defective in material or workmanship under normal use. Toyota provides a New
     25 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     26 occurs first, and covers repairs and adjustments needed to correct defects in materials
     27 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     28
                                                - 180 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 186 of 579 Page ID #:186




      1 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      2 the repair of any item on a vehicle that is defective in material, workmanship, or
      3 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      4 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      5 replacement of any component manufactured or originally installed by Hyundai that
      6 is defective in material or factory workmanship, under normal use and maintenance.
      7 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      8 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      9 repair or replacement of any component manufactured or originally installed by
     10 Mitsubishi that is defective in material or factory workmanship, under normal use
     11 and maintenance.
     12        822. In addition, Vehicle Manufacturer Defendants’ various oral and written
     13 representations regarding the Class Vehicles’ durability, safety, and performance
     14 constituted express warranties to the Class.
     15        823. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     16 bargain that was reached when the members of the Class purchased or leased their
     17 Class Vehicles.
     18        824. The ACU Defect in the defective airbag systems existed in the Class
     19 Vehicles at the time of sale or lease and within the warranty periods but the members
     20 of the Class had no knowledge of the existence of the defect, which was known and
     21 concealed by the Vehicle Manufacturer Defendants.             Despite the applicable
     22 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     23 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     24 in order to wrongfully transfer the costs of repair or replacement of the defective
     25 airbag systems to the members of the Class.
     26
     27
     28
                                                - 181 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 187 of 579 Page ID #:187




      1         825. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      2 and owners and lessees of these vehicles have lost confidence in the ability of Class
      3 Vehicles to perform the function of safe reliable transportation.
      4         826. The members of the Class could not have reasonably discovered the
      5 ACU Defect.
      6         827. The Vehicle Manufacturer Defendants breached their express
      7 warranties promising to repair and correct a manufacturing defect or defects in
      8 materials or workmanship of any parts they supplied.
      9         828. The Vehicle Manufacturer Defendants further breached their express
     10 warranties by selling Class Vehicles that were defective with respect to materials,
     11 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     12 the defective airbag systems contained the ACU Defect and had an associated safety
     13 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     14 purposes for which passenger vehicles are used because of materials, workmanship,
     15 and manufacture defects preventing airbags and seatbelt pretensioners from
     16 performing as warranted.
     17         829. Specifically, on information and belief, Vehicle Manufacturer
     18 Defendants breached their express warranties (including the implied covenant of
     19 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     20 Vehicles containing defects in material that were never disclosed to the Class; (b)
     21 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     22 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     23 and (d) supplying products and materials that failed to conform to the representations
     24 made by Vehicle Manufacturer Defendants.
     25         830. The Class has given Vehicle Manufacturer Defendants a reasonable
     26 opportunity to cure their breach of express warranty or, alternatively, were not
     27 required to do so because such an opportunity would be unnecessary and futile given
     28
                                                 - 182 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 188 of 579 Page ID #:188




      1 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
      2 neither cure the defect in the Class Vehicles nor resolve the incidental and
      3 consequential damages flowing therefrom.
      4         831. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      5 essential purpose and the recovery of the members of the Class is not limited to the
      6 warranties’ remedies.
      7         832. The Vehicle Manufacturer Defendants were provided notice of the ACU
      8 Defect in the defective airbag systems by numerous consumer complaints made to
      9 their authorized dealers nationwide, complaints to NHTSA, and through their own
     10 testing. Affording Defendants a reasonable opportunity to cure their breach of
     11 written warranties would be unnecessary and futile here because the Vehicle
     12 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     13 information and belief, have refused to repair or replace the defective airbag systems
     14 in the Class Vehicles free of charge within or outside of the warranty periods despite
     15 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     16 applicable warranty periods.
     17         833. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     18 limit recovery to the terms of the express warranties is unconscionable and
     19 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     20 limitations are unenforceable because they knowingly sold or leased a defective
     21 product without informing consumers about the defect. The time limits contained in
     22 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     23 and inadequate to protect Plaintiffs and members of the Class. Among other things,
     24 the members of the Class did not determine these time limitations, the terms of which
     25 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     26 bargaining power existed between the Vehicle Manufacturer Defendants and the
     27 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     28
                                                 - 183 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 189 of 579 Page ID #:189




      1 have known that the Class Vehicles were defective at the time of sale or lease and
      2 that the defective airbag systems would fail to deploy during an accident.
      3        834. Further, the limited warranties promising to repair and/or correct a
      4 manufacturing defect fail in their essential purpose because the contractual remedies
      5 are insufficient to make the members of the Class whole because, on information and
      6 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
      7 adequately provide the promised remedies within a reasonable time.
      8        835. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      9 were inherently defective and did not conform to their warranties and the members
     10 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     11 fraudulent pretenses.
     12        836. The members of the Class have been excused from performance of any
     13 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     14 described herein.
     15        837. As a direct and proximate result of Vehicle Manufacturer Defendants’
     16 breach of express warranties, the members of the Class have been damaged in an
     17 amount to be determined at trial.
     18        838. Accordingly, the Class asserts as additional and/or alternative remedies,
     19 the revocation of acceptance of the goods and the return to the members of the Class
     20 of the purchase price of all Class Vehicles currently owned or leased, and for such
     21 other incidental and consequential damages as allowed.
     22
     23
     24
     25
     26
     27
     28
                                               - 184 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 190 of 579 Page ID #:190




      1               13.   Idaho
      2                                  IDAHO COUNT I
      3       VIOLATIONS OF THE IDAHO CONSUMER PROTECTION ACT
                          (IDAHO CODE §48-601, ET SEQ.)
      4                     AGAINST ALL DEFENDANTS
      5        839. Plaintiffs bring this claim on behalf of all members of the Class, or
      6 alternatively the members of the Class that reside and/or purchased or leased their
      7 Class Vehicles in Idaho, against all Defendants.
      8        840. Defendants and the members of the Class are “persons” within the
      9 meaning of IDAHO CODE §48-602(1).
     10        841. Defendants are engaged in “trade” or “commerce” within the meaning
     11 of IDAHO CODE §48-602(2).
     12        842. The Class Vehicles are “goods” within the meaning of IDAHO CODE §48-
     13 602(6).
     14        843. The Idaho Consumer Protection Act (“Idaho CPA”) makes unlawful
     15 misleading, false, or deceptive acts. IDAHO CODE §48-601, et seq.
     16        844. In the course of Defendants’ business, Defendants violated the Idaho
     17 CPA by failing to disclose and actively concealing the dangers and risks posed by the
     18 Class Vehicles and/or the defective airbag systems installed in them, as described
     19 above. Specifically, in marketing, offering for sale, and selling the defective Class
     20 Vehicles and/or the defective airbag systems installed in them, Defendants engaged
     21 in one or more of the following unfair or deceptive acts or practices proscribed by
     22 IDAHO CODE §48-603, including: representing that the Class Vehicles and/or the
     23 defective airbag systems installed in them have characteristics or benefits that they
     24 do not have; representing that they are of a particular standard and quality when they
     25 are not; advertising them with the intent not to sell them as advertised; and/or
     26 engaging in other conduct which created a likelihood of confusion or of
     27 misunderstanding.
     28
                                                - 185 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 191 of 579 Page ID #:191




      1         845. Defendants have known of the ACU Defect in their defective airbag
      2 systems and failed to disclose and actively concealed the dangers and risks posed by
      3 the Class Vehicles and/or the defective airbag systems installed in them.
      4         846. By failing to disclose and by actively concealing the ACU Defect in the
      5 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      6 them as safe, reliable, and of high quality, and by presenting themselves as reputable
      7 manufacturers that value safety, Defendants engaged in unfair or deceptive business
      8 practices in violation of the Idaho CPA. Defendants deliberately withheld the
      9 information about the propensity of the defective airbag systems to fail to deploy
     10 during an accident, in order to ensure that consumers would purchase the Class
     11 Vehicles.
     12         847. In the course of Defendants’ business, they willfully failed to disclose
     13 and actively concealed the dangerous risks posed by the many safety issues and
     14 serious defect discussed above. Defendants compounded the deception by repeatedly
     15 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     16 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     17 that value safety.
     18         848. Defendants’ unfair or deceptive acts or practices, including these
     19 concealments, omissions, and suppressions of material facts, had a tendency or
     20 capacity to mislead, tended to create a false impression in consumers, were likely to
     21 and did in fact deceive reasonable consumers, including the members of the Class,
     22 about the true safety and reliability of Class Vehicles and/or the defective airbag
     23 systems installed in them, the quality of Defendants’ brands, and the true value of the
     24 Class Vehicles.
     25         849. Defendants intentionally and knowingly misrepresented material facts
     26 regarding the Class Vehicles and/or the defective airbag systems installed in them
     27 with an intent to mislead the members of the Class.
     28
                                                - 186 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 192 of 579 Page ID #:192




      1        850. Defendants knew or should have known that their conduct violated the
      2 Idaho CPA.
      3        851. As alleged above, Defendants made material statements about the safety
      4 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      5 them that were either false or misleading.
      6        852. To protect their profits and to avoid remediation costs and a public
      7 relations nightmare, Defendants concealed the dangers and risks posed by the Class
      8 Vehicles and/or the defective airbag systems installed in them and their tragic
      9 consequences, and allowed unsuspecting new and used car purchasers to continue to
     10 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     11 vehicles.
     12        853. Defendants owed the members of the Class a duty to disclose the true
     13 safety and reliability of the Class Vehicles and/or the defective airbag systems
     14 installed in them because Defendants:
     15               (a)   possessed exclusive knowledge of the dangers and risks posed
     16                     by the foregoing;
     17               (b)   intentionally concealed the foregoing from the Class; and/or
     18               (c)   made incomplete representations about the safety and reliability
     19                     of the foregoing generally, while purposefully withholding
     20                     material facts from the Class that contradicted these
     21                     representations.
     22        854. Because Defendants fraudulently concealed the ACU Defect in Class
     23 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     24 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     25 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     26 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     27 significantly less than they otherwise would be.
     28
                                                - 187 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 193 of 579 Page ID #:193




      1         855. Defendants’ failure to disclose and active concealment of the dangers
      2 and risks posed by the defective airbag systems in Class Vehicles were material to
      3 the members of the Class. A vehicle made by a reputable manufacturer of safe
      4 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
      5 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      6 them.
      7         856. The members of the Class suffered ascertainable loss caused by
      8 Defendants’ misrepresentations and their failure to disclose material information.
      9 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     10 defective airbag systems installed in them, and Defendants’ complete disregard for
     11 safety, the members of the Class either would have paid less for their vehicles or
     12 would not have purchased or leased them at all. The members of the Class had no
     13 way of discerning that Defendants’ representations were false and misleading, or
     14 otherwise learning the facts that Defendants had concealed or failed to disclose.
     15         857. The members of the Class did not receive the benefit of their bargain as
     16 a result of Defendants’ misconduct.
     17         858. As a direct and proximate result of Defendants’ violations of the Idaho
     18 CPA, the members of the Class have suffered injury-in-fact and/or actual damage.
     19         859. Pursuant to IDAHO CODE §48-608, the Class seeks an order awarding
     20 damages, punitive damages, and any other just and proper relief available under the
     21 Idaho CPA.
     22                                  IDAHO COUNT II
     23                  BREACH OF IMPLIED WARRANTIES
                (IDAHO CODE §§28-2-314, 28-12-103, 28-12-212, AND 28-2-315)
     24                     AGAINST ALL DEFENDANTS
     25         860. Plaintiffs bring this claim on behalf of all members of the Class, or
     26 alternatively the members of the Class that reside and/or purchased or leased their
     27 Class Vehicles in Idaho, against all Defendants.
     28
                                                - 188 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 194 of 579 Page ID #:194




      1         861. Defendants are and were at all relevant times “merchants” with respect
      2 to motor vehicles and/or ACUs under IDAHO CODE §§28-2-104(1) and 28-12-103(3),
      3 and “sellers” of motor vehicles and/or ACUs under §28-2-103(1)(d).
      4         862. With respect to leases, Vehicle Manufacturer Defendants are and were
      5 at all relevant times “lessors” of motor vehicles under IDAHO CODE §28-12-103(1)(p).
      6         863. The Class Vehicles and/or the defective ACUs installed in them are and
      7 were at all relevant times “goods” within the meaning of IDAHO CODE §§28-2-105(1)
      8 and 28-12-103(1)(h).
      9         864. A warranty that the Class Vehicles and/or the defective ACUs installed
     10 in them were in merchantable condition and fit for the ordinary purpose for which
     11 such goods are used is implied by law pursuant to IDAHO CODE §28-2-314.
     12         865. In addition, a warranty that the Class Vehicles and/or the defective
     13 ACUs installed in them were fit for their particular purpose is implied by law
     14 pursuant to IDAHO CODE §28-2-315. Defendants knew at the time of sale of the Class
     15 Vehicles and/or the defective ACUs installed in them, that the Class intended to use
     16 the vehicles in a manner requiring a particular standard of performance and
     17 durability, and that the Class was relying on Defendants’ skill and judgment to
     18 furnish suitable products for this particular purpose.
     19         866. The Class Vehicles and/or the defective ACUs installed in them, when
     20 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     21 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     22 a result of their inherent defects, as detailed above. Specifically, they are inherently
     23 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     24 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     25 and reduces their value.
     26         867. Defendants were provided notice of these issues by the numerous
     27 consumer complaints against them regarding the ACU Defect, by numerous
     28
                                                 - 189 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 195 of 579 Page ID #:195




      1 individual letters and communications sent by Plaintiffs and others within a
      2 reasonable amount of time after the allegations of the ACU Defect became public,
      3 and by internal and NHTSA investigations, inter alia.
      4         868. As a direct and proximate result of Defendants’ breach of the implied
      5 warranty of merchantability, the members of the Class have been damaged in an
      6 amount to be proven at trial.
      7                                  IDAHO COUNT III
      8                  BREACH OF EXPRESS WARRANTY
                   (IDAHO CODE §§28-2-313, 28-12-103, AND 28-12-210)
      9         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     10         869. Plaintiffs bring this claim on behalf of all members of the Class, or
     11 alternatively the members of the Class that reside and/or purchased or leased their
     12 Class Vehicles in Idaho, against the Vehicle Manufacturer Defendants.
     13         870. Vehicle Manufacturer Defendants are and were at all relevant times
     14 “merchants” with respect of motor vehicles under IDAHO CODE §§28-2-104(1) and
     15 28-12-103(3), and “sellers” of motor vehicles under §28-2-103(1)(d).
     16         871. With respect to leases, Vehicle Manufacturer Defendants are and were
     17 at all relevant times “lessors” of motor vehicles under IDAHO CODE §28-12-103(1)(p).
     18         872. The Class Vehicles are and were at all relevant times “goods” within the
     19 meaning of IDAHO CODE §§28-2-105(1) and 28-12-103(1)(h).
     20         873. In connection with the purchase of all Class Vehicles, Vehicle
     21 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     22 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     23 repairs to vehicles that fail to function properly during normal use. Honda provides
     24 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     25 whichever occurs first, and covers any repair or replacement of any part that is
     26 defective in material or workmanship under normal use. Toyota provides a New
     27 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     28
                                                - 190 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 196 of 579 Page ID #:196




      1 occurs first, and covers repairs and adjustments needed to correct defects in materials
      2 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
      3 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      4 the repair of any item on a vehicle that is defective in material, workmanship, or
      5 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      6 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      7 replacement of any component manufactured or originally installed by Hyundai that
      8 is defective in material or factory workmanship, under normal use and maintenance.
      9 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     10 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     11 repair or replacement of any component manufactured or originally installed by
     12 Mitsubishi that is defective in material or factory workmanship, under normal use
     13 and maintenance.
     14        874. In addition, Vehicle Manufacturer Defendants’ various oral and written
     15 representations regarding the Class Vehicles’ durability, safety, and performance
     16 constituted express warranties to the Class.
     17        875. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     18 bargain that was reached when the members of the Class purchased or leased their
     19 Class Vehicles.
     20        876. The ACU Defect in the defective airbag systems existed in the Class
     21 Vehicles at the time of sale or lease and within the warranty periods but the members
     22 of the Class had no knowledge of the existence of the defect, which was known and
     23 concealed by the Vehicle Manufacturer Defendants.             Despite the applicable
     24 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     25 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     26 in order to wrongfully transfer the costs of repair or replacement of the defective
     27 airbag systems to the members of the Class.
     28
                                                - 191 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 197 of 579 Page ID #:197




      1         877. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      2 and owners and lessees of these vehicles have lost confidence in the ability of Class
      3 Vehicles to perform the function of safe reliable transportation.
      4         878. The members of the Class could not have reasonably discovered the
      5 ACU Defect.
      6         879. The Vehicle Manufacturer Defendants breached their express
      7 warranties promising to repair and correct a manufacturing defect or defects in
      8 materials or workmanship of any parts they supplied.
      9         880. The Vehicle Manufacturer Defendants further breached their express
     10 warranties by selling Class Vehicles that were defective with respect to materials,
     11 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     12 the defective airbag systems contained the ACU Defect and had an associated safety
     13 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     14 purposes for which passenger vehicles are used because of materials, workmanship,
     15 and manufacture defects preventing airbags and seatbelt pretensioners from
     16 performing as warranted.
     17         881. Specifically, on information and belief, Vehicle Manufacturer
     18 Defendants breached their express warranties (including the implied covenant of
     19 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     20 Vehicles containing defects in material that were never disclosed to the Class; (b)
     21 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     22 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     23 and (d) supplying products and materials that failed to conform to the representations
     24 made by Vehicle Manufacturer Defendants.
     25         882. The Class has given Vehicle Manufacturer Defendants a reasonable
     26 opportunity to cure their breach of express warranty or, alternatively, were not
     27 required to do so because such an opportunity would be unnecessary and futile given
     28
                                                 - 192 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 198 of 579 Page ID #:198




      1 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
      2 neither cure the defect in the Class Vehicles nor resolve the incidental and
      3 consequential damages flowing therefrom.
      4         883. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      5 essential purpose and the recovery of the members of the Class is not limited to the
      6 warranties’ remedies.
      7         884. The Vehicle Manufacturer Defendants were provided notice of the ACU
      8 Defect in the defective airbag systems by numerous consumer complaints made to
      9 their authorized dealers nationwide, complaints to NHTSA, and through their own
     10 testing. Affording Defendants a reasonable opportunity to cure their breach of
     11 written warranties would be unnecessary and futile here because the Vehicle
     12 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     13 information and belief, have refused to repair or replace the defective airbag systems
     14 in the Class Vehicles free of charge within or outside of the warranty periods despite
     15 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     16 applicable warranty periods.
     17         885. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     18 limit recovery to the terms of the express warranties is unconscionable and
     19 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     20 limitations are unenforceable because they knowingly sold or leased a defective
     21 product without informing consumers about the defect. The time limits contained in
     22 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     23 and inadequate to protect Plaintiffs and members of the Class. Among other things,
     24 the members of the Class did not determine these time limitations, the terms of which
     25 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     26 bargaining power existed between the Vehicle Manufacturer Defendants and the
     27 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     28
                                                 - 193 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 199 of 579 Page ID #:199




      1 have known that the Class Vehicles were defective at the time of sale or lease and
      2 that the defective airbag systems would fail to deploy during an accident.
      3         886. Further, the limited warranties promising to repair and/or correct a
      4 manufacturing defect fail in their essential purpose because the contractual remedies
      5 are insufficient to make the members of the Class whole because, on information and
      6 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
      7 adequately provide the promised remedies within a reasonable time.
      8         887. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      9 were inherently defective and did not conform to their warranties and the members
     10 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     11 fraudulent pretenses.
     12         888. The members of the Class have been excused from performance of any
     13 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     14 described herein.
     15         889. As a direct and proximate result of Vehicle Manufacturer Defendants’
     16 breach of express warranties, the members of the Class have been damaged in an
     17 amount to be determined at trial.
     18         890. Accordingly, the Class asserts as additional and/or alternative remedies,
     19 the revocation of acceptance of the goods and the return to the members of the Class
     20 of the purchase price of all Class Vehicles currently owned or leased, and for such
     21 other incidental and consequential damages as allowed.
     22               14.    Illinois
     23                                 ILLINOIS COUNT I
     24             VIOLATION OF THE ILLINOIS CONSUMER FRAUD
                      AND DECEPTIVE BUSINESS PRACTICES ACT
     25             (815 ILL. COMP. STAT. §§505/1, ET SEQ. AND 510/2)
                               AGAINST ALL DEFENDANTS
     26
                891. Plaintiff Lynn Cox (for the purposes of this section, “Plaintiff”) brings
     27
          this claim on behalf of herself and all members of the Class, or alternatively the
     28
                                                - 194 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 200 of 579 Page ID #:200




      1 members of the Class that reside and/or purchased or leased their Class Vehicles in
      2 Illinois, against all Defendants.
      3         892. Defendants, Plaintiff, and the members of the Class are “persons” within
      4 the meaning of 815 ILL. COMP. STAT. §§505/1(c) and 510/1(5). Plaintiff and the
      5 members of the Class are “consumers” within the meaning of 815 ILL. COMP. STAT.
      6 §505/1(e).
      7         893. The Illinois Consumer Fraud and Deceptive Practices Act (“Illinois
      8 CFA”) makes unlawful “unfair or deceptive acts or practices, including, but not
      9 limited to, the use or employment of any deception, fraud, false pretense, false
     10 promise, misrepresentation or the concealment, suppression or omission of any
     11 material fact, with intent that others rely upon the concealment, suppression or
     12 omission of such material fact …in the conduct of trade or commerce …whether any
     13 person has in fact been misled, deceived or damaged thereby.” 815 ILL. COMP. STAT.
     14 §505/2.      The Illinois CFA further makes unlawful deceptive trade practices
     15 undertaken in the course of business. 815 ILL. COMP. STAT. §510/2.
     16         894. In the course of Defendants’ business, Defendants violated the Illinois
     17 CFA by failing to disclose and actively concealing the dangers and risks posed by the
     18 Class Vehicles and/or the defective airbag systems installed in them, as described
     19 above. Specifically, in marketing, offering for sale, and selling the defective Class
     20 Vehicles and/or the defective airbag systems installed in them, Defendants engaged
     21 in one or more of the following unfair or deceptive acts or practices prohibited by
     22 815 ILL. COMP. STAT. §§505/2 and 510/2, including: representing that the Class
     23 Vehicles and/or the defective airbag systems installed in them have characteristics or
     24 benefits that they do not have; representing that they are of a particular standard and
     25 quality when they are not; advertising them with the intent not to sell them as
     26 advertised; engaging in other conduct which created a likelihood of confusion or of
     27 misunderstanding; and/or using or employing deception, fraud, false pretense, false
     28
                                                - 195 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 201 of 579 Page ID #:201




      1 promise or misrepresentation, or the concealment, suppression or omission of a
      2 material fact with intent that others rely upon such concealment, suppression or
      3 omission, in connection with the advertisement and the sale of the Class Vehicles
      4 and/or the defective airbag systems installed in them, whether or not any person has
      5 in fact been misled, deceived or damaged thereby.
      6         895. Defendants have known of the ACU Defect in their defective airbag
      7 systems and failed to disclose and actively concealed the dangers and risks posed by
      8 the Class Vehicles and/or the defective airbag systems installed in them.
      9         896. By failing to disclose and by actively concealing the ACU Defect in the
     10 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     11 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     12 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     13 practices in violation of the Illinois CFA. Defendants deliberately withheld the
     14 information about the propensity of the defective airbag systems to fail to deploy
     15 during an accident, in order to ensure that consumers would purchase the Class
     16 Vehicles.
     17         897. In the course of Defendants’ business, they willfully failed to disclose
     18 and actively concealed the dangerous risks posed by the many safety issues and
     19 serious defect discussed above. Defendants compounded the deception by repeatedly
     20 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     21 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     22 that value safety.
     23         898. Defendants’ unfair or deceptive acts or practices, including these
     24 concealments, omissions, and suppressions of material facts, had a tendency or
     25 capacity to mislead, tended to create a false impression in consumers, were likely to
     26 and did in fact deceive reasonable consumers, including Plaintiff and the members of
     27 the Class, about the true safety and reliability of Class Vehicles and/or the defective
     28
                                                - 196 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 202 of 579 Page ID #:202




      1 airbag systems installed in them, the quality of Defendants’ brands, and the true value
      2 of the Class Vehicles.
      3        899. Defendants intentionally and knowingly misrepresented material facts
      4 regarding the Class Vehicles and/or the defective airbag systems installed in them
      5 with an intent to mislead Plaintiff and the members of the Class.
      6        900. Defendants knew or should have known that their conduct violated the
      7 Illinois CFA.
      8        901. As alleged above, Defendants made material statements about the safety
      9 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     10 them that were either false or misleading.
     11        902. To protect their profits and to avoid remediation costs and a public
     12 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     13 Vehicles and/or the defective airbag systems installed in them and their tragic
     14 consequences, and allowed unsuspecting new and used car purchasers to continue to
     15 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     16 vehicles.
     17        903. Defendants owed Plaintiff and the members of the Class a duty to
     18 disclose the true safety and reliability of the Class Vehicles and/or the defective
     19 airbag systems installed in them because Defendants:
     20               (a)    possessed exclusive knowledge of the dangers and risks posed
     21                      by the foregoing;
     22               (b)    intentionally concealed the foregoing from Plaintiff and the
     23                      Class; and/or
     24               (c)    made incomplete representations about the safety and reliability
     25                      of the foregoing generally, while purposefully withholding
     26                      material facts from Plaintiff and the Class that contradicted these
     27                      representations.
     28
                                                 - 197 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 203 of 579 Page ID #:203




      1        904. Because Defendants fraudulently concealed the ACU Defect in Class
      2 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
      3 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
      4 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      5 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      6 significantly less than they otherwise would be.
      7        905. Defendants’ failure to disclose and active concealment of the dangers
      8 and risks posed by the defective airbag systems in Class Vehicles were material to
      9 Plaintiff and the members of the Class. A vehicle made by a reputable manufacturer
     10 of safe vehicles is worth more than an otherwise comparable vehicle made by a
     11 disreputable manufacturer of unsafe vehicles that conceals defects rather than
     12 promptly remedies them.
     13        906. Plaintiff and the members of the Class suffered ascertainable loss caused
     14 by Defendants’ misrepresentations and their failure to disclose material information.
     15 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     16 defective airbag systems installed in them, and Defendants’ complete disregard for
     17 safety, Plaintiff and the members of the Class either would have paid less for their
     18 vehicles or would not have purchased or leased them at all. Plaintiff and the members
     19 of the Class had no way of discerning that Defendants’ representations were false and
     20 misleading, or otherwise learning the facts that Defendants had concealed or failed
     21 to disclose.
     22        907. Plaintiff and the members of the Class did not receive the benefit of their
     23 bargain as a result of Defendants’ misconduct.
     24        908. Defendants’ violations present a continuing risk to Plaintiff and the
     25 members of the Class, as well as to the general public.
     26        909. Defendants’ unlawful acts and practices complained of herein affect the
     27 public interest.
     28
                                                - 198 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 204 of 579 Page ID #:204




      1         910. As a direct and proximate result of Defendants’ violations of the Illinois
      2 CFA, Plaintiff and the members of the Class have suffered injury-in-fact and/or actual
      3 damage.
      4         911. Pursuant to 815 ILL. COMP. STAT. §§505/10a(a) and 510/3, Plaintiff,
      5 and the Class seek an order awarding damages, punitive damages, and any other just
      6 and proper relief available under the Illinois CFA.
      7                                 ILLINOIS COUNT II
      8                  BREACH OF IMPLIED WARRANTIES
             (810 ILL. COMP. STAT. §§5/2-314, 5/2A-103, 5/2A-212, AND 5/2-315)
      9                      AGAINST ALL DEFENDANTS
     10         912. Plaintiff Lynn Cox (for the purposes of this section, “Plaintiff”) brings
     11 this claim on behalf of herself and all members of the Class, or alternatively the
     12 members of the Class that reside and/or purchased or leased their Class Vehicles in
     13 Illinois, against all Defendants.
     14         913. Defendants are and were at all relevant times “merchants” with respect
     15 to motor vehicles and/or ACUs under 810 ILL. COMP. STAT. §§5/2-104(1) and 5/2A-
     16 103(3), and “sellers” of motor vehicles and/or ACUs under §5/2-103(1)(d).
     17         914. With respect to leases, Vehicle Manufacturer Defendants are and were
     18 at all relevant times “lessors” of motor vehicles under 810 ILL. COMP. STAT. §5/2A-
     19 103(1)(p).
     20         915. The Class Vehicles and/or the defective ACUs installed in them are and
     21 were at all relevant times “goods” within the meaning of 810 ILL. COMP. STAT. §§5/2-
     22 105(1) and 5/2A-103(1)(h).
     23         916. A warranty that the Class Vehicles and/or the defective ACUs installed
     24 in them were in merchantable condition and fit for the ordinary purpose for which
     25 such goods are used is implied by law pursuant to 810 ILL. COMP. STAT. §5/2-314.
     26         917. In addition, a warranty that the Class Vehicles and/or the defective
     27 ACUs installed in them were fit for their particular purpose is implied by law
     28
                                                - 199 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 205 of 579 Page ID #:205




      1 pursuant to 810 ILL. COMP. STAT. §5/2-315. Defendants knew at the time of sale of
      2 the Class Vehicles and/or the defective ACUs installed in them, that Plaintiff and the
      3 Class intended to use the vehicles in a manner requiring a particular standard of
      4 performance and durability, and that Plaintiff and the Class were relying on
      5 Defendants’ skill and judgment to furnish suitable products for this particular
      6 purpose.
      7         918. The Class Vehicles and/or the defective ACUs installed in them, when
      8 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      9 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     10 a result of their inherent defects, as detailed above. Specifically, they are inherently
     11 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     12 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     13 and reduces their value.
     14         919. Defendants were provided notice of these issues by the numerous
     15 consumer complaints against them regarding the ACU Defect, by numerous
     16 individual letters and communications sent by Plaintiffs and others within a
     17 reasonable amount of time after the allegations of the ACU Defect became public,
     18 and by internal and NHTSA investigations, inter alia.
     19         920. As a direct and proximate result of Defendants’ breach of the implied
     20 warranty of merchantability, Plaintiff and the members of the Class have been
     21 damaged in an amount to be proven at trial.
     22                                 ILLINOIS COUNT III
     23                     BREACH OF EXPRESS WARRANTY
                 (810 ILL. COMP. STAT. §§5/2-313, 5/2A-103, AND 5/2A-210)
     24         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     25         921. Plaintiff Lynn Cox (for the purposes of this section, “Plaintiff”) brings
     26 this claim on behalf of herself and all members of the Class, or alternatively the
     27
     28
                                                 - 200 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 206 of 579 Page ID #:206




      1 members of the Class that reside and/or purchased or leased their Class Vehicles in
      2 Illinois, against the Vehicle Manufacturer Defendants.
      3         922. Vehicle Manufacturer Defendants are and were at all relevant times
      4 “merchants” with respect of motor vehicles under 810 ILL. COMP. STAT. §§5/2-104(1)
      5 and 5/2A-103(3), and “sellers” of motor vehicles under §5/2-103(1)(d).
      6         923. With respect to leases, Vehicle Manufacturer Defendants are and were
      7 at all relevant times “lessors” of motor vehicles under 810 ILL. COMP. STAT. §5/2A-
      8 103(1)(p).
      9         924. The Class Vehicles are and were at all relevant times “goods” within the
     10 meaning of 810 ILL. COMP. STAT. §§5/2-105(1) and 5/2A-103(1)(h).
     11         925. In connection with the purchase of all Class Vehicles, Vehicle
     12 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     13 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     14 repairs to vehicles that fail to function properly during normal use. Honda provides
     15 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     16 whichever occurs first, and covers any repair or replacement of any part that is
     17 defective in material or workmanship under normal use. Toyota provides a New
     18 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     19 occurs first, and covers repairs and adjustments needed to correct defects in materials
     20 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     21 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     22 the repair of any item on a vehicle that is defective in material, workmanship, or
     23 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     24 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     25 replacement of any component manufactured or originally installed by Hyundai that
     26 is defective in material or factory workmanship, under normal use and maintenance.
     27 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     28
                                                - 201 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 207 of 579 Page ID #:207




      1 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      2 repair or replacement of any component manufactured or originally installed by
      3 Mitsubishi that is defective in material or factory workmanship, under normal use
      4 and maintenance.
      5         926. In addition, Vehicle Manufacturer Defendants’ various oral and written
      6 representations regarding the Class Vehicles’ durability, safety, and performance
      7 constituted express warranties to the Class.
      8         927. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      9 bargain that was reached when Plaintiff and the members of the Class purchased or
     10 leased their Class Vehicles.
     11         928. The ACU Defect in the defective airbag systems existed in the Class
     12 Vehicles at the time of sale or lease and within the warranty periods but Plaintiff and
     13 the members of the Class had no knowledge of the existence of the defect, which was
     14 known to and concealed by the Vehicle Manufacturer Defendants. Despite the
     15 applicable warranties, the Vehicle Manufacturer Defendants failed to inform Plaintiff
     16 and the members of the Class that the Class Vehicles contained the ACU Defect
     17 during the warranty periods in order to wrongfully transfer the costs of repair or
     18 replacement of the defective airbag systems to Plaintiff and the members of the Class.
     19         929. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     20 and owners and lessees of these vehicles have lost confidence in the ability of Class
     21 Vehicles to perform the function of safe reliable transportation.
     22         930. Plaintiff and the members of the Class could not have reasonably
     23 discovered the ACU Defect.
     24         931. The Vehicle Manufacturer Defendants breached their express
     25 warranties promising to repair and correct a manufacturing defect or defects in
     26 materials or workmanship of any parts they supplied.
     27
     28
                                                - 202 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 208 of 579 Page ID #:208




      1         932. The Vehicle Manufacturer Defendants further breached their express
      2 warranties by selling Class Vehicles that were defective with respect to materials,
      3 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
      4 the defective airbag systems contained the ACU Defect and had an associated safety
      5 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
      6 purposes for which passenger vehicles are used because of materials, workmanship,
      7 and manufacture defects which prevent airbags and seatbelt pretensioners from
      8 performing as warranted.
      9         933. Specifically, on information and belief, Vehicle Manufacturer
     10 Defendants breached their express warranties (including the implied covenant of
     11 good faith and fair dealing) by: (a) knowingly providing Plaintiff and the Class with
     12 Class Vehicles containing defects in material that were never disclosed to Plaintiff
     13 and the Class; (b) failing to repair or replace the defective Class Vehicles at no cost
     14 within the warranty period; (c) ignoring, delaying responses to, and denying warranty
     15 claims in bad faith; and (d) supplying products and materials that failed to conform
     16 to the representations made by Vehicle Manufacturer Defendants.
     17         934. Plaintiff and the Class have given Vehicle Manufacturer Defendants a
     18 reasonable opportunity to cure their breach of express warranty or, alternatively, were
     19 not required to do so because such an opportunity would be unnecessary and futile
     20 given that the repairs or replacements offered by Vehicle Manufacturer Defendants
     21 can neither cure the defect in the Class Vehicles nor resolve the incidental and
     22 consequential damages flowing therefrom.
     23         935. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     24 essential purpose and the recovery of Plaintiff and the members of the Class is not
     25 limited to the warranties’ remedies.
     26         936. The Vehicle Manufacturer Defendants were provided notice of the ACU
     27 Defect in the defective airbag systems by numerous consumer complaints made to
     28
                                                - 203 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 209 of 579 Page ID #:209




      1 their authorized dealers nationwide, complaints to NHTSA, and through their own
      2 testing. Affording Defendants a reasonable opportunity to cure their breach of
      3 written warranties would be unnecessary and futile here because the Vehicle
      4 Manufacturer Defendants have known of and concealed the ACU Defect and, on
      5 information and belief, have refused to repair or replace the defective airbag systems
      6 in the Class Vehicles free of charge within or outside of the warranty periods despite
      7 the ACU Defect’s existence at the time of sale or lease of the Class Vehicles, and
      8 within the applicable warranty periods.
      9         937. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     10 limit recovery to the terms of the express warranties is unconscionable and
     11 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     12 limitations are unenforceable because they knowingly sold or leased a defective
     13 product without informing consumers about the defect. The time limits contained in
     14 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     15 and inadequate to protect Plaintiff and members of the Class. Among other things,
     16 Plaintiff and the members of the Class did not determine these time limitations, the
     17 terms of which unreasonably favored the Vehicle Manufacturer Defendants. A gross
     18 disparity in bargaining power existed between the Vehicle Manufacturer Defendants
     19 and Plaintiff and the members of the Class, and the Vehicle Manufacturer Defendants
     20 knew or should have known that the Class Vehicles were defective at the time of sale
     21 or lease and that the defective airbag systems would fail to deploy during an accident.
     22         938. Further, the limited warranties promising to repair and/or correct a
     23 manufacturing defect fail in their essential purpose because the contractual remedies
     24 are insufficient to make Plaintiff and the members of the Class whole because, on
     25 information and belief, the Vehicle Manufacturer Defendants have failed and/or have
     26 refused to adequately provide the promised remedies within a reasonable time.
     27
     28
                                                - 204 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 210 of 579 Page ID #:210




      1        939. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      2 were inherently defective and did not conform to their warranties and Plaintiff and
      3 the members of the Class were induced to purchase or lease the Class Vehicles under
      4 false and/or fraudulent pretenses.
      5        940. Plaintiff and the members of the Class have been excused from
      6 performance of any warranty obligations as a result of the Vehicle Manufacturer
      7 Defendants’ conduct described herein.
      8        941. As a direct and proximate result of Vehicle Manufacturer Defendants’
      9 breach of express warranties, Plaintiff and the members of the Class have been
     10 damaged in an amount to be determined at trial.
     11        942. Accordingly, Plaintiff and the Class assert as additional and/or
     12 alternative remedies, the revocation of acceptance of the goods and the return to
     13 Plaintiff and the members of the Class of the purchase price of all Class Vehicles
     14 currently owned or leased, and such other incidental and consequential damages as
     15 allowed.
     16               15.   Indiana
     17                                 INDIANA COUNT I
     18        BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                 (IND. CODE §§26-1-2.1-103, 26-1-2.1-212, AND 26-1-2-314)
     19                     AGAINST ALL DEFENDANTS
     20        943. Plaintiffs Tonya Skinner and Cause 4 Paws, Inc., by and through Eric
     21 Munson, (for the purposes of this section, “Plaintiffs”) bring this claim on behalf of
     22 themselves and all members of the Class, or alternatively the members of the Class
     23 that reside and/or purchased or leased their Class Vehicles in Indiana, against all
     24 Defendants.
     25        944. Defendants are and were at all relevant times “merchants” with respect
     26 to motor vehicles and/or ACUs under IND. CODE §§26-1-2.1-103(3) and 26-1-2-
     27 104(1), and “sellers” of motor vehicles and/or ACUs under §26-1-2-103(1)(d).
     28
                                                - 205 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 211 of 579 Page ID #:211




      1        945. With respect to leases, Vehicle Manufacturer Defendants are and were
      2 at all relevant times “lessors” of motor vehicles under IND. CODE §26-1-2.1-
      3 103(1)(p).
      4        946. The Class Vehicles and/or the defective ACUs installed in them are and
      5 were at all relevant times “goods” within the meaning of IND. CODE §§26-1-2.1-
      6 103(1)(h) and 26-1-2-105(1).
      7        947. A warranty that the Class Vehicles and/or the defective ACUs installed
      8 in them were in merchantable condition and fit for the ordinary purpose for which
      9 such goods are used is implied by law pursuant to IND. CODE §§26-1-2.1-212 and 26-
     10 1-2-314.
     11        948. The Class Vehicles and/or the defective ACUs installed in them, when
     12 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     13 condition and are not fit for the ordinary purpose for which vehicles are used, as
     14 detailed above. Specifically, they are inherently defective and dangerous in that the
     15 defective ACUs fail to deploy airbags and seatbelt pretensioners during an accident.
     16 This ACU Defect renders the Class Vehicles unsafe and reduces their value.
     17        949. Defendants were provided notice of these issues by the numerous
     18 consumer complaints against them regarding the ACU Defect, by numerous
     19 individual letters and communications sent by Plaintiffs and others within a
     20 reasonable amount of time after the allegations of the ACU Defect became public,
     21 and by internal and NHTSA investigations, inter alia.
     22        950. As a direct and proximate result of Defendants’ breach of the implied
     23 warranty of merchantability, Plaintiffs and the members of the Class have been
     24 damaged in an amount to be proven at trial.
     25
     26
     27
     28
                                               - 206 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 212 of 579 Page ID #:212




      1                                 INDIANA COUNT II
      2                  BREACH OF EXPRESS WARRANTY
                 (IND. CODE §§26-1-2.1-103, 26-1-2.1-210, AND 26-1-2-313)
      3         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      4         951. Plaintiffs Tonya Skinner and Cause 4 Paws, Inc., by and through Eric
      5 Munson, (for the purposes of this section, “Plaintiffs”) bring this claim on behalf of
      6 themselves and all members of the Class, or alternatively the members of the Class
      7 that reside and/or purchased or leased their Class Vehicles in Indiana, against the
      8 Vehicle Manufacturer Defendants.
      9         952. Vehicle Manufacturer Defendants are and were at all relevant times
     10 “merchants” with respect of motor vehicles under IND. CODE §§26-1-2.1-103(3) and
     11 26-1-2-104(1), and “sellers” of motor vehicles under §26-1-2-103(1)(d).
     12         953. With respect to leases, Vehicle Manufacturer Defendants are and were
     13 at all relevant times “lessors” of motor vehicles under IND. CODE §26-1-2.1-
     14 103(1)(p).
     15         954. The Class Vehicles are and were at all relevant times “goods” within the
     16 meaning of IND. CODE §§26-1-2.1-103(1)(h) and 26-1-2-105(1).
     17         955. In connection with the purchase of all Class Vehicles, Vehicle
     18 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     19 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     20 repairs to vehicles that fail to function properly during normal use. Honda provides
     21 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     22 whichever occurs first, and covers any repair or replacement of any part that is
     23 defective in material or workmanship under normal use. Toyota provides a New
     24 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     25 occurs first, and covers repairs and adjustments needed to correct defects in materials
     26 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     27 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     28
                                                - 207 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 213 of 579 Page ID #:213




      1 the repair of any item on a vehicle that is defective in material, workmanship, or
      2 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      3 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      4 replacement of any component manufactured or originally installed by Hyundai that
      5 is defective in material or factory workmanship, under normal use and maintenance.
      6 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      7 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      8 repair or replacement of any component manufactured or originally installed by
      9 Mitsubishi that is defective in material or factory workmanship, under normal use
     10 and maintenance.
     11          956. In addition, Vehicle Manufacturer Defendants’ various oral and written
     12 representations regarding the Class Vehicles’ durability, safety, and performance
     13 constituted express warranties to Plaintiffs and the Class.
     14          957. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     15 bargain that was reached when Plaintiffs and the members of the Class purchased or
     16 leased their Class Vehicles.
     17          958. The ACU Defect in the defective airbag systems existed in the Class
     18 Vehicles at the time of sale or lease and within the warranty periods but Plaintiffs and
     19 the members of the Class had no knowledge of the existence of the defect, which was
     20 known and concealed by the Vehicle Manufacturer Defendants.                Despite the
     21 applicable warranties, the Vehicle Manufacturer Defendants failed to inform
     22 Plaintiffs and the members of the Class that the Class Vehicles contained the ACU
     23 Defect during the warranty periods in order to wrongfully transfer the costs of repair
     24 or replacement of the defective airbag systems to Plaintiffs and the members of the
     25 Class.
     26
     27
     28
                                                 - 208 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 214 of 579 Page ID #:214




      1         959. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      2 and owners and lessees of these vehicles have lost confidence in the ability of Class
      3 Vehicles to perform the function of safe reliable transportation.
      4         960. Plaintiffs and the members of the Class could not have reasonably
      5 discovered the ACU Defect.
      6         961. The Vehicle Manufacturer Defendants breached their express
      7 warranties promising to repair and correct a manufacturing defect or defects in
      8 materials or workmanship of any parts they supplied.
      9         962. The Vehicle Manufacturer Defendants further breached their express
     10 warranties by selling Class Vehicles that were defective with respect to materials,
     11 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     12 the defective airbag systems contained the ACU Defect and had an associated safety
     13 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     14 purposes for which passenger vehicles are used because of materials, workmanship,
     15 and manufacture defects which prevent airbags and seatbelt pretensioners from
     16 performing as warranted.
     17         963. Specifically, on information and belief, Vehicle Manufacturer
     18 Defendants breached their express warranties (including the implied covenant of
     19 good faith and fair dealing) by: (a) knowingly providing Plaintiffs and the Class with
     20 Class Vehicles containing defects in material that were never disclosed to Plaintiffs
     21 and the Class; (b) failing to repair or replace the defective Class Vehicles at no cost
     22 within the warranty period; (c) ignoring, delaying responses to, and denying warranty
     23 claims in bad faith; and (d) supplying products and materials that failed to conform
     24 to the representations made by Vehicle Manufacturer Defendants.
     25         964. Plaintiffs and the Class have given Vehicle Manufacturer Defendants a
     26 reasonable opportunity to cure their breach of express warranty or, alternatively, were
     27 not required to do so because such an opportunity would be unnecessary and futile
     28
                                                - 209 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 215 of 579 Page ID #:215




      1 given that the repairs or replacements offered by Vehicle Manufacturer Defendants
      2 can neither cure the defect in the Class Vehicles nor resolve the incidental and
      3 consequential damages flowing therefrom.
      4        965. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      5 essential purpose and the recovery of Plaintiffs and the members of the Class is not
      6 limited to the warranties’ remedies.
      7        966. The Vehicle Manufacturer Defendants were provided notice of the ACU
      8 Defect in the defective airbag systems by numerous consumer complaints made to
      9 their authorized dealers nationwide, complaints to NHTSA, and through their own
     10 testing. Affording Vehicle Manufacturer Defendants a reasonable opportunity to
     11 cure their breach of written warranties would be unnecessary and futile here because
     12 the Vehicle Manufacturer Defendants have known of and concealed the ACU Defect
     13 and, on information and belief, have refused to repair or replace the defective airbag
     14 systems in the Class Vehicles free of charge within or outside of the warranty periods
     15 despite the defect’s existence at the time of sale or lease of the Class Vehicles, and
     16 within the applicable warranty periods.
     17        967. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     18 limit recovery to the terms of the express warranties is unconscionable and
     19 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     20 limitations are unenforceable because they knowingly sold or leased a defective
     21 product without informing consumers about the defect. The time limits contained in
     22 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     23 and inadequate to protect Plaintiffs and members of the Class. Among other things,
     24 Plaintiffs and the members of the Class did not determine these time limitations, the
     25 terms of which unreasonably favored the Vehicle Manufacturer Defendants. A gross
     26 disparity in bargaining power existed between the Vehicle Manufacturer Defendants
     27 and Plaintiffs and the members of the Class, and the Vehicle Manufacturer
     28
                                                - 210 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 216 of 579 Page ID #:216




      1 Defendants knew or should have known that the Class Vehicles were defective at the
      2 time of sale or lease and that the defective airbag systems would fail to deploy during
      3 an accident.
      4        968. Further, the limited warranties promising to repair and/or correct a
      5 manufacturing defect fail in their essential purpose because the contractual remedies
      6 are insufficient to make Plaintiffs and the members of the Class whole because, on
      7 information and belief, the Vehicle Manufacturer Defendants have failed and/or have
      8 refused to adequately provide the promised remedies within a reasonable time.
      9        969. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     10 were inherently defective and did not conform to their warranties, and Plaintiffs and
     11 the members of the Class were induced to purchase or lease the Class Vehicles under
     12 false and/or fraudulent pretenses.
     13        970. Plaintiffs and the members of the Class have been excused from
     14 performance of any warranty obligations as a result of the Vehicle Manufacturer
     15 Defendants’ conduct described herein.
     16        971. As a direct and proximate result of Vehicle Manufacturer Defendants’
     17 breach of express warranties, Plaintiffs and the members of the Class have been
     18 damaged in an amount to be determined at trial.
     19        972. Accordingly, Plaintiffs and the Class assert as additional and/or
     20 alternative remedies, the revocation of acceptance of the goods and the return to
     21 Plaintiffs and the members of the Class of the purchase price of all Class Vehicles
     22 currently owned or leased, and for such other incidental and consequential damages
     23 as allowed.
     24
     25
     26
     27
     28
                                                - 211 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 217 of 579 Page ID #:217




      1                16.   Iowa
      2                                    IOWA COUNT I
      3          VIOLATIONS OF THE PRIVATE RIGHT OF ACTION FOR
                              CONSUMER FRAUDS ACT
      4                    (IOWA CODE §714H.1, ET SEQ.)
                            AGAINST ALL DEFENDANTS
      5
      6         973. Plaintiffs bring this claim on behalf of all members of the Class, or
      7 alternatively the members of the Class that reside and/or purchased or leased their
      8 Class Vehicles in Iowa, against all Defendants.
      9         974. The members of the Class are “consumers” within the meaning of IOWA
     10 CODE §714H.2(3).
     11         975. The members of the Class and Defendants are “persons” within the
     12 meaning of IOWA CODE §714H.2(7).
     13         976. Defendants were and are engaged in the conduct of trade or commerce.
     14         977. The Iowa Private Right of Action for Consumer Frauds Act (“Iowa
     15 CFA”) prohibits any “practice or act the person knows or reasonably should know is
     16 an unfair practice, deception, fraud, false pretense, or false promise, or the
     17 misrepresentation, concealment, suppression, or omission of a material fact, with the
     18 intent that others rely upon the unfair practice, deception, fraud, false pretense, false
     19 promise, misrepresentation, concealment, suppression, or omission in connection with
     20 the advertisement, sale, or lease of consumer merchandise.” IOWA CODE §714H.3.
     21         978. In the course of Defendants’ business, Defendants failed to disclose and
     22 actively concealed the dangers and risks posed by the Class Vehicles and/or the
     23 defective airbag systems installed in them as described herein, and otherwise engaged
     24 in activities with a tendency or capacity to deceive. Accordingly, Defendants
     25 engaged in unfair or deceptive acts or practices, including: representing that the Class
     26 Vehicles and/or the defective airbag systems installed in them have characteristics,
     27 uses, benefits, and qualities which they do not have; representing that they are of a
     28
                                                 - 212 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 218 of 579 Page ID #:218




      1 particular standard and quality when they are not; failing to reveal a material fact, the
      2 omission of which tends to mislead or deceive the consumer, and which fact could
      3 not reasonably be known by the consumer; making a representation of fact or
      4 statement of fact material to the transaction such that a person reasonably believes
      5 the represented or suggested state of affairs to be other than it actually is; and/or
      6 failing to reveal facts that are material to the transaction in light of representations of
      7 fact made in a positive manner.
      8         979. Defendants have known of the ACU Defect in their defective airbag
      9 systems and failed to disclose and actively concealed the dangers and risks posed by
     10 the Class Vehicles and/or the defective airbag systems installed in them.
     11         980. By failing to disclose and by actively concealing the ACU Defect in the
     12 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     13 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     14 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     15 practices in violation of the Iowa CFA.          Defendants deliberately withheld the
     16 information about the propensity of the defective airbag systems to fail to deploy
     17 during an accident, in order to ensure that consumers, including members of the
     18 Class, would purchase the Class Vehicles.
     19         981. In the course of Defendants’ business, they willfully failed to disclose
     20 and actively concealed the dangerous risks posed by the many safety issues and
     21 serious defect discussed above. Defendants compounded the deception by repeatedly
     22 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     23 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     24 that value safety.
     25         982. Defendants’ unfair or deceptive acts or practices, including these
     26 concealments, omissions, and suppressions of material facts, had a tendency or
     27 capacity to mislead, tended to create a false impression in consumers, were likely to
     28
                                                  - 213 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 219 of 579 Page ID #:219




      1 and did in fact deceive reasonable consumers, including the members of the Class,
      2 about the true safety and reliability of Class Vehicles and/or the defective airbag
      3 systems installed in them, the quality of Defendants’ brands, and the true value of the
      4 Class Vehicles.
      5        983. Defendants intentionally and knowingly misrepresented material facts
      6 regarding the Class Vehicles and/or the defective airbag systems installed in them
      7 with an intent to mislead the members of the Class.
      8        984. Defendants knew or should have known that their conduct violated the
      9 Iowa CFA.
     10        985. As alleged above, Defendants made material statements about the safety
     11 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     12 them that were either false or misleading.
     13        986. To protect their profits and to avoid remediation costs and a public
     14 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     15 Vehicles and/or the defective airbag systems installed in them and their tragic
     16 consequences, and allowed unsuspecting new and used car purchasers, including
     17 members of the Class, to continue to buy/lease the Class Vehicles, and allowed them
     18 to continue driving highly dangerous vehicles.
     19        987. Defendants owed Plaintiffs and the members of the Iowa Class a duty to
     20 disclose the true safety and reliability of the Class Vehicles and/or the defective
     21 airbag systems installed in them because Defendants:
     22               (a)    possessed exclusive knowledge of the dangers and risks posed
     23                      by the foregoing;
     24               (b)    intentionally concealed the foregoing from the Class; and/or
     25               (c)    made incomplete representations about the safety and reliability
     26                      of the foregoing generally, while purposefully withholding
     27
     28
                                                 - 214 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 220 of 579 Page ID #:220




      1                      material facts from the Class that contradicted these
      2                      representations.
      3         988. Because Defendants fraudulently concealed the ACU Defect in Class
      4 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
      5 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
      6 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      7 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      8 significantly less than they otherwise would be.
      9         989. Defendants’ failure to disclose and active concealment of the dangers
     10 and risks posed by the defective airbag systems in Class Vehicles were material to
     11 the members of the Class. A vehicle made by a reputable manufacturer of safe
     12 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     13 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     14 them.
     15         990. The members of the Class suffered ascertainable loss caused by
     16 Defendants’ misrepresentations and their failure to disclose material information.
     17 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     18 defective airbag systems installed in them, and Defendants’ complete disregard for
     19 safety, the members of the Class either would have paid less for their Class Vehicles
     20 or would not have purchased or leased them at all. The members of the Class had no
     21 way of discerning that Defendants’ representations were false and misleading, or
     22 otherwise learning the facts that Defendants had concealed or failed to disclose.
     23         991. The members of the Class did not receive the benefit of their bargain as
     24 a result of Defendants’ misconduct.
     25         992. Defendants’ violations present a continuing risk to the members of the
     26 Class, as well as to the general public.
     27
     28
                                                   - 215 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 221 of 579 Page ID #:221




      1        993. Defendants’ unlawful acts and practices complained of herein affect the
      2 public interest.
      3        994. As a direct and proximate result of Defendants’ violations of the Iowa
      4 CFA, the members of the Class have suffered injury-in-fact and/or actual damage.
      5        995. Pursuant to IOWA CODE §714H.5, the members of the Class seek an
      6 order enjoining Defendants’ unfair and/or deceptive acts or practices, actual
      7 damages, court costs and attorneys’ fees, and any other just and proper relief available
      8 under the Iowa CFA. Because Defendants’ conduct was committed willfully, the
      9 members of the Class also seek treble damages as provided in IOWA CODE
     10 §714H.5(4).
     11                                   IOWA COUNT II
     12                 BREACH OF IMPLIED WARRANTIES
                (IOWA CODE §§554.2314, 554.2315, 554.13103, AND 554.13212)
     13                     AGAINST ALL DEFENDANTS
     14        996. Plaintiffs bring this claim on behalf of all members of the Class, or
     15 alternatively the members of the Class that reside and/or purchased or leased their
     16 Class Vehicles in Iowa, against all Defendants.
     17        997. Defendants are and were at all relevant times “merchants” with respect to
     18 the Class Vehicles and/or defective ACUs installed in them under IOWA CODE
     19 §§554.2104(1) and 554.13103(3), and “sellers” of the Class Vehicles and/or the
     20 defective airbag systems installed in them under §554.2103(1)(d).
     21        998. With respect to leases, Vehicle Manufacturer Defendants are and were at
     22 all relevant times “lessors” of motor vehicles under IOWA CODE §554.13103(1)(p).
     23        999. The Class Vehicles and/or defective ACUs installed in them are and
     24 were at all relevant times “goods” within the meaning of IOWA CODE §§554.2105(1)
     25 and 554.13103(1)(h).
     26
     27
     28
                                                 - 216 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 222 of 579 Page ID #:222




      1         1000. A warranty that the Class Vehicles and/or the defective airbag systems
      2 installed in them were in merchantable condition and fit for their ordinary purpose is
      3 implied by law pursuant to IOWA CODE §§554.2314 and 554.13212.
      4         1001. In addition, a warranty that the Class Vehicles and/or the defective
      5 ACUs installed in them were fit for their particular purpose is implied by law
      6 pursuant to IOWA CODE §554.2315. Defendants knew at the time of sale of the Class
      7 Vehicles and/or the defective ACUs installed in them, that the Class intended to use
      8 the vehicles in a manner requiring a particular standard of performance and
      9 durability, and that the Class was relying on Defendants’ skill and judgment to
     10 furnish suitable products for this particular purpose.
     11         1002. The Class Vehicles and/or the defective ACUs installed in them, when
     12 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     13 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     14 a result of their inherent defects, as detailed above. Specifically, they are inherently
     15 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     16 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     17 and reduces their value.
     18         1003. Defendants were provided notice of these issues by the numerous
     19 consumer complaints against them regarding the ACU Defect, by numerous
     20 individual letters and communications sent by Plaintiffs and others within a
     21 reasonable amount of time after the allegations of the ACU Defect became public,
     22 and by internal and NHTSA investigations, inter alia.
     23         1004. As a direct and proximate result of Defendants’ breach of their implied
     24 warranties, the members of the Class have been damaged in an amount to be
     25 determined at trial.
     26
     27
     28
                                                 - 217 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 223 of 579 Page ID #:223




      1                                  IOWA COUNT III
      2                  BREACH OF EXPRESS WARRANTY
                   (IOWA CODE §§554.2313, 554.13103, AND 554.13210)
      3         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      4         1005. Plaintiffs bring this claim on behalf of all members of the Class, or
      5 alternatively the members of the Class that reside and/or purchased or leased their
      6 Class Vehicles in Iowa, against the Vehicle Manufacturer Defendants.
      7         1006. Vehicle Manufacturer Defendants are and were at all relevant times
      8 “merchants” with respect to the Class Vehicles and/or defective ACUs under IOWA
      9 CODE §§554.2104(1) and 554.13103(3), and “sellers” of the Class Vehicles and/or
     10 defective ACUs under §554.2103(1)(d).
     11         1007. With respect to leases, Vehicle Manufacturer Defendants are and were
     12 at all relevant times “lessors” of motor vehicles under IOWA CODE §554.13103(1)(p).
     13         1008. The Class Vehicles and/or the defective airbag systems installed in
     14 them are and were at all relevant times “goods” within the meaning of IOWA CODE
     15 §§554.2105(1) and 554.13103(1)(h).
     16         1009. In connection with the purchase of all Class Vehicles, Vehicle
     17 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     18 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     19 repairs to vehicles that fail to function properly during normal use. Honda provides
     20 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     21 whichever occurs first, and covers any repair or replacement of any part that is
     22 defective in material or workmanship under normal use. Toyota provides a New
     23 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     24 occurs first, and covers repairs and adjustments needed to correct defects in materials
     25 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     26 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     27 the repair of any item on a vehicle that is defective in material, workmanship, or
     28
                                                - 218 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 224 of 579 Page ID #:224




      1 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      2 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      3 replacement of any component manufactured or originally installed by Hyundai that
      4 is defective in material or factory workmanship, under normal use and maintenance.
      5 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      6 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      7 repair or replacement of any component manufactured or originally installed by
      8 Mitsubishi that is defective in material or factory workmanship, under normal use
      9 and maintenance.
     10         1010. In addition, Vehicle Manufacturer Defendants’ various oral and written
     11 representations regarding the Class Vehicles’ durability, safety, and performance
     12 constituted express warranties to the Class.
     13         1011. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     14 bargain that was reached when the members of the Class purchased or leased their
     15 Class Vehicles.
     16         1012. The ACU Defect in the defective airbag systems existed in the Class
     17 Vehicles at the time of sale or lease and within the warranty periods but the members
     18 of the Class had no knowledge of the existence of the defect, which was known and
     19 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
     20 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     21 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     22 in order to wrongfully transfer the costs of repair or replacement of the defective
     23 airbag systems to the members of the Class.
     24         1013. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     25 and owners and lessees of these vehicles have lost confidence in the ability of Class
     26 Vehicles to perform the function of safe reliable transportation.
     27
     28
                                                - 219 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 225 of 579 Page ID #:225




      1         1014. The members of the Class could not have reasonably discovered the
      2 ACU Defect.
      3         1015. The Vehicle Manufacturer Defendants breached their express
      4 warranties promising to repair and correct a manufacturing defect or defects in
      5 materials or workmanship of any parts they supplied.
      6         1016. The Vehicle Manufacturer Defendants further breached their express
      7 warranties by selling Class Vehicles that were defective with respect to materials,
      8 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
      9 the defective airbag systems contained the ACU Defect and had an associated safety
     10 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     11 purposes for which passenger vehicles are used because of materials, workmanship,
     12 and manufacture defects preventing airbags and seatbelt pretensioners from
     13 performing as warranted.
     14         1017. Specifically, on information and belief, Vehicle Manufacturer
     15 Defendants breached their express warranties (including the implied covenant of
     16 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     17 Vehicles containing defects in material that were never disclosed to the Class; (b)
     18 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     19 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     20 and (d) supplying products and materials that failed to conform to the representations
     21 made by Vehicle Manufacturer Defendants.
     22         1018. The Class has given Vehicle Manufacturer Defendants a reasonable
     23 opportunity to cure their breach of express warranty or, alternatively, were not
     24 required to do so because such an opportunity would be unnecessary and futile given
     25 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     26 neither cure the defect in the Class Vehicles nor resolve the incidental and
     27 consequential damages flowing therefrom.
     28
                                                 - 220 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 226 of 579 Page ID #:226




      1         1019. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      2 essential purpose and the recovery of the members of the Class is not limited to the
      3 warranties’ remedies.
      4         1020. The Vehicle Manufacturer Defendants were provided notice of the ACU
      5 Defect in the defective airbag systems by numerous consumer complaints made to
      6 their authorized dealers nationwide, complaints to NHTSA, and through their own
      7 testing. Affording Vehicle Manufacturer Defendants a reasonable opportunity to
      8 cure their breach of written warranties would be unnecessary and futile here because
      9 the Vehicle Manufacturer Defendants have known of and concealed the ACU Defect
     10 and, on information and belief, have refused to repair or replace the defective airbag
     11 systems airbag systems in the Class Vehicles free of charge within or outside of the
     12 warranty periods despite the defect’s existence at the time of sale or lease of the Class
     13 Vehicles, and within the applicable warranty periods.
     14         1021. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     15 limit recovery to the terms of the express warranties is unconscionable and
     16 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     17 limitations are unenforceable because they knowingly sold or leased a defective
     18 product without informing consumers about the defect. The time limits contained in
     19 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     20 and inadequate to protect the members of the Class. Among other things, the
     21 members of the Class did not determine these time limitations, the terms of which
     22 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     23 bargaining power existed between the Vehicle Manufacturer Defendants and the
     24 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     25 have known that the Class Vehicles were defective at the time of sale or lease and
     26 that the defective airbag systems would fail to deploy during an accident.
     27
     28
                                                 - 221 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 227 of 579 Page ID #:227




      1        1022. Further, the limited warranties promising to repair and/or correct a
      2 manufacturing defect fail in their essential purpose because the contractual remedies
      3 are insufficient to make the members of the Class whole because, on information and
      4 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
      5 adequately provide the promised remedies within a reasonable time.
      6        1023. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      7 were inherently defective and did not conform to their warranties and the members
      8 of the Class were induced to purchase or lease the Class Vehicles under false and/or
      9 fraudulent pretenses.
     10        1024. The members of the Class have been excused from performance of any
     11 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     12 described herein.
     13        1025. As a direct and proximate result of Defendants’ breach of its express
     14 warranty, t h e members of the Class have been damaged in an amount to be
     15 determined at trial.
     16        1026. Accordingly, the Class asserts as additional and/or alternative remedies,
     17 the revocation of acceptance of the goods and the return to the members of the Class
     18 of the purchase price of all Class Vehicles currently owned or leased, and such other
     19 incidental and consequential damages as allowed.
     20               17.      Kansas
     21                                 KANSAS COUNT I
     22      VIOLATIONS OF THE KANSAS CONSUMER PROTECTION ACT
                        (KAN. STAT. ANN. §50-623, ET SEQ.)
     23                    AGAINST ALL DEFENDANTS
     24        1027. Plaintiffs bring this claim on behalf of all members of the Class, or
     25 alternatively the members of the Class that reside and/or purchased or leased their
     26 Class Vehicles in Kansas, against all Defendants.
     27
     28
                                               - 222 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 228 of 579 Page ID #:228




      1         1028. The members of the Class are “consumers,” within the meaning of KAN.
      2 STAT. ANN. §50-624(b).
      3         1029. Defendants are “suppliers” under the Kansas Consumer Protection Act
      4 (“Kansas CPA”), KAN. STAT. ANN. §50-624(l).
      5         1030. Each sale of the Class Vehicles to a Class member was a “consumer
      6 transaction” within the meaning of KAN. STAT. ANN. §50-624(c).
      7         1031. Defendants’ actions as set forth herein occurred in the conduct of trade
      8 or commerce.
      9         1032. The Kansas CPA states “[n]o supplier shall engage in any deceptive act
     10 or practice in connection with a consumer transaction,” KAN. STAT. ANN. §50-626(a),
     11 and that deceptive acts or practices include, but are not limited to: (1) knowingly
     12 making representations or with reason to know that “(A) Property or services have
     13 sponsorship, approval, accessories, characteristics, ingredients, uses, benefits or
     14 quantities that they do not have”; and “(D) property or services are of particular
     15 standard, quality, grade, style or model, if they are of another which differs materially
     16 from the representation”; “(2) the willful use, in any oral or written representation, of
     17 exaggeration, falsehood, innuendo or ambiguity as to a material fact”; and “(3) the
     18 willful failure to state a material fact, or the willful concealment, suppression or
     19 omission of a material fact.” The Kansas CPA also provides that “[n]o supplier shall
     20 engage in any unconscionable act or practice in connection with a consumer
     21 transaction.” KAN. STAT. ANN. §50-627(a).
     22         1033. In the course of Defendants’ business, Defendants failed to disclose and
     23 actively concealed the dangers and risks posed by the Class Vehicles and/or the
     24 defective airbag systems installed in them as described herein, and otherwise engaged
     25 in activities with a tendency or capacity to deceive. Accordingly, Defendants
     26 engaged in unfair methods of competition, unconscionable acts or practices, and
     27 unfair or deceptive acts or practices, including: representing that the Class Vehicles
     28
                                                 - 223 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 229 of 579 Page ID #:229




      1 and/or the defective airbag systems installed in them have characteristics, uses,
      2 benefits, and qualities which they do not have; representing that they are of a
      3 particular standard and quality when they are not; failing to reveal a material fact, the
      4 omission of which tends to mislead or deceive the consumer, and which fact could
      5 not reasonably be known by the consumer; making a representation of fact or
      6 statement of fact material to the transaction such that a person reasonably believes
      7 the represented or suggested state of affairs to be other than it actually is; and failing
      8 to reveal facts that are material to the transaction in light of representations of fact
      9 made in a positive manner.
     10         1034. Defendants have known of the ACU Defect in their defective airbag
     11 systems and failed to disclose and actively concealed the dangers and risks posed by
     12 the Class Vehicles and/or the defective airbag systems installed in them.
     13         1035. By failing to disclose and by actively concealing the ACU Defect in the
     14 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     15 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     16 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     17 practices in violation of the Kansas CPA. Defendants deliberately withheld the
     18 information about the propensity of the defective airbag systems to fail to deploy
     19 during an accident, in order to ensure that consumers would purchase the Class
     20 Vehicles.
     21         1036. In the course of Defendants’ business, they willfully failed to disclose
     22 and actively concealed the dangerous risks posed by the many safety issues and
     23 serious defect discussed above. Defendants compounded the deception by repeatedly
     24 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     25 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     26 that value safety.
     27
     28
                                                  - 224 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 230 of 579 Page ID #:230




      1        1037. Defendants’ unfair or deceptive acts or practices, including these
      2 concealments, omissions, and suppressions of material facts, had a tendency or
      3 capacity to mislead, tended to create a false impression in consumers, were likely to
      4 and did in fact deceive reasonable consumers, including the members of the Class,
      5 about the true safety and reliability of Class Vehicles and/or the defective airbag
      6 systems installed in them, the quality of Defendants’ brands, and the true value of the
      7 Class Vehicles.
      8        1038. Defendants intentionally and knowingly misrepresented material facts
      9 regarding the Class Vehicles and/or the defective airbag systems installed in them
     10 with an intent to mislead the members of the Class.
     11        1039. Defendants knew or should have known that their conduct violated the
     12 Kansas CPA.
     13        1040. As alleged above, Defendants made material statements about the safety
     14 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     15 them that were either false or misleading.
     16        1041. To protect their profits and to avoid remediation costs and a public
     17 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     18 Vehicles and/or the defective airbag systems installed in them and their tragic
     19 consequences, and allowed unsuspecting new and used car purchasers to continue to
     20 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     21 vehicles.
     22        1042. Defendants owed the members of the Class a duty to disclose the true
     23 safety and reliability of the Class Vehicles and/or the defective airbag systems
     24 installed in them because Defendants:
     25               (a)    possessed exclusive knowledge of the dangers and risks posed
     26                      by the foregoing;
     27               (b)    intentionally concealed the foregoing from the Class; and/or
     28
                                                 - 225 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 231 of 579 Page ID #:231




      1               (c)   made incomplete representations about the safety and reliability
      2                     of the foregoing generally, while purposefully withholding
      3                     material facts from the Class that contradicted these
      4                     representations.
      5         1043. Because Defendants fraudulently concealed the ACU Defect in Class
      6 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
      7 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
      8 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      9 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     10 significantly less than they otherwise would be.
     11         1044. Defendants’ failure to disclose and active concealment of the dangers
     12 and risks posed by the defective airbag systems in Class Vehicles were material to
     13 the members of the Class. A vehicle made by a reputable manufacturer of safe
     14 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     15 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     16 them.
     17         1045. The members of the Class suffered ascertainable loss caused by
     18 Defendants’ misrepresentations and their failure to disclose material information.
     19 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     20 defective airbag systems installed in them, and Defendants’ complete disregard for
     21 safety, the members of the Class either would have paid less for their Class Vehicles
     22 or would not have purchased or leased them at all. The members of the Class had no
     23 way of discerning that Defendants’ representations were false and misleading, or
     24 otherwise learning the facts that Defendants had concealed or failed to disclose.
     25         1046. The members of the Class did not receive the benefit of their bargain as
     26 a result of Defendants’ misconduct.
     27
     28
                                                - 226 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 232 of 579 Page ID #:232




      1        1047. Defendants’ violations present a continuing risk to the members of the
      2 Class, as well as to the general public. Defendants’ unlawful acts and practices
      3 complained of herein affect the public interest.
      4        1048. The repairs instituted by Defendants, if any, have not been adequate.
      5        1049. As a direct and proximate result of Defendants’ violations of the Kansas
      6 CPA, the members of the Class have suffered injury-in-fact and/or actual damage.
      7        1050. Pursuant to KAN. STAT. ANN. §50-634, the members of the Class seek
      8 monetary relief against Defendants measured as the greater of (a) actual damages in
      9 an amount to be determined at trial and (b) statutory damages in the amount of
     10 $10,000 for each Class member, in addition to treble damages.
     11        1051. The Class also seeks declaratory relief, punitive damages, an order
     12 enjoining Defendants’ unfair, unlawful, and/or deceptive practices, and reasonable
     13 attorneys’ fees and costs, as well as any other just and proper relief available under
     14 KAN. STAT. ANN. §50-623, et seq.
     15                                 KANSAS COUNT II
     16        BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                 (KAN. STAT. ANN. §§84-2-314, 84-2A-103, AND 84-2A-212)
     17                      AGAINST ALL DEFENDANTS
     18        1052. Plaintiffs bring this claim on behalf of all members of the Class, or
     19 alternatively the members of the Class that reside and/or purchased or leased their
     20 Class Vehicles in Kansas, against all Defendants.
     21        1053. Defendants are and were at all relevant times “merchants” with respect
     22 to motor vehicles and/or ACUs under KAN. STAT. ANN. §§84-2-104(1) and 84-2A-
     23 103(3), and “sellers” of motor vehicles and/or ACUs under §84-2-103(1)(d).
     24        1054. With respect to leases, Vehicle Manufacturer Defendants are and were
     25 at all relevant times “lessors” of motor vehicles under KAN. STAT. ANN. §84-2A-
     26 103(1)(p).
     27
     28
                                                - 227 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 233 of 579 Page ID #:233




      1        1055. The Class Vehicles and/or the defective ACUs installed in them are and
      2 were at all relevant times “goods” within the meaning of KAN. STAT. ANN. §§84-2-
      3 105(1) and 84-2A-103(1)(h).
      4        1056. A warranty that the Class Vehicles and/or the defective ACUs installed
      5 in them were in merchantable condition and fit for the ordinary purpose for which
      6 such goods are used is implied by law pursuant to KAN. STAT. ANN. §§84-2-314 and
      7 84-2A-212.
      8        1057. The Class Vehicles and/or the defective ACUs installed in them, when
      9 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     10 condition and are not fit for the ordinary purpose for which cars and ACUs are used.
     11 Specifically, they are inherently defective and dangerous in that the defective ACUs
     12 fail to deploy airbags and seatbelt pretensioners during an accident. This ACU Defect
     13 renders the Class Vehicles unsafe and reduces their value.
     14        1058. Defendants were provided notice of these issues by the numerous
     15 consumer complaints against them regarding the ACU Defect, by numerous
     16 individual letters and communications sent by Plaintiffs and others within a
     17 reasonable amount of time after the allegations of the ACU Defect became public,
     18 and by internal and NHTSA investigations, inter alia.
     19        1059. As a direct and proximate result of Defendants’ breach of the implied
     20 warranty of merchantability, the members of the Class have been damaged in an
     21 amount to be proven at trial.
     22                                 KANSAS COUNT III
     23                  BREACH OF EXPRESS WARRANTY
                 (KAN. STAT. ANN. §§84-2-313, 84-2A-103, AND 84-2A-210)
     24         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     25        1060. Plaintiffs bring this claim on behalf of all members of the Class, or
     26 alternatively the members of the Class that reside and/or purchased or leased their
     27 Class Vehicles in Kansas, against the Vehicle Manufacturer Defendants.
     28
                                               - 228 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 234 of 579 Page ID #:234




      1         1061. Vehicle Manufacturer Defendants are and were at all relevant times
      2 “merchants” with respect of motor vehicles under KAN. STAT. ANN. §§84-2-104(1)
      3 and 84-2A-103(3), and “sellers” of motor vehicles under §84-2-103(1)(d).
      4         1062. With respect to leases, Vehicle Manufacturer Defendants are and were
      5 at all relevant times “lessors” of motor vehicles under KAN. STAT. ANN. §84-2A-
      6 103(1)(p).
      7         1063. The Class Vehicles are and were at all relevant times “goods” within the
      8 meaning of KAN. STAT. ANN. §§84-2-105(1) and 84-2A-103(1)(h).
      9         1064. In connection with the purchase of all Class Vehicles, Vehicle
     10 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     11 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     12 repairs to vehicles that fail to function properly during normal use. Honda provides
     13 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     14 whichever occurs first, and covers any repair or replacement of any part that is
     15 defective in material or workmanship under normal use. Toyota provides a New
     16 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     17 occurs first, and covers repairs and adjustments needed to correct defects in materials
     18 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     19 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     20 the repair of any item on a vehicle that is defective in material, workmanship, or
     21 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     22 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     23 replacement of any component manufactured or originally installed by Hyundai that
     24 is defective in material or factory workmanship, under normal use and maintenance.
     25 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     26 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     27 repair or replacement of any component manufactured or originally installed by
     28
                                                - 229 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 235 of 579 Page ID #:235




      1 Mitsubishi that is defective in material or factory workmanship, under normal use
      2 and maintenance.
      3         1065. In addition, Vehicle Manufacturer Defendants’ various oral and written
      4 representations regarding the Class Vehicles’ durability, safety, and performance
      5 constituted express warranties to the Class.
      6         1066. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      7 bargain that was reached when the members of the Class purchased or leased their
      8 Class Vehicles.
      9         1067. The ACU Defect in the defective airbag systems existed in the Class
     10 Vehicles at the time of sale or lease and within the warranty periods but the members
     11 of the Class had no knowledge of the existence of the defect, which was known and
     12 concealed by the Vehicle Manufacturer Defendants.             Despite the applicable
     13 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     14 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     15 in order to wrongfully transfer the costs of repair or replacement of the defective
     16 airbag systems to the members of the Class.
     17         1068. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     18 and owners and lessees of these vehicles have lost confidence in the ability of Class
     19 Vehicles to perform the function of safe, reliable transportation.
     20         1069. The members of the Class could not have reasonably discovered the
     21 ACU Defect.
     22         1070. The Vehicle Manufacturer Defendants breached their express
     23 warranties promising to repair and correct a manufacturing defect or defects in
     24 materials or workmanship of any parts they supplied.
     25         1071. The Vehicle Manufacturer Defendants further breached their express
     26 warranties by selling Class Vehicles that were defective with respect to materials,
     27 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     28
                                                - 230 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 236 of 579 Page ID #:236




      1 the defective airbag systems contained the ACU Defect and had an associated safety
      2 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
      3 purposes for which passenger vehicles are used because of materials, workmanship,
      4 and manufacture defects preventing airbags and seatbelt pretensioners from
      5 performing as warranted.
      6         1072. Specifically, on information and belief, Vehicle Manufacturer
      7 Defendants breached their express warranties (including the implied covenant of
      8 good faith and fair dealing) by: (a) knowingly providing the Class with Class
      9 Vehicles containing defects in material that were never disclosed to the Class; (b)
     10 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     11 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     12 and (d) supplying products and materials that failed to conform to the representations
     13 made by Vehicle Manufacturer Defendants.
     14         1073. The Class has given Vehicle Manufacturer Defendants a reasonable
     15 opportunity to cure their breach of express warranty or, alternatively, were not
     16 required to do so because such an opportunity would be unnecessary and futile given
     17 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     18 neither cure the defect in the Class Vehicles nor resolve the incidental and
     19 consequential damages flowing therefrom.
     20         1074. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     21 essential purpose and the recovery of the members of the Class is not limited to the
     22 warranties’ remedies.
     23         1075. The Vehicle Manufacturer Defendants were provided notice of the ACU
     24 Defect in the defective airbag systems by numerous consumer complaints made to
     25 their authorized dealers nationwide, complaints to NHTSA, and through their own
     26 testing. Affording Defendants a reasonable opportunity to cure their breach of
     27 written warranties would be unnecessary and futile here because the Vehicle
     28
                                                 - 231 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 237 of 579 Page ID #:237




      1 Manufacturer Defendants have known of and concealed the ACU Defect and, on
      2 information and belief, have refused to repair or replace the defective airbag systems
      3 in the Class Vehicles free of charge within or outside of the warranty periods despite
      4 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
      5 applicable warranty periods.
      6         1076. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
      7 limit recovery to the terms of the express warranties is unconscionable and
      8 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
      9 limitations are unenforceable because they knowingly sold or leased a defective
     10 product without informing consumers about the defect. The time limits contained in
     11 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     12 and inadequate to protect the members of the Class. Among other things, the
     13 members of the Class did not determine these time limitations, the terms of which
     14 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     15 bargaining power existed between the Vehicle Manufacturer Defendants and the
     16 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     17 have known that the Class Vehicles were defective at the time of sale or lease and
     18 that the defective airbag systems would fail to deploy during an accident.
     19         1077. Further, the limited warranties promising to repair and/or correct a
     20 manufacturing defect fail in their essential purpose because the contractual remedies
     21 are insufficient to make the members of the Class whole because, on information and
     22 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     23 adequately provide the promised remedies within a reasonable time.
     24         1078. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     25 were inherently defective and did not conform to their warranties and the members
     26 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     27 fraudulent pretenses.
     28
                                                 - 232 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 238 of 579 Page ID #:238




      1         1079. The members of the Class have been excused from performance of any
      2 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
      3 described herein.
      4         1080. As a direct and proximate result of Vehicle Manufacturer Defendants’
      5 breach of express warranties, the members of the Class have been damaged in an
      6 amount to be determined at trial.
      7         1081. Accordingly, the Class asserts as additional and/or alternative remedies,
      8 the revocation of acceptance of the goods and the return to the members of the Class
      9 of the purchase price of all Class Vehicles currently owned or leased, and for such
     10 other incidental and consequential damages as allowed.
     11               18.    Kentucky
     12                                KENTUCKY COUNT I
     13    VIOLATIONS OF THE KENTUCKY CONSUMER PROTECTION ACT
                       (KY. REV. STAT. §367.110, ET SEQ.)
     14                   AGAINST ALL DEFENDANTS
     15         1082. Plaintiffs Ryan Frazier, Bridget Miller, and Christy Sullivan (for the
     16 purposes of this section, “Plaintiffs”) bring this claim on behalf of themselves and all
     17 members of the Class, or alternatively the members of the Class that reside and/or
     18 purchased or leased their Class Vehicles in Kentucky, against all Defendants.
     19         1083. Plaintiffs, the members of the Class, and Defendants are “persons,”
     20 within the meaning of KY. REV. STAT. §367.110(1).
     21         1084. Defendants are engaged in “trade” or “commerce” within the meaning
     22 of KY. REV. STAT. §367.110(2).
     23         1085. The Kentucky Consumer Protection Act (“Kentucky CPA”) makes
     24 unlawful “[u]nfair, false, misleading, or deceptive acts or practices in the conduct of
     25 any trade or commerce.” KY. REV. STAT. §367.170(1).
     26         1086. In the course of Defendants’ business, Defendants violated the
     27 Kentucky CPA by failing to disclose and actively concealing the dangers and risks
     28
                                                 - 233 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 239 of 579 Page ID #:239




      1 posed by the Class Vehicles and/or the defective airbag systems installed in them, as
      2 described above.     Specifically, in marketing, offering for sale, and selling the
      3 defective Class Vehicles and/or the defective airbag systems installed in them,
      4 Defendants engaged in one or more of the following unfair or deceptive acts or
      5 practices in violation of KY. REV. STAT. §367.170(1): representing that the Class
      6 Vehicles and/or the defective airbag systems installed in them have characteristics or
      7 benefits that they do not have; representing that they are of a particular standard and
      8 quality when they are not; advertising them with the intent not to sell them as
      9 advertised; engaging in other conduct which created a likelihood of confusion or of
     10 misunderstanding; and/or using or employing deception, fraud, false pretense, false
     11 promise or misrepresentation, or the concealment, suppression, or omission of a
     12 material fact with intent that others rely upon such concealment, suppression, or
     13 omission, in connection with the advertisement and the sale of the Class Vehicles
     14 and/or the defective airbag systems installed in them.
     15        1087. Defendants have known of the ACU Defect in their defective airbag
     16 systems and failed to disclose and actively concealed the dangers and risks posed by
     17 the Class Vehicles and/or the defective airbag systems installed in them.
     18        1088. By failing to disclose and by actively concealing the ACU Defect in the
     19 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     20 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     21 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     22 practices in violation of the Kentucky CPA. Defendants deliberately withheld the
     23 information about the propensity of the defective airbag systems to fail to deploy
     24 during an accident, in order to ensure that consumers would purchase the Class
     25 Vehicles.
     26        1089. In the course of Defendants’ business, they willfully failed to disclose
     27 and actively concealed the dangerous risks posed by the many safety issues and
     28
                                                - 234 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 240 of 579 Page ID #:240




      1 serious defect discussed above. Defendants compounded the deception by repeatedly
      2 asserting that the Class Vehicles and/or the defective airbag systems installed in them
      3 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
      4 that value safety.
      5        1090. Defendants’ unfair or deceptive acts or practices, including these
      6 concealments, omissions, and suppressions of material facts, had a tendency or
      7 capacity to mislead, tended to create a false impression in consumers, were likely to
      8 and did in fact deceive reasonable consumers, including Plaintiffs and the members
      9 of the Class, about the true safety and reliability of Class Vehicles and/or the
     10 defective airbag systems installed in them, the quality of Defendants’ brands, and the
     11 true value of the Class Vehicles.
     12        1091. Defendants intentionally and knowingly misrepresented material facts
     13 regarding the Class Vehicles and/or the defective airbag systems installed in them
     14 with an intent to mislead Plaintiffs and the members of the Class.
     15        1092. Defendants knew or should have known that their conduct violated the
     16 Kentucky CPA.
     17        1093. As alleged above, Defendants made material statements about the safety
     18 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     19 them that were either false or misleading.
     20        1094. To protect their profits and to avoid remediation costs and a public
     21 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     22 Vehicles and/or the defective airbag systems installed in them and their tragic
     23 consequences, and allowed unsuspecting new and used car purchasers to continue to
     24 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     25 vehicles.
     26
     27
     28
                                                - 235 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 241 of 579 Page ID #:241




      1        1095. Defendants owed Plaintiffs and the members of the Class a duty to
      2 disclose the true safety and reliability of the Class Vehicles and/or the defective
      3 airbag systems installed in them because Defendants:
      4               (a)   possessed exclusive knowledge of the dangers and risks posed
      5                     by the foregoing;
      6               (b)   intentionally concealed the foregoing from Plaintiffs and the
      7                     Class; and/or
      8               (c)   made incomplete representations about the safety and reliability
      9                     of the foregoing generally, while purposefully withholding
     10                     material facts from Plaintiffs and the Class that contradicted
     11                     these representations.
     12        1096. Because Defendants fraudulently concealed the ACU Defect in Class
     13 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     14 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     15 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     16 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     17 significantly less than they otherwise would be.
     18        1097. Defendants’ failure to disclose and active concealment of the dangers
     19 and risks posed by the defective airbag systems in Class Vehicles were material to
     20 Plaintiffs and the members of the Class. A vehicle made by a reputable manufacturer
     21 of safe vehicles is worth more than an otherwise comparable vehicle made by a
     22 disreputable manufacturer of unsafe vehicles that conceals defects rather than
     23 promptly remedies them.
     24        1098. Plaintiffs and the members of the Class suffered ascertainable loss
     25 caused by Defendants’ misrepresentations and their failure to disclose material
     26 information. Had they been aware of the ACU Defect that existed in the Class
     27 Vehicles and/or the defective airbag systems installed in them, and Defendants’
     28
                                                - 236 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 242 of 579 Page ID #:242




      1 complete disregard for safety, Plaintiffs and the members of the Class either would
      2 have paid less for their Class Vehicles or would not have purchased or leased them
      3 at all. Plaintiffs and the members of the Class had no way of discerning that
      4 Defendants’ representations were false and misleading, or otherwise learning the
      5 facts that Defendants had concealed or failed to disclose.
      6         1099. Plaintiffs and the members of the Class did not receive the benefit of
      7 their bargain as a result of Defendants’ misconduct.
      8         1100. As a direct and proximate result of Defendants’ violations of the
      9 Kentucky CPA, Plaintiffs and the members of the Class have suffered injury-in-fact
     10 and/or actual damage.
     11         1101. Pursuant to KY. REV. STAT. §367.220, Plaintiffs and the members of the
     12 Class seek an order awarding damages, punitive damages, and any other just and
     13 proper relief available under Kentucky CPA.
     14                               KENTUCKY COUNT II
     15                  BREACH OF IMPLIED WARRANTIES
            (KY. REV. STAT. §§355.2-314, 355.2-315, 355.2A-103, AND 355.2A-212)
     16                      AGAINST ALL DEFENDANTS
     17         1102. Plaintiffs Ryan Frazier, Bridget Miller, and Christy Sullivan (for the
     18 purposes of this section, “Plaintiffs”) bring this claim on behalf of themselves and all
     19 members of the Class, or alternatively the members of the Class that reside and/or
     20 purchased or leased their Class Vehicles in Kentucky, against all Defendants.
     21         1103. Defendants are and were at all relevant times “merchants” with respect
     22 to motor vehicles and/or ACUs under KY. REV. STAT. §§355.2-104(1) and 355.2A-
     23 103(3), and “sellers” of motor vehicles and/or ACUs under §355.2-103(1)(d).
     24         1104. With respect to leases, Defendants are and were at all relevant times
     25 “lessors” of motor vehicles under KY. REV. STAT. §355.2A-103(1)(p).
     26
     27
     28
                                                 - 237 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 243 of 579 Page ID #:243




      1         1105. The Class Vehicles and/or the defective ACUs installed in them are and
      2 were at all relevant times “goods” within the meaning of KY. REV. STAT. §§355.2-
      3 105(1) and 355.2A-103(1)(h).
      4         1106. A warranty that the Class Vehicles and/or the defective ACUs installed
      5 in them were in merchantable condition and fit for the ordinary purpose for which
      6 such goods are used is implied by law pursuant to KY. REV. STAT. §§355.2-314 and
      7 355.2A-212.
      8         1107. In addition, a warranty that the Class Vehicles and/or the defective
      9 ACUs installed in them were fit for their particular purpose is implied by law
     10 pursuant to KY. REV. STAT. §355.2-315. Defendants knew at the time of sale of the
     11 Class Vehicles and/or the defective ACUs installed in them, that Plaintiffs and the
     12 members of the Class intended to use the vehicles in a manner requiring a particular
     13 standard of performance and durability, and that Plaintiffs and the Class were relying
     14 on Defendants’ skill and judgment to furnish suitable products for this particular
     15 purpose.
     16         1108. The Class Vehicles and/or the defective ACUs installed in them, when
     17 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     18 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     19 a result of their inherent defects, as detailed above. Specifically, they are inherently
     20 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     21 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     22 and reduces their value.
     23         1109. Defendants were provided notice of these issues by the numerous
     24 consumer complaints against them regarding the ACU Defect, by numerous
     25 individual letters and communications sent by Plaintiffs and others within a
     26 reasonable amount of time after the allegations of the ACU Defect became public,
     27 and by internal and NHTSA investigations, inter alia.
     28
                                                 - 238 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 244 of 579 Page ID #:244




      1         1110. As a direct and proximate result of Defendants’ breach of the implied
      2 warranty of merchantability, Plaintiffs and the members of the Class have been
      3 damaged in an amount to be proven at trial.
      4                               KENTUCKY COUNT III
      5                   BREACH OF EXPRESS WARRANTY
                 (KY. REV. STAT. §§355.2-313, 355.2A-103, AND 355.2A-210)
      6         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      7         1111. Plaintiffs Ryan Frazier, Bridget Miller, and Christy Sullivan (for the
      8 purposes of this section, “Plaintiffs”) bring this claim on behalf of themselves and all
      9 members of the Class, or alternatively the members of the Class that reside and/or
     10 purchased or leased their Class Vehicles in Kentucky, against the Vehicle
     11 Manufacturer Defendants.
     12         1112. Vehicle Manufacturer Defendants are and were at all relevant times
     13 “merchants” with respect to motor vehicles under KY. REV. STAT. §§355.2-104(1)
     14 and 355.2A-103(3), and “sellers” of motor vehicles under §355.2-103(1)(d).
     15         1113. With respect to leases, Vehicle Manufacturer Defendants are and were
     16 at all relevant times “lessors” of motor vehicles under KY. REV. STAT. §355.2A-
     17 103(1)(p).
     18         1114. The Class Vehicles are and were at all relevant times “goods” within the
     19 meaning of KY. REV. STAT. §§355.2-105(1) and 355.2A-103(1)(h).
     20         1115. In connection with the purchase of all Class Vehicles, Vehicle
     21 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     22 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     23 repairs to vehicles that fail to function properly during normal use. Honda provides
     24 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     25 whichever occurs first, and covers any repair or replacement of any part that is
     26 defective in material or workmanship under normal use. Toyota provides a New
     27 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     28
                                                 - 239 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 245 of 579 Page ID #:245




      1 occurs first, and covers repairs and adjustments needed to correct defects in materials
      2 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
      3 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      4 the repair of any item on a vehicle that is defective in material, workmanship, or
      5 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      6 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      7 replacement of any component manufactured or originally installed by Hyundai that
      8 is defective in material or factory workmanship, under normal use and maintenance.
      9 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     10 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     11 repair or replacement of any component manufactured or originally installed by
     12 Mitsubishi that is defective in material or factory workmanship, under normal use
     13 and maintenance.
     14         1116. In addition, Vehicle Manufacturer Defendants’ various oral and written
     15 representations regarding the Class Vehicles’ durability, safety, and performance
     16 constituted express warranties to Plaintiffs and the Class.
     17         1117. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     18 bargain that was reached when Plaintiffs and the members of the Class purchased or
     19 leased their Class Vehicles.
     20         1118. The ACU Defect in the defective airbag systems existed in the Class
     21 Vehicles at the time of sale or lease and within the warranty periods but Plaintiffs and
     22 the members of the Class had no knowledge of the existence of the defect, which was
     23 known and concealed by the Vehicle Manufacturer Defendants.                Despite the
     24 applicable warranties, the Vehicle Manufacturer Defendants failed to inform
     25 Plaintiffs and the members of the Class that the Class Vehicles contained the ACU
     26 Defect during the warranty periods in order to wrongfully transfer the costs of repair
     27
     28
                                                 - 240 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 246 of 579 Page ID #:246




      1 or replacement of the defective airbag systems to Plaintiffs and the members of the
      2 Class.
      3          1119. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      4 and owners and lessees of these vehicles have lost confidence in the ability of Class
      5 Vehicles to perform the function of safe reliable transportation.
      6          1120. Plaintiffs and the members of the Class could not have reasonably
      7 discovered the ACU Defect.
      8          1121. The Vehicle Manufacturer Defendants breached their express
      9 warranties promising to repair and correct a manufacturing defect or defects in
     10 materials or workmanship of any parts they supplied.
     11          1122. The Vehicle Manufacturer Defendants further breached their express
     12 warranties by selling Class Vehicles that were defective with respect to materials,
     13 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     14 the defective airbag systems contained the ACU Defect and had an associated safety
     15 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     16 purposes for which passenger vehicles are used because of materials, workmanship,
     17 and manufacture defects preventing airbags and seatbelt pretensioners from
     18 performing as warranted.
     19          1123. Specifically, on information and belief, Vehicle Manufacturer
     20 Defendants breached their express warranties (including the implied covenant of
     21 good faith and fair dealing) by: (a) knowingly providing Plaintiffs and the Class with
     22 Class Vehicles containing defects in materials that were never disclosed to Plaintiffs
     23 and the Class; (b) failing to repair or replace the defective Class Vehicles at no cost
     24 within the warranty period; (c) ignoring, delaying responses to, and denying warranty
     25 claims in bad faith; and (d) supplying products and materials that failed to conform
     26 to the representations made by Vehicle Manufacturer Defendants.
     27
     28
                                                - 241 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 247 of 579 Page ID #:247




      1         1124. Plaintiffs and the Class have given Vehicle Manufacturer Defendants a
      2 reasonable opportunity to cure their breach of express warranty or, alternatively, were
      3 not required to do so because such an opportunity would be unnecessary and futile
      4 given that the repairs or replacements offered by Vehicle Manufacturer Defendants
      5 can neither cure the defect in the Class Vehicles nor resolve the incidental and
      6 consequential damages flowing therefrom.
      7         1125. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      8 essential purpose and the recovery of Plaintiffs and the members of the Class is not
      9 limited to the warranties’ remedies.
     10         1126. The Vehicle Manufacturer Defendants were provided notice of the ACU
     11 Defect in the defective airbag systems by numerous consumer complaints made to
     12 their authorized dealers nationwide, complaints to NHTSA, and through their own
     13 testing. Affording Defendants a reasonable opportunity to cure their breach of
     14 written warranties would be unnecessary and futile here because the Vehicle
     15 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     16 information and belief, have refused to repair or replace the defective airbag systems
     17 in the Class Vehicles free of charge within or outside of the warranty periods despite
     18 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     19 applicable warranty periods.
     20         1127. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     21 limit recovery to the terms of the express warranties is unconscionable and
     22 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     23 limitations are unenforceable because they knowingly sold or leased a defective
     24 product without informing consumers about the defect. The time limits contained in
     25 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     26 and inadequate to protect Plaintiffs and the members of the Class. Among other
     27 things, Plaintiffs and the members of the Class did not determine these time
     28
                                                 - 242 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 248 of 579 Page ID #:248




      1 limitations, the terms of which unreasonably favored the Vehicle Manufacturer
      2 Defendants. A gross disparity in bargaining power existed between the Vehicle
      3 Manufacturer Defendants and Plaintiffs and the members of the Class, and the
      4 Vehicle Manufacturer Defendants knew or should have known that the Class
      5 Vehicles were defective at the time of sale or lease and that the defective airbag
      6 systems would fail to deploy during an accident.
      7        1128. Further, the limited warranties promising to repair and/or correct a
      8 manufacturing defect fail in their essential purpose because the contractual remedies
      9 are insufficient to make Plaintiffs and the members of the Class whole, because, on
     10 information and belief, the Vehicle Manufacturer Defendants have failed and/or have
     11 refused to adequately provide the promised remedies within a reasonable time.
     12        1129. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     13 were inherently defective and did not conform to their warranties, and Plaintiffs and
     14 the members of the Class were induced to purchase or lease the Class Vehicles under
     15 false and/or fraudulent pretenses.
     16        1130. Plaintiffs and the members of the Class have been excused from
     17 performance of any warranty obligations as a result of the Vehicle Manufacturer
     18 Defendants’ conduct described herein.
     19        1131. As a direct and proximate result of Vehicle Manufacturer Defendants’
     20 breach of express warranties, Plaintiffs and the members of the Class have been
     21 damaged in an amount to be determined at trial.
     22        1132. Accordingly, Plaintiffs and the members of the Class assert as additional
     23 and/or alternative remedies, the revocation of acceptance of the goods and the return
     24 to Plaintiffs and the members of the Class of the purchase price of all Class Vehicles
     25 currently owned or leased, and for such other incidental and consequential damages
     26 as allowed.
     27
     28
                                                - 243 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 249 of 579 Page ID #:249




      1                19.   Louisiana
      2                                 LOUISIANA COUNT I
      3      VIOLATIONS OF THE LOUISIANA UNFAIR TRADE PRACTICES
                       AND CONSUMER PROTECTION LAW
      4                 (LA. STAT. ANN. §51:1401, ET SEQ.)
                           AGAINST ALL DEFENDANTS
      5
      6         1133. Plaintiffs bring this claim on behalf of all members of the Class, or
      7 alternatively the members of the Class that reside and/or purchased or leased their
      8 Class Vehicles in Louisiana, against all Defendants.
      9         1134. The members of the Class and Defendants are “persons,” within the
     10 meaning of LA. STAT. ANN. §51:1402(8).
     11         1135. The members of the Class are “consumers,” within the meaning of LA.
     12 STAT. ANN. §51:1402(1).
     13         1136. Defendants are engaged in “trade” or “commerce” within the meaning
     14 of LA. STAT. ANN. §51:1402(10).
     15         1137. The Louisiana Unfair Trade Practices and Consumer Protection Law
     16 (“Louisiana CPL”) makes unlawful “deceptive acts or practices in the conduct of any
     17 trade or commerce.” LA. STAT. ANN. §51:1405(A). Defendants participated in
     18 misleading, false, or deceptive acts that violated the Louisiana CPL.
     19         1138. In the course of Defendants’ business, Defendants failed to disclose and
     20 actively concealed the dangers and risks posed by the Class Vehicles and/or the
     21 defective airbag systems installed in them as described herein, and otherwise engaged
     22 in activities with a tendency or capacity to deceive. Accordingly, Defendants
     23 engaged in unfair methods of competition, unconscionable acts or practices, and
     24 unfair or deceptive acts or practices, including: representing that the Class Vehicles
     25 and/or the defective airbag systems installed in them have characteristics, uses,
     26 benefits, and qualities which they do not have; representing that they are of a
     27 particular standard and quality when they are not; failing to reveal a material fact, the
     28
                                                 - 244 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 250 of 579 Page ID #:250




      1 omission of which tends to mislead or deceive the consumer, and which fact could
      2 not reasonably be known by the consumer; making a representation of fact or
      3 statement of fact material to the transaction such that a person reasonably believes
      4 the represented or suggested state of affairs to be other than it actually is; and failing
      5 to reveal facts that are material to the transaction in light of representations of fact
      6 made in a positive manner.
      7         1139. Defendants have known of the ACU Defect in their defective airbag
      8 systems and failed to disclose and actively concealed the dangers and risks posed by
      9 the Class Vehicles and/or the defective airbag systems installed in them.
     10         1140. By failing to disclose and by actively concealing the ACU Defect in the
     11 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     12 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     13 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     14 practices in violation of the Louisiana CPL. Defendants deliberately withheld the
     15 information about the propensity of the defective airbag systems to fail to deploy
     16 during an accident, in order to ensure that consumers would purchase the Class
     17 Vehicles.
     18         1141. In the course of Defendants’ business, they willfully failed to disclose
     19 and actively concealed the dangerous risks posed by the many safety issues and
     20 serious defect discussed above. Defendants compounded the deception by repeatedly
     21 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     22 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     23 that value safety.
     24         1142. Defendants’ unfair or deceptive acts or practices, including these
     25 concealments, omissions, and suppressions of material facts, had a tendency or
     26 capacity to mislead, tended to create a false impression in consumers, and were likely
     27 to and did in fact deceive reasonable consumers, including the members of the Class,
     28
                                                  - 245 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 251 of 579 Page ID #:251




      1 about the true safety and reliability of Class Vehicles and/or the defective airbag
      2 systems installed in them, the quality of Defendants’ brands, and the true value of the
      3 Class Vehicles.
      4        1143. Defendants intentionally and knowingly misrepresented material facts
      5 regarding the Class Vehicles and/or the defective airbag systems installed in them
      6 with an intent to mislead the members of the Class.
      7        1144. Defendants knew or should have known that their conduct violated the
      8 Louisiana CPL.
      9        1145. As alleged above, Defendants made material statements about the safety
     10 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     11 them that were either false or misleading.
     12        1146. To protect their profits and to avoid remediation costs and a public
     13 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     14 Vehicles and/or the defective airbag systems installed in them and their tragic
     15 consequences, and allowed unsuspecting new and used car purchasers to continue to
     16 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     17 vehicles.
     18        1147. Defendants owed the members of the Class a duty to disclose the true
     19 safety and reliability of the Class Vehicles and/or the defective airbag systems
     20 installed in them because Defendants:
     21               (a)    possessed exclusive knowledge of the dangers and risks posed
     22                      by the foregoing;
     23               (b)    intentionally concealed the foregoing from the Class; and/or
     24               (c)    made incomplete representations about the safety and reliability
     25                      of the foregoing generally, while purposefully withholding
     26                      material facts from the Class that contradicted these
     27                      representations.
     28
                                                 - 246 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 252 of 579 Page ID #:252




      1         1148. Because Defendants fraudulently concealed the ACU Defect in Class
      2 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
      3 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
      4 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      5 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      6 significantly less than they otherwise would be.
      7         1149. Defendants’ failure to disclose and active concealment of the dangers
      8 and risks posed by the defective airbag systems in Class Vehicles were material to
      9 the members of the Class. A vehicle made by a reputable manufacturer of safe
     10 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     11 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     12 them.
     13         1150. The members of the Class suffered ascertainable loss caused by
     14 Defendants’ misrepresentations and their failure to disclose material information.
     15 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     16 defective airbag systems installed in them, and Defendants’ complete disregard for
     17 safety, the members of the Class either would have paid less for their Class Vehicles
     18 or would not have purchased or leased them at all. The members of the Class had no
     19 way of discerning that Defendants’ representations were false and misleading, or
     20 otherwise learning the facts that Defendants had concealed or failed to disclose.
     21         1151. The members of the Class did not receive the benefit of their bargain as
     22 a result of Defendants’ misconduct.
     23         1152. Defendants’ violations present a continuing risk to the members of the
     24 Class, as well as to the general public. Defendants’ unlawful acts and practices
     25 complained of herein affect the public interest.
     26         1153. The repairs instituted by Defendants, if any, have not been adequate.
     27
     28
                                                - 247 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 253 of 579 Page ID #:253




      1        1154. As a direct and proximate result of Defendants’ violations of the
      2 Louisiana CPL, the members of the Class have suffered injury-in-fact and/or actual
      3 damage.
      4        1155. Pursuant to LA. STAT. ANN. §51:1409, the members of the Class seek to
      5 recover actual damages in an amount to be determined at trial, treble damages for
      6 Defendants’ knowing violations of the Louisiana CPL, other monetary relief,
      7 declaratory relief, punitive damages, an order enjoining Defendants’ unfair,
      8 unlawful, and/or deceptive practices, and reasonable attorneys’ fees and costs, and
      9 any other just and proper relief available.
     10                               LOUISIANA COUNT II
     11       BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY/
                  WARRANTY AGAINST REDHIBITORY DEFECTS
     12                  (LA. CIV. CODE ART. 2520, 2524)
                          AGAINST ALL DEFENDANTS
     13
     14        1156. Plaintiffs bring this claim on behalf of all members of the Class, or
     15 alternatively the members of the Class that reside and/or purchased or leased their
     16 Class Vehicles in Louisiana, against all Defendants.
     17        1157. Defendants are and were at all relevant times “sellers” with respect to
     18 motor vehicles under LA. CIV. CODE ART. 2520, 2524.
     19        1158. A warranty that the Class Vehicles were in merchantable condition and
     20 fit for the ordinary purpose for which vehicles are used is implied by law pursuant to
     21 LA. CIV. CODE ART. 2520, 2524.
     22        1159. At the time members of the Class acquired their Class Vehicles, those
     23 vehicles had a redhibitory defect within the meaning of LA. CIV. CODE ART. 2520, in
     24 that (a) the Class Vehicles and/or the defective ACUs installed in them were rendered
     25 so inconvenient that members of the Class either would not have purchased the Class
     26 Vehicles had they known of the ACU Defect, or, because the defective ACUs so
     27 diminished the usefulness and/or value of the Class Vehicles such that it must be
     28
                                                - 248 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 254 of 579 Page ID #:254




      1 presumed that the Class members would not have purchased the Class Vehicles, but
      2 for a lesser price.
      3        1160. No notice of the defect is required under LA. CIV. CODE ART. 2520, since
      4 the Defendants had knowledge of the ACU Defect in the Class Vehicles and/or the
      5 defective ACUs installed in them at the time they were sold to members of the Class.
      6 Furthermore, on information and belief, the Defendants had notice of these issues by
      7 their knowledge of the issues, through customer complaints, numerous complaints
      8 filed against Defendants and/or others, internal investigations, and individual letters
      9 and communications sent by consumers before the Defendants issued recalls (if
     10 applicable) and after the allegations of the ACU Defect became public.
     11        1161. Under LA. CIV. CODE ART. 2524, a warranty that the Class Vehicles
     12 and/or the defective ACUs installed in them were in merchantable condition, or fit
     13 for ordinary use, was implied by law in the transactions when Class members
     14 purchased their Class Vehicles.
     15        1162. The Class Vehicles and/or the defective ACUs installed in them, when
     16 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     17 condition and are not fit for the ordinary purpose for which cars and ACUs are used.
     18 Specifically, they are inherently defective and dangerous in that the defective ACUs
     19 may fail to deploy airbags and seat belt pretensioners in a crash event due to the
     20 ACUs being damaged by EOS, leading to an unreasonable likelihood of serious
     21 bodily injury or death to vehicle occupants, instead of protecting vehicle occupants
     22 from bodily injury during accidents.
     23        1163. As a direct and proximate result of Defendants’ breach of the implied
     24 warranty of merchantability, the members of the Class have been damaged in an
     25 amount to be proven at trial.
     26
     27
     28
                                                - 249 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 255 of 579 Page ID #:255




      1                      20.   Maine
      2                                   MAINE COUNT I
      3                  BREACH OF IMPLIED WARRANTIES
             (ME. REV. STAT. ANN. TIT. 11, §§2-314, 2-315, 2-1103, AND 2-1212)
      4                      AGAINST ALL DEFENDANTS
      5         1164. Plaintiffs bring this claim on behalf of all members of the Class, or
      6 alternatively the members of the Class that reside and/or purchased or leased their
      7 Class Vehicles in Maine, against all Defendants.
      8         1165. Defendants are and were at all relevant times “merchants” with respect
      9 to motor vehicles and/or ACUs under ME. REV. STAT. ANN. tit. 11, §§2-104(1) and
     10 2-1103(3), and “sellers” of motor vehicles and/or ACUs under §2-103(1)(d).
     11         1166. With respect to leases, Vehicle Manufacturer Defendants are and were
     12 at all relevant times “lessors” of motor vehicles under ME. REV. STAT. ANN. tit. 11,
     13 §2-1103(1)(p).
     14         1167. The Class Vehicles and/or the defective ACUs installed in them are and
     15 were at all relevant times “goods” within the meaning of ME. REV. STAT. ANN. tit.
     16 11, §§2-105(1) and 2-1103(1)(h).
     17         1168. A warranty that the Class Vehicles and/or the defective ACUs installed
     18 in them were in merchantable condition and fit for the ordinary purpose for which
     19 such goods are used is implied by law pursuant to ME. REV. STAT. ANN. tit. 11, §§2-
     20 314 and 2-1212.
     21         1169. In addition, a warranty that the Class Vehicles and/or the defective
     22 ACUs installed in them were fit for their particular purpose is implied by law
     23 pursuant to ME. REV. STAT. ANN. tit. 11, §§2-315 and 2-1213. Defendants knew at
     24 the time of sale of the Class Vehicles and/or the defective ACUs installed in them,
     25 that the Class intended to use the vehicles in a manner requiring a particular standard
     26 of performance and durability, and that the Class was relying on Defendants’ skill
     27 and judgment to furnish suitable products for this particular purpose.
     28
                                                - 250 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 256 of 579 Page ID #:256




      1         1170. The Class Vehicles and/or the defective ACUs installed in them, when
      2 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      3 condition, not fit for their ordinary purpose, and not fit for their particular purpose as
      4 a result of their inherent defects, as detailed above. Specifically, they are inherently
      5 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
      6 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
      7 and reduces their value.
      8         1171. Defendants were provided notice of these issues by the numerous
      9 consumer complaints against them regarding the ACU Defect, by numerous
     10 individual letters and communications sent by Plaintiffs and others within a
     11 reasonable amount of time after the allegations of the ACU Defect became public,
     12 and by internal and NHTSA investigations, inter alia.
     13         1172. As a direct and proximate result of Defendants’ breach of the implied
     14 warranty of merchantability, the members of the Class have been damaged in an
     15 amount to be proven at trial.
     16                                   MAINE COUNT II
     17                   BREACH OF EXPRESS WARRANTY
                 (ME. REV. STAT. ANN. TIT. 11 §2-313, 2-1103, AND 2-1210)
     18         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     19         1173. Plaintiffs bring this claim on behalf of all members of the Class, or
     20 alternatively the members of the Class that reside and/or purchased or leased their
     21 Class Vehicles in Maine, against the Vehicle Manufacturer Defendants.
     22         1174. Vehicle Manufacturer Defendants are and were at all relevant times
     23 “merchants” with respect of motor vehicles under ME. REV. STAT. ANN. tit. 11, §§2-
     24 104(1) and 2-1103(3), and “sellers” of motor vehicles under §2-103(1)(d).
     25         1175. With respect to leases, Vehicle Manufacturer Defendants are and were
     26 at all relevant times “lessors” of motor vehicles under ME. REV. STAT. ANN. tit. 11,
     27 §2-1103(1)(p).
     28
                                                  - 251 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 257 of 579 Page ID #:257




      1         1176. The Class Vehicles are and were at all relevant times “goods” within the
      2 meaning of ME. REV. STAT. ANN. tit. 11, §§2-105(1) and 2-1103(1)(h).
      3         1177. In connection with the purchase of all Class Vehicles, Vehicle
      4 Manufacturer Defendants provided express warranties. Kia provides a limited basic
      5 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      6 repairs to vehicles that fail to function properly during normal use. Honda provides
      7 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
      8 whichever occurs first, and covers any repair or replacement of any part that is
      9 defective in material or workmanship under normal use. Toyota provides a New
     10 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     11 occurs first, and covers repairs and adjustments needed to correct defects in materials
     12 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     13 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     14 the repair of any item on a vehicle that is defective in material, workmanship, or
     15 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     16 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     17 replacement of any component manufactured or originally installed by Hyundai that
     18 is defective in material or factory workmanship, under normal use and maintenance.
     19 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     20 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     21 repair or replacement of any component manufactured or originally installed by
     22 Mitsubishi that is defective in material or factory workmanship, under normal use
     23 and maintenance.
     24         1178. In addition, Vehicle Manufacturer Defendants’ various oral and written
     25 representations regarding the Class Vehicles’ durability, safety, and performance
     26 constituted express warranties to the Class.
     27
     28
                                                - 252 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 258 of 579 Page ID #:258




      1         1179. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      2 bargain that was reached when the members of the Class purchased or leased their
      3 Class Vehicles.
      4         1180. The ACU Defect in the defective airbag systems existed in the Class
      5 Vehicles at the time of sale or lease and within the warranty periods but the members
      6 of the Class had no knowledge of the existence of the defect, which was known and
      7 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
      8 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
      9 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     10 in order to wrongfully transfer the costs of repair or replacement of the defective
     11 airbag systems to the members of the Class.
     12         1181. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     13 and owners and lessees of these vehicles have lost confidence in the ability of Class
     14 Vehicles to perform the function of safe reliable transportation.
     15         1182. The members of the Class could not have reasonably discovered the
     16 ACU Defect.
     17         1183. The Vehicle Manufacturer Defendants breached their express
     18 warranties promising to repair and correct a manufacturing defect or defects in
     19 materials or workmanship of any parts they supplied.
     20         1184. The Vehicle Manufacturer Defendants further breached their express
     21 warranties by selling Class Vehicles that were defective with respect to materials,
     22 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     23 the defective airbag systems contained the ACU Defect and had an associated safety
     24 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     25 purposes for which passenger vehicles are used because of materials, workmanship,
     26 and manufacture defects preventing airbags and seatbelt pretensioners from
     27 performing as warranted.
     28
                                                - 253 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 259 of 579 Page ID #:259




      1         1185. Specifically, on information and belief, Vehicle Manufacturer
      2 Defendants breached their express warranties (including the implied covenant of
      3 good faith and fair dealing) by: (a) knowingly providing the Class with Class
      4 Vehicles containing defects in material that were never disclosed to the Class; (b)
      5 failing to repair or replace the defective Class Vehicles at no cost within the warranty
      6 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
      7 and (d) supplying products and materials that failed to conform to the representations
      8 made by Vehicle Manufacturer Defendants.
      9         1186. The Class has given Vehicle Manufacturer Defendants a reasonable
     10 opportunity to cure their breach of express warranty or, alternatively, were not
     11 required to do so because such an opportunity would be unnecessary and futile given
     12 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     13 neither cure the defect in the Class Vehicles nor resolve the incidental and
     14 consequential damages flowing therefrom.
     15         1187. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     16 essential purpose and the recovery of the members of the Class is not limited to the
     17 warranties’ remedies.
     18         1188. The Vehicle Manufacturer Defendants were provided notice of the ACU
     19 Defect in the defective airbag systems by numerous consumer complaints made to
     20 their authorized dealers nationwide, complaints to NHTSA, and through their own
     21 testing. Affording Defendants a reasonable opportunity to cure their breach of
     22 written warranties would be unnecessary and futile here because the Vehicle
     23 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     24 information and belief, have refused to repair or replace the defective airbag systems
     25 in the Class Vehicles free of charge within or outside of the warranty periods despite
     26 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     27 applicable warranty periods.
     28
                                                 - 254 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 260 of 579 Page ID #:260




      1        1189. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
      2 limit recovery to the terms of the express warranties is unconscionable and
      3 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
      4 limitations are unenforceable because they knowingly sold or leased a defective
      5 product without informing consumers about the defect. The time limits contained in
      6 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
      7 and inadequate to protect the members of the Class. Among other things, the
      8 members of the Class did not determine these time limitations, the terms of which
      9 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     10 bargaining power existed between the Vehicle Manufacturer Defendants and the
     11 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     12 have known that the Class Vehicles were defective at the time of sale or lease and
     13 that the defective airbag systems would fail to deploy during an accident.
     14        1190. Further, the limited warranties promising to repair and/or correct a
     15 manufacturing defect fail in their essential purpose because the contractual remedies
     16 are insufficient to make the members of the Class whole because, on information and
     17 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     18 adequately provide the promised remedies within a reasonable time.
     19        1191. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     20 were inherently defective and did not conform to their warranties and the members
     21 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     22 fraudulent pretenses.
     23        1192. The members of the Class have been excused from performance of any
     24 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     25 described herein.
     26
     27
     28
                                               - 255 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 261 of 579 Page ID #:261




      1        1193. As a direct and proximate result of Vehicle Manufacturer Defendants’
      2 breach of express warranties, the members of the Class have been damaged in an
      3 amount to be determined at trial.
      4        1194. Accordingly, the Class asserts as additional and/or alternative remedies,
      5 the revocation of acceptance of the goods and the return to the members of the Class
      6 of the purchase price of all Class Vehicles currently owned or leased, and for such
      7 other incidental and consequential damages as allowed.
      8                     21.    Maryland
      9                               MARYLAND COUNT I
     10    VIOLATIONS OF THE MARYLAND CONSUMER PROTECTION ACT
                     (MD. CODE COM. LAW §13-101, ET SEQ.)
     11                   AGAINST ALL DEFENDANTS
     12        1195. Plaintiff Donna Richards (for the purposes of this section, “Plaintiff”)
     13 brings this claim on behalf of herself and all members of the Class, or alternatively
     14 the members of the Class that reside and/or purchased or leased their Class Vehicles
     15 in Maryland, against all Defendants.
     16        1196. Defendants are “persons,” within the meaning of MD. CODE COM. LAW
     17 §13-101(h). Plaintiff and the members of the Class are “consumers,” within the
     18 meaning of MD. CODE COM. LAW §13-101(c)(1)
     19        1197. The Class Vehicles and defective ACUs are “consumer goods” within
     20 the meaning of MD. CODE COM. LAW §13-101(d)(1).
     21        1198. The Maryland Consumer Protection Act (“Maryland CPA”) provides
     22 that a person may not engage in any unfair or deceptive trade practice in the sale or
     23 lease of any consumer good. MD. CODE COM. LAW §13-303. Unfair or deceptive
     24 trade practices are defined under MD. CODE COM. LAW §13-301.
     25        1199. The Maryland CPA makes unlawful several specific acts, including, but
     26 not limited to: representing that “(2)(i) Consumer goods, consumer realty, or
     27 consumer services have a sponsorship, approval, accessory, characteristic,
     28
                                               - 256 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 262 of 579 Page ID #:262




      1 ingredient, use, benefit, or quantity which they do not have”; “(iv) Consumer goods,
      2 consumer realty, or consumer services are of a particular standard, quality, grade,
      3 style, or model which they are not”; and “(3) Failure to state a material fact if the
      4 failure deceives or tends to deceive.” MD. CODE COM. LAW §13-301.
      5         1200. In the course of Defendants’ business, Defendants violated the
      6 Maryland CPA by failing to disclose and actively concealing the dangers and risks
      7 posed by the Class Vehicles and/or the defective airbag systems installed in them, as
      8 described above.     Specifically, in marketing, offering for sale, and selling the
      9 defective Class Vehicles and/or the defective airbag systems installed in them,
     10 Defendants engaged in one or more of the following unfair or deceptive acts or
     11 practices as defined in MD. CODE COM. LAW §13-301: representing that the Class
     12 Vehicles and/or the defective airbag systems installed in them have characteristics or
     13 benefits that they do not have; representing that they are of a particular standard and
     14 quality when they are not; and/or advertising them with the intent not to sell them as
     15 advertised.
     16         1201. Defendants have known of the ACU Defect in their defective airbag
     17 systems and failed to disclose and actively concealed the dangers and risks posed by
     18 the Class Vehicles and/or the defective airbag systems installed in them.
     19         1202. By failing to disclose and by actively concealing the ACU Defect in the
     20 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     21 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     22 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     23 practices in violation of the Maryland CPA. Defendants deliberately withheld the
     24 information about the propensity of the defective airbag systems to fail to deploy
     25 during an accident, in order to ensure that consumers would purchase the Class
     26 Vehicles.
     27
     28
                                                - 257 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 263 of 579 Page ID #:263




      1         1203. In the course of Defendants’ business, they willfully failed to disclose
      2 and actively concealed the dangerous risks posed by the many safety issues and
      3 serious defect discussed above. Defendants compounded the deception by repeatedly
      4 asserting that the Class Vehicles and/or the defective airbag systems installed in them
      5 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
      6 that value safety.
      7         1204. Defendants’ unfair or deceptive acts or practices, including these
      8 concealments, omissions, and suppressions of material facts, had a tendency or
      9 capacity to mislead, tended to create a false impression in consumers, were likely to
     10 and did in fact deceive reasonable consumers, including Plaintiff and the members of
     11 the Class, about the true safety and reliability of Class Vehicles and/or the defective
     12 airbag systems installed in them, the quality of Defendants’ brands, and the true value
     13 of the Class Vehicles.
     14         1205. Defendants intentionally and knowingly misrepresented material facts
     15 regarding the Class Vehicles and/or the defective airbag systems installed in them
     16 with an intent to mislead Plaintiff and the members of the Class.
     17         1206. Defendants knew or should have known that their conduct violated the
     18 Maryland CPA.
     19         1207. As alleged above, Defendants made material statements about the safety
     20 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     21 them that were either false or misleading.
     22         1208. To protect their profits and to avoid remediation costs and a public
     23 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     24 Vehicles and/or the defective airbag systems installed in them and their tragic
     25 consequences, and allowed unsuspecting new and used car purchasers to continue to
     26 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     27 vehicles.
     28
                                                - 258 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 264 of 579 Page ID #:264




      1        1209. Defendants owed Plaintiff and the members of the Class a duty to
      2 disclose the true safety and reliability of the Class Vehicles and/or the defective
      3 airbag systems installed in them because Defendants:
      4               (a)   possessed exclusive knowledge of the dangers and risks posed
      5                     by the foregoing;
      6               (b)   intentionally concealed the foregoing from Plaintiff and the
      7                     Class; and/or
      8               (c)   made incomplete representations about the safety and reliability
      9                     of the foregoing generally, while purposefully withholding
     10                     material facts from Plaintiff and the Class that contradicted these
     11                     representations.
     12        1210. Because Defendants fraudulently concealed the ACU Defect in Class
     13 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     14 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     15 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     16 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     17 significantly less than they otherwise would be.
     18        1211. Defendants’ failure to disclose and active concealment of the dangers
     19 and risks posed by the defective airbag systems in Class Vehicles were material to
     20 Plaintiff and the members of the Class. A vehicle made by a reputable manufacturer
     21 of safe vehicles is worth more than an otherwise comparable vehicle made by a
     22 disreputable manufacturer of unsafe vehicles that conceals defects rather than
     23 promptly remedies them.
     24        1212. Plaintiff and the members of the Class suffered ascertainable loss caused
     25 by Defendants’ misrepresentations and their failure to disclose material information.
     26 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     27 defective airbag systems installed in them, and Defendants’ complete disregard for
     28
                                                - 259 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 265 of 579 Page ID #:265




      1 safety, Plaintiff and the members of the Class either would have paid less for their
      2 vehicles or would not have purchased or leased them at all. Plaintiff and the members
      3 of the Class had no way of discerning that Defendants’ representations were false and
      4 misleading, or otherwise learning the facts that Defendants had concealed or failed
      5 to disclose.
      6        1213. Plaintiff and the members of the Class did not receive the benefit of their
      7 bargain as a result of Defendants’ misconduct.
      8        1214. As a direct and proximate result of Defendants’ violations of the
      9 Maryland CPA, Plaintiff and the members of the Class have suffered injury-in-fact
     10 and/or actual damage.
     11        1215. Pursuant to MD. CODE COM. LAW §13-408, Plaintiff and the members
     12 of the Class seek an order awarding damages, and any other just and proper relief
     13 available under the Maryland CPA.
     14                              MARYLAND COUNT II
     15                  BREACH OF IMPLIED WARRANTIES
                 (MD. CODE COM. LAW §§2-314, 2-315, 2A-103, AND 2A-212)
     16                     AGAINST ALL DEFENDANTS
     17        1216. Plaintiff Donna Richards (for the purposes of this section, “Plaintiff”)
     18 brings this claim on behalf of herself and all members of the Class, or alternatively
     19 the members of the Class that reside and/or purchased or leased their Class Vehicles
     20 in Maryland, against all Defendants.
     21        1217. Defendants are and were at all relevant times “merchants” with respect
     22 to motor vehicles and/or ACUs under MD. CODE COM. LAW §2-104(1), and “sellers”
     23 of motor vehicles and/or ACUs under §2-103(1)(d).
     24        1218. With respect to leases, Vehicle Manufacturer Defendants are and were
     25 at all relevant times “lessors” of motor vehicles under MD. CODE COM. LAW §2A-
     26 103(1)(p).
     27
     28
                                                - 260 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 266 of 579 Page ID #:266




      1         1219. The Class Vehicles and/or the defective ACUs installed in them are and
      2 were at all relevant times “goods” within the meaning of MD. CODE COM. LAW §§2-
      3 105(1) and 2A-103(1)(h).
      4         1220. A warranty that the Class Vehicles and/or the defective ACUs installed
      5 in them were in merchantable condition and fit for the ordinary purpose for which
      6 such goods are used is implied by law pursuant to MD. CODE COM. LAW §§2-314 and
      7 2A-212.
      8         1221. In addition, a warranty that the Class Vehicles and/or the defective
      9 ACUs installed in them were fit for their particular purpose is implied by law
     10 pursuant to MD. CODE COM. LAW §§2-315 and 2a-213. Defendants knew at the time
     11 of sale of the Class Vehicles and/or the defective ACUs installed in them, that
     12 Plaintiff and the Class intended to use the vehicles in a manner requiring a particular
     13 standard of performance and durability, and that Plaintiff and the Class were relying
     14 on Defendants’ skill and judgment to furnish suitable products for this particular
     15 purpose.
     16         1222. The Class Vehicles and/or the defective ACUs installed in them, when
     17 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     18 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     19 a result of their inherent defects, as detailed above. Specifically, they are inherently
     20 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     21 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     22 and reduces their value.
     23         1223. Defendants were provided notice of these issues by the numerous
     24 consumer complaints against them regarding the ACU Defect, by numerous
     25 individual letters and communications sent by Plaintiff and others within a reasonable
     26 amount of time after the allegations of the ACU Defect became public, and by
     27 internal and NHTSA investigations, inter alia.
     28
                                                 - 261 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 267 of 579 Page ID #:267




      1         1224. As a direct and proximate result of Defendants’ breach of the implied
      2 warranty of merchantability, Plaintiff and the members of the Class have been
      3 damaged in an amount to be proven at trial.
      4                              MARYLAND COUNT III
      5                  BREACH OF EXPRESS WARRANTY
                  (MD. CODE COM. LAW §§2-313, 2A-103, AND 2A-210)
      6         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      7         1225. Plaintiff Donna Richards (for the purposes of this section, “Plaintiff”)
      8 brings this claim on behalf of herself and all members of the Class, or alternatively
      9 the members of the Class that reside and/or purchased or leased their Class Vehicles
     10 in Maryland, against the Vehicle Manufacturer Defendants.
     11         1226. Vehicle Manufacturer Defendants are and were at all relevant times
     12 “sellers” with respect of motor vehicles under MD. CODE COM. LAW §2-103(1)(d),
     13 and “merchants” of motor vehicles under §2-104(1).
     14         1227. With respect to leases, Vehicle Manufacturer Defendants are and were
     15 at all relevant times “lessors” of motor vehicles under MD. CODE COM. LAW §2A-
     16 103(1)(p).
     17         1228. Plaintiff and the members of the Class are and were at all relevant times
     18 “buyers” of the Class Vehicles under MD. CODE COM. LAW §2-103(1)(a).
     19         1229. The Class Vehicles are and were at all relevant times “goods” within the
     20 meaning of MD. CODE COM. LAW §§2-105(1) and 2A-103(1)(h).
     21         1230. In connection with the purchase of all Class Vehicles, Vehicle
     22 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     23 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     24 repairs to vehicles that fail to function properly during normal use. Honda provides
     25 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     26 whichever occurs first, and covers any repair or replacement of any part that is
     27 defective in material or workmanship under normal use. Toyota provides a New
     28
                                                - 262 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 268 of 579 Page ID #:268




      1 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
      2 occurs first, and covers repairs and adjustments needed to correct defects in materials
      3 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
      4 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      5 the repair of any item on a vehicle that is defective in material, workmanship, or
      6 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      7 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      8 replacement of any component manufactured or originally installed by Hyundai that
      9 is defective in material or factory workmanship, under normal use and maintenance.
     10 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     11 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     12 repair or replacement of any component manufactured or originally installed by
     13 Mitsubishi that is defective in material or factory workmanship, under normal use
     14 and maintenance.
     15         1231. In addition, Vehicle Manufacturer Defendants’ various oral and written
     16 representations regarding the Class Vehicles’ durability, safety, and performance
     17 constituted express warranties to Plaintiff and the Class.
     18         1232. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     19 bargain that was reached when Plaintiff and the members of the Class purchased or
     20 leased their Class Vehicles.
     21         1233. The ACU Defect in the defective airbag systems existed in the Class
     22 Vehicles at the time of sale or lease and within the warranty periods but Plaintiff and
     23 the members of the Class had no knowledge of the existence of the defect, which was
     24 known and concealed by the Vehicle Manufacturer Defendants.               Despite the
     25 applicable warranties, the Vehicle Manufacturer Defendants failed to inform Plaintiff
     26 and the members of the Class that the Class Vehicles contained the ACU Defect
     27
     28
                                                - 263 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 269 of 579 Page ID #:269




      1 during the warranty periods in order to wrongfully transfer the costs of repair or
      2 replacement of the defective airbag systems to Plaintiff and the members of the Class.
      3         1234. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      4 and owners and lessees of these vehicles have lost confidence in the ability of Class
      5 Vehicles to perform the function of safe reliable transportation.
      6         1235. Plaintiff and the members of the Class could not have reasonably
      7 discovered the ACU Defect.
      8         1236. The Vehicle Manufacturer Defendants breached their express
      9 warranties promising to repair and correct a manufacturing defect or defects in
     10 materials or workmanship of any parts they supplied.
     11         1237. The Vehicle Manufacturer Defendants further breached their express
     12 warranties by selling Class Vehicles that were defective with respect to materials,
     13 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     14 the defective airbag systems contained the ACU Defect and had an associated safety
     15 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     16 purposes for which passenger vehicles are used because of materials, workmanship,
     17 and manufacture defects preventing airbags and seatbelt pretensioners from
     18 performing as warranted.
     19         1238. Specifically, on information and belief, Vehicle Manufacturer
     20 Defendants breached their express warranties (including the implied covenant of
     21 good faith and fair dealing) by: (a) knowingly providing Plaintiff and the Class with
     22 Class Vehicles containing defects in material that were never disclosed to Plaintiff
     23 and the Class; (b) failing to repair or replace the defective Class Vehicles at no cost
     24 within the warranty period; (c) ignoring, delaying responses to, and denying warranty
     25 claims in bad faith; and (d) supplying products and materials that failed to conform
     26 to the representations made by Vehicle Manufacturer Defendants.
     27
     28
                                                - 264 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 270 of 579 Page ID #:270




      1         1239. Plaintiff and the members of the Class have given Vehicle Manufacturer
      2 Defendants a reasonable opportunity to cure their breach of express warranty or,
      3 alternatively, were not required to do so because such an opportunity would be
      4 unnecessary and futile given that the repairs or replacements offered by Vehicle
      5 Manufacturer Defendants can neither cure the defect in the Class Vehicles nor resolve
      6 the incidental and consequential damages flowing therefrom.
      7         1240. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      8 essential purpose and the recovery of Plaintiff and the members of the Class is not
      9 limited to the warranties’ remedies.
     10         1241. The Vehicle Manufacturer Defendants were provided notice of the ACU
     11 Defect in the defective airbag systems by numerous consumer complaints made to
     12 their authorized dealers nationwide, complaints to NHTSA, and through their own
     13 testing. Affording Defendants a reasonable opportunity to cure their breach of
     14 written warranties would be unnecessary and futile here because the Vehicle
     15 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     16 information and belief, have refused to repair or replace the defective airbag systems
     17 in the Class Vehicles free of charge within or outside of the warranty periods despite
     18 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     19 applicable warranty periods.
     20         1242. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     21 limit recovery to the terms of the express warranties is unconscionable and
     22 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     23 limitations are unenforceable because they knowingly sold or leased a defective
     24 product without informing consumers about the defect. The time limits contained in
     25 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     26 and inadequate to protect Plaintiff and the members of the Class. Among other
     27 things, Plaintiff and the members of the Class did not determine these time
     28
                                                 - 265 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 271 of 579 Page ID #:271




      1 limitations, the terms of which unreasonably favored the Vehicle Manufacturer
      2 Defendants. A gross disparity in bargaining power existed between the Vehicle
      3 Manufacturer Defendants and Plaintiff and the members of the Class, and the Vehicle
      4 Manufacturer Defendants knew or should have known that the Class Vehicles were
      5 defective at the time of sale or lease and that the defective airbag systems would fail
      6 to deploy during an accident.
      7        1243. Further, the limited warranties promising to repair and/or correct a
      8 manufacturing defect fail in their essential purpose because the contractual remedies
      9 are insufficient to make Plaintiff and the members of the Class whole because, on
     10 information and belief, the Vehicle Manufacturer Defendants have failed and/or have
     11 refused to adequately provide the promised remedies within a reasonable time.
     12        1244. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     13 were inherently defective and did not conform to their warranties, and Plaintiff and
     14 the members of the Class were induced to purchase or lease the Class Vehicles under
     15 false and/or fraudulent pretenses.
     16        1245. Plaintiff and the members of the Class have been excused from
     17 performance of any warranty obligations as a result of the Vehicle Manufacturer
     18 Defendants’ conduct described herein.
     19        1246. As a direct and proximate result of Vehicle Manufacturer Defendants’
     20 breach of express warranties, Plaintiff and the members of the Class have been
     21 damaged in an amount to be determined at trial.
     22        1247. Accordingly, Plaintiff and the members of the Class assert as additional
     23 and/or alternative remedies, the revocation of acceptance of the goods and the return
     24 to Plaintiff and the members of the Class of the purchase price of all Class Vehicles
     25 currently owned or leased, and such other incidental and consequential damages as
     26 allowed.
     27
     28
                                                - 266 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 272 of 579 Page ID #:272




      1                      22.   Massachusetts
      2                            MASSACHUSETTS COUNT I
      3                    BREACH OF IMPLIED WARRANTIES
                   (MASS. GEN. LAWS CH. 106, §§2-314, 2-315, AND 2A-212)
      4                       AGAINST ALL DEFENDANTS
      5         1248. Plaintiffs bring this claim on behalf of all members of the Class, or
      6 alternatively the members of the Class that reside and/or purchased or leased their
      7 Class Vehicles in Massachusetts, against all Defendants.
      8         1249. Defendants are and were at all relevant times “merchants” with respect
      9 to motor vehicles and/or ACUs under MASS. GEN. LAWS ch. 106 §2-104(1), and
     10 “sellers” of motor vehicles and/or ACUs under MASS. GEN. LAWS ch. 106 §2-
     11 103(1)(d).
     12         1250. With respect to leases, Vehicle Manufacturer Defendants are and were
     13 at all relevant times “lessors” of motor vehicles under MASS. GEN. LAWS ch. 106
     14 §2A-103(1)(p).
     15         1251. The Class Vehicles and/or the defective ACUs installed in them are and
     16 were at all relevant times “goods” within the meaning of MASS. GEN. LAWS ch. 106
     17 §§2-105(1) and 2A-103(1)(h).
     18         1252. A warranty that the Class Vehicles and/or the defective ACUs installed
     19 in them were in merchantable condition and fit for the ordinary purpose for which
     20 such goods are used is implied by law pursuant to MASS. GEN. LAWS ch. 106 §§2-
     21 314 and 2A-212.
     22         1253. In addition, a warranty that the Class Vehicles and/or the defective
     23 ACUs were fit for their particular purpose is implied by law pursuant to MASS. GEN.
     24 LAWS ch. 106 §2-315. Defendants knew at the time of sale of the Class Vehicles
     25 and/or the defective ACUs installed in them that the Class intended to use the vehicles
     26 in a manner requiring a particular standard of performance and durability, and that
     27
     28
                                                - 267 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 273 of 579 Page ID #:273




      1 the Class was relying on Defendants’ skill and judgment to furnish suitable products
      2 for this particular purpose.
      3         1254. The Class Vehicles and/or the defective ACUs installed in them, when
      4 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      5 condition, not fit for their ordinary purpose, and not fit for their particular purpose as
      6 a result of their inherent defects, as detailed above. Specifically, they are inherently
      7 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
      8 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
      9 and reduces their value.
     10         1255. Defendants were provided notice of these issues by the numerous
     11 consumer complaints against them regarding the ACU Defect, by numerous
     12 individual letters and communications sent by Plaintiffs and others within a
     13 reasonable amount of time after the allegations of the ACU Defect became public,
     14 and by internal and NHTSA investigations, inter alia.
     15         1256. As a direct and proximate result of Defendants’ breach of the implied
     16 warranty of merchantability, the members of the Class have been damaged in an
     17 amount to be proven at trial.
     18                            MASSACHUSETTS COUNT II
     19                   BREACH OF EXPRESS WARRANTY
                 (MASS. GEN. LAWS CH. 106, §§2-313, 2A-103, AND 2A-210)
     20         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     21         1257. Plaintiffs bring this claim on behalf of all members of the Class, or
     22 alternatively the members of the Class that reside and/or purchased or leased their
     23 Class Vehicles in Massachusetts, against the Vehicle Manufacturer Defendants.
     24         1258. Vehicle Manufacturer Defendants are and were at all relevant times
     25 “merchants” with respect to of motor vehicles under MASS. GEN. LAWS ch. 106 §2-
     26 104(1), and “sellers” of motor vehicles under MASS. GEN. LAWS ch. 106 §2-
     27 103(1)(d).
     28
                                                  - 268 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 274 of 579 Page ID #:274




      1         1259. With respect to leases, Vehicle Manufacturer Defendants are and were
      2 at all relevant times “lessors” of motor vehicles under MASS. GEN. LAWS ch. 106
      3 §2A-103(1)(p).
      4         1260. The Class members are and were at all relevant times “buyers” of the
      5 Class Vehicles under MASS. GEN. LAWS ch. 106 §2-103(1)(a).
      6         1261. The Class Vehicles are and were at all relevant times “goods” within the
      7 meaning of MASS. GEN. LAWS ch. 106 §§2-105(1) and 2A-103(1)(h).
      8         1262. In connection with the purchase of all Class Vehicles, Vehicle
      9 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     10 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     11 repairs to vehicles that fail to function properly during normal use. Honda provides
     12 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     13 whichever occurs first, and covers any repair or replacement of any part that is
     14 defective in material or workmanship under normal use. Toyota provides a New
     15 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     16 occurs first, and covers repairs and adjustments needed to correct defects in materials
     17 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     18 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     19 the repair of any item on a vehicle that is defective in material, workmanship, or
     20 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     21 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     22 replacement of any component manufactured or originally installed by Hyundai that
     23 is defective in material or factory workmanship, under normal use and maintenance.
     24 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     25 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     26 repair or replacement of any component manufactured or originally installed by
     27
     28
                                                - 269 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 275 of 579 Page ID #:275




      1 Mitsubishi that is defective in material or factory workmanship, under normal use
      2 and maintenance.
      3         1263. In addition, Vehicle Manufacturer Defendants’ various oral and written
      4 representations regarding the Class Vehicles’ durability, safety, and performance
      5 constituted express warranties to the Class.
      6         1264. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      7 bargain that was reached when the members of the Class purchased or leased their
      8 Class Vehicles.
      9         1265. The ACU Defect in the defective airbag systems existed in the Class
     10 Vehicles at the time of sale or lease and within the warranty periods but the members
     11 of the Class had no knowledge of the existence of the defect, which was known and
     12 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
     13 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     14 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     15 in order to wrongfully transfer the costs of repair or replacement of the defective
     16 airbag systems to the members of the Class.
     17         1266. Because of the ACU Defect, the Class Vehicles are not safe and reliable,
     18 and owners and lessees of these vehicles have lost confidence in the ability of Class
     19 Vehicles to perform the function of safe reliable transportation.
     20         1267. The members of the Class could not have reasonably discovered the
     21 ACU Defect.
     22         1268. The Vehicle Manufacturer Defendants breached their express
     23 warranties promising to repair and correct a manufacturing defect or defects in
     24 materials or workmanship of any parts they supplied.
     25         1269. The Vehicle Manufacturer Defendants further breached their express
     26 warranties by selling Class Vehicles that were defective with respect to materials,
     27 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     28
                                                - 270 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 276 of 579 Page ID #:276




      1 the defective airbag systems contained the ACU Defect and had an associated safety
      2 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
      3 purposes for which passenger vehicles are used because of materials, workmanship,
      4 and manufacture defects that prevent airbags and seatbelt pretensioners from
      5 performing as warranted.
      6         1270. Specifically, on information and belief, Vehicle Manufacturer
      7 Defendants breached their express warranties (including the implied covenant of
      8 good faith and fair dealing) by: (a) knowingly providing the Class with Class
      9 Vehicles containing defects in material that were never disclosed to the Class; (b)
     10 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     11 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     12 and (d) supplying products and materials that failed to conform to the representations
     13 made by Vehicle Manufacturer Defendants.
     14         1271. The Class has given Vehicle Manufacturer Defendants a reasonable
     15 opportunity to cure their breach of express warranty or, alternatively, were not
     16 required to do so because such an opportunity would be unnecessary and futile given
     17 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     18 neither cure the defect in the Class Vehicles nor resolve the incidental and
     19 consequential damages flowing therefrom.
     20         1272. Thus, Vehicle Manufacturer Defendants’ written warranties fail their
     21 essential purpose and the recovery of the members of the Class is not limited to the
     22 warranties’ remedies.
     23         1273. The Vehicle Manufacturer Defendants were provided notice of the ACU
     24 Defect in the defective airbag systems by numerous consumer complaints made to
     25 their authorized dealers nationwide, complaints to NHTSA, and through their own
     26 testing. Affording Defendants a reasonable opportunity to cure their breach of
     27 written warranties would be unnecessary and futile here because the Vehicle
     28
                                                 - 271 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 277 of 579 Page ID #:277




      1 Manufacturer Defendants have known of and concealed the ACU Defect and, on
      2 information and belief, have refused to repair or replace the defective airbag systems
      3 in the Class Vehicles free of charge within or outside of the warranty periods despite
      4 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
      5 applicable warranty periods.
      6         1274. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
      7 limit recovery to the terms of the express warranties is unconscionable and
      8 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
      9 limitations are unenforceable because they knowingly sold or leased a defective
     10 product without informing consumers about the defect. The time limits contained in
     11 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     12 and inadequate to protect the members of the Class. Among other things, the
     13 members of the Class did not determine these time limitations, the terms of which
     14 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     15 bargaining power existed between the Vehicle Manufacturer Defendants and the
     16 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     17 have known that the Class Vehicles were defective at the time of sale or lease and
     18 that the defective airbag systems would fail to deploy during an accident.
     19         1275. Further, the limited warranties promising to repair and/or correct a
     20 manufacturing defect fail in their essential purpose because the contractual remedies
     21 are insufficient to make the members of the Class whole because, on information and
     22 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     23 adequately provide the promised remedies within a reasonable time.
     24         1276. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     25 were inherently defective and did not conform to their warranties and the members
     26 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     27 fraudulent pretenses.
     28
                                                 - 272 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 278 of 579 Page ID #:278




      1         1277. The members of the Class have been excused from performance of any
      2 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
      3 described herein.
      4         1278. As a direct and proximate result of Vehicle Manufacturer Defendants’
      5 breach of express warranties, the members of the Class have been damaged in an
      6 amount to be determined at trial.
      7         1279. Accordingly, the Class asserts as additional and/or alternative remedies,
      8 the revocation of acceptance of the goods and the return to the members of the Class
      9 of the purchase price of all Class Vehicles currently owned or leased, and such other
     10 incidental and consequential damages as allowed.
     11                      23.    Michigan
     12                                MICHIGAN COUNT I
     13     VIOLATION OF THE MICHIGAN CONSUMER PROTECTION ACT
                      (MICH. COMP. LAWS §445.903, ET SEQ.)
     14                   AGAINST ALL DEFENDANTS
     15         1280. Plaintiffs Tommy Bentley, Alvin Duncan, and Kinyata Jones (for the
     16 purposes of this section, “Plaintiffs”) bring this claim on behalf of themselves and all
     17 members of the Class, or alternatively the members of the Class that reside and/or
     18 purchased or leased their Class Vehicles in Michigan, against all Defendants.
     19         1281. Plaintiffs, the members of the Class, and Defendants are “persons”
     20 within the meaning of MICH. COMP. LAWS §445.902(1)(d).
     21         1282. The Michigan Consumer Protection Act (“Michigan CPA”) prohibits
     22 “[u]nfair, unconscionable, or deceptive methods, acts, or practices in the conduct of
     23 trade or commerce.” MICH. COMP. LAWS §445.903(1). Defendants engaged in
     24 unfair, unconscionable, or deceptive methods, acts or practices prohibited by the
     25 Michigan CPA, including: “(c) Representing that goods or services have …
     26 characteristics … that they do not have”; “(e) Representing that goods or services are
     27 of a particular standard … if they are of another”; “(i) Making false or misleading
     28
                                                 - 273 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 279 of 579 Page ID #:279




      1 statements of fact concerning the reasons for, existence of, or amounts of price
      2 reductions”; “(s) Failing to reveal a material fact, the omission of which tends to
      3 mislead or deceive the consumer, and which fact could not reasonably be known by
      4 the consumer”; “(bb) Making a representation of fact or statement of fact material to
      5 the transaction such that a person reasonably believes the represented or suggested
      6 state of affairs to be other than it actually is”; and “(cc) Failing to reveal facts that are
      7 material to the transaction in light of representations of fact made in a positive
      8 manner.” MICH. COMP. LAWS §445.903(1). By failing to disclose and actively
      9 concealing that the ACU Defect rendered the Class Vehicles unsafe, by marketing
     10 the Class Vehicles as safe and of high quality, and by presenting themselves as
     11 reputable manufacturers that valued safety and stood behind its vehicles after they
     12 were sold, Defendants engaged in deceptive business practices prohibited by the
     13 Michigan CPA.
     14         1283. In the course of Defendants’ business, Defendants failed to disclose and
     15 actively concealed the dangers and risks posed by the Class Vehicles and/or the
     16 defective airbag systems installed in them as described herein, and otherwise engaged
     17 in activities with a tendency or capacity to deceive. Accordingly, Defendants
     18 engaged in unfair methods of competition, unconscionable acts or practices, and
     19 unfair or deceptive acts or practices, including representing that the Class Vehicles
     20 and/or the defective airbag systems installed in them have characteristics, uses,
     21 benefits, and qualities which they do not have; representing that they are of a
     22 particular standard and quality when they are not; failing to reveal a material fact, the
     23 omission of which tends to mislead or deceive the consumer, and which fact could
     24 not reasonably be known by the consumer; making a representation of fact or
     25 statement of fact material to the transaction such that a person reasonably believes
     26 the represented or suggested state of affairs to be other than it actually is; and/or
     27
     28
                                                   - 274 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 280 of 579 Page ID #:280




      1 failing to reveal facts that are material to the transaction in light of representations of
      2 fact made in a positive manner.
      3         1284. Defendants have known of the ACU Defect in their defective airbag
      4 systems and failed to disclose and actively concealed the dangers and risks posed by
      5 the Class Vehicles and/or the defective airbag systems installed in them.
      6         1285. By failing to disclose and by actively concealing the ACU Defect in the
      7 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      8 them as safe, reliable, and of high quality, and by presenting themselves as reputable
      9 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     10 practices in violation of the Michigan CPA. Defendants deliberately withheld the
     11 information about the propensity of the defective airbag systems to fail to deploy
     12 during an accident, in order to ensure that consumers would purchase the Class
     13 Vehicles.
     14         1286. In the course of Defendants’ business, they willfully failed to disclose
     15 and actively concealed the dangerous risks posed by the many safety issues and
     16 serious defect discussed above. Defendants compounded the deception by repeatedly
     17 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     18 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     19 that value safety.
     20         1287. Defendants’ unfair or deceptive acts or practices, including these
     21 concealments, omissions, and suppressions of material facts, had a tendency or
     22 capacity to mislead, tended to create a false impression in consumers, were likely to
     23 and did in fact deceive reasonable consumers, including Plaintiffs and the members
     24 of the Class, about the true safety and reliability of Class Vehicles and/or the
     25 defective airbag systems installed in them, the quality of Defendants’ brands, and the
     26 true value of the Class Vehicles.
     27
     28
                                                  - 275 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 281 of 579 Page ID #:281




      1        1288. Defendants intentionally and knowingly misrepresented material facts
      2 regarding the Class Vehicles and/or the defective airbag systems installed in them
      3 with an intent to mislead Plaintiffs and the members of the Class.
      4        1289. Defendants knew or should have known that their conduct violated the
      5 Michigan CPA.
      6        1290. As alleged above, Defendants made material statements about the safety
      7 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      8 them that were either false or misleading.
      9        1291. To protect their profits and to avoid remediation costs and a public
     10 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     11 Vehicles and/or the defective airbag systems installed in them and their tragic
     12 consequences, and allowed unsuspecting new and used car purchasers to continue to
     13 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     14 vehicles.
     15        1292. Defendants owed Plaintiffs and the members of the Class a duty to
     16 disclose the true safety and reliability of the Class Vehicles and/or the defective
     17 airbag systems installed in them because Defendants:
     18               (a)   possessed exclusive knowledge of the dangers and risks posed
     19                     by the foregoing;
     20               (b)   intentionally concealed the foregoing from Plaintiffs and the
     21                     Class; and/or
     22               (c)   made incomplete representations about the safety and reliability
     23                     of the foregoing generally, while purposefully withholding
     24                     material facts from Plaintiffs and the Class that contradicted
     25                     these representations.
     26        1293. Because Defendants fraudulently concealed the ACU Defect in Class
     27 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     28
                                                - 276 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 282 of 579 Page ID #:282




      1 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
      2 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      3 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      4 significantly less than they otherwise would be.
      5        1294. Defendants’ failure to disclose and active concealment of the dangers
      6 and risks posed by the defective airbag systems in Class Vehicles were material to
      7 Plaintiffs and the members of the Class. A vehicle made by a reputable manufacturer
      8 of safe vehicles is worth more than an otherwise comparable vehicle made by a
      9 disreputable manufacturer of unsafe vehicles that conceals defects rather than
     10 promptly remedies them.
     11        1295. Plaintiffs and the members of the Class suffered ascertainable loss
     12 caused by Defendants’ misrepresentations and their failure to disclose material
     13 information. Had they been aware of the ACU Defect that existed in the Class
     14 Vehicles and/or the defective airbag systems installed in them, and Defendants’
     15 complete disregard for safety, Plaintiffs and the members of the Class either would
     16 have paid less for their vehicles or would not have purchased or leased them at all.
     17 Plaintiffs and the members of the Class had no way of discerning that Defendants’
     18 representations were false and misleading, or otherwise learning the facts that
     19 Defendants had concealed or failed to disclose.
     20        1296. Plaintiffs and the members of the Class did not receive the benefit of
     21 their bargain as a result of Defendants’ misconduct.
     22        1297. Defendants’ actions as set forth above occurred in the conduct of trade
     23 or commerce.
     24        1298. The repairs instituted by Defendants, if any, have not been adequate.
     25        1299. Defendants’ violations present a continuing risk to Plaintiffs and the
     26 members of the Class, as well as to the general public.
     27
     28
                                               - 277 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 283 of 579 Page ID #:283




      1         1300. Defendants’ unlawful acts and practices complained of herein affect the
      2 public interest.
      3         1301. As a direct and proximate result of Defendants’ violations of the
      4 Michigan CPA, Plaintiffs and the members of the Class have suffered injury-in-fact
      5 and/or actual damage.
      6         1302. Pursuant to MICH. COMP. LAWS §445.911, Plaintiffs and the members
      7 of the Class seek injunctive relief to enjoin Defendants from continuing their unfair,
      8 unlawful, and/or deceptive practices; monetary relief against Defendants measured
      9 as the greater of (a) actual damages in an amount to be determined at trial and (b)
     10 reasonable attorneys’ fees; and (c) any other just and proper relief available under the
     11 Michigan CPA.
     12         1303. Plaintiffs and the members of the Class also seek exemplary damages
     13 against Defendants because they carried out despicable conduct with willful and
     14 conscious disregard of the rights and safety of others. Defendants intentionally failed
     15 to disclose and actively concealed the dangers and risks posed by the Class Vehicles
     16 and/or the defective airbag systems installed in them, concealed material facts that
     17 only they knew, and repeatedly promised Plaintiffs and the Class members that all
     18 vehicles were safe – all to avoid the expense and public relations nightmare of
     19 correcting a noxious flaw in the Class Vehicles. Defendants’ unlawful conduct
     20 constitutes malice, oppression, and fraud warranting punitive damages.
     21                                MICHIGAN COUNT II
     22        BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                 (MICH. COMP. LAWS §§440.2314, 440.2315, AND 440.2860)
     23                    AGAINST ALL DEFENDANTS
     24         1304. Plaintiffs Tommy Bentley, Alvin Duncan, and Kinyata Jones (for the
     25 purposes of this section, “Plaintiffs”) bring this claim on behalf of themselves and all
     26 members of the Class, or alternatively the members of the Class that reside and/or
     27 purchased or leased their Class Vehicles in Michigan, against all Defendants.
     28
                                                 - 278 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 284 of 579 Page ID #:284




      1        1305. Defendants are and were at all relevant times “merchants” with respect
      2 to motor vehicles and/or ACUs under MICH. COMP. LAWS §440.2314(1), and
      3 “sellers” of motor vehicles and/or ACUs under § 440.2103(1)(d).
      4        1306. With respect to leases, Vehicle Manufacturer Defendants are and were
      5 at all relevant times “lessors” of motor vehicles under MICH. COMP. LAWS
      6 §440.2803(1)(p).
      7        1307. The Class Vehicles and/or the defective ACUs installed in them are and
      8 were at all relevant times “goods” within the meaning of §§440.2105(1) and
      9 440.2803(1)(h).
     10        1308. A warranty that the Class Vehicles and/or the defective ACUs installed
     11 in them were in merchantable condition and fit for the ordinary purpose for which
     12 such goods are used is implied by law pursuant to MICH. COMP. LAWS §§440.2314
     13 and 440.2862.
     14        1309. The Class Vehicles and/or the defective ACUs installed in them, when
     15 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     16 condition and are not fit for the ordinary purpose for which cars and ACUs are used.
     17 Specifically, they are inherently defective and dangerous in that the defective ACUs
     18 fail to deploy airbags and seatbelt pretensioners during an accident. This ACU Defect
     19 renders the Class Vehicles unsafe and reduces their value.
     20        1310. Defendants were provided notice of these issues by the numerous
     21 consumer complaints against them regarding the ACU Defect, by numerous
     22 individual letters and communications sent by Plaintiffs and others within a
     23 reasonable amount of time after the allegations of the ACU Defect became public,
     24 and by internal and NHTSA investigations, inter alia.
     25        1311. As a direct and proximate result of Defendants’ breach of the implied
     26 warranty of merchantability, Plaintiffs and the members of the Class have been
     27 damaged in an amount to be proven at trial.
     28
                                               - 279 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 285 of 579 Page ID #:285




      1                               MICHIGAN COUNT III
      2                  BREACH OF EXPRESS WARRANTY
                 (MICH. COMP. LAWS §§440.2313, 440.2803, AND 440.2860)
      3         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      4         1312. Plaintiffs Tommy Bentley, Alvin Duncan, and Kinyata Jones (for the
      5 purposes of this section, “Plaintiffs”) bring this claim on behalf of themselves and all
      6 members of the Class, or alternatively the members of the Class that reside and/or
      7 purchased or leased their Class Vehicles in Michigan, against all the Vehicle
      8 Manufacturer Defendants.
      9         1313. Vehicle Manufacturer Defendants are and were at all relevant times
     10 “merchants” with respect to of motor vehicles under MICH. COMP. LAWS
     11 §440.2104(1), and “sellers” of motor vehicles under §440.2103(1)(c).
     12         1314. With respect to leases, Vehicle Manufacturer Defendants are and were
     13 at all relevant times “lessors” of motor vehicles under MICH. COMP. LAWS
     14 §440.2803(1)(p).
     15         1315. The Class Vehicles are and were at all relevant times “goods” within the
     16 meaning of MICH. COMP. LAWS §§440.2105(1) and 440.2803(1)(h).
     17         1316. In connection with the purchase of all Class Vehicles, Vehicle
     18 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     19 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     20 repairs to vehicles that fail to function properly during normal use. Honda provides
     21 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     22 whichever occurs first, and covers any repair or replacement of any part that is
     23 defective in material or workmanship under normal use. Toyota provides a New
     24 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     25 occurs first, and covers repairs and adjustments needed to correct defects in materials
     26 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     27 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     28
                                                 - 280 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 286 of 579 Page ID #:286




      1 the repair of any item on a vehicle that is defective in material, workmanship, or
      2 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      3 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      4 replacement of any component manufactured or originally installed by Hyundai that
      5 is defective in material or factory workmanship, under normal use and maintenance.
      6 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      7 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      8 repair or replacement of any component manufactured or originally installed by
      9 Mitsubishi that is defective in material or factory workmanship, under normal use
     10 and maintenance.
     11          1317. In addition, Vehicle Manufacturer Defendants’ various oral and written
     12 representations regarding the Class Vehicles’ durability, safety, and performance
     13 constituted express warranties to Plaintiffs and the Class.
     14          1318. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     15 bargain that was reached when Plaintiffs and the members of the Class purchased or
     16 leased their Class Vehicles.
     17          1319. The ACU Defect in the defective airbag systems existed in the Class
     18 Vehicles at the time of sale or lease and within the warranty periods but Plaintiffs and
     19 the members of the Class had no knowledge of the existence of the defect, which was
     20 known and concealed by the Vehicle Manufacturer Defendants.                Despite the
     21 applicable warranties, the Vehicle Manufacturer Defendants failed to inform
     22 Plaintiffs and the members of the Class that the Class Vehicles contained the ACU
     23 Defect during the warranty periods in order to wrongfully transfer the costs of repair
     24 or replacement of the defective airbag systems to Plaintiffs and the members of the
     25 Class.
     26
     27
     28
                                                 - 281 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 287 of 579 Page ID #:287




      1         1320. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      2 and owners and lessees of these vehicles have lost confidence in the ability of Class
      3 Vehicles to perform the function of safe reliable transportation.
      4         1321. Plaintiffs and the members of the Class could not have reasonably
      5 discovered the ACU Defect.
      6         1322. The Vehicle Manufacturer Defendants breached their express
      7 warranties promising to repair and correct a manufacturing defect or defects in
      8 materials or workmanship of any parts they supplied.
      9         1323. The Vehicle Manufacturer Defendants further breached their express
     10 warranties by selling Class Vehicles that were defective with respect to materials,
     11 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     12 the defective airbag systems contained the ACU Defect and had an associated safety
     13 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     14 purposes for which passenger vehicles are used because of materials, workmanship,
     15 and manufacture defects preventing airbags and seatbelt pretensioners from
     16 performing as warranted.
     17         1324. Specifically, on information and belief, Vehicle Manufacturer
     18 Defendants breached their express warranties (including the implied covenant of
     19 good faith and fair dealing) by: (a) knowingly providing Plaintiffs and the Class with
     20 Class Vehicles containing defects in material that were never disclosed to Plaintiffs
     21 and the Class; (b) failing to repair or replace the defective Class Vehicles at no cost
     22 within the warranty period; (c) ignoring, delaying responses to, and denying warranty
     23 claims in bad faith; and (d) supplying products and materials that failed to conform
     24 to the representations made by Vehicle Manufacturer Defendants.
     25         1325. Plaintiffs and the Class have given Vehicle Manufacturer Defendants a
     26 reasonable opportunity to cure their breach of express warranty or, alternatively, were
     27 not required to do so because such an opportunity would be unnecessary and futile
     28
                                                - 282 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 288 of 579 Page ID #:288




      1 given that the repairs or replacements offered by Vehicle Manufacturer Defendants
      2 can neither cure the defect in the Class Vehicles nor resolve the incidental and
      3 consequential damages flowing therefrom.
      4        1326. Thus, Vehicle Manufacturer Defendants’ written warranties fail their
      5 essential purpose and the recovery of Plaintiffs and the members of the Class is not
      6 limited to the warranties’ remedies.
      7        1327. The Vehicle Manufacturer Defendants were provided notice of the ACU
      8 Defect in the defective airbag systems by numerous consumer complaints made to
      9 their authorized dealers nationwide, complaints to NHTSA, and through their own
     10 testing. Affording Vehicle Manufacturer Defendants a reasonable opportunity to
     11 cure their breach of written warranties would be unnecessary and futile here because
     12 the Vehicle Manufacturer Defendants have known of and concealed the ACU Defect
     13 and, on information and belief, have refused to repair or replace the defective airbag
     14 systems in the Class Vehicles free of charge within or outside of the warranty periods
     15 despite the defect’s existence at the time of sale or lease of the Class Vehicles, and
     16 within the applicable warranty periods.
     17        1328. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     18 limit recovery to the terms of the express warranties is unconscionable and
     19 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     20 limitations are unenforceable because they knowingly sold or leased a defective
     21 product without informing consumers about the defect. The time limits contained in
     22 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     23 and inadequate to protect Plaintiffs and members of the Class. Among other things,
     24 Plaintiffs and the members of the Class did not determine these time limitations, the
     25 terms of which unreasonably favored the Vehicle Manufacturer Defendants. A gross
     26 disparity in bargaining power existed between the Vehicle Manufacturer Defendants
     27 and Plaintiffs and the members of the Class, and the Vehicle Manufacturer
     28
                                                - 283 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 289 of 579 Page ID #:289




      1 Defendants knew or should have known that the Class Vehicles were defective at the
      2 time of sale or lease and that the defective airbag systems would fail to deploy during
      3 an accident.
      4        1329. Further, the limited warranties promising to repair and/or correct a
      5 manufacturing defect fail in their essential purpose because the contractual remedies
      6 are insufficient to make Plaintiffs and the members of the Class whole because, on
      7 information and belief, the Vehicle Manufacturer Defendants have failed and/or have
      8 refused to adequately provide the promised remedies within a reasonable time.
      9        1330. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     10 were inherently defective and did not conform to their warranties, and Plaintiffs and
     11 the members of the Class were induced to purchase or lease the Class Vehicles under
     12 false and/or fraudulent pretenses.
     13        1331. Plaintiffs and the members of the Class have been excused from
     14 performance of any warranty obligations as a result of the Vehicle Manufacturer
     15 Defendants’ conduct described herein.
     16        1332. As a direct and proximate result of Vehicle Manufacturer Defendants’
     17 breach of express warranties, Plaintiffs and the members of the Class have been
     18 damaged in an amount to be determined at trial.
     19        1333. Accordingly, Plaintiffs and the Class assert as additional and/or
     20 alternative remedies, the revocation of acceptance of the goods and the return to
     21 Plaintiffs and the members of the Class of the purchase price of all Class Vehicles
     22 currently owned or leased, and such other incidental and consequential damages as
     23 allowed.
     24
     25
     26
     27
     28
                                                - 284 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 290 of 579 Page ID #:290




      1                      24.   Minnesota
      2                               MINNESOTA COUNT I
      3                VIOLATION OF MINNESOTA PREVENTION OF
                               CONSUMER FRAUD ACT
      4                     (MINN. STAT. §325F.68, ET SEQ.)
                              AGAINST ALL DEFENDANTS
      5
      6         1334. Plaintiffs bring this claim on behalf of all members of the Class, or
      7 alternatively the members of the Class that reside and/or purchased or leased their
      8 Class Vehicles in Minnesota, against all Defendants.
      9         1335. The members of the Class and Defendants are “persons” within the
     10 meaning of MINN. STAT. §325F.69.
     11         1336. The Class Vehicles and defective ACUs are “merchandise” within the
     12 meaning of MINN. STAT. §325F.69.
     13         1337. The Minnesota Prevention of Consumer Fraud Act (“Minnesota CFA”)
     14 prohibits “[t]he act, use, or employment by any person of any fraud, false pretense,
     15 false promise, misrepresentation, misleading statement or deceptive practice, with
     16 the intent that others rely thereon in connection with the sale of any merchandise,
     17 whether or not any person has in fact been misled, deceived, or damaged thereby.”
     18 MINN. STAT. §325F.69(1).
     19         1338. In the course of Defendants’ business, Defendants violated the
     20 Minnesota CFA by failing to disclose and actively concealing the dangers and risks
     21 posed by the Class Vehicles and/or the defective airbag systems installed in them, as
     22 described above.     Specifically, in marketing, offering for sale, and selling the
     23 defective Class Vehicles and/or the defective airbag systems installed in them,
     24 Defendants engaged in one or more of the following unfair or deceptive acts or
     25 practices prohibited by the Minnesota CFA, including: representing that the Class
     26 Vehicles and/or the defective airbag systems installed in them have characteristics or
     27 benefits that they do not have; representing that they are of a particular standard and
     28
                                                - 285 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 291 of 579 Page ID #:291




      1 quality when they are not; and/or advertising them with the intent not to sell them as
      2 advertised.
      3         1339. Defendants have known of the ACU Defect in their defective airbag
      4 systems and failed to disclose and actively concealed the dangers and risks posed by
      5 the Class Vehicles and/or the defective airbag systems installed in them.
      6         1340. By failing to disclose and by actively concealing the ACU Defect in the
      7 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      8 them as safe, reliable, and of high quality, and by presenting themselves as reputable
      9 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     10 practices in violation of the Minnesota CFA. Defendants deliberately withheld the
     11 information about the propensity of the defective airbag systems to fail to deploy
     12 during an accident, in order to ensure that consumers would purchase the Class
     13 Vehicles.
     14         1341. In the course of Defendants’ business, they willfully failed to disclose
     15 and actively concealed the dangerous risks posed by the many safety issues and
     16 serious defect discussed above. Defendants compounded the deception by repeatedly
     17 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     18 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     19 that value safety.
     20         1342. Defendants’ unfair or deceptive acts or practices, including these
     21 concealments, omissions, and suppressions of material facts, had a tendency or
     22 capacity to mislead, tended to create a false impression in consumers, were likely to
     23 and did in fact deceive reasonable consumers, including the members of the Class,
     24 about the true safety and reliability of Class Vehicles and/or the defective airbag
     25 systems installed in them, the quality of Defendants’ brands, and the true value of the
     26 Class Vehicles.
     27
     28
                                                - 286 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 292 of 579 Page ID #:292




      1        1343. Defendants intentionally and knowingly misrepresented material facts
      2 regarding the Class Vehicles and/or the defective airbag systems installed in them
      3 with an intent to mislead the members of the Class.
      4        1344. Defendants knew or should have known that their conduct violated the
      5 Minnesota CFA.
      6        1345. As alleged above, Defendants made material statements about the safety
      7 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      8 them that were either false or misleading.
      9        1346. To protect their profits and to avoid remediation costs and a public
     10 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     11 Vehicles and/or the defective airbag systems installed in them and their tragic
     12 consequences, and allowed unsuspecting new and used car purchasers to continue to
     13 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     14 vehicles.
     15        1347. Defendants owed the members of the Class a duty to disclose the true
     16 safety and reliability of the Class Vehicles and/or the defective airbag systems
     17 installed in them because Defendants:
     18               (a)   possessed exclusive knowledge of the dangers and risks posed
     19                     by the foregoing;
     20               (b)   intentionally concealed the foregoing from the Class; and/or
     21               (c)   made incomplete representations about the safety and reliability
     22                     of the foregoing generally, while purposefully withholding
     23                     material facts from the Class that contradicted these
     24                     representations.
     25        1348. Because Defendants fraudulently concealed the ACU Defect in Class
     26 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     27 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     28
                                                - 287 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 293 of 579 Page ID #:293




      1 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      2 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      3 significantly less than they otherwise would be.
      4         1349. Defendants’ failure to disclose and active concealment of the dangers
      5 and risks posed by the defective airbag systems in Class Vehicles were material to
      6 the members of the Class. A vehicle made by a reputable manufacturer of safe
      7 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
      8 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      9 them.
     10         1350. The members of the Class suffered ascertainable loss caused by
     11 Defendants’ misrepresentations and their failure to disclose material information.
     12 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     13 defective airbag systems installed in them, and Defendants’ complete disregard for
     14 safety, the members of the Class either would have paid less for their vehicles or
     15 would not have purchased or leased them at all. The members of the Class had no
     16 way of discerning that Defendants’ representations were false and misleading, or
     17 otherwise learning the facts that Defendants had concealed or failed to disclose.
     18         1351. The members of the Class did not receive the benefit of their bargain as
     19 a result of Defendants’ misconduct.
     20         1352. As a direct and proximate result of Defendants’ violations of the
     21 Minnesota CFA, the members of the Class have suffered injury-in-fact and/or actual
     22 damage.
     23         1353. Pursuant to the Minnesota CFA, and MINN. STAT. §8.31(3a), the Class
     24 seeks an order awarding damages, treble damages, and any other just and proper relief
     25 available under the Minnesota CFA.
     26
     27
     28
                                                - 288 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 294 of 579 Page ID #:294




      1                                MINNESOTA COUNT II
      2        VIOLATION OF MINNESOTA UNIFORM DECEPTIVE TRADE
                                 PRACTICES ACT
      3                  (MINN. STAT. §325D.43-48, ET SEQ.)
                           AGAINST ALL DEFENDANTS
      4
      5         1354. Plaintiffs bring this claim on behalf of all members of the Class, or
      6 alternatively the members of the Class that reside and/or purchased or leased their
      7 Class Vehicles in Minnesota, against all Defendants.
      8         1355. The members of the Class and Defendants are “persons” within the
      9 meaning of MINN. STAT. §325D.44.
     10         1356. The Class Vehicles and defective ACUs are “goods” within the meaning
     11 of MINN. STAT. §325D.44.
     12         1357. The Minnesota Deceptive Trade Practices Act (“Minnesota DTPA”)
     13 prohibits deceptive trade practices, which occur when a person “(5) represents that
     14 goods or services have sponsorship, approval, characteristics, ingredients, uses,
     15 benefits, or quantities that they do not have or that a person has a sponsorship,
     16 approval, status, affiliation, or connection that the person does not have”; “(7)
     17 represents that goods or services are of a particular standard, quality, or grade, or that
     18 goods are of a particular style or model, if they are of another”; and “(9) advertises
     19 goods or services with intent not to sell them as advertised.” MINN. STAT. §325D.44.
     20         1358. In the course of Defendants’ business, Defendants violated the
     21 Minnesota DTPA by failing to disclose and actively concealing the dangers and risks
     22 posed by the Class Vehicles and/or the defective airbag systems installed in them, as
     23 described above.      Specifically, in marketing, offering for sale, and selling the
     24 defective Class Vehicles and/or the defective airbag systems installed in them,
     25 Defendants engaged in one or more of the following unfair or deceptive acts or
     26 practices as defined in MINN. STAT. §325D.44: representing that the Class Vehicles
     27 and/or the defective airbag systems installed in them have characteristics or benefits
     28
                                                  - 289 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 295 of 579 Page ID #:295




      1 that they do not have; representing that they are of a particular standard and quality
      2 when they are not; and/or advertising them with the intent not to sell them as
      3 advertised.
      4         1359. Defendants have known of the ACU Defect in their defective airbag
      5 systems and failed to disclose and actively concealed the dangers and risks posed by
      6 the Class Vehicles and/or the defective airbag systems installed in them.
      7         1360. By failing to disclose and by actively concealing the ACU Defect in the
      8 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      9 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     10 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     11 practices in violation of the Minnesota DTPA. Defendants deliberately withheld the
     12 information about the propensity of the defective airbag systems to fail to deploy
     13 during an accident, in order to ensure that consumers would purchase the Class
     14 Vehicles.
     15         1361. In the course of Defendants’ business, they willfully failed to disclose
     16 and actively concealed the dangerous risks posed by the many safety issues and
     17 serious defect discussed above. Defendants compounded the deception by repeatedly
     18 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     19 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     20 that value safety.
     21         1362. Defendants’ unfair or deceptive acts or practices, including these
     22 concealments, omissions, and suppressions of material facts, had a tendency or
     23 capacity to mislead, tended to create a false impression in consumers, were likely to
     24 and did in fact deceive reasonable consumers, including the members of the Class,
     25 about the true safety and reliability of Class Vehicles and/or the defective airbag
     26 systems installed in them, the quality of Defendants’ brands, and the true value of the
     27 Class Vehicles.
     28
                                                - 290 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 296 of 579 Page ID #:296




      1        1363. Defendants intentionally and knowingly misrepresented material facts
      2 regarding the Class Vehicles and/or the defective airbag systems installed in them
      3 with an intent to mislead the members of the Class.
      4        1364. Defendants knew or should have known that their conduct violated the
      5 Minnesota DTPA.
      6        1365. As alleged above, Defendants made material statements about the safety
      7 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      8 them that were either false or misleading.
      9        1366. To protect their profits and to avoid remediation costs and a public
     10 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     11 Vehicles and/or the defective airbag systems installed in them and their tragic
     12 consequences, and allowed unsuspecting new and used car purchasers to continue to
     13 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     14 vehicles.
     15        1367. Defendants owed the members of the Class a duty to disclose the true
     16 safety and reliability of the Class Vehicles and/or the defective airbag systems
     17 installed in them because Defendants:
     18               (a)   possessed exclusive knowledge of the dangers and risks posed
     19                     by the foregoing;
     20               (b)   intentionally concealed the foregoing from the Class; and/or
     21               (c)   made incomplete representations about the safety and reliability
     22                     of the foregoing generally, while purposefully withholding
     23                     material facts from the Class that contradicted these
     24                     representations.
     25        1368. Because Defendants fraudulently concealed the ACU Defect in Class
     26 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     27 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     28
                                                - 291 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 297 of 579 Page ID #:297




      1 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      2 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      3 significantly less than they otherwise would be.
      4         1369. Defendants’ failure to disclose and active concealment of the dangers
      5 and risks posed by the defective airbag systems in Class Vehicles were material to
      6 the members of the Class. A vehicle made by a reputable manufacturer of safe
      7 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
      8 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      9 them.
     10         1370. The members of the Class suffered ascertainable loss caused by
     11 Defendants’ misrepresentations and their failure to disclose material information.
     12 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     13 defective airbag systems installed in them, and Defendants’ complete disregard for
     14 safety, the members of the Class either would have paid less for their vehicles or
     15 would not have purchased or leased them at all. The members of the Class had no
     16 way of discerning that Defendants’ representations were false and misleading, or
     17 otherwise learning the facts that Defendants had concealed or failed to disclose.
     18         1371. The members of the Class did not receive the benefit of their bargain as
     19 a result of Defendants’ misconduct.
     20         1372. As a direct and proximate result of Defendants’ violations of the
     21 Minnesota DTPA, the members of the Class have suffered injury-in-fact and/or actual
     22 damage.
     23         1373. Pursuant to MINN. STAT. §325D.45, the members of the Class seek
     24 injunctive relief, attorneys’ fees, and any other just and proper relief available under
     25 the Minnesota DTPA.
     26
     27
     28
                                                 - 292 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 298 of 579 Page ID #:298




      1                             MINNESOTA COUNT III
      2                 BREACH OF IMPLIED WARRANTIES
              (MINN. STAT. §§336.2-31, 336.2-315, 336.2A-103, AND 336.2A-212)
      3                      AGAINST ALL DEFENDANTS
      4        1374. Plaintiffs bring this claim on behalf of all members of the Class, or
      5 alternatively the members of the Class that reside and/or purchased or leased their
      6 Class Vehicles in Minnesota, against all Defendants.
      7        1375. Defendants are and were at all relevant times “merchants” with respect
      8 to motor vehicles and/or ACUs under MINN. STAT. §336.2-104, and “sellers” of
      9 motor vehicles and/or ACUs under §336.2-103(1)(d).
     10        1376. With respect to leases, Vehicle Manufacturer Defendants are and were
     11 at all relevant times “lessors” of motor vehicles under MINN. STAT. §336.2A-
     12 103(1)(p).
     13        1377. The Class Vehicles and/or the defective ACUs installed in them are and
     14 were at all relevant times “goods” within the meaning of MINN. STAT. §§336.2-105(1)
     15 and 336.2A-103(1)(h).
     16        1378. A warranty that the Class Vehicles and/or the defective ACUs installed
     17 in them were in merchantable condition and fit for the ordinary purpose for which
     18 such goods are used is implied by law pursuant to MINN. STAT. §§336.2-314 and
     19 336.2A-212.
     20        1379. In addition, a warranty that the Class Vehicles were fit for their
     21 particular purpose is implied by law pursuant to MINN. STAT. §336.2-315.
     22 Defendants knew at the time of sale of the Class Vehicles and/or the defective ACUs
     23 installed in them that the Class intended to use the vehicles in a manner requiring a
     24 particular standard of performance and durability, and that the Class was relying on
     25 Defendants’ skill and judgment to furnish suitable products for this particular
     26 purpose.
     27
     28
                                               - 293 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 299 of 579 Page ID #:299




      1         1380. The Class Vehicles and/or the defective ACUs installed in them, when
      2 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      3 condition, not fit for their ordinary purpose, and not fit for their particular purpose as
      4 a result of their inherent defects, as detailed above. Specifically, they are inherently
      5 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
      6 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
      7 and reduces their value.
      8         1381. Defendants were provided notice of these issues by the numerous
      9 consumer complaints against them regarding the ACU Defect, by numerous
     10 individual letters and communications sent by Plaintiffs and others within a
     11 reasonable amount of time after the allegations of the ACU Defect became public,
     12 and by internal and NHTSA investigations, inter alia.
     13         1382. As a direct and proximate result of Defendants’ breach of the implied
     14 warranty of merchantability, the members of the Class have been damaged in an
     15 amount to be proven at trial.
     16                               MINNESOTA COUNT IV
     17                   BREACH OF EXPRESS WARRANTY
                  (MINN. STAT. §§336.2-313, 336.2A-103, AND 336.2A-210)
     18         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     19         1383. Plaintiffs bring this claim on behalf of all members of the Class, or
     20 alternatively the members of the Class that reside and/or purchased or leased their
     21 Class Vehicles in Minnesota, against the Vehicle Manufacturer Defendants.
     22         1384. Vehicle Manufacturer Defendants are and were at all relevant times
     23 “merchants” with respect to of motor vehicles under MINN. STAT. §336.2-104, and
     24 “sellers” of motor vehicles under §336.2-103(1)(d).
     25         1385. With respect to leases, Vehicle Manufacturer Defendants are and were
     26 at all relevant times “lessors” of motor vehicles under MINN. STAT. §336.2A-
     27 103(1)(p).
     28
                                                  - 294 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 300 of 579 Page ID #:300




      1         1386. The Class Vehicles are and were at all relevant times “goods” within the
      2 meaning of MINN. STAT. §§336.2-105(1) and 336.2A-103(1)(h).
      3         1387. In connection with the purchase of all Class Vehicles, Vehicle
      4 Manufacturer Defendants provided express warranties. Kia provides a limited basic
      5 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      6 repairs to vehicles that fail to function properly during normal use. Honda provides
      7 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
      8 whichever occurs first, and covers any repair or replacement of any part that is
      9 defective in material or workmanship under normal use. Toyota provides a New
     10 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     11 occurs first, and covers repairs and adjustments needed to correct defects in materials
     12 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     13 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     14 the repair of any item on a vehicle that is defective in material, workmanship, or
     15 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     16 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     17 replacement of any component manufactured or originally installed by Hyundai that
     18 is defective in material or factory workmanship, under normal use and maintenance.
     19 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     20 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     21 repair or replacement of any component manufactured or originally installed by
     22 Mitsubishi that is defective in material or factory workmanship, under normal use
     23 and maintenance.
     24         1388. In addition, Vehicle Manufacturer Defendants’ various oral and written
     25 representations regarding the Class Vehicles’ durability, safety, and performance
     26 constituted express warranties to the Class.
     27
     28
                                                - 295 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 301 of 579 Page ID #:301




      1         1389. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      2 bargain that was reached when the members of the Class purchased or leased their
      3 Class Vehicles.
      4         1390. The ACU Defect in the defective airbag systems existed in the Class
      5 Vehicles at the time of sale or lease and within the warranty periods but the members
      6 of the Class had no knowledge of the existence of the defect, which was known and
      7 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
      8 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
      9 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     10 in order to wrongfully transfer the costs of repair or replacement of the defective
     11 airbag systems to the members of the Class.
     12         1391. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     13 and owners and lessees of these vehicles have lost confidence in the ability of Class
     14 Vehicles to perform the function of safe reliable transportation.
     15         1392. The members of the Class could not have reasonably discovered the
     16 ACU Defect.
     17         1393. The Vehicle Manufacturer Defendants breached their express
     18 warranties promising to repair and correct a manufacturing defect or defects in
     19 materials or workmanship of any parts they supplied.
     20         1394. The Vehicle Manufacturer Defendants further breached their express
     21 warranties by selling Class Vehicles that were defective with respect to materials,
     22 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     23 the defective airbag systems contained the ACU Defect and had an associated safety
     24 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     25 purposes for which passenger vehicles are used because of materials, workmanship,
     26 and manufacture defects preventing airbags and seatbelt pretensioners from
     27 performing as warranted.
     28
                                                - 296 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 302 of 579 Page ID #:302




      1        1395. Specifically, on information and belief, Vehicle Manufacturer
      2 Defendants breached their express warranties (including the implied covenant of
      3 good faith and fair dealing) by: (a) knowingly providing the Class with Class
      4 Vehicles containing defects in materials that were never disclosed to the Class; (b)
      5 failing to repair or replace the defective Class Vehicles at no cost within the warranty
      6 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
      7 and (d) supplying products and materials that failed to conform to the representations
      8 made by Vehicle Manufacturer Defendants.
      9        1396. The Class has given Vehicle Manufacturer Defendants a reasonable
     10 opportunity to cure their breach of express warranty or, alternatively, was not
     11 required to do so because such an opportunity would be unnecessary and futile given
     12 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     13 neither cure the defect in the Class Vehicles nor resolve the incidental and
     14 consequential damages flowing therefrom.
     15        1397. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     16 essential purpose and the recovery of the members of the Class is not limited to the
     17 warranties’ remedies.
     18        1398. The Vehicle Manufacturer Defendants were provided notice of the ACU
     19 Defect in the defective airbag systems by numerous consumer complaints made to
     20 their authorized dealers nationwide, complaints to NHTSA, and through their own
     21 testing. Affording Vehicle Manufacturer Defendants a reasonable opportunity to
     22 cure their breach of written warranties would be unnecessary and futile here because
     23 the Vehicle Manufacturer Defendants have known of and concealed the ACU Defect
     24 and, on information and belief, have refused to repair or replace the defective airbag
     25 systems in the Class Vehicles free of charge within or outside of the warranty periods
     26 despite the defect’s existence at the time of sale or lease of the Class Vehicles, and
     27 within the applicable warranty periods.
     28
                                                 - 297 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 303 of 579 Page ID #:303




      1        1399. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
      2 limit recovery to the terms of the express warranties is unconscionable and
      3 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
      4 limitations are unenforceable because they knowingly sold or leased a defective
      5 product without informing consumers about the defect. The time limits contained in
      6 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
      7 and inadequate to protect the members of the Class. Among other things, the
      8 members of the Class did not determine these time limitations, the terms of which
      9 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     10 bargaining power existed between the Vehicle Manufacturer Defendants and the
     11 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     12 have known that the Class Vehicles were defective at the time of sale or lease and
     13 that the defective airbag systems would fail to deploy during an accident.
     14        1400. Further, the limited warranties promising to repair and/or correct a
     15 manufacturing defect fail in their essential purpose because the contractual remedies
     16 are insufficient to make the members of the Class whole because, on information and
     17 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     18 adequately provide the promised remedies within a reasonable time.
     19        1401. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     20 were inherently defective and did not conform to their warranties and the members
     21 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     22 fraudulent pretenses.
     23        1402. The members of the Class have been excused from performance of any
     24 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     25 described herein.
     26
     27
     28
                                               - 298 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 304 of 579 Page ID #:304




      1         1403. As a direct and proximate result of Vehicle Manufacturer Defendants’
      2 breach of express warranties, the members of the Class have been damaged in an
      3 amount to be determined at trial.
      4         1404. Accordingly, the Class asserts as additional and/or alternative remedies,
      5 the revocation of acceptance of the goods and the return to the members of the Class
      6 of the purchase price of all Class Vehicles currently owned or leased, and such other
      7 incidental and consequential damages as allowed.
      8                      25.    Mississippi
      9                                MISSISSIPPI COUNT I
     10     VIOLATION OF THE MISSISSIPPI CONSUMER PROTECTION ACT
                       (MISS. CODE. ANN. §75-24-1, ET SEQ.)
     11                    AGAINST ALL DEFENDANTS
     12         1405. Plaintiffs bring this claim on behalf of all members of the Class, or
     13 alternatively the members of the Class that reside and/or purchased or leased their
     14 Class Vehicles in Mississippi, against all Defendants.
     15         1406. Defendants’ actions as set forth above occurred in the conduct of trade
     16 or commerce.
     17         1407. The Mississippi Consumer Protection Act (“Mississippi CPA”)
     18 prohibits any “unfair or deceptive trade practices in or affecting commerce.” MISS.
     19 CODE. ANN. §75-24-5(1). Unfair or deceptive practices include, but are not limited
     20 to, “(e) Representing that goods or services have sponsorship, approval,
     21 characteristics, ingredients, uses, benefits, or quantities that they do not have or that
     22 a person has a sponsorship, approval, status, affiliation, or connection that he does
     23 not have”; “(g) Representing that good or services are of a particular standard,
     24 quality, or grade, or that goods are of a particular style or model, if they are of
     25 another”; and “(i) Advertising goods or services with intent not to sell them as
     26 advertised.”
     27
     28
                                                  - 299 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 305 of 579 Page ID #:305




      1         1408. In the course of Defendants’ business, Defendants failed to disclose and
      2 actively concealed the dangers and risks posed by the Class Vehicles and/or the
      3 defective airbag systems installed in them as described herein, and otherwise engaged
      4 in activities with a tendency or capacity to deceive. Accordingly, Defendants
      5 engaged in unfair or deceptive acts or practices, including: representing that the Class
      6 Vehicles and/or the defective airbag systems installed in them have characteristics,
      7 uses, benefits, and qualities which they do not have; representing that they are of a
      8 particular standard and quality when they are not; failing to reveal a material fact, the
      9 omission of which tends to mislead or deceive the consumer, and which fact could
     10 not reasonably be known by the consumer; making a representation of fact or
     11 statement of fact material to the transaction such that a person reasonably believes
     12 the represented or suggested state of affairs to be other than it actually is; and/or
     13 failing to reveal facts that are material to the transaction in light of representations of
     14 fact made in a positive manner.
     15         1409. Defendants have known of the ACU Defect in their defective airbag
     16 systems and failed to disclose and actively concealed the dangers and risks posed by
     17 the Class Vehicles and/or the defective airbag systems installed in them.
     18         1410. By failing to disclose and by actively concealing the ACU Defect in the
     19 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     20 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     21 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     22 practices in violation of the Mississippi CPA. Defendants deliberately withheld the
     23 information about the propensity of the defective airbag systems to fail to deploy
     24 during an accident, in order to ensure that consumers would purchase the Class
     25 Vehicles.
     26         1411. In the course of Defendants’ business, they willfully failed to disclose
     27 and actively concealed the dangerous risks posed by the many safety issues and
     28
                                                  - 300 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 306 of 579 Page ID #:306




      1 serious defect discussed above. Defendants compounded the deception by repeatedly
      2 asserting that the Class Vehicles and/or the defective airbag systems installed in them
      3 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
      4 that value safety.
      5         1412. Defendants’ unfair or deceptive acts or practices, including these
      6 concealments, omissions, and suppressions of material facts, had a tendency or
      7 capacity to mislead, tended to create a false impression in consumers, were likely to
      8 and did in fact deceive reasonable consumers, including the members of the Class,
      9 about the true safety and reliability of Class Vehicles and/or the defective airbag
     10 systems installed in them, the quality of Defendants’ brands, and the true value of the
     11 Class Vehicles.
     12         1413. Defendants intentionally and knowingly misrepresented material facts
     13 regarding the Class Vehicles and/or the defective airbag systems installed in them
     14 with an intent to mislead the members of the Class.
     15         1414. Defendants knew or should have known that their conduct violated the
     16 Mississippi CPA.
     17         1415. As alleged above, Defendants made material statements about the safety
     18 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     19 them that were either false or misleading.
     20         1416. To protect their profits and to avoid remediation costs and a public
     21 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     22 Vehicles and/or the defective airbag systems installed in them and their tragic
     23 consequences, and allowed unsuspecting new and used car purchasers to continue to
     24 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     25 vehicles.
     26
     27
     28
                                                - 301 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 307 of 579 Page ID #:307




      1         1417. Defendants owed the members of the Class a duty to disclose the true
      2 safety and reliability of the Class Vehicles and/or the defective airbag systems
      3 installed in them because Defendants:
      4               (a)   possessed exclusive knowledge of the dangers and risks posed
      5                     by the foregoing;
      6               (b)   intentionally concealed the foregoing from the Class; and/or
      7               (c)   made incomplete representations about the safety and reliability
      8                     of the foregoing generally, while purposefully withholding
      9                     material facts from the Class that contradicted these
     10                     representations.
     11         1418. Because Defendants fraudulently concealed the ACU Defect in Class
     12 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     13 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     14 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     15 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     16 significantly less than they otherwise would be.
     17         1419. Defendants’ failure to disclose and active concealment of the dangers
     18 and risks posed by the defective airbag systems in Class Vehicles were material to
     19 the members of the Class. A vehicle made by a reputable manufacturer of safe
     20 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     21 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     22 them.
     23         1420. The members of the Class suffered ascertainable loss caused by
     24 Defendants’ misrepresentations and their failure to disclose material information.
     25 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     26 defective airbag systems installed in them, and Defendants’ complete disregard for
     27 safety, the members of the Class either would have paid less for their vehicles or
     28
                                                - 302 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 308 of 579 Page ID #:308




      1 would not have purchased or leased them at all. The members of the Class had no
      2 way of discerning that Defendants’ representations were false and misleading, or
      3 otherwise learning the facts that Defendants had concealed or failed to disclose.
      4         1421. The members of the Class did not receive the benefit of their bargain as
      5 a result of Defendants’ misconduct.
      6         1422. Defendants’ violations present a continuing risk to the members of the
      7 Class, as well as to the general public. Defendants’ unlawful acts and practices
      8 complained of herein affect the public interest.
      9         1423. As a direct and proximate result of Defendants’ violations of the
     10 Mississippi CPA, the members of the Class have suffered injury-in-fact and/or actual
     11 damage.
     12         1424. The members of the Class seek actual damages in an amount to be
     13 determined at trial and any other just and proper relief available under the Mississippi
     14 CPA.
     15                               MISSISSIPPI COUNT II
     16        BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
             (MISS. CODE. ANN. §§75-2-314, 75-2-315, 75-2A-103, AND 75-2A-212)
     17                     AGAINST ALL DEFENDANTS
     18         1425. Plaintiffs bring this claim on behalf of all members of the Class, or
     19 alternatively the members of the Class that reside and/or purchased or leased their
     20 Class Vehicles in Mississippi, against all Defendants.
     21         1426. Defendants are and were at all relevant times “merchants” with respect
     22 to motor vehicles and/or ACUs under MISS. CODE. ANN. §75-2-104(1), and “sellers”
     23 of motor vehicles and/or ACUs under §75-2-103(1)(d).
     24         1427. With respect to leases, Vehicle Manufacturer Defendants are and were
     25 at all relevant times “lessors” of motor vehicles under MISS. CODE. ANN. §75-2A-
     26 103(1)(p).
     27
     28
                                                 - 303 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 309 of 579 Page ID #:309




      1         1428. The Class Vehicles and/or the defective ACUs installed in them are and
      2 were at all relevant times “goods” within the meaning of MISS. CODE. ANN. §75-2A-
      3 103(1)(p).
      4         1429. A warranty that the Class Vehicles and/or the defective ACUs installed
      5 in them were in merchantable condition and fit for the ordinary purpose for which
      6 such goods are used is implied by law pursuant to MISS. CODE. ANN. §§75-2-314 and
      7 75-2A-212.
      8         1430. In addition, a warranty that the Class Vehicles were fit for their
      9 particular purpose is implied by law pursuant to MISS. CODE. ANN. §§75-2-315 and
     10 75-2A-213. Defendants knew at the time of sale of the Class Vehicles and/or the
     11 defective ACUs installed in them that the Class intended to use the vehicles in a
     12 manner requiring a particular standard of performance and durability, and that the
     13 Class was relying on Defendants’ skill and judgment to furnish suitable products for
     14 this particular purpose.
     15         1431. The Class Vehicles and/or the defective ACUs installed in them, when
     16 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     17 condition, not fit for their ordinary purpose, and not fit for their particular purpose as
     18 a result of their inherent defects, as detailed above. Specifically, they are inherently
     19 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     20 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     21 and reduces their value.
     22         1432. Defendants were provided notice of these issues by the numerous
     23 consumer complaints against them regarding the ACU Defect, by numerous
     24 individual letters and communications sent by Plaintiffs and others within a
     25 reasonable amount of time after the allegations of the ACU Defect became public,
     26 and by internal and NHTSA investigations, inter alia.
     27
     28
                                                  - 304 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 310 of 579 Page ID #:310




      1         1433. As a direct and proximate result of Defendants’ breach of the implied
      2 warranty of merchantability, the members of the Class have been damaged in an
      3 amount to be proven at trial.
      4                              MISSISSIPPI COUNT III
      5                   BREACH OF EXPRESS WARRANTY
                 (MISS. CODE. ANN. §§75-2-313 75-2A-103, AND 75-2A-210)
      6         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      7         1434. Plaintiffs bring this claim on behalf of all members of the Class, or
      8 alternatively the members of the Class that reside and/or purchased or leased their
      9 Class Vehicles in Mississippi, against the Vehicle Manufacturer Defendants.
     10         1435. Vehicle Manufacturer Defendants are and were at all relevant times
     11 “merchants” with respect to of motor vehicles under MISS. CODE. ANN. §75-2-104(1),
     12 and “sellers” of motor vehicles under §75-2-103(1)(d).
     13         1436. With respect to leases, Vehicle Manufacturer Defendants are and were
     14 at all relevant times “lessors” of motor vehicles under MISS. CODE. ANN. §75-2A-
     15 103(1)(p).
     16         1437. The Class Vehicles are and were at all relevant times “goods” within the
     17 meaning of MISS. CODE. ANN. §§75-2-105(1) and 75-2A-103(1)(h).
     18         1438. In connection with the purchase of all Class Vehicles, Vehicle
     19 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     20 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     21 repairs to vehicles that fail to function properly during normal use. Honda provides
     22 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     23 whichever occurs first, and covers any repair or replacement of any part that is
     24 defective in material or workmanship under normal use. Toyota provides a New
     25 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     26 occurs first, and covers repairs and adjustments needed to correct defects in materials
     27 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     28
                                                - 305 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 311 of 579 Page ID #:311




      1 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      2 the repair of any item on a vehicle that is defective in material, workmanship, or
      3 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      4 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      5 replacement of any component manufactured or originally installed by Hyundai that
      6 is defective in material or factory workmanship, under normal use and maintenance.
      7 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      8 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      9 repair or replacement of any component manufactured or originally installed by
     10 Mitsubishi that is defective in material or factory workmanship, under normal use
     11 and maintenance.
     12        1439. In addition, Vehicle Manufacturer Defendants’ various oral and written
     13 representations regarding the Class Vehicles’ durability, safety, and performance
     14 constituted express warranties to the Class.
     15        1440. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     16 bargain that was reached when the members of the Class purchased or leased their
     17 Class Vehicles.
     18        1441. The ACU Defect in the defective airbag systems existed in the Class
     19 Vehicles at the time of sale or lease and within the warranty periods but the members
     20 of the Class had no knowledge of the existence of the defect, which was known and
     21 concealed by the Vehicle Manufacturer Defendants.             Despite the applicable
     22 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     23 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     24 in order to wrongfully transfer the costs of repair or replacement of the defective
     25 airbag systems to the members of the Class.
     26
     27
     28
                                                - 306 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 312 of 579 Page ID #:312




      1         1442. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      2 and owners and lessees of these vehicles have lost confidence in the ability of Class
      3 Vehicles to perform the function of safe reliable transportation.
      4         1443. The members of the Class could not have reasonably discovered the
      5 ACU Defect.
      6         1444. The Vehicle Manufacturer Defendants breached their express
      7 warranties promising to repair and correct a manufacturing defect or defects in
      8 materials or workmanship of any parts they supplied.
      9         1445. The Vehicle Manufacturer Defendants further breached their express
     10 warranties by selling Class Vehicles that were defective with respect to materials,
     11 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     12 the defective airbag systems contained the ACU Defect and had an associated safety
     13 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     14 purposes for which passenger vehicles are used because of materials, workmanship,
     15 and manufacture defects preventing airbags and seatbelt pretensioners from
     16 performing as warranted.
     17         1446. Specifically, on information and belief, Vehicle Manufacturer
     18 Defendants breached their express warranties (including the implied covenant of
     19 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     20 Vehicles containing defects in material that were never disclosed to the Class; (b)
     21 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     22 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     23 and (d) supplying products and materials that failed to conform to the representations
     24 made by Vehicle Manufacturer Defendants.
     25         1447. The Class has given Vehicle Manufacturer Defendants a reasonable
     26 opportunity to cure their breach of express warranty or, alternatively, was not
     27 required to do so because such an opportunity would be unnecessary and futile given
     28
                                                 - 307 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 313 of 579 Page ID #:313




      1 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
      2 neither cure the defect in the Class Vehicles nor resolve the incidental and
      3 consequential damages flowing therefrom.
      4        1448. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      5 essential purpose and the recovery of the members of the Class is not limited to the
      6 warranties’ remedies.
      7        1449. The Vehicle Manufacturer Defendants were provided notice of the ACU
      8 Defect in the defective airbag systems by numerous consumer complaints made to
      9 their authorized dealers nationwide, complaints to NHTSA, and through their own
     10 testing. Affording Vehicle Manufacturer Defendants a reasonable opportunity to
     11 cure their breach of written warranties would be unnecessary and futile here because
     12 the Vehicle Manufacturer Defendants have known of and concealed the ACU Defect
     13 and, on information and belief, have refused to repair or replace the defective airbag
     14 systems in the Class Vehicles free of charge within or outside of the warranty periods
     15 despite the defect’s existence at the time of sale or lease of the Class Vehicles, and
     16 within the applicable warranty periods.
     17        1450. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     18 limit recovery to the terms of the express warranties is unconscionable and
     19 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     20 limitations are unenforceable because they knowingly sold or leased a defective
     21 product without informing consumers about the defect. The time limits contained in
     22 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     23 and inadequate to protect the members of the Class. Among other things, the
     24 members of the Class did not determine these time limitations, the terms of which
     25 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     26 bargaining power existed between the Vehicle Manufacturer Defendants and the
     27 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     28
                                                - 308 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 314 of 579 Page ID #:314




      1 have known that the Class Vehicles were defective at the time of sale or lease and
      2 that the defective airbag systems would fail to deploy during an accident.
      3        1451. Further, the limited warranties promising to repair and/or correct a
      4 manufacturing defect fail in their essential purpose because the contractual remedies
      5 are insufficient to make the members of the Class whole because, on information and
      6 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
      7 adequately provide the promised remedies within a reasonable time.
      8        1452. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      9 were inherently defective and did not conform to their warranties and the members
     10 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     11 fraudulent pretenses.
     12        1453. The members of the Class have been excused from performance of any
     13 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     14 described herein.
     15        1454. As a direct and proximate result of Vehicle Manufacturer Defendants’
     16 breach of express warranties, the members of the Class have been damaged in an
     17 amount to be determined at trial.
     18        1455. Accordingly, the Class asserts as additional and/or alternative remedies,
     19 the revocation of acceptance of the goods and the return to the members of the Class
     20 of the purchase price of all Class Vehicles currently owned or leased, and such other
     21 incidental and consequential damages as allowed.
     22
     23
     24
     25
     26
     27
     28
                                               - 309 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 315 of 579 Page ID #:315




      1                      26.    Missouri
      2                                 MISSOURI COUNT I
      3 VIOLATIONS OF THE MISSOURI MERCHANDISING PRACTICES ACT
                      (MO. REV. STAT. §407.010, ET SEQ.)
      4                 AGAINST ALL DEFENDANTS
      5         1456. Plaintiffs bring this claim on behalf of all members of the Class, or
      6 alternatively the members of the Class that reside and/or purchased or leased their
      7 Class Vehicles in Missouri, against all Defendants.
      8         1457. The members of the Class and Defendants are “persons” within the
      9 meaning of MO. REV. STAT. §407.020.
     10         1458. The Class Vehicles and defective ACUs are “merchandise” within the
     11 meaning of MO. REV. STAT. §407.010(4).
     12         1459. Defendants were and are engaged in “trade” or “commerce” within the
     13 meaning of MO. REV. STAT. §407.010(7).
     14         1460. The Missouri Merchandising Practices Act (“Missouri MPA”) makes
     15 unlawful the “act, use or employment by any person of any deception, fraud, false
     16 pretense, misrepresentation, unfair practice, or the concealment, suppression, or
     17 omission of any material fact in connection with the sale or advertisement of any
     18 merchandise.” MO. REV. STAT. §407.020.
     19         1461. In the course of Defendants’ business, Defendants violated the Missouri
     20 MPA by failing to disclose and actively concealing the dangers and risks posed by
     21 the Class Vehicles and/or the defective airbag systems installed in them, as described
     22 above. Specifically, in marketing, offering for sale, and selling the defective Class
     23 Vehicles and/or the defective airbag systems installed in them, Defendants engaged
     24 in one or more of the following unfair or deceptive acts or practices proscribed by the
     25 Missouri MPA, including: representing that the Class Vehicles and/or the defective
     26 airbag systems installed in them have characteristics or benefits that they do not have;
     27
     28
                                                 - 310 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 316 of 579 Page ID #:316




      1 representing that they are of a particular standard and quality when they are not;
      2 and/or advertising them with the intent not to sell them as advertised.
      3         1462. Defendants have known of the ACU Defect in their defective airbag
      4 systems and failed to disclose and actively concealed the dangers and risks posed by
      5 the Class Vehicles and/or the defective airbag systems installed in them.
      6         1463. By failing to disclose and by actively concealing the ACU Defect in the
      7 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      8 them as safe, reliable, and of high quality, and by presenting themselves as reputable
      9 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     10 practices in violation of the Missouri MPA. Defendants deliberately withheld the
     11 information about the propensity of the defective airbag systems to fail to deploy
     12 during an accident, in order to ensure that consumers would purchase the Class
     13 Vehicles.
     14         1464. In the course of Defendants’ business, they willfully failed to disclose
     15 and actively concealed the dangerous risks posed by the many safety issues and
     16 serious defect discussed above. Defendants compounded the deception by repeatedly
     17 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     18 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     19 that value safety.
     20         1465. Defendants’ unfair or deceptive acts or practices, including these
     21 concealments, omissions, and suppressions of material facts, had a tendency or
     22 capacity to mislead, tended to create a false impression in consumers, were likely to
     23 and did in fact deceive reasonable consumers, including the members of the Class,
     24 about the true safety and reliability of Class Vehicles and/or the defective airbag
     25 systems installed in them, the quality of Defendants’ brands, and the true value of the
     26 Class Vehicles.
     27
     28
                                                - 311 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 317 of 579 Page ID #:317




      1        1466. Defendants intentionally and knowingly misrepresented material facts
      2 regarding the Class Vehicles and/or the defective airbag systems installed in them
      3 with an intent to mislead the members of the Class.
      4        1467. Defendants knew or should have known that their conduct violated the
      5 Missouri MPA.
      6        1468. As alleged above, Defendants made material statements about the safety
      7 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      8 them that were either false or misleading.
      9        1469. To protect their profits and to avoid remediation costs and a public
     10 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     11 Vehicles and/or the defective airbag systems installed in them and their tragic
     12 consequences, and allowed unsuspecting new and used car purchasers to continue to
     13 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     14 vehicles.
     15        1470. Defendants owed the members of the Class a duty to disclose the true
     16 safety and reliability of the Class Vehicles and/or the defective airbag systems
     17 installed in them because Defendants:
     18               (a)   possessed exclusive knowledge of the dangers and risks posed
     19                     by the foregoing;
     20               (b)   intentionally concealed the foregoing from the Class; and/or
     21               (c)   made incomplete representations about the safety and reliability
     22                     of the foregoing generally, while purposefully withholding
     23                     material facts from the Class that contradicted these
     24                     representations.
     25        1471. Because Defendants fraudulently concealed the ACU Defect in Class
     26 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     27 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     28
                                                - 312 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 318 of 579 Page ID #:318




      1 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      2 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      3 significantly less than they otherwise would be.
      4         1472. Defendants’ failure to disclose and active concealment of the dangers
      5 and risks posed by the defective airbag systems in Class Vehicles were material to
      6 the members of the Class. A vehicle made by a reputable manufacturer of safe
      7 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
      8 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      9 them.
     10         1473. The members of the Class suffered ascertainable loss caused by
     11 Defendants’ misrepresentations and their failure to disclose material information.
     12 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     13 defective airbag systems installed in them, and Defendants’ complete disregard for
     14 safety, the members of the Class either would have paid less for their Class Vehicles
     15 or would not have purchased or leased them at all. The members of the Class had no
     16 way of discerning that Defendants’ representations were false and misleading, or
     17 otherwise learning the facts that Defendants had concealed or failed to disclose.
     18         1474. The members of the Class did not receive the benefit of their bargain as
     19 a result of Defendants’ misconduct.
     20         1475. As a direct and proximate result of Defendants’ violations of the
     21 Missouri MPA, the members of the Class have suffered injury-in-fact and/or actual
     22 damage.
     23         1476. Defendants are liable to the Class members for damages in amounts to
     24 be proven at trial, including attorneys’ fees, costs, and punitive damages, and any
     25 other just and proper relief under MO. REV. STAT. §407.025.
     26
     27
     28
                                                - 313 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 319 of 579 Page ID #:319




      1                               MISSOURI COUNT II
      2                  BREACH OF IMPLIED WARRANTIES
            (MO. REV. STAT. §§400.2-314, 400.2-315, 400.2A-103, AND 400.2A-212)
      3                      AGAINST ALL DEFENDANTS
      4        1477. Plaintiffs bring this claim on behalf of all members of the Class, or
      5 alternatively the members of the Class that reside and/or purchased or leased their
      6 Class Vehicles in Missouri, against all Defendants.
      7        1478. Defendants are and were at all relevant times “merchants” with respect
      8 to motor vehicles and/or ACUs under MO. REV. STAT. §400.2-104(1), and “sellers”
      9 of motor vehicles and/or ACUs under §400.2-103(1)(d).
     10        1479. With respect to leases, Vehicle Manufacturer Defendants are and were
     11 at all relevant times “lessors” of motor vehicles under MO. REV. STAT. §400.2A-
     12 103(1)(p).
     13        1480. The Class Vehicles and/or the defective ACUs installed in them are and
     14 were at all relevant times “goods” within the meaning of MO. REV. STAT. §§400.2-
     15 105(1) and 400.2A-103(1)(h).
     16        1481. A warranty that the Class Vehicles and/or the defective ACUs installed
     17 in them were in merchantable condition and fit for the ordinary purpose for which
     18 such goods are used is implied by law pursuant to MO. REV. STAT. §§400.2-314 and
     19 400.2A-212.
     20        1482. In addition, a warranty that the Class Vehicles were fit for their
     21 particular purpose is implied by law pursuant to MO. REV. STAT. §§400.2-315 and
     22 400.2A-213. Defendants knew at the time of sale of the Class Vehicles and/or the
     23 defective ACUs installed in them that the Class intended to use the vehicles in a
     24 manner requiring a particular standard of performance and durability, and that the
     25 Class was relying on Defendants’ skill and judgment to furnish suitable products for
     26 this particular purpose.
     27
     28
                                               - 314 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 320 of 579 Page ID #:320




      1        1483. The Class Vehicles and/or the defective ACUs installed in them, when
      2 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      3 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
      4 a result of their inherent defects, as detailed above. Specifically, they are inherently
      5 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
      6 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
      7 and reduces their value.
      8        1484. Defendants were provided notice of these issues by the numerous
      9 consumer complaints against them regarding the ACU Defect, by numerous
     10 individual letters and communications sent by Plaintiffs and others within a
     11 reasonable amount of time after the allegations of the ACU Defect became public,
     12 and by internal and NHTSA investigations, inter alia.
     13        1485. As a direct and proximate result of Defendants’ breach of the implied
     14 warranty of merchantability, the members of the Class have been damaged in an
     15 amount to be proven at trial.
     16                                 MISSOURI COUNT III
     17                   BREACH OF EXPRESS WARRANTY
                 (MO. REV. STAT. §§400.2-313, 400.2A-103, AND 400.2A-210)
     18         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     19        1486. Plaintiffs bring this claim on behalf of all members of the Class, or
     20 alternatively the members of the Class that reside and/or purchased or leased their
     21 Class Vehicles in Missouri, against the Vehicle Manufacturer Defendants.
     22        1487. Vehicle Manufacturer Defendants are and were at all relevant times
     23 “merchants” with respect to of motor vehicles under MO. REV. STAT. §400.2-104(1),
     24 and “sellers” of motor vehicles under MO. REV. STAT. §400.2-103(1)(d).
     25        1488. With respect to leases, Vehicle Manufacturer Defendants are and were
     26 at all relevant times “lessors” of motor vehicles under MO. REV. STAT. §400.2A-
     27 103(1)(p).
     28
                                                 - 315 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 321 of 579 Page ID #:321




      1         1489. The Class Vehicles are and were at all relevant times “goods” within the
      2 meaning of MO. REV. STAT. §§400.2-105(1) and 400.2A-103(1)(h).
      3         1490. In connection with the purchase of all Class Vehicles, Vehicle
      4 Manufacturer Defendants provided express warranties. Kia provides a limited basic
      5 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      6 repairs to vehicles that fail to function properly during normal use. Honda provides
      7 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
      8 whichever occurs first, and covers any repair or replacement of any part that is
      9 defective in material or workmanship under normal use. Toyota provides a New
     10 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     11 occurs first, and covers repairs and adjustments needed to correct defects in materials
     12 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     13 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     14 the repair of any item on a vehicle that is defective in material, workmanship, or
     15 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     16 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     17 replacement of any component manufactured or originally installed by Hyundai that
     18 is defective in material or factory workmanship, under normal use and maintenance.
     19 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     20 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     21 repair or replacement of any component manufactured or originally installed by
     22 Mitsubishi that is defective in material or factory workmanship, under normal use
     23 and maintenance.
     24         1491. In addition, Vehicle Manufacturer Defendants’ various oral and written
     25 representations regarding the Class Vehicles’ durability, safety, and performance
     26 constituted express warranties to the Class.
     27
     28
                                                - 316 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 322 of 579 Page ID #:322




      1         1492. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      2 bargain that was reached when the members of the Class purchased or leased their
      3 Class Vehicles.
      4         1493. The ACU Defect in the defective airbag systems existed in the Class
      5 Vehicles at the time of sale or lease and within the warranty periods but the members
      6 of the Class had no knowledge of the existence of the defect, which was known and
      7 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
      8 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
      9 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     10 in order to wrongfully transfer the costs of repair or replacement of the defective
     11 airbag systems to the members of the Class.
     12         1494. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     13 and owners and lessees of these vehicles have lost confidence in the ability of Class
     14 Vehicles to perform the function of safe reliable transportation.
     15         1495. The members of the Class could not have reasonably discovered the
     16 ACU Defect.
     17         1496. The Vehicle Manufacturer Defendants breached their express
     18 warranties promising to repair and correct a manufacturing defect or defects in
     19 materials or workmanship of any parts they supplied.
     20         1497. The Vehicle Manufacturer Defendants further breached their express
     21 warranties by selling Class Vehicles that were defective with respect to materials,
     22 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     23 the defective airbag systems contained the ACU Defect and had an associated safety
     24 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     25 purposes for which passenger vehicles are used because of materials, workmanship,
     26 and manufacture defects preventing airbags and seatbelt pretensioners from
     27 performing as warranted.
     28
                                                - 317 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 323 of 579 Page ID #:323




      1         1498. Specifically, on information and belief, Vehicle Manufacturer
      2 Defendants breached their express warranties (including the implied covenant of
      3 good faith and fair dealing) by: (a) knowingly providing the Class with Class
      4 Vehicles containing defects in material that were never disclosed to the Class; (b)
      5 failing to repair or replace the defective Class Vehicles at no cost within the warranty
      6 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
      7 and (d) supplying products and materials that failed to conform to the representations
      8 made by Vehicle Manufacturer Defendants.
      9         1499. The Class has given Vehicle Manufacturer Defendants a reasonable
     10 opportunity to cure their breach of express warranty or, alternatively, were not
     11 required to do so because such an opportunity would be unnecessary and futile given
     12 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     13 neither cure the defect in the Class Vehicles nor resolve the incidental and
     14 consequential damages flowing therefrom.
     15         1500. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     16 essential purpose and the recovery of the members of the Class is not limited to the
     17 warranties’ remedies.
     18         1501. The Vehicle Manufacturer Defendants were provided notice of the ACU
     19 Defect in the defective airbag systems by numerous consumer complaints made to
     20 their authorized dealers nationwide, complaints to NHTSA, and through their own
     21 testing. Affording Defendants a reasonable opportunity to cure their breach of
     22 written warranties would be unnecessary and futile here because the Vehicle
     23 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     24 information and belief, have refused to repair or replace the defective airbag systems
     25 in the Class Vehicles free of charge within or outside of the warranty periods despite
     26 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     27 applicable warranty periods.
     28
                                                 - 318 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 324 of 579 Page ID #:324




      1        1502. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
      2 limit recovery to the terms of the express warranties is unconscionable and
      3 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
      4 limitations are unenforceable because they knowingly sold or leased a defective
      5 product without informing consumers about the defect. The time limits contained in
      6 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
      7 and inadequate to protect the members of the Class. Among other things, the
      8 members of the Class did not determine these time limitations, the terms of which
      9 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     10 bargaining power existed between the Vehicle Manufacturer Defendants and the
     11 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     12 have known that the Class Vehicles were defective at the time of sale or lease and
     13 that the defective airbag systems would fail to deploy during an accident.
     14        1503. Further, the limited warranties promising to repair and/or correct a
     15 manufacturing defect fail in their essential purpose because the contractual remedies
     16 are insufficient to make the members of the Class whole because, on information and
     17 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     18 adequately provide the promised remedies within a reasonable time.
     19        1504. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     20 were inherently defective and did not conform to their warranties and the members
     21 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     22 fraudulent pretenses.
     23        1505. The members of the Class have been excused from performance of any
     24 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     25 described herein.
     26
     27
     28
                                               - 319 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 325 of 579 Page ID #:325




      1        1506. As a direct and proximate result of Vehicle Manufacturer Defendants’
      2 breach of express warranties, the members of the Class have been damaged in an
      3 amount to be determined at trial.
      4        1507. Accordingly, the Class asserts as additional and/or alternative remedies,
      5 the revocation of acceptance of the goods and the return to the members of the Class
      6 of the purchase price of all Class Vehicles currently owned or leased, and for such
      7 other incidental and consequential damages as allowed.
      8                     27.    Montana
      9                               MONTANA COUNT I
     10    VIOLATION OF THE MONTANA UNFAIR TRADE PRACTICES AND
                     CONSUMER PROTECTION ACT OF 1973
     11              (MONT. CODE ANN. §30-14-101, ET SEQ.)
                          AGAINST ALL DEFENDANTS
     12
     13        1508. Plaintiffs bring this claim on behalf of all members of the Class, or
     14 alternatively the members of the Class that reside and/or purchased or leased their
     15 Class Vehicles in Montana against all Defendants.
     16        1509. The members of the Class are “consumers” within the meaning of
     17 MONT. CODE. ANN. §30-14-102(1).
     18        1510. The members of the Class and Defendants are “persons” within the
     19 meaning of MONT. CODE. ANN. §30-14-102(6).
     20        1511. Defendants were and are engaged in “trade or commerce” within the
     21 meaning of MONT. CODE. ANN. §30-14-102(8).
     22        1512. The Montana Unfair Trade Practices and Consumer Protection Act
     23 (“Montana CPA”) makes unlawful any “unfair methods of competition and unfair or
     24 deceptive acts or practices in the conduct of any trade or commerce.” MONT. CODE.
     25 ANN. §30-14-103.
     26        1513. In the course of Defendants’ business, Defendants violated the Montana
     27 CPA by failing to disclose and actively concealing the dangers and risks posed by the
     28
                                               - 320 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 326 of 579 Page ID #:326




      1 Class Vehicles and/or the defective airbag systems installed in them, as described
      2 above. Specifically, in marketing, offering for sale, and selling the defective Class
      3 Vehicles and/or the defective airbag systems installed in them, Defendants engaged
      4 in one or more of the following unfair or deceptive acts or practices proscribed by the
      5 Montana CPA: representing that the Class Vehicles and/or the defective airbag
      6 systems installed in them have characteristics or benefits that they do not have;
      7 representing that they are of a particular standard and quality when they are not;
      8 and/or advertising them with the intent not to sell them as advertised.
      9         1514. Defendants have known of the ACU Defect in their defective airbag
     10 systems and failed to disclose and actively concealed the dangers and risks posed by
     11 the Class Vehicles and/or the defective airbag systems installed in them.
     12         1515. By failing to disclose and by actively concealing the ACU Defect in the
     13 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     14 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     15 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     16 practices in violation of the Montana CPA. Defendants deliberately withheld the
     17 information about the propensity of the defective airbag systems to fail to deploy
     18 during an accident, in order to ensure that consumers would purchase the Class
     19 Vehicles.
     20         1516. In the course of Defendants’ business, they willfully failed to disclose
     21 and actively concealed the dangerous risks posed by the many safety issues and
     22 serious defect discussed above. Defendants compounded the deception by repeatedly
     23 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     24 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     25 that value safety.
     26         1517. Defendants’ unfair or deceptive acts or practices, including these
     27 concealments, omissions, and suppressions of material facts, had a tendency or
     28
                                                - 321 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 327 of 579 Page ID #:327




      1 capacity to mislead, tended to create a false impression in consumers, were likely to
      2 and did in fact deceive reasonable consumers, including the members of the Class,
      3 about the true safety and reliability of Class Vehicles and/or the defective airbag
      4 systems installed in them, the quality of Defendants’ brands, and the true value of the
      5 Class Vehicles.
      6        1518. Defendants intentionally and knowingly misrepresented material facts
      7 regarding the Class Vehicles and/or the defective airbag systems installed in them
      8 with an intent to mislead the members of the Class.
      9        1519. Defendants knew or should have known that their conduct violated the
     10 Montana CPA.
     11        1520. As alleged above, Defendants made material statements about the safety
     12 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     13 them that were either false or misleading.
     14        1521. To protect their profits and to avoid remediation costs and a public
     15 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     16 Vehicles and/or the defective airbag systems installed in them and their tragic
     17 consequences, and allowed unsuspecting new and used car purchasers to continue to
     18 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     19 vehicles.
     20        1522. Defendants owed the members of the Class a duty to disclose the true
     21 safety and reliability of the Class Vehicles and/or the defective airbag systems
     22 installed in them because Defendants:
     23               (a)    possessed exclusive knowledge of the dangers and risks posed
     24                      by the foregoing;
     25               (b)    intentionally concealed the foregoing from the Class; and/or
     26               (c)    made incomplete representations about the safety and reliability
     27                      of the foregoing generally, while purposefully withholding
     28
                                                 - 322 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 328 of 579 Page ID #:328




      1                     material facts from the Class that contradicted these
      2                     representations.
      3         1523. Because Defendants fraudulently concealed the ACU Defect in Class
      4 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
      5 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
      6 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      7 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      8 significantly less than they otherwise would be.
      9         1524. Defendants’ failure to disclose and active concealment of the dangers
     10 and risks posed by the defective airbag systems in Class Vehicles were material to
     11 the members of the Class. A vehicle made by a reputable manufacturer of safe
     12 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     13 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     14 them.
     15         1525. The members of the Class suffered ascertainable loss caused by
     16 Defendants’ misrepresentations and their failure to disclose material information.
     17 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     18 defective airbag systems installed in them, and Defendants’ complete disregard for
     19 safety, the members of the Class either would have paid less for their vehicles or
     20 would not have purchased or leased them at all. The members of the Class had no
     21 way of discerning that Defendants’ representations were false and misleading, or
     22 otherwise learning the facts that Defendants had concealed or failed to disclose.
     23         1526. The members of the Class did not receive the benefit of their bargain as
     24 a result of Defendants’ misconduct.
     25         1527. As a direct and proximate result of Defendants’ violations of the
     26 Montana CPA, the members of the Class have suffered injury-in-fact and/or actual
     27 damage.
     28
                                                - 323 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 329 of 579 Page ID #:329




      1        1528. Pursuant to MONT. CODE. ANN. §30-14-133, the members of the Class
      2 seek an order awarding damages, treble damages, and any other just and proper relief
      3 available under the Montana CPA.
      4                               MONTANA COUNT II
      5               BREACH OF IMPLIED WARRANTIES
           (MONT. CODE. ANN. §§30-2A-103, 30-2-314, 30-2-315, AND 30-2A-212)
      6                   AGAINST ALL DEFENDANTS
      7        1529. Plaintiffs bring this claim on behalf of all members of the Class, or
      8 alternatively the members of the Class that reside and/or purchased or leased their
      9 Class Vehicles in Montana, against all Defendants.
     10        1530. Defendants are and were at all relevant times “merchants” with respect
     11 to motor vehicles and/or ACUs under MONT. CODE. ANN. §30-2-104(1), and “sellers”
     12 of motor vehicles and/or ACUs under §30-2-103(1)(d).
     13        1531. With respect to leases, Vehicle Manufacturer Defendants are and were
     14 at all relevant times “lessors” of motor vehicles under MONT. CODE. ANN. §30-2A-
     15 103(1)(p).
     16        1532. The Class Vehicles and/or the defective ACUs installed in them are and
     17 were at all relevant times “goods” within the meaning of MONT. CODE. ANN. §30-2-
     18 105(1) and 30-2A-103(1)(h).
     19        1533. A warranty that the Class Vehicles and/or the defective ACUs installed
     20 in them were in merchantable condition and fit for the ordinary purpose for which
     21 such goods are used is implied by law pursuant to MONT. CODE. ANN. §30-2-314.
     22        1534. In addition, a warranty that the Class Vehicles and/or the defective
     23 ACUs were fit for their particular purpose is implied by law pursuant to §30-2-315
     24 and 30-2A-212. Defendants knew at the time of sale of the Class Vehicles and/or the
     25 defective ACUs installed in them that the Montana Class intended to use the vehicles
     26 in a manner requiring a particular standard of performance and durability, and that
     27
     28
                                               - 324 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 330 of 579 Page ID #:330




      1 the Montana Class was relying on Defendants’ skill and judgment to furnish suitable
      2 products for this particular purpose.
      3        1535. The Class Vehicles and/or the defective ACUs installed in them, when
      4 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      5 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
      6 a result of their inherent defects, as detailed above. Specifically, they are inherently
      7 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
      8 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
      9 and reduces their value.
     10        1536. Defendants were provided notice of these issues by the numerous
     11 consumer complaints against them regarding the ACU Defect, by numerous
     12 individual letters and communications sent by Plaintiffs and others within a
     13 reasonable amount of time after the allegations of the ACU Defect became public,
     14 and by internal and NHTSA investigations, inter alia.
     15        1537. As a direct and proximate result of Defendants’ breach of the implied
     16 warranty of merchantability, the members of the Class have been damaged in an
     17 amount to be proven at trial.
     18                                 MONTANA COUNT III
     19                  BREACH OF EXPRESS WARRANTY
                 (MONT. CODE. ANN. §§30-2-31, 30-2A-103, AND 30-2A-210)
     20         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     21        1538. Plaintiffs bring this claim on behalf of all members of the Class, or
     22 alternatively the members of the Class that reside and/or purchased or leased their
     23 Class Vehicles in Montana, against the Vehicle Manufacturer Defendants.
     24        1539. Vehicle Manufacturer Defendants are and were at all relevant times
     25 “merchants” with respect to of motor vehicles under MONT. CODE. ANN. §30-2-
     26 104(1), and “sellers” of motor vehicles under MONT. CODE. ANN. §30-2-103(1)(d).
     27
     28
                                                 - 325 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 331 of 579 Page ID #:331




      1         1540. With respect to leases, Vehicle Manufacturer Defendants are and were
      2 at all relevant times “lessors” of motor vehicles under MONT. CODE. ANN. §30-2A-
      3 103(1)(p).
      4         1541. The Class Vehicles are and were at all relevant times “goods” within the
      5 meaning of MONT. CODE. ANN. §§30-2-105(1) and 30-2A-103(1)(h).
      6         1542. In connection with the purchase of all Class Vehicles, Vehicle
      7 Manufacturer Defendants provided express warranties. Kia provides a limited basic
      8 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      9 repairs to vehicles that fail to function properly during normal use. Honda provides
     10 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     11 whichever occurs first, and covers any repair or replacement of any part that is
     12 defective in material or workmanship under normal use. Toyota provides a New
     13 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     14 occurs first, and covers repairs and adjustments needed to correct defects in materials
     15 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     16 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     17 the repair of any item on a vehicle that is defective in material, workmanship, or
     18 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     19 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     20 replacement of any component manufactured or originally installed by Hyundai that
     21 is defective in material or factory workmanship, under normal use and maintenance.
     22 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     23 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     24 repair or replacement of any component manufactured or originally installed by
     25 Mitsubishi that is defective in material or factory workmanship, under normal use
     26 and maintenance.
     27
     28
                                                - 326 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 332 of 579 Page ID #:332




      1         1543. In addition, Vehicle Manufacturer Defendants’ various oral and written
      2 representations regarding the Class Vehicles’ durability, safety, and performance
      3 constituted express warranties to the Class.
      4         1544. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      5 bargain that was reached when the members of the Class purchased or leased their
      6 Class Vehicles.
      7         1545. The ACU Defect in the defective airbag systems existed in the Class
      8 Vehicles at the time of sale or lease and within the warranty periods but the members
      9 of the Class had no knowledge of the existence of the defect, which was known and
     10 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
     11 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     12 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     13 in order to wrongfully transfer the costs of repair or replacement of the defective
     14 airbag systems to the members of the Class.
     15         1546. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     16 and owners and lessees of these vehicles have lost confidence in the ability of Class
     17 Vehicles to perform the function of safe reliable transportation.
     18         1547. The members of the Class could not have reasonably discovered the
     19 ACU Defect.
     20         1548. The Vehicle Manufacturer Defendants breached their express
     21 warranties promising to repair and correct a manufacturing defect or defects in
     22 materials or workmanship of any parts they supplied.
     23         1549. The Vehicle Manufacturer Defendants further breached their express
     24 warranties by selling Class Vehicles that were defective with respect to materials,
     25 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     26 the defective airbag systems contained the ACU Defect and had an associated safety
     27 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     28
                                                - 327 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 333 of 579 Page ID #:333




      1 purposes for which passenger vehicles are used because of materials, workmanship,
      2 and manufacture defects preventing airbags and seatbelt pretensioners from
      3 performing as warranted.
      4        1550. Specifically, on information and belief, Vehicle Manufacturer
      5 Defendants breached their express warranties (including the implied covenant of
      6 good faith and fair dealing) by: (a) knowingly providing the Class with Class
      7 Vehicles containing defects in material that were never disclosed to the Class; (b)
      8 failing to repair or replace the defective Class Vehicles at no cost within the warranty
      9 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     10 and (d) supplying products and materials that failed to conform to the representations
     11 made by Vehicle Manufacturer Defendants.
     12        1551. The Class has given Vehicle Manufacturer Defendants a reasonable
     13 opportunity to cure their breach of express warranty or, alternatively, were not
     14 required to do so because such an opportunity would be unnecessary and futile given
     15 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     16 neither cure the defect in the Class Vehicles nor resolve the incidental and
     17 consequential damages flowing therefrom.
     18        1552. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     19 essential purpose and the recovery of the members of the Class is not limited to the
     20 warranties’ remedies.
     21        1553. The Vehicle Manufacturer Defendants were provided notice of the ACU
     22 Defect in the defective airbag systems by numerous consumer complaints made to
     23 their authorized dealers nationwide, complaints to NHTSA, and through their own
     24 testing. Affording Defendants a reasonable opportunity to cure their breach of
     25 written warranties would be unnecessary and futile here because the Vehicle
     26 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     27 information and belief, have refused to repair or replace the defective airbag systems
     28
                                                 - 328 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 334 of 579 Page ID #:334




      1 in the Class Vehicles free of charge within or outside of the warranty periods despite
      2 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
      3 applicable warranty periods.
      4         1554. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
      5 limit recovery to the terms of the express warranties is unconscionable and
      6 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
      7 limitations are unenforceable because they knowingly sold or leased a defective
      8 product without informing consumers about the defect. The time limits contained in
      9 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     10 and inadequate to protect the members of the Class. Among other things, the
     11 members of the Class did not determine these time limitations, the terms of which
     12 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     13 bargaining power existed between the Vehicle Manufacturer Defendants and the
     14 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     15 have known that the Class Vehicles were defective at the time of sale or lease and
     16 that the defective airbag systems would fail to deploy during an accident.
     17         1555. Further, the limited warranties promising to repair and/or correct a
     18 manufacturing defect fail in their essential purpose because the contractual remedies
     19 are insufficient to make the members of the Class whole because, on information and
     20 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     21 adequately provide the promised remedies within a reasonable time.
     22         1556. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     23 were inherently defective and did not conform to their warranties and the members
     24 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     25 fraudulent pretenses.
     26
     27
     28
                                                 - 329 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 335 of 579 Page ID #:335




      1        1557. The members of the Class have been excused from performance of any
      2 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
      3 described herein.
      4        1558. As a direct and proximate result of Vehicle Manufacturer Defendants’
      5 breach of express warranties, the members of the Class have been damaged in an
      6 amount to be determined at trial.
      7        1559. Accordingly, the members of the Class assert as additional and/or
      8 alternative remedies, the revocation of acceptance of the goods and the return to the
      9 members of the Class of the purchase price of all Class Vehicles currently owned or
     10 leased, and for such other incidental and consequential damages as allowed.
     11                     28.    Nebraska
     12                               NEBRASKA COUNT I
     13     VIOLATION OF THE NEBRASKA CONSUMER PROTECTION ACT
                       (NEB. REV. STAT. §59-1601, ET SEQ.)
     14                   AGAINST ALL DEFENDANTS
     15        1560. Plaintiffs bring this claim on behalf of all members of the Class, or
     16 alternatively the members of the Class that reside and/or purchased or leased their
     17 Class Vehicles in Nebraska, against all Defendants.
     18        1561. The members of the Class and Defendants are “persons” within the
     19 meaning of NEB. REV. STAT. §59-1601(1).
     20        1562. Defendants were and are engaged in “trade or commerce” within the
     21 meaning of NEB. REV. STAT. §59-1601(2).
     22        1563. The Nebraska Consumer Protection Act (“Nebraska CPA”) prohibits
     23 “unfair or deceptive acts or practices in the conduct of any trade or commerce.” NEB.
     24 REV. STAT. §59-1602.
     25        1564. In the course of Defendants’ business, Defendants violated the Nebraska
     26 CPA by failing to disclose and actively concealing the dangers and risks posed by the
     27 Class Vehicles and/or the defective airbag systems installed in them, as described
     28
                                               - 330 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 336 of 579 Page ID #:336




      1 above. Specifically, in marketing, offering for sale, and selling the defective Class
      2 Vehicles and/or the defective airbag systems installed in them, Defendants engaged
      3 in one or more of the following unfair or deceptive acts or practices which are
      4 proscribed by the Nebraska CPA: representing that the Class Vehicles and/or the
      5 defective airbag systems installed in them have characteristics or benefits that they
      6 do not have; representing that they are of a particular standard and quality when they
      7 are not; and/or advertising them with the intent not to sell them as advertised.
      8         1565. Defendants have known of the ACU Defect in their defective airbag
      9 systems and failed to disclose and actively concealed the dangers and risks posed by
     10 the Class Vehicles and/or the defective airbag systems installed in them.
     11         1566. By failing to disclose and by actively concealing the ACU Defect in the
     12 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     13 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     14 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     15 practices in violation of the Nebraska CPA. Defendants deliberately withheld the
     16 information about the propensity of the defective airbag systems to fail to deploy
     17 during an accident, in order to ensure that consumers would purchase the Class
     18 Vehicles.
     19         1567. In the course of Defendants’ business, they willfully failed to disclose
     20 and actively concealed the dangerous risks posed by the many safety issues and
     21 serious defect discussed above. Defendants compounded the deception by repeatedly
     22 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     23 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     24 that value safety.
     25         1568. Defendants’ unfair or deceptive acts or practices, including these
     26 concealments, omissions, and suppressions of material facts, had a tendency or
     27 capacity to mislead, tended to create a false impression in consumers, were likely to
     28
                                                - 331 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 337 of 579 Page ID #:337




      1 and did in fact deceive reasonable consumers, including the members of the Class,
      2 about the true safety and reliability of Class Vehicles and/or the defective airbag
      3 systems installed in them, the quality of Defendants’ brands, and the true value of the
      4 Class Vehicles.
      5        1569. Defendants intentionally and knowingly misrepresented material facts
      6 regarding the Class Vehicles and/or the defective airbag systems installed in them
      7 with an intent to mislead the members of the Class.
      8        1570. Defendants knew or should have known that their conduct violated the
      9 Nebraska CPA.
     10        1571. As alleged above, Defendants made material statements about the safety
     11 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     12 them that were either false or misleading.
     13        1572. To protect their profits and to avoid remediation costs and a public
     14 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     15 Vehicles and/or the defective airbag systems installed in them and their tragic
     16 consequences, and allowed unsuspecting new and used car purchasers to continue to
     17 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     18 vehicles.
     19        1573. Defendants owed the members of the Class a duty to disclose the true
     20 safety and reliability of the Class Vehicles and/or the defective airbag systems
     21 installed in them because Defendants:
     22               (a)    possessed exclusive knowledge of the dangers and risks posed
     23                      by the foregoing;
     24               (b)    intentionally concealed the foregoing from the Class; and/or
     25               (c)    made incomplete representations about the safety and reliability
     26                      of the foregoing generally, while purposefully withholding
     27
     28
                                                 - 332 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 338 of 579 Page ID #:338




      1                     material facts from the Class that contradicted these
      2                     representations.
      3         1574. Because Defendants fraudulently concealed the ACU Defect in Class
      4 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
      5 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
      6 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      7 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      8 significantly less than they otherwise would be.
      9         1575. Defendants’ failure to disclose and active concealment of the dangers
     10 and risks posed by the defective airbag systems in Class Vehicles were material to
     11 the members of the Class. A vehicle made by a reputable manufacturer of safe
     12 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     13 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     14 them.
     15         1576. The members of the Class suffered ascertainable loss caused by
     16 Defendants’ misrepresentations and their failure to disclose material information.
     17 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     18 defective airbag systems installed in them, and Defendants’ complete disregard for
     19 safety, the members of the Class either would have paid less for their vehicles or
     20 would not have purchased or leased them at all. The members of the Class had no
     21 way of discerning that Defendants’ representations were false and misleading, or
     22 otherwise learning the facts that Defendants had concealed or failed to disclose.
     23         1577. The members of the Class did not receive the benefit of their bargain as
     24 a result of Defendants’ misconduct.
     25         1578. As a direct and proximate result of Defendants’ violations of the
     26 Nebraska CPA, the members of the Class have suffered injury-in-fact and/or actual
     27 damage.
     28
                                                - 333 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 339 of 579 Page ID #:339




      1        1579. Pursuant to NEB. REV. STAT. §59-1609, the members of the Class seek
      2 an order awarding damages, treble damages, and any other just and proper relief
      3 available under the Nebraska CPA.
      4                              NEBRASKA COUNT II
      5                     BREACH OF IMPLIED WARRANTIES
                     (NEB. REV. STAT. §§2-314, 2-315, 2A-103, AND 2A-212)
      6                         AGAINST ALL DEFENDANTS
      7        1580. Plaintiffs bring this claim on behalf of all members of the Class, or
      8 alternatively the members of the Class that reside and/or purchased or leased their
      9 Class Vehicles in Nebraska, against all Defendants.
     10        1581. Defendants are and were at all relevant times “merchants” with respect
     11 to motor vehicles and/or ACUs under NEB. REV. STAT. §2-104(1), and “sellers” of
     12 motor vehicles and/or ACUs under §2-103(1)(d).
     13        1582. With respect to leases, Vehicle Manufacturer Defendants are and were
     14 at all relevant times “lessors” of motor vehicles under NEB. REV. STAT. §2A-
     15 103(1)(p).
     16        1583. The Class Vehicles and/or the defective ACUs installed in them are and
     17 were at all relevant times “goods” within the meaning of NEB. REV. STAT. §§2-105(1)
     18 and 2A-103(1)(h).
     19        1584. A warranty that the Class Vehicles and/or the defective ACUs installed
     20 in them were in merchantable condition and fit for the ordinary purpose for which
     21 such goods are used is implied by law pursuant to NEB. REV. STAT. §2-314.
     22        1585. In addition, a warranty that the Class Vehicles and/or the defective
     23 ACUs were fit for their particular purpose is implied by law pursuant to NEB. REV.
     24 STAT. §2-315. Defendants knew at the time of sale of the Class Vehicles and/or the
     25 defective ACUs installed in them that the Montana Class intended to use the vehicles
     26 in a manner requiring a particular standard of performance and durability, and that
     27
     28
                                               - 334 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 340 of 579 Page ID #:340




      1 the Montana Class was relying on Defendants’ skill and judgment to furnish suitable
      2 products for this particular purpose.
      3        1586. The Class Vehicles and/or the defective ACUs installed in them, when
      4 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      5 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
      6 a result of their inherent defects, as detailed above. Specifically, they are inherently
      7 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
      8 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
      9 and reduces their value.
     10        1587. Defendants were provided notice of these issues by the numerous
     11 consumer complaints against them regarding the ACU Defect, by numerous
     12 individual letters and communications sent by Plaintiffs and others within a
     13 reasonable amount of time after the allegations of the ACU Defect became public,
     14 and by internal and NHTSA investigations, inter alia.
     15        1588. As a direct and proximate result of Defendants’ breach of the implied
     16 warranty of merchantability, the members of the Class have been damaged in an
     17 amount to be proven at trial.
     18                                 NEBRASKA COUNT III
     19                  BREACH OF EXPRESS WARRANTY
                    (NEB. REV. STAT. §§2-314, 2A-103, AND 2A-210)
     20         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     21        1589. Plaintiffs bring this claim on behalf of all members of the Class, or
     22 alternatively the members of the Class that reside and/or purchased or leased their
     23 Class Vehicles in Nebraska, against the Vehicle Manufacturer Defendants.
     24        1590. Vehicle Manufacturer Defendants are and were at all relevant times
     25 “merchants” with respect to of motor vehicles under NEB. REV. STAT. §2-104(1), and
     26 “sellers” of motor vehicles under §2-103(1)(d).
     27
     28
                                                 - 335 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 341 of 579 Page ID #:341




      1         1591. With respect to leases, Vehicle Manufacturer Defendants are and were
      2 at all relevant times “lessors” of motor vehicles under NEB. REV. STAT. §2A-
      3 103(1)(p).
      4         1592. The Class Vehicles are and were at all relevant times “goods” within the
      5 meaning of NEB. REV. STAT. §§2-105(1) and 2A-103(1)(h).
      6         1593. In connection with the purchase of all Class Vehicles, Vehicle
      7 Manufacturer Defendants provided express warranties. Kia provides a limited basic
      8 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      9 repairs to vehicles that fail to function properly during normal use. Honda provides
     10 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     11 whichever occurs first, and covers any repair or replacement of any part that is
     12 defective in material or workmanship under normal use. Toyota provides a New
     13 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     14 occurs first, and covers repairs and adjustments needed to correct defects in materials
     15 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     16 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     17 the repair of any item on a vehicle that is defective in material, workmanship, or
     18 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     19 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     20 replacement of any component manufactured or originally installed by Hyundai that
     21 is defective in material or factory workmanship, under normal use and maintenance.
     22 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     23 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     24 repair or replacement of any component manufactured or originally installed by
     25 Mitsubishi that is defective in material or factory workmanship, under normal use
     26 and maintenance.
     27
     28
                                                - 336 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 342 of 579 Page ID #:342




      1         1594. In addition, Vehicle Manufacturer Defendants’ various oral and written
      2 representations regarding the Class Vehicles’ durability, safety, and performance
      3 constituted express warranties to the Class.
      4         1595. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      5 bargain that was reached when the members of the Class purchased or leased their
      6 Class Vehicles.
      7         1596. The ACU Defect in the defective airbag systems existed in the Class
      8 Vehicles at the time of sale or lease and within the warranty periods but the members
      9 of the Class had no knowledge of the existence of the defect, which was known and
     10 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
     11 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     12 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     13 in order to wrongfully transfer the costs of repair or replacement of the defective
     14 airbag systems to the members of the Class.
     15         1597. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     16 and owners and lessees of these vehicles have lost confidence in the ability of Class
     17 Vehicles to perform the function of safe reliable transportation.
     18         1598. The members of the Class could not have reasonably discovered the
     19 ACU Defect.
     20         1599. The Vehicle Manufacturer Defendants breached their express
     21 warranties promising to repair and correct a manufacturing defect or defects in
     22 materials or workmanship of any parts they supplied.
     23         1600. The Vehicle Manufacturer Defendants further breached their express
     24 warranties by selling Class Vehicles that were defective with respect to materials,
     25 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     26 the defective airbag systems contained the ACU Defect and had an associated safety
     27 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     28
                                                - 337 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 343 of 579 Page ID #:343




      1 purposes for which passenger vehicles are used because of materials, workmanship,
      2 and manufacture defects preventing airbags and seatbelt pretensioners from
      3 performing as warranted.
      4        1601. Specifically, on information and belief, Vehicle Manufacturer
      5 Defendants breached their express warranties (including the implied covenant of
      6 good faith and fair dealing) by: (a) knowingly providing the Class with Class
      7 Vehicles containing defects in material that were never disclosed to the Class; (b)
      8 failing to repair or replace the defective Class Vehicles at no cost within the warranty
      9 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     10 and (d) supplying products and materials that failed to conform to the representations
     11 made by Vehicle Manufacturer Defendants.
     12        1602. The Class has given Vehicle Manufacturer Defendants a reasonable
     13 opportunity to cure their breach of express warranty or, alternatively, were not
     14 required to do so because such an opportunity would be unnecessary and futile given
     15 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     16 neither cure the defect in the Class Vehicles nor resolve the incidental and
     17 consequential damages flowing therefrom.
     18        1603. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     19 essential purpose and the recovery of the members of the Class is not limited to the
     20 warranties’ remedies.
     21        1604. The Vehicle Manufacturer Defendants were provided notice of the ACU
     22 Defect in the defective airbag systems by numerous consumer complaints made to
     23 their authorized dealers nationwide, complaints to NHTSA, and through their own
     24 testing. Affording Defendants a reasonable opportunity to cure their breach of
     25 written warranties would be unnecessary and futile here because the Vehicle
     26 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     27 information and belief, have refused to repair or replace the defective airbag systems
     28
                                                 - 338 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 344 of 579 Page ID #:344




      1 in the Class Vehicles free of charge within or outside of the warranty periods despite
      2 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
      3 applicable warranty periods.
      4         1605. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
      5 limit recovery to the terms of the express warranties is unconscionable and
      6 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
      7 limitations are unenforceable because they knowingly sold or leased a defective
      8 product without informing consumers about the defect. The time limits contained in
      9 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     10 and inadequate to protect the members of the Class. Among other things, the
     11 members of the Class did not determine these time limitations, the terms of which
     12 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     13 bargaining power existed between the Vehicle Manufacturer Defendants and the
     14 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     15 have known that the Class Vehicles were defective at the time of sale or lease and
     16 that the defective airbag systems would fail to deploy during an accident.
     17         1606. Further, the limited warranties promising to repair and/or correct a
     18 manufacturing defect fail in their essential purpose because the contractual remedies
     19 are insufficient to make the members of the Class whole because, on information and
     20 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     21 adequately provide the promised remedies within a reasonable time.
     22         1607. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     23 were inherently defective and did not conform to their warranties and the members
     24 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     25 fraudulent pretenses.
     26
     27
     28
                                                 - 339 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 345 of 579 Page ID #:345




      1         1608. The members of the Class have been excused from performance of any
      2 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
      3 described herein.
      4         1609. As a direct and proximate result of Vehicle Manufacturer Defendants’
      5 breach of express warranties, the members of the Class have been damaged in an
      6 amount to be determined at trial.
      7         1610. Accordingly, the members of the Class assert as additional and/or
      8 alternative remedies, the revocation of acceptance of the goods and the return to the
      9 members of the Class of the purchase price of all Class Vehicles currently owned or
     10 leased, and for such other incidental and consequential damages as allowed.
     11                      29.    Nevada
     12                                  NEVADA COUNT I
     13   VIOLATION OF THE NEVADA DECEPTIVE TRADE PRACTICES ACT
                      (NEV. REV. STAT. §598.0903, ET SEQ.)
     14                  AGAINST ALL DEFENDANTS
     15         1611. Plaintiffs bring this claim on behalf of all members of the Class, or
     16 alternatively the members of the Class that reside and/or purchased or leased their
     17 Class Vehicles in Nevada against all Defendants.
     18         1612. The Nevada Deceptive Trade Practices Act (“Nevada DTPA”), NEV.
     19 REV. STAT. §598.0903, et seq., prohibits deceptive trade practices. NEV. REV. STAT.
     20 §598.0915 provides that a person engages in a “deceptive trade practice” if, in the
     21 course of business or occupation, the person: “[]Knowingly makes a false
     22 representation as to the characteristics, ingredients, uses, benefits, alterations or
     23 quantities of goods or services for sale or lease or a false representation as to the
     24 sponsorship, approval, status, affiliation or connection of a person therewith; … []
     25 Represents that goods or services for sale or lease are of a particular standard, quality
     26 or grade, or that such goods are of a particular style or model, if he or she knows or
     27 should know that they are of another standard, quality, grade, style or model; … []
     28
                                                 - 340 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 346 of 579 Page ID #:346




      1 Advertises goods or services with intent not to sell or lease them as advertised; …
      2 [or] Knowingly makes any other false representation in a transaction.” Id. at
      3 598.0915(5), (7), (9), (15).
      4         1613. In the course of Defendants’ business, Defendants violated the Nevada
      5 DTPA by failing to disclose and actively concealing the dangers and risks posed by
      6 the Class Vehicles and/or the defective airbag systems installed in them, as described
      7 above. Specifically, in marketing, offering for sale, and selling the defective Class
      8 Vehicles and/or the defective airbag systems installed in them, Defendants engaged
      9 in one or more of the following unfair or deceptive acts or practices which are
     10 proscribed by the Nevada DTPA: representing that the Class Vehicles and/or the
     11 defective airbag systems installed in them have characteristics or benefits that they
     12 do not have; representing that they are of a particular standard and quality when they
     13 are not; and/or advertising them with the intent not to sell them as advertised.
     14         1614. Defendants have known of the ACU Defect in their defective airbag
     15 systems and failed to disclose and actively concealed the dangers and risks posed by
     16 the Class Vehicles and/or the defective airbag systems installed in them.
     17         1615. By failing to disclose and by actively concealing the ACU Defect in the
     18 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     19 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     20 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     21 practices in violation of the Nevada DTPA. Defendants deliberately withheld the
     22 information about the propensity of the defective airbag systems to fail to deploy
     23 during an accident, in order to ensure that consumers would purchase the Class
     24 Vehicles.
     25         1616. In the course of Defendants’ business, they willfully failed to disclose
     26 and actively concealed the dangerous risks posed by the many safety issues and
     27 serious defect discussed above. Defendants compounded the deception by repeatedly
     28
                                                - 341 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 347 of 579 Page ID #:347




      1 asserting that the Class Vehicles and/or the defective airbag systems installed in them
      2 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
      3 that value safety.
      4        1617. Defendants’ unfair or deceptive acts or practices, including these
      5 concealments, omissions, and suppressions of material facts, had a tendency or
      6 capacity to mislead, tended to create a false impression in consumers, were likely to
      7 and did in fact deceive reasonable consumers, including the members of the Class,
      8 about the true safety and reliability of Class Vehicles and/or the defective airbag
      9 systems installed in them, the quality of Defendants’ brands, and the true value of the
     10 Class Vehicles.
     11        1618. Defendants intentionally and knowingly misrepresented material facts
     12 regarding the Class Vehicles and/or the defective airbag systems installed in them
     13 with an intent to mislead the members of the Class.
     14        1619. Defendants knew or should have known that their conduct violated the
     15 Nevada DTPA.
     16        1620. As alleged above, Defendants made material statements about the safety
     17 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     18 them that were either false or misleading.
     19        1621. To protect their profits and to avoid remediation costs and a public
     20 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     21 Vehicles and/or the defective airbag systems installed in them and their tragic
     22 consequences, and allowed unsuspecting new and used car purchasers to continue to
     23 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     24 vehicles.
     25        1622. Defendants owed the members of the Class a duty to disclose the true
     26 safety and reliability of the Class Vehicles and/or the defective airbag systems
     27 installed in them because Defendants:
     28
                                                - 342 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 348 of 579 Page ID #:348




      1               (a)   possessed exclusive knowledge of the dangers and risks posed
      2                     by the foregoing;
      3               (b)   intentionally concealed the foregoing from the Class; and/or
      4               (c)   made incomplete representations about the safety and reliability
      5                     of the foregoing generally, while purposefully withholding
      6                     material facts from the Class that contradicted these
      7                     representations.
      8         1623. Because Defendants fraudulently concealed the ACU Defect in Class
      9 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     10 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     11 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     12 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     13 significantly less than they otherwise would be.
     14         1624. Defendants’ failure to disclose and active concealment of the dangers
     15 and risks posed by the defective airbag systems in Class Vehicles were material to
     16 the members of the Class. A vehicle made by a reputable manufacturer of safe
     17 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     18 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     19 them.
     20         1625. The members of the Class suffered ascertainable loss caused by
     21 Defendants’ misrepresentations and their failure to disclose material information.
     22 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     23 defective airbag systems installed in them, and Defendants’ complete disregard for
     24 safety, the members of the Class either would have paid less for their vehicles or
     25 would not have purchased or leased them at all. The members of the Class had no
     26 way of discerning that Defendants’ representations were false and misleading, or
     27 otherwise learning the facts that Defendants had concealed or failed to disclose.
     28
                                                - 343 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 349 of 579 Page ID #:349




      1        1626. The members of the Class did not receive the benefit of their bargain as
      2 a result of Defendants’ misconduct.
      3        1627. As a direct and proximate result of Defendants’ violations of the Nevada
      4 DTPA, the members of the Class have suffered injury-in-fact and/or actual damage.
      5        1628. Pursuant to NEV. REV. STAT. §41.600, the Class seeks an order awarding
      6 damages, treble damages, and any other just and proper relief available under the
      7 Nevada DTPA.
      8                                NEVADA COUNT II
      9                  BREACH OF IMPLIED WARRANTIES
             (NEV. REV. STAT. §§104.2314, 104.2315, 104A.2103, AND 104A.2212)
     10                     AGAINST ALL DEFENDANTS
     11        1629. Plaintiffs bring this claim on behalf of all members of the Class, or
     12 alternatively the members of the Class that reside and/or purchased or leased their
     13 Class Vehicles in Nevada, against all Defendants.
     14        1630. Defendants are and were at all relevant times “merchants” with respect
     15 to motor vehicles and/or ACUs under NEV. REV. STAT. §104.2104(1), and “sellers”
     16 of motor vehicles and/or ACUs under §104.2103(1)(c).
     17        1631. With respect to leases, Vehicle Manufacturer Defendants are and were
     18 at all relevant times “lessors” of motor vehicles under NEV. REV. STAT.
     19 §104A.2103(1)(p).
     20        1632. The Class Vehicles and/or the defective ACUs installed in them are and
     21 were at all relevant times “goods” within the meaning of NEV. REV. STAT.
     22 §§104.2105(1) and 104A.2103(1)(h).
     23        1633. A warranty that the Class Vehicles and/or the defective ACUs installed
     24 in them were in merchantable condition and fit for the ordinary purpose for which
     25 such goods are used is implied by law pursuant to NEV. REV. STAT. §§104.2314 and
     26 104A.2212.
     27
     28
                                               - 344 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 350 of 579 Page ID #:350




      1         1634. In addition, a warranty that the Class Vehicles and/or the defective
      2 ACUs were fit for their particular purpose is implied by law pursuant to NEV. REV.
      3 STAT. §104.2315. Defendants knew at the time of sale of the Class Vehicles and/or
      4 the defective ACUs installed in them that the Nevada Class intended to use the
      5 vehicles in a manner requiring a particular standard of performance and durability,
      6 and that the Nevada Class was relying on Defendants’ skill and judgment to furnish
      7 suitable products for this particular purpose.
      8         1635. The Class Vehicles and/or the defective ACUs installed in them, when
      9 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     10 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     11 a result of their inherent defects, as detailed above. Specifically, they are inherently
     12 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     13 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     14 and reduces their value.
     15         1636. Defendants were provided notice of these issues by the numerous
     16 consumer complaints against them regarding the ACU Defect, by numerous
     17 individual letters and communications sent by Plaintiffs and others within a
     18 reasonable amount of time after the allegations of the ACU Defect became public,
     19 and by internal and NHTSA investigations, inter alia.
     20         1637. As a direct and proximate result of Defendants’ breach of the implied
     21 warranty of merchantability, the members of the Class have been damaged in an
     22 amount to be proven at trial.
     23
     24
     25
     26
     27
     28
                                                 - 345 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 351 of 579 Page ID #:351




      1                                 NEVADA COUNT III
      2                  BREACH OF EXPRESS WARRANTY
                 (NEV. REV. STAT. §§104.2313, 104A.2103, AND 104A.2210)
      3         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      4         1638. Plaintiffs bring this claim on behalf of all members of the Class, or
      5 alternatively the members of the Class that reside and/or purchased or leased their
      6 Class Vehicles in Nevada, against the Vehicle Manufacturer Defendants.
      7         1639. Vehicle Manufacturer Defendants are and were at all relevant times
      8 “merchants” with respect to of motor vehicles under NEV. REV. STAT. §104.2104(1),
      9 and “sellers” of motor vehicles under §104.2103(1)(c).
     10         1640. With respect to leases, Vehicle Manufacturer Defendants are and were
     11 at all relevant times “lessors” of motor vehicles under NEV. REV. STAT.
     12 §104A.2103(1)(p).
     13         1641. The Class Vehicles are and were at all relevant times “goods” within the
     14 meaning of NEV. REV. STAT. §§104.2105(1) and 104A.2103(1)(h).
     15         1642. In connection with the purchase of all Class Vehicles, Vehicle
     16 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     17 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     18 repairs to vehicles that fail to function properly during normal use. Honda provides
     19 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     20 whichever occurs first, and covers any repair or replacement of any part that is
     21 defective in material or workmanship under normal use. Toyota provides a New
     22 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     23 occurs first, and covers repairs and adjustments needed to correct defects in materials
     24 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     25 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     26 the repair of any item on a vehicle that is defective in material, workmanship, or
     27 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     28
                                                - 346 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 352 of 579 Page ID #:352




      1 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      2 replacement of any component manufactured or originally installed by Hyundai that
      3 is defective in material or factory workmanship, under normal use and maintenance.
      4 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      5 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      6 repair or replacement of any component manufactured or originally installed by
      7 Mitsubishi that is defective in material or factory workmanship, under normal use
      8 and maintenance.
      9         1643. In addition, Vehicle Manufacturer Defendants’ various oral and written
     10 representations regarding the Class Vehicles’ durability, safety, and performance
     11 constituted express warranties to the Class.
     12         1644. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     13 bargain that was reached when the members of the Class purchased or leased their
     14 Class Vehicles.
     15         1645. The ACU Defect in the defective airbag systems existed in the Class
     16 Vehicles at the time of sale or lease and within the warranty periods but the members
     17 of the Class had no knowledge of the existence of the defect, which was known and
     18 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
     19 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     20 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     21 in order to wrongfully transfer the costs of repair or replacement of the defective
     22 airbag systems to the members of the Class.
     23         1646. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     24 and owners and lessees of these vehicles have lost confidence in the ability of Class
     25 Vehicles to perform the function of safe reliable transportation.
     26         1647. The members of the Class could not have reasonably discovered the
     27 ACU Defect.
     28
                                                - 347 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 353 of 579 Page ID #:353




      1         1648. The Vehicle Manufacturer Defendants breached their express
      2 warranties promising to repair and correct a manufacturing defect or defects in
      3 materials or workmanship of any parts they supplied.
      4         1649. The Vehicle Manufacturer Defendants further breached their express
      5 warranties by selling Class Vehicles that were defective with respect to materials,
      6 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
      7 the defective airbag systems contained the ACU Defect and had an associated safety
      8 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
      9 purposes for which passenger vehicles are used because of materials, workmanship,
     10 and manufacture defects preventing airbags and seatbelt pretensioners from
     11 performing as warranted.
     12         1650. Specifically, on information and belief, Vehicle Manufacturer
     13 Defendants breached their express warranties (including the implied covenant of
     14 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     15 Vehicles containing defects in material that were never disclosed to the Class; (b)
     16 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     17 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     18 and (d) supplying products and materials that failed to conform to the representations
     19 made by Vehicle Manufacturer Defendants.
     20         1651. The Class has given Vehicle Manufacturer Defendants a reasonable
     21 opportunity to cure their breach of express warranty or, alternatively, were not
     22 required to do so because such an opportunity would be unnecessary and futile given
     23 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     24 neither cure the defect in the Class Vehicles nor resolve the incidental and
     25 consequential damages flowing therefrom.
     26
     27
     28
                                                 - 348 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 354 of 579 Page ID #:354




      1         1652. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      2 essential purpose and the recovery of the members of the Class is not limited to the
      3 warranties’ remedies.
      4         1653. The Vehicle Manufacturer Defendants were provided notice of the ACU
      5 Defect in the defective airbag systems by numerous consumer complaints made to
      6 their authorized dealers nationwide, complaints to NHTSA, and through their own
      7 testing. Affording Defendants a reasonable opportunity to cure their breach of
      8 written warranties would be unnecessary and futile here because the Vehicle
      9 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     10 information and belief, have refused to repair or replace the defective airbag systems
     11 in the Class Vehicles free of charge within or outside of the warranty periods despite
     12 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     13 applicable warranty periods.
     14         1654. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     15 limit recovery to the terms of the express warranties is unconscionable and
     16 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     17 limitations are unenforceable because they knowingly sold or leased a defective
     18 product without informing consumers about the defect. The time limits contained in
     19 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     20 and inadequate to protect the members of the Class. Among other things, the
     21 members of the Class did not determine these time limitations, the terms of which
     22 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     23 bargaining power existed between the Vehicle Manufacturer Defendants and the
     24 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     25 have known that the Class Vehicles were defective at the time of sale or lease and
     26 that the defective airbag systems would fail to deploy during an accident.
     27
     28
                                                 - 349 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 355 of 579 Page ID #:355




      1        1655. Further, the limited warranties promising to repair and/or correct a
      2 manufacturing defect fail in their essential purpose because the contractual remedies
      3 are insufficient to make the members of the Class whole because, on information and
      4 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
      5 adequately provide the promised remedies within a reasonable time.
      6        1656. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      7 were inherently defective and did not conform to their warranties and the members
      8 of the Class were induced to purchase or lease the Class Vehicles under false and/or
      9 fraudulent pretenses.
     10        1657. The members of the Class have been excused from performance of any
     11 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     12 described herein.
     13        1658. As a direct and proximate result of Vehicle Manufacturer Defendants’
     14 breach of express warranties, the members of the Class have been damaged in an
     15 amount to be determined at trial.
     16        1659. Accordingly, the Class asserts as additional and/or alternative remedies,
     17 the revocation of acceptance of the goods and the return to the members of the Class
     18 of the purchase price of all Class Vehicles currently owned or leased, and for such
     19 other incidental and consequential damages as allowed.
     20                     30.   New Hampshire
     21                           NEW HAMPSHIRE COUNT I
     22         VIOLATION OF THE N.H. CONSUMER PROTECTION ACT
                      (N.H. REV. STAT. ANN. §358-A:1, ET SEQ.)
     23                     AGAINST ALL DEFENDANTS
     24        1660. Plaintiffs bring this claim on behalf of all members of the Class, or
     25 alternatively the members of the Class that reside and/or purchased or leased their
     26 Class Vehicles in New Hampshire against all Defendants.
     27
     28
                                               - 350 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 356 of 579 Page ID #:356




      1         1661. The members of the Class and Defendants are “persons” within the
      2 meaning of N.H. REV. STAT. ANN. §358-A:1(I).
      3         1662. Defendants were and are engaged in “trade or commerce” within the
      4 meaning of N.H. REV. STAT. ANN. §358-A:1(II).
      5         1663. The New Hampshire Consumer Protection Act (“New Hampshire
      6 CPA”) prohibits a person, in the conduct of any trade or commerce, from using “any
      7 unfair or deceptive act or practice,” including “but … not limited to, the following:
      8 … [r]epresenting that goods or services have … characteristics, … uses, benefits, or
      9 quantities that they do not have; … [r]epresenting that goods or services are of a
     10 particular standard, quality, or grade, … if they are of        another; … [and] []
     11 [a]dvertising goods or services with intent not to sell them as advertised.” N.H. REV.
     12 STAT. ANN. §358A:2(V), (VII), and (IX).
     13         1664. In the course of Defendants’ business, Defendants violated the New
     14 Hampshire CPA by failing to disclose and actively concealing the dangers and risks
     15 posed by the Class Vehicles and/or the defective airbag systems installed in them, as
     16 described above.     Specifically, in marketing, offering for sale, and selling the
     17 defective Class Vehicles and/or the defective airbag systems installed in them,
     18 Defendants engaged in one or more of the following unfair or deceptive acts or
     19 practices which are proscribed by the New Hampshire CPA: representing that the
     20 Class Vehicles and/or the defective airbag systems installed in them have
     21 characteristics or benefits that they do not have; representing that they are of a
     22 particular standard and quality when they are not; and/or advertising them with the
     23 intent not to sell them as advertised.
     24         1665. Defendants have known of the ACU Defect in their defective airbag
     25 systems and failed to disclose and actively concealed the dangers and risks posed by
     26 the Class Vehicles and/or the defective airbag systems installed in them.
     27
     28
                                                 - 351 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 357 of 579 Page ID #:357




      1         1666. By failing to disclose and by actively concealing the ACU Defect in the
      2 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      3 them as safe, reliable, and of high quality, and by presenting themselves as reputable
      4 manufacturers that value safety, Defendants engaged in unfair or deceptive business
      5 practices in violation of the New Hampshire CPA. Defendants deliberately withheld
      6 the information about the propensity of the defective airbag systems to fail to deploy
      7 during an accident, in order to ensure that consumers would purchase the Class
      8 Vehicles.
      9         1667. In the course of Defendants’ business, they willfully failed to disclose
     10 and actively concealed the dangerous risks posed by the many safety issues and
     11 serious defect discussed above. Defendants compounded the deception by repeatedly
     12 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     13 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     14 that value safety.
     15         1668. Defendants’ unfair or deceptive acts or practices, including these
     16 concealments, omissions, and suppressions of material facts, had a tendency or
     17 capacity to mislead, tended to create a false impression in consumers, were likely to
     18 and did in fact deceive reasonable consumers, including the members of the Class,
     19 about the true safety and reliability of Class Vehicles and/or the defective airbag
     20 systems installed in them, the quality of Defendants’ brands, and the true value of the
     21 Class Vehicles.
     22         1669. Defendants intentionally and knowingly misrepresented material facts
     23 regarding the Class Vehicles and/or the defective airbag systems installed in them
     24 with an intent to mislead the members of the Class.
     25         1670. Defendants knew or should have known that their conduct violated the
     26 New Hampshire CPA.
     27
     28
                                                - 352 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 358 of 579 Page ID #:358




      1        1671. As alleged above, Defendants made material statements about the safety
      2 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      3 them that were either false or misleading.
      4        1672. To protect their profits and to avoid remediation costs and a public
      5 relations nightmare, Defendants concealed the dangers and risks posed by the Class
      6 Vehicles and/or the defective airbag systems installed in them and their tragic
      7 consequences, and allowed unsuspecting new and used car purchasers to continue to
      8 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
      9 vehicles.
     10        1673. Defendants owed the members of the Class a duty to disclose the true
     11 safety and reliability of the Class Vehicles and/or the defective airbag systems
     12 installed in them because Defendants:
     13               (a)   possessed exclusive knowledge of the dangers and risks posed
     14                     by the foregoing;
     15               (b)   intentionally concealed the foregoing from the Class; and/or
     16               (c)   made incomplete representations about the safety and reliability
     17                     of the foregoing generally, while purposefully withholding
     18                     material facts from the Class that contradicted these
     19                     representations.
     20        1674. Because Defendants fraudulently concealed the ACU Defect in Class
     21 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     22 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     23 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     24 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     25 significantly less than they otherwise would be.
     26        1675. Defendants’ failure to disclose and active concealment of the dangers
     27 and risks posed by the defective airbag systems in Class Vehicles were material to
     28
                                                - 353 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 359 of 579 Page ID #:359




      1 the members of the Class. A vehicle made by a reputable manufacturer of safe
      2 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
      3 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      4 them.
      5         1676. The members of the Class suffered ascertainable loss caused by
      6 Defendants’ misrepresentations and their failure to disclose material information.
      7 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
      8 defective airbag systems installed in them, and Defendants’ complete disregard for
      9 safety, the members of the Class either would have paid less for their vehicles or
     10 would not have purchased or leased them at all. The members of the Class had no
     11 way of discerning that Defendants’ representations were false and misleading, or
     12 otherwise learning the facts that Defendants had concealed or failed to disclose.
     13         1677. The members of the Class did not receive the benefit of their bargain as
     14 a result of Defendants’ misconduct.
     15         1678. As a direct and proximate result of Defendants’ violations of the New
     16 Hampshire CPA, the members of the Class have suffered injury-in-fact and/or actual
     17 damage.
     18         1679. Pursuant to N.H. REV. STAT. ANN. §358A:10, the members of the Class
     19 seek an order awarding damages, treble damages, and any other just and proper relief
     20 available under the New Hampshire CPA.
     21                           NEW HAMPSHIRE COUNT II
     22                   BREACH OF IMPLIED WARRANTIES
              (N.H. REV. STAT. ANN. §§382-A:2-314, 382-A:2-315, 382-A:2A-103,
     23                           AND 382-A:2A-212)
                             AGAINST ALL DEFENDANTS
     24
     25         1680. Plaintiffs bring this claim on behalf of all members of the Class, or
     26 alternatively the members of the Class that reside and/or purchased or leased their
     27 Class Vehicles in New Hampshire, against all Defendants.
     28
                                                - 354 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 360 of 579 Page ID #:360




      1         1681. Defendants are and were at all relevant times “merchants” with respect
      2 to motor vehicles and/or ACUs under N.H. REV. STAT. ANN. §382-A:2-104(1), and
      3 “sellers” of motor vehicles and/or ACUs under §382-A:2-103(1)(d).
      4         1682. With respect to leases, Vehicle Manufacturer Defendants are and were
      5 at all relevant times “lessors” of motor vehicles under N.H. REV. STAT. ANN. §382-
      6 A:2A-103(1)(p).
      7         1683. The Class Vehicles and/or the defective ACUs installed in them are and
      8 were at all relevant times “goods” within the meaning of N.H. REV. STAT. ANN.
      9 §§382-A:2-105(1) and 382-A:2A-103(1)(h).
     10         1684. A warranty that the Class Vehicles and/or the defective ACUs installed
     11 in them were in merchantable condition and fit for the ordinary purpose for which
     12 such goods are used is implied by law pursuant to N.H. REV. STAT. ANN. §§382-A:2-
     13 314 and 382-A:2A-212.
     14         1685. In addition, a warranty that the Class Vehicles and/or the defective
     15 ACUs were fit for their particular purpose is implied by law pursuant to N.H. REV.
     16 STAT. ANN. §382-A:2-315. Defendants knew at the time of sale of the Class Vehicles
     17 and/or the defective ACUs installed in them that the New Hampshire Class intended
     18 to use the vehicles in a manner requiring a particular standard of performance and
     19 durability, and that the New Hampshire Class was relying on Defendants’ skill and
     20 judgment to furnish suitable products for this particular purpose.
     21         1686. The Class Vehicles and/or the defective ACUs installed in them, when
     22 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     23 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     24 a result of their inherent defects, as detailed above. Specifically, they are inherently
     25 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     26 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     27 and reduces their value.
     28
                                                 - 355 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 361 of 579 Page ID #:361




      1         1687. Defendants were provided notice of these issues by the numerous
      2 consumer complaints against them regarding the ACU Defect, by numerous
      3 individual letters and communications sent by Plaintiffs and others within a
      4 reasonable amount of time after the allegations of the ACU Defect became public,
      5 and by internal and NHTSA investigations, inter alia.
      6         1688. As a direct and proximate result of Defendants’ breach of the implied
      7 warranty of merchantability, the members of the Class have been damaged in an
      8 amount to be proven at trial.
      9                           NEW HAMPSHIRE COUNT III
     10                   BREACH OF EXPRESS WARRANTY
          (N.H. REV. STAT. ANN. §§382-A:2-313, 382-A:2A-103, AND 382-A:2A-210)
     11         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     12         1689. Plaintiffs bring this claim on behalf of all members of the Class, or
     13 alternatively the members of the Class that reside and/or purchased or leased their
     14 Class Vehicles in New Hampshire, against the Vehicle Manufacturer Defendants.
     15         1690. Vehicle Manufacturer Defendants are and were at all relevant times
     16 “merchants” with respect to of motor vehicles under N.H. REV. STAT. ANN. §382-
     17 A:2-104(1), and “sellers” of motor vehicles under §382-A:2-103(1)(d).
     18         1691. With respect to leases, Vehicle Manufacturer Defendants are and were
     19 at all relevant times “lessors” of motor vehicles under N.H. REV. STAT. ANN. §382-
     20 A:2A-103(1)(p).
     21         1692. The Class Vehicles are and were at all relevant times “goods” within the
     22 meaning of N.H. REV. STAT. ANN. §§382-A:2-105(1) and 382-A:2A-103(1)(h).
     23         1693. In connection with the purchase of all Class Vehicles, Vehicle
     24 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     25 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     26 repairs to vehicles that fail to function properly during normal use. Honda provides
     27 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     28
                                                - 356 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 362 of 579 Page ID #:362




      1 whichever occurs first, and covers any repair or replacement of any part that is
      2 defective in material or workmanship under normal use. Toyota provides a New
      3 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
      4 occurs first, and covers repairs and adjustments needed to correct defects in materials
      5 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
      6 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      7 the repair of any item on a vehicle that is defective in material, workmanship, or
      8 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      9 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     10 replacement of any component manufactured or originally installed by Hyundai that
     11 is defective in material or factory workmanship, under normal use and maintenance.
     12 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     13 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     14 repair or replacement of any component manufactured or originally installed by
     15 Mitsubishi that is defective in material or factory workmanship, under normal use
     16 and maintenance.
     17        1694. In addition, Vehicle Manufacturer Defendants’ various oral and written
     18 representations regarding the Class Vehicles’ durability, safety, and performance
     19 constituted express warranties to the Class.
     20        1695. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     21 bargain that was reached when the members of the Class purchased or leased their
     22 Class Vehicles.
     23        1696. The ACU Defect in the defective airbag systems existed in the Class
     24 Vehicles at the time of sale or lease and within the warranty periods but the members
     25 of the Class had no knowledge of the existence of the defect, which was known and
     26 concealed by the Vehicle Manufacturer Defendants.             Despite the applicable
     27 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     28
                                                - 357 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 363 of 579 Page ID #:363




      1 Class that the Class Vehicles contained the ACU Defect during the warranty periods
      2 in order to wrongfully transfer the costs of repair or replacement of the defective
      3 airbag systems to the members of the Class.
      4         1697. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      5 and owners and lessees of these vehicles have lost confidence in the ability of Class
      6 Vehicles to perform the function of safe reliable transportation.
      7         1698. The members of the Class could not have reasonably discovered the
      8 ACU Defect.
      9         1699. The Vehicle Manufacturer Defendants breached their express
     10 warranties promising to repair and correct a manufacturing defect or defects in
     11 materials or workmanship of any parts they supplied.
     12         1700. The Vehicle Manufacturer Defendants further breached their express
     13 warranties by selling Class Vehicles that were defective with respect to materials,
     14 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     15 the defective airbag systems contained the ACU Defect and had an associated safety
     16 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     17 purposes for which passenger vehicles are used because of materials, workmanship,
     18 and manufacture defects preventing airbags and seatbelt pretensioners from
     19 performing as warranted.
     20         1701. Specifically, on information and belief, Vehicle Manufacturer
     21 Defendants breached their express warranties (including the implied covenant of
     22 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     23 Vehicles containing defects in material that were never disclosed to the Class; (b)
     24 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     25 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     26 and (d) supplying products and materials that failed to conform to the representations
     27 made by Vehicle Manufacturer Defendants.
     28
                                                 - 358 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 364 of 579 Page ID #:364




      1         1702. The Class has given Vehicle Manufacturer Defendants a reasonable
      2 opportunity to cure their breach of express warranty or, alternatively, were not
      3 required to do so because such an opportunity would be unnecessary and futile given
      4 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
      5 neither cure the defect in the Class Vehicles nor resolve the incidental and
      6 consequential damages flowing therefrom.
      7         1703. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      8 essential purpose and the recovery of the members of the Class is not limited to the
      9 warranties’ remedies.
     10         1704. The Vehicle Manufacturer Defendants were provided notice of the ACU
     11 Defect in the defective airbag systems by numerous consumer complaints made to
     12 their authorized dealers nationwide, complaints to NHTSA, and through their own
     13 testing. Affording Defendants a reasonable opportunity to cure their breach of
     14 written warranties would be unnecessary and futile here because the Vehicle
     15 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     16 information and belief, have refused to repair or replace the defective airbag systems
     17 in the Class Vehicles free of charge within or outside of the warranty periods despite
     18 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     19 applicable warranty periods.
     20         1705. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     21 limit recovery to the terms of the express warranties is unconscionable and
     22 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     23 limitations are unenforceable because they knowingly sold or leased a defective
     24 product without informing consumers about the defect. The time limits contained in
     25 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     26 and inadequate to protect the members of the Class. Among other things, the
     27 members of the Class did not determine these time limitations, the terms of which
     28
                                                 - 359 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 365 of 579 Page ID #:365




      1 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
      2 bargaining power existed between the Vehicle Manufacturer Defendants and the
      3 members of the Class, and the Vehicle Manufacturer Defendants knew or should
      4 have known that the Class Vehicles were defective at the time of sale or lease and
      5 that the defective airbag systems would fail to deploy during an accident.
      6        1706. Further, the limited warranties promising to repair and/or correct a
      7 manufacturing defect fail in their essential purpose because the contractual remedies
      8 are insufficient to make the members of the Class whole because, on information and
      9 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     10 adequately provide the promised remedies within a reasonable time.
     11        1707. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     12 were inherently defective and did not conform to their warranties and the members
     13 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     14 fraudulent pretenses.
     15        1708. The members of the Class have been excused from performance of any
     16 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     17 described herein.
     18        1709. As a direct and proximate result of Vehicle Manufacturer Defendants’
     19 breach of express warranties, the members of the Class have been damaged in an
     20 amount to be determined at trial.
     21        1710. Accordingly, the Class asserts as additional and/or alternative remedies,
     22 the revocation of acceptance of the goods and the return to the members of the Class
     23 of the purchase price of all Class Vehicles currently owned or leased, and for such
     24 other incidental and consequential damages as allowed.
     25
     26
     27
     28
                                               - 360 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 366 of 579 Page ID #:366




      1                     31.     New Jersey
      2                               NEW JERSEY COUNT I
      3           VIOLATION OF NEW JERSEY CONSUMER FRAUD ACT
                          (N.J. STAT. ANN. §56:8-1, ET SEQ.)
      4                     AGAINST ALL DEFENDANTS
      5        1711. Plaintiffs bring this claim on behalf of all members of the Class, or
      6 alternatively the members of the Class that reside and/or purchased or leased their
      7 Class Vehicles in New Jersey against all Defendants.
      8        1712. The members of the Class and Defendants are “persons” within the
      9 meaning of N.J. STAT. ANN. §56:8-1(d).
     10        1713. Defendants were and are engaged in “sales” of “merchandise” within
     11 the meaning of §56:8-1(c)-(d).
     12        1714. The New Jersey Consumer Fraud Act (“New Jersey CFA”) makes
     13 unlawful “[t]he act, use or employment by any person of any unconscionable
     14 commercial      practice,   deception,   fraud,    false   pretense,   false   promise,
     15 misrepresentation, or the knowing concealment, suppression, or omission of any
     16 material fact with the intent that others rely upon such concealment, suppression or
     17 omission, in connection with the sale or advertisement of any merchandise or real
     18 estate, or with the subsequent performance of such person as aforesaid, whether or
     19 not any person has in fact been misled, deceived or damaged thereby.” N.J. STAT.
     20 ANN. §56:8-2.
     21        1715. In the course of Defendants’ business, Defendants violated the New
     22 Jersey CFA by failing to disclose and actively concealing the dangers and risks posed
     23 by the Class Vehicles and/or the defective airbag systems installed in them, as
     24 described above.     Specifically, in marketing, offering for sale, and selling the
     25 defective Class Vehicles and/or the defective airbag systems installed in them,
     26 Defendants engaged in one or more of the following unfair or deceptive acts or
     27 practices which are proscribed by the New Jersey CFA: representing that the Class
     28
                                                 - 361 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 367 of 579 Page ID #:367




      1 Vehicles and/or the defective airbag systems installed in them have characteristics or
      2 benefits that they do not have; representing that they are of a particular standard and
      3 quality when they are not; and/or advertising them with the intent not to sell them as
      4 advertised.
      5         1716. Defendants have known of the ACU Defect in their defective airbag
      6 systems and failed to disclose and actively concealed the dangers and risks posed by
      7 the Class Vehicles and/or the defective airbag systems installed in them.
      8         1717. By failing to disclose and by actively concealing the ACU Defect in the
      9 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     10 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     11 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     12 practices in violation of the New Jersey CFA. Defendants deliberately withheld the
     13 information about the propensity of the defective airbag systems to fail to deploy
     14 during an accident, in order to ensure that consumers would purchase the Class
     15 Vehicles.
     16         1718. In the course of Defendants’ business, they willfully failed to disclose
     17 and actively concealed the dangerous risks posed by the many safety issues and
     18 serious defect discussed above. Defendants compounded the deception by repeatedly
     19 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     20 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     21 that value safety.
     22         1719. Defendants’ unfair or deceptive acts or practices, including these
     23 concealments, omissions, and suppressions of material facts, had a tendency or
     24 capacity to mislead, tended to create a false impression in consumers, were likely to
     25 and did in fact deceive reasonable consumers, including the members of the Class,
     26 about the true safety and reliability of Class Vehicles and/or the defective airbag
     27
     28
                                                - 362 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 368 of 579 Page ID #:368




      1 systems installed in them, the quality of Defendants’ brands, and the true value of the
      2 Class Vehicles.
      3        1720. Defendants intentionally and knowingly misrepresented material facts
      4 regarding the Class Vehicles and/or the defective airbag systems installed in them
      5 with an intent to mislead the members of the Class.
      6        1721. Defendants knew or should have known that their conduct violated the
      7 New Jersey CFA.
      8        1722. As alleged above, Defendants made material statements about the safety
      9 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     10 them that were either false or misleading.
     11        1723. To protect their profits and to avoid remediation costs and a public
     12 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     13 Vehicles and/or the defective airbag systems installed in them and their tragic
     14 consequences, and allowed unsuspecting new and used car purchasers to continue to
     15 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     16 vehicles.
     17        1724. Defendants owed the members of the Class a duty to disclose the true
     18 safety and reliability of the Class Vehicles and/or the defective airbag systems
     19 installed in them because Defendants:
     20               (a)    possessed exclusive knowledge of the dangers and risks posed
     21                      by the foregoing;
     22               (b)    intentionally concealed the foregoing from the Class; and/or
     23               (c)    made incomplete representations about the safety and reliability
     24                      of the foregoing generally, while purposefully withholding
     25                      material facts from the Class that contradicted these
     26                      representations.
     27
     28
                                                 - 363 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 369 of 579 Page ID #:369




      1         1725. Because Defendants fraudulently concealed the ACU Defect in Class
      2 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
      3 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
      4 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      5 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      6 significantly less than they otherwise would be.
      7         1726. Defendants’ failure to disclose and active concealment of the dangers
      8 and risks posed by the defective airbag systems in Class Vehicles were material to
      9 the members of the Class. A vehicle made by a reputable manufacturer of safe
     10 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     11 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     12 them.
     13         1727. The members of the Class suffered ascertainable loss caused by
     14 Defendants’ misrepresentations and their failure to disclose material information.
     15 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     16 defective airbag systems installed in them, and Defendants’ complete disregard for
     17 safety, the members of the Class either would have paid less for their vehicles or
     18 would not have purchased or leased them at all. The members of the Class had no
     19 way of discerning that Defendants’ representations were false and misleading, or
     20 otherwise learning the facts that Defendants had concealed or failed to disclose.
     21         1728. The members of the Class did not receive the benefit of their bargain as
     22 a result of Defendants’ misconduct.
     23         1729. As a direct and proximate result of Defendants’ violations of the New
     24 Jersey CFA, the members of the Class have suffered injury-in-fact and/or actual
     25 damage.
     26
     27
     28
                                                - 364 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 370 of 579 Page ID #:370




      1        1730. Pursuant to N.J. STAT. ANN. §56:8-19, the members of the Class seek an
      2 order awarding damages, treble damages, and any other just and proper relief
      3 available under the New Jersey CFA.
      4                             NEW JERSEY COUNT II
      5                  BREACH OF IMPLIED WARRANTIES
          (N.J. STAT. ANN. §§12A:2-314, 12A:2-315, 12A:2A-103, AND 12A:2A-212)
      6                      AGAINST ALL DEFENDANTS
      7        1731. Plaintiffs bring this claim on behalf of all members of the Class, or
      8 alternatively the members of the Class that reside and/or purchased or leased their
      9 Class Vehicles in New Jersey, against all Defendants.
     10        1732. Defendants are and were at all relevant times “merchants” with respect
     11 to motor vehicles and/or ACUs under N.J. STAT. ANN. §12A:2-104(1), and “sellers”
     12 of motor vehicles and/or ACUs under §12A:2-103(1)(d).
     13        1733. With respect to leases, Vehicle Manufacturer Defendants are and were
     14 at all relevant times “lessors” of motor vehicles under N.J. STAT. ANN. §12A:2A-
     15 103(1)(p).
     16        1734. The Class Vehicles and/or the defective ACUs installed in them are and
     17 were at all relevant times “goods” within the meaning of N.J. STAT. ANN. §§12A:2-
     18 105(1) and 2A-103(1)(h).
     19        1735. A warranty that the Class Vehicles and/or the defective ACUs installed
     20 in them were in merchantable condition and fit for the ordinary purpose for which
     21 such goods are used is implied by law pursuant to N.J. STAT. ANN. §§12A:2-314 and
     22 2A-212.
     23        1736. In addition, a warranty that the Class Vehicles and/or the defective
     24 ACUs were fit for their particular purpose is implied by law pursuant to N.J. STAT.
     25 ANN. §§12A:2-315. Defendants knew at the time of sale of the Class Vehicles and/or
     26 the defective ACUs installed in them that the New Jersey Class intended to use the
     27 vehicles in a manner requiring a particular standard of performance and durability,
     28
                                              - 365 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 371 of 579 Page ID #:371




      1 and that the New Jersey Class was relying on Defendants’ skill and judgment to
      2 furnish suitable products for this particular purpose.
      3        1737. The Class Vehicles and/or the defective ACUs installed in them, when
      4 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      5 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
      6 a result of their inherent defects, as detailed above. Specifically, they are inherently
      7 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
      8 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
      9 and reduces their value.
     10        1738. Defendants were provided notice of these issues by the numerous
     11 consumer complaints against them regarding the ACU Defect, by numerous
     12 individual letters and communications sent by Plaintiffs and others within a
     13 reasonable amount of time after the allegations of the ACU Defect became public,
     14 and by internal and NHTSA investigations, inter alia.
     15        1739. As a direct and proximate result of Defendants’ breach of the implied
     16 warranty of merchantability, the members of the Class have been damaged in an
     17 amount to be proven at trial.
     18                              NEW JERSEY COUNT III
     19                   BREACH OF EXPRESS WARRANTY
          (N.J. STAT. ANN. §§12A:2-314, 12A:2-315, 12A:2A-103, AND 12A:2A-210)
     20         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     21        1740. Plaintiffs bring this claim on behalf of all members of the Class, or
     22 alternatively the members of the Class that reside and/or purchased or leased their
     23 Class Vehicles in New Jersey, against the Vehicle Manufacturer Defendants.
     24        1741. Vehicle Manufacturer Defendants are and were at all relevant times
     25 “merchants” with respect to of motor vehicles under N.J. STAT. ANN. §12A:2-104(1),
     26 and “sellers” of motor vehicles under §12A:2-103(1)(d).
     27
     28
                                                 - 366 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 372 of 579 Page ID #:372




      1         1742. With respect to leases, Vehicle Manufacturer Defendants are and were
      2 at all relevant times “lessors” of motor vehicles under N.J. STAT. ANN. §12A:2A-
      3 103(1)(p).
      4         1743. The Class Vehicles are and were at all relevant times “goods” within the
      5 meaning of N.J. STAT. ANN. §§12A:2-105(1) and 2A-103(1)(h).
      6         1744. In connection with the purchase of all Class Vehicles, Vehicle
      7 Manufacturer Defendants provided express warranties. Kia provides a limited basic
      8 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      9 repairs to vehicles that fail to function properly during normal use. Honda provides
     10 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     11 whichever occurs first, and covers any repair or replacement of any part that is
     12 defective in material or workmanship under normal use. Toyota provides a New
     13 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     14 occurs first, and covers repairs and adjustments needed to correct defects in materials
     15 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     16 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     17 the repair of any item on a vehicle that is defective in material, workmanship, or
     18 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     19 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     20 replacement of any component manufactured or originally installed by Hyundai that
     21 is defective in material or factory workmanship, under normal use and maintenance.
     22 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     23 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     24 repair or replacement of any component manufactured or originally installed by
     25 Mitsubishi that is defective in material or factory workmanship, under normal use
     26 and maintenance.
     27
     28
                                                - 367 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 373 of 579 Page ID #:373




      1         1745. In addition, Vehicle Manufacturer Defendants’ various oral and written
      2 representations regarding the Class Vehicles’ durability, safety, and performance
      3 constituted express warranties to the Class.
      4         1746. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      5 bargain that was reached when the members of the Class purchased or leased their
      6 Class Vehicles.
      7         1747. The ACU Defect in the defective airbag systems existed in the Class
      8 Vehicles at the time of sale or lease and within the warranty periods but the members
      9 of the Class had no knowledge of the existence of the defect, which was known and
     10 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
     11 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     12 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     13 in order to wrongfully transfer the costs of repair or replacement of the defective
     14 airbag systems to the members of the Class.
     15         1748. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     16 and owners and lessees of these vehicles have lost confidence in the ability of Class
     17 Vehicles to perform the function of safe reliable transportation.
     18         1749. The members of the Class could not have reasonably discovered the
     19 ACU Defect.
     20         1750. The Vehicle Manufacturer Defendants breached their express
     21 warranties promising to repair and correct a manufacturing defect or defects in
     22 materials or workmanship of any parts they supplied.
     23         1751. The Vehicle Manufacturer Defendants further breached their express
     24 warranties by selling Class Vehicles that were defective with respect to materials,
     25 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     26 the defective airbag systems contained the ACU Defect and had an associated safety
     27 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     28
                                                - 368 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 374 of 579 Page ID #:374




      1 purposes for which passenger vehicles are used because of materials, workmanship,
      2 and manufacture defects preventing airbags and seatbelt pretensioners from
      3 performing as warranted.
      4        1752. Specifically, on information and belief, Vehicle Manufacturer
      5 Defendants breached their express warranties (including the implied covenant of
      6 good faith and fair dealing) by: (a) knowingly providing the Class with Class
      7 Vehicles containing defects in material that were never disclosed to the Class; (b)
      8 failing to repair or replace the defective Class Vehicles at no cost within the warranty
      9 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     10 and (d) supplying products and materials that failed to conform to the representations
     11 made by Vehicle Manufacturer Defendants.
     12        1753. The Class has given Vehicle Manufacturer Defendants a reasonable
     13 opportunity to cure their breach of express warranty or, alternatively, were not
     14 required to do so because such an opportunity would be unnecessary and futile given
     15 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     16 neither cure the defect in the Class Vehicles nor resolve the incidental and
     17 consequential damages flowing therefrom.
     18        1754. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     19 essential purpose and the recovery of the members of the Class is not limited to the
     20 warranties’ remedies.
     21        1755. The Vehicle Manufacturer Defendants were provided notice of the ACU
     22 Defect in the defective airbag systems by numerous consumer complaints made to
     23 their authorized dealers nationwide, complaints to NHTSA, and through their own
     24 testing. Affording Defendants a reasonable opportunity to cure their breach of
     25 written warranties would be unnecessary and futile here because the Vehicle
     26 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     27 information and belief, have refused to repair or replace the defective airbag systems
     28
                                                 - 369 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 375 of 579 Page ID #:375




      1 in the Class Vehicles free of charge within or outside of the warranty periods despite
      2 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
      3 applicable warranty periods.
      4         1756. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
      5 limit recovery to the terms of the express warranties is unconscionable and
      6 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
      7 limitations are unenforceable because they knowingly sold or leased a defective
      8 product without informing consumers about the defect. The time limits contained in
      9 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     10 and inadequate to protect the members of the Class. Among other things, the
     11 members of the Class did not determine these time limitations, the terms of which
     12 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     13 bargaining power existed between the Vehicle Manufacturer Defendants and the
     14 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     15 have known that the Class Vehicles were defective at the time of sale or lease and
     16 that the defective airbag systems would fail to deploy during an accident.
     17         1757. Further, the limited warranties promising to repair and/or correct a
     18 manufacturing defect fail in their essential purpose because the contractual remedies
     19 are insufficient to make the members of the Class whole because, on information and
     20 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     21 adequately provide the promised remedies within a reasonable time.
     22         1758. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     23 were inherently defective and did not conform to their warranties and the members
     24 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     25 fraudulent pretenses.
     26
     27
     28
                                                 - 370 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 376 of 579 Page ID #:376




      1        1759. The members of the Class have been excused from performance of any
      2 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
      3 described herein.
      4        1760. As a direct and proximate result of Vehicle Manufacturer Defendants’
      5 breach of express warranties, the members of the Class have been damaged in an
      6 amount to be determined at trial.
      7        1761. Accordingly, the members of the Class assert as additional and/or
      8 alternative remedies, the revocation of acceptance of the goods and the return to the
      9 members of the Class of the purchase price of all Class Vehicles currently owned or
     10 leased, and for such other incidental and consequential damages as allowed.
     11                     32.    New Mexico
     12                              NEW MEXICO COUNT I
     13            VIOLATIONS OF THE NEW MEXICO UNFAIR TRADE
                                   PRACTICES ACT
     14                   (N.M. STAT. ANN. §57-12-1, ET SEQ.)
                             AGAINST ALL DEFENDANTS
     15
     16        1762. Plaintiffs bring this claim on behalf of all members of the Class, or
     17 alternatively the members of the Class that reside and/or purchased or leased their
     18 Class Vehicles in New Mexico, against all Defendants.
     19        1763. The members of the Class and Defendants are or were “person[s]” of
     20 under the New Mexico Unfair Trade Practices Act (“New Mexico UTPA”), N.M.
     21 STAT. ANN. §57-12-2. 010549-11 816608 V1.
     22        1764. Defendants’ actions set forth herein occurred in the conduct of trade or
     23 commerce as defined under N.M. STAT. ANN. §57-12-2.
     24        1765. The New Mexico UTPA makes unlawful “a false or misleading oral or
     25 written statement, visual description or other representation of any kind knowingly
     26 made in connection with the sale, lease, rental or loan of goods or services … by a
     27 person in the regular course of the person’s trade or commerce, that may, tends to or
     28
                                               - 371 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 377 of 579 Page ID #:377




      1 does deceive or mislead any person,” including, but not limited to, “failing to state a
      2 material fact if doing so deceives or tends to deceive.” N.M. STAT. ANN. §57-12-
      3 2(D). Defendants’ acts and omissions described herein constitute unfair or deceptive
      4 acts or practices under N.M. STAT. ANN. §57-12-2(D).             In addition, Defendants;
      5 actions constitute unconscionable actions under N.M. STAT. ANN. §57-12-2(E),
      6 since they took advantage of the lack of knowledge, ability, experience, and
      7 capacity of the members of the Class to a grossly unfair degree.
      8         1766. In the course of Defendants’ business, Defendants failed to disclose and
      9 actively concealed the dangers and risks posed by the Class Vehicles and/or defective
     10 ACUs installed in them as described herein, and otherwise engaged in activities
     11 with a tendency or capacity to deceive. Accordingly, Defendants engaged in unfair
     12 methods of competition, unconscionable acts or practices, and unfair or deceptive
     13 acts or practices, including representing that the Class Vehicles and/or the defective
     14 airbag systems installed in them have characteristics, uses, benefits, and qualities
     15 which they do not have; representing that Class Vehicles and/or defective ACUs
     16 installed in them are of a particular standard and quality when they are not; failing to
     17 reveal a material fact, the omission of which tends to mislead or deceive the consumer,
     18 and which fact could not reasonably be known by the consumer; making a
     19 representation of fact or statement of fact material to the transaction such that a person
     20 reasonably believes the represented or suggested state of affairs to be other than it
     21 actually is; and/or failing to reveal facts that are material to the transaction in light of
     22 representations of fact made in a positive manner.
     23         1767. Defendants have known of the ACU Defect in their defective airbag
     24 systems and failed to disclose and actively concealed the dangers and risks posed by
     25 the Class Vehicles and/or the defective airbag systems installed in them.
     26         1768. By failing to disclose and by actively concealing the ACU Defect in the
     27 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     28
                                                   - 372 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 378 of 579 Page ID #:378




      1 them as safe, reliable, and of high quality, and by presenting themselves as reputable
      2 manufacturers that value safety, Defendants engaged in unfair or deceptive business
      3 practices in violation of the New Mexico UTPA. Defendants deliberately withheld
      4 the information about the propensity of the defective airbag systems to fail to deploy
      5 during an accident, in order to ensure that consumers would purchase the Class
      6 Vehicles.
      7         1769. In the course of Defendants’ business, they willfully failed to disclose
      8 and actively concealed the dangerous risks posed by the many safety issues and
      9 serious defect discussed above. Defendants compounded the deception by repeatedly
     10 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     11 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     12 that value safety.
     13         1770. Defendants’ unfair or deceptive acts or practices, including these
     14 concealments, omissions, and suppressions of material facts, had a tendency or
     15 capacity to mislead, tended to create a false impression in consumers, were likely to
     16 and did in fact deceive reasonable consumers, including the members of the Class,
     17 about the true safety and reliability of Class Vehicles and/or the defective airbag
     18 systems installed in them, the quality of Defendants’ brands, and the true value of the
     19 Class Vehicles.
     20         1771. Defendants intentionally and knowingly misrepresented material facts
     21 regarding the Class Vehicles and/or the defective airbag systems installed in them
     22 with an intent to mislead the members of the Class.
     23         1772. Defendants knew or should have known that their conduct violated the
     24 New Mexico UTPA.
     25         1773. As alleged above, Defendants made material statements about the safety
     26 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     27 them that were either false or misleading.
     28
                                                - 373 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 379 of 579 Page ID #:379




      1        1774. To protect their profits and to avoid remediation costs and a public
      2 relations nightmare, Defendants concealed the dangers and risks posed by the Class
      3 Vehicles and/or the defective airbag systems installed in them and their tragic
      4 consequences, and allowed unsuspecting new and used car purchasers to continue to
      5 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
      6 vehicles.
      7        1775. Defendants owed the members of the Class a duty to disclose the true
      8 safety and reliability of the Class Vehicles and/or the defective airbag systems
      9 installed in them because Defendants:
     10               (a)   possessed exclusive knowledge of the dangers and risks posed
     11                     by the foregoing;
     12               (b)   intentionally concealed the foregoing from the Class; and/or
     13               (c)   made incomplete representations about the safety and reliability
     14                     of the foregoing generally, while purposefully withholding
     15                     material facts from the Class that contradicted these
     16                     representations.
     17        1776. Because Defendants fraudulently concealed the ACU Defect in Class
     18 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     19 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     20 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     21 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     22 significantly less than they otherwise would be.
     23        1777. Defendants’ failure to disclose and active concealment of the dangers
     24 and risks posed by the defective airbag systems in Class Vehicles were material to
     25 the members of the Class. A vehicle made by a reputable manufacturer of safe
     26 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     27
     28
                                                - 374 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 380 of 579 Page ID #:380




      1 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      2 them.
      3         1778. The members of the Class suffered ascertainable loss caused by
      4 Defendants’ misrepresentations and their failure to disclose material information.
      5 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
      6 defective airbag systems installed in them, and Defendants’ complete disregard for
      7 safety, the members of the Class either would have paid less for their vehicles or
      8 would not have purchased or leased them at all. The members of the Class had no
      9 way of discerning that Defendants’ representations were false and misleading, or
     10 otherwise learning the facts that Defendants had concealed or failed to disclose.
     11         1779. The members of the Class did not receive the benefit of their bargain as
     12 a result of Defendants’ misconduct.
     13         1780. Defendants’ violations present a continuing risk to the members of the
     14 Class, as well as to the general public.
     15         1781. Defendants’ unlawful acts and practices complained of herein affect the
     16 public interest.
     17         1782. As a direct and proximate result of Defendant’s violations of the New
     18 Mexico UTPA, the members of the Class have suffered injury-in-fact and/or actual
     19 damage.
     20         1783. Pursuant to N.M. STAT. ANN. §57-12-10, the members of the Class seek
     21 monetary relief against Defendants for actual damages or $100, whichever is
     22 greater, in addition to treble damages.
     23         1784. The members of the Class also seek declaratory relief, punitive damages,
     24 an order enjoining Defendants’ unfair, unlawful, and/or deceptive practices, and
     25 reasonable attorneys’ fees and costs, as well as other proper and just relief under the
     26 New Mexico UTPA.
     27
     28
                                                   - 375 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 381 of 579 Page ID #:381




      1                             NEW MEXICO COUNT II
      2        BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                   (N.M. STAT. ANN. §§55-2-314, 55-2A-103, 55-2A-212)
      3                     AGAINST ALL DEFENDANTS
      4        1785. Plaintiffs bring this claim on behalf of all members of the Class, or
      5 alternatively the members of the Class that reside and/or purchased or leased their
      6 Class Vehicles in New Mexico, against all Defendants.
      7        1786. Defendants are and were at all relevant times “merchants” with respect
      8 to motor vehicle sales under N.M. STAT. ANN. §55-2-104(1) and “sellers” of motor
      9 vehicles under §55-2-103(1)(d).
     10        1787. With respect to leases, Vehicle Manufacturer Defendants are and were at
     11 all relevant times “lessors” of motor vehicles under N.M. STAT. ANN. §55-2A-
     12 103(1)(p).
     13        1788. Class Vehicles and/or defective ACUs installed in them are and were at
     14 all relevant times “goods” within the meaning of N.M. STAT. ANN. §§55-2-105(1)
     15 and 55-2A-103(1)(h).
     16        1789. A warranty that the Class Vehicles and/or defective ACUs installed in
     17 them were in merchantable condition and fit for the ordinary purpose for which
     18 vehicles are used is implied by law pursuant to N.M. STAT. ANN. §§55-2-314 and
     19 55-2A-212.
     20        1790. The Class Vehicles and/or the defective ACUs installed in them, when
     21 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     22 condition and are not fit for the ordinary purpose for which cars and ACUs are used.
     23 Specifically, they are inherently defective and dangerous in that the defective ACUs
     24 fail to deploy airbags and seatbelt pretensioners during an accident. This ACU Defect
     25 renders the Class Vehicles unsafe and reduces their value.
     26        1791. Defendants were provided notice of these issues by the numerous
     27 consumer complaints against them regarding the ACU Defect, by numerous
     28
                                               - 376 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 382 of 579 Page ID #:382




      1 individual letters and communications sent by Plaintiffs and others within a
      2 reasonable amount of time after the allegations of the ACU Defect became public,
      3 and by internal and NHTSA investigations, inter alia.
      4         1792. As a direct and proximate result of Defendants’ breach of the implied
      5 warranty of merchantability, the members of the Class have been damaged in an
      6 amount to be proven at trial.
      7                             NEW MEXICO COUNT III
      8                   BREACH OF EXPRESS WARRANTY
                 (N.M. STAT. ANN. §§55-2-314, 55-2A-103, AND 55-2A-210)
      9         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     10         1793. Plaintiffs bring this claim on behalf of all members of the Class, or
     11 alternatively the members of the Class that reside and/or purchased or leased their
     12 Class Vehicles in New Mexico, against the Vehicle Manufacturer Defendants.
     13         1794. Vehicle Manufacturer Defendants are and were at all relevant times
     14 “merchants” with respect to the Class Vehicles and/or the defective airbag systems
     15 installed in them under N.M. STAT. ANN. §55-2-104(1), and “sellers” of the Class
     16 Vehicles and/or defective ACUs installed in them under N.M. STAT. ANN. §55-2-
     17 103(1)(d).
     18         1795. With respect to leases, Vehicle Manufacturer Defendants are and were
     19 at all relevant times “lessors” of motor vehicles under N.M. STAT. ANN. §55-2A-
     20 103(1)(p).
     21         1796. The Class Vehicles and/or defective ACUs installed in them are and
     22 were at all relevant times “goods” within the meaning of N.M. STAT. ANN. §§55-2-
     23 105(1) and 55-2A-103(1)(h).
     24         1797. In connection with the purchase of all Class Vehicles, Vehicle
     25 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     26 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     27 repairs to vehicles that fail to function properly during normal use. Honda provides
     28
                                                - 377 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 383 of 579 Page ID #:383




      1 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
      2 whichever occurs first, and covers any repair or replacement of any part that is
      3 defective in material or workmanship under normal use. Toyota provides a New
      4 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
      5 occurs first, and covers repairs and adjustments needed to correct defects in materials
      6 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
      7 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      8 the repair of any item on a vehicle that is defective in material, workmanship, or
      9 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     10 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     11 replacement of any component manufactured or originally installed by Hyundai that
     12 is defective in material or factory workmanship, under normal use and maintenance.
     13 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     14 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     15 repair or replacement of any component manufactured or originally installed by
     16 Mitsubishi that is defective in material or factory workmanship, under normal use
     17 and maintenance.
     18        1798. In addition, Vehicle Manufacturer Defendants’ various oral and written
     19 representations regarding the Class Vehicles’ durability, safety, and performance
     20 constituted express warranties to the Class.
     21        1799. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     22 bargain that was reached when the members of the Class purchased or leased their
     23 Class Vehicles.
     24        1800. The ACU Defect in the defective airbag systems existed in the Class
     25 Vehicles at the time of sale or lease and within the warranty periods but the members
     26 of the Class had no knowledge of the existence of the defect, which was known and
     27 concealed by the Vehicle Manufacturer Defendants.             Despite the applicable
     28
                                                - 378 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 384 of 579 Page ID #:384




      1 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
      2 Class that the Class Vehicles contained the ACU Defect during the warranty periods
      3 in order to wrongfully transfer the costs of repair or replacement of the defective
      4 airbag systems to the members of the Class.
      5         1801. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      6 and owners and lessees of these vehicles have lost confidence in the ability of Class
      7 Vehicles to perform the function of safe reliable transportation.
      8         1802. The members of the Class could not have reasonably discovered the
      9 ACU Defect.
     10         1803. The Vehicle Manufacturer Defendants breached their express
     11 warranties promising to repair and correct a manufacturing defect or defects in
     12 materials or workmanship of any parts they supplied.
     13         1804. The Vehicle Manufacturer Defendants further breached their express
     14 warranties by selling Class Vehicles that were defective with respect to materials,
     15 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     16 the defective airbag systems contained the ACU Defect and had an associated safety
     17 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     18 purposes for which passenger vehicles are used because of materials, workmanship,
     19 and manufacture defects preventing airbags and seatbelt pretensioners from
     20 performing as warranted.
     21         1805. Specifically, on information and belief, Vehicle Manufacturer
     22 Defendants breached their express warranties (including the implied covenant of
     23 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     24 Vehicles containing defects in material that were never disclosed to the Class; (b)
     25 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     26 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     27
     28
                                                 - 379 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 385 of 579 Page ID #:385




      1 and (d) supplying products and materials that failed to conform to the representations
      2 made by Vehicle Manufacturer Defendants.
      3         1806. The Class has given Vehicle Manufacturer Defendants a reasonable
      4 opportunity to cure their breach of express warranty or, alternatively, were not
      5 required to do so because such an opportunity would be unnecessary and futile given
      6 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
      7 neither cure the defect in the Class Vehicles nor resolve the incidental and
      8 consequential damages flowing therefrom.
      9         1807. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     10 essential purpose and the recovery of the members of the Class is not limited to the
     11 warranties’ remedies.
     12         1808. The Vehicle Manufacturer Defendants were provided notice of the ACU
     13 Defect in the defective airbag systems by numerous consumer complaints made to
     14 their authorized dealers nationwide, complaints to NHTSA, and through their own
     15 testing. Affording Defendants a reasonable opportunity to cure their breach of
     16 written warranties would be unnecessary and futile here because the Vehicle
     17 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     18 information and belief, have refused to repair or replace the defective airbag systems
     19 in the Class Vehicles free of charge within or outside of the warranty periods despite
     20 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     21 applicable warranty periods.
     22         1809. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     23 limit recovery to the terms of the express warranties is unconscionable and
     24 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     25 limitations are unenforceable because they knowingly sold or leased a defective
     26 product without informing consumers about the defect. The time limits contained in
     27 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     28
                                                 - 380 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 386 of 579 Page ID #:386




      1 and inadequate to protect the members of the Class. Among other things, the
      2 members of the Class did not determine these time limitations, the terms of which
      3 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
      4 bargaining power existed between the Vehicle Manufacturer Defendants and the
      5 members of the Class, and the Vehicle Manufacturer Defendants knew or should
      6 have known that the Class Vehicles were defective at the time of sale or lease and
      7 that the defective airbag systems would fail to deploy during an accident.
      8        1810. Further, the limited warranties promising to repair and/or correct a
      9 manufacturing defect fail in their essential purpose because the contractual remedies
     10 are insufficient to make the members of the Class whole because, on information and
     11 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     12 adequately provide the promised remedies within a reasonable time.
     13        1811. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     14 were inherently defective and did not conform to their warranties and the members
     15 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     16 fraudulent pretenses.
     17        1812. The members of the Class have been excused from performance of any
     18 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     19 described herein.
     20        1813. As a direct and proximate result of Vehicle Manufacturer Defendants’
     21 breach of express warranties, the members of the Class have been damaged in an
     22 amount to be determined at trial.
     23        1814. Accordingly, the Class asserts as additional and/or alternative remedies,
     24 the revocation of acceptance of the goods and the return to the members of the Class
     25 of the purchase price of all Class Vehicles currently owned or leased, and for such
     26 other incidental and consequential damages as allowed.
     27
     28
                                               - 381 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 387 of 579 Page ID #:387




      1                      33.   New York
      2                                NEW YORK COUNT I
      3      DECEPTIVE ACTS OR PRACTICES IN VIOLATION OF N.Y. LAW
                            (N.Y. GEN. BUS. LAW §349)
      4                   AGAINST ALL DEFENDANTS
      5         1815. Plaintiffs bring this claim on behalf of all members of the Class, or
      6 alternatively the members of the Class that reside and/or purchased or leased their
      7 Class Vehicles in New York, against all Defendants.
      8         1816. The members of the Class are “persons” within the meaning of New York
      9 General Business Law (“New York GBL”), N.Y. GEN. BUS. LAW §349(h). Defendants
     10 are each a “person,” “firm,” “corporation,” or “association” within the meaning of N.Y.
     11 GEN. BUS. LAW §349.
     12         1817. The New York GBL makes unlawful “[d]eceptive acts or practices in the
     13 conduct of any business, trade or commerce.” N.Y. GEN. BUS. LAW §349.
     14         1818. In the course of Defendants’ business, Defendants violated the New
     15 York GBL by failing to disclose and actively concealing the dangers and risks posed
     16 by the Class Vehicles and/or the defective airbag systems installed in them, as
     17 described above.     Specifically, in marketing, offering for sale, and selling the
     18 defective Class Vehicles and/or the defective airbag systems installed in them,
     19 Defendants engaged in one or more of the following unfair or deceptive acts or
     20 practices which are proscribed by the New York GBL, including representing that the
     21 Class Vehicles and/or the defective airbag systems installed in them have
     22 characteristics or benefits that they do not have; representing that they are of a
     23 particular standard and quality when they are not; and/or advertising them with the
     24 intent not to sell them as advertised.
     25         1819. Defendants have known of the ACU Defect in their defective airbag
     26 systems and failed to disclose and actively concealed the dangers and risks posed by
     27 the Class Vehicles and/or the defective airbag systems installed in them.
     28
                                                 - 382 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 388 of 579 Page ID #:388




      1         1820. By failing to disclose and by actively concealing the ACU Defect in the
      2 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      3 them as safe, reliable, and of high quality, and by presenting themselves as reputable
      4 manufacturers that value safety, Defendants engaged in unfair or deceptive business
      5 practices in violation of the New York GBL. Defendants deliberately withheld the
      6 information about the propensity of the defective airbag systems to fail to deploy
      7 during an accident, in order to ensure that consumers would purchase the Class
      8 Vehicles.
      9         1821. In the course of Defendants’ business, they willfully failed to disclose
     10 and actively concealed the dangerous risks posed by the many safety issues and
     11 serious defect discussed above. Defendants compounded the deception by repeatedly
     12 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     13 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     14 that value safety.
     15         1822. Defendants’ unfair or deceptive acts or practices, including these
     16 concealments, omissions, and suppressions of material facts, had a tendency or
     17 capacity to mislead, tended to create a false impression in consumers, were likely to
     18 and did in fact deceive reasonable consumers, including the members of the Class,
     19 about the true safety and reliability of Class Vehicles and/or the defective airbag
     20 systems installed in them, the quality of Defendants’ brands, and the true value of the
     21 Class Vehicles.
     22         1823. Defendants intentionally and knowingly misrepresented material facts
     23 regarding the Class Vehicles and/or the defective airbag systems installed in them
     24 with an intent to mislead the members of the Class.
     25         1824. Defendants knew or should have known that their conduct violated the
     26 New York GBL.
     27
     28
                                                - 383 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 389 of 579 Page ID #:389




      1        1825. As alleged above, Defendants made material statements about the safety
      2 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      3 them that were either false or misleading.
      4        1826. To protect their profits and to avoid remediation costs and a public
      5 relations nightmare, Defendants concealed the dangers and risks posed by the Class
      6 Vehicles and/or the defective airbag systems installed in them and their tragic
      7 consequences, and allowed unsuspecting new and used car purchasers to continue to
      8 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
      9 vehicles.
     10        1827. Defendants owed the members of the Class a duty to disclose the true
     11 safety and reliability of the Class Vehicles and/or the defective airbag systems
     12 installed in them because Defendants:
     13               (a)   possessed exclusive knowledge of the dangers and risks posed
     14                     by the foregoing;
     15               (b)   intentionally concealed the foregoing from the Class; and/or
     16               (c)   made incomplete representations about the safety and reliability
     17                     of the foregoing generally, while purposefully withholding
     18                     material facts from the Class that contradicted these
     19                     representations.
     20        1828. Because Defendants fraudulently concealed the ACU Defect in Class
     21 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     22 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     23 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     24 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     25 significantly less than they otherwise would be.
     26        1829. Defendants’ failure to disclose and active concealment of the dangers
     27 and risks posed by the defective airbag systems in Class Vehicles were material to
     28
                                                - 384 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 390 of 579 Page ID #:390




      1 the members of the Class. A vehicle made by a reputable manufacturer of safe
      2 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
      3 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      4 them.
      5         1830. The members of the Class suffered ascertainable loss caused by
      6 Defendants’ misrepresentations and their failure to disclose material information.
      7 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
      8 defective airbag systems installed in them, and Defendants’ complete disregard for
      9 safety, the members of the Class either would have paid less for their vehicles or
     10 would not have purchased or leased them at all. The members of the Class had no
     11 way of discerning that Defendants’ representations were false and misleading, or
     12 otherwise learning the facts that Defendants had concealed or failed to disclose.
     13         1831. The members of the Class did not receive the benefit of their bargain as
     14 a result of Defendants’ misconduct.
     15         1832. As a direct and proximate result of Defendant’s violations of the New
     16 York GBL, the Class members have suffered injury-in-fact and/or actual damage.
     17         1833. Pursuant to N.Y. GEN. BUS. LAW §349, the members of the Class seek
     18 an order awarding damages, treble damages, and any other just and proper relief
     19 under the New York GBL.
     20                               NEW YORK COUNT II
     21                     BREACH OF IMPLIED WARRANTIES
                     (N.Y. U.C.C. LAW §§2-314, 2-315, 2A-103, AND 2A-212)
     22                         AGAINST ALL DEFENDANTS
     23         1834. Plaintiffs bring this claim on behalf of all members of the Class, or
     24 alternatively the members of the Class that reside and/or purchased or leased their
     25 Class Vehicles in New York, against all Defendants.
     26         1835. Defendants are and were at all relevant times “merchants” with respect
     27 to the Class Vehicles and/or defective ACUs installed in them under N.Y. U.C.C. LAW
     28
                                                - 385 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 391 of 579 Page ID #:391




      1 §2-104(1), and “sellers” of the Class Vehicles and/or the defective airbag systems
      2 installed in them under N.Y. U.C.C. LAW §2-103(1)(d).
      3         1836. With respect to leases, Vehicle Manufacturer Defendants are and were at
      4 all relevant times “lessors” of motor vehicles under N.Y. U.C.C. LAW §2A-103(1)(p).
      5         1837. Class Vehicles and/or defective ACUs installed in them are and were at
      6 all relevant times “goods” within the meaning of N.Y. U.C.C. LAW §§2-105(1) and
      7 2A-103(1)(h).
      8         1838. A warranty that the Class Vehicles and/or the defective airbag systems
      9 installed in them were in merchantable condition and fit for their ordinary purpose is
     10 implied by law pursuant to N.Y. U.C.C. LAW §§2-314 and 2A-212.
     11         1839. In addition, a warranty that the Class Vehicles and/or the defective
     12 ACUs installed in them were fit for their particular purpose is implied by law
     13 pursuant to N.Y. U.C.C. LAW §2-315. Defendants knew at the time of sale of the
     14 Class Vehicles and/or the defective ACUs installed in them, that the Class intended
     15 to use the vehicles in a manner requiring a particular standard of performance and
     16 durability, and that the Class was relying on Defendants’ skill and judgment to
     17 furnish suitable products for this particular purpose.
     18         1840. The Class Vehicles and/or the defective ACUs installed in them, when
     19 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     20 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     21 a result of their inherent defects, as detailed above. Specifically, they are inherently
     22 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     23 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     24 and reduces their value.
     25         1841. Defendants were provided notice of these issues by the numerous
     26 consumer complaints against them regarding the ACU Defect, by numerous
     27 individual letters and communications sent by Plaintiffs and others within a
     28
                                                 - 386 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 392 of 579 Page ID #:392




      1 reasonable amount of time after the allegations of the ACU Defect became public,
      2 and by internal and NHTSA investigations, inter alia.
      3         1842. As a direct and proximate result of Defendants’ breach of its implied
      4 warranties, the Class members have been damaged in an amount to be determined
      5 at trial.
      6                               NEW YORK COUNT III
      7                       BREACH OF EXPRESS WARRANTY
                         (N.Y. U.C.C. LAW §§2-313, 2A-103, AND 2A-210)
      8             AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      9         1843. Plaintiffs bring this claim on behalf of all members of the Class, or
     10 alternatively the members of the Class that reside and/or purchased or leased their
     11 Class Vehicles in New York, against the Vehicle Manufacturer Defendants.
     12         1844. Vehicle Manufacturer Defendants are and were at all relevant times
     13 “merchants” with respect to the Class Vehicles and/or defective ACUs installed in
     14 them under N.Y. U.C.C. LAW §2-104(1), and “sellers” of the Class Vehicles and/or
     15 defective ACUs under §2-103(1)(d).
     16         1845. With respect to leases, Vehicle Manufacturer Defendants are and were
     17 at all relevant times “lessors” of motor vehicles under N.Y. U.C.C. LAW §2A-
     18 103(1)(p).
     19         1846. The Class Vehicles and/or defective ACUs installed in them are and
     20 were at all relevant times “goods” within the meaning of N.Y. U.C.C. LAW §§2-
     21 105(1) and 2A-103(1)(h).
     22         1847. In connection with the purchase of all Class Vehicles, Vehicle
     23 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     24 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     25 repairs to vehicles that fail to function properly during normal use. Honda provides
     26 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     27 whichever occurs first, and covers any repair or replacement of any part that is
     28
                                                - 387 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 393 of 579 Page ID #:393




      1 defective in material or workmanship under normal use. Toyota provides a New
      2 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
      3 occurs first, and covers repairs and adjustments needed to correct defects in materials
      4 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
      5 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      6 the repair of any item on a vehicle that is defective in material, workmanship, or
      7 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      8 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      9 replacement of any component manufactured or originally installed by Hyundai that
     10 is defective in material or factory workmanship, under normal use and maintenance.
     11 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     12 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     13 repair or replacement of any component manufactured or originally installed by
     14 Mitsubishi that is defective in material or factory workmanship, under normal use
     15 and maintenance.
     16        1848. In addition, Vehicle Manufacturer Defendants’ various oral and written
     17 representations regarding the Class Vehicles’ durability, safety, and performance
     18 constituted express warranties to the Class.
     19        1849. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     20 bargain that was reached when the members of the Class purchased or leased their
     21 Class Vehicles.
     22        1850. The ACU Defect in the defective airbag systems existed in the Class
     23 Vehicles at the time of sale or lease and within the warranty periods but the members
     24 of the Class had no knowledge of the existence of the defect, which was known and
     25 concealed by the Vehicle Manufacturer Defendants.             Despite the applicable
     26 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     27 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     28
                                                - 388 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 394 of 579 Page ID #:394




      1 in order to wrongfully transfer the costs of repair or replacement of the defective
      2 airbag systems to the members of the Class.
      3         1851. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      4 and owners and lessees of these vehicles have lost confidence in the ability of Class
      5 Vehicles to perform the function of safe reliable transportation.
      6         1852. The members of the Class could not have reasonably discovered the
      7 ACU Defect.
      8         1853. The Vehicle Manufacturer Defendants breached their express
      9 warranties promising to repair and correct a manufacturing defect or defects in
     10 materials or workmanship of any parts they supplied.
     11         1854. The Vehicle Manufacturer Defendants further breached their express
     12 warranties by selling Class Vehicles that were defective with respect to materials,
     13 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     14 the defective airbag systems contained the ACU Defect and had an associated safety
     15 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     16 purposes for which passenger vehicles are used because of materials, workmanship,
     17 and manufacture defects preventing airbags and seatbelt pretensioners from
     18 performing as warranted.
     19         1855. Specifically, on information and belief, Vehicle Manufacturer
     20 Defendants breached their express warranties (including the implied covenant of
     21 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     22 Vehicles containing defects in material that were never disclosed to the Class; (b)
     23 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     24 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     25 and (d) supplying products and materials that failed to conform to the representations
     26 made by Vehicle Manufacturer Defendants.
     27
     28
                                                 - 389 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 395 of 579 Page ID #:395




      1         1856. The Class has given Vehicle Manufacturer Defendants a reasonable
      2 opportunity to cure their breach of express warranty or, alternatively, were not
      3 required to do so because such an opportunity would be unnecessary and futile given
      4 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
      5 neither cure the defect in the Class Vehicles nor resolve the incidental and
      6 consequential damages flowing therefrom.
      7         1857. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      8 essential purpose and the recovery of the members of the Class is not limited to the
      9 warranties’ remedies.
     10         1858. The Vehicle Manufacturer Defendants were provided notice of the ACU
     11 Defect in the defective airbag systems by numerous consumer complaints made to
     12 their authorized dealers nationwide, complaints to NHTSA, and through their own
     13 testing. Affording Defendants a reasonable opportunity to cure their breach of
     14 written warranties would be unnecessary and futile here because the Vehicle
     15 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     16 information and belief, have refused to repair or replace the defective airbag systems
     17 in the Class Vehicles free of charge within or outside of the warranty periods despite
     18 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     19 applicable warranty periods.
     20         1859. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     21 limit recovery to the terms of the express warranties is unconscionable and
     22 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     23 limitations are unenforceable because they knowingly sold or leased a defective
     24 product without informing consumers about the defect. The time limits contained in
     25 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     26 and inadequate to protect the members of the Class. Among other things, the
     27 members of the Class did not determine these time limitations, the terms of which
     28
                                                 - 390 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 396 of 579 Page ID #:396




      1 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
      2 bargaining power existed between the Vehicle Manufacturer Defendants and the
      3 members of the Class, and the Vehicle Manufacturer Defendants knew or should
      4 have known that the Class Vehicles were defective at the time of sale or lease and
      5 that the defective airbag systems would fail to deploy during an accident.
      6        1860. Further, the limited warranties promising to repair and/or correct a
      7 manufacturing defect fail in their essential purpose because the contractual remedies
      8 are insufficient to make the members of the Class whole because, on information and
      9 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     10 adequately provide the promised remedies within a reasonable time.
     11        1861. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     12 were inherently defective and did not conform to their warranties and the members
     13 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     14 fraudulent pretenses.
     15        1862. The members of the Class have been excused from performance of any
     16 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     17 described herein.
     18        1863. As a direct and proximate result of the Vehicle Manufacturer
     19 Defendants’ breach of their express warranties, the Class members have been
     20 damaged in an amount to be determined at trial.
     21        1864. Accordingly, the Class asserts as additional and/or alternative remedies,
     22 the revocation of acceptance of the goods and the return to the members of the Class
     23 of the purchase price of all Class Vehicles currently owned or leased, and for such
     24 other incidental and consequential damages as allowed.
     25
     26
     27
     28
                                               - 391 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 397 of 579 Page ID #:397




      1                      34.   North Carolina
      2                            NORTH CAROLINA COUNT I
      3      VIOLATION OF NORTH CAROLINA’S UNFAIR AND DECEPTIVE
                            ACTS AND PRACTICES ACT
      4                  (N.C. GEN. STAT. §75-1.1, ET SEQ.)
                           AGAINST ALL DEFENDANTS
      5
      6         1865. Plaintiffs Ann Marie Gray and Tonya McNeely (for the purposes of this
      7 section, “Plaintiffs”) brings this claim on behalf of themselves and all members of
      8 the Class, or alternatively the members of the Class that reside and/or purchased or
      9 leased their Class Vehicles in North Carolina, against all Defendants.
     10         1866. North Carolina’s Unfair and Deceptive Trade Practices Act, N.C. GEN.
     11 STAT. §75-1.1, et seq. (“North Carolina UDTPA”), prohibits a person from engaging
     12 in “[u]nfair methods of competition in or affecting commerce, and unfair or deceptive
     13 acts or practices in or affecting commerce[.]” The North Carolina UDTPA provides
     14 a private right of action for any person injured “by reason of any act or thing done by
     15 any other person, firm or corporation in violation of” the North Carolina UDTPA.
     16 N.C. GEN. STAT. §75-16.
     17         1867. Defendants’ acts and practices complained of herein were performed in
     18 the course of Defendants’ trades or businesses and thus occurred in or affected
     19 “commerce,” as defined in N.C. GEN. STAT. §75-1.1(b).
     20         1868. In the course of Defendants’ business, Defendants failed to disclose and
     21 actively concealed the dangers and risks posed by the Class Vehicles and/or the
     22 defective airbag systems installed in them as described herein, and otherwise engaged
     23 in activities with a tendency or capacity to deceive. Accordingly, Defendants
     24 engaged in unfair methods of competition, unconscionable acts or practices, and
     25 unfair or deceptive acts or practices, including representing that the Class Vehicles
     26 and/or the defective airbag systems installed in them have characteristics, uses,
     27 benefits, and qualities which they do not have; representing that they are of a
     28
                                                - 392 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 398 of 579 Page ID #:398




      1 particular standard and quality when they are not; failing to reveal a material fact, the
      2 omission of which tends to mislead or deceive the consumer, and which fact could
      3 not reasonably be known by the consumer; making a representation of fact or
      4 statement of fact material to the transaction such that a person reasonably believes
      5 the represented or suggested state of affairs to be other than it actually is; and/or
      6 failing to reveal facts that are material to the transaction in light of representations of
      7 fact made in a positive manner.
      8         1869. Defendants have known of the ACU Defect in their defective airbag
      9 systems and failed to disclose and actively concealed the dangers and risks posed by
     10 the Class Vehicles and/or the defective airbag systems installed in them.
     11         1870. By failing to disclose and by actively concealing the ACU Defect in the
     12 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     13 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     14 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     15 practices in violation of the North Carolina UDTPA.             Defendants deliberately
     16 withheld the information about the propensity of the defective airbag systems to fail
     17 to deploy during an accident, in order to ensure that consumers would purchase the
     18 Class Vehicles.
     19         1871. In the course of Defendants’ business, they willfully failed to disclose
     20 and actively concealed the dangerous risks posed by the many safety issues and
     21 serious defect discussed above. Defendants compounded the deception by repeatedly
     22 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     23 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     24 that value safety.
     25         1872. Defendants’ unfair or deceptive acts or practices, including these
     26 concealments, omissions, and suppressions of material facts, had a tendency or
     27 capacity to mislead, tended to create a false impression in consumers, were likely to
     28
                                                  - 393 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 399 of 579 Page ID #:399




      1 and did in fact deceive reasonable consumers, including Plaintiffs and the members
      2 of the Class, about the true safety and reliability of Class Vehicles and/or the
      3 defective airbag systems installed in them, the quality of Defendants’ brands, and the
      4 true value of the Class Vehicles.
      5        1873. Defendants intentionally and knowingly misrepresented material facts
      6 regarding the Class Vehicles and/or the defective airbag systems installed in them
      7 with an intent to mislead Plaintiffs and the members of the Class.
      8        1874. Defendants knew or should have known that their conduct violated the
      9 North Carolina UDTPA.
     10        1875. As alleged above, Defendants made material statements about the safety
     11 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     12 them that were either false or misleading.
     13        1876. To protect their profits and to avoid remediation costs and a public
     14 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     15 Vehicles and/or the defective airbag systems installed in them and their tragic
     16 consequences, and allowed unsuspecting new and used car purchasers to continue to
     17 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     18 vehicles.
     19        1877. Defendants owed Plaintiffs and the members of the Class a duty to
     20 disclose the true safety and reliability of the Class Vehicles and/or the defective
     21 airbag systems installed in them because Defendants:
     22               (a)   possessed exclusive knowledge of the dangers and risks posed
     23                     by the foregoing;
     24               (b)   intentionally concealed the foregoing from Plaintiffs and the
     25                     Class; and/or
     26               (c)   made incomplete representations about the safety and reliability
     27                     of the foregoing generally, while purposefully withholding
     28
                                                - 394 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 400 of 579 Page ID #:400




      1                     material facts from Plaintiffs and the Class that contradicted
      2                     these representations.
      3        1878. Because Defendants fraudulently concealed the ACU Defect in Class
      4 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
      5 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
      6 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      7 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      8 significantly less than they otherwise would be.
      9        1879. Defendants’ failure to disclose and active concealment of the dangers
     10 and risks posed by the defective airbag systems in Class Vehicles were material to
     11 Plaintiffs and the members of the Class. A vehicle made by a reputable manufacturer
     12 of safe vehicles is worth more than an otherwise comparable vehicle made by a
     13 disreputable manufacturer of unsafe vehicles that conceals defects rather than
     14 promptly remedies them.
     15        1880. Plaintiffs and the members of the Class suffered ascertainable loss
     16 caused by Defendants’ misrepresentations and their failure to disclose material
     17 information. Had they been aware of the ACU Defect that existed in the Class
     18 Vehicles and/or the defective airbag systems installed in them, and Defendants’
     19 complete disregard for safety, Plaintiffs and the members of the Class either would
     20 have paid less for their vehicles or would not have purchased or leased them at all.
     21 Plaintiffs and the members of the Class had no way of discerning that Defendants’
     22 representations were false and misleading, or otherwise learning the facts that
     23 Defendants had concealed or failed to disclose.
     24        1881. Plaintiffs and the members of the Class did not receive the benefit of
     25 their bargain as a result of Defendants’ misconduct.
     26
     27
     28
                                               - 395 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 401 of 579 Page ID #:401




      1        1882. Defendants’ violations present a continuing risk to Plaintiffs and the
      2 members of the Class, as well as to the general public. Defendants’ unlawful acts
      3 and practices complained of herein affect the public interest.
      4        1883. The repairs instituted by Defendants, if any, have not been adequate.
      5        1884. As a direct and proximate result of Defendants’ violations of the North
      6 Carolina UDTPA, Plaintiffs and the members of the Class have suffered injury-in-
      7 fact and/or actual damage.
      8        1885. Pursuant to N.C. GEN. STAT. §75-16, Plaintiffs and the members of the
      9 Class seek monetary relief against Defendants for actual damages, in addition to
     10 treble damages. Plaintiffs and the members of the Class also seek declaratory relief,
     11 punitive damages, an order enjoining Defendants’ unfair, unlawful, and/or deceptive
     12 practices, and reasonable attorneys’ fees and costs pursuant to N.C. GEN. STAT. 75-
     13 16.1, as well as other proper and just relief under the North Carolina UDTPA.
     14                          NORTH CAROLINA COUNT II
     15                   BREACH OF IMPLIED WARRANTIES
              (N.C. GEN. STAT. §§25-2-314, 25-2-315, 25-2A-103, AND 252A-212)
     16                      AGAINST ALL DEFENDANTS
     17        1886. Plaintiffs Ann Marie Gray and Tonya McNeely (for the purposes of this
     18 section, “Plaintiffs”) brings this claim on behalf of themselves and all members of
     19 the Class, or alternatively the members of the Class that reside and/or purchased or
     20 leased their Class Vehicles in North Carolina, against all Defendants.
     21        1887. Defendants are and were at all relevant times “merchants” with respect
     22 to motor vehicles and/or ACUs under N.C. GEN. STAT. §25-2-104(1), and “sellers”
     23 of motor vehicles and/or ACUs under §25-2-103(1)(d).
     24        1888. With respect to leases, Vehicle Manufacturer Defendants are and were
     25 at all relevant times “lessors” of motor vehicles under N.C. GEN. STAT. §25-2A-
     26 103(1)(p).
     27
     28
                                                - 396 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 402 of 579 Page ID #:402




      1        1889. The Class Vehicles and/or the defective ACUs installed in them are and
      2 were at all relevant times “goods” within the meaning of N.C. GEN. STAT. §§25-2-
      3 105(1) and 25-2A-103(1)(h).
      4        1890. A warranty that the Class Vehicles and/or the defective ACUs installed
      5 in them were in merchantable condition and fit for the ordinary purpose for which
      6 such goods are used is implied by law pursuant to N.C. GEN. STAT. §§25-2-314 and
      7 §25-2A-212.
      8        1891. The Class Vehicles and/or the defective ACUs installed in them, when
      9 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     10 condition and are not fit for the ordinary purpose for which cars and ACUs are used.
     11 Specifically, they are inherently defective and dangerous in that the defective ACUs
     12 fail to deploy airbags and seatbelt pretensioners during an accident. This ACU Defect
     13 renders the Class Vehicles unsafe and reduces their value.
     14        1892. Defendants were provided notice of these issues by the numerous
     15 consumer complaints against them regarding the ACU Defect, by numerous
     16 individual letters and communications sent by Plaintiffs and others within a
     17 reasonable amount of time after the allegations of the ACU Defect became public,
     18 and by internal and NHTSA investigations, inter alia.
     19        1893. As a direct and proximate result of Defendants’ breach of the implied
     20 warranty of merchantability, Plaintiffs and the members of the Class have been
     21 damaged in an amount to be proven at trial.
     22                         NORTH CAROLINA COUNT III
     23                   BREACH OF EXPRESS WARRANTY
                      (N.C. GEN. STAT. §§25-2-313 AND 25-2A-103)
     24         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     25        1894. Plaintiffs Ann Marie Gray and Tonya McNeely (for the purposes of this
     26 section, “Plaintiffs”) brings this claim on behalf of themselves and all members of
     27 the Class, or alternatively the members of the Class that reside and/or purchased or
     28
                                               - 397 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 403 of 579 Page ID #:403




      1 leased their Class Vehicles in North Carolina, against the Vehicle Manufacturer
      2 Defendants.
      3         1895. Vehicle Manufacturer Defendants are and were at all relevant times
      4 “merchants” with respect to of motor vehicles under N.C. GEN. STAT. §25-2-104(1),
      5 and “sellers” of motor vehicles under §25-2-103(1)(d).
      6         1896. With respect to leases, Vehicle Manufacturer Defendants are and were
      7 at all relevant times “lessors” of motor vehicles under N.C. GEN. STAT. §25-2A-
      8 103(1)(p).
      9         1897. The Class Vehicles are and were at all relevant times “goods” within the
     10 meaning of N.C. GEN. STAT. §§25-2-105(1) and 25-2A-103(1)(h).
     11         1898. In connection with the purchase of all Class Vehicles, Vehicle
     12 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     13 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     14 repairs to vehicles that fail to function properly during normal use. Honda provides
     15 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     16 whichever occurs first, and covers any repair or replacement of any part that is
     17 defective in material or workmanship under normal use. Toyota provides a New
     18 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     19 occurs first, and covers repairs and adjustments needed to correct defects in materials
     20 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     21 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     22 the repair of any item on a vehicle that is defective in material, workmanship, or
     23 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     24 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     25 replacement of any component manufactured or originally installed by Hyundai that
     26 is defective in material or factory workmanship, under normal use and maintenance.
     27 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     28
                                                - 398 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 404 of 579 Page ID #:404




      1 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      2 repair or replacement of any component manufactured or originally installed by
      3 Mitsubishi that is defective in material or factory workmanship, under normal use
      4 and maintenance.
      5          1899. In addition, Vehicle Manufacturer Defendants’ various oral and written
      6 representations regarding the Class Vehicles’ durability, safety, and performance
      7 constituted express warranties to Plaintiffs and the Class.
      8          1900. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      9 bargain that was reached when Plaintiffs and the members of the Class purchased or
     10 leased their Class Vehicles.
     11          1901. The ACU Defect in the defective airbag systems existed in the Class
     12 Vehicles at the time of sale or lease and within the warranty periods but Plaintiffs and
     13 the members of the Class had no knowledge of the existence of the defect, which was
     14 known and concealed by the Vehicle Manufacturer Defendants.                Despite the
     15 applicable warranties, the Vehicle Manufacturer Defendants failed to inform
     16 Plaintiffs and the members of the Class that the Class Vehicles contained the ACU
     17 Defect during the warranty periods in order to wrongfully transfer the costs of repair
     18 or replacement of the defective airbag systems to Plaintiffs and the members of the
     19 Class.
     20          1902. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     21 and owners and lessees of these vehicles have lost confidence in the ability of Class
     22 Vehicles to perform the function of safe reliable transportation.
     23          1903. Plaintiffs and the members of the Class could not have reasonably
     24 discovered the ACU Defect.
     25          1904. The Vehicle Manufacturer Defendants breached their express
     26 warranties promising to repair and correct a manufacturing defect or defects in
     27 materials or workmanship of any parts they supplied.
     28
                                                 - 399 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 405 of 579 Page ID #:405




      1         1905. The Vehicle Manufacturer Defendants further breached their express
      2 warranties by selling Class Vehicles that were defective with respect to materials,
      3 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
      4 the defective airbag systems contained the ACU Defect and had an associated safety
      5 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
      6 purposes for which passenger vehicles are used because of materials, workmanship,
      7 and manufacture defects preventing airbags and seatbelt pretensioners from
      8 performing as warranted.
      9         1906. Specifically, on information and belief, Vehicle Manufacturer
     10 Defendants breached their express warranties (including the implied covenant of
     11 good faith and fair dealing) by: (a) knowingly providing Plaintiffs and the Class with
     12 Class Vehicles containing defects in material that were never disclosed to Plaintiffs
     13 and the Class; (b) failing to repair or replace the defective Class Vehicles at no cost
     14 within the warranty period; (c) ignoring, delaying responses to, and denying warranty
     15 claims in bad faith; and (d) supplying products and materials that failed to conform
     16 to the representations made by Vehicle Manufacturer Defendants.
     17         1907. Plaintiffs and the members of the Class have given Vehicle
     18 Manufacturer Defendants a reasonable opportunity to cure their breach of express
     19 warranty or, alternatively, were not required to do so because such an opportunity
     20 would be unnecessary and futile given that the repairs or replacements offered by
     21 Vehicle Manufacturer Defendants can neither cure the defect in the Class Vehicles
     22 nor resolve the incidental and consequential damages flowing therefrom.
     23         1908. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     24 essential purpose and the recovery of Plaintiffs and the members of the Class is not
     25 limited to the warranties’ remedies.
     26         1909. The Vehicle Manufacturer Defendants were provided notice of the ACU
     27 Defect in the defective airbag systems by numerous consumer complaints made to
     28
                                                - 400 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 406 of 579 Page ID #:406




      1 their authorized dealers nationwide, complaints to NHTSA, and through their own
      2 testing. Affording Defendants a reasonable opportunity to cure their breach of
      3 written warranties would be unnecessary and futile here because the Vehicle
      4 Manufacturer Defendants have known of and concealed the ACU Defect and, on
      5 information and belief, have refused to repair or replace the defective airbag systems
      6 in the Class Vehicles free of charge within or outside of the warranty periods despite
      7 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
      8 applicable warranty periods.
      9         1910. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     10 limit recovery to the terms of the express warranties is unconscionable and
     11 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     12 limitations are unenforceable because they knowingly sold or leased a defective
     13 product without informing consumers about the defect. The time limits contained in
     14 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     15 and inadequate to protect Plaintiffs and the members of the Class. Among other
     16 things, Plaintiffs and the members of the Class did not determine these time
     17 limitations, the terms of which unreasonably favored the Vehicle Manufacturer
     18 Defendants. A gross disparity in bargaining power existed between the Vehicle
     19 Manufacturer Defendants and Plaintiffs and the members of the Class, and the
     20 Vehicle Manufacturer Defendants knew or should have known that the Class
     21 Vehicles were defective at the time of sale or lease and that the defective airbag
     22 systems would fail to deploy during an accident.
     23         1911. Further, the limited warranties promising to repair and/or correct a
     24 manufacturing defect fail in their essential purpose because the contractual remedies
     25 are insufficient to make Plaintiffs and the members of the Class whole because, on
     26 information and belief, the Vehicle Manufacturer Defendants have failed and/or have
     27 refused to adequately provide the promised remedies within a reasonable time.
     28
                                                 - 401 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 407 of 579 Page ID #:407




      1        1912. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      2 were inherently defective and did not conform to their warranties, and Plaintiffs and
      3 the members of the Class were induced to purchase or lease the Class Vehicles under
      4 false and/or fraudulent pretenses.
      5        1913. Plaintiffs and the members of the Class have been excused from
      6 performance of any warranty obligations as a result of the Vehicle Manufacturer
      7 Defendants’ conduct described herein.
      8        1914. As a direct and proximate result of Vehicle Manufacturer Defendants’
      9 breach of express warranties, Plaintiffs and the members of the Class have been
     10 damaged in an amount to be determined at trial.
     11        1915. Accordingly, Plaintiffs and the members of the Class assert as additional
     12 and/or alternative remedies, the revocation of acceptance of the goods and the return
     13 to Plaintiffs and the members of the Class of the purchase price of all Class Vehicles
     14 currently owned or leased, and for such other incidental and consequential damages
     15 as allowed.
     16                     35.    North Dakota
     17                            NORTH DAKOTA COUNT I
     18      VIOLATION OF THE NORTH DAKOTA CONSUMER FRAUD ACT
                           (N.D. CENT. CODE §51-15-02)
     19                    AGAINST ALL DEFENDANTS
     20        1916. Plaintiffs bring this claim on behalf of all members of the Class, or
     21 alternatively the members of the Class that reside and/or purchased or leased their
     22 Class Vehicles in North Dakota, against all Defendants.
     23        1917. The members of the Class and Defendants are “persons” within the
     24 meaning of N.D. CENT. CODE §51-15-02(4).
     25        1918. Defendants engaged in the “sale” of “merchandise” within the meaning
     26 of N.D. CENT. CODE §51-15-02(3), (5).
     27
     28
                                                - 402 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 408 of 579 Page ID #:408




      1         1919. The North Dakota Consumer Fraud Act (“North Dakota CFA”) makes
      2 unlawful “[t]he act, use, or employment by any person of any deceptive act or
      3 practice, fraud, false pretense, false promise, or misrepresentation, with the intent that
      4 others rely thereon in connection with the sale or advertisement of any merchandise.”
      5 N.D. CENT. CODE §51-15-02. As set forth above and below, Defendants committed
      6 deceptive acts or practices, with the intent that the Class members rely thereon in
      7 connection with their purchase of the Class Vehicles and/or defective ACUs.
      8         1920. In the course of Defendants’ business, Defendants failed to disclose and
      9 actively concealed the dangers and risks posed by the Class Vehicles and/or defective
     10 ACUs installed in them as described herein, and otherwise engaged in activities with
     11 a tendency or capacity to deceive. Accordingly, Defendants engaged in unfair or
     12 deceptive acts or practices, including representing that the Class Vehicles and/or the
     13 defective airbag systems installed in them have characteristics, uses, benefits, and
     14 qualities which they do not have; representing that Class Vehicles and/or defective
     15 ACUs installed in them are of a particular standard and quality when they are not;
     16 failing to reveal a material fact, the omission of which tends to mislead or deceive
     17 the consumer, and which fact could not reasonably be known by the consumer;
     18 making a representation of fact or statement of fact material to the transaction such
     19 that a person reasonably believes the represented or suggested state of affairs to be
     20 other than it actually is; and failing to reveal facts that are material to the transaction
     21 in light of representations of fact made in a positive manner.
     22         1921. Defendants have known of the ACU Defect in their defective airbag
     23 systems and failed to disclose and actively concealed the dangers and risks posed by
     24 the Class Vehicles and/or the defective airbag systems installed in them.
     25         1922. By failing to disclose and by actively concealing the ACU Defect in the
     26 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     27 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     28
                                                  - 403 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 409 of 579 Page ID #:409




      1 manufacturers that value safety, Defendants engaged in unfair or deceptive business
      2 practices in violation of the North Dakota CFA. Defendants deliberately withheld
      3 the information about the propensity of the defective airbag systems to fail to deploy
      4 during an accident, in order to ensure that consumers would purchase the Class
      5 Vehicles.
      6         1923. In the course of Defendants’ business, they willfully failed to disclose
      7 and actively concealed the dangerous risks posed by the many safety issues and
      8 serious defect discussed above. Defendants compounded the deception by repeatedly
      9 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     10 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     11 that value safety.
     12         1924. Defendants’ unfair or deceptive acts or practices, including these
     13 concealments, omissions, and suppressions of material facts, had a tendency or
     14 capacity to mislead, tended to create a false impression in consumers, were likely to
     15 and did in fact deceive reasonable consumers, including the members of the Class,
     16 about the true safety and reliability of Class Vehicles and/or the defective airbag
     17 systems installed in them, the quality of Defendants’ brands, and the true value of the
     18 Class Vehicles.
     19         1925. Defendants intentionally and knowingly misrepresented material facts
     20 regarding the Class Vehicles and/or the defective airbag systems installed in them
     21 with an intent to mislead the members of the Class.
     22         1926. Defendants knew or should have known that their conduct violated the
     23 North Dakota CFA.
     24         1927. As alleged above, Defendants made material statements about the safety
     25 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     26 them that were either false or misleading.
     27
     28
                                                - 404 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 410 of 579 Page ID #:410




      1        1928. To protect their profits and to avoid remediation costs and a public
      2 relations nightmare, Defendants concealed the dangers and risks posed by the Class
      3 Vehicles and/or the defective airbag systems installed in them and their tragic
      4 consequences, and allowed unsuspecting new and used car purchasers to continue to
      5 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
      6 vehicles.
      7        1929. Defendants owed the members of the Class a duty to disclose the true
      8 safety and reliability of the Class Vehicles and/or the defective airbag systems
      9 installed in them because Defendants:
     10               (a)   possessed exclusive knowledge regarding the durability,
     11                     reliability, safety, and performance of the Class Vehicles
     12                     and/or defective ACUs, as detailed above;
     13               (b)   intentionally concealed the foregoing from the Class; and/or
     14               (c)   made incomplete representations that it warranted defective
     15                     components in the Class Vehicles and/or defective ACUs, while
     16                     purposefully withholding material facts from the Class that
     17                     contradicted these representations.
     18        1930. Because Defendants fraudulently concealed the ACU Defect in Class
     19 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     20 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     21 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     22 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     23 significantly less than they otherwise would be.
     24        1931. Defendants’ failure to disclose and active concealment of the dangers
     25 and risks posed by the defective airbag systems in Class Vehicles were material to
     26 the members of the Class. A vehicle made by a reputable manufacturer of safe
     27 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     28
                                                - 405 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 411 of 579 Page ID #:411




      1 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      2 them.
      3         1932. The members of the Class suffered ascertainable loss caused by
      4 Defendants’ misrepresentations and their failure to disclose material information.
      5 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
      6 defective airbag systems installed in them, and Defendants’ complete disregard for
      7 safety, the members of the Class either would have paid less for their vehicles or
      8 would not have purchased or leased them at all. The members of the Class had no
      9 way of discerning that Defendants’ representations were false and misleading, or
     10 otherwise learning the facts that Defendants had concealed or failed to disclose.
     11         1933. The members of the Class did not receive the benefit of their bargain as
     12 a result of Defendants’ misconduct.
     13         1934. Defendants’ violations present a continuing risk to the members of the
     14 Class, as well as to the general public.
     15         1935. Defendants’ unlawful acts and practices complained of herein affect the
     16 public interest.
     17         1936. As a direct and proximate result of Defendant’s violations of the North
     18 Dakota CFA, the members of the Class have suffered injury-in-fact and/or actual
     19 damage.
     20         1937. The Class members seek punitive damages against Defendants because
     21 their conduct was egregious. Defendants’ egregious conduct warrants punitive
     22 damages.
     23         1938. Further, Defendants knowingly committed the conduct described
     24 above, and thus, under N.D. CENT. CODE §51-15-09, Defendants are liable to the
     25 members of the Class for treble damages in amounts to be proven at trial, as well as
     26 attorneys’ fees, costs, and disbursements.           The members of the Class also seek
     27 declaratory relief, punitive damages, an order enjoining Defendants’ unfair, unlawful,
     28
                                                   - 406 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 412 of 579 Page ID #:412




      1 and/or deceptive practices, and reasonable attorneys’ fees and costs, as well as other
      2 proper and just relief under the North Dakota CFA.
      3                           NORTH DAKOTA COUNT II
      4                   BREACH OF IMPLIED WARRANTIES
             (N.D. CENT. CODE §§41-02-31, 41-02-32, 41-02.1-03, AND 41-02.1-21)
      5                      AGAINST ALL DEFENDANTS
      6        1939. Plaintiffs bring this claim on behalf of all members of the Class, or
      7 alternatively the members of the Class that reside and/or purchased or leased their
      8 Class Vehicles in North Dakota, against all Defendants.
      9        1940. Defendants are and were at all relevant times “merchants” with respect to
     10 the Class Vehicles and/or defective ACUs under N.D. CENT. CODE §41-02-04(3), and
     11 “sellers” of the Class Vehicles and/or defective ACUs under §41-02-03(1)(d).
     12        1941. With respect to leases, Vehicle Manufacturer Defendants are and were at
     13 all relevant times “lessors” of motor vehicles under N.D. CENT. CODE §41-02.1-
     14 03(1)(p).
     15        1942. Class Vehicles and/or defective ACUs installed in them were at all
     16 relevant times “goods” within the meaning of N.D. CENT. CODE §§41-02-05(2) and
     17 41-02.1-03(1)(h).5.
     18        1943. A warranty that the Class Vehicles and/or defective ACUs installed in
     19 them were in merchantable condition and fit for the ordinary purpose for which
     20 vehicles are used is implied by law pursuant to N.D. CENT. CODE §§41-02-31 and
     21 41-02.1-21.
     22        1944. In addition, a warranty that the Class Vehicles and/or the defective
     23 ACUs installed in them were fit for their particular purpose is implied by law
     24 pursuant to N.D. CENT. CODE §41-02-32. Defendants knew at the time of sale of the
     25 Class Vehicles and/or the defective ACUs installed in them, that the Class intended
     26 to use the vehicles in a manner requiring a particular standard of performance and
     27
     28
                                                - 407 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 413 of 579 Page ID #:413




      1 durability, and that the Class was relying on Defendants’ skill and judgment to
      2 furnish suitable products for this particular purpose.
      3        1945. The Class Vehicles and/or the defective ACUs installed in them, when
      4 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      5 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
      6 a result of their inherent defects, as detailed above. Specifically, they are inherently
      7 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
      8 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
      9 and reduces their value.
     10        1946. Defendants were provided notice of these issues by the numerous
     11 consumer complaints against them regarding the ACU Defect, by numerous
     12 individual letters and communications sent by Plaintiffs and others within a
     13 reasonable amount of time after the allegations of the ACU Defect became public,
     14 and by internal and NHTSA investigations, inter alia.
     15        1947. As a direct and proximate result of Defendants’ breach of the implied
     16 warranty of merchantability, the Class members have been damaged in an amount to
     17 be proven at trial.
     18                            NORTH DAKOTA COUNT III
     19                   BREACH OF EXPRESS WARRANTY
                 (N.D. CENT. CODE §§41-02-30, 41-02.1-03, AND 41-02.1-19)
     20         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     21        1948. Plaintiffs bring this claim on behalf of all members of the Class, or
     22 alternatively the members of the Class that reside and/or purchased or leased their
     23 Class Vehicles in North Dakota, against the Vehicle Manufacturer Defendants.
     24        1949. Vehicle Manufacturer Defendants are and were at all relevant times
     25 “merchants” with respect to the Class Vehicles and/or the defective airbag systems
     26 installed in them under N.D. CENT. CODE §41-02.04(3), and “sellers” of the Class
     27 Vehicles and/or defective ACUs installed in them under §41-02-03(1)(d).
     28
                                                 - 408 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 414 of 579 Page ID #:414




      1         1950. With respect to leases, Vehicle Manufacturer Defendants are and were
      2 at all relevant times “lessors” of motor vehicles under N.D. CENT. CODE §41-02.1-
      3 03(1)(p).
      4         1951. The Class Vehicles and/or defective ACUs installed in them are and
      5 were at all relevant times “goods” within the meaning of N.D. CENT. CODE §41-02-
      6 05(2) and 41-02.1-03(1)(h).
      7         1952. In connection with the purchase of all Class Vehicles, Vehicle
      8 Manufacturer Defendants provided express warranties. Kia provides a limited basic
      9 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     10 repairs to vehicles that fail to function properly during normal use. Honda provides
     11 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     12 whichever occurs first, and covers any repair or replacement of any part that is
     13 defective in material or workmanship under normal use. Toyota provides a New
     14 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     15 occurs first, and covers repairs and adjustments needed to correct defects in materials
     16 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     17 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     18 the repair of any item on a vehicle that is defective in material, workmanship, or
     19 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     20 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     21 replacement of any component manufactured or originally installed by Hyundai that
     22 is defective in material or factory workmanship, under normal use and maintenance.
     23 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     24 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     25 repair or replacement of any component manufactured or originally installed by
     26 Mitsubishi that is defective in material or factory workmanship, under normal use
     27 and maintenance.
     28
                                                - 409 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 415 of 579 Page ID #:415




      1         1953. In addition, Vehicle Manufacturer Defendants’ various oral and written
      2 representations regarding the Class Vehicles’ durability, safety, and performance
      3 constituted express warranties to the Class.
      4         1954. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      5 bargain that was reached when the members of the Class purchased or leased their
      6 Class Vehicles.
      7         1955. The ACU Defect in the defective airbag systems existed in the Class
      8 Vehicles at the time of sale or lease and within the warranty periods but the members
      9 of the Class had no knowledge of the existence of the defect, which was known and
     10 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
     11 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     12 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     13 in order to wrongfully transfer the costs of repair or replacement of the defective
     14 airbag systems to the members of the Class.
     15         1956. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     16 and owners and lessees of these vehicles have lost confidence in the ability of Class
     17 Vehicles to perform the function of safe reliable transportation.
     18         1957. The members of the Class could not have reasonably discovered the
     19 ACU Defect.
     20         1958. The Vehicle Manufacturer Defendants breached their express
     21 warranties promising to repair and correct a manufacturing defect or defects in
     22 materials or workmanship of any parts they supplied.
     23         1959. The Vehicle Manufacturer Defendants further breached their express
     24 warranties by selling Class Vehicles that were defective with respect to materials,
     25 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     26 the defective airbag systems contained the ACU Defect and had an associated safety
     27 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     28
                                                - 410 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 416 of 579 Page ID #:416




      1 purposes for which passenger vehicles are used because of materials, workmanship,
      2 and manufacture defects preventing airbags and seatbelt pretensioners from
      3 performing as warranted.
      4        1960. Specifically, on information and belief, Vehicle Manufacturer
      5 Defendants breached their express warranties (including the implied covenant of
      6 good faith and fair dealing) by: (a) knowingly providing the Class with Class
      7 Vehicles containing defects in material that were never disclosed to the Class; (b)
      8 failing to repair or replace the defective Class Vehicles at no cost within the warranty
      9 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     10 and (d) supplying products and materials that failed to conform to the representations
     11 made by Vehicle Manufacturer Defendants.
     12        1961. The Class has given Vehicle Manufacturer Defendants a reasonable
     13 opportunity to cure their breach of express warranty or, alternatively, were not
     14 required to do so because such an opportunity would be unnecessary and futile given
     15 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     16 neither cure the defect in the Class Vehicles nor resolve the incidental and
     17 consequential damages flowing therefrom.
     18        1962. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     19 essential purpose and the recovery of the members of the Class is not limited to the
     20 warranties’ remedies.
     21        1963. The Vehicle Manufacturer Defendants were provided notice of the ACU
     22 Defect in the defective airbag systems by numerous consumer complaints made to
     23 their authorized dealers nationwide, complaints to NHTSA, and through their own
     24 testing. Affording Vehicle Manufacturer Defendants a reasonable opportunity to
     25 cure their breach of written warranties would be unnecessary and futile here because
     26 the Vehicle Manufacturer Defendants have known of and concealed the ACU Defect
     27 and, on information and belief, have refused to repair or replace the defective airbag
     28
                                                 - 411 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 417 of 579 Page ID #:417




      1 systems in the Class Vehicles free of charge within or outside of the warranty periods
      2 despite the defect’s existence at the time of sale or lease of the Class Vehicles, and
      3 within the applicable warranty periods.
      4        1964. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
      5 limit recovery to the terms of the express warranties is unconscionable and
      6 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
      7 limitations are unenforceable because they knowingly sold or leased a defective
      8 product without informing consumers about the defect. The time limits contained in
      9 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     10 and inadequate to protect the members of the Class. Among other things, the
     11 members of the Class did not determine these time limitations, the terms of which
     12 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     13 bargaining power existed between the Vehicle Manufacturer Defendants and the
     14 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     15 have known that the Class Vehicles were defective at the time of sale or lease and
     16 that the defective airbag systems would fail to deploy during an accident.
     17        1965. Further, the limited warranties promising to repair and/or correct a
     18 manufacturing defect fail in their essential purpose because the contractual remedies
     19 are insufficient to make the members of the Class whole because, on information and
     20 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     21 adequately provide the promised remedies within a reasonable time.
     22        1966. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     23 were inherently defective and did not conform to their warranties and the members
     24 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     25 fraudulent pretenses.
     26
     27
     28
                                                - 412 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 418 of 579 Page ID #:418




      1        1967. The members of the Class have been excused from performance of any
      2 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
      3 described herein.
      4        1968. As a direct and proximate result of Vehicle Manufacturer Defendants’
      5 breach of express warranties, the members of the Class have been damaged in an
      6 amount to be determined at trial.
      7        1969. Accordingly, the Class asserts as additional and/or alternative remedies,
      8 the revocation of acceptance of the goods and the return to the members of the Class
      9 of the purchase price of all Class Vehicles currently owned or leased, and for such
     10 other incidental and consequential damages as allowed.
     11                     36.    Ohio
     12                                     OHIO COUNT I
     13         VIOLATION OF THE CONSUMER SALES PRACTICES ACT
                      (OHIO REV. CODE ANN. §1345.01, ET SEQ.)
     14                    AGAINST ALL DEFENDANTS
     15        1970. Plaintiffs bring this claim on behalf of all members of the Class, or
     16 alternatively the members of the Class that reside and/or purchased or leased their
     17 Class Vehicles in Ohio, against all Defendants.
     18        1971. The Class members are “consumers” as defined by the Ohio Consumer
     19 Sales Practices Act, OHIO REV. CODE ANN. §1345.01 (“Ohio CSPA”). Defendants are
     20 “suppliers” as defined by the Ohio CSPA. The Class members’ purchases or leases
     21 of the Class Vehicles and/or defective ACUs installed in them were “consumer
     22 transactions” as defined by the Ohio CSPA.
     23        1972. By willfully failing to disclose and actively concealing the Class
     24 Vehicles and/or defective ACUs installed in them, Defendants engaged in deceptive
     25 business practices prohibited by the Ohio CSPA, including (a) representing that
     26 the Class Vehicles and/or defective ACUs installed in them have characteristics,
     27 uses, benefits, and qualities which they do not have; (b) representing that the Class
     28
                                               - 413 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 419 of 579 Page ID #:419




      1 Vehicles and/or defective ACUs are of a particular standard, quality, and grade when
      2 they are not; (c) advertising the Class Vehicles and/or defective ACUs with the intent
      3 not to sell them as advertised; and (d) engaging in acts or practices which are otherwise
      4 unfair, misleading, false, or deceptive to the consumer.
      5         1973. In the course of Defendants’ business, Defendants failed to disclose and
      6 actively concealed the dangers and risks posed by the Class Vehicles and/or defective
      7 ACUs installed in them as described herein, and otherwise engaged in activities with
      8 a tendency or capacity to deceive. Accordingly, Defendants engaged in unfair
      9 methods of competition, unconscionable acts or practices, and unfair or deceptive
     10 acts or practices, including representing that the Class Vehicles and/or the defective
     11 airbag systems installed in them have characteristics, uses, benefits, and qualities
     12 which they do not have; representing that Class Vehicles and/or defective ACUs
     13 installed in them are of a particular standard and quality when they are not; failing to
     14 reveal a material fact, the omission of which tends to mislead or deceive the
     15 consumer, and which fact could not reasonably be known by the consumer; making
     16 a representation of fact or statement of fact material to the transaction such that a
     17 person reasonably believes the represented or suggested state of affairs to be other
     18 than it actually is; and failing to reveal facts that are material to the transaction in
     19 light of representations of fact made in a positive manner.
     20         1974. Defendants have known of the ACU Defect in their defective airbag
     21 systems and failed to disclose and actively concealed the dangers and risks posed by
     22 the Class Vehicles and/or the defective airbag systems installed in them.
     23         1975. By failing to disclose and by actively concealing the ACU Defect in the
     24 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     25 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     26 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     27 practices in violation of the Ohio CSPA. Defendants deliberately withheld the
     28
                                                 - 414 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 420 of 579 Page ID #:420




      1 information about the propensity of the defective airbag systems to fail to deploy
      2 during an accident, in order to ensure that consumers would purchase the Class
      3 Vehicles.
      4         1976. In the course of Defendants’ business, they willfully failed to disclose
      5 and actively concealed the dangerous risks posed by the many safety issues and
      6 serious defect discussed above. Defendants compounded the deception by repeatedly
      7 asserting that the Class Vehicles and/or the defective airbag systems installed in them
      8 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
      9 that value safety.
     10         1977. Defendants’ unfair or deceptive acts or practices, including these
     11 concealments, omissions, and suppressions of material facts, had a tendency or
     12 capacity to mislead, tended to create a false impression in consumers, were likely to
     13 and did in fact deceive reasonable consumers, including the members of the Class,
     14 about the true safety and reliability of Class Vehicles and/or the defective airbag
     15 systems installed in them, the quality of Defendants’ brands, and the true value of the
     16 Class Vehicles.
     17         1978. Defendants intentionally and knowingly misrepresented material facts
     18 regarding the Class Vehicles and/or the defective airbag systems installed in them
     19 with an intent to mislead the members of the Class.
     20         1979. Defendants knew or should have known that their conduct violated the
     21 Ohio CSPA.
     22         1980. As alleged above, Defendants made material statements about the safety
     23 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     24 them that were either false or misleading.
     25         1981. To protect their profits and to avoid remediation costs and a public
     26 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     27 Vehicles and/or the defective airbag systems installed in them and their tragic
     28
                                                - 415 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 421 of 579 Page ID #:421




      1 consequences, and allowed unsuspecting new and used car purchasers to continue to
      2 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
      3 vehicles.
      4         1982. Defendants owed the members of the Class a duty to disclose the true
      5 safety and reliability of the Class Vehicles and/or the defective airbag systems
      6 installed in them because Defendants:
      7               (a)   possessed exclusive knowledge of the dangers and risks posed
      8                     by the foregoing;
      9               (b)   intentionally concealed the foregoing from the Class; and/or
     10               (c)   made incomplete representations about the safety and reliability
     11                     of the foregoing generally, while purposefully withholding
     12                     material facts from the Class that contradicted these
     13                     representations.
     14         1983. Because Defendants fraudulently concealed the ACU Defect in Class
     15 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     16 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     17 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     18 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     19 significantly less than they otherwise would be.
     20         1984. Defendants’ failure to disclose and active concealment of the dangers
     21 and risks posed by the defective airbag systems in Class Vehicles were material to
     22 the members of the Class. A vehicle made by a reputable manufacturer of safe
     23 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     24 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     25 them.
     26         1985. Defendants’ actions as set forth above occurred in the conduct of trade
     27 or commerce.
     28
                                                - 416 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 422 of 579 Page ID #:422




      1        1986. The Ohio Attorney General has made available for public inspection
      2 prior state court decisions which have held that the acts and omissions of Defendants
      3 in this Complaint, including, but not limited to, the failure to honor implied
      4 warranties, the making and distribution of false, deceptive, and/or misleading
      5 representations, and the concealment and/or non-disclosure of a dangerous defect,
      6 constitute deceptive sales practices in violation of the Ohio CSPA. These cases
      7 include, but are not limited to, the following:
      8                      (i)     Mason v. Mercedes Benz USA, LLC (OPIF
                                     #10002382);
      9
                             (ii)    State ex rel. Betty D. Montgomery v. Volkswagen
     10                              Motor Co. (OPIF #10002123);
     11                      (iii)   State ex rel. Betty D. Montgomery v.
                                     Bridgestone/Firestone, Inc. (OPIF #10002025);
     12
                             (iv)    Bellinger v. Hewlett-Packard Co., No. 20744, 2002
     13                              Ohio App. LEXIS 1573 (Ohio Ct. App. Apr. 10,
                                     2002) (OPIF #10002077);
     14
                             (v)     Borror v. MarineMax of Ohio, No. OT-06-010,
     15                              2007 Ohio App. LEXIS 525 (Ohio Ct. App. Feb. 9,
                                     2007) (OPIF #10002388);
     16
                             (vi)    State ex rel. Jim Petro v. Craftmatic Organization,
     17                              Inc. (OPIF #10002347);
     18                      (vii) Mark J. Craw Volkswagen, et al. v. Joseph Airport
                                   Toyota, Inc. (OPIF #10001586);
     19
                             (viii) State ex rel. William J. Brown v. Harold Lyons, et
     20                             al. (OPIF #10000304);
     21                      (ix)    Brinkman v. Mazda Motor of America, Inc. (OPIF
                                     #10001427);
     22
                             (x)     Khouri v. Don Lewis (OPIF #100001995);
     23
                             (xi)    Mosley v. Performance Mitsubishi aka Automanage
     24                              (OPIF #10001326);
     25                      (xii) Walls v. Harry Williams dba Butch’s Auto Sales
                                   (OPIF #10001524); and
     26
                             (xiii) Brown v. Spears (OPIF #10000403).
     27
     28
                                                 - 417 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 423 of 579 Page ID #:423




      1        1987. The members of the Class suffered ascertainable loss caused by
      2 Defendants’ misrepresentations and their failure to disclose material information.
      3 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
      4 defective airbag systems installed in them, and Defendants’ complete disregard for
      5 safety, the members of the Class either would have paid less for their vehicles or
      6 would not have purchased or leased them at all. The members of the Class had no
      7 way of discerning that Defendants’ representations were false and misleading, or
      8 otherwise learning the facts that Defendants had concealed or failed to disclose.
      9        1988. The members of the Class did not receive the benefit of their bargain as
     10 a result of Defendants’ misconduct.
     11        1989. Defendants’ violations present a continuing risk to the members of the
     12 Class, as well as to the general public. Defendants’ unlawful acts and practices
     13 complained of herein affect the public interest.
     14        1990. The repairs instituted by Defendants, if any, have not been adequate.
     15        1991. As a direct and proximate result of Defendant’s violations of the Ohio
     16 CSPA, the Class members have suffered injury-in-fact and/or actual damage.
     17        1992. The members of the Class seek monetary relief against Defendants for
     18 actual damages, in addition to treble damages.
     19        1993. The members of the Class also seek declaratory relief, punitive
     20 damages, an order enjoining Defendants’ unfair, unlawful, and/or deceptive practices,
     21 and reasonable attorneys’ fees and costs pursuant to OHIO REV. CODE ANN. §1345.09,
     22 as well as other proper and just relief under the Ohio CSPA.
     23
     24
     25
     26
     27
     28
                                                - 418 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 424 of 579 Page ID #:424




      1                                  OHIO COUNT II
      2                  BREACH OF IMPLIED WARRANTIES
                  (OHIO REV. CODE ANN. §§1302.27, 1310.01, AND 1310.19)
      3                      AGAINST ALL DEFENDANTS
      4        1994. Plaintiffs bring this claim on behalf of all members of the Class, or
      5 alternatively the members of the Class that reside and/or purchased or leased their
      6 Class Vehicles in Ohio, against all Defendants.
      7        1995. Defendants are and were at all relevant times “merchants” with respect to
      8 the Class Vehicles and/or defective ACUs under OHIO REV. CODE ANN.
      9 §1302.1(A)(5) and “sellers” of the Class Vehicles and/or defective ACUs under
     10 §1302.1(A)(4).
     11        1996. With respect to leases, Vehicle Manufacturer Defendants are and were at
     12 all relevant times “lessors” of motor vehicles under OHIO REV. CODE ANN.
     13 §1310.01(A)(20).
     14        1997. Class Vehicles and/or defective ACUs installed in them are and were at
     15 all relevant times “goods” within the meaning of OHIO REV. CODE ANN.
     16 §§1302.1(A)(8) and 1310.01(A)(8).
     17        1998. A warranty that the Class Vehicles and/or defective ACUs installed in
     18 them were in merchantable condition and fit for the ordinary purpose for which
     19 vehicles are used is implied by law pursuant to OHIO REV. CODE ANN. §§1302.27
     20 and 1310.19.
     21        1999. The Class Vehicles and/or the defective ACUs installed in them, when
     22 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     23 condition and are not fit for the ordinary purpose for which cars and ACUs are used.
     24 Specifically, they are inherently defective and dangerous in that the defective ACUs
     25 fail to deploy airbags and seatbelt pretensioners during an accident. This ACU Defect
     26 renders the Class Vehicles unsafe and reduces their value.
     27
     28
                                               - 419 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 425 of 579 Page ID #:425




      1         2000. Defendants were provided notice of these issues by the numerous
      2 consumer complaints against them regarding the ACU Defect, by numerous
      3 individual letters and communications sent by Plaintiffs and others within a
      4 reasonable amount of time after the allegations of the ACU Defect became public,
      5 and by internal and NHTSA investigations, inter alia.
      6         2001. As a direct and proximate result of Defendants’ breach of the implied
      7 warranty of merchantability, the Class members have been damaged in an amount to
      8 be proven at trial.
      9                                   OHIO COUNT III
     10                  BREACH OF EXPRESS WARRANTY
                    (OHIO REV. CODE ANN. §§1302.26 AND 1310.01)
     11         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     12         2002. Plaintiffs bring this claim on behalf of all members of the Class, or
     13 alternatively the members of the Class that reside and/or purchased or leased their
     14 Class Vehicles in Ohio, against the Vehicle Manufacturer Defendants.
     15         2003. Vehicle Manufacturer Defendants are and were at all relevant times
     16 “merchants” with respect to the Class Vehicles and/or defective ACUs under OHIO
     17 REV. CODE ANN. §§1302.1(A)(5) and 1310.01(A)(20), and “sellers” of the Class
     18 Vehicles and/or defective ACUs under §1302.1(A)(4).
     19         2004. With respect to leases, Vehicle Manufacturer Defendants are and were
     20 at all relevant times “lessors” of motor vehicles under OHIO REV. CODE ANN.
     21 §1310.01(A)(20).
     22         2005. The Class Vehicles and/or defective ACUs installed in them are and
     23 were at all relevant times “goods” within the meaning of OHIO REV. CODE ANN.
     24 §§1302.1(A)(8) and 1310.01(A)(8).
     25         2006. In connection with the purchase of all Class Vehicles, Vehicle
     26 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     27 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     28
                                                - 420 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 426 of 579 Page ID #:426




      1 repairs to vehicles that fail to function properly during normal use. Honda provides
      2 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
      3 whichever occurs first, and covers any repair or replacement of any part that is
      4 defective in material or workmanship under normal use. Toyota provides a New
      5 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
      6 occurs first, and covers repairs and adjustments needed to correct defects in materials
      7 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
      8 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      9 the repair of any item on a vehicle that is defective in material, workmanship, or
     10 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     11 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     12 replacement of any component manufactured or originally installed by Hyundai that
     13 is defective in material or factory workmanship, under normal use and maintenance.
     14 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     15 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     16 repair or replacement of any component manufactured or originally installed by
     17 Mitsubishi that is defective in material or factory workmanship, under normal use
     18 and maintenance.
     19        2007. In addition, Vehicle Manufacturer Defendants’ various oral and written
     20 representations regarding the Class Vehicles’ durability, safety, and performance
     21 constituted express warranties to the Class.
     22        2008. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     23 bargain that was reached when the members of the Class purchased or leased their
     24 Class Vehicles.
     25        2009. The ACU Defect in the defective airbag systems existed in the Class
     26 Vehicles at the time of sale or lease and within the warranty periods but the members
     27 of the Class had no knowledge of the existence of the defect, which was known and
     28
                                                - 421 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 427 of 579 Page ID #:427




      1 concealed by the Vehicle Manufacturer Defendants.              Despite the applicable
      2 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
      3 Class that the Class Vehicles contained the ACU Defect during the warranty periods
      4 in order to wrongfully transfer the costs of repair or replacement of the defective
      5 airbag systems to the members of the Class.
      6         2010. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      7 and owners and lessees of these vehicles have lost confidence in the ability of Class
      8 Vehicles to perform the function of safe reliable transportation.
      9         2011. The members of the Class could not have reasonably discovered the
     10 ACU Defect.
     11         2012. The Vehicle Manufacturer Defendants breached their express
     12 warranties promising to repair and correct a manufacturing defect or defects in
     13 materials or workmanship of any parts they supplied.
     14         2013. The Vehicle Manufacturer Defendants further breached their express
     15 warranties by selling Class Vehicles that were defective with respect to materials,
     16 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     17 the defective airbag systems contained the ACU Defect and had an associated safety
     18 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     19 purposes for which passenger vehicles are used because of materials, workmanship,
     20 and manufacture defects preventing airbags and seatbelt pretensioners from
     21 performing as warranted.
     22         2014. Specifically, on information and belief, Vehicle Manufacturer
     23 Defendants breached their express warranties (including the implied covenant of
     24 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     25 Vehicles containing defects in material that were never disclosed to the Class; (b)
     26 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     27 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     28
                                                 - 422 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 428 of 579 Page ID #:428




      1 and (d) supplying products and materials that failed to conform to the representations
      2 made by Vehicle Manufacturer Defendants.
      3        2015. The Class has given Vehicle Manufacturer Defendants a reasonable
      4 opportunity to cure their breach of express warranty or, alternatively, were not
      5 required to do so because such an opportunity would be unnecessary and futile given
      6 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
      7 neither cure the defect in the Class Vehicles nor resolve the incidental and
      8 consequential damages flowing therefrom.
      9        2016. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     10 essential purpose and the recovery of the members of the Class is not limited to the
     11 warranties’ remedies.
     12        2017. The Vehicle Manufacturer Defendants were provided notice of the ACU
     13 Defect in the defective airbag systems by numerous consumer complaints made to
     14 their authorized dealers nationwide, complaints to NHTSA, and through their own
     15 testing. Affording Vehicle Manufacturer Defendants a reasonable opportunity to
     16 cure their breach of written warranties would be unnecessary and futile here because
     17 the Vehicle Manufacturer Defendants have known of and concealed the ACU Defect
     18 and, on information and belief, have refused to repair or replace the defective airbag
     19 systems in the Class Vehicles free of charge within or outside of the warranty periods
     20 despite the defect’s existence at the time of sale or lease of the Class Vehicles, and
     21 within the applicable warranty periods.
     22        2018. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     23 limit recovery to the terms of the express warranties is unconscionable and
     24 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     25 limitations are unenforceable because they knowingly sold or leased a defective
     26 product without informing consumers about the defect. The time limits contained in
     27 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     28
                                                - 423 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 429 of 579 Page ID #:429




      1 and inadequate to protect the members of the Class. Among other things, the
      2 members of the Class did not determine these time limitations, the terms of which
      3 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
      4 bargaining power existed between the Vehicle Manufacturer Defendants and the
      5 members of the Class, and the Vehicle Manufacturer Defendants knew or should
      6 have known that the Class Vehicles were defective at the time of sale or lease and
      7 that the defective airbag systems would fail to deploy during an accident.
      8        2019. Further, the limited warranties promising to repair and/or correct a
      9 manufacturing defect fail in their essential purpose because the contractual remedies
     10 are insufficient to make the members of the Class whole because, on information and
     11 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     12 adequately provide the promised remedies within a reasonable time.
     13        2020. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     14 were inherently defective and did not conform to their warranties and the members
     15 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     16 fraudulent pretenses.
     17        2021. The members of the Class have been excused from performance of any
     18 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     19 described herein.
     20        2022. As a direct and proximate result of Vehicle Manufacturer Defendants’
     21 breach of express warranties, the members of the Class have been damaged in an
     22 amount to be determined at trial.
     23        2023. Accordingly, the Class asserts as additional and/or alternative remedies,
     24 the revocation of acceptance of the goods and the return to the members of the Class
     25 of the purchase price of all Class Vehicles currently owned or leased, and for such
     26 other incidental and consequential damages as allowed.
     27
     28
                                               - 424 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 430 of 579 Page ID #:430




      1                37.    Oklahoma
      2                                OKLAHOMA COUNT I
      3     VIOLATION OF THE OKLAHOMA CONSUMER PROTECTION ACT
                        (OKLA. STAT. TIT. 15 §751, ET SEQ.)
      4                    AGAINST ALL DEFENDANTS
      5         2024. Plaintiff Charles Williams (for the purposes of this section, “Plaintiff”)
      6 brings this claim on behalf of himself and all members of the Class, or alternatively
      7 the members of the Class that reside and/or purchased or leased their Class Vehicles
      8 in Oklahoma, against all Defendants.
      9         2025. Plaintiff and the Members of the Class are “persons” under the
     10 Oklahoma Consumer Protection Act (“Oklahoma CPA”), OKLA. STAT. tit. 15, §752.
     11         2026. Defendants are “persons,” “corporations,” or “associations” within the
     12 meaning of OKLA. STAT. tit. 15, §15-751(1).
     13         2027. The sale of the Class Vehicles, and/or defective ACUs installed in
     14 such vehicles, to Plaintiff and the Class members was a “consumer transaction”
     15 within the meaning of OKLA. STAT. tit. 15, §752, and Defendants’ actions as set
     16 forth herein occurred in the conduct of trade or commerce.
     17         2028. The Oklahoma CPA declares unlawful, inter alia, the following acts or
     18 practices when committed in the course of business: “mak[ing] a false or misleading
     19 representation, knowingly or with reason to know, as to the characteristics… uses, [or]
     20 benefits, of the subject of a consumer transaction,” or making a false representation,
     21 “knowingly or with reason to know, that the subject of a consumer transaction is of a
     22 particular standard, style or model, if it is of another or “[a]dvertis[ing], knowingly or
     23 with reason to know, the subject of a consumer transaction with intent not to sell it as
     24 advertised”; and otherwise committing “an unfair or deceptive trade practice.” See
     25 OKLA. STAT. tit. 15, §753.
     26         2029. In the course of Defendants’ business, Defendants violated the
     27 Oklahoma CPA by failing to disclose and actively concealing the dangers and risks
     28
                                                  - 425 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 431 of 579 Page ID #:431




      1 posed by the Class Vehicles and/or the defective airbag systems installed in them, as
      2 described above.     Specifically, in marketing, offering for sale, and selling the
      3 defective Class Vehicles and/or the defective airbag systems installed in them,
      4 Defendants engaged in one or more of the following unfair or deceptive acts or
      5 practices which are proscribed by the Oklahoma CPA, including: representing that
      6 the Class Vehicles and/or the defective airbag systems installed in them have
      7 characteristics or benefits that they do not have; representing that they are of a
      8 particular standard and quality when they are not; and/or advertising them with the
      9 intent not to sell them as advertised.
     10         2030. Defendants have known of the ACU Defect in their defective airbag
     11 systems and failed to disclose and actively concealed the dangers and risks posed by
     12 the Class Vehicles and/or the defective airbag systems installed in them.
     13         2031. By failing to disclose and by actively concealing the ACU Defect in the
     14 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     15 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     16 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     17 practices in violation of the Oklahoma CPA. Defendants deliberately withheld the
     18 information about the propensity of the defective airbag systems to fail to deploy
     19 during an accident, in order to ensure that consumers would purchase the Class
     20 Vehicles.
     21         2032. In the course of Defendants’ business, they willfully failed to disclose
     22 and actively concealed the dangerous risks posed by the many safety issues and
     23 serious defect discussed above. Defendants compounded the deception by repeatedly
     24 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     25 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     26 that value safety.
     27
     28
                                                 - 426 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 432 of 579 Page ID #:432




      1        2033. Defendants’ unfair or deceptive acts or practices, including these
      2 concealments, omissions, and suppressions of material facts, had a tendency or
      3 capacity to mislead, tended to create a false impression in consumers, were likely to
      4 and did in fact deceive reasonable consumers, including Plaintiff and the members of
      5 the Class, about the true safety and reliability of Class Vehicles and/or the defective
      6 airbag systems installed in them, the quality of Defendants’ brands, and the true value
      7 of the Class Vehicles.
      8        2034. Defendants intentionally and knowingly misrepresented material facts
      9 regarding the Class Vehicles and/or the defective airbag systems installed in them
     10 with an intent to mislead Plaintiff and the members of the Class.
     11        2035. Defendants knew or should have known that their conduct violated the
     12 Oklahoma CPA.
     13        2036. As alleged above, Defendants made material statements about the safety
     14 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     15 them that were either false or misleading.
     16        2037. To protect their profits and to avoid remediation costs and a public
     17 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     18 Vehicles and/or the defective airbag systems installed in them and their tragic
     19 consequences, and allowed unsuspecting new and used car purchasers to continue to
     20 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     21 vehicles.
     22        2038. Defendants owed Plaintiff and the members of the Class a duty to
     23 disclose the true safety and reliability of the Class Vehicles and/or the defective
     24 airbag systems installed in them because Defendants:
     25               (a)    possessed exclusive knowledge of the dangers and risks posed
     26                      by the foregoing;
     27
     28
                                                 - 427 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 433 of 579 Page ID #:433




      1                (b)   intentionally concealed the foregoing from the Plaintiff and the
      2                      Class; and/or
      3                (c)   made incomplete representations about the safety and reliability
      4                      of the foregoing generally, while purposefully withholding
      5                      material facts from the Plaintiff and the Class that contradicted
      6                      these representations.
      7        2039. Because Defendants fraudulently concealed the ACU Defect in Class
      8 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
      9 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     10 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     11 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     12 significantly less than they otherwise would be.
     13        2040. Defendants’ failure to disclose and active concealment of the dangers
     14 and risks posed by the defective airbag systems in Class Vehicles were material to
     15 Plaintiff and the members of the Class. A vehicle made by a reputable manufacturer
     16 of safe vehicles is worth more than an otherwise comparable vehicle made by a
     17 disreputable manufacturer of unsafe vehicles that conceals defects rather than
     18 promptly remedies them.
     19        2041. Plaintiff and the members of the Class suffered ascertainable loss caused
     20 by Defendants’ misrepresentations and their failure to disclose material information.
     21 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     22 defective airbag systems installed in them, and Defendants’ complete disregard for
     23 safety, Plaintiff and the members of the Class either would have paid less for their
     24 vehicles or would not have purchased or leased them at all. Plaintiff and the members
     25 of the Class had no way of discerning that Defendants’ representations were false and
     26 misleading, or otherwise learning the facts that Defendants had concealed or failed
     27 to disclose.
     28
                                                - 428 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 434 of 579 Page ID #:434




      1        2042. Plaintiff and the members of the Class did not receive the benefit of their
      2 bargain as a result of Defendants’ misconduct.
      3        2043. As a direct and proximate result of Defendant’s violations of the
      4 Oklahoma CPA, Plaintiff and the Class members have suffered injury-in-fact and/or
      5 actual damage.
      6        2044. Pursuant to OKLA. STAT. tit. 15, §761.1, Plaintiff and the members of
      7 the Class seek an order awarding damages, treble damages, and any other just and
      8 proper relief available under the Oklahoma CPA.
      9                              OKLAHOMA COUNT II
     10                 BREACH OF IMPLIED WARRANTIES
              (OKLA. STAT. ANN. TIT. 12A §§2-314, 2-315, 2A-103, AND 2A-212)
     11                     AGAINST ALL DEFENDANTS
     12        2045. Plaintiff Charles Williams (for the purposes of this section, “Plaintiff”)
     13 brings this claim on behalf of himself and all members of the Class, or alternatively
     14 the members of the Class that reside and/or purchased or leased their Class Vehicles
     15 in Oklahoma, against all Defendants.
     16        2046. Defendants are and were at all relevant times “merchants” with respect to
     17 the Class Vehicles and/or defective ACUs installed in them under OKLA. STAT. ANN. tit.
     18 12A, §§2-104(1) and 2-1103(3), and “sellers” of the Class Vehicles and/or defective
     19 ACUs under 12A, §2-103(1)(d).
     20        2047. With respect to leases, Vehicle Manufacturer Defendants are and were at
     21 all relevant times “lessors” of motor vehicles under OKLA. STAT. ANN. tit. 12A, §2A-
     22 103(1)(p).
     23        2048. Class Vehicles and/or defective ACUs installed in them are and were at
     24 all relevant times “goods” within the meaning of OKLA. STAT. ANN. tit. 12A, §§2-
     25 105(1) and 2A-103(1)(h).
     26
     27
     28
                                                - 429 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 435 of 579 Page ID #:435




      1         2049. A warranty that the Class Vehicles and/or defective ACUs installed in
      2 them were in merchantable condition and fit for their ordinary purpose is implied by
      3 law pursuant to OKLA. STAT. ANN. tit. 12A, §2-314 and 2A-212.
      4         2050. In addition, a warranty that the Class Vehicles and/or the defective
      5 ACUs installed in them were fit for their particular purpose is implied by law
      6 pursuant to OKLA. STAT. ANN. tit. 12A, §2-315. Defendants knew at the time of sale
      7 of the Class Vehicles and/or the defective ACUs installed in them, that Plaintiff and
      8 the members of the Class intended to use the vehicles in a manner requiring a
      9 particular standard of performance and durability, and that Plaintiff and the Class
     10 were relying on Defendants’ skill and judgment to furnish suitable products for this
     11 particular purpose.
     12         2051. The Class Vehicles and/or the defective ACUs installed in them, when
     13 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     14 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     15 a result of their inherent defects, as detailed above. Specifically, they are inherently
     16 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     17 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     18 and reduces their value.
     19         2052. Defendants were provided notice of these issues by the numerous
     20 consumer complaints against them regarding the ACU Defect, by numerous
     21 individual letters and communications sent by Plaintiffs and others within a
     22 reasonable amount of time after the allegations of the ACU Defect became public,
     23 and by internal and NHTSA investigations, inter alia.
     24         2053. As a direct and proximate result of Defendants’ breach of the implied
     25 warranty of merchantability, Plaintiff and the Class members have been damaged in
     26 an amount to be proven at trial.
     27
     28
                                                 - 430 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 436 of 579 Page ID #:436




      1                              OKLAHOMA COUNT III
      2                   BREACH OF EXPRESS WARRANTY
                 (OKLA. STAT. ANN. TIT. 12A §2-313, 2A-103, AND 2A-210)
      3         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      4         2054. Plaintiff Charles Williams (for the purposes of this section, “Plaintiff”)
      5 brings this claim on behalf of himself and all members of the Class, or alternatively
      6 the members of the Class that reside and/or purchased or leased their Class Vehicles
      7 in Oklahoma, against the Vehicle Manufacturer Defendants.
      8         2055. Vehicle Manufacturer Defendants are and were at all relevant times
      9 “merchants” with respect to the Class Vehicles and/or defective ACUs installed in them
     10 under OKLA. STAT. ANN. tit. 12A, §§2-104(1) and 2-1103(3), and “sellers” of the
     11 Class Vehicles and/or defective ACUs installed in them under 12A, §2-103(1)(d).
     12         2056. With respect to leases, Vehicle Manufacturer Defendants are and were
     13 at all relevant times “lessors” of motor vehicles under OKLA. STAT. ANN. tit. 12A,
     14 §2A-103(1)(p).
     15         2057. The Class Vehicles and/or defective ACUs installed in them are and
     16 were at all relevant times “goods” within the meaning of OKLA. STAT. ANN. tit. 12A,
     17 §§2-105(1) and 2A-103(1)(h).
     18         2058. In connection with the purchase of all Class Vehicles, Vehicle
     19 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     20 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     21 repairs to vehicles that fail to function properly during normal use. Honda provides
     22 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     23 whichever occurs first, and covers any repair or replacement of any part that is
     24 defective in material or workmanship under normal use. Toyota provides a New
     25 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     26 occurs first, and covers repairs and adjustments needed to correct defects in materials
     27 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     28
                                                 - 431 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 437 of 579 Page ID #:437




      1 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      2 the repair of any item on a vehicle that is defective in material, workmanship, or
      3 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      4 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      5 replacement of any component manufactured or originally installed by Hyundai that
      6 is defective in material or factory workmanship, under normal use and maintenance.
      7 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      8 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      9 repair or replacement of any component manufactured or originally installed by
     10 Mitsubishi that is defective in material or factory workmanship, under normal use
     11 and maintenance.
     12          2059. In addition, Vehicle Manufacturer Defendants’ various oral and written
     13 representations regarding the Class Vehicles’ durability, safety, and performance
     14 constituted express warranties to Plaintiff and the members of the Class.
     15          2060. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     16 bargain that was reached when Plaintiff and the members of the Class purchased or
     17 leased their Class Vehicles.
     18          2061. The ACU Defect in the defective airbag systems existed in the Class
     19 Vehicles at the time of sale or lease and within the warranty periods but Plaintiff and
     20 the members of the Class had no knowledge of the existence of the defect, which was
     21 known and concealed by the Vehicle Manufacturer Defendants.               Despite the
     22 applicable warranties, the Vehicle Manufacturer Defendants failed to inform the
     23 Plaintiff and the members of the Class that the Class Vehicles contained the ACU
     24 Defect during the warranty periods in order to wrongfully transfer the costs of repair
     25 or replacement of the defective airbag systems to Plaintiff and the members of the
     26 Class.
     27
     28
                                                - 432 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 438 of 579 Page ID #:438




      1         2062. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      2 and owners and lessees of these vehicles have lost confidence in the ability of Class
      3 Vehicles to perform the function of safe reliable transportation.
      4         2063. Plaintiff and the members of the Class could not have reasonably
      5 discovered the ACU Defect.
      6         2064. The Vehicle Manufacturer Defendants breached their express
      7 warranties promising to repair and correct a manufacturing defect or defects in
      8 materials or workmanship of any parts they supplied.
      9         2065. The Vehicle Manufacturer Defendants further breached their express
     10 warranties by selling Class Vehicles that were defective with respect to materials,
     11 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     12 the defective airbag systems contained the ACU Defect and had an associated safety
     13 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     14 purposes for which passenger vehicles are used because of materials, workmanship,
     15 and manufacture defects preventing airbags and seatbelt pretensioners from
     16 performing as warranted.
     17         2066. Specifically, on information and belief, Vehicle Manufacturer
     18 Defendants breached their express warranties (including the implied covenant of
     19 good faith and fair dealing) by: (a) knowingly providing Plaintiff and the Class with
     20 Class Vehicles containing defects in material that were never disclosed to the Class;
     21 (b) failing to repair or replace the defective Class Vehicles at no cost within the
     22 warranty period; (c) ignoring, delaying responses to, and denying warranty claims in
     23 bad faith; and (d) supplying products and materials that failed to conform to the
     24 representations made by Vehicle Manufacturer Defendants.
     25         2067. Plaintiff and the Class has given Vehicle Manufacturer Defendants a
     26 reasonable opportunity to cure their breach of express warranty or, alternatively, were
     27 not required to do so because such an opportunity would be unnecessary and futile
     28
                                                - 433 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 439 of 579 Page ID #:439




      1 given that the repairs or replacements offered by Vehicle Manufacturer Defendants
      2 can neither cure the defect in the Class Vehicles nor resolve the incidental and
      3 consequential damages flowing therefrom.
      4         2068. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      5 essential purpose and the recovery of Plaintiff and the members of the Class are not
      6 limited to the warranties’ remedies.
      7         2069. The Vehicle Manufacturer Defendants were provided notice of the ACU
      8 Defect in the defective airbag systems by numerous consumer complaints made to
      9 their authorized dealers nationwide, complaints to NHTSA, and through their own
     10 testing. Affording Defendants a reasonable opportunity to cure their breach of
     11 written warranties would be unnecessary and futile here because the Vehicle
     12 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     13 information and belief, have refused to repair or replace the defective airbag systems
     14 in the Class Vehicles free of charge within or outside of the warranty periods despite
     15 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     16 applicable warranty periods.
     17         2070. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     18 limit recovery to the terms of the express warranties is unconscionable and
     19 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     20 limitations are unenforceable because they knowingly sold or leased a defective
     21 product without informing consumers about the defect. The time limits contained in
     22 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     23 and inadequate to protect Plaintiff and members of the Class. Among other things,
     24 Plaintiff and the members of the Class did not determine these time limitations, the
     25 terms of which unreasonably favored the Vehicle Manufacturer Defendants. A gross
     26 disparity in bargaining power existed between the Vehicle Manufacturer Defendants
     27 and Plaintiff and the members of the Class, and the Vehicle Manufacturer Defendants
     28
                                                 - 434 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 440 of 579 Page ID #:440




      1 knew or should have known that the Class Vehicles were defective at the time of sale
      2 or lease and that the defective airbag systems would fail to deploy during an accident.
      3        2071. Further, the limited warranties promising to repair and/or correct a
      4 manufacturing defect fail in their essential purpose because the contractual remedies
      5 are insufficient to make Plaintiff and the members of the Class whole because, on
      6 information and belief, the Vehicle Manufacturer Defendants have failed and/or have
      7 refused to adequately provide the promised remedies within a reasonable time.
      8        2072. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      9 were inherently defective and did not conform to their warranties, and Plaintiff and
     10 the members of the Class were induced to purchase or lease the Class Vehicles under
     11 false and/or fraudulent pretenses.
     12        2073. Plaintiff and the members of the Class have been excused from
     13 performance of any warranty obligations as a result of the Vehicle Manufacturer
     14 Defendants’ conduct described herein.
     15        2074. As a direct and proximate result of Vehicle Manufacturer Defendants’
     16 breach of express warranties, Plaintiff and the members of the Class have been
     17 damaged in an amount to be determined at trial.
     18        2075. Accordingly, Plaintiff and the Class assert as additional and/or
     19 alternative remedies, the revocation of acceptance of the goods and the return to
     20 Plaintiff and the Class of the purchase price of all Class Vehicles currently owned or
     21 leased, and for such other incidental and consequential damages as allowed.
     22
     23
     24
     25
     26
     27
     28
                                                - 435 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 441 of 579 Page ID #:441




      1                      38.   Oregon
      2                                 OREGON COUNT I
      3   VIOLATION OF THE OREGON UNLAWFUL TRADE PRACTICES ACT
                        (OR. REV. STAT. §646.605, ET SEQ.)
      4                   AGAINST ALL DEFENDANTS
      5         2076. Plaintiffs bring this claim on behalf of all members of the Class, or
      6 alternatively the members of the Class that reside and/or purchased or leased their
      7 Class Vehicles in Oregon, against all Defendants.
      8         2077. The members of the Class and Defendants are “persons” within the
      9 meaning of OR. REV. STAT. §646.605(4).
     10         2078. The Class Vehicles and/or defective ACUs installed in them are
     11 “goods” obtained primarily for personal, family, or household purposes within the
     12 meaning of OR. REV. STAT. §646.605(6).
     13         2079. The Oregon Unfair Trade Practices Act (“Oregon UTPA”) prohibits a
     14 person from, in the course of the person’s business, doing any of the following: “[]
     15 [r]epresent[ing] that … goods … have … characteristics … uses, benefits, … or
     16 qualities that they do not have; … [] [r]epresent[ing] that … goods … are of a
     17 particular standard [or] quality … if they are of another; … [] [a]dvertis[ing] … goods
     18 or services with intent not to provide them as advertised; … [and] [] engag[ing] in any
     19 other unfair or deceptive conduct in trade or commerce.”             OR. REV. STAT.
     20 §646.608(1).
     21         2080. In the course of Defendants’ business, Defendants violated the Oregon
     22 UTPA by failing to disclose and actively concealing the dangers and risks posed by
     23 the Class Vehicles and/or the defective airbag systems installed in them, as described
     24 above. Specifically, in marketing, offering for sale, and selling the defective Class
     25 Vehicles and/or the defective airbag systems installed in them, Defendants engaged
     26 in one or more of the following unfair or deceptive acts or practices which are
     27 proscribed by the Oregon UTPA, including representing that the Class Vehicles
     28
                                                - 436 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 442 of 579 Page ID #:442




      1 and/or the defective airbag systems installed in them have characteristics or benefits
      2 that they do not have; representing that they are of a particular standard and quality
      3 when they are not; and/or advertising them with the intent not to sell them as
      4 advertised.
      5         2081. Defendants have known of the ACU Defect in their defective airbag
      6 systems and failed to disclose and actively concealed the dangers and risks posed by
      7 the Class Vehicles and/or the defective airbag systems installed in them.
      8         2082. By failing to disclose and by actively concealing the ACU Defect in the
      9 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     10 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     11 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     12 practices in violation of the Oregon UTPA. Defendants deliberately withheld the
     13 information about the propensity of the defective airbag systems to fail to deploy
     14 during an accident, in order to ensure that consumers would purchase the Class
     15 Vehicles.
     16         2083. In the course of Defendants’ business, they willfully failed to disclose
     17 and actively concealed the dangerous risks posed by the many safety issues and
     18 serious defect discussed above. Defendants compounded the deception by repeatedly
     19 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     20 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     21 that value safety.
     22         2084. Defendants’ unfair or deceptive acts or practices, including these
     23 concealments, omissions, and suppressions of material facts, had a tendency or
     24 capacity to mislead, tended to create a false impression in consumers, were likely to
     25 and did in fact deceive reasonable consumers, including the members of the Class,
     26 about the true safety and reliability of Class Vehicles and/or the defective airbag
     27
     28
                                                - 437 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 443 of 579 Page ID #:443




      1 systems installed in them, the quality of Defendants’ brands, and the true value of the
      2 Class Vehicles.
      3        2085. Defendants intentionally and knowingly misrepresented material facts
      4 regarding the Class Vehicles and/or the defective airbag systems installed in them
      5 with an intent to mislead the members of the Class.
      6        2086. Defendants knew or should have known that their conduct violated the
      7 Oregon UTPA.
      8        2087. As alleged above, Defendants made material statements about the safety
      9 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     10 them that were either false or misleading.
     11        2088. To protect their profits and to avoid remediation costs and a public
     12 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     13 Vehicles and/or the defective airbag systems installed in them and their tragic
     14 consequences, and allowed unsuspecting new and used car purchasers to continue to
     15 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     16 vehicles.
     17        2089. Defendants owed the members of the Class a duty to disclose the true
     18 safety and reliability of the Class Vehicles and/or the defective airbag systems
     19 installed in them because Defendants:
     20               (a)    possessed exclusive knowledge of the dangers and risks posed
     21                      by the foregoing;
     22               (b)    intentionally concealed the foregoing from the Class; and/or
     23               (c)    made incomplete representations about the safety and reliability
     24                      of the foregoing generally, while purposefully withholding
     25                      material facts from the Class that contradicted these
     26                      representations.
     27
     28
                                                 - 438 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 444 of 579 Page ID #:444




      1         2090. Because Defendants fraudulently concealed the ACU Defect in Class
      2 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
      3 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
      4 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      5 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      6 significantly less than they otherwise would be.
      7         2091. Defendants’ failure to disclose and active concealment of the dangers
      8 and risks posed by the defective airbag systems in Class Vehicles were material to
      9 the members of the Class. A vehicle made by a reputable manufacturer of safe
     10 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     11 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     12 them.
     13         2092. The members of the Class suffered ascertainable loss caused by
     14 Defendants’ misrepresentations and their failure to disclose material information.
     15 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     16 defective airbag systems installed in them, and Defendants’ complete disregard for
     17 safety, the members of the Class either would have paid less for their vehicles or
     18 would not have purchased or leased them at all. The members of the Class had no
     19 way of discerning that Defendants’ representations were false and misleading, or
     20 otherwise learning the facts that Defendants had concealed or failed to disclose.
     21         2093. The members of the Class did not receive the benefit of their bargain as
     22 a result of Defendants’ misconduct.
     23         2094. As a direct and proximate result of Defendant’s violations of the Oregon
     24 UTPA, the Class members have suffered injury-in-fact and/or actual damage.
     25         2095. Pursuant to OR. REV. STAT. §646.638(1), the members of the Class
     26 seek an order awarding damages, treble damages, and any other just and proper
     27 relief available under the Oregon UTPA.
     28
                                                - 439 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 445 of 579 Page ID #:445




      1
                                         OREGON COUNT II
      2
                           BREACH OF IMPLIED WARRANTIES
      3          (OR. REV. STAT. §§72.3140, 72.3150, 72A.1030, AND 72A.2120)
                              AGAINST ALL DEFENDANTS
      4
                2096. Plaintiffs bring this claim on behalf of all members of the Class, or
      5
          alternatively the members of the Class that reside and/or purchased or leased their
      6
          Class Vehicles in Oregon, against all Defendants.
      7
                2097. Defendants are and were at all relevant times “merchants” with respect to
      8
          the Class Vehicles and/or defective ACUs installed in them under OR. REV. STAT.
      9
          §§72.1040(1) and 72A.1030(1)(t), and “sellers” of the Class Vehicles and/or
     10
          defective ACUs under §72.1030(1)(d).
     11
                2098. With respect to leases, Vehicle Manufacturer Defendants are and were at
     12
          all relevant times “lessors” of motor vehicles under OR. REV. STAT. §72A.1030(1)(p).
     13
                2099. The Class Vehicles and/or defective ACUs installed in them are and
     14
          were at all relevant times “goods” within the meaning of OR. REV. STAT.
     15
          §§72.1050(1) and 72A.1030(1)(h).
     16
                2100. A warranty that the Class Vehicles and/or defective ACUs installed in
     17
          them were in merchantable condition and fit for their ordinary purpose is implied by
     18
          law pursuant to OR. REV. STAT. §§72.3140 and 72A-2120.
     19
                2101. In addition, a warranty that the Class Vehicles and/or the defective
     20
          ACUs installed in them were fit for their particular purpose is implied by law
     21
          pursuant to OR. REV. STAT. §§72.3140 and 72A-2120. Defendants knew at the time
     22
          of sale of the Class Vehicles and/or the defective ACUs installed in them, that the
     23
          Class intended to use the vehicles in a manner requiring a particular standard of
     24
          performance and durability, and that the Class was relying on Defendants’ skill and
     25
          judgment to furnish suitable products for this particular purpose.
     26
                2102. The Class Vehicles and/or the defective ACUs installed in them, when
     27
          sold or leased (if applicable) and at all times thereafter, were not in merchantable
     28
                                                 - 440 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 446 of 579 Page ID #:446




      1 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
      2 a result of their inherent defects, as detailed above. Specifically, they are inherently
      3 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
      4 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
      5 and reduces their value.
      6        2103. Defendants were provided notice of these issues by the numerous
      7 consumer complaints against them regarding the ACU Defect, by numerous
      8 individual letters and communications sent by Plaintiffs and others within a
      9 reasonable amount of time after the allegations of the ACU Defect became public,
     10 and by internal and NHTSA investigations, inter alia.
     11        2104. As a direct and proximate result of Defendants’ breach of the implied
     12 warranty of merchantability, the Class members have been damaged in an amount to
     13 be proven at trial.
     14                                 OREGON COUNT III
     15                  BREACH OF EXPRESS WARRANTY
                   (OR. REV. STAT. §72.3130, 72A.1030, AND 72A.2100)
     16         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     17        2105. Plaintiffs bring this claim on behalf of all members of the Class, or
     18 alternatively the members of the Class that reside and/or purchased or leased their
     19 Class Vehicles in Oregon, against the Vehicle Manufacturer Defendants.
     20        2106. Vehicle Manufacturer Defendants are and were at all relevant times
     21 “merchants” with respect to the Class Vehicles and/or defective ACUs installed in
     22 them under OR. REV. STAT. §§72.1040(1) and 72A.1030(1)(t), and “sellers” of the
     23 Class Vehicles and/or defective ACUs under §72.1030(1)(d).
     24        2107. With respect to leases, Vehicle Manufacturer Defendants are and were
     25 at all relevant times “lessors” of         motor vehicles under OR. REV. STAT.
     26 §72A.1030(1)(p).
     27
     28
                                                 - 441 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 447 of 579 Page ID #:447




      1         2108. The Class Vehicles and/or defective ACUs installed in them are and
      2 were at all relevant times “goods” within the meaning of OR. REV. STAT.
      3 §§72.1050(1) and 72A.1030(1)(h).
      4         2109. In connection with the purchase of all Class Vehicles, Vehicle
      5 Manufacturer Defendants provided express warranties. Kia provides a limited basic
      6 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      7 repairs to vehicles that fail to function properly during normal use. Honda provides
      8 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
      9 whichever occurs first, and covers any repair or replacement of any part that is
     10 defective in material or workmanship under normal use. Toyota provides a New
     11 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     12 occurs first, and covers repairs and adjustments needed to correct defects in materials
     13 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     14 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     15 the repair of any item on a vehicle that is defective in material, workmanship, or
     16 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     17 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     18 replacement of any component manufactured or originally installed by Hyundai that
     19 is defective in material or factory workmanship, under normal use and maintenance.
     20 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     21 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     22 repair or replacement of any component manufactured or originally installed by
     23 Mitsubishi that is defective in material or factory workmanship, under normal use
     24 and maintenance.
     25         2110. In addition, Vehicle Manufacturer Defendants’ various oral and written
     26 representations regarding the Class Vehicles’ durability, safety, and performance
     27 constituted express warranties to the Class.
     28
                                                - 442 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 448 of 579 Page ID #:448




      1         2111. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      2 bargain that was reached when the members of the Class purchased or leased their
      3 Class Vehicles.
      4         2112. The ACU Defect in the defective airbag systems existed in the Class
      5 Vehicles at the time of sale or lease and within the warranty periods but the members
      6 of the Class had no knowledge of the existence of the defect, which was known and
      7 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
      8 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
      9 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     10 in order to wrongfully transfer the costs of repair or replacement of the defective
     11 airbag systems to the members of the Class.
     12         2113. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     13 and owners and lessees of these vehicles have lost confidence in the ability of Class
     14 Vehicles to perform the function of safe reliable transportation.
     15         2114. The members of the Class could not have reasonably discovered the
     16 ACU Defect.
     17         2115. The Vehicle Manufacturer Defendants breached their express
     18 warranties promising to repair and correct a manufacturing defect or defects in
     19 materials or workmanship of any parts they supplied.
     20         2116. The Vehicle Manufacturer Defendants further breached their express
     21 warranties by selling Class Vehicles that were defective with respect to materials,
     22 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     23 the defective airbag systems contained the ACU Defect and had an associated safety
     24 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     25 purposes for which passenger vehicles are used because of materials, workmanship,
     26 and manufacture defects preventing airbags and seatbelt pretensioners from
     27 performing as warranted.
     28
                                                - 443 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 449 of 579 Page ID #:449




      1         2117. Specifically, on information and belief, Vehicle Manufacturer
      2 Defendants breached their express warranties (including the implied covenant of
      3 good faith and fair dealing) by: (a) knowingly providing the Class with Class
      4 Vehicles containing defects in material that were never disclosed to the Class; (b)
      5 failing to repair or replace the defective Class Vehicles at no cost within the warranty
      6 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
      7 and (d) supplying products and materials that failed to conform to the representations
      8 made by Vehicle Manufacturer Defendants.
      9         2118. The Class has given Vehicle Manufacturer Defendants a reasonable
     10 opportunity to cure their breach of express warranty or, alternatively, were not
     11 required to do so because such an opportunity would be unnecessary and futile given
     12 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     13 neither cure the defect in the Class Vehicles nor resolve the incidental and
     14 consequential damages flowing therefrom.
     15         2119. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     16 essential purpose and the recovery of the members of the Class is not limited to the
     17 warranties’ remedies.
     18         2120. The Vehicle Manufacturer Defendants were provided notice of the ACU
     19 Defect in the defective airbag systems by numerous consumer complaints made to
     20 their authorized dealers nationwide, complaints to NHTSA, and through their own
     21 testing. Affording Defendants a reasonable opportunity to cure their breach of
     22 written warranties would be unnecessary and futile here because the Vehicle
     23 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     24 information and belief, have refused to repair or replace the defective airbag systems
     25 in the Class Vehicles free of charge within or outside of the warranty periods despite
     26 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     27 applicable warranty periods.
     28
                                                 - 444 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 450 of 579 Page ID #:450




      1        2121. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
      2 limit recovery to the terms of the express warranties is unconscionable and
      3 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
      4 limitations are unenforceable because they knowingly sold or leased a defective
      5 product without informing consumers about the defect. The time limits contained in
      6 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
      7 and inadequate to protect the members of the Class. Among other things, the
      8 members of the Class did not determine these time limitations, the terms of which
      9 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     10 bargaining power existed between the Vehicle Manufacturer Defendants and the
     11 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     12 have known that the Class Vehicles were defective at the time of sale or lease and
     13 that the defective airbag systems would fail to deploy during an accident.
     14        2122. Further, the limited warranties promising to repair and/or correct a
     15 manufacturing defect fail in their essential purpose because the contractual remedies
     16 are insufficient to make the members of the Class whole because, on information and
     17 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     18 adequately provide the promised remedies within a reasonable time.
     19        2123. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     20 were inherently defective and did not conform to their warranties and the members
     21 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     22 fraudulent pretenses.
     23        2124. The members of the Class have been excused from performance of any
     24 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     25 described herein.
     26
     27
     28
                                               - 445 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 451 of 579 Page ID #:451




      1         2125. As a direct and proximate result of Vehicle Manufacturer Defendants’
      2 breach of express warranties, the members of the Class have been damaged in an
      3 amount to be determined at trial.
      4         2126. Accordingly, the Class asserts as additional and/or alternative remedies,
      5 the revocation of acceptance of the goods and the return to the members of the Class
      6 of the purchase price of all Class Vehicles currently owned or leased, and for such
      7 other incidental and consequential damages as allowed.
      8                      39.   Pennsylvania
      9                             PENNSYLVANIA COUNT I
     10    VIOLATION OF THE PENNSYLVANIA UNFAIR TRADE PRACTICES
                      AND CONSUMER PROTECTION LAW
     11                (73 PA. CONS. STAT §201-1, ET SEQ.)
                           AGAINST ALL DEFENDANTS
     12
     13         2127. Plaintiffs bring this claim on behalf of all members of the Class, or
     14 alternatively the members of the Class that reside and/or purchased or leased their
     15 Class Vehicles in Pennsylvania, against all Defendants.
     16         2128. The members of the Class and Defendants are “persons” within the
     17 meaning of 73 PA. CONS. STAT. §201-2(2).
     18         2129. The members of the Class purchased the Class Vehicles and/or the
     19 defective ACUs installed in them primarily for personal, family, or household
     20 purposes within the meaning of 73 PA. CONS. STAT. §201-9.2.
     21         2130. All of the acts complained of herein were perpetrated by Defendants
     22 in the course of trade or commerce within the meaning of 73 PA. CONS. STAT. §201-
     23 2(3).
     24         2131. The Pennsylvania Unfair Trade Practices and Consumer Protection Law
     25 (“Pennsylvania CPL”) prohibits unfair or deceptive acts or practices, including: (i)
     26 “Representing that goods or services have … characteristics, … Benefits or qualities
     27 that they do not have”; (ii) “Representing that goods or services are of a particular
     28
                                                - 446 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 452 of 579 Page ID #:452




      1 standard, quality or grade … if they are of another”; (iii) “Advertising goods or
      2 services with intent not to sell them as advertised”; and (iv) “Engaging in any other
      3 fraudulent or deceptive conduct which creates a likelihood of confusion or
      4 misunderstanding.” 73 PA. CONS. STAT. §201-2(4).
      5         2132. In the course of Defendants’ business, Defendants violated the
      6 Pennsylvania CPL by failing to disclose and actively concealing the dangers and risks
      7 posed by the Class Vehicles and/or the defective airbag systems installed in them, as
      8 described above.     Specifically, in marketing, offering for sale, and selling the
      9 defective Class Vehicles and/or the defective airbag systems installed in them,
     10 Defendants engaged in one or more of the following unfair or deceptive acts or
     11 practices which are proscribed by the Pennsylvania CPL, including representing that
     12 the Class Vehicles and/or the defective airbag systems installed in them have
     13 characteristics or benefits that they do not have; representing that they are of a
     14 particular standard and quality when they are not; and/or advertising them with the
     15 intent not to sell them as advertised.
     16         2133. Defendants have known of the ACU Defect in their defective airbag
     17 systems and failed to disclose and actively concealed the dangers and risks posed by
     18 the Class Vehicles and/or the defective airbag systems installed in them.
     19         2134. By failing to disclose and by actively concealing the ACU Defect in the
     20 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     21 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     22 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     23 practices in violation of the Pennsylvania CPL. Defendants deliberately withheld the
     24 information about the propensity of the defective airbag systems to fail to deploy
     25 during an accident, in order to ensure that consumers would purchase the Class
     26 Vehicles.
     27
     28
                                                 - 447 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 453 of 579 Page ID #:453




      1         2135. In the course of Defendants’ business, they willfully failed to disclose
      2 and actively concealed the dangerous risks posed by the many safety issues and
      3 serious defect discussed above. Defendants compounded the deception by repeatedly
      4 asserting that the Class Vehicles and/or the defective airbag systems installed in them
      5 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
      6 that value safety.
      7         2136. Defendants’ unfair or deceptive acts or practices, including these
      8 concealments, omissions, and suppressions of material facts, had a tendency or
      9 capacity to mislead, tended to create a false impression in consumers, were likely to
     10 and did in fact deceive reasonable consumers, including the members of the Class,
     11 about the true safety and reliability of Class Vehicles and/or the defective airbag
     12 systems installed in them, the quality of Defendants’ brands, and the true value of the
     13 Class Vehicles.
     14         2137. Defendants intentionally and knowingly misrepresented material facts
     15 regarding the Class Vehicles and/or the defective airbag systems installed in them
     16 with an intent to mislead the members of the Class.
     17         2138. Defendants knew or should have known that their conduct violated the
     18 Pennsylvania CPL.
     19         2139. As alleged above, Defendants made material statements about the safety
     20 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     21 them that were either false or misleading.
     22         2140. To protect their profits and to avoid remediation costs and a public
     23 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     24 Vehicles and/or the defective airbag systems installed in them and their tragic
     25 consequences, and allowed unsuspecting new and used car purchasers to continue to
     26 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     27 vehicles.
     28
                                                - 448 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 454 of 579 Page ID #:454




      1         2141. Defendants owed the members of the Class a duty to disclose the true
      2 safety and reliability of the Class Vehicles and/or the defective airbag systems
      3 installed in them because Defendants:
      4               (a)   possessed exclusive knowledge of the dangers and risks posed
      5                     by the foregoing;
      6               (b)   intentionally concealed the foregoing from the Class; and/or
      7               (c)   made incomplete representations about the safety and reliability
      8                     of the foregoing generally, while purposefully withholding
      9                     material facts from the Class that contradicted these
     10                     representations.
     11         2142. Because Defendants fraudulently concealed the ACU Defect in Class
     12 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     13 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     14 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     15 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     16 significantly less than they otherwise would be.
     17         2143. Defendants’ failure to disclose and active concealment of the dangers
     18 and risks posed by the defective airbag systems in Class Vehicles were material to
     19 the members of the Class. A vehicle made by a reputable manufacturer of safe
     20 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     21 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     22 them.
     23         2144. The members of the Class suffered ascertainable loss caused by
     24 Defendants’ misrepresentations and their failure to disclose material information.
     25 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     26 defective airbag systems installed in them, and Defendants’ complete disregard for
     27 safety, the members of the Class either would have paid less for their vehicles or
     28
                                                - 449 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 455 of 579 Page ID #:455




      1 would not have purchased or leased them at all. The members of the Class had no
      2 way of discerning that Defendants’ representations were false and misleading, or
      3 otherwise learning the facts that Defendants had concealed or failed to disclose.
      4        2145. The members of the Class did not receive the benefit of their bargain as
      5 a result of Defendants’ misconduct.
      6        2146. As a direct and proximate result of Defendant’s violations of the
      7 Pennsylvania CPL, the members of the Class have suffered injury-in-fact and/or actual
      8 damage.
      9        2147. Pursuant to 73 PA. CONS. STAT. § 201-9.2(a), the members of the Class
     10 seek an order awarding damages, treble damages, and any other just and proper relief
     11 available under the Pennsylvania CPL.
     12                            PENNSYLVANIA COUNT II
     13                    BREACH OF IMPLIED WARRANTIES
                 (13 PA. CONS. STAT. ANN. §§2314, 2315, 2A103, AND 2A212)
     14                        AGAINST ALL DEFENDANTS
     15        2148. Plaintiffs bring this claim on behalf of all members of the Class, or
     16 alternatively the members of the Class that reside and/or purchased or leased their
     17 Class Vehicles in Pennsylvania, against all Defendants.
     18        2149. Defendants are and were at all relevant times “merchants” with respect to
     19 the Class Vehicles and/or defective ACUs installed in them under 13 PA. CONS. STAT.
     20 ANN. §§2104 and 2A103(a), and “sellers” of the Class Vehicles and/or defective
     21 ACUs under §2103(a).
     22        2150. With respect to leases, the Vehicle Manufacturer Defendants are and were
     23 at all relevant times “lessors” of motor vehicles under 13 PA. CONS. STAT. ANN.
     24 §2A103(1)(p).
     25        2151. The Class Vehicles and/or defective ACUs installed in them are and
     26 were at all relevant times “goods” within the meaning of 13 PA. CONS. STAT. ANN.
     27 §2105(a) and 2A212.
     28
                                                - 450 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 456 of 579 Page ID #:456




      1         2152. A warranty that the Class Vehicles and/or defective ACUs installed in them
      2 were in merchantable condition and fit for their ordinary purpose is implied by law
      3 pursuant to 13 PA. CONS. STAT. ANN. §2314.
      4         2153. In addition, a warranty that the Class Vehicles and/or the defective
      5 ACUs installed in them were fit for their particular purpose is implied by law
      6 pursuant to 13 PA. CONS. STAT. ANN. §2315. Defendants knew at the time of sale of
      7 the Class Vehicles and/or the defective ACUs installed in them, that the Class
      8 intended to use the vehicles in a manner requiring a particular standard of
      9 performance and durability, and that the Class was relying on Defendants’ skill and
     10 judgment to furnish suitable products for this particular purpose.
     11         2154. The Class Vehicles and/or the defective ACUs installed in them, when
     12 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     13 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     14 a result of their inherent defects, as detailed above. Specifically, they are inherently
     15 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     16 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     17 and reduces their value.
     18         2155. Defendants were provided notice of these issues by the numerous
     19 consumer complaints against them regarding the ACU Defect, by numerous
     20 individual letters and communications sent by Plaintiffs and others within a
     21 reasonable amount of time after the allegations of the ACU Defect became public,
     22 and by internal and NHTSA investigations, inter alia.
     23         2156. As a direct and proximate result of Defendants’ breach of the implied
     24 warranty of merchantability, the Class members have been damaged in an amount to
     25 be proven at trial.
     26
     27
     28
                                                 - 451 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 457 of 579 Page ID #:457




      1                            PENNSYLVANIA COUNT III
      2                   BREACH OF EXPRESS WARRANTY
                     (13 PA. CONS. STAT. ANN. §§2313, AND 2A103)
      3         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      4         2157. Plaintiffs bring this claim on behalf of all members of the Class, or
      5 alternatively the members of the Class that reside and/or purchased or leased their
      6 Class Vehicles in Pennsylvania, against the Vehicle Manufacturer Defendants.
      7         2158. Vehicle Manufacturer Defendants are and were at all relevant times
      8 “merchants” with respect to the Class Vehicles and/or defective ACUs installed in
      9 them under 13 PA. CONS. STAT. ANN. §§2104 and 2A103(a), and “sellers” of the
     10 Class Vehicles and/or defective ACUs under §2103(a).
     11         2159. With respect to leases, Vehicle Manufacturer Defendants are and were
     12 at all relevant times “lessors” of motor vehicles under 13 PA. CONS. STAT. ANN.
     13 §2A103(1)(p).
     14         2160. The Class Vehicles and/or defective ACUs installed in them are and
     15 were at all relevant times “goods” within the meaning of 13 PA. CONS. STAT. ANN.
     16 §2105(a) and 2A103(a).
     17         2161. In connection with the purchase of all Class Vehicles, Vehicle
     18 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     19 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     20 repairs to vehicles that fail to function properly during normal use. Honda provides
     21 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     22 whichever occurs first, and covers any repair or replacement of any part that is
     23 defective in material or workmanship under normal use. Toyota provides a New
     24 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     25 occurs first, and covers repairs and adjustments needed to correct defects in materials
     26 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     27 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     28
                                                - 452 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 458 of 579 Page ID #:458




      1 the repair of any item on a vehicle that is defective in material, workmanship, or
      2 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      3 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      4 replacement of any component manufactured or originally installed by Hyundai that
      5 is defective in material or factory workmanship, under normal use and maintenance.
      6 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      7 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      8 repair or replacement of any component manufactured or originally installed by
      9 Mitsubishi that is defective in material or factory workmanship, under normal use
     10 and maintenance.
     11         2162. In addition, Vehicle Manufacturer Defendants’ various oral and written
     12 representations regarding the Class Vehicles’ durability, safety, and performance
     13 constituted express warranties to the Class.
     14         2163. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     15 bargain that was reached when the members of the Class purchased or leased their
     16 Class Vehicles.
     17         2164. The ACU Defect in the defective airbag systems existed in the Class
     18 Vehicles at the time of sale or lease and within the warranty periods but the members
     19 of the Class had no knowledge of the existence of the defect, which was known and
     20 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
     21 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     22 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     23 in order to wrongfully transfer the costs of repair or replacement of the defective
     24 airbag systems to the members of the Class.
     25         2165. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     26 and owners and lessees of these vehicles have lost confidence in the ability of Class
     27 Vehicles to perform the function of safe reliable transportation.
     28
                                                - 453 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 459 of 579 Page ID #:459




      1         2166. The members of the Class could not have reasonably discovered the
      2 ACU Defect.
      3         2167. The Vehicle Manufacturer Defendants breached their express
      4 warranties promising to repair and correct a manufacturing defect or defects in
      5 materials or workmanship of any parts they supplied.
      6         2168. The Vehicle Manufacturer Defendants further breached their express
      7 warranties by selling Class Vehicles that were defective with respect to materials,
      8 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
      9 the defective airbag systems contained the ACU Defect and had an associated safety
     10 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     11 purposes for which passenger vehicles are used because of materials, workmanship,
     12 and manufacture defects preventing airbags and seatbelt pretensioners from
     13 performing as warranted.
     14         2169. Specifically, on information and belief, Vehicle Manufacturer
     15 Defendants breached their express warranties (including the implied covenant of
     16 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     17 Vehicles containing defects in material that were never disclosed to the Class; (b)
     18 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     19 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     20 and (d) supplying products and materials that failed to conform to the representations
     21 made by Vehicle Manufacturer Defendants.
     22         2170. The Class has given Vehicle Manufacturer Defendants a reasonable
     23 opportunity to cure their breach of express warranty or, alternatively, were not
     24 required to do so because such an opportunity would be unnecessary and futile given
     25 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     26 neither cure the defect in the Class Vehicles nor resolve the incidental and
     27 consequential damages flowing therefrom.
     28
                                                 - 454 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 460 of 579 Page ID #:460




      1         2171. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      2 essential purpose and the recovery of the members of the Class is not limited to the
      3 warranties’ remedies.
      4         2172. The Vehicle Manufacturer Defendants were provided notice of the ACU
      5 Defect in the defective airbag systems by numerous consumer complaints made to
      6 their authorized dealers nationwide, complaints to NHTSA, and through their own
      7 testing. Affording Defendants a reasonable opportunity to cure their breach of
      8 written warranties would be unnecessary and futile here because the Vehicle
      9 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     10 information and belief, have refused to repair or replace the defective airbag systems
     11 in the Class Vehicles free of charge within or outside of the warranty periods despite
     12 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     13 applicable warranty periods.
     14         2173. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     15 limit recovery to the terms of the express warranties is unconscionable and
     16 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     17 limitations are unenforceable because they knowingly sold or leased a defective
     18 product without informing consumers about the defect. The time limits contained in
     19 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     20 and inadequate to protect the members of the Class. Among other things, the
     21 members of the Class did not determine these time limitations, the terms of which
     22 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     23 bargaining power existed between the Vehicle Manufacturer Defendants and the
     24 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     25 have known that the Class Vehicles were defective at the time of sale or lease and
     26 that the defective airbag systems would fail to deploy during an accident.
     27
     28
                                                 - 455 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 461 of 579 Page ID #:461




      1        2174. Further, the limited warranties promising to repair and/or correct a
      2 manufacturing defect fail in their essential purpose because the contractual remedies
      3 are insufficient to make the members of the Class whole because, on information and
      4 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
      5 adequately provide the promised remedies within a reasonable time.
      6        2175. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      7 were inherently defective and did not conform to their warranties and the members
      8 of the Class were induced to purchase or lease the Class Vehicles under false and/or
      9 fraudulent pretenses.
     10        2176. The members of the Class have been excused from performance of any
     11 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     12 described herein.
     13        2177. As a direct and proximate result of Vehicle Manufacturer Defendants’
     14 breach of express warranties, the members of the Class have been damaged in an
     15 amount to be determined at trial.
     16        2178. Accordingly, the Class asserts as additional and/or alternative remedies,
     17 the revocation of acceptance of the goods and the return to the members of the Class
     18 of the purchase price of all Class Vehicles currently owned or leased, and for such
     19 other incidental and consequential damages as allowed.
     20               40.   Rhode Island
     21                            RHODE ISLAND COUNT I
     22    VIOLATION OF THE RHODE ISLAND UNFAIR TRADE PRACTICES
                      AND CONSUMER PROTECTION ACT
     23                (6 R.I. GEN. LAWS §6-13.1, ET SEQ.)
                          AGAINST ALL DEFENDANTS
     24
     25        2179. Plaintiffs bring this claim on behalf of all members of the Class, or
     26 alternatively the members of the Class that reside and/or purchased or leased their
     27 Class Vehicles in Rhode Island, against all Defendants.
     28
                                               - 456 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 462 of 579 Page ID #:462




      1         2180. Defendants and the Class members are persons within the meaning of 6
      2 R.I. GEN. LAWS §6-13.1-1(3). The sale of the Class Vehicles and/or defective ACUs
      3 installed in them occurred in the course of “trade and commerce” within the meaning
      4 of 6 R.I. GEN. LAWS §6-13.1-1(5).
      5         2181. Rhode Island’s Unfair Trade Practices and Consumer Protection Act
      6 (“Rhode Island CPA”) prohibits “unfair or deceptive acts or practices in the conduct
      7 of any trade or commerce” including: “[] [r]epresenting that goods or services have
      8 sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that
      9 they do not have[;]… [] [r]epresenting that goods or services are of a particular
     10 standard, quality, or grade …, if they are of another[;]… [] [a]dvertising goods or
     11 services with intent not to sell them as advertised[;]… [] [e]ngaging in any other
     12 conduct that similarly creates a likelihood of confusion or of misunderstanding[;]
     13 [] [e]ngaging in any act or practice that is unfair or deceptive to the consumer[;] [and]
     14 [] [u]sing any other methods, acts or practices which mislead or deceive members of
     15 the public in a material respect.” 6 R.I. GEN. LAWS §6-13.1-1(6)(v), (vii), (ix), and
     16 (xii)-(xiv).
     17         2182. In the course of Defendants’ business, Defendants violated the Rhode
     18 Island CPA by failing to disclose and actively concealing the dangers and risks posed
     19 by the Class Vehicles and/or the defective airbag systems installed in them, as
     20 described above.      Specifically, in marketing, offering for sale, and selling the
     21 defective Class Vehicles and/or the defective airbag systems installed in them,
     22 Defendants engaged in one or more of the following unfair or deceptive acts or
     23 practices proscribed by the Rhode Island CPA, including representing that the Class
     24 Vehicles and/or the defective airbag systems installed in them have characteristics or
     25 benefits that they do not have; representing that they are of a particular standard and
     26 quality when they are not; and/or advertising them with the intent not to sell them as
     27 advertised.
     28
                                                 - 457 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 463 of 579 Page ID #:463




      1         2183. Defendants have known of the ACU Defect in their defective airbag
      2 systems and failed to disclose and actively concealed the dangers and risks posed by
      3 the Class Vehicles and/or the defective airbag systems installed in them.
      4         2184. By failing to disclose and by actively concealing the ACU Defect in the
      5 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      6 them as safe, reliable, and of high quality, and by presenting themselves as reputable
      7 manufacturers that value safety, Defendants engaged in unfair or deceptive business
      8 practices in violation of the Rhode Island CPA. Defendants deliberately withheld the
      9 information about the propensity of the defective airbag systems to fail to deploy
     10 during an accident, in order to ensure that consumers would purchase the Class
     11 Vehicles.
     12         2185. In the course of Defendants’ business, they willfully failed to disclose
     13 and actively concealed the dangerous risks posed by the many safety issues and
     14 serious defect discussed above. Defendants compounded the deception by repeatedly
     15 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     16 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     17 that value safety.
     18         2186. Defendants’ unfair or deceptive acts or practices, including these
     19 concealments, omissions, and suppressions of material facts, had a tendency or
     20 capacity to mislead, tended to create a false impression in consumers, were likely to
     21 and did in fact deceive reasonable consumers, including the members of the Class,
     22 about the true safety and reliability of Class Vehicles and/or the defective airbag
     23 systems installed in them, the quality of Defendants’ brands, and the true value of the
     24 Class Vehicles.
     25         2187. Defendants intentionally and knowingly misrepresented material facts
     26 regarding the Class Vehicles and/or the defective airbag systems installed in them
     27 with an intent to mislead the members of the Class.
     28
                                                - 458 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 464 of 579 Page ID #:464




      1        2188. Defendants knew or should have known that their conduct violated the
      2 Rhode Island CPA.
      3        2189. As alleged above, Defendants made material statements about the safety
      4 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      5 them that were either false or misleading.
      6        2190. To protect their profits and to avoid remediation costs and a public
      7 relations nightmare, Defendants concealed the dangers and risks posed by the Class
      8 Vehicles and/or the defective airbag systems installed in them and their tragic
      9 consequences, and allowed unsuspecting new and used car purchasers to continue to
     10 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     11 vehicles.
     12        2191. Defendants owed the members of the Class a duty to disclose the true
     13 safety and reliability of the Class Vehicles and/or the defective airbag systems
     14 installed in them because Defendants:
     15               (a)   possessed exclusive knowledge of the dangers and risks posed
     16                     by the foregoing;
     17               (b)   intentionally concealed the foregoing from the Class; and/or
     18               (c)   made incomplete representations about the safety and reliability
     19                     of the foregoing generally, while purposefully withholding
     20                     material facts from the Class that contradicted these
     21                     representations.
     22        2192. Because Defendants fraudulently concealed the ACU Defect in Class
     23 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     24 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     25 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     26 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     27 significantly less than they otherwise would be.
     28
                                                - 459 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 465 of 579 Page ID #:465




      1         2193. Defendants’ failure to disclose and active concealment of the dangers
      2 and risks posed by the defective airbag systems in Class Vehicles were material to
      3 the members of the Class. A vehicle made by a reputable manufacturer of safe
      4 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
      5 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      6 them.
      7         2194. The members of the Class suffered ascertainable loss caused by
      8 Defendants’ misrepresentations and their failure to disclose material information.
      9 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     10 defective airbag systems installed in them, and Defendants’ complete disregard for
     11 safety, the members of the Class either would have paid less for their vehicles or
     12 would not have purchased or leased them at all. The members of the Class had no
     13 way of discerning that Defendants’ representations were false and misleading, or
     14 otherwise learning the facts that Defendants had concealed or failed to disclose.
     15         2195. The members of the Class did not receive the benefit of their bargain as
     16 a result of Defendants’ misconduct.
     17         2196. As a direct and proximate result of Defendant’s violations of the Rhode
     18 Island CPA, the members of the Class have suffered injury-in-fact and/or actual
     19 damage.
     20         2197. Pursuant to 6 R.I. GEN. LAWS §6-13.1-5.2(a), the members of the Class seek
     21 an order awarding damages, treble damages, and any other just and proper relief
     22 available under the Rhode Island CPA.
     23
     24
     25
     26
     27
     28
                                                 - 460 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 466 of 579 Page ID #:466




      1                            RHODE ISLAND COUNT II
      2                   BREACH OF IMPLIED WARRANTIES
              (6A R.I. GEN. LAWS §§6A-2-314, 6A-2-315, 6A-2.1-103, 6A-2.1-212)
      3                       AGAINST ALL DEFENDANTS
      4        2198. Plaintiffs bring this claim on behalf of all members of the Class, or
      5 alternatively the members of the Class that reside and/or purchased or leased their
      6 Class Vehicles in Rhode Island, against all Defendants.
      7        2199. Defendants are and were at all relevant times “merchants” with respect
      8 to the Class Vehicles and/or defective ACUs installed in them under 6A R.I. GEN.
      9 LAWS §§6A-2-104(1) and 6A-2.1-103(1)(t), and “sellers” of the Class Vehicles
     10 and/or defective ACUs under §6a-2-103(a)(4).
     11        2200. With respect to leases, Vehicle Manufacturer Defendants are and were at
     12 all relevant times “lessors” of motor vehicles under 6A R.I. GEN. LAWS §6A-2.1-
     13 103(1)(p).
     14        2201. The Class Vehicles and/or defective ACUs installed in them are and
     15 were at all relevant times “goods” within the meaning of 6A R.I. GEN. LAWS §§6a-
     16 2-105(1) and 6A-2.1-103(1)(h).
     17        2202. A warranty that the Class Vehicles and/or defective ACUs installed in
     18 them were in merchantable condition and fit for their ordinary purpose is implied by
     19 law pursuant to 6A R.I. GEN. LAWS §§6a-2-314 and 6A-2.1-212.
     20        2203. In addition, a warranty that the Class Vehicles and/or the defective
     21 ACUs installed in them were fit for their particular purpose is implied by law
     22 pursuant to 6A R.I. GEN. LAWS §6a-2-315. Defendants knew at the time of sale of
     23 the Class Vehicles and/or the defective ACUs installed in them, that the Class
     24 intended to use the vehicles in a manner requiring a particular standard of
     25 performance and durability, and that the Class was relying on Defendants’ skill and
     26 judgment to furnish suitable products for this particular purpose.
     27
     28
                                                - 461 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 467 of 579 Page ID #:467




      1        2204. The Class Vehicles and/or the defective ACUs installed in them, when
      2 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      3 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
      4 a result of their inherent defects, as detailed above. Specifically, they are inherently
      5 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
      6 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
      7 and reduces their value.
      8        2205. Defendants were provided notice of these issues by the numerous
      9 consumer complaints against them regarding the ACU Defect, by numerous
     10 individual letters and communications sent by Plaintiffs and others within a
     11 reasonable amount of time after the allegations of the ACU Defect became public,
     12 and by internal and NHTSA investigations, inter alia.
     13        2206. As a direct and proximate result of Defendants’ breach of the implied
     14 warranty of merchantability, the Class members have been damaged in an amount to
     15 be proven at trial.
     16                            RHODE ISLAND COUNT III
     17                   BREACH OF EXPRESS WARRANTY
                    (6A R.I. GEN. LAWS §§6A-2-313, AND 6A-2.1-103)
     18         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     19        2207. Plaintiffs bring this claim on behalf of all members of the Class, or
     20 alternatively the members of the Class that reside and/or purchased or leased their
     21 Class Vehicles in Rhode Island, against the Vehicle Manufacturer Defendants.
     22        2208. Defendants are and were at all relevant times “merchants” with respect
     23 to the Class Vehicles and/or defective ACUs installed in them under 6A R.I. GEN.
     24 LAWS §§6a-2-104(1) and 6A-2.1-103(1)(t), and “sellers” of the Class Vehicles and/or
     25 defective ACUs installed in them under §6a-2-103(a)(4).
     26
     27
     28
                                                 - 462 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 468 of 579 Page ID #:468




      1         2209. With respect to leases, Vehicle Manufacturer Defendants are and were
      2 at all relevant times “lessors” of motor vehicles under 6A R.I. GEN. LAWS §6A-2.1-
      3 103(1)(p).
      4         2210. The Class Vehicles and/or defective ACUs installed in them are and
      5 were at all relevant times “goods” within the meaning of 6A R.I. GEN. LAWS §§6a-
      6 2-105(1) and 6A-2.1-103(1)(h).
      7         2211. In connection with the purchase of all Class Vehicles, Vehicle
      8 Manufacturer Defendants provided express warranties. Kia provides a limited basic
      9 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     10 repairs to vehicles that fail to function properly during normal use. Honda provides
     11 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     12 whichever occurs first, and covers any repair or replacement of any part that is
     13 defective in material or workmanship under normal use. Toyota provides a New
     14 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     15 occurs first, and covers repairs and adjustments needed to correct defects in materials
     16 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     17 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     18 the repair of any item on a vehicle that is defective in material, workmanship, or
     19 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     20 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     21 replacement of any component manufactured or originally installed by Hyundai that
     22 is defective in material or factory workmanship, under normal use and maintenance.
     23 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     24 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     25 repair or replacement of any component manufactured or originally installed by
     26 Mitsubishi that is defective in material or factory workmanship, under normal use
     27 and maintenance.
     28
                                                - 463 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 469 of 579 Page ID #:469




      1         2212. In addition, Vehicle Manufacturer Defendants’ various oral and written
      2 representations regarding the Class Vehicles’ durability, safety, and performance
      3 constituted express warranties to the Class.
      4         2213. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      5 bargain that was reached when the members of the Class purchased or leased their
      6 Class Vehicles.
      7         2214. The ACU Defect in the defective airbag systems existed in the Class
      8 Vehicles at the time of sale or lease and within the warranty periods but the members
      9 of the Class had no knowledge of the existence of the defect, which was known and
     10 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
     11 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     12 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     13 in order to wrongfully transfer the costs of repair or replacement of the defective
     14 airbag systems to the members of the Class.
     15         2215. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     16 and owners and lessees of these vehicles have lost confidence in the ability of Class
     17 Vehicles to perform the function of safe reliable transportation.
     18         2216. The members of the Class could not have reasonably discovered the
     19 ACU Defect.
     20         2217. The Vehicle Manufacturer Defendants breached their express
     21 warranties promising to repair and correct a manufacturing defect or defects in
     22 materials or workmanship of any parts they supplied.
     23         2218. The Vehicle Manufacturer Defendants further breached their express
     24 warranties by selling Class Vehicles that were defective with respect to materials,
     25 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     26 the defective airbag systems contained the ACU Defect and had an associated safety
     27 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     28
                                                - 464 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 470 of 579 Page ID #:470




      1 purposes for which passenger vehicles are used because of materials, workmanship,
      2 and manufacture defects preventing airbags and seatbelt pretensioners from
      3 performing as warranted.
      4        2219. Specifically, on information and belief, Vehicle Manufacturer
      5 Defendants breached their express warranties (including the implied covenant of
      6 good faith and fair dealing) by: (a) knowingly providing the Class with Class
      7 Vehicles containing defects in material that were never disclosed to the Class; (b)
      8 failing to repair or replace the defective Class Vehicles at no cost within the warranty
      9 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     10 and (d) supplying products and materials that failed to conform to the representations
     11 made by Vehicle Manufacturer Defendants.
     12        2220. The Class has given Vehicle Manufacturer Defendants a reasonable
     13 opportunity to cure their breach of express warranty or, alternatively, were not
     14 required to do so because such an opportunity would be unnecessary and futile given
     15 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     16 neither cure the defect in the Class Vehicles nor resolve the incidental and
     17 consequential damages flowing therefrom.
     18        2221. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     19 essential purpose and the recovery of the members of the Class is not limited to the
     20 warranties’ remedies.
     21        2222. The Vehicle Manufacturer Defendants were provided notice of the ACU
     22 Defect in the defective airbag systems by numerous consumer complaints made to
     23 their authorized dealers nationwide, complaints to NHTSA, and through their own
     24 testing. Affording Defendants a reasonable opportunity to cure their breach of
     25 written warranties would be unnecessary and futile here because the Vehicle
     26 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     27 information and belief, have refused to repair or replace the defective airbag systems
     28
                                                 - 465 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 471 of 579 Page ID #:471




      1 in the Class Vehicles free of charge within or outside of the warranty periods despite
      2 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
      3 applicable warranty periods.
      4         2223. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
      5 limit recovery to the terms of the express warranties is unconscionable and
      6 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
      7 limitations are unenforceable because they knowingly sold or leased a defective
      8 product without informing consumers about the defect. The time limits contained in
      9 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     10 and inadequate to protect the members of the Class. Among other things, the
     11 members of the Class did not determine these time limitations, the terms of which
     12 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     13 bargaining power existed between the Vehicle Manufacturer Defendants and the
     14 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     15 have known that the Class Vehicles were defective at the time of sale or lease and
     16 that the defective airbag systems would fail to deploy during an accident.
     17         2224. Further, the limited warranties promising to repair and/or correct a
     18 manufacturing defect fail in their essential purpose because the contractual remedies
     19 are insufficient to make the members of the Class whole because, on information and
     20 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     21 adequately provide the promised remedies within a reasonable time.
     22         2225. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     23 were inherently defective and did not conform to their warranties and the members
     24 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     25 fraudulent pretenses.
     26
     27
     28
                                                 - 466 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 472 of 579 Page ID #:472




      1        2226. The members of the Class have been excused from performance of any
      2 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
      3 described herein.
      4        2227. As a direct and proximate result of Vehicle Manufacturer Defendants’
      5 breach of express warranties, the members of the Class have been damaged in an
      6 amount to be determined at trial.
      7        2228. Accordingly, the Class asserts as additional and/or alternative remedies,
      8 the revocation of acceptance of the goods and the return to the members of the Class
      9 of the purchase price of all Class Vehicles currently owned or leased, and for such
     10 other incidental and consequential damages as allowed.
     11                      41.   South Carolina
     12                            SOUTH CAROLINA COUNT I
     13                     VIOLATIONS OF THE SOUTH CAROLINA
                                  UNFAIR TRADE PRACTICES
     14                        (S.C. CODE ANN. §39-5-10, ET SEQ.)
                                  AGAINST ALL DEFENDANTS
     15
     16        2229. Plaintiffs bring this claim on behalf of all members of the Class, or
     17 alternatively the members of the Class that reside and/or purchased or leased their
     18 Class Vehicles in South Carolina, against all Defendants.
     19        2230. The members of the Class and Defendants are “persons” under S.C.
     20 CODE ANN. §39-5-10.
     21        2231. The sale of the Class Vehicles and/or defective ACUs installed in them
     22 is within the meaning of “trade” and “commerce” under S.C. CODE ANN. §39-5-10.
     23        2232. The South Carolina Unfair Trade Practices Act (“South Carolina UTPA”)
     24 prohibits “unfair or deceptive acts or practices in the conduct of any trade or
     25 commerce.” S.C. CODE ANN. §39-5-20(a).
     26        2233. In the course of Defendants’ business, Defendants violated the South
     27 Carolina UTPA by failing to disclose and actively concealing the dangers and risks
     28
                                               - 467 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 473 of 579 Page ID #:473




      1 posed by the Class Vehicles and/or the defective airbag systems installed in them, as
      2 described above.     Specifically, in marketing, offering for sale, and selling the
      3 defective Class Vehicles and/or the defective airbag systems installed in them,
      4 Defendants engaged in one or more of the following unfair or deceptive acts or
      5 practices which are proscribed by the South Carolina UTPA, including representing
      6 that the Class Vehicles and/or the defective airbag systems installed in them have
      7 characteristics or benefits that they do not have; representing that they are of a
      8 particular standard and quality when they are not; and/or advertising them with the
      9 intent not to sell them as advertised.
     10         2234. Defendants have known of the ACU Defect in their defective airbag
     11 systems and failed to disclose and actively concealed the dangers and risks posed by
     12 the Class Vehicles and/or the defective airbag systems installed in them.
     13         2235. By failing to disclose and by actively concealing the ACU Defect in the
     14 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     15 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     16 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     17 practices in violation of the South Carolina UTPA. Defendants deliberately withheld
     18 the information about the propensity of the defective airbag systems to fail to deploy
     19 during an accident, in order to ensure that consumers would purchase the Class
     20 Vehicles.
     21         2236. In the course of Defendants’ business, they willfully failed to disclose
     22 and actively concealed the dangerous risks posed by the many safety issues and
     23 serious defect discussed above. Defendants compounded the deception by repeatedly
     24 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     25 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     26 that value safety.
     27
     28
                                                 - 468 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 474 of 579 Page ID #:474




      1        2237. Defendants’ unfair or deceptive acts or practices, including these
      2 concealments, omissions, and suppressions of material facts, had a tendency or
      3 capacity to mislead, tended to create a false impression in consumers, were likely to
      4 and did in fact deceive reasonable consumers, including the members of the Class,
      5 about the true safety and reliability of Class Vehicles and/or the defective airbag
      6 systems installed in them, the quality of Defendants’ brands, and the true value of the
      7 Class Vehicles.
      8        2238. Defendants intentionally and knowingly misrepresented material facts
      9 regarding the Class Vehicles and/or the defective airbag systems installed in them
     10 with an intent to mislead the members of the Class.
     11        2239. Defendants knew or should have known that their conduct violated the
     12 South Carolina UTPA.
     13        2240. As alleged above, Defendants made material statements about the safety
     14 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     15 them that were either false or misleading.
     16        2241. To protect their profits and to avoid remediation costs and a public
     17 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     18 Vehicles and/or the defective airbag systems installed in them and their tragic
     19 consequences, and allowed unsuspecting new and used car purchasers to continue to
     20 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     21 vehicles.
     22        2242. Defendants owed the members of the Class a duty to disclose the true
     23 safety and reliability of the Class Vehicles and/or the defective airbag systems
     24 installed in them because Defendants:
     25               (a)    possessed exclusive knowledge of the dangers and risks posed
     26                      by the foregoing;
     27               (b)    intentionally concealed the foregoing from the Class; and/or
     28
                                                 - 469 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 475 of 579 Page ID #:475




      1               (c)   made incomplete representations about the safety and reliability
      2                     of the foregoing generally, while purposefully withholding
      3                     material facts from the Class that contradicted these
      4                     representations.
      5         2243. Because Defendants fraudulently concealed the ACU Defect in Class
      6 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
      7 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
      8 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      9 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     10 significantly less than they otherwise would be.
     11         2244. Defendants’ failure to disclose and active concealment of the dangers
     12 and risks posed by the defective airbag systems in Class Vehicles were material to
     13 the members of the Class. A vehicle made by a reputable manufacturer of safe
     14 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     15 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     16 them.
     17         2245. The members of the Class suffered ascertainable loss caused by
     18 Defendants’ misrepresentations and their failure to disclose material information.
     19 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     20 defective airbag systems installed in them, and Defendants’ complete disregard for
     21 safety, the members of the Class either would have paid less for their vehicles or
     22 would not have purchased or leased them at all. The members of the Class had no
     23 way of discerning that Defendants’ representations were false and misleading, or
     24 otherwise learning the facts that Defendants had concealed or failed to disclose.
     25         2246. The members of the Class did not receive the benefit of their bargain as
     26 a result of Defendants’ misconduct.
     27
     28
                                                - 470 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 476 of 579 Page ID #:476




      1        2247. As a direct and proximate result of Defendant’s violations of the South
      2 Carolina UTPA, the members of the Class have suffered injury-in-fact and/or actual
      3 damage.
      4        2248. Pursuant to S.C. CODE ANN. §39-5-140(a), the members of the Class
      5 seek an order awarding damages, treble damages, and any other just and proper relief
      6 available under the South Carolina UTPA.
      7                          SOUTH CAROLINA COUNT II
      8                   BREACH OF IMPLIED WARRANTIES
              (S.C. CODE ANN. §§36-2-314, 36-2-315, 36-2A-103, AND 36-2A-212)
      9                      AGAINST ALL DEFENDANTS
     10        2249. Plaintiffs bring this claim on behalf of all members of the Class, or
     11 alternatively the members of the Class that reside and/or purchased or leased their
     12 Class Vehicles in South Carolina, against all Defendants.
     13        2250. Defendants are and were at all relevant times “merchants” with respect
     14 to the Class Vehicles and/or defective ACUs installed in them under S.C. CODE ANN.
     15 §§36-2-104(1) and 36-2A-103(1)(t), and “sellers” of the Class Vehicles and/or
     16 defective ACUs under §36-2-103(1)(d).
     17        2251. With respect to leases, Vehicle Manufacturer Defendants are and were at
     18 all relevant times “lessors” of motor vehicles under S.C. CODE ANN. §36-2A-
     19 103(1)(p).
     20        2252. The Class Vehicles and/or defective ACUs installed in them are and
     21 were at all relevant times “goods” within the meaning of S.C. CODE ANN. §§36-2-
     22 105(1).
     23        2253. A warranty that the Class Vehicles and/or defective ACUs installed in them
     24 were in merchantable condition and fit for their ordinary purpose is implied by law
     25 pursuant to S.C. CODE ANN. §§36-2-314 and 36-2A-212.
     26        2254. In addition, a warranty that the Class Vehicles and/or the defective
     27 ACUs installed in them were fit for their particular purpose is implied by law
     28
                                                - 471 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 477 of 579 Page ID #:477




      1 pursuant to S.C. CODE ANN. §36-2-315. Defendants knew at the time of sale of the
      2 Class Vehicles and/or the defective ACUs installed in them, that the Class intended
      3 to use the vehicles in a manner requiring a particular standard of performance and
      4 durability, and that the Class was relying on Defendants’ skill and judgment to
      5 furnish suitable products for this particular purpose.
      6        2255. The Class Vehicles and/or the defective ACUs installed in them, when
      7 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      8 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
      9 a result of their inherent defects, as detailed above. Specifically, they are inherently
     10 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     11 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     12 and reduces their value.
     13        2256. Defendants were provided notice of these issues by the numerous
     14 consumer complaints against them regarding the ACU Defect, by numerous
     15 individual letters and communications sent by Plaintiffs and others within a
     16 reasonable amount of time after the allegations of the ACU Defect became public,
     17 and by internal and NHTSA investigations, inter alia.
     18        2257. As a direct and proximate result of Defendants’ breach of the implied
     19 warranty of merchantability, the Class members have been damaged in an amount to
     20 be proven at trial.
     21                            SOUTH CAROLINA COUNT III
     22                   BREACH OF EXPRESS WARRANTY
                  (S.C. CODE ANN. §36-2-313, 36-2A-103, AND 36-2A-210)
     23         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     24        2258. Plaintiffs bring this claim on behalf of all members of the Class, or
     25 alternatively the members of the Class that reside and/or purchased or leased their
     26 Class Vehicles in South Carolina, against the Vehicle Manufacturer Defendants.
     27
     28
                                                 - 472 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 478 of 579 Page ID #:478




      1         2259. Vehicle Manufacturer Defendants are and were at all relevant times
      2 “merchants” with respect to the Class Vehicles and/or defective ACUs installed in
      3 them under S.C. CODE ANN. §§36-2-104(1) and 36-2A-103(1)(t), and “sellers” of the
      4 Class Vehicles and/or defective ACUs installed in them under § 36-2-103(1)(d).
      5         2260. With respect to leases, Vehicle Manufacturer Defendants are and were at
      6 all relevant times “lessors” of motor vehicles under S.C. CODE ANN. §36-2A-
      7 103(1)(p).
      8         2261. The Class Vehicles and/or defective ACUs installed in them are and
      9 were at all relevant times “goods” within the meaning of S.C. CODE ANN. §36-2-
     10 105(1) and 36-2A-103(1)(h).
     11         2262. In connection with the purchase of all Class Vehicles, Vehicle
     12 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     13 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     14 repairs to vehicles that fail to function properly during normal use. Honda provides
     15 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     16 whichever occurs first, and covers any repair or replacement of any part that is
     17 defective in material or workmanship under normal use. Toyota provides a New
     18 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     19 occurs first, and covers repairs and adjustments needed to correct defects in materials
     20 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     21 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     22 the repair of any item on a vehicle that is defective in material, workmanship, or
     23 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     24 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     25 replacement of any component manufactured or originally installed by Hyundai that
     26 is defective in material or factory workmanship, under normal use and maintenance.
     27 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     28
                                                - 473 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 479 of 579 Page ID #:479




      1 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      2 repair or replacement of any component manufactured or originally installed by
      3 Mitsubishi that is defective in material or factory workmanship, under normal use
      4 and maintenance.
      5         2263. In addition, Vehicle Manufacturer Defendants’ various oral and written
      6 representations regarding the Class Vehicles’ durability, safety, and performance
      7 constituted express warranties to the Class.
      8         2264. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      9 bargain that was reached when the members of the Class purchased or leased their
     10 Class Vehicles.
     11         2265. The ACU Defect in the defective airbag systems existed in the Class
     12 Vehicles at the time of sale or lease and within the warranty periods but the members
     13 of the Class had no knowledge of the existence of the defect, which was known and
     14 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
     15 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     16 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     17 in order to wrongfully transfer the costs of repair or replacement of the defective
     18 airbag systems to the members of the Class.
     19         2266. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     20 and owners and lessees of these vehicles have lost confidence in the ability of Class
     21 Vehicles to perform the function of safe reliable transportation.
     22         2267. The members of the Class could not have reasonably discovered the
     23 ACU Defect.
     24         2268. The Vehicle Manufacturer Defendants breached their express
     25 warranties promising to repair and correct a manufacturing defect or defects in
     26 materials or workmanship of any parts they supplied.
     27
     28
                                                - 474 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 480 of 579 Page ID #:480




      1         2269. The Vehicle Manufacturer Defendants further breached their express
      2 warranties by selling Class Vehicles that were defective with respect to materials,
      3 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
      4 the defective airbag systems contained the ACU Defect and had an associated safety
      5 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
      6 purposes for which passenger vehicles are used because of materials, workmanship,
      7 and manufacture defects preventing airbags and seatbelt pretensioners from
      8 performing as warranted.
      9         2270. Specifically, on information and belief, Vehicle Manufacturer
     10 Defendants breached their express warranties (including the implied covenant of
     11 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     12 Vehicles containing defects in material that were never disclosed to the Class; (b)
     13 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     14 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     15 and (d) supplying products and materials that failed to conform to the representations
     16 made by Vehicle Manufacturer Defendants.
     17         2271. The Class has given Vehicle Manufacturer Defendants a reasonable
     18 opportunity to cure their breach of express warranty or, alternatively, were not
     19 required to do so because such an opportunity would be unnecessary and futile given
     20 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     21 neither cure the defect in the Class Vehicles nor resolve the incidental and
     22 consequential damages flowing therefrom.
     23         2272. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     24 essential purpose and the recovery of the members of the Class is not limited to the
     25 warranties’ remedies.
     26         2273. The Vehicle Manufacturer Defendants were provided notice of the ACU
     27 Defect in the defective airbag systems by numerous consumer complaints made to
     28
                                                 - 475 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 481 of 579 Page ID #:481




      1 their authorized dealers nationwide, complaints to NHTSA, and through their own
      2 testing. Affording Defendants a reasonable opportunity to cure their breach of
      3 written warranties would be unnecessary and futile here because the Vehicle
      4 Manufacturer Defendants have known of and concealed the ACU Defect and, on
      5 information and belief, have refused to repair or replace the defective airbag systems
      6 in the Class Vehicles free of charge within or outside of the warranty periods despite
      7 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
      8 applicable warranty periods.
      9         2274. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     10 limit recovery to the terms of the express warranties is unconscionable and
     11 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     12 limitations are unenforceable because they knowingly sold or leased a defective
     13 product without informing consumers about the defect. The time limits contained in
     14 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     15 and inadequate to protect the members of the Class. Among other things, the
     16 members of the Class did not determine these time limitations, the terms of which
     17 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     18 bargaining power existed between the Vehicle Manufacturer Defendants and the
     19 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     20 have known that the Class Vehicles were defective at the time of sale or lease and
     21 that the defective airbag systems would fail to deploy during an accident.
     22         2275. Further, the limited warranties promising to repair and/or correct a
     23 manufacturing defect fail in their essential purpose because the contractual remedies
     24 are insufficient to make the members of the Class whole because, on information and
     25 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     26 adequately provide the promised remedies within a reasonable time.
     27
     28
                                                 - 476 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 482 of 579 Page ID #:482




      1        2276. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      2 were inherently defective and did not conform to their warranties and the members
      3 of the Class were induced to purchase or lease the Class Vehicles under false and/or
      4 fraudulent pretenses.
      5        2277. The members of the Class have been excused from performance of any
      6 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
      7 described herein.
      8        2278. As a direct and proximate result of Vehicle Manufacturer Defendants’
      9 breach of express warranties, the members of the Class have been damaged in an
     10 amount to be determined at trial.
     11        2279. Accordingly, the Class asserts as additional and/or alternative remedies,
     12 the revocation of acceptance of the goods and the return to the members of the Class
     13 of the purchase price of all Class Vehicles currently owned or leased, and for such
     14 other incidental and consequential damages as allowed.
     15                     42.   South Dakota
     16                            SOUTH DAKOTA COUNT I
     17         VIOLATION OF THE SOUTH DAKOTA DECEPTIVE TRADE
                   PRACTICES AND CONSUMER PROTECTION LAW
     18                    (S.D. CODIFIED LAWS §37-24-6)
                            AGAINST ALL DEFENDANTS
     19
     20        2280. Plaintiffs bring this claim on behalf of all members of the Class, or
     21 alternatively the members of the Class that reside and/or purchased or leased their
     22 Class Vehicles in South Dakota, against all Defendants.
     23        2281. The members of the Class and Defendants are “persons” within the
     24 meaning S.D. CODIFIED LAWS §37-24-1(8).
     25        2282. The sale of the Class Vehicles and defective ACUs is within the
     26 meaning of “trade” and “commerce” under S.D. CODIFIED LAWS §37-24-1(13).
     27
     28
                                               - 477 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 483 of 579 Page ID #:483




      1         2283. The South Dakota Deceptive Trade Practices and Consumer Protection
      2 Law (“South Dakota CPL”) prohibits deceptive acts or practices, which are defined
      3 for relevant purposes to include “[k]nowingly act, use, or employ any deceptive act
      4 or practice, fraud, false pretense, false promises, or misrepresentation or to conceal,
      5 suppress, or omit any material fact in connection with the sale or advertisement of
      6 any merchandise, regardless of whether any person has in fact been misled, deceived,
      7 or damaged thereby.” S.D. CODIFIED LAWS §37-24-6(1).
      8         2284. In the course of Defendants’ business, Defendants violated the South
      9 Dakota CPL by failing to disclose and actively concealing the dangers and risks posed
     10 by the Class Vehicles and/or the defective airbag systems installed in them, as
     11 described above.     Specifically, in marketing, offering for sale, and selling the
     12 defective Class Vehicles and/or the defective airbag systems installed in them,
     13 Defendants engaged in one or more of the following unfair or deceptive acts or
     14 practices which are proscribed by the South Dakota CPL: representing that the Class
     15 Vehicles and/or the defective airbag systems installed in them have characteristics or
     16 benefits that they do not have; representing that they are of a particular standard and
     17 quality when they are not; and/or advertising them with the intent not to sell them as
     18 advertised.
     19         2285. Defendants have known of the ACU Defect in their defective airbag
     20 systems and failed to disclose and actively concealed the dangers and risks posed by
     21 the Class Vehicles and/or the defective airbag systems installed in them.
     22         2286. By failing to disclose and by actively concealing the ACU Defect in the
     23 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     24 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     25 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     26 practices in violation of the South Dakota CPL. Defendants deliberately withheld the
     27 information about the propensity of the defective airbag systems to fail to deploy
     28
                                                - 478 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 484 of 579 Page ID #:484




      1 during an accident, in order to ensure that consumers would purchase the Class
      2 Vehicles.
      3         2287. In the course of Defendants’ business, they willfully failed to disclose
      4 and actively concealed the dangerous risks posed by the many safety issues and
      5 serious defect discussed above. Defendants compounded the deception by repeatedly
      6 asserting that the Class Vehicles and/or the defective airbag systems installed in them
      7 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
      8 that value safety.
      9         2288. Defendants’ unfair or deceptive acts or practices, including these
     10 concealments, omissions, and suppressions of material facts, had a tendency or
     11 capacity to mislead, tended to create a false impression in consumers, were likely to
     12 and did in fact deceive reasonable consumers, including the members of the Class,
     13 about the true safety and reliability of Class Vehicles and/or the defective airbag
     14 systems installed in them, the quality of Defendants’ brands, and the true value of the
     15 Class Vehicles.
     16         2289. Defendants intentionally and knowingly misrepresented material facts
     17 regarding the Class Vehicles and/or the defective airbag systems installed in them
     18 with an intent to mislead the members of the Class.
     19         2290. Defendants knew or should have known that their conduct violated the
     20 South Dakota CPL.
     21         2291. As alleged above, Defendants made material statements about the safety
     22 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     23 them that were either false or misleading.
     24         2292. To protect their profits and to avoid remediation costs and a public
     25 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     26 Vehicles and/or the defective airbag systems installed in them and their tragic
     27 consequences, and allowed unsuspecting new and used car purchasers to continue to
     28
                                                - 479 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 485 of 579 Page ID #:485




      1 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
      2 vehicles.
      3         2293. Defendants owed the members of the Class a duty to disclose the true
      4 safety and reliability of the Class Vehicles and/or the defective airbag systems
      5 installed in them because Defendants:
      6               (a)   possessed exclusive knowledge of the dangers and risks posed
      7                     by the foregoing;
      8               (b)   intentionally concealed the foregoing from the Class; and/or
      9               (c)   made incomplete representations about the safety and reliability
     10                     of the foregoing generally, while purposefully withholding
     11                     material facts from the Class that contradicted these
     12                     representations.
     13         2294. Because Defendants fraudulently concealed the ACU Defect in Class
     14 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     15 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     16 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     17 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     18 significantly less than they otherwise would be.
     19         2295. Defendants’ failure to disclose and active concealment of the dangers
     20 and risks posed by the defective airbag systems in Class Vehicles were material to
     21 the members of the Class. A vehicle made by a reputable manufacturer of safe
     22 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     23 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     24 them.
     25         2296. The members of the Class suffered ascertainable loss caused by
     26 Defendants’ misrepresentations and their failure to disclose material information.
     27 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     28
                                                - 480 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 486 of 579 Page ID #:486




      1 defective airbag systems installed in them, and Defendants’ complete disregard for
      2 safety, the members of the Class either would have paid less for their vehicles or
      3 would not have purchased or leased them at all. The members of the Class had no
      4 way of discerning that Defendants’ representations were false and misleading, or
      5 otherwise learning the facts that Defendants had concealed or failed to disclose.
      6        2297. The members of the Class did not receive the benefit of their bargain as
      7 a result of Defendants’ misconduct.
      8        2298. As a direct and proximate result of Defendants’ violations of the South
      9 Dakota CPL, the members of the Class have suffered injury-in-fact and/or actual
     10 damage.
     11        2299. Pursuant to S.D. CODIFIED LAWS §37-24-31, the members of the Class
     12 seek an order awarding damages, treble damages, and any other just and proper relief
     13 available under the South Dakota CPL.
     14                           SOUTH DAKOTA COUNT II
     15                    BREACH OF IMPLIED WARRANTIES
                  (S.D. CODIFIED LAWS §§57A-2-314, 57A-2-315, 57A-2A-103
     16                             AND 57A-2A-212)
                               AGAINST ALL DEFENDANTS
     17
     18        2300. Plaintiffs bring this claim on behalf of all members of the Class, or
     19 alternatively the members of the Class that reside and/or purchased or leased their
     20 Class Vehicles in South Dakota, against all Defendants.
     21        2301. Defendants are and were at all relevant times “merchants” with respect
     22 to motor vehicles and/or ACUs under S.D. CODIFIED LAWS §57A-2-104(1) and 57A-
     23 2A-103(1)(t), and “sellers” of motor vehicles and/or ACUs under §57A-2-103(1)(d).
     24        2302. With respect to leases, Vehicle Manufacturer Defendants are and were
     25 at all relevant times “lessors” of motor vehicles under S.D. CODIFIED LAWS §57A-
     26 2A-103(1)(p).
     27
     28
                                                - 481 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 487 of 579 Page ID #:487




      1         2303. The Class Vehicles and/or the defective ACUs installed in them are and
      2 were at all relevant times “goods” within the meaning of S.D. CODIFIED LAWS §57A-
      3 2-105(1) and 57A-2A-103(1)(h).
      4         2304. A warranty that the Class Vehicles and/or the defective ACUs installed
      5 in them were in merchantable condition and fit for their ordinary purpose is implied
      6 by law pursuant to S.D. CODIFIED LAWS §57A-2-314.
      7         2305. In addition, a warranty that the Class Vehicles and/or the defective
      8 ACUs installed in them were fit for their particular purpose is implied by law
      9 pursuant to S.D. CODIFIED LAWS §57A-2-315. Defendants knew at the time of sale
     10 of the Class Vehicles and/or the defective ACUs installed in them, that the Class
     11 intended to use the vehicles in a manner requiring a particular standard of
     12 performance and durability, and that the Class was relying on Defendants’ skill and
     13 judgment to furnish suitable products for this particular purpose.
     14         2306. The Class Vehicles and/or the defective ACUs installed in them, when
     15 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     16 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     17 a result of their inherent defects, as detailed above. Specifically, they are inherently
     18 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     19 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     20 and reduces their value.
     21         2307. Defendants were provided notice of these issues by the numerous
     22 consumer complaints against them regarding the ACU Defect, by numerous
     23 individual letters and communications sent by Plaintiffs and others within a
     24 reasonable amount of time after the allegations of the ACU Defect became public,
     25 and by internal and NHTSA investigations, inter alia.
     26
     27
     28
                                                 - 482 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 488 of 579 Page ID #:488




      1         2308. As a direct and proximate result of Defendants’ breach of the implied
      2 warranty of merchantability, the members of the Class have been damaged in an
      3 amount to be proven at trial.
      4                            SOUTH DAKOTA COUNT III
      5                   BREACH OF EXPRESS WARRANTY
             (S.D. CODIFIED LAWS §§57A-2-313, 57A-2A-103, AND 57A-2A-210)
      6         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      7         2309. Plaintiffs bring this claim on behalf of all members of the Class, or
      8 alternatively the members of the Class that reside and/or purchased or leased their
      9 Class Vehicles in South Dakota, against the Vehicle Manufacturer Defendants.
     10         2310. Vehicle Manufacturer Defendants are and were at all relevant times
     11 “merchants” with respect to motor vehicles under S.D. CODIFIED LAWS §§57A-2-
     12 104(1) and 57A-2A-103(1)(t), and “sellers” of motor vehicles under §57A-2-
     13 103(1)(d).
     14         2311. With respect to leases, Vehicle Manufacturer Defendants are and were
     15 at all relevant times “lessors” of motor vehicles under S.D. CODIFIED LAWS §57A-
     16 2A-103(1)(p).
     17         2312. The Class Vehicles are and were at all relevant times “goods” within the
     18 meaning of S.D. CODIFIED LAWS §§57A-2-105(1) and 57A-2A-103(1)(h).
     19         2313. In connection with the purchase of all Class Vehicles, Vehicle
     20 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     21 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     22 repairs to vehicles that fail to function properly during normal use. Honda provides
     23 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     24 whichever occurs first, and covers any repair or replacement of any part that is
     25 defective in material or workmanship under normal use. Toyota provides a New
     26 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     27 occurs first, and covers repairs and adjustments needed to correct defects in materials
     28
                                                - 483 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 489 of 579 Page ID #:489




      1 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
      2 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      3 the repair of any item on a vehicle that is defective in material, workmanship, or
      4 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      5 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      6 replacement of any component manufactured or originally installed by Hyundai that
      7 is defective in material or factory workmanship, under normal use and maintenance.
      8 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      9 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     10 repair or replacement of any component manufactured or originally installed by
     11 Mitsubishi that is defective in material or factory workmanship, under normal use
     12 and maintenance.
     13        2314. In addition, Vehicle Manufacturer Defendants’ various oral and written
     14 representations regarding the Class Vehicles’ durability, safety, and performance
     15 constituted express warranties to the Class.
     16        2315. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     17 bargain that was reached when the members of the Class purchased or leased their
     18 Class Vehicles.
     19        2316. The ACU Defect in the defective airbag systems existed in the Class
     20 Vehicles at the time of sale or lease and within the warranty periods but the members
     21 of the Class had no knowledge of the existence of the defect, which was known and
     22 concealed by the Vehicle Manufacturer Defendants.             Despite the applicable
     23 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     24 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     25 in order to wrongfully transfer the costs of repair or replacement of the defective
     26 airbag systems to the members of the Class.
     27
     28
                                                - 484 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 490 of 579 Page ID #:490




      1         2317. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      2 and owners and lessees of these vehicles have lost confidence in the ability of Class
      3 Vehicles to perform the function of safe reliable transportation.
      4         2318. The members of the Class could not have reasonably discovered the
      5 ACU Defect.
      6         2319. The Vehicle Manufacturer Defendants breached their express
      7 warranties promising to repair and correct a manufacturing defect or defects in
      8 materials or workmanship of any parts they supplied.
      9         2320. The Vehicle Manufacturer Defendants further breached their express
     10 warranties by selling Class Vehicles that were defective with respect to materials,
     11 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     12 the defective airbag systems contained the ACU Defect and had an associated safety
     13 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     14 purposes for which passenger vehicles are used because of materials, workmanship,
     15 and manufacture defects preventing airbags and seatbelt pretensioners from
     16 performing as warranted.
     17         2321. Specifically, on information and belief, Vehicle Manufacturer
     18 Defendants breached their express warranties (including the implied covenant of
     19 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     20 Vehicles containing defects in material that were never disclosed to the Class; (b)
     21 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     22 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     23 and (d) supplying products and materials that failed to conform to the representations
     24 made by Vehicle Manufacturer Defendants.
     25         2322. The Class has given Vehicle Manufacturer Defendants a reasonable
     26 opportunity to cure their breach of express warranty or, alternatively, were not
     27 required to do so because such an opportunity would be unnecessary and futile given
     28
                                                 - 485 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 491 of 579 Page ID #:491




      1 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
      2 neither cure the defect in the Class Vehicles nor resolve the incidental and
      3 consequential damages flowing therefrom.
      4         2323. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      5 essential purpose and the recovery of the members of the Class is not limited to the
      6 warranties’ remedies.
      7         2324. The Vehicle Manufacturer Defendants were provided notice of the ACU
      8 Defect in the defective airbag systems by numerous consumer complaints made to
      9 their authorized dealers nationwide, complaints to NHTSA, and through their own
     10 testing. Affording Defendants a reasonable opportunity to cure their breach of
     11 written warranties would be unnecessary and futile here because the Vehicle
     12 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     13 information and belief, have refused to repair or replace the defective airbag systems
     14 in the Class Vehicles free of charge within or outside of the warranty periods despite
     15 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     16 applicable warranty periods.
     17         2325. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     18 limit recovery to the terms of the express warranties is unconscionable and
     19 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     20 limitations are unenforceable because they knowingly sold or leased a defective
     21 product without informing consumers about the defect. The time limits contained in
     22 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     23 and inadequate to protect the members of the Class. Among other things, the
     24 members of the Class did not determine these time limitations, the terms of which
     25 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     26 bargaining power existed between the Vehicle Manufacturer Defendants and the
     27 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     28
                                                 - 486 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 492 of 579 Page ID #:492




      1 have known that the Class Vehicles were defective at the time of sale or lease and
      2 that the defective airbag systems would fail to deploy during an accident.
      3        2326. Further, the limited warranties promising to repair and/or correct a
      4 manufacturing defect fail in their essential purpose because the contractual remedies
      5 are insufficient to make the members of the Class whole because, on information and
      6 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
      7 adequately provide the promised remedies within a reasonable time.
      8        2327. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      9 were inherently defective and did not conform to their warranties and the members
     10 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     11 fraudulent pretenses.
     12        2328. The members of the Class have been excused from performance of any
     13 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     14 described herein.
     15        2329. As a direct and proximate result of Vehicle Manufacturer Defendants’
     16 breach of express warranties, the members of the Class have been damaged in an
     17 amount to be determined at trial.
     18        2330. Accordingly, the Class asserts as additional and/or alternative remedies,
     19 the revocation of acceptance of the goods and the return to the members of the Class
     20 of the purchase price of all Class Vehicles currently owned or leased, and for such
     21 other incidental and consequential damages as allowed.
     22                     43.    Tennessee
     23                               TENNESSEE COUNT I
     24       VIOLATION OF TENNESSEE CONSUMER PROTECTION ACT
                      (TENN. CODE ANN. §47-18-101, ET SEQ.)
     25                   AGAINST ALL DEFENDANTS
     26        2331. Plaintiff Russell Steel (for the purposes of this section, “Plaintiff”)
     27 brings this claim on behalf of himself and all members of the Class, or alternatively
     28
                                               - 487 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 493 of 579 Page ID #:493




      1 the members of the Class that reside and/or purchased or leased their Class Vehicles
      2 in Tennessee, against all Defendants.
      3         2332. Plaintiff, the members of the Class, and Defendants are “persons” within
      4 the meaning of TENN. CODE ANN. §47-18-103(2), and Plaintiff and the members of
      5 the Class are and were “consumers” within the meaning of §47-18-103(2). Plaintiff
      6 and the members of the Class are and were “natural persons” within the meaning of
      7 TENN. CODE ANN. §47-18-103(2).
      8         2333. Defendants’     conduct    complained     of   herein    affected   “trade,”
      9 “commerce” or “consumer transactions” within the meaning of TENN. CODE ANN.
     10 §47-18-103(19). The Class Vehicles and/or the defective ACUs installed in them are
     11 and were at all relevant times “goods” within the meaning of TENN. CODE ANN. §47-
     12 18-103(7).
     13         2334. The Tennessee Consumer Protection Act (“Tennessee CPA”) makes
     14 unlawful “[u]nfair or deceptive acts or practices affecting the conduct of any trade or
     15 commerce” under TENN. CODE ANN. §47-18-104. Without limitation, this includes:
     16         (5) representing that goods or services have sponsorship, approval,
     17         characteristics, ingredients, uses, benefits, or quantities which they do
     18         not have or that a person has a sponsorship, approval, status, affiliation,
     19         or connection which the person does not have;
     20         (7) representing that goods or services are of a particular standard,
     21         quality, or grade, or that goods are of a particular style or model, if they
     22         are of another;
     23         (9) advertising goods or services with intent not to sell them as
     24         advertised.
     25 TENN. CODE ANN. §47-18-104.
     26         2335. In the course of Defendants’ business, Defendants violated the
     27 Tennessee CPA by failing to disclose and actively concealing the dangers and risks
     28
                                                  - 488 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 494 of 579 Page ID #:494




      1 posed by the Class Vehicles and/or the defective airbag systems installed in them, as
      2 described above.     Specifically, in marketing, offering for sale, and selling the
      3 defective Class Vehicles and/or the defective airbag systems installed in them,
      4 Defendants engaged in one or more of the following unfair or deceptive acts or
      5 practices within the meaning of TENN. CODE ANN. §47-18-101, et seq.: representing
      6 that the Class Vehicles and/or the defective airbag systems installed in them have
      7 characteristics or benefits that they do not have; representing that they are of a
      8 particular standard and quality when they are not; and/or advertising them with the
      9 intent not to sell them as advertised.
     10         2336. Defendants have known of the ACU Defect in their defective airbag
     11 systems and failed to disclose and actively concealed the dangers and risks posed by
     12 the Class Vehicles and/or the defective airbag systems installed in them.
     13         2337. By failing to disclose and by actively concealing the ACU Defect in the
     14 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     15 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     16 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     17 practices in violation of the Tennessee CPA. Defendants deliberately withheld the
     18 information about the propensity of the defective airbag systems to fail to deploy
     19 during an accident, in order to ensure that consumers would purchase the Class
     20 Vehicles.
     21         2338. In the course of Defendants’ business, they willfully failed to disclose
     22 and actively concealed the dangerous risks posed by the many safety issues and
     23 serious defect discussed above. Defendants compounded the deception by repeatedly
     24 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     25 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     26 that value safety.
     27
     28
                                                 - 489 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 495 of 579 Page ID #:495




      1        2339. Defendants’ unfair or deceptive acts or practices, including these
      2 concealments, omissions, and suppressions of material facts, had a tendency or
      3 capacity to mislead, tended to create a false impression in consumers, were likely to
      4 and did in fact deceive reasonable consumers, including Plaintiff and the members of
      5 the Class, about the true safety and reliability of Class Vehicles and/or the defective
      6 airbag systems installed in them, the quality of Defendants’ brands, and the true value
      7 of the Class Vehicles.
      8        2340. Defendants intentionally and knowingly misrepresented material facts
      9 regarding the Class Vehicles and/or the defective airbag systems installed in them
     10 with an intent to mislead Plaintiff and the members of the Class.
     11        2341. Defendants knew or should have known that their conduct violated the
     12 Tennessee CPA.
     13        2342. As alleged above, Defendants made material statements about the safety
     14 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     15 them that were either false or misleading.
     16        2343. To protect their profits and to avoid remediation costs and a public
     17 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     18 Vehicles and/or the defective airbag systems installed in them and their tragic
     19 consequences, and allowed unsuspecting new and used car purchasers to continue to
     20 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     21 vehicles.
     22        2344. Defendants owed Plaintiff and the members of the Class a duty to
     23 disclose the true safety and reliability of the Class Vehicles and/or the defective
     24 airbag systems installed in them because Defendants:
     25
     26
     27
     28
                                                - 490 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 496 of 579 Page ID #:496




      1               (a)   possessed exclusive knowledge of the dangers and risks posed
      2                     by the foregoing;
      3               (b)   intentionally concealed the foregoing from Plaintiff and the
      4                     Class; and/or
      5               (c)   made incomplete representations about the safety and reliability
      6                     of the foregoing generally, while purposefully withholding
      7                     material facts from Plaintiff and the Class that contradicted these
      8                     representations.
      9        2345. Because Defendants fraudulently concealed the ACU Defect in Class
     10 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     11 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     12 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     13 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     14 significantly less than they otherwise would be.
     15        2346. Defendants’ failure to disclose and active concealment of the dangers
     16 and risks posed by the defective airbag systems in Class Vehicles were material to
     17 Plaintiff and the members of the Class. A vehicle made by a reputable manufacturer
     18 of safe vehicles is worth more than an otherwise comparable vehicle made by a
     19 disreputable manufacturer of unsafe vehicles that conceals defects rather than
     20 promptly remedies them.
     21        2347. Plaintiff and the members of the Class suffered ascertainable loss caused
     22 by Defendants’ misrepresentations and their failure to disclose material information.
     23 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     24 defective airbag systems installed in them, and Defendants’ complete disregard for
     25 safety, Plaintiff and the members of the Class either would have paid less for their
     26 vehicles or would not have purchased or leased them at all. Plaintiff and the members
     27 of the Class had no way of discerning that Defendants’ representations were false and
     28
                                                - 491 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 497 of 579 Page ID #:497




      1 misleading, or otherwise learning the facts that Defendants had concealed or failed
      2 to disclose.
      3        2348. Plaintiff and the members of the Class did not receive the benefit of their
      4 bargain as a result of Defendants’ misconduct.
      5        2349. As a direct and proximate result of Defendants’ violations of the
      6 Tennessee CPA, Plaintiff and the members of the Class have suffered injury-in-fact
      7 and/or actual damage.
      8        2350. Pursuant to TENN. CODE ANN. §47-18-109(a), Plaintiff and the members
      9 of the Class seek an order awarding damages, treble damages, and any other just and
     10 proper relief available under the Tennessee CPA.
     11                              TENNESSEE COUNT II
     12                BREACH OF IMPLIED WARRANTIES
            (TENN. CODE ANN. §§47-2-314, 47-2-315, 47-2A-103, AND 47-2A-212)
     13                   AGAINST ALL DEFENDANTS
     14        2351. Plaintiff Russell Steel (for the purposes of this section, “Plaintiff”)
     15 brings this claim on behalf of himself and all members of the Class, or alternatively
     16 the members of the Class that reside and/or purchased or leased their Class Vehicles
     17 in Tennessee, against all Defendants.
     18        2352. Defendants are and were at all relevant times “sellers” of motor vehicles
     19 and/or ACUs under TENN. CODE ANN. §47-2-103(a)(d), and “merchants” with
     20 respect to motor vehicles and/or ACUs within the meaning of §§47-2-104(1) and 47-
     21 2A-103(1)(t).
     22        2353. With respect to leases, Vehicle Manufacturer Defendants are and were
     23 at all relevant times “lessors” of motor vehicles under TENN. CODE ANN. §47-2A-
     24 103(1)(p).
     25        2354. Plaintiff and the members of the Class are and were at all relevant times
     26 “buyers” with respect to the Class Vehicles under TENN. CODE ANN. §47-2-313(1).
     27
     28
                                                - 492 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 498 of 579 Page ID #:498




      1         2355. The Class Vehicles and/or defective ACUs installed in them are and
      2 were at all relevant times “goods” within the meaning of TENN. CODE ANN. §§47-2-
      3 313(1)-(2) and 47-2A-103(1)(h).
      4         2356. A warranty that the Class Vehicles and/or the defective ACUs installed
      5 in them were in merchantable condition and fit for their ordinary purpose is implied
      6 by law pursuant to TENN. CODE ANN. §§47-2-314 and 47-2A-212.
      7         2357. In addition, a warranty that the Class Vehicles and/or the defective
      8 ACUs installed in them were fit for their particular purpose is implied by law
      9 pursuant to TENN. CODE ANN. §47-2-315. Defendants knew at the time of sale of the
     10 Class Vehicles and/or the defective ACUs installed in them, that Plaintiff and the
     11 Class intended to use the vehicles in a manner requiring a particular standard of
     12 performance and durability, and that Plaintiff and the members of the Class were
     13 relying on Defendants’ skill and judgment to furnish suitable products for this
     14 particular purpose.
     15         2358. The Class Vehicles and/or the defective ACUs installed in them, when
     16 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     17 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     18 a result of their inherent defects, as detailed above. Specifically, they are inherently
     19 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     20 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     21 and reduces their value.
     22         2359. Defendants were provided notice of these issues by the numerous
     23 consumer complaints against them regarding the ACU Defect, by numerous
     24 individual letters and communications sent by Plaintiffs and others within a
     25 reasonable amount of time after the allegations of the ACU Defect became public,
     26 and by internal and NHTSA investigations, inter alia.
     27
     28
                                                 - 493 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 499 of 579 Page ID #:499




      1         2360. As a direct and proximate result of Defendants’ breach of the implied
      2 warranty of merchantability, Plaintiff and the members of the Class have been
      3 damaged in an amount to be proven at trial.
      4                              TENNESSEE COUNT III
      5                   BREACH OF EXPRESS WARRANTY
                 (TENN. CODE ANN. §§47-2-313, 47-2A-103, AND 47-2A-210)
      6         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      7         2361. Plaintiff Russell Steel (for the purposes of this section, “Plaintiff”)
      8 brings this claim on behalf of himself and all members of the Class, or alternatively
      9 the members of the Class that reside and/or purchased or leased their Class Vehicles
     10 in Tennessee, against the Vehicle Manufacturer Defendants.
     11         2362. Vehicle Manufacturer Defendants are and were at all relevant times
     12 “sellers” of motor vehicles under TENN. CODE ANN. §47-2-103(a)(d), and
     13 “merchants” with respect to motor vehicles within the meaning of §§47-2-104(1) and
     14 47-2A-103(1)(t).
     15         2363. With respect to leases, Vehicle Manufacturer Defendants are and were
     16 at all relevant times “lessors” of motor vehicles under TENN. CODE ANN. §47-2A-
     17 103(1)(p).
     18         2364. Plaintiff and the Class members are and were at all relevant times
     19 “buyers” with respect to the Class Vehicles under TENN. CODE ANN. §47-2-313(1).
     20         2365. The Class Vehicles are and were at all relevant times “goods” within the
     21 meaning of TENN. CODE ANN. §§47-2-105(1) and 47-2A-103(1)(h).
     22         2366. In connection with the purchase of all Class Vehicles, Vehicle
     23 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     24 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     25 repairs to vehicles that fail to function properly during normal use. Honda provides
     26 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     27 whichever occurs first, and covers any repair or replacement of any part that is
     28
                                                - 494 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 500 of 579 Page ID #:500




      1 defective in material or workmanship under normal use. Toyota provides a New
      2 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
      3 occurs first, and covers repairs and adjustments needed to correct defects in materials
      4 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
      5 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      6 the repair of any item on a vehicle that is defective in material, workmanship, or
      7 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      8 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      9 replacement of any component manufactured or originally installed by Hyundai that
     10 is defective in material or factory workmanship, under normal use and maintenance.
     11 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     12 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     13 repair or replacement of any component manufactured or originally installed by
     14 Mitsubishi that is defective in material or factory workmanship, under normal use
     15 and maintenance.
     16         2367. In addition, Vehicle Manufacturer Defendants’ various oral and written
     17 representations regarding the Class Vehicles’ durability, safety, and performance
     18 constituted express warranties to Plaintiff and the members of the Class.
     19         2368. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     20 bargain that was reached when Plaintiff and the members of the Class purchased or
     21 leased their Class Vehicles.
     22         2369. The ACU Defect in the defective airbag systems existed in the Class
     23 Vehicles at the time of sale or lease and within the warranty periods but Plaintiff and
     24 the members of the Class had no knowledge of the existence of the defect, which was
     25 known and concealed by the Vehicle Manufacturer Defendants.               Despite the
     26 applicable warranties, the Vehicle Manufacturer Defendants failed to inform Plaintiff
     27 and the members of the Class that the Class Vehicles contained the ACU Defect
     28
                                                - 495 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 501 of 579 Page ID #:501




      1 during the warranty periods in order to wrongfully transfer the costs of repair or
      2 replacement of the defective airbag systems to Plaintiff and the members of the Class.
      3        2370. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      4 and owners and lessees of these vehicles have lost confidence in the ability of Class
      5 Vehicles to perform the function of safe reliable transportation.
      6        2371. Plaintiff and the members of the Class could not have reasonably
      7 discovered the ACU Defect.
      8        2372. The Vehicle Manufacturer Defendants breached their express
      9 warranties promising to repair and correct a manufacturing defect or defects in
     10 materials or workmanship of any parts they supplied.
     11        2373. The Vehicle Manufacturer Defendants further breached their express
     12 warranties by selling Class Vehicles that were defective with respect to materials,
     13 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     14 the defective airbag systems contained the ACU Defect and had an associated safety
     15 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     16 purposes for which passenger vehicles are used because of materials, workmanship,
     17 and manufacture defects preventing airbags and seatbelt pretensioners from
     18 performing as warranted.
     19        2374. Specifically, on information and belief, Vehicle Manufacturer
     20 Defendants breached their express warranties (including the implied covenant of
     21 good faith and fair dealing) by: (a) knowingly providing Plaintiff and the Class with
     22 Class Vehicles containing defects in material that were never disclosed to Plaintiff
     23 and the members of the Class; (b) failing to repair or replace the defective Class
     24 Vehicles at no cost within the warranty period; (c) ignoring, delaying responses to,
     25 and denying warranty claims in bad faith; and (d) supplying products and materials
     26 that failed to conform to the representations made by Vehicle Manufacturer
     27 Defendants.
     28
                                                - 496 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 502 of 579 Page ID #:502




      1         2375. Plaintiff and the members of the Class has given Vehicle Manufacturer
      2 Defendants a reasonable opportunity to cure their breach of express warranty or,
      3 alternatively, were not required to do so because such an opportunity would be
      4 unnecessary and futile given that the repairs or replacements offered by Vehicle
      5 Manufacturer Defendants can neither cure the defect in the Class Vehicles nor resolve
      6 the incidental and consequential damages flowing therefrom.
      7         2376. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      8 essential purpose and the recovery of the members of Plaintiff and the Class is not
      9 limited to the warranties’ remedies.
     10         2377. The Vehicle Manufacturer Defendants were provided notice of the ACU
     11 Defect in the defective airbag systems by numerous consumer complaints made to
     12 their authorized dealers nationwide, complaints to NHTSA, and through their own
     13 testing. Affording Defendants a reasonable opportunity to cure their breach of
     14 written warranties would be unnecessary and futile here because the Vehicle
     15 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     16 information and belief, have refused to repair or replace the defective airbag systems
     17 in the Class Vehicles free of charge within or outside of the warranty periods despite
     18 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     19 applicable warranty periods.
     20         2378. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     21 limit recovery to the terms of the express warranties is unconscionable and
     22 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     23 limitations are unenforceable because they knowingly sold or leased a defective
     24 product without informing consumers about the defect. The time limits contained in
     25 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     26 and inadequate to protect Plaintiff and the members of the Class. Among other
     27 things, Plaintiff and the members of the Class did not determine these time
     28
                                                 - 497 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 503 of 579 Page ID #:503




      1 limitations, the terms of which unreasonably favored the Vehicle Manufacturer
      2 Defendants. A gross disparity in bargaining power existed between the Vehicle
      3 Manufacturer Defendants and Plaintiff and the members of the Class, and the Vehicle
      4 Manufacturer Defendants knew or should have known that the Class Vehicles were
      5 defective at the time of sale or lease and that the defective airbag systems would fail
      6 to deploy during an accident.
      7        2379. Further, the limited warranties promising to repair and/or correct a
      8 manufacturing defect fail in their essential purpose because the contractual remedies
      9 are insufficient to make Plaintiff and the members of the Class whole because, on
     10 information and belief, the Vehicle Manufacturer Defendants have failed and/or have
     11 refused to adequately provide the promised remedies within a reasonable time.
     12        2380. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     13 were inherently defective and did not conform to their warranties and Plaintiff and
     14 the members of the Class were induced to purchase or lease the Class Vehicles under
     15 false and/or fraudulent pretenses.
     16        2381. Plaintiff and the members of the Class have been excused from
     17 performance of any warranty obligations as a result of the Vehicle Manufacturer
     18 Defendants’ conduct described herein.
     19        2382. As a direct and proximate result of Vehicle Manufacturer Defendants’
     20 breach of express warranties, Plaintiff and the members of the Class have been
     21 damaged in an amount to be determined at trial.
     22        2383. Accordingly, Plaintiff and the members of the Class assert as additional
     23 and/or alternative remedies, the revocation of acceptance of the goods and the return
     24 to the members of the Class of the purchase price of all Class Vehicles currently
     25 owned or leased, and for such other incidental and consequential damages as allowed.
     26
     27
     28
                                                - 498 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 504 of 579 Page ID #:504




      1                      44.   Texas
      2                                    TEXAS COUNT I
      3                   BREACH OF IMPLIED WARRANTIES
               (TEX. BUS. & COM. CODE §§2.314, 2.315, 2A.103, AND 2A.212)
      4                      AGAINST ALL DEFENDANTS
      5        2384. Plaintiffs Angela Bowens, Kathy Cleghorn, Brent DeRouen, Evan
      6 Green, and Felicia Jeffries (for the purposes of this section, “Plaintiffs”) bring this
      7 claim on behalf of themselves and all members of the Class, or alternatively the
      8 members of the Class that reside and/or purchased or leased their Class Vehicles in
      9 Texas, against all Defendants.
     10        2385. Defendants are and were at all relevant times “sellers” of motor vehicles
     11 and/or ACUs under TEX. BUS. & COM. CODE §2.103(a)(4), and “merchants” with
     12 respect to motor vehicles and/or ACUs within the meaning of §§2.104(a) and
     13 2A.103(a)(20).
     14        2386. With respect to leases, Vehicle Manufacturer Defendants are and were
     15 at all relevant times “lessors” of motor vehicles under TEX. BUS. & COM. CODE
     16 §2A.103(a)(16).
     17        2387. Plaintiffs and the members of the Class are and were at all relevant times
     18 “buyers” with respect to the Class Vehicles under TEX. BUS. & COM. CODE §2.313(a).
     19        2388. The Class Vehicles and/or the defective ACUs installed in them are and
     20 were at all relevant times “goods” within the meaning of TEX. BUS. & COM. CODE
     21 §§2.105(a) and 2.103(a)(8).
     22        2389. A warranty that the Class Vehicles and/or the defective ACUs installed
     23 in them were in merchantable condition and fit for the ordinary purpose for which
     24 such goods are used is implied by law pursuant to TEX. BUS. & COM. CODE §§2.314
     25 and 2A.212.
     26        2390. In addition, a warranty that the Class Vehicles and/or the defective
     27 ACUs installed in them were fit for their particular purpose is implied by law
     28
                                                - 499 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 505 of 579 Page ID #:505




      1 pursuant to TEX. BUS. & COM. CODE §2.315. Defendants knew at the time of sale of
      2 the Class Vehicles and/or the defective ACUs installed in them, that Plaintiffs and
      3 the Class intended to use the vehicles in a manner requiring a particular standard of
      4 performance and durability, and that Plaintiffs and the Class were relying on
      5 Defendants’ skill and judgment to furnish suitable products for this particular
      6 purpose.
      7         2391. The Class Vehicles and/or the defective ACUs installed in them, when
      8 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      9 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     10 a result of their inherent defects, as detailed above. Specifically, they are inherently
     11 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     12 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     13 and reduces their value.
     14         2392. Defendants were provided notice of these issues by the numerous
     15 consumer complaints against them regarding the ACU Defect, by numerous
     16 individual letters and communications sent by Plaintiffs and others within a
     17 reasonable amount of time after the allegations of the ACU Defect became public,
     18 and by internal and NHTSA investigations, inter alia.
     19         2393. As a direct and proximate result of Defendants’ breach of the implied
     20 warranty of merchantability, Plaintiffs and the members of the Class have been
     21 damaged in an amount to be proven at trial.
     22                                   TEXAS COUNT II
     23                   BREACH OF EXPRESS WARRANTY
                  (TEX. BUS. & COM. CODE §2.313, 2A.103, AND 2A.210)
     24         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     25         2394. Plaintiffs Angela Bowens, Kathy Cleghorn, Brent DeRouen, Evan
     26 Green, and Felicia Jeffries (for the purposes of this section, “Plaintiffs”) bring this
     27 claim on behalf of themselves and all members of the Class, or alternatively the
     28
                                                 - 500 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 506 of 579 Page ID #:506




      1 members of the Class that reside and/or purchased or leased their Class Vehicles in
      2 Texas, against the Vehicle Manufacturer Defendants.
      3         2395. Vehicle Manufacturer Defendants are and were at all relevant times
      4 “sellers” of motor vehicles under TEX. BUS. & COM. CODE §2.103(a)(4), and
      5 “merchants” with respect to motor vehicles within the meaning of §§2.104(a) and
      6 2A.103(a)(20).
      7         2396. With respect to leases, Vehicle Manufacturer Defendants are and were
      8 at all relevant times “lessors” of motor vehicles under TEX. BUS. & COM. CODE
      9 §2A.103(a)(16).
     10         2397. Plaintiffs and the members of the Class are and were at all relevant times
     11 “buyers” with respect to the Class Vehicles under TEX. BUS. & COM. CODE §2.313(a).
     12         2398. The Class Vehicles are and were at all relevant times “goods” within the
     13 meaning of TEX. BUS. & COM. CODE §2.105(a) and 2A.103(a)(8).
     14         2399. In connection with the purchase of all Class Vehicles, Vehicle
     15 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     16 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     17 repairs to vehicles that fail to function properly during normal use. Honda provides
     18 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     19 whichever occurs first, and covers any repair or replacement of any part that is
     20 defective in material or workmanship under normal use. Toyota provides a New
     21 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     22 occurs first, and covers repairs and adjustments needed to correct defects in materials
     23 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     24 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     25 the repair of any item on a vehicle that is defective in material, workmanship, or
     26 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     27 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     28
                                                 - 501 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 507 of 579 Page ID #:507




      1 replacement of any component manufactured or originally installed by Hyundai that
      2 is defective in material or factory workmanship, under normal use and maintenance.
      3 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      4 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      5 repair or replacement of any component manufactured or originally installed by
      6 Mitsubishi that is defective in material or factory workmanship, under normal use
      7 and maintenance.
      8          2400. In addition, Vehicle Manufacturer Defendants’ various oral and written
      9 representations regarding the Class Vehicles’ durability, safety, and performance
     10 constituted express warranties to Plaintiffs and the Class.
     11          2401. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     12 bargain that was reached when Plaintiffs and the members of the Class purchased or
     13 leased their Class Vehicles.
     14          2402. The ACU Defect in the defective airbag systems existed in the Class
     15 Vehicles at the time of sale or lease and within the warranty periods but Plaintiffs and
     16 the members of the Class had no knowledge of the existence of the defect, which was
     17 known and concealed by the Vehicle Manufacturer Defendants.                Despite the
     18 applicable warranties, the Vehicle Manufacturer Defendants failed to inform
     19 Plaintiffs and the members of the Class that the Class Vehicles contained the ACU
     20 Defect during the warranty periods in order to wrongfully transfer the costs of repair
     21 or replacement of the defective airbag systems to Plaintiffs and the members of the
     22 Class.
     23          2403. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     24 and owners and lessees of these vehicles have lost confidence in the ability of Class
     25 Vehicles to perform the function of safe reliable transportation.
     26          2404. Plaintiffs and the members of the Class could not have reasonably
     27 discovered the ACU Defect.
     28
                                                 - 502 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 508 of 579 Page ID #:508




      1         2405. The Vehicle Manufacturer Defendants breached their express
      2 warranties promising to repair and correct a manufacturing defect or defects in
      3 materials or workmanship of any parts they supplied.
      4         2406. The Vehicle Manufacturer Defendants further breached their express
      5 warranties by selling Class Vehicles that were defective with respect to materials,
      6 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
      7 the defective airbag systems contained the ACU Defect and had an associated safety
      8 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
      9 purposes for which passenger vehicles are used because of materials, workmanship,
     10 and manufacture defects preventing airbags and seatbelt pretensioners from
     11 performing as warranted.
     12         2407. Specifically, on information and belief, Vehicle Manufacturer
     13 Defendants breached their express warranties (including the implied covenant of
     14 good faith and fair dealing) by: (a) knowingly providing Plaintiffs and the Class with
     15 Class Vehicles containing defects in material that were never disclosed to Plaintiffs
     16 and the Class; (b) failing to repair or replace the defective Class Vehicles at no cost
     17 within the warranty period; (c) ignoring, delaying responses to, and denying warranty
     18 claims in bad faith; and (d) supplying products and materials that failed to conform
     19 to the representations made by Vehicle Manufacturer Defendants.
     20         2408. Plaintiffs and the members of the Class have given Vehicle
     21 Manufacturer Defendants a reasonable opportunity to cure their breach of express
     22 warranty or, alternatively, were not required to do so because such an opportunity
     23 would be unnecessary and futile given that the repairs or replacements offered by
     24 Vehicle Manufacturer Defendants can neither cure the defect in the Class Vehicles
     25 nor resolve the incidental and consequential damages flowing therefrom.
     26
     27
     28
                                                - 503 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 509 of 579 Page ID #:509




      1         2409. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      2 essential purpose, and the recovery of Plaintiffs and the members of the Class is not
      3 limited to the warranties’ remedies.
      4         2410. The Vehicle Manufacturer Defendants were provided notice of the ACU
      5 Defect in the defective airbag systems by numerous consumer complaints made to
      6 their authorized dealers nationwide, complaints to NHTSA, and through their own
      7 testing. Affording Defendants a reasonable opportunity to cure their breach of
      8 written warranties would be unnecessary and futile here because the Vehicle
      9 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     10 information and belief, have refused to repair or replace the defective airbag systems
     11 in the Class Vehicles free of charge within or outside of the warranty periods despite
     12 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     13 applicable warranty periods.
     14         2411. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     15 limit recovery to the terms of the express warranties is unconscionable and
     16 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     17 limitations are unenforceable because they knowingly sold or leased a defective
     18 product without informing consumers about the defect. The time limits contained in
     19 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     20 and inadequate to protect Plaintiffs and members of the Class. Among other things,
     21 Plaintiffs and the members of the Class did not determine these time limitations, the
     22 terms of which unreasonably favored the Vehicle Manufacturer Defendants. A gross
     23 disparity in bargaining power existed between the Vehicle Manufacturer Defendants
     24 and Plaintiffs and the members of the Class, and the Vehicle Manufacturer
     25 Defendants knew or should have known that the Class Vehicles were defective at the
     26 time of sale or lease and that the defective airbag systems would fail to deploy during
     27 an accident.
     28
                                                 - 504 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 510 of 579 Page ID #:510




      1        2412. Further, the limited warranties promising to repair and/or correct a
      2 manufacturing defect fail in their essential purpose because the contractual remedies
      3 are insufficient to make Plaintiffs and the members of the Class whole because, on
      4 information and belief, the Vehicle Manufacturer Defendants have failed and/or have
      5 refused to adequately provide the promised remedies within a reasonable time.
      6        2413. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      7 were inherently defective and did not conform to their warranties and Plaintiffs and
      8 the members of the Class were induced to purchase or lease the Class Vehicles under
      9 false and/or fraudulent pretenses.
     10        2414. Plaintiffs and the members of the Class have been excused from
     11 performance of any warranty obligations as a result of the Vehicle Manufacturer
     12 Defendants’ conduct described herein.
     13        2415. As a direct and proximate result of Vehicle Manufacturer Defendants’
     14 breach of express warranties, Plaintiffs and the members of the Class have been
     15 damaged in an amount to be determined at trial.
     16        2416. Accordingly, Plaintiffs and the members of the Class assert as additional
     17 and/or alternative remedies, the revocation of acceptance of the goods and the return
     18 to Plaintiffs and the members of the Class of the purchase price of all Class Vehicles
     19 currently owned or leased, and for such other incidental and consequential damages
     20 as allowed.
     21                     45.    Utah
     22                                   UTAH COUNT I
     23     VIOLATION OF THE UTAH CONSUMER SALES PRACTICES ACT
                       (UTAH CODE ANN. §13-11-1, ET SEQ.)
     24                   AGAINST ALL DEFENDANTS
     25        2417. Plaintiffs bring this claim on behalf of all members of the Class, or
     26 alternatively the members of the Class that reside and/or purchased or leased their
     27 Class Vehicles in Utah, against all Defendants.
     28
                                                - 505 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 511 of 579 Page ID #:511




      1        2418. Defendants are “suppliers” within the meaning of UTAH CODE ANN.
      2 §13-11-3. The Class members are “persons” within the meaning of § 13-11-3. The
      3 sale of the Class Vehicles and/or the defective ACUs is and was at all relevant times
      4 a “consumer transaction” within the meaning of UTAH CODE ANN. §13-11-3.
      5        2419. The Utah Consumer Sales Practices Act (“Utah CSPA”) makes
      6 unlawful any “deceptive act or practice by a supplier in connection with a consumer
      7 transaction” under UTAH CODE ANN. §13-11-4. Without limitation, this includes if
      8 the supplier knowingly or intentionally:
      9               (a)   indicates that the subject of a consumer transaction has
     10                     sponsorship,    approval,      performance       characteristics,
     11                     accessories, uses, or benefits, if it has not;
     12               (b)   indicates that the subject of a consumer transaction is of a
     13                     particular standard, quality, grade, style, or model, if it is
     14                     not;
     15 UTAH CODE ANN. §13-11-4. “An unconscionable act or practice by a supplier in
     16 connection with a consumer transaction” also violates the Utah CSPA. UTAH CODE
     17 ANN. §13-11-5.
     18        2420. In the course of Defendants’ business, Defendants violated the Utah
     19 CSPA by failing to disclose and actively concealing the dangers and risks posed by
     20 the Class Vehicles and/or the defective airbag systems installed in them, as described
     21 above. Specifically, in marketing, offering for sale, and selling the defective Class
     22 Vehicles and/or the defective airbag systems installed in them, Defendants engaged
     23 in one or more of the following unfair or deceptive acts or practices within the
     24 meaning of UTAH CODE ANN. §13-11-1, et seq.: representing that the Class Vehicles
     25 and/or the defective airbag systems installed in them have characteristics or benefits
     26 that they do not have; representing that they are of a particular standard and quality
     27
     28
                                                 - 506 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 512 of 579 Page ID #:512




      1 when they are not; and/or advertising them with the intent not to sell them as
      2 advertised.
      3         2421. Defendants have known of the ACU Defect in their defective airbag
      4 systems and failed to disclose and actively concealed the dangers and risks posed by
      5 the Class Vehicles and/or the defective airbag systems installed in them.
      6         2422. By failing to disclose and by actively concealing the ACU Defect in the
      7 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      8 them as safe, reliable, and of high quality, and by presenting themselves as reputable
      9 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     10 practices in violation of the Utah CSPA. Defendants deliberately withheld the
     11 information about the propensity of the defective airbag systems to fail to deploy
     12 during an accident, in order to ensure that consumers would purchase the Class
     13 Vehicles.
     14         2423. In the course of Defendants’ business, they willfully failed to disclose
     15 and actively concealed the dangerous risks posed by the many safety issues and
     16 serious defect discussed above. Defendants compounded the deception by repeatedly
     17 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     18 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     19 that value safety.
     20         2424. Defendants’ unfair or deceptive acts or practices, including these
     21 concealments, omissions, and suppressions of material facts, had a tendency or
     22 capacity to mislead, tended to create a false impression in consumers, were likely to
     23 and did in fact deceive reasonable consumers, including the members of the Class,
     24 about the true safety and reliability of Class Vehicles and/or the defective airbag
     25 systems installed in them, the quality of Defendants’ brands, and the true value of the
     26 Class Vehicles.
     27
     28
                                                - 507 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 513 of 579 Page ID #:513




      1        2425. Defendants intentionally and knowingly misrepresented material facts
      2 regarding the Class Vehicles and/or the defective airbag systems installed in them
      3 with an intent to mislead the members of the Class.
      4        2426. Defendants knew or should have known that their conduct violated the
      5 Utah CSPA.
      6        2427. As alleged above, Defendants made material statements about the safety
      7 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      8 them that were either false or misleading.
      9        2428. To protect their profits and to avoid remediation costs and a public
     10 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     11 Vehicles and/or the defective airbag systems installed in them and their tragic
     12 consequences, and allowed unsuspecting new and used car purchasers to continue to
     13 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     14 vehicles.
     15        2429. Defendants owed the members of the Class a duty to disclose the true
     16 safety and reliability of the Class Vehicles and/or the defective airbag systems
     17 installed in them because Defendants:
     18               (a)   possessed exclusive knowledge of the dangers and risks posed
     19                     by the foregoing;
     20               (b)   intentionally concealed the foregoing from the Class; and/or
     21               (c)   made incomplete representations about the safety and reliability
     22                     of the foregoing generally, while purposefully withholding
     23                     material facts from the Class that contradicted these
     24                     representations.
     25        2430. Because Defendants fraudulently concealed the ACU Defect in Class
     26 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     27 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     28
                                                - 508 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 514 of 579 Page ID #:514




      1 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      2 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      3 significantly less than they otherwise would be.
      4         2431. Defendants’ failure to disclose and active concealment of the dangers
      5 and risks posed by the defective airbag systems in Class Vehicles were material to
      6 the members of the Class. A vehicle made by a reputable manufacturer of safe
      7 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
      8 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
      9 them.
     10         2432. The members of the Class suffered ascertainable loss caused by
     11 Defendants’ misrepresentations and their failure to disclose material information.
     12 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     13 defective airbag systems installed in them, and Defendants’ complete disregard for
     14 safety, the members of the Class either would have paid less for their vehicles or
     15 would not have purchased or leased them at all. The members of the Class had no
     16 way of discerning that Defendants’ representations were false and misleading, or
     17 otherwise learning the facts that Defendants had concealed or failed to disclose.
     18         2433. The members of the Class did not receive the benefit of their bargain as
     19 a result of Defendants’ misconduct.
     20         2434. As a direct and proximate result of Defendants’ violations of the Utah
     21 CSPA, the members of the Class have suffered injury-in-fact and/or actual damage.
     22         2435. Pursuant to UTAH CODE ANN. §13-11-1, et seq., the members of the
     23 Class seek an order awarding damages, treble damages, and any other just and proper
     24 relief available under the Utah CSPA.
     25
     26
     27
     28
                                                - 509 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 515 of 579 Page ID #:515




      1                                  UTAH COUNT II
      2                   BREACH OF IMPLIED WARRANTIES
                   (UTAH CODE ANN. §§70A-2-314, 70A-2-315, 70A-2A-103,
      3                           AND 70A-2A-212)
                             AGAINST ALL DEFENDANTS
      4
      5        2436. Plaintiffs bring this claim on behalf of all members of the Class, or
      6 alternatively the members of the Class that reside and/or purchased or leased their
      7 Class Vehicles in Utah, against all Defendants.
      8        2437. Defendants are and were at all relevant times “sellers” of motor vehicles
      9 and/or ACUs under UTAH CODE ANN. §70A-2-103(1)(d).
     10        2438. The Class members are and were at all relevant times “buyers” with
     11 respect to the Class Vehicles under UTAH CODE ANN. §70A-2-313(1).
     12        2439. With respect to leases, Vehicle Manufacturer Defendants are and were
     13 at all relevant times “lessors” of motor vehicles under UTAH CODE ANN. §§70A-2a-
     14 103(1)(p).
     15        2440. The Class Vehicles and/or the defective ACUs installed in them are and
     16 were at all relevant times “goods” within the meaning of UTAH CODE ANN. §§70A-
     17 2-313(1)-(2) and 70A-2a-103(1)(h).
     18        2441. At all relevant times, Defendants also are and were “merchants” with
     19 respect to motor vehicles and/or ACUs within the meaning of UTAH CODE ANN.
     20 §§70A-2-104(1) and 70A-2a-103(1)(t).
     21        2442. A warranty that the Class Vehicles and/or the defective ACUs installed
     22 in them were in merchantable condition and fit for their ordinary purpose is implied
     23 by law pursuant to UTAH CODE ANN. §§70A-2-314 and 70A-2a-212.
     24        2443. In addition, a warranty that the Class Vehicles and/or the defective
     25 ACUs installed in them were fit for their particular purpose is implied by law
     26 pursuant to UTAH CODE ANN. §70A-2-315. Defendants knew at the time of sale of
     27 the Class Vehicles and/or the defective ACUs installed in them, that the Class
     28
                                               - 510 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 516 of 579 Page ID #:516




      1 intended to use the vehicles in a manner requiring a particular standard of
      2 performance and durability, and that the Class was relying on Defendants’ skill and
      3 judgment to furnish suitable products for this particular purpose.
      4        2444. The Class Vehicles and/or the defective ACUs installed in them, when
      5 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      6 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
      7 a result of their inherent defects, as detailed above. Specifically, they are inherently
      8 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
      9 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     10 and reduces their value.
     11        2445. Defendants were provided notice of these issues by the numerous
     12 consumer complaints against them regarding the ACU Defect, by numerous
     13 individual letters and communications sent by Plaintiffs and others within a
     14 reasonable amount of time after the allegations of the ACU Defect became public,
     15 and by internal and NHTSA investigations, inter alia.
     16        2446. As a direct and proximate result of Defendants’ breach of the implied
     17 warranty of merchantability, the members of the Class have been damaged in an
     18 amount to be proven at trial.
     19                                   UTAH COUNT III
     20                   BREACH OF EXPRESS WARRANTY
                (UTAH CODE ANN. §70A-2-313, 70A-2A-103, AND 70A-2A-210)
     21          AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     22        2447. Plaintiffs bring this claim on behalf of all members of the Class, or
     23 alternatively the members of the Class that reside and/or purchased or leased their
     24 Class Vehicles in Utah, against the Vehicle Manufacturer Defendants.
     25        2448. Vehicle Manufacturer Defendants are and were at all relevant times
     26 “sellers” of motor vehicles under UTAH CODE ANN. §70A-2-103(1)(a), and
     27
     28
                                                 - 511 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 517 of 579 Page ID #:517




      1 “merchants” with respect to motor vehicles within the meaning of §§70A-2-104(1)
      2 and 70A-2a-103(1)(t).
      3         2449. With respect to leases, Vehicle Manufacturer Defendants are and were
      4 at all relevant times “lessors” of motor vehicles under UTAH CODE ANN. §§70A-2a-
      5 103(1)(p).
      6         2450. The Class members are and were at all relevant times “buyers” with
      7 respect to the Class Vehicles under UTAH CODE ANN. §70A-2-313(1).
      8         2451. The Class Vehicles are and were at all relevant times “goods” within the
      9 meaning of UTAH CODE ANN. §§70A-2-105(1) and 70A-2a-103(1)(h).
     10         2452. In connection with the purchase of all Class Vehicles, Vehicle
     11 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     12 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     13 repairs to vehicles that fail to function properly during normal use. Honda provides
     14 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     15 whichever occurs first, and covers any repair or replacement of any part that is
     16 defective in material or workmanship under normal use. Toyota provides a New
     17 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     18 occurs first, and covers repairs and adjustments needed to correct defects in materials
     19 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     20 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     21 the repair of any item on a vehicle that is defective in material, workmanship, or
     22 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     23 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     24 replacement of any component manufactured or originally installed by Hyundai that
     25 is defective in material or factory workmanship, under normal use and maintenance.
     26 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     27 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     28
                                                - 512 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 518 of 579 Page ID #:518




      1 repair or replacement of any component manufactured or originally installed by
      2 Mitsubishi that is defective in material or factory workmanship, under normal use
      3 and maintenance.
      4         2453. In addition, Vehicle Manufacturer Defendants’ various oral and written
      5 representations regarding the Class Vehicles’ durability, safety, and performance
      6 constituted express warranties to the Class.
      7         2454. Vehicle Manufacturer Defendants’ warranties formed a basis of the
      8 bargain that was reached when the members of the Class purchased or leased their
      9 Class Vehicles.
     10         2455. The ACU Defect in the defective airbag systems existed in the Class
     11 Vehicles at the time of sale or lease and within the warranty periods but the members
     12 of the Class had no knowledge of the existence of the defect, which was known and
     13 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
     14 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     15 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     16 in order to wrongfully transfer the costs of repair or replacement of the defective
     17 airbag systems to the members of the Class.
     18         2456. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     19 and owners and lessees of these vehicles have lost confidence in the ability of Class
     20 Vehicles to perform the function of safe reliable transportation.
     21         2457. The members of the Class could not have reasonably discovered the
     22 ACU Defect.
     23         2458. The Vehicle Manufacturer Defendants breached their express
     24 warranties promising to repair and correct a manufacturing defect or defects in
     25 materials or workmanship of any parts they supplied.
     26         2459. The Vehicle Manufacturer Defendants further breached their express
     27 warranties by selling Class Vehicles that were defective with respect to materials,
     28
                                                - 513 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 519 of 579 Page ID #:519




      1 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
      2 the defective airbag systems contained the ACU Defect and had an associated safety
      3 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
      4 purposes for which passenger vehicles are used because of materials, workmanship,
      5 and manufacture defects preventing airbags and seatbelt pretensioners from
      6 performing as warranted.
      7         2460. Specifically, on information and belief, Vehicle Manufacturer
      8 Defendants breached their express warranties (including the implied covenant of
      9 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     10 Vehicles containing defects in material that were never disclosed to the Class; (b)
     11 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     12 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     13 and (d) supplying products and materials that failed to conform to the representations
     14 made by Vehicle Manufacturer Defendants.
     15         2461. The Class has given Vehicle Manufacturer Defendants a reasonable
     16 opportunity to cure their breach of express warranty or, alternatively, were not
     17 required to do so because such an opportunity would be unnecessary and futile given
     18 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     19 neither cure the defect in the Class Vehicles nor resolve the incidental and
     20 consequential damages flowing therefrom.
     21         2462. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     22 essential purpose and the recovery of the members of the Class is not limited to the
     23 warranties’ remedies.
     24         2463. The Vehicle Manufacturer Defendants were provided notice of the ACU
     25 Defect in the defective airbag systems by numerous consumer complaints made to
     26 their authorized dealers nationwide, complaints to NHTSA, and through their own
     27 testing. Affording Defendants a reasonable opportunity to cure their breach of
     28
                                                 - 514 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 520 of 579 Page ID #:520




      1 written warranties would be unnecessary and futile here because the Vehicle
      2 Manufacturer Defendants have known of and concealed the ACU Defect and, on
      3 information and belief, have refused to repair or replace the defective airbag systems
      4 in the Class Vehicles free of charge within or outside of the warranty periods despite
      5 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
      6 applicable warranty periods.
      7         2464. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
      8 limit recovery to the terms of the express warranties is unconscionable and
      9 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     10 limitations are unenforceable because they knowingly sold or leased a defective
     11 product without informing consumers about the defect. The time limits contained in
     12 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     13 and inadequate to protect the members of the Class. Among other things, the
     14 members of the Class did not determine these time limitations, the terms of which
     15 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     16 bargaining power existed between the Vehicle Manufacturer Defendants and the
     17 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     18 have known that the Class Vehicles were defective at the time of sale or lease and
     19 that the defective airbag systems would fail to deploy during an accident.
     20         2465. Further, the limited warranties promising to repair and/or correct a
     21 manufacturing defect fail in their essential purpose because the contractual remedies
     22 are insufficient to make the members of the Class whole because, on information and
     23 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     24 adequately provide the promised remedies within a reasonable time.
     25         2466. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     26 were inherently defective and did not conform to their warranties and the members
     27
     28
                                                 - 515 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 521 of 579 Page ID #:521




      1 of the Class were induced to purchase or lease the Class Vehicles under false and/or
      2 fraudulent pretenses.
      3        2467. The members of the Class have been excused from performance of any
      4 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
      5 described herein.
      6        2468. As a direct and proximate result of Vehicle Manufacturer Defendants’
      7 breach of express warranties, the members of the Class have been damaged in an
      8 amount to be determined at trial.
      9        2469. Accordingly, the Class asserts as additional and/or alternative remedies,
     10 the revocation of acceptance of the goods and the return to the members of the Class
     11 of the purchase price of all Class Vehicles currently owned or leased, and for such
     12 other incidental and consequential damages as allowed.
     13                     46.   Vermont
     14                               VERMONT COUNT I
     15         VIOLATION OF THE VERMONT CONSUMER FRAUD ACT
                       (VT. STAT. ANN. TIT. 9, §2451, ET SEQ.)
     16                     AGAINST ALL DEFENDANTS
     17        2470. Plaintiffs bring this claim on behalf of all members of the Class, or
     18 alternatively the members of the Class that reside and/or purchased or leased their
     19 Class Vehicles in Vermont, against all Defendants.
     20        2471. Defendants are “sellers” of motor vehicles and/or ACUs within the
     21 meaning of VT. STAT. ANN. tit. 9, §2451(c). The Class members are “consumers”
     22 within the meaning of VT. STAT. ANN. tit. 9, §2451(a).
     23        2472. The Class Vehicles are “goods” within the meaning of VT. STAT. ANN.
     24 tit. 9, §2451(b).
     25        2473. The Vermont Consumer Fraud Act (“Vermont CFA”) makes unlawful
     26 “[u]nfair methods of competition in commerce, and unfair or deceptive acts or
     27 practices in commerce.” VT. STAT. ANN. tit. 9, §2453(a).
     28
                                               - 516 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 522 of 579 Page ID #:522




      1         2474. In the course of Defendants’ business, Defendants violated the Vermont
      2 CFA by failing to disclose and actively concealing the dangers and risks posed by the
      3 Class Vehicles and/or the defective airbag systems installed in them, as described
      4 above. Specifically, in marketing, offering for sale, and selling the defective Class
      5 Vehicles and/or the defective airbag systems installed in them, Defendants engaged
      6 in one or more of the following unfair or deceptive acts or practices within the
      7 meaning of VT. STAT. ANN. tit. 9, §2451, et seq.: representing that the Class Vehicles
      8 and/or the defective airbag systems installed in them have characteristics or benefits
      9 that they do not have; representing that they are of a particular standard and quality
     10 when they are not; and/or advertising them with the intent not to sell them as
     11 advertised.
     12         2475. Defendants have known of the ACU Defect in their defective airbag
     13 systems and failed to disclose and actively concealed the dangers and risks posed by
     14 the Class Vehicles and/or the defective airbag systems installed in them.
     15         2476. By failing to disclose and by actively concealing the ACU Defect in the
     16 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     17 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     18 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     19 practices in violation of the Vermont CFA. Defendants deliberately withheld the
     20 information about the propensity of the defective airbag systems to fail to deploy
     21 during an accident, in order to ensure that consumers would purchase the Class
     22 Vehicles.
     23         2477. In the course of Defendants’ business, they willfully failed to disclose
     24 and actively concealed the dangerous risks posed by the many safety issues and
     25 serious defect discussed above. Defendants compounded the deception by repeatedly
     26 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     27
     28
                                                - 517 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 523 of 579 Page ID #:523




      1 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
      2 that value safety.
      3        2478. Defendants’ unfair or deceptive acts or practices, including these
      4 concealments, omissions, and suppressions of material facts, had a tendency or
      5 capacity to mislead, tended to create a false impression in consumers, were likely to
      6 and did in fact deceive reasonable consumers, including the members of the Class,
      7 about the true safety and reliability of Class Vehicles and/or the defective airbag
      8 systems installed in them, the quality of Defendants’ brands, and the true value of the
      9 Class Vehicles.
     10        2479. Defendants intentionally and knowingly misrepresented material facts
     11 regarding the Class Vehicles and/or the defective airbag systems installed in them
     12 with an intent to mislead the members of the Class.
     13        2480. Defendants knew or should have known that their conduct violated the
     14 Vermont CFA.
     15        2481. As alleged above, Defendants made material statements about the safety
     16 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     17 them that were either false or misleading.
     18        2482. To protect their profits and to avoid remediation costs and a public
     19 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     20 Vehicles and/or the defective airbag systems installed in them and their tragic
     21 consequences, and allowed unsuspecting new and used car purchasers to continue to
     22 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     23 vehicles.
     24        2483. Defendants owed the members of the Class a duty to disclose the true
     25 safety and reliability of the Class Vehicles and/or the defective airbag systems
     26 installed in them because Defendants:
     27
     28
                                                - 518 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 524 of 579 Page ID #:524




      1               (a)   possessed exclusive knowledge of the dangers and risks posed
      2                     by the foregoing;
      3               (b)   intentionally concealed the foregoing from the Class; and/or
      4               (c)   made incomplete representations about the safety and reliability
      5                     of the foregoing generally, while purposefully withholding
      6                     material facts from the Class that contradicted these
      7                     representations.
      8         2484. Because Defendants fraudulently concealed the ACU Defect in Class
      9 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     10 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     11 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     12 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     13 significantly less than they otherwise would be.
     14         2485. Defendants’ failure to disclose and active concealment of the dangers
     15 and risks posed by the defective airbag systems in Class Vehicles were material to
     16 the members of the Class. A vehicle made by a reputable manufacturer of safe
     17 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     18 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     19 them.
     20         2486. The members of the Class suffered ascertainable loss caused by
     21 Defendants’ misrepresentations and their failure to disclose material information.
     22 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     23 defective airbag systems installed in them, and Defendants’ complete disregard for
     24 safety, the members of the Class either would have paid less for their vehicles or
     25 would not have purchased or leased them at all. The members of the Class had no
     26 way of discerning that Defendants’ representations were false and misleading, or
     27 otherwise learning the facts that Defendants had concealed or failed to disclose.
     28
                                                - 519 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 525 of 579 Page ID #:525




      1        2487. The members of the Class did not receive the benefit of their bargain as
      2 a result of Defendants’ misconduct.
      3        2488. As a direct and proximate result of Defendants’ violations of the
      4 Vermont CFA, the members of the Class have suffered injury-in-fact and/or actual
      5 damage.
      6        2489. Pursuant to VT. STAT. ANN. tit. 9, §2451, et seq., the members of the
      7 Class seek an order awarding damages, treble damages, and any other just and proper
      8 relief available under the Vermont CFA.
      9                               VERMONT COUNT II
     10                   BREACH OF IMPLIED WARRANTIES
                (VT. STAT. ANN. TIT. 9A, §§2-314, 2-315, 2A-103, AND 2A-212)
     11                      AGAINST ALL DEFENDANTS
     12        2490. Plaintiffs bring this claim on behalf of all members of the Class, or
     13 alternatively the members of the Class that reside and/or purchased or leased their
     14 Class Vehicles in Vermont, against all Defendants.
     15        2491. Defendants are and were at all relevant times “sellers” of motor vehicles
     16 and/or ACUs under VT. STAT. ANN. tit. 9A, §2-313(1)-(2). At all relevant times,
     17 Defendants also are and were “merchants” with respect to motor vehicles and/or
     18 ACUs within the meaning of VT. STAT. ANN. tit. 9A, §§2-104(1) and 2A-103(1)(t).
     19        2492. The Class members are and were at all relevant times “buyers” with
     20 respect to the Class Vehicles under VT. STAT. ANN. tit. 9A, §2-313(1).
     21        2493. With respect to leases, Vehicle Manufacturer Defendants are and were
     22 at all relevant times “lessors” of motor vehicles under VT. STAT. ANN. tit. 9A, §2A-
     23 103(1)(p).
     24        2494. The Class Vehicles and/or the defective ACUs installed in them are and
     25 were at all relevant times “goods” within the meaning of VT. STAT. ANN. tit. 9A, §§2-
     26 105(1) and 2A-103(1)(h).
     27
     28
                                               - 520 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 526 of 579 Page ID #:526




      1         2495. A warranty that the Class Vehicles and/or the defective ACUs installed
      2 in them were in merchantable condition and fit for the ordinary purpose for which
      3 such goods are used is implied by law pursuant to VT. STAT. ANN. tit. 9A, §2-314 and
      4 2A-212.
      5         2496. In addition, a warranty that the Class Vehicles and/or the defective
      6 ACUs installed in them were fit for their particular purpose is implied by law
      7 pursuant to VT. STAT. ANN. tit. 9A, §2-315. Defendants knew at the time of sale of
      8 the Class Vehicles and/or the defective ACUs installed in them, that the Class
      9 intended to use the vehicles in a manner requiring a particular standard of
     10 performance and durability, and that the Class was relying on Defendants’ skill and
     11 judgment to furnish suitable products for this particular purpose.
     12         2497. The Class Vehicles and/or the defective ACUs installed in them, when
     13 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     14 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     15 a result of their inherent defects, as detailed above. Specifically, they are inherently
     16 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     17 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     18 and reduces their value.
     19         2498. Defendants were provided notice of these issues by the numerous
     20 consumer complaints against them regarding the ACU Defect, by numerous
     21 individual letters and communications sent by Plaintiffs and others within a
     22 reasonable amount of time after the allegations of the ACU Defect became public,
     23 and by internal and NHTSA investigations, inter alia.
     24         2499. As a direct and proximate result of Defendants’ breach of the implied
     25 warranty of merchantability, the members of the Class have been damaged in an
     26 amount to be proven at trial.
     27
     28
                                                 - 521 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 527 of 579 Page ID #:527




      1                               VERMONT COUNT III
      2                   BREACH OF EXPRESS WARRANTY
                  (VT. STAT. ANN. TIT. 9A, §2-313, 2A-103, AND 2A-210)
      3         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      4         2500. Plaintiffs bring this claim on behalf of all members of the Class, or
      5 alternatively the members of the Class that reside and/or purchased or leased their
      6 Class Vehicles in Vermont, against the Vehicle Manufacturer Defendants.
      7         2501. Vehicle Manufacturer Defendants are and were at all relevant times
      8 “sellers” of motor vehicles under VT. STAT. ANN. tit. 9A, §2-313 (1)-(2), and
      9 “merchants” with respect to motor vehicles within the meaning of 9A §§2- 104(1)
     10 and 2A-103(1)(t).
     11         2502. The Class members are and were at all relevant times “buyers” with
     12 respect to the Class Vehicles under VT. STAT. ANN. tit. 9A, §2-313 (1).
     13         2503. With respect to leases, Vehicle Manufacturer Defendants are and were
     14 at all relevant times “lessors” of motor vehicles under VT. STAT. ANN. tit. 9A, §2A-
     15 103(1)(p).
     16         2504. The Class Vehicles are and were at all relevant times “goods” within the
     17 meaning of VT. STAT. ANN. tit. 9A, §§2-105(1) and 2A-103(1)(h).
     18         2505. In connection with the purchase of all Class Vehicles, Vehicle
     19 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     20 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     21 repairs to vehicles that fail to function properly during normal use. Honda provides
     22 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     23 whichever occurs first, and covers any repair or replacement of any part that is
     24 defective in material or workmanship under normal use. Toyota provides a New
     25 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     26 occurs first, and covers repairs and adjustments needed to correct defects in materials
     27 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     28
                                                - 522 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 528 of 579 Page ID #:528




      1 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      2 the repair of any item on a vehicle that is defective in material, workmanship, or
      3 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      4 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      5 replacement of any component manufactured or originally installed by Hyundai that
      6 is defective in material or factory workmanship, under normal use and maintenance.
      7 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      8 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      9 repair or replacement of any component manufactured or originally installed by
     10 Mitsubishi that is defective in material or factory workmanship, under normal use
     11 and maintenance.
     12        2506. In addition, Vehicle Manufacturer Defendants’ various oral and written
     13 representations regarding the Class Vehicles’ durability, safety, and performance
     14 constituted express warranties to the Class.
     15        2507. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     16 bargain that was reached when the members of the Class purchased or leased their
     17 Class Vehicles.
     18        2508. The ACU Defect in the defective airbag systems existed in the Class
     19 Vehicles at the time of sale or lease and within the warranty periods but the members
     20 of the Class had no knowledge of the existence of the defect, which was known and
     21 concealed by the Vehicle Manufacturer Defendants.             Despite the applicable
     22 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     23 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     24 in order to wrongfully transfer the costs of repair or replacement of the defective
     25 airbag systems to the members of the Class.
     26
     27
     28
                                                - 523 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 529 of 579 Page ID #:529




      1         2509. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      2 and owners and lessees of these vehicles have lost confidence in the ability of Class
      3 Vehicles to perform the function of safe reliable transportation.
      4         2510. The members of the Class could not have reasonably discovered the
      5 ACU Defect.
      6         2511. The Vehicle Manufacturer Defendants breached their express
      7 warranties promising to repair and correct a manufacturing defect or defects in
      8 materials or workmanship of any parts they supplied.
      9         2512. The Vehicle Manufacturer Defendants further breached their express
     10 warranties by selling Class Vehicles that were defective with respect to materials,
     11 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     12 the defective airbag systems contained the ACU Defect and had an associated safety
     13 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     14 purposes for which passenger vehicles are used because of materials, workmanship,
     15 and manufacture defects preventing airbags and seatbelt pretensioners from
     16 performing as warranted.
     17         2513. Specifically, on information and belief, Vehicle Manufacturer
     18 Defendants breached their express warranties (including the implied covenant of
     19 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     20 Vehicles containing defects in material that were never disclosed to the Class; (b)
     21 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     22 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     23 and (d) supplying products and materials that failed to conform to the representations
     24 made by Vehicle Manufacturer Defendants.
     25         2514. The Class has given Vehicle Manufacturer Defendants a reasonable
     26 opportunity to cure their breach of express warranty or, alternatively, were not
     27 required to do so because such an opportunity would be unnecessary and futile given
     28
                                                 - 524 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 530 of 579 Page ID #:530




      1 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
      2 neither cure the defect in the Class Vehicles nor resolve the incidental and
      3 consequential damages flowing therefrom.
      4         2515. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      5 essential purpose and the recovery of the members of the Class is not limited to the
      6 warranties’ remedies.
      7         2516. The Vehicle Manufacturer Defendants were provided notice of the ACU
      8 Defect in the defective airbag systems by numerous consumer complaints made to
      9 their authorized dealers nationwide, complaints to NHTSA, and through their own
     10 testing. Affording Defendants a reasonable opportunity to cure their breach of
     11 written warranties would be unnecessary and futile here because the Vehicle
     12 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     13 information and belief, have refused to repair or replace the defective airbag systems
     14 in the Class Vehicles free of charge within or outside of the warranty periods despite
     15 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     16 applicable warranty periods.
     17         2517. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     18 limit recovery to the terms of the express warranties is unconscionable and
     19 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     20 limitations are unenforceable because they knowingly sold or leased a defective
     21 product without informing consumers about the defect. The time limits contained in
     22 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     23 and inadequate to protect the members of the Class. Among other things, the
     24 members of the Class did not determine these time limitations, the terms of which
     25 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     26 bargaining power existed between the Vehicle Manufacturer Defendants and the
     27 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     28
                                                 - 525 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 531 of 579 Page ID #:531




      1 have known that the Class Vehicles were defective at the time of sale or lease and
      2 that the defective airbag systems would fail to deploy during an accident.
      3        2518. Further, the limited warranties promising to repair and/or correct a
      4 manufacturing defect fail in their essential purpose because the contractual remedies
      5 are insufficient to make the members of the Class whole because, on information and
      6 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
      7 adequately provide the promised remedies within a reasonable time.
      8        2519. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      9 were inherently defective and did not conform to their warranties and the members
     10 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     11 fraudulent pretenses.
     12        2520. The members of the Class have been excused from performance of any
     13 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     14 described herein.
     15        2521. As a direct and proximate result of Vehicle Manufacturer Defendants’
     16 breach of express warranties, the members of the Class have been damaged in an
     17 amount to be determined at trial.
     18        2522. Accordingly, the Class asserts as additional and/or alternative remedies,
     19 the revocation of acceptance of the goods and the return to the members of the Class
     20 of the purchase price of all Class Vehicles currently owned or leased, and for such
     21 other incidental and consequential damages as allowed.
     22                     47.    Virginia
     23                                VIRGINIA COUNT I
     24         VIOLATION OF VIRGINIA CONSUMER PROTECTION ACT
                         (VA. CODE ANN. §59.1-196, ET SEQ.)
     25                     AGAINST ALL DEFENDANTS
     26        2523. Plaintiff Ann Harland (for the purposes of this section, “Plaintiff”)
     27 brings this claim on behalf of herself and all members of the Class, or alternatively
     28
                                               - 526 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 532 of 579 Page ID #:532




      1 the members of the Class that reside and/or purchased or leased their Class Vehicles
      2 in Virginia, against all Defendants.
      3         2524. Plaintiff, the members of the Class, and Defendants are “persons” within
      4 the meaning of VA. CODE ANN. §59.1-198.
      5         2525. Defendants are and were at all relevant times “suppliers” of motor
      6 vehicles and/or ACUs under VA. CODE ANN. §59.1-198.
      7         2526. The sale of the Class Vehicles and/or defective ACUs installed in them
      8 is and was at all relevant times a “consumer transaction” within the meaning of VA.
      9 CODE ANN. §59.1-198.
     10         2527. The Virginia Consumer Protection Act (“Virginia CPA”) prohibits
     11 certain “fraudulent acts or practices committed by a supplier in connection with a
     12 consumer transaction” and lists prohibited practices which include:
     13         (5) Misrepresenting that goods or services have certain quantities,
                characteristics, ingredients, uses, or benefits;
     14
                (6) Misrepresenting that goods or services are of a particular standard,
     15         quality, grade, style or model;
     16         (8) Advertising goods or services with intent not to sell them as
                advertised, or with intent not to sell at the price or upon the terms
     17         advertised;
     18         (14) Using any other deception, fraud, false pretense, false promise, or
                misrepresentation in connection with a consumer transaction.
     19
          VA. CODE ANN. §59.1-198.
     20
                2528. In the course of Defendants’ business, Defendants violated the Virginia
     21
          CPA by failing to disclose and actively concealing the dangers and risks posed by the
     22
          Class Vehicles and/or the defective airbag systems installed in them, as described
     23
          above. Specifically, in marketing, offering for sale, and selling the defective Class
     24
          Vehicles and/or the defective airbag systems installed in them, Defendants engaged
     25
          in one or more of the following unfair or deceptive acts or practices within the
     26
          meaning of VA. CODE ANN. §59.1-198, et seq.: representing that the Class Vehicles
     27
          and/or the defective airbag systems installed in them have characteristics or benefits
     28
                                                 - 527 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 533 of 579 Page ID #:533




      1 that they do not have; representing that they are of a particular standard and quality
      2 when they are not; and/or advertising them with the intent not to sell them as
      3 advertised.
      4         2529. Defendants have known of the ACU Defect in their defective airbag
      5 systems and failed to disclose and actively concealed the dangers and risks posed by
      6 the Class Vehicles and/or the defective airbag systems installed in them.
      7         2530. By failing to disclose and by actively concealing the ACU Defect in the
      8 Class Vehicles and/or the defective airbag systems installed in them, by marketing
      9 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     10 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     11 practices in violation of the Virginia CPA. Defendants deliberately withheld the
     12 information about the propensity of the defective airbag systems to fail to deploy
     13 during an accident, in order to ensure that consumers would purchase the Class
     14 Vehicles.
     15         2531. In the course of Defendants’ business, they willfully failed to disclose
     16 and actively concealed the dangerous risks posed by the many safety issues and
     17 serious defect discussed above. Defendants compounded the deception by repeatedly
     18 asserting that the Class Vehicles and/or the defective airbag systems installed in them
     19 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
     20 that value safety.
     21         2532. Defendants’ unfair or deceptive acts or practices, including these
     22 concealments, omissions, and suppressions of material facts, had a tendency or
     23 capacity to mislead, tended to create a false impression in consumers, were likely to
     24 and did in fact deceive reasonable consumers, including Plaintiff and the members of
     25 the Class, about the true safety and reliability of Class Vehicles and/or the defective
     26 airbag systems installed in them, the quality of Defendants’ brands, and the true value
     27 of the Class Vehicles.
     28
                                                - 528 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 534 of 579 Page ID #:534




      1        2533. Defendants intentionally and knowingly misrepresented material facts
      2 regarding the Class Vehicles and/or the defective airbag systems installed in them
      3 with an intent to mislead Plaintiff and the members of the Class.
      4        2534. Defendants knew or should have known that their conduct violated the
      5 Virginia CPA.
      6        2535. As alleged above, Defendants made material statements about the safety
      7 and reliability of the Class Vehicles and/or the defective airbag systems installed in
      8 them that were either false or misleading.
      9        2536. To protect their profits and to avoid remediation costs and a public
     10 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     11 Vehicles and/or the defective airbag systems installed in them and their tragic
     12 consequences, and allowed unsuspecting new and used car purchasers to continue to
     13 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     14 vehicles.
     15        2537. Defendants owed Plaintiff and the members of the Class a duty to
     16 disclose the true safety and reliability of the Class Vehicles and/or the defective
     17 airbag systems installed in them because Defendants:
     18               (a)   possessed exclusive knowledge of the dangers and risks posed
     19                     by the foregoing;
     20               (b)   intentionally concealed the foregoing from Plaintiff and the
     21                     Class; and/or
     22               (c)   made incomplete representations about the safety and reliability
     23                     of the foregoing generally, while purposefully withholding
     24                     material facts from Plaintiff and the Class that contradicted these
     25                     representations.
     26        2538. Because Defendants fraudulently concealed the ACU Defect in Class
     27 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     28
                                                - 529 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 535 of 579 Page ID #:535




      1 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
      2 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
      3 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
      4 significantly less than they otherwise would be.
      5        2539. Defendants’ failure to disclose and active concealment of the dangers
      6 and risks posed by the defective airbag systems in Class Vehicles were material to
      7 Plaintiff and the members of the Class. A vehicle made by a reputable manufacturer
      8 of safe vehicles is worth more than an otherwise comparable vehicle made by a
      9 disreputable manufacturer of unsafe vehicles that conceals defects rather than
     10 promptly remedies them.
     11        2540. Plaintiff and the members of the Class suffered ascertainable loss caused
     12 by Defendants’ misrepresentations and their failure to disclose material information.
     13 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     14 defective airbag systems installed in them, and Defendants’ complete disregard for
     15 safety, Plaintiff and the members of the Class either would have paid less for their
     16 vehicles or would not have purchased or leased them at all. Plaintiff and the members
     17 of the Class had no way of discerning that Defendants’ representations were false and
     18 misleading, or otherwise learning the facts that Defendants had concealed or failed
     19 to disclose.
     20        2541. Plaintiff and the members of the Class did not receive the benefit of their
     21 bargain as a result of Defendants’ misconduct.
     22        2542. As a direct and proximate result of Defendants’ violations of the
     23 Virginia CPA, Plaintiff and the members of the Class have suffered injury-in-fact
     24 and/or actual damage.
     25        2543. Pursuant to VA. CODE ANN. §59.1-204, Plaintiff and the members of the
     26 Class seek an order awarding damages, treble damages, and any other just and proper
     27 relief available under the Virginia CPA.
     28
                                                - 530 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 536 of 579 Page ID #:536




      1                               VIRGINIA COUNT II
      2                    BREACH OF IMPLIED WARRANTIES
                      (VA. CODE ANN. §§8.2-314, 8.2-315, AND 8.2A-212)
      3                       AGAINST ALL DEFENDANTS
      4        2544. Plaintiff Ann Harland (for the purposes of this section, “Plaintiff”)
      5 brings this claim on behalf of herself and all members of the Class, or alternatively
      6 the members of the Class that reside and/or purchased or leased their Class Vehicles
      7 in Virginia, against all Defendants.
      8        2545. Defendants are and were at all relevant times “sellers” of motor vehicles
      9 and/or ACUS under VA. CODE ANN. §8-2-313(1)-(2), and “merchants” with respect
     10 to motor vehicles and/or ACUs within the meaning of §§8-2-104(1) and 8.2A-
     11 103(1)(t).
     12        2546. With respect to leases, Vehicle Manufacturer Defendants are and were
     13 at all relevant times “lessors” of motor vehicles under VA. CODE ANN. §8-2A-
     14 103(1)(p).
     15        2547. Plaintiff and the members of the Class are and were at all relevant times
     16 “buyers” with respect to the Class Vehicles under VA. CODE ANN. §8-2-313(1).
     17        2548. The Class Vehicles and/or the defective ACUs installed in them are and
     18 were at all relevant times “goods” within the meaning VA. CODE ANN. §§8-2-105(1)
     19 and 8.2A-103(1)(h).
     20        2549. A warranty that the Class Vehicles and/or the defective ACUs installed
     21 in them were in merchantable condition and fit for the ordinary purpose for which
     22 such goods are used is implied by law pursuant to VA. CODE ANN. §§8.2-314 and
     23 8.2A-212.
     24        2550. In addition, a warranty that the Class Vehicles and/or the defective
     25 ACUs installed in them were fit for their particular purpose is implied by law
     26 pursuant to VA. CODE ANN. §8.2-315. Defendants knew at the time of sale of the
     27 Class Vehicles and/or the defective ACUs installed in them, that Plaintiff and the
     28
                                               - 531 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 537 of 579 Page ID #:537




      1 Class intended to use the vehicles in a manner requiring a particular standard of
      2 performance and durability, and that Plaintiff and the Class were relying on
      3 Defendants’ skill and judgment to furnish suitable products for this particular
      4 purpose.
      5        2551. The Class Vehicles and/or the defective ACUs installed in them, when
      6 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      7 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
      8 a result of their inherent defects, as detailed above. Specifically, they are inherently
      9 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     10 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     11 and reduces their value.
     12        2552. Defendants were provided notice of these issues by the numerous
     13 consumer complaints against them regarding the ACU Defect, by numerous
     14 individual letters and communications sent by Plaintiffs and others within a
     15 reasonable amount of time after the allegations of the ACU Defect became public,
     16 and by internal and NHTSA investigations, inter alia.
     17        2553. As a direct and proximate result of Defendants’ breach of the implied
     18 warranty of merchantability, Plaintiff and the members of the Class have been
     19 damaged in an amount to be proven at trial.
     20                                VIRGINIA COUNT III
     21                  BREACH OF EXPRESS WARRANTY
                   (VA. CODE ANN. §§8-2-313, 8-2A-103, AND 8.2A-210)
     22         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     23        2554. Plaintiff Ann Harland (for the purposes of this section, “Plaintiff”)
     24 brings this claim on behalf of herself and all members of the Class, or alternatively
     25 the members of the Class that reside and/or purchased or leased their Class Vehicles
     26 in Virginia, against the Vehicle Manufacturer Defendants.
     27
     28
                                                 - 532 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 538 of 579 Page ID #:538




      1         2555. Vehicle Manufacturer Defendants are and were at all relevant times
      2 “sellers” of motor vehicles under VA. CODE ANN. §8-2-313(1)-(2), and “merchants”
      3 with respect to motor vehicles within the meaning of §§8-2-104(1) and 8.2A-
      4 103(1)(t).
      5         2556. Plaintiff and the Class members are and were at all relevant times
      6 “buyers” with respect to the Class Vehicles under VA. CODE ANN. §8-2-313(1).
      7         2557. With respect to leases, Vehicle Manufacturer Defendants are and were
      8 at all relevant times “lessors” of motor vehicles under VA. CODE ANN. §8-2A-
      9 103(1)(p).
     10         2558. The Class Vehicles are and were at all relevant times “goods” within the
     11 meaning VA. CODE ANN. §§8.2-105(1) and 8.2A-103(1)(h).
     12         2559. In connection with the purchase of all Class Vehicles, Vehicle
     13 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     14 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     15 repairs to vehicles that fail to function properly during normal use. Honda provides
     16 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     17 whichever occurs first, and covers any repair or replacement of any part that is
     18 defective in material or workmanship under normal use. Toyota provides a New
     19 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     20 occurs first, and covers repairs and adjustments needed to correct defects in materials
     21 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     22 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     23 the repair of any item on a vehicle that is defective in material, workmanship, or
     24 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     25 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     26 replacement of any component manufactured or originally installed by Hyundai that
     27 is defective in material or factory workmanship, under normal use and maintenance.
     28
                                                - 533 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 539 of 579 Page ID #:539




      1 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      2 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      3 repair or replacement of any component manufactured or originally installed by
      4 Mitsubishi that is defective in material or factory workmanship, under normal use
      5 and maintenance.
      6         2560. In addition, Vehicle Manufacturer Defendants’ various oral and written
      7 representations regarding the Class Vehicles’ durability, safety, and performance
      8 constituted express warranties to Plaintiff and the Class.
      9         2561. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     10 bargain that was reached when Plaintiff and the members of the Class purchased or
     11 leased their Class Vehicles.
     12         2562. The ACU Defect in the defective airbag systems existed in the Class
     13 Vehicles at the time of sale or lease and within the warranty periods but Plaintiff and
     14 the members of the Class had no knowledge of the existence of the defect, which was
     15 known and concealed by the Vehicle Manufacturer Defendants.               Despite the
     16 applicable warranties, the Vehicle Manufacturer Defendants failed to inform Plaintiff
     17 and the members of the Class that the Class Vehicles contained the ACU Defect
     18 during the warranty periods in order to wrongfully transfer the costs of repair or
     19 replacement of the defective airbag systems to Plaintiff and the members of the Class.
     20         2563. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     21 and owners and lessees of these vehicles have lost confidence in the ability of Class
     22 Vehicles to perform the function of safe reliable transportation.
     23         2564. Plaintiff and the members of the Class could not have reasonably
     24 discovered the ACU Defect.
     25         2565. The Vehicle Manufacturer Defendants breached their express
     26 warranties promising to repair and correct a manufacturing defect or defects in
     27 materials or workmanship of any parts they supplied.
     28
                                                - 534 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 540 of 579 Page ID #:540




      1         2566. The Vehicle Manufacturer Defendants further breached their express
      2 warranties by selling Class Vehicles that were defective with respect to materials,
      3 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
      4 the defective airbag systems contained the ACU Defect and had an associated safety
      5 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
      6 purposes for which passenger vehicles are used because of materials, workmanship,
      7 and manufacture defects preventing airbags and seatbelt pretensioners from
      8 performing as warranted.
      9         2567. Specifically, on information and belief, Vehicle Manufacturer
     10 Defendants breached their express warranties (including the implied covenant of
     11 good faith and fair dealing) by: (a) knowingly providing Plaintiff and the Class with
     12 Class Vehicles containing defects in material that were never disclosed to Plaintiff
     13 and the Class; (b) failing to repair or replace the defective Class Vehicles at no cost
     14 within the warranty period; (c) ignoring, delaying responses to, and denying warranty
     15 claims in bad faith; and (d) supplying products and materials that failed to conform
     16 to the representations made by Vehicle Manufacturer Defendants.
     17         2568. Plaintiff and the members of the Class have given Vehicle Manufacturer
     18 Defendants a reasonable opportunity to cure their breach of express warranty or,
     19 alternatively, were not required to do so because such an opportunity would be
     20 unnecessary and futile given that the repairs or replacements offered by Vehicle
     21 Manufacturer Defendants can neither cure the defect in the Class Vehicles nor resolve
     22 the incidental and consequential damages flowing therefrom.
     23         2569. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     24 essential purpose and the recovery of Plaintiff and the members of the Class is not
     25 limited to the warranties’ remedies.
     26         2570. The Vehicle Manufacturer Defendants were provided notice of the ACU
     27 Defect in the defective airbag systems by numerous consumer complaints made to
     28
                                                - 535 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 541 of 579 Page ID #:541




      1 their authorized dealers nationwide, complaints to NHTSA, and through their own
      2 testing. Affording Defendants a reasonable opportunity to cure their breach of
      3 written warranties would be unnecessary and futile here because the Vehicle
      4 Manufacturer Defendants have known of and concealed the ACU Defect and, on
      5 information and belief, have refused to repair or replace the defective airbag systems
      6 in the Class Vehicles free of charge within or outside of the warranty periods despite
      7 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
      8 applicable warranty periods.
      9         2571. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     10 limit recovery to the terms of the express warranties is unconscionable and
     11 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     12 limitations are unenforceable because they knowingly sold or leased a defective
     13 product without informing consumers about the defect. The time limits contained in
     14 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     15 and inadequate to protect Plaintiff and the members of the Class. Among other
     16 things, Plaintiff and the members of the Class did not determine these time
     17 limitations, the terms of which unreasonably favored the Vehicle Manufacturer
     18 Defendants. A gross disparity in bargaining power existed between the Vehicle
     19 Manufacturer Defendants and Plaintiff and the members of the Class, and the Vehicle
     20 Manufacturer Defendants knew or should have known that the Class Vehicles were
     21 defective at the time of sale or lease and that the defective airbag systems would fail
     22 to deploy during an accident.
     23         2572. Further, the limited warranties promising to repair and/or correct a
     24 manufacturing defect fail in their essential purpose because the contractual remedies
     25 are insufficient to make Plaintiff and the members of the Class whole because, on
     26 information and belief, the Vehicle Manufacturer Defendants have failed and/or have
     27 refused to adequately provide the promised remedies within a reasonable time.
     28
                                                 - 536 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 542 of 579 Page ID #:542




      1        2573. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      2 were inherently defective and did not conform to their warranties, and Plaintiff and
      3 the members of the Class were induced to purchase or lease the Class Vehicles under
      4 false and/or fraudulent pretenses.
      5        2574. Plaintiff and the members of the Class have been excused from
      6 performance of any warranty obligations as a result of the Vehicle Manufacturer
      7 Defendants’ conduct described herein.
      8        2575. As a direct and proximate result of Vehicle Manufacturer Defendants’
      9 breach of express warranties, Plaintiff and the members of the Class have been
     10 damaged in an amount to be determined at trial.
     11        2576. Accordingly, Plaintiff and the Class assert as additional and/or
     12 alternative remedies, the revocation of acceptance of the goods and the return to
     13 Plaintiff and the members of the Class of the purchase price of all Class Vehicles
     14 currently owned or leased, and for such other incidental and consequential damages
     15 as allowed.
     16                     48.   Washington
     17                             WASHINGTON COUNT I
     18            VIOLATION OF THE CONSUMER PROTECTION ACT
                        (WASH. REV. CODE §19.86.010, ET SEQ.)
     19                     AGAINST ALL DEFENDANTS
     20        2577. Plaintiffs bring this claim on behalf of all members of the Class, or
     21 alternatively the members of the Class that reside and/or purchased or leased their
     22 Class Vehicles in the State of Washington, against all Defendants.
     23        2578. The members of the Class and Defendants are “persons” within the
     24 meaning of WASH. REV. CODE §19.86.010(1).
     25        2579. Defendants are engaged in “trade” or “commerce” within the meaning
     26 of WASH. REV. CODE §19.86.010(2).
     27
     28
                                                - 537 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 543 of 579 Page ID #:543




      1         2580. The Washington Consumer Protection Act (“Washington CPA”)
      2 broadly prohibits “[u]nfair methods of competition and unfair or deceptive acts or
      3 practices in the conduct of any trade or commerce.” WASH. REV. CODE §19.86.020.
      4         2581. In the course of Defendants’ business, Defendants violated the
      5 Washington CPA by failing to disclose and actively concealing the dangers and risks
      6 posed by the Class Vehicles and/or the defective airbag systems installed in them, as
      7 described above.     Specifically, in marketing, offering for sale, and selling the
      8 defective Class Vehicles and/or the defective airbag systems installed in them,
      9 Defendants engaged in one or more of the following unfair or deceptive acts or
     10 practices within the meaning of WASH. REV. CODE §19.86.010, et seq.: representing
     11 that the Class Vehicles and/or the defective airbag systems installed in them have
     12 characteristics or benefits that they do not have; representing that they are of a
     13 particular standard and quality when they are not; and/or advertising them with the
     14 intent not to sell them as advertised.
     15         2582. Defendants have known of the ACU Defect in their defective airbag
     16 systems and failed to disclose and actively concealed the dangers and risks posed by
     17 the Class Vehicles and/or the defective airbag systems installed in them.
     18         2583. By failing to disclose and by actively concealing the ACU Defect in the
     19 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     20 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     21 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     22 practices in violation of the Washington CPA. Defendants deliberately withheld the
     23 information about the propensity of the defective airbag systems to fail to deploy
     24 during an accident, in order to ensure that consumers would purchase the Class
     25 Vehicles.
     26         2584. In the course of Defendants’ business, they willfully failed to disclose
     27 and actively concealed the dangerous risks posed by the many safety issues and
     28
                                                 - 538 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 544 of 579 Page ID #:544




      1 serious defect discussed above. Defendants compounded the deception by repeatedly
      2 asserting that the Class Vehicles and/or the defective airbag systems installed in them
      3 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
      4 that value safety.
      5         2585. Defendants’ unfair or deceptive acts or practices, including these
      6 concealments, omissions, and suppressions of material facts, had a tendency or
      7 capacity to mislead, tended to create a false impression in consumers, were likely to
      8 and did in fact deceive reasonable consumers, including the members of the Class,
      9 about the true safety and reliability of Class Vehicles and/or the defective airbag
     10 systems installed in them, the quality of Defendants’ brands, and the true value of the
     11 Class Vehicles.
     12         2586. Defendants intentionally and knowingly misrepresented material facts
     13 regarding the Class Vehicles and/or the defective airbag systems installed in them
     14 with an intent to mislead the members of the Class.
     15         2587. Defendants knew or should have known that their conduct violated the
     16 Washington CPA.
     17         2588. As alleged above, Defendants made material statements about the safety
     18 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     19 them that were either false or misleading.
     20         2589. To protect their profits and to avoid remediation costs and a public
     21 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     22 Vehicles and/or the defective airbag systems installed in them and their tragic
     23 consequences, and allowed unsuspecting new and used car purchasers to continue to
     24 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     25 vehicles.
     26
     27
     28
                                                - 539 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 545 of 579 Page ID #:545




      1         2590. Defendants owed the members of the Class a duty to disclose the true
      2 safety and reliability of the Class Vehicles and/or the defective airbag systems
      3 installed in them because Defendants:
      4               (a)   possessed exclusive knowledge of the dangers and risks posed
      5                     by the foregoing;
      6               (b)   intentionally concealed the foregoing from the Class; and/or
      7               (c)   made incomplete representations about the safety and reliability
      8                     of the foregoing generally, while purposefully withholding
      9                     material facts from the Class that contradicted these
     10                     representations.
     11         2591. Because Defendants fraudulently concealed the ACU Defect in Class
     12 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     13 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     14 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     15 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     16 significantly less than they otherwise would be.
     17         2592. Defendants’ failure to disclose and active concealment of the dangers
     18 and risks posed by the defective airbag systems in Class Vehicles were material to
     19 the members of the Class. A vehicle made by a reputable manufacturer of safe
     20 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     21 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     22 them.
     23         2593. The members of the Class suffered ascertainable loss caused by
     24 Defendants’ misrepresentations and their failure to disclose material information.
     25 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     26 defective airbag systems installed in them, and Defendants’ complete disregard for
     27 safety, the members of the Class either would have paid less for their vehicles or
     28
                                                - 540 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 546 of 579 Page ID #:546




      1 would not have purchased or leased them at all. The members of the Class had no
      2 way of discerning that Defendants’ representations were false and misleading, or
      3 otherwise learning the facts that Defendants had concealed or failed to disclose.
      4        2594. The members of the Class did not receive the benefit of their bargain as
      5 a result of Defendants’ misconduct.
      6        2595. As a direct and proximate result of Defendants’ violations of the
      7 Washington CPA, the members of the Class have suffered injury-in-fact and/or actual
      8 damage.
      9        2596. Pursuant to WASH. REV. CODE §§19.86.140 and 19.86.090, the members
     10 of the Class seek an order awarding damages, treble damages, and any other just and
     11 proper relief available under the Washington CPA.
     12                             WASHINGTON COUNT II
     13                   BREACH OF IMPLIED WARRANTIES
                   (WASH. REV. CODE §§62A.2-314, 62A.2-315, 62A.2A-103,
     14                           AND 62A.2A-212)
                             AGAINST ALL DEFENDANTS
     15
     16        2597. Plaintiffs bring this claim on behalf of all members of the Class, or
     17 alternatively the members of the Class that reside and/or purchased or leased their
     18 Class Vehicles in the State of Washington, against all Defendants.
     19        2598. Defendants are and were at all relevant times “sellers” of motor vehicles
     20 and/or ACUs under WASH. REV. CODE §62A.2-313(1)-(2). At all relevant times,
     21 Defendants also were “merchants” with respect to motor vehicles and/or ACUs
     22 within the meaning of WASH. REV. CODE §§62A.2-104(1) and 62A.2A-103(1)(t).
     23        2599. The Class members are and were at all relevant times “buyers” with
     24 respect to the Class Vehicles and/or the defective ACUs installed in them under
     25 WASH. REV. CODE § 62A.2-313(1). The Class Vehicles and/or the defective ACUs
     26 installed in them are and were at all relevant times “goods” within the meaning of
     27 WASH. REV. CODE §§62A.2-313(1)-(2) and 62A.2A-103(1)(h).
     28
                                                - 541 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 547 of 579 Page ID #:547




      1         2600. With respect to leases, Vehicle Manufacturer Defendants are and were
      2 at all relevant times “lessors” of motor vehicles under WASH. REV. CODE §62A.2A-
      3 103(1)(p).
      4         2601. A warranty that the Class Vehicles and/or the defective ACUs installed
      5 in them were in merchantable condition and fit for the ordinary purpose for which
      6 such goods are used is implied by law pursuant to WASH. REV. CODE §§62A.2-314
      7 and 62A.2A-212.
      8         2602. In addition, a warranty that the Class Vehicles and/or the defective
      9 ACUs installed in them were fit for their particular purpose is implied by law
     10 pursuant to WASH. REV. CODE §62A.2-315. Defendants knew at the time of sale of
     11 the Class Vehicles and/or the defective ACUs installed in them, that the Class
     12 intended to use the vehicles in a manner requiring a particular standard of
     13 performance and durability, and that the Class was relying on Defendants’ skill and
     14 judgment to furnish suitable products for this particular purpose.
     15         2603. The Class Vehicles and/or the defective ACUs installed in them, when
     16 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     17 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     18 a result of their inherent defects, as detailed above. Specifically, they are inherently
     19 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     20 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     21 and reduces their value.
     22         2604. Defendants were provided notice of these issues by the numerous
     23 consumer complaints against them regarding the ACU Defect, by numerous
     24 individual letters and communications sent by Plaintiffs and others within a
     25 reasonable amount of time after the allegations of the ACU Defect became public,
     26 and by internal and NHTSA investigations, inter alia.
     27
     28
                                                 - 542 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 548 of 579 Page ID #:548




      1         2605. As a direct and proximate result of Defendants’ breach of the implied
      2 warranty of merchantability, the members of the Class have been damaged in an
      3 amount to be proven at trial.
      4                             WASHINGTON COUNT III
      5                  BREACH OF EXPRESS WARRANTY
               (WASH. REV. CODE §§62A.2-313, 62A.2A-103, AND 62A.2A-210)
      6         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      7         2606. Plaintiffs bring this claim on behalf of all members of the Class, or
      8 alternatively the members of the Class that reside and/or purchased or leased their
      9 Class Vehicles in the State of Washington, against the Vehicle Manufacturer
     10 Defendants.
     11         2607. Vehicle Manufacturer Defendants are and were at all relevant times
     12 “sellers” of motor vehicles under WASH. REV. CODE §§62A.2-313(1)-(2), and
     13 “merchants” with respect to motor vehicles within the meaning of §§62A.2-104(1)
     14 and 62A.2A-103(1)(t).
     15         2608. The Class members are and were at all relevant times “buyers” with
     16 respect to the Class Vehicles under WASH. REV. CODE §62A.2-313(1).
     17         2609. With respect to leases, Vehicle Manufacturer Defendants are and were
     18 at all relevant times “lessors” of motor vehicles under WASH. REV. CODE §62A.2A-
     19 103(1)(p).
     20         2610. The Class Vehicles are and were at all relevant times “goods” within the
     21 meaning of WASH. REV. CODE §§62A.2-105(1) and 62A.2A-103(1)(h).
     22         2611. In connection with the purchase of all Class Vehicles, Vehicle
     23 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     24 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     25 repairs to vehicles that fail to function properly during normal use. Honda provides
     26 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     27 whichever occurs first, and covers any repair or replacement of any part that is
     28
                                                - 543 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 549 of 579 Page ID #:549




      1 defective in material or workmanship under normal use. Toyota provides a New
      2 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
      3 occurs first, and covers repairs and adjustments needed to correct defects in materials
      4 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
      5 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      6 the repair of any item on a vehicle that is defective in material, workmanship, or
      7 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      8 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      9 replacement of any component manufactured or originally installed by Hyundai that
     10 is defective in material or factory workmanship, under normal use and maintenance.
     11 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     12 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     13 repair or replacement of any component manufactured or originally installed by
     14 Mitsubishi that is defective in material or factory workmanship, under normal use
     15 and maintenance.
     16        2612. In addition, Vehicle Manufacturer Defendants’ various oral and written
     17 representations regarding the Class Vehicles’ durability, safety, and performance
     18 constituted express warranties to the Class.
     19        2613. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     20 bargain that was reached when the members of the Class purchased or leased their
     21 Class Vehicles.
     22        2614. The ACU Defect in the defective airbag systems existed in the Class
     23 Vehicles at the time of sale or lease and within the warranty periods but the members
     24 of the Class had no knowledge of the existence of the defect, which was known and
     25 concealed by the Vehicle Manufacturer Defendants.             Despite the applicable
     26 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     27 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     28
                                                - 544 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 550 of 579 Page ID #:550




      1 in order to wrongfully transfer the costs of repair or replacement of the defective
      2 airbag systems to the members of the Class.
      3         2615. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      4 and owners and lessees of these vehicles have lost confidence in the ability of Class
      5 Vehicles to perform the function of safe reliable transportation.
      6         2616. The members of the Class could not have reasonably discovered the
      7 ACU Defect.
      8         2617. The Vehicle Manufacturer Defendants breached their express
      9 warranties promising to repair and correct a manufacturing defect or defects in
     10 materials or workmanship of any parts they supplied.
     11         2618. The Vehicle Manufacturer Defendants further breached their express
     12 warranties by selling Class Vehicles that were defective with respect to materials,
     13 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     14 the defective airbag systems contained the ACU Defect and had an associated safety
     15 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     16 purposes for which passenger vehicles are used because of materials, workmanship,
     17 and manufacture defects preventing airbags and seatbelt pretensioners from
     18 performing as warranted.
     19         2619. Specifically, on information and belief, Vehicle Manufacturer
     20 Defendants breached their express warranties (including the implied covenant of
     21 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     22 Vehicles containing defects in material that were never disclosed to the Class; (b)
     23 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     24 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     25 and (d) supplying products and materials that failed to conform to the representations
     26 made by Vehicle Manufacturer Defendants.
     27
     28
                                                 - 545 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 551 of 579 Page ID #:551




      1         2620. The Class has given Vehicle Manufacturer Defendants a reasonable
      2 opportunity to cure their breach of express warranty or, alternatively, were not
      3 required to do so because such an opportunity would be unnecessary and futile given
      4 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
      5 neither cure the defect in the Class Vehicles nor resolve the incidental and
      6 consequential damages flowing therefrom.
      7         2621. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      8 essential purpose and the recovery of the members of the Class is not limited to the
      9 warranties’ remedies.
     10         2622. The Vehicle Manufacturer Defendants were provided notice of the ACU
     11 Defect in the defective airbag systems by numerous consumer complaints made to
     12 their authorized dealers nationwide, complaints to NHTSA, and through their own
     13 testing. Affording Defendants a reasonable opportunity to cure their breach of
     14 written warranties would be unnecessary and futile here because the Vehicle
     15 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     16 information and belief, have refused to repair or replace the defective airbag systems
     17 in the Class Vehicles free of charge within or outside of the warranty periods despite
     18 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     19 applicable warranty periods.
     20         2623. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     21 limit recovery to the terms of the express warranties is unconscionable and
     22 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     23 limitations are unenforceable because they knowingly sold or leased a defective
     24 product without informing consumers about the defect. The time limits contained in
     25 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     26 and inadequate to protect the members of the Class. Among other things, the
     27 members of the Class did not determine these time limitations, the terms of which
     28
                                                 - 546 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 552 of 579 Page ID #:552




      1 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
      2 bargaining power existed between the Vehicle Manufacturer Defendants and the
      3 members of the Class, and the Vehicle Manufacturer Defendants knew or should
      4 have known that the Class Vehicles were defective at the time of sale or lease and
      5 that the defective airbag systems would fail to deploy during an accident.
      6        2624. Further, the limited warranties promising to repair and/or correct a
      7 manufacturing defect fail in their essential purpose because the contractual remedies
      8 are insufficient to make the members of the Class whole because, on information and
      9 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     10 adequately provide the promised remedies within a reasonable time.
     11        2625. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     12 were inherently defective and did not conform to their warranties and the members
     13 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     14 fraudulent pretenses.
     15        2626. The members of the Class have been excused from performance of any
     16 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     17 described herein.
     18        2627. As a direct and proximate result of Vehicle Manufacturer Defendants’
     19 breach of express warranties, the members of the Class have been damaged in an
     20 amount to be determined at trial.
     21        2628. Accordingly, the Class asserts as additional and/or alternative remedies,
     22 the revocation of acceptance of the goods and the return to the members of the Class
     23 of the purchase price of all Class Vehicles currently owned or leased, and for such
     24 other incidental and consequential damages as allowed.
     25
     26
     27
     28
                                               - 547 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 553 of 579 Page ID #:553




      1                       49.   West Virginia
      2                              WEST VIRGINIA COUNT I
      3                    BREACH OF IMPLIED WARRANTIES
                 (W. VA. CODE §§46-2-314, 46-2-315, 46-2A-103, AND 46-2A-212)
      4                        AGAINST ALL DEFENDANTS
      5          2629. Plaintiff Nicholas Crouch (for the purposes of this section, “Plaintiff”)
      6 brings this claim on behalf of himself and all members of the Class, or alternatively
      7 the members of the Class that reside and/or purchased or leased their Class Vehicles
      8 West Virginia, against all Defendants.
      9          2630. Defendants are and were at all relevant times “merchants” with respect
     10 to motor vehicles and/or ACUs under W. VA. CODE §46-2-314(1) and 46-2A-
     11 103(1)(t), and “sellers” of motor vehicles and/or ACUs under §§46-2-314(1) and 46-
     12 2-315.
     13          2631. Plaintiff and the Class members are and were at all relevant times
     14 “buyers” within the meaning of W. VA. CODE §46-2-315.
     15          2632. With respect to leases, Vehicle Manufacturer Defendants are and were
     16 at all relevant times “lessors” of motor vehicles under W. VA. CODE §46-2A-
     17 103(1)(p).
     18          2633. The Class Vehicles and/or the defective ACUs installed in them are and
     19 were at all relevant times “goods” within the meaning of W. VA. CODE §§46-2-105(1)
     20 and 46-2A-103(1)(h).
     21          2634. A warranty that the Class Vehicles and/or the defective ACUs installed
     22 in them were in merchantable condition and fit for the ordinary purpose for which
     23 such goods are used is implied by law pursuant to W. VA. CODE §§46-2-314 and 46-
     24 2A-212.
     25          2635. In addition, a warranty that the Class Vehicles and/or the defective
     26 ACUs installed in them were fit for their particular purpose is implied by law
     27 pursuant to W. VA. CODE §46-2-315. Defendants knew at the time of sale of the Class
     28
                                                 - 548 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 554 of 579 Page ID #:554




      1 Vehicles and/or the defective ACUs installed in them, that Plaintiff and the Class
      2 intended to use the vehicles in a manner requiring a particular standard of
      3 performance and durability, and that Plaintiff and the Class were relying on
      4 Defendants’ skill and judgment to furnish suitable products for this particular
      5 purpose.
      6        2636. The Class Vehicles and/or the defective ACUs installed in them, when
      7 sold or leased (if applicable) and at all times thereafter, were not in merchantable
      8 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
      9 a result of their inherent defects, as detailed above. Specifically, they are inherently
     10 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     11 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     12 and reduces their value.
     13        2637. Defendants were provided notice of these issues by the numerous
     14 consumer complaints against them regarding the ACU Defect, by numerous
     15 individual letters and communications sent by Plaintiffs and others within a
     16 reasonable amount of time after the allegations of the ACU Defect became public,
     17 and by internal and NHTSA investigations, inter alia.
     18        2638. As a direct and proximate result of Defendants’ breach of the implied
     19 warranty of merchantability, Plaintiff and the members of the Class have been
     20 damaged in an amount to be proven at trial.
     21                            WEST VIRGINIA COUNT II
     22                  BREACH OF EXPRESS WARRANTY
                  (W. VA. CODE §§46-2-313, 46-2A-103, AND 46-2A-210)
     23         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     24        2639. Plaintiff Nicholas Crouch (for the purposes of this section, “Plaintiff”)
     25 brings this claim on behalf of himself and all members of the Class, or alternatively
     26 the members of the Class that reside and/or purchased or leased their Class Vehicles
     27 West Virginia, against the Vehicle Manufacturer Defendants.
     28
                                                 - 549 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 555 of 579 Page ID #:555




      1         2640. Vehicle Manufacturer Defendants are and were at all relevant times
      2 “sellers” of motor vehicles under W. VA. CODE §46-2-103(1)(d), and “merchants”
      3 with respect to motor vehicles within the meaning of §§46-2-104(1) and 46-2A-
      4 103(1)(t).
      5         2641. Plaintiff and the Class members are and were at all relevant times
      6 “buyers” with respect to the Class Vehicles under W. VA. CODE §46-2-313(1).
      7         2642. With respect to leases, Vehicle Manufacturer Defendants are and were
      8 at all relevant times “lessors” of motor vehicles under W. VA. CODE §46-2A-
      9 103(1)(p).
     10         2643. The Class Vehicles are and were at all relevant times “goods” within the
     11 meaning of W. VA. CODE §§46-2-313(1)-(2) and 46-2A-103(1)(h).
     12         2644. In connection with the purchase of all Class Vehicles, Vehicle
     13 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     14 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     15 repairs to vehicles that fail to function properly during normal use. Honda provides
     16 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     17 whichever occurs first, and covers any repair or replacement of any part that is
     18 defective in material or workmanship under normal use. Toyota provides a New
     19 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     20 occurs first, and covers repairs and adjustments needed to correct defects in materials
     21 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     22 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     23 the repair of any item on a vehicle that is defective in material, workmanship, or
     24 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     25 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     26 replacement of any component manufactured or originally installed by Hyundai that
     27 is defective in material or factory workmanship, under normal use and maintenance.
     28
                                                - 550 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 556 of 579 Page ID #:556




      1 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      2 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      3 repair or replacement of any component manufactured or originally installed by
      4 Mitsubishi that is defective in material or factory workmanship, under normal use
      5 and maintenance.
      6         2645. In addition, Vehicle Manufacturer Defendants’ various oral and written
      7 representations regarding the Class Vehicles’ durability, safety, and performance
      8 constituted express warranties to Plaintiff and the Class.
      9         2646. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     10 bargain that was reached when Plaintiff and the members of the Class purchased or
     11 leased their Class Vehicles.
     12         2647. The ACU Defect in the defective airbag systems existed in the Class
     13 Vehicles at the time of sale or lease and within the warranty periods but Plaintiff and
     14 the members of the Class had no knowledge of the existence of the defect, which was
     15 known and concealed by the Vehicle Manufacturer Defendants.               Despite the
     16 applicable warranties, the Vehicle Manufacturer Defendants failed to inform Plaintiff
     17 and the members of the Class that the Class Vehicles contained the ACU Defect
     18 during the warranty periods in order to wrongfully transfer the costs of repair or
     19 replacement of the defective airbag systems to Plaintiff and the members of the Class.
     20         2648. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     21 and owners and lessees of these vehicles have lost confidence in the ability of Class
     22 Vehicles to perform the function of safe reliable transportation.
     23         2649. Plaintiff and the members of the Class could not have reasonably
     24 discovered the ACU Defect.
     25         2650. The Vehicle Manufacturer Defendants breached their express
     26 warranties promising to repair and correct a manufacturing defect or defects in
     27 materials or workmanship of any parts they supplied.
     28
                                                - 551 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 557 of 579 Page ID #:557




      1         2651. The Vehicle Manufacturer Defendants further breached their express
      2 warranties by selling Class Vehicles that were defective with respect to materials,
      3 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
      4 the defective airbag systems contained the ACU Defect and had an associated safety
      5 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
      6 purposes for which passenger vehicles are used because of materials, workmanship,
      7 and manufacture defects preventing airbags and seatbelt pretensioners from
      8 performing as warranted.
      9         2652. Specifically, on information and belief, Vehicle Manufacturer
     10 Defendants breached their express warranties (including the implied covenant of
     11 good faith and fair dealing) by: (a) knowingly providing Plaintiff and the Class with
     12 Class Vehicles containing defects in material that were never disclosed to Plaintiff
     13 and the Class; (b) failing to repair or replace the defective Class Vehicles at no cost
     14 within the warranty period; (c) ignoring, delaying responses to, and denying warranty
     15 claims in bad faith; and (d) supplying products and materials that failed to conform
     16 to the representations made by Vehicle Manufacturer Defendants.
     17         2653. Plaintiff and the members of the Class have given Vehicle Manufacturer
     18 Defendants a reasonable opportunity to cure their breach of express warranty or,
     19 alternatively, were not required to do so because such an opportunity would be
     20 unnecessary and futile given that the repairs or replacements offered by Vehicle
     21 Manufacturer Defendants can neither cure the defect in the Class Vehicles nor resolve
     22 the incidental and consequential damages flowing therefrom.
     23         2654. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     24 essential purpose and the recovery of Plaintiff and the members of the Class is not
     25 limited to the warranties’ remedies.
     26         2655. The Vehicle Manufacturer Defendants were provided notice of the ACU
     27 Defect in the defective airbag systems by numerous consumer complaints made to
     28
                                                - 552 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 558 of 579 Page ID #:558




      1 their authorized dealers nationwide, complaints to NHTSA, and through their own
      2 testing. Affording Defendants a reasonable opportunity to cure their breach of
      3 written warranties would be unnecessary and futile here because the Vehicle
      4 Manufacturer Defendants have known of and concealed the ACU Defect and, on
      5 information and belief, have refused to repair or replace the defective airbag systems
      6 in the Class Vehicles free of charge within or outside of the warranty periods despite
      7 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
      8 applicable warranty periods.
      9         2656. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     10 limit recovery to the terms of the express warranties is unconscionable and
     11 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     12 limitations are unenforceable because they knowingly sold or leased a defective
     13 product without informing consumers about the defect. The time limits contained in
     14 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     15 and inadequate to protect Plaintiff and the members of the Class. Among other
     16 things, Plaintiff and the members of the Class did not determine these time
     17 limitations, the terms of which unreasonably favored the Vehicle Manufacturer
     18 Defendants. A gross disparity in bargaining power existed between the Vehicle
     19 Manufacturer Defendants and Plaintiff and the members of the Class, and the Vehicle
     20 Manufacturer Defendants knew or should have known that the Class Vehicles were
     21 defective at the time of sale or lease and that the defective airbag systems would fail
     22 to deploy during an accident.
     23         2657. Further, the limited warranties promising to repair and/or correct a
     24 manufacturing defect fail in their essential purpose because the contractual remedies
     25 are insufficient to make Plaintiff and the members of the Class whole because, on
     26 information and belief, the Vehicle Manufacturer Defendants have failed and/or have
     27 refused to adequately provide the promised remedies within a reasonable time.
     28
                                                 - 553 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 559 of 579 Page ID #:559




      1        2658. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      2 were inherently defective and did not conform to their warranties, and Plaintiff and
      3 the members of the Class were induced to purchase or lease the Class Vehicles under
      4 false and/or fraudulent pretenses.
      5        2659. Plaintiff and the members of the Class have been excused from
      6 performance of any warranty obligations as a result of the Vehicle Manufacturer
      7 Defendants’ conduct described herein.
      8        2660. As a direct and proximate result of Vehicle Manufacturer Defendants’
      9 breach of express warranties, Plaintiff and the members of the Class have been
     10 damaged in an amount to be determined at trial.
     11        2661. Accordingly, Plaintiff and the members of the Class assert as additional
     12 and/or alternative remedies, the revocation of acceptance of the goods and the return
     13 to the members of the Class of the purchase price of all Class Vehicles currently
     14 owned or leased, and for such other incidental and consequential damages as allowed.
     15                     50.    Wisconsin
     16                               WISCONSIN COUNT I
     17    VIOLATION OF WISCONSIN DECEPTIVE TRADE PRACTICES ACT
                          (WIS. STAT. §100.18, ET SEQ.)
     18                   AGAINST ALL DEFENDANTS
     19        2662. Plaintiffs bring this claim on behalf of all members of the Class, or
     20 alternatively the members of the Class that reside and/or purchased or leased their
     21 Class Vehicles in Wisconsin, against all Defendants.
     22        2663. Defendants are “person[s], firm[s], corporation[s] or association[s]”
     23 within the meaning of WIS. STAT. §100.18(1).
     24        2664. The Class members are members of “the public” within the meaning of
     25 WIS. STAT. §100.18(1).
     26        2665. The Class Vehicles and/or the defective ACUs installed in them are and
     27 were “merchandise” within the meaning of WIS. STAT. §100.18(1).
     28
                                                - 554 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 560 of 579 Page ID #:560




      1         2666. The Wisconsin Deceptive Trade Practices Act (“Wisconsin DTPA”)
      2 prohibits a “representation or statement of fact which is untrue, deceptive or
      3 misleading.” WIS. STAT. §100.18(1).
      4         2667. In the course of Defendants’ business, Defendants violated the
      5 Wisconsin DTPA by failing to disclose and actively concealing the dangers and risks
      6 posed by the Class Vehicles and/or the defective airbag systems installed in them, as
      7 described above.     Specifically, in marketing, offering for sale, and selling the
      8 defective Class Vehicles and/or the defective airbag systems installed in them,
      9 Defendants engaged in one or more of the following unfair or deceptive acts or
     10 practices within the meaning of WIS. STAT. §100.18(1): representing that the Class
     11 Vehicles and/or the defective airbag systems installed in them have characteristics or
     12 benefits that they do not have; representing that they are of a particular standard and
     13 quality when they are not; and/or advertising them with the intent not to sell them as
     14 advertised.
     15         2668. Defendants have known of the ACU Defect in their defective airbag
     16 systems and failed to disclose and actively concealed the dangers and risks posed by
     17 the Class Vehicles and/or the defective airbag systems installed in them.
     18         2669. By failing to disclose and by actively concealing the ACU Defect in the
     19 Class Vehicles and/or the defective airbag systems installed in them, by marketing
     20 them as safe, reliable, and of high quality, and by presenting themselves as reputable
     21 manufacturers that value safety, Defendants engaged in unfair or deceptive business
     22 practices in violation of the Wisconsin DTPA. Defendants deliberately withheld the
     23 information about the propensity of the defective airbag systems to fail to deploy
     24 during an accident, in order to ensure that consumers would purchase the Class
     25 Vehicles.
     26         2670. In the course of Defendants’ business, they willfully failed to disclose
     27 and actively concealed the dangerous risks posed by the many safety issues and
     28
                                                - 555 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 561 of 579 Page ID #:561




      1 serious defect discussed above. Defendants compounded the deception by repeatedly
      2 asserting that the Class Vehicles and/or the defective airbag systems installed in them
      3 were safe, reliable, and of high quality, and by claiming to be reputable manufacturers
      4 that value safety.
      5         2671. Defendants’ unfair or deceptive acts or practices, including these
      6 concealments, omissions, and suppressions of material facts, had a tendency or
      7 capacity to mislead, tended to create a false impression in consumers, were likely to
      8 and did in fact deceive reasonable consumers, including the members of the Class,
      9 about the true safety and reliability of Class Vehicles and/or the defective airbag
     10 systems installed in them, the quality of Defendants’ brands, and the true value of the
     11 Class Vehicles.
     12         2672. Defendants intentionally and knowingly misrepresented material facts
     13 regarding the Class Vehicles and/or the defective airbag systems installed in them
     14 with an intent to mislead the members of the Class.
     15         2673. Defendants knew or should have known that their conduct violated the
     16 Wisconsin DTPA.
     17         2674. As alleged above, Defendants made material statements about the safety
     18 and reliability of the Class Vehicles and/or the defective airbag systems installed in
     19 them that were either false or misleading.
     20         2675. To protect their profits and to avoid remediation costs and a public
     21 relations nightmare, Defendants concealed the dangers and risks posed by the Class
     22 Vehicles and/or the defective airbag systems installed in them and their tragic
     23 consequences, and allowed unsuspecting new and used car purchasers to continue to
     24 buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous
     25 vehicles.
     26
     27
     28
                                                - 556 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 562 of 579 Page ID #:562




      1         2676. Defendants owed the members of the Class a duty to disclose the true
      2 safety and reliability of the Class Vehicles and/or the defective airbag systems
      3 installed in them because Defendants:
      4               (a)   possessed exclusive knowledge of the dangers and risks posed
      5                     by the foregoing;
      6               (b)   intentionally concealed the foregoing from the Class; and/or
      7               (c)   made incomplete representations about the safety and reliability
      8                     of the foregoing generally, while purposefully withholding
      9                     material facts from the Class that contradicted these
     10                     representations.
     11         2677. Because Defendants fraudulently concealed the ACU Defect in Class
     12 Vehicles and/or the defective airbag systems installed in them, and disclosure of the
     13 ACU Defect would cause a reasonable consumer to be deterred from purchasing the
     14 Class Vehicles, the value of the Class Vehicles has greatly diminished. In light of
     15 the stigma attached to Class Vehicles by Defendants’ conduct, they are now worth
     16 significantly less than they otherwise would be.
     17         2678. Defendants’ failure to disclose and active concealment of the dangers
     18 and risks posed by the defective airbag systems in Class Vehicles were material to
     19 the members of the Class. A vehicle made by a reputable manufacturer of safe
     20 vehicles is worth more than an otherwise comparable vehicle made by a disreputable
     21 manufacturer of unsafe vehicles that conceals defects rather than promptly remedies
     22 them.
     23         2679. The members of the Class suffered ascertainable loss caused by
     24 Defendants’ misrepresentations and their failure to disclose material information.
     25 Had they been aware of the ACU Defect that existed in the Class Vehicles and/or the
     26 defective airbag systems installed in them, and Defendants’ complete disregard for
     27 safety, the members of the Class either would have paid less for their vehicles or
     28
                                                - 557 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 563 of 579 Page ID #:563




      1 would not have purchased or leased them at all. The members of the Class had no
      2 way of discerning that Defendants’ representations were false and misleading, or
      3 otherwise learning the facts that Defendants had concealed or failed to disclose.
      4        2680. The members of the Class did not receive the benefit of their bargain as
      5 a result of Defendants’ misconduct.
      6        2681. As a direct and proximate result of Defendants’ violations of the
      7 Wisconsin DTPA, the members of the Class have suffered injury-in-fact and/or actual
      8 damage.
      9        2682. Pursuant to WIS. STAT. §100.18(11)(b)(2), the members of the Class
     10 seek an order awarding damages, double damages, and any other just and proper
     11 relief available under the Wisconsin DTPA.
     12                              WISCONSIN COUNT II
     13                    BREACH OF IMPLIED WARRANTIES
                    (WIS. STAT. §§402.314, 402.315, 411.103, AND 411.212)
     14                       AGAINST ALL DEFENDANTS
     15        2683. Plaintiffs bring this claim on behalf of all members of the Class, or
     16 alternatively the members of the Class that reside and/or purchased or leased their
     17 Class Vehicles in Wisconsin, against all Defendants.
     18        2684. Defendants are and were at all relevant times “merchants” with respect
     19 to the Class Vehicles and/or ACUs under WIS. STAT. §§402.314(1) and
     20 411.103(1)(t), and “sellers” of motor vehicles and/or ACUs under §402.103(1)(d).
     21        2685. The Class members are and were at all relevant times “buyers” within
     22 the meaning of WIS. STAT. §402.315.
     23        2686. With respect to leases, Vehicle Manufacturer Defendants are and were
     24 at all relevant times “lessors” of motor vehicles under WIS. STAT. §411.103(1)(p).
     25        2687. The Class Vehicles and/or the defective ACUs installed in them are and
     26 were at all relevant times “goods” within the meaning of WIS. STAT. §§402.105(1)(c)
     27 and 411.103(1)(h).
     28
                                                - 558 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 564 of 579 Page ID #:564




      1         2688. A warranty that the Class Vehicles and/or the defective ACUs installed
      2 in them were in merchantable condition and fit for the ordinary purpose for which
      3 such goods are used is implied by law pursuant to WIS. STAT. §402.314.
      4         2689. In addition, a warranty that the Class Vehicles and/or the defective
      5 ACUs installed in them were fit for their particular purpose is implied by law
      6 pursuant to WIS. STAT. §402.315. Defendants knew at the time of sale of the Class
      7 Vehicles and/or the defective ACUs installed in them, that the Class intended to use
      8 the vehicles in a manner requiring a particular standard of performance and
      9 durability, and that the Class was relying on Defendants’ skill and judgment to
     10 furnish suitable products for this particular purpose.
     11         2690. The Class Vehicles and/or the defective ACUs installed in them, when
     12 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     13 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     14 a result of their inherent defects, as detailed above. Specifically, they are inherently
     15 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     16 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
     17 and reduces their value.
     18         2691. Defendants were provided notice of these issues by the numerous
     19 consumer complaints against them regarding the ACU Defect, by numerous
     20 individual letters and communications sent by Plaintiffs and others within a
     21 reasonable amount of time after the allegations of the ACU Defect became public,
     22 and by internal and NHTSA investigations, inter alia.
     23         2692. As a direct and proximate result of Defendants’ breach of the implied
     24 warranty of merchantability, the members of the Class have been damaged in an
     25 amount to be proven at trial.
     26
     27
     28
                                                 - 559 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 565 of 579 Page ID #:565




      1                               WISCONSIN COUNT III
      2                  BREACH OF EXPRESS WARRANTY
                      (WIS. STAT. §§402.313, 411.103, AND 411.210)
      3         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
      4         2693. Plaintiffs bring this claim on behalf of all members of the Class, or
      5 alternatively the members of the Class that reside and/or purchased or leased their
      6 Class Vehicles in Wisconsin, against the Vehicle Manufacturer Defendants.
      7         2694. Vehicle Manufacturer Defendants are and were at all relevant times
      8 “sellers” of motor vehicles under WIS. STAT. §402.313(1)-(2), and “merchants” with
      9 respect to motor vehicles within the meaning of §§402.104(3) and 411.103(1)(t).
     10         2695. The Class members are and were at all relevant times “buyers” with
     11 respect to the Class Vehicles under WIS. STAT. §402.313(1).
     12         2696. With respect to leases, Vehicle Manufacturer Defendants are and were
     13 at all relevant times “lessors” of motor vehicles under WIS. STAT. §411.103(1)(p).
     14         2697. The Class Vehicles are and were at all relevant times “goods” within the
     15 meaning of WIS. STAT. §402.105(1)(c) and 411.103(1)(h).
     16         2698. In connection with the purchase of all Class Vehicles, Vehicle
     17 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     18 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     19 repairs to vehicles that fail to function properly during normal use. Honda provides
     20 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
     21 whichever occurs first, and covers any repair or replacement of any part that is
     22 defective in material or workmanship under normal use. Toyota provides a New
     23 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
     24 occurs first, and covers repairs and adjustments needed to correct defects in materials
     25 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
     26 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     27 the repair of any item on a vehicle that is defective in material, workmanship, or
     28
                                                - 560 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 566 of 579 Page ID #:566




      1 factory preparation. Hyundai provides a new vehicle limited warranty for a period
      2 of five years or 60,000 miles, whichever occurs first, and covers the repair or
      3 replacement of any component manufactured or originally installed by Hyundai that
      4 is defective in material or factory workmanship, under normal use and maintenance.
      5 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
      6 for a period of five years or 60,000 miles, whichever occurs first, and covers the
      7 repair or replacement of any component manufactured or originally installed by
      8 Mitsubishi that is defective in material or factory workmanship, under normal use
      9 and maintenance.
     10         2699. In addition, Vehicle Manufacturer Defendants’ various oral and written
     11 representations regarding the Class Vehicles’ durability, safety, and performance
     12 constituted express warranties to the Class.
     13         2700. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     14 bargain that was reached when the members of the Class purchased or leased their
     15 Class Vehicles.
     16         2701. The ACU Defect in the defective airbag systems existed in the Class
     17 Vehicles at the time of sale or lease and within the warranty periods but the members
     18 of the Class had no knowledge of the existence of the defect, which was known and
     19 concealed by the Vehicle Manufacturer Defendants.            Despite the applicable
     20 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
     21 Class that the Class Vehicles contained the ACU Defect during the warranty periods
     22 in order to wrongfully transfer the costs of repair or replacement of the defective
     23 airbag systems to the members of the Class.
     24         2702. Because of the ACU Defect, the Class Vehicles are not safe and reliable
     25 and owners and lessees of these vehicles have lost confidence in the ability of Class
     26 Vehicles to perform the function of safe reliable transportation.
     27
     28
                                                - 561 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 567 of 579 Page ID #:567




      1         2703. The members of the Class could not have reasonably discovered the
      2 ACU Defect.
      3         2704. The Vehicle Manufacturer Defendants breached their express
      4 warranties promising to repair and correct a manufacturing defect or defects in
      5 materials or workmanship of any parts they supplied.
      6         2705. The Vehicle Manufacturer Defendants further breached their express
      7 warranties by selling Class Vehicles that were defective with respect to materials,
      8 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
      9 the defective airbag systems contained the ACU Defect and had an associated safety
     10 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     11 purposes for which passenger vehicles are used because of materials, workmanship,
     12 and manufacture defects preventing airbags and seatbelt pretensioners from
     13 performing as warranted.
     14         2706. Specifically, on information and belief, Vehicle Manufacturer
     15 Defendants breached their express warranties (including the implied covenant of
     16 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     17 Vehicles containing defects in material that were never disclosed to the Class; (b)
     18 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     19 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     20 and (d) supplying products and materials that failed to conform to the representations
     21 made by Vehicle Manufacturer Defendants.
     22         2707. The Class has given Vehicle Manufacturer Defendants a reasonable
     23 opportunity to cure their breach of express warranty or, alternatively, were not
     24 required to do so because such an opportunity would be unnecessary and futile given
     25 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
     26 neither cure the defect in the Class Vehicles nor resolve the incidental and
     27 consequential damages flowing therefrom.
     28
                                                 - 562 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 568 of 579 Page ID #:568




      1         2708. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
      2 essential purpose and the recovery of the members of the Class is not limited to the
      3 warranties’ remedies.
      4         2709. The Vehicle Manufacturer Defendants were provided notice of the ACU
      5 Defect in the defective airbag systems by numerous consumer complaints made to
      6 their authorized dealers nationwide, complaints to NHTSA, and through their own
      7 testing. Affording Defendants a reasonable opportunity to cure their breach of
      8 written warranties would be unnecessary and futile here because the Vehicle
      9 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     10 information and belief, have refused to repair or replace the defective airbag systems
     11 in the Class Vehicles free of charge within or outside of the warranty periods despite
     12 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     13 applicable warranty periods.
     14         2710. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     15 limit recovery to the terms of the express warranties is unconscionable and
     16 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     17 limitations are unenforceable because they knowingly sold or leased a defective
     18 product without informing consumers about the defect. The time limits contained in
     19 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     20 and inadequate to protect the members of the Class. Among other things, the
     21 members of the Class did not determine these time limitations, the terms of which
     22 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
     23 bargaining power existed between the Vehicle Manufacturer Defendants and the
     24 members of the Class, and the Vehicle Manufacturer Defendants knew or should
     25 have known that the Class Vehicles were defective at the time of sale or lease and
     26 that the defective airbag systems would fail to deploy during an accident.
     27
     28
                                                 - 563 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 569 of 579 Page ID #:569




      1        2711. Further, the limited warranties promising to repair and/or correct a
      2 manufacturing defect fail in their essential purpose because the contractual remedies
      3 are insufficient to make the members of the Class whole because, on information and
      4 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
      5 adequately provide the promised remedies within a reasonable time.
      6        2712. The Vehicle Manufacturer Defendants knew that the Class Vehicles
      7 were inherently defective and did not conform to their warranties and the members
      8 of the Class were induced to purchase or lease the Class Vehicles under false and/or
      9 fraudulent pretenses.
     10        2713. The members of the Class have been excused from performance of any
     11 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     12 described herein.
     13        2714. As a direct and proximate result of Vehicle Manufacturer Defendants’
     14 breach of express warranties, the members of the Class have been damaged in an
     15 amount to be determined at trial.
     16        2715. Accordingly, the members of the Class assert as additional and/or
     17 alternative remedies, the revocation of acceptance of the goods and the return to the
     18 members of the Class of the purchase price of all Class Vehicles currently owned or
     19 leased, and for such other incidental and consequential damages as allowed.
     20                     51.    Wyoming
     21                               WYOMING COUNT I
     22                   BREACH OF IMPLIED WARRANTIES
                   (WYO. STAT. ANN. §§34.1-2-314, 34.1-2-315, 34.1-2.A-103,
     23                           AND 34.1-2.A-212)
                             AGAINST ALL DEFENDANTS
     24
     25        2716. Plaintiffs bring this claim on behalf of all members of the Class, or
     26 alternatively the members of the Class that reside and/or purchased or leased their
     27 Class Vehicles in Wyoming, against all Defendants.
     28
                                               - 564 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 570 of 579 Page ID #:570




      1         2717. Defendants are and were at all relevant times “merchants” with respect
      2 to motor vehicles and/or ACUs under WYO. STAT. ANN. §§34.1-2-104(a) and 34.1-
      3 2.A-103(a)(xx), and “sellers” of motor vehicles and/or ACUs under §34.1-2-
      4 103(a)(iv).
      5         2718. With respect to leases, Vehicle Manufacturer Defendants are and were
      6 at all relevant times “lessors” of motor vehicles under WYO. STAT. ANN. §34.1-2.A-
      7 103(a)(xvi).
      8         2719. The Class Vehicles and/or the defective ACUs installed in them are and
      9 were at all relevant times “goods” within the meaning of WYO. STAT. ANN. §§34.1-
     10 2-105(a) and 34.1-2.A-103(a)(viii).
     11         2720. A warranty that the Class Vehicles and/or the defective ACUs installed
     12 in them were in merchantable condition and fit for the ordinary purpose for which
     13 such goods are used is implied by law pursuant to WYO. STAT. ANN. §34.1-2-314 and
     14 34.1-2.A-212.
     15         2721. In addition, a warranty that the Class Vehicles and/or the defective
     16 ACUs installed in them were fit for their particular purpose is implied by law
     17 pursuant to WYO. STAT. ANN. §34.1-2-315. Defendants knew at the time of sale of
     18 the Class Vehicles and/or the defective ACUs installed in them, that the Class
     19 intended to use the vehicles in a manner requiring a particular standard of
     20 performance and durability, and that the Class was relying on Defendants’ skill and
     21 judgment to furnish suitable products for this particular purpose.
     22         2722. The Class Vehicles and/or the defective ACUs installed in them, when
     23 sold or leased (if applicable) and at all times thereafter, were not in merchantable
     24 condition, not fit for the ordinary purpose, and not fit for their particular purpose as
     25 a result of their inherent defects, as detailed above. Specifically, they are inherently
     26 defective and dangerous in that the defective ACUs fail to deploy airbags and seatbelt
     27
     28
                                                 - 565 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 571 of 579 Page ID #:571




      1 pretensioners during an accident. This ACU Defect renders the Class Vehicles unsafe
      2 and reduces their value.
      3         2723. Defendants were provided notice of these issues by the numerous
      4 consumer complaints against them regarding the ACU Defect, by numerous
      5 individual letters and communications sent by Plaintiffs and others within a
      6 reasonable amount of time after the allegations of the ACU Defect became public,
      7 and by internal and NHTSA investigations, inter alia.
      8         2724. As a direct and proximate result of Defendants’ breach of the implied
      9 warranty of merchantability, the members of the Class have been damaged in an
     10 amount to be proven at trial.
     11                                 WYOMING COUNT II
     12                  BREACH OF EXPRESS WARRANTY
                   (WYO. STAT. ANN. §§34.1-2-313 AND 34.1-2.A-103)
     13         AGAINST THE VEHICLE MANUFACTURER DEFENDANTS
     14         2725. Plaintiffs bring this claim on behalf of all members of the Class, or
     15 alternatively the members of the Class that reside and/or purchased or leased their
     16 Class Vehicles in Wyoming, against the Vehicle Manufacturer Defendants.
     17         2726. Defendants are and were at all relevant times “merchants” with respect
     18 to motor vehicles under WYO. STAT. ANN. §§34.1-2-104(a) and 34.1-2.A-103(a)(xx),
     19 and “sellers” of motor vehicles under §34.1-2-103(a)(iv).
     20         2727. With respect to leases, Vehicle Manufacturer Defendants are and were
     21 at all relevant times “lessors” of motor vehicles under WYO. STAT. ANN. §34.1-2.A-
     22 103(a)(xvi).
     23         2728. The Class Vehicles are and were at all relevant times “goods” within the
     24 meaning of WYO. STAT. ANN. §34.1-2-105(a) and 34.1-2.A-103(a)(viii).
     25         2729. In connection with the purchase of all Class Vehicles, Vehicle
     26 Manufacturer Defendants provided express warranties. Kia provides a limited basic
     27 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
     28
                                                - 566 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 572 of 579 Page ID #:572




      1 repairs to vehicles that fail to function properly during normal use. Honda provides
      2 a New Vehicle Limited Warranty for a period of three years or 36,000 miles,
      3 whichever occurs first, and covers any repair or replacement of any part that is
      4 defective in material or workmanship under normal use. Toyota provides a New
      5 Vehicle Limited Warranty for a period of three years or 36,000 miles, whichever
      6 occurs first, and covers repairs and adjustments needed to correct defects in materials
      7 or workmanship of any part supplied by Toyota. Chrysler provides a basic limited
      8 warranty for a period of five years or 60,000 miles, whichever occurs first, and covers
      9 the repair of any item on a vehicle that is defective in material, workmanship, or
     10 factory preparation. Hyundai provides a new vehicle limited warranty for a period
     11 of five years or 60,000 miles, whichever occurs first, and covers the repair or
     12 replacement of any component manufactured or originally installed by Hyundai that
     13 is defective in material or factory workmanship, under normal use and maintenance.
     14 Mitsubishi provides a new vehicle limited warranty and a restraint system warranty
     15 for a period of five years or 60,000 miles, whichever occurs first, and covers the
     16 repair or replacement of any component manufactured or originally installed by
     17 Mitsubishi that is defective in material or factory workmanship, under normal use
     18 and maintenance.
     19        2730. In addition, Vehicle Manufacturer Defendants’ various oral and written
     20 representations regarding the Class Vehicles’ durability, safety, and performance
     21 constituted express warranties to the Class.
     22        2731. Vehicle Manufacturer Defendants’ warranties formed a basis of the
     23 bargain that was reached when the members of the Class purchased or leased their
     24 Class Vehicles.
     25        2732. The ACU Defect in the defective airbag systems existed in the Class
     26 Vehicles at the time of sale or lease and within the warranty periods but the members
     27 of the Class had no knowledge of the existence of the defect, which was known and
     28
                                                - 567 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 573 of 579 Page ID #:573




      1 concealed by the Vehicle Manufacturer Defendants.              Despite the applicable
      2 warranties, the Vehicle Manufacturer Defendants failed to inform the members of the
      3 Class that the Class Vehicles contained the ACU Defect during the warranty periods
      4 in order to wrongfully transfer the costs of repair or replacement of the defective
      5 airbag systems to the members of the Class.
      6         2733. Because of the ACU Defect, the Class Vehicles are not safe and reliable
      7 and owners and lessees of these vehicles have lost confidence in the ability of Class
      8 Vehicles to perform the function of safe reliable transportation.
      9         2734. The members of the Class could not have reasonably discovered the
     10 ACU Defect.
     11         2735. The Vehicle Manufacturer Defendants breached their express
     12 warranties promising to repair and correct a manufacturing defect or defects in
     13 materials or workmanship of any parts they supplied.
     14         2736. The Vehicle Manufacturer Defendants further breached their express
     15 warranties by selling Class Vehicles that were defective with respect to materials,
     16 workmanship, and manufacture when the Vehicle Manufacturer Defendants knew
     17 the defective airbag systems contained the ACU Defect and had an associated safety
     18 risk. Class Vehicles were not of merchantable quality and were unfit for the ordinary
     19 purposes for which passenger vehicles are used because of materials, workmanship,
     20 and manufacture defects preventing airbags and seatbelt pretensioners from
     21 performing as warranted.
     22         2737. Specifically, on information and belief, Vehicle Manufacturer
     23 Defendants breached their express warranties (including the implied covenant of
     24 good faith and fair dealing) by: (a) knowingly providing the Class with Class
     25 Vehicles containing defects in material that were never disclosed to the Class; (b)
     26 failing to repair or replace the defective Class Vehicles at no cost within the warranty
     27 period; (c) ignoring, delaying responses to, and denying warranty claims in bad faith;
     28
                                                 - 568 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 574 of 579 Page ID #:574




      1 and (d) supplying products and materials that failed to conform to the representations
      2 made by Vehicle Manufacturer Defendants.
      3         2738. The Class has given Vehicle Manufacturer Defendants a reasonable
      4 opportunity to cure their breach of express warranty or, alternatively, were not
      5 required to do so because such an opportunity would be unnecessary and futile given
      6 that the repairs or replacements offered by Vehicle Manufacturer Defendants can
      7 neither cure the defect in the Class Vehicles nor resolve the incidental and
      8 consequential damages flowing therefrom.
      9         2739. Thus, Vehicle Manufacturer Defendants’ written warranties fail of their
     10 essential purpose and the recovery of the members of the Class is not limited to the
     11 warranties’ remedies.
     12         2740. The Vehicle Manufacturer Defendants were provided notice of the ACU
     13 Defect in the defective airbag systems by numerous consumer complaints made to
     14 their authorized dealers nationwide, complaints to NHTSA, and through their own
     15 testing. Affording Defendants a reasonable opportunity to cure their breach of
     16 written warranties would be unnecessary and futile here because the Vehicle
     17 Manufacturer Defendants have known of and concealed the ACU Defect and, on
     18 information and belief, have refused to repair or replace the defective airbag systems
     19 in the Class Vehicles free of charge within or outside of the warranty periods despite
     20 the defect’s existence at the time of sale or lease of the Class Vehicles, and within the
     21 applicable warranty periods.
     22         2741. Any attempt by the Vehicle Manufacturer Defendants to disclaim or
     23 limit recovery to the terms of the express warranties is unconscionable and
     24 unenforceable here. Specifically, the Vehicle Manufacturer Defendants’ warranty
     25 limitations are unenforceable because they knowingly sold or leased a defective
     26 product without informing consumers about the defect. The time limits contained in
     27 the Vehicle Manufacturer Defendants’ warranty periods were also unconscionable
     28
                                                 - 569 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 575 of 579 Page ID #:575




      1 and inadequate to protect the members of the Class. Among other things, the
      2 members of the Class did not determine these time limitations, the terms of which
      3 unreasonably favored the Vehicle Manufacturer Defendants. A gross disparity in
      4 bargaining power existed between the Vehicle Manufacturer Defendants and the
      5 members of the Class, and the Vehicle Manufacturer Defendants knew or should
      6 have known that the Class Vehicles were defective at the time of sale or lease and
      7 that the defective airbag systems would fail to deploy during an accident.
      8        2742. Further, the limited warranties promising to repair and/or correct a
      9 manufacturing defect fail in their essential purpose because the contractual remedies
     10 are insufficient to make the members of the Class whole because, on information and
     11 belief, the Vehicle Manufacturer Defendants have failed and/or have refused to
     12 adequately provide the promised remedies within a reasonable time.
     13        2743. The Vehicle Manufacturer Defendants knew that the Class Vehicles
     14 were inherently defective and did not conform to their warranties and the members
     15 of the Class were induced to purchase or lease the Class Vehicles under false and/or
     16 fraudulent pretenses.
     17        2744. The members of the Class have been excused from performance of any
     18 warranty obligations as a result of the Vehicle Manufacturer Defendants’ conduct
     19 described herein.
     20        2745. As a direct and proximate result of Vehicle Manufacturer Defendants’
     21 breach of express warranties, the members of the Class have been damaged in an
     22 amount to be determined at trial.
     23        2746. Accordingly, the members of the Class assert as additional and/or
     24 alternative remedies, the revocation of acceptance of the goods and the return to the
     25 members of the Class of the purchase price of all Class Vehicles currently owned or
     26 leased, and for such other incidental and consequential damages as allowed.
     27
     28
                                               - 570 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 576 of 579 Page ID #:576




      1 VIII. PRAYER FOR RELIEF
      2        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly
      3 situated, respectfully request that this Court enter judgment against Defendants and
      4 in favor of Plaintiffs and the Class, and award the following relief:
      5               A.       An order certifying this action as a class action pursuant to Rule
      6 23 of the Federal Rules of Civil Procedure, declaring Plaintiffs as the representatives
      7 of the Class and Plaintiffs’ counsel as counsel for the Class;
      8               B.       An order awarding declaratory relief and enjoining Defendants
      9 from continuing the unlawful, deceptive, fraudulent, harmful and unfair business
     10 conduct and practices alleged herein;
     11               C.       Appropriate injunctive and equitable relief, including a recall of
     12 all Class Vehicles and return of monies paid for the Class Vehicles;
     13               D.       A declaration that Defendants are financially responsible for all
     14 Class notice and the administration of Class relief;
     15               E.       An order awarding costs, restitution, disgorgement, punitive
     16 damages, statutory damages, treble damages and exemplary damages under
     17 applicable law, and compensatory damages for economic loss, diminished value and
     18 out-of-pocket costs in an amount to be determined at trial;
     19               F.       An order awarding any applicable statutory and civil penalties;
     20               G.       An order requiring Defendants to pay both pre- and post-
     21 judgment interest on any amounts awarded;
     22               H.       An award of costs, expenses, and attorneys’ fees as permitted by
     23 law; and
     24               I.       Such other or further relief as the Court may deem appropriate,
     25 just, and equitable.
     26
     27
     28
                                                  - 571 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 577 of 579 Page ID #:577




      1 IX.     DEMAND FOR JURY TRIAL
      2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs
      3 demand a jury trial as to all issues triable by a jury.
      4   DATED: May 20, 2019                      LAW OFFICE OF ROBERT G.
                                                    LOEWY, P.C.
      5                                            ROBERT G. LOEWY
      6
      7                                                       /s/ Robert G. Loewy
                                                             ROBERT G. LOEWY
      8
                                                   20 Enterprise, Suite 310
      9                                            Aliso Viejo, CA 92656
     10                                            Telephone: 949/468-7150
                                                   949/242-5105 (fax)
     11                                            rloewy@rloewy.com
     12
                                                   ROBBINS GELLER RUDMAN &
     13                                             DOWD LLP
                                                   PAUL J. GELLER
     14
                                                   MARK J. DEARMAN
     15                                            RICARDO J. MARENCO
                                                   120 East Palmetto Park Road, Suite 500
     16
                                                   Boca Raton, FL 33432
     17                                            Telephone: 561/750-3000
                                                   561/750-3364 (fax)
     18
                                                   pgeller@rgrdlaw.com
     19                                            mdearman@rgrdlaw.com
                                                   rmarenco@rgrdlaw.com
     20
     21                                            KESSLER TOPAZ
                                                     MELTZER CHECK LLP
     22                                            STACEY KAPLAN
     23                                            (State Bar No. 241989)
                                                   JENNY PAQUETTE
     24                                            (State Bar No. 321561)
     25                                            1 Sansome Street, Suite 1850
                                                   San Francisco, CA 94104
     26                                            Telephone: 415/400-3000
     27                                            skaplan@ktmc.com
                                                   jpaquette@ktmc.com
     28
                                                 - 572 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 578 of 579 Page ID #:578




      1
                                             KESSLER TOPAZ
      2                                        MELTZER & CHECK, LLP
      3                                      JOSEPH H. MELTZER
                                             MELISSA L. TROUTNER
      4                                      NATALIE LESSER
      5                                      280 King of Prussia Road
                                             Radnor, PA 19087
      6                                      Telephone: 610/667-7706
      7                                      610/667-7056 (fax)
                                             jmeltzer@ktmc.com
      8                                      mtroutner@ktmc.com
      9                                      nlesser@ktmc.com

     10                                      CARELLA, BYRNE, CECCHI,
                                               OLSTEIN, BRODY & AGNELLO,
     11
                                               P.C.
     12                                      JAMES E. CECCHI
                                             CAROLINE F. BARTLETT
     13
                                             DONALD A. ECKLUND
     14                                      5 Becker Farm Road
                                             Roseland, NJ 07068
     15
                                             Telephone: 973/994-1700
     16                                      jcecchi@carellabyrne.com
                                             cbartlett@carellabyrne.com
     17
                                             decklund@carellabyrne.com
     18
                                             SEEGER WEISS LLP
     19                                      CHRISTOPHER A. SEEGER
     20                                      DAVID R. BUCHANAN
                                             CHRISTOPHER AYERS
     21                                      55 Challenger Road, 6th Floor
     22                                      Ridgefield Park, NJ 07660
                                             Telephone: 973/639-9100
     23                                      973/639-9393 (fax)
     24                                      cseeger@seegerweiss.com
                                             dbuchanan@seegerweiss.com
     25                                      cayers@seegerweiss.com
     26
     27
     28
                                           - 573 -
Case 8:19-cv-00963-JAK-FFM Document 1 Filed 05/21/19 Page 579 of 579 Page ID #:579




      1
                                             BOIES SCHILLER FLEXNER LLP
      2                                      DAMIEN MARSHALL
      3                                      55 Hudson Yards, 20th Floor
                                             New York, NY 10001
      4                                      Telephone: 212/446-2300
      5                                      212/446-2350 (fax)
                                             dmarshall@bsfllp.com
      6
                                             BOIES SCHILLER FLEXNER LLP
      7
                                             STEPHEN N. ZACH
      8                                      100 SE Second Street, Suite 2800
                                             Miami, FL 33131
      9
                                             Telephone: 305/539-8400
     10                                      305/539 1307 (fax)
                                             szack@bsfllp.com
     11
     12                                      WITES LAW FIRM
                                             MARC WITES
     13                                      4400 North Federal Highway
     14                                      Lighthouse Point, FL 33064
                                             Telephone: 954/933-4400
     15                                      954/428-3929 (fax)
     16                                      mwites@witeslaw.com

     17                                      Attorneys for Plaintiff
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                           - 574 -
